Exhibit 10.3

 

$350,000,000

 

CREDIT AGREEMENT

 

among

 

CDRT MERGER SUB, INC.,
and
THE SUBSIDIARY BORROWERS PARTY HERETO,
as Borrowers,

 

THE LENDERS
FROM TIME TO TIME PARTIES HERETO,

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as an Issuing Lender, Swingline Lender, Administrative Agent and Collateral
Agent,

 

BANK OF AMERICA, N.A.
as an Issuing Lender,

 

BARCLAYS CAPITAL,
as Syndication Agent,

 

and

 

BANK OF AMERICA, N.A.,
MORGAN STANLEY SENIOR FUNDING, INC.,
RBC CAPITAL MARKETS, and
UBS SECURITIES LLC,
as Documentation Agents,

 

DEUTSCHE BANK SECURITIES INC.,
BARCLAYS CAPITAL,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY SENIOR FUNDING, INC.,
RBC CAPITAL MARKETS, and
UBS SECURITIES LLC,
as Joint Lead Arrangers

and

DEUTSCHE BANK SECURITIES INC.,
BARCLAYS CAPITAL,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
MORGAN STANLEY SENIOR FUNDING, INC.,
RBC CAPITAL MARKETS,
UBS SECURITIES LLC,

CITIGROUP GLOBAL MARKETS INC.,

and

NATIXIS

as Joint Bookmanagers

 

dated as of May 25, 2011

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

SECTION 1 Definitions

2

 

 

 

1.1

Defined Terms

2

 

1.2

Other Definitional Provisions

82

 

 

 

 

SECTION 2 Amount and Terms of Commitments

84

 

 

 

2.1

Commitments

84

 

2.2

Procedure for Revolving Credit Borrowing

87

 

2.3

Termination or Reduction of Commitments

87

 

2.4

Swingline Commitments

88

 

2.5

Repayment of Loans

90

 

2.6

Incremental Facility

91

 

2.7

Refinancing Amendments

94

 

2.8

Extension of Commitments

95

 

 

 

 

SECTION 3 Letters of Credit

98

 

 

 

3.1

L/C Commitment

98

 

3.2

Procedure for Issuance of Letters of Credit

99

 

3.3

Fees, Commissions and Other Charges

100

 

3.4

L/C Participations

101

 

3.5

Reimbursement Obligation of the Borrowers

102

 

3.6

Obligations Absolute

102

 

3.7

L/C Disbursements

103

 

3.8

L/C Request

103

 

3.9

Cash Collateralization

104

 

3.10

Additional Issuing Lenders

104

 

3.11

Resignation or Removal of the Issuing Lender

104

 

 

 

 

SECTION 4 General Provisions Applicable to Loans and Letters of Credit

105

 

 

 

4.1

Interest Rates and Payment Dates

105

 

4.2

Conversion and Continuation Options

105

 

4.3

Minimum Amounts; Maximum Sets

106

 

4.4

Optional and Mandatory Prepayments

106

 

4.5

Commitment Fees; Administrative Agent’s Fee; Other Fees

108

 

4.6

Computation of Interest and Fees

109

 

4.7

Inability to Determine Interest Rate

109

 

4.8

Pro Rata Treatment and Payments

109

 

4.9

Illegality

111

 

4.10

Requirements of Law

111

 

4.11

Taxes

113

 

4.12

Indemnity

118

 

i

--------------------------------------------------------------------------------


 

Table of Contents
(continued)

 

 

Page

 

 

 

 

 

4.13

Certain Rules Relating to the Payment of Additional Amounts

119

 

4.14

Controls on Prepayment if Aggregate Outstanding Credit Exceeds Aggregate
Revolving Credit Loan Commitments

121

 

4.15

Defaulting Lenders

121

 

4.16

Cash Management

124

 

 

 

 

SECTION 5 Representations and Warranties

129

 

 

 

5.1

Financial Condition

129

 

5.2

No Change; Solvent

130

 

5.3

Corporate Existence; Compliance with Law

131

 

5.4

Corporate Power; Authorization; Enforceable Obligations

131

 

5.5

No Legal Bar

132

 

5.6

No Material Litigation

132

 

5.7

No Default

132

 

5.8

Ownership of Property; Liens

132

 

5.9

Intellectual Property

132

 

5.10

Taxes

132

 

5.11

Federal Regulations

133

 

5.12

ERISA

133

 

5.13

Collateral

134

 

5.14

Investment Company Act; Other Regulations

134

 

5.15

Subsidiaries

135

 

5.16

Purpose of Loans

135

 

5.17

Environmental Matters

135

 

5.18

No Material Misstatements

136

 

5.19

Labor Matters

136

 

5.20

Insurance

136

 

5.21

Eligible Accounts

136

 

5.22

Eligible Inventory

136

 

5.23

Anti-Terrorism

137

 

 

 

 

SECTION 6 Conditions Precedent

137

 

 

 

6.1

Conditions to Initial Extension of Credit

137

 

6.2

Conditions to Each Extension of Credit After the Closing Date

143

 

 

 

 

SECTION 7 Affirmative Covenants

144

 

 

 

7.1

Financial Statements

144

 

7.2

Certificates; Other Information

145

 

7.3

Payment of Obligations

148

 

7.4

Conduct of Business and Maintenance of Existence; Compliance with Contractual
Obligations and Requirements of Law

148

 

ii

--------------------------------------------------------------------------------


 

Table of Contents
(continued)

 

 

Page

 

 

 

 

 

7.5

Maintenance of Property; Insurance

148

 

7.6

Inspection of Property; Books and Records; Discussions

150

 

7.7

Notices

151

 

7.8

Environmental Laws

153

 

7.9

After-Acquired Real Property and Fixtures; Subsidiaries

154

 

7.10

Use of Proceeds

156

 

7.11

Accounting Changes

156

 

7.12

Post-Closing Security Perfection

157

 

7.13

Post-Closing Matters

157

 

 

 

 

SECTION 8 Negative Covenants

157

 

 

 

8.1

Financial Condition Covenant

157

 

8.2

Limitation on Fundamental Changes

158

 

8.3

Limitation on Restricted Payments

160

 

8.4

Limitations on Certain Acquisitions

162

 

8.5

Limitation on Dispositions of Collateral

162

 

8.6

Limitation on Optional Payments and Modifications of Restricted Indebtedness and
Other Documents

163

 

8.7

[Reserved]

165

 

8.8

Limitation on Negative Pledge Clauses

165

 

8.9

Limitation on Lines of Business

167

 

8.10

Limitations on Currency, Commodity and Other Hedging Transactions

167

 

8.11

Limitations on Transactions with Affiliates

167

 

8.12

Limitations on Investments

170

 

8.13

Limitations on Indebtedness

170

 

8.14

Limitations on Liens

176

 

 

 

 

SECTION 9 Events of Default

180

 

 

 

9.1

Events of Default

180

 

9.2

Remedies Upon an Event of Default

183

 

9.3

Borrower’s Right to Cure

184

 

 

 

 

SECTION 10 The Agents and the Other Representatives

185

 

 

 

10.1

Appointment

185

 

10.2

The Administrative Agent and Affiliates

185

 

10.3

Action by an Agent

186

 

10.4

Exculpatory Provisions

186

 

10.5

Acknowledgement and Representations by Lenders

187

 

10.6

Indemnity; Reimbursement by Lenders

188

 

10.7

Right to Request and Act on Instructions; Reliance

188

 

10.8

Collateral Matters

189

 

iii

--------------------------------------------------------------------------------


 

Table of Contents
(continued)

 

 

Page

 

 

 

 

 

10.9

Successor Agent

191

 

10.10

Swingline Lender

192

 

10.11

Withholding Tax

192

 

10.12

Other Representatives

192

 

10.13

Appointment of Borrower Representatives

193

 

10.14

Application of Proceeds

193

 

 

 

 

SECTION 11 Miscellaneous

194

 

 

 

11.1

Amendments and Waivers

194

 

11.2

Notices

198

 

11.3

No Waiver; Cumulative Remedies

200

 

11.4

Survival of Representations and Warranties

200

 

11.5

Payment of Expenses and Taxes

200

 

11.6

Successors and Assigns; Participations and Assignments

201

 

11.7

Adjustments; Set-off; Calculations; Computations

209

 

11.8

Judgment

210

 

11.9

Counterparts

211

 

11.10

Severability

211

 

11.11

Integration

211

 

11.12

Governing Law

211

 

11.13

Submission to Jurisdiction; Waivers

211

 

11.14

Acknowledgements

212

 

11.15

Waiver of Jury Trial

212

 

11.16

Confidentiality

213

 

11.17

Incremental Indebtedness; Additional Indebtedness

214

 

11.18

USA Patriot Act Notice

214

 

11.19

Electronic Execution of Assignments and Certain Other Documents

214

 

11.20

Reinstatement

214

 

11.21

Joint and Several Liability; Postponement of Subrogation

215

 

11.22

Designated Cash Management Agreements and Designated Hedging Agreements

215

 

iv

--------------------------------------------------------------------------------


 

Table of Contents
(continued)

 

SCHEDULES

 

A

–

Commitments and Addresses

1.1(a)

–

Assumed Indebtedness

1.1(b)

–

Disposition of Certain Assets

1.1(c)

–

Existing Financing Leases

1.1(d)

–

Existing Letters of Credit

1.1(e)

–

Fiscal Periods

1.1(f) 

–

Existing Investments

4.16

–

Part 1 - Related Corporation DDAs

4.16

–

Part 2 - Related Corporation Concentration Accounts

4.16

–

Part 3 - Loan Party DDAs

4.16

–

Part 4 - Loan Party Concentration Accounts

4.16

–

Part 5 - Restricted Bank Accounts

4.16

–

Part 6 — Loan Party DDAs not automatically swept at Closing

5.1

–

Financial Condition

5.2

–

Material Adverse Effect Disclosure

5.3

–

Good Standing Disclosure

5.4

–

Consents Required

5.6

–

Litigation

5.8

–

Real Property

5.9

–

Intellectual Property Claims

5.15

–

Subsidiaries

5.17

–

Environmental Matters

5.20

–

Insurance

7.2

–

Website Address for Electronic Financial Reporting

7.12

–

Post-Closing Collateral Requirements

8.11

–

Affiliate Transactions

8.13(d)

–

Closing Date Existing Indebtedness

8.14(b)

–

Existing Liens

 

 

 

EXHIBITS

 

A-1

–

Form of Revolving Credit Note

A-2

–

Form of Swingline Note

B

–

Form of Guarantee and Collateral Agreement

C

–

Form of Mortgage

D

–

Form of U.S. Tax Compliance Certificate

E

–

Form of Assignment and Acceptance

F

–

Form of Swingline Loan Participation Certificate

G

–

Form of Secretary’s Certificate

H

–

Form of Officer’s Certificate

I

–

Form of Solvency Certificate

 

v

--------------------------------------------------------------------------------


 

Table of Contents
(continued)

 

J

–

Form of L/C Request

K

–

Form of Borrowing Base Certificate

L

–

Form of Lender Joinder Agreement

M-1

–

Opinion of Debevoise & Plimpton LLP, Special New York Counsel to the Loan
Parties

M-2

–

Opinions of Richards, Layton & Finger, P.A., Special Delaware Counsel to Certain
of the Loan Parties

M-3

–

Opinion of Brownstein Hyatt Farber Schreck, LLP, Special Nevada Counsel to
Certain of the Loan Parties

M-4

–

Opinion of Greenberg Traurig LLP, Special Massachusetts, Connecticut and
Pennsylvania Counsel to Certain of the Loan Parties

M-5

–

Opinion of Holme Roberts & Owen LLP, Special California and Colorado Counsel to
Certain of the Loan Parties

M-6

–

Opinion of Stoel Rives LLP, Special Oregon Counsel to Certain of the Loan
Parties

M-7

–

Opinion of Bryan Cave LLP, Special Arizona and Missouri Counsel to Certain of
the Loan Parties

N

–

Form of Subsidiary Borrower Joinder

O

–

Form of ABL/Term Loan Intercreditor Agreement

P

–

Form of Junior Lien Intercreditor Agreement

Q

–

Form of Compliance Certificate

R

–

Form of Affiliated Lender Assignment and Assumption

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT, dated as of May 25, 2011, among CDRT Merger Sub, Inc. (“Merger
Sub” and, at any time prior to the consummation of the Merger (as defined
below), the “Parent Borrower”), a Delaware corporation that is to be merged with
and into Emergency Medical Services Corporation (and as further defined in
Subsection 1.1, the “Company” and, upon and at any time after the consummation
of the Merger, the “Parent Borrower”), a Delaware corporation, the Subsidiary
Borrowers from time to time party hereto (together with the Parent Borrower,
collectively, the “Borrowers” and each individually, a “Borrower”), the several
banks and other financial institutions from time to time party hereto (as
further defined in Subsection 1.1, the “Lenders”), DEUTSCHE BANK AG NEW YORK
BRANCH, as swingline lender (in such capacity, the “Swingline Lender”), as an
issuing lender (in such capacity, an “Issuing Lender”), as administrative agent
(in such capacity and as further defined in Subsection 1.1, the “Administrative
Agent”) for the Lenders hereunder and as collateral agent (in such capacity and
as further defined in Subsection 1.1, the “Collateral Agent”) for the Secured
Parties (as defined below) and the Issuing Lenders, BANK OF AMERICA, N.A., as an
issuing lender (in such capacity, an “Issuing Lender”), BARCLAYS CAPITAL,  the
investment banking division of BARCLAYS BANK PLC, as Syndication Agent, BANK OF
AMERICA, N.A., MORGAN STANLEY SENIOR FUNDING, INC., RBC CAPITAL MARKETS, and UBS
SECURITIES LLC, as Documentation Agent and DEUTSCHE BANK SECURITIES INC.,
BARCLAYS CAPITAL, the investment banking division of BARCLAYS BANK PLC, MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, MORGAN STANLEY SENIOR FUNDING, INC.,
RBC CAPITAL MARKETS, the marketing name for the investment banking activities of
ROYAL BANK OF CANADA, and UBS SECURITIES LLC, as Joint Lead Arrangers, and
DEUTSCHE BANK SECURITIES INC.,  BARCLAYS CAPITAL, the investment banking
division of BARCLAYS BANK PLC, MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, MORGAN STANLEY SENIOR FUNDING, INC., RBC CAPITAL MARKETS, the
marketing name for the investment banking activities of ROYAL BANK OF CANADA,
UBS SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC. and NATIXIS, as Joint
Bookmanagers.

 

The parties hereto hereby agree as follows:

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Merger Agreement, Merger Sub will merge with and into
the Company (the “Merger”), with the Company surviving the Merger as a
wholly-owned Subsidiary of Holdings;

 

WHEREAS, to fund a portion of the Merger consideration, it is intended that CD&R
Fund VIII and certain other Permitted Holders will contribute an amount in cash
to Holdings and/or a direct or indirect parent thereof in exchange for Capital
Stock (which cash will be contributed to the Parent Borrower in exchange for
Capital Stock of the Parent Borrower) (such contribution, the “Equity
Financing”), which when combined with the fair market value of the equity of
management and existing shareholders of the Company being rolled over or
invested (in an amount not to exceed $100,000,000) in connection with the
Transactions (together with the Equity Financing, the “Equity Contribution”),
shall be no less than 25.0% of the pro forma total capitalization of Holdings
and its Subsidiaries after giving effect to the Transactions (the “Minimum
Equity Amount”);

 

--------------------------------------------------------------------------------


 

WHEREAS, to consummate the Transactions it is intended that the Parent Borrower
will (A) enter into the Term Loan Facility to borrow (unless reduced in
accordance with Subsection 6.1(b)) term loans in an aggregate principal amount
of $1,440,000,000 and (B) issue senior unsecured notes in sales pursuant to
Rule 144A and Regulation S under the Securities Act (the “Senior Notes
Offering”), under the Senior Notes Indenture, generating (unless reduced in
accordance with Subsection 6.1(b)) aggregate gross proceeds of up to
$950,000,000, to finance a portion of the Transactions; and

 

WHEREAS, in order to (i) effect the Refinancing of Existing Debt and to finance
a portion of the other Transactions, including the payments of fees and expenses
relating thereto and (ii) finance the working capital, capital expenditures and
other general corporate purposes of the Parent Borrower and its Subsidiaries
following the consummation of the Merger, the Parent Borrower and the Subsidiary
Borrowers have requested that the Lenders make the Loans and issue and
participate in the Letters of Credit provided for herein.

 

Defined terms used in these Recitals and not previously defined are as defined
below.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1

 

Definitions

 

1.1           Defined Terms.  As used in this Agreement, the following terms
shall have the following meanings:

 

“30-Day Excess Availability”:  the quotient obtained by dividing (a) the sum of
each day’s Excess Availability during the thirty (30) consecutive day period
immediately preceding any Specified Transaction (calculated on a pro forma basis
to include the borrowing or repayment of any Loans or issuance or cancellation
of any Letters of Credit in connection with such Specified Transaction) by
(b) thirty (30) days.

 

“ABL Priority Collateral”:  as defined in the ABL/Term Loan Intercreditor
Agreement whether or not the same remains in full force and effect.

 

“ABL Term Loans”:  Incremental ABL Term Loans, Extended ABL Term Loans and Other
ABL Term Loans.

 

“ABL/Term Loan Intercreditor Agreement”:  the intercreditor agreement, dated as
of the date hereof, between the Collateral Agent and the Term Loan Agent (in its
capacity as collateral agent under the Term Loan Documents), and acknowledged by
certain of the Loan Parties in the form attached hereto as Exhibit O, as the
same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms hereof and thereof.

 

2

--------------------------------------------------------------------------------


 

“ABR”:  when used in reference to any Loan or Borrowing, is used when such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“ABR Loans”:  Loans to which the rate of interest applicable is based upon the
Alternate Base Rate.

 

“Acceleration”:  as defined in Subsection 9.1(e).

 

“Account Debtor”:  each Person who is obligated on an Account, chattel paper or
a General Intangible.

 

“Accounts”:  “accounts” as defined in the UCC (including any
“health-care-insurance receivables” as defined in the UCC) and, with respect to
any Person, all such Accounts of such Person, whether now existing or existing
in the future, including (a) all accounts receivable of such Person (whether or
not specifically listed on schedules furnished to the Administrative Agent),
including all accounts receivable created by or arising from all of such
Person’s sales of goods or rendition of services made under any of its trade
names, or through any of its divisions, (b) all unpaid rights of such Person
(including rescission, replevin, reclamation and stopping in transit) relating
to the foregoing or arising therefrom, (c) all rights to any goods represented
by any of the foregoing, including returned or repossessed goods, (d) all
reserves and credit balances held by such Person with respect to any such
accounts receivable of any Obligors, (e) all letters of credit, guarantees or
collateral for any of the foregoing and (f) all insurance policies or rights
relating to any of the foregoing.

 

“Acquisition Consideration”:  the purchase consideration for any acquisition and
all other payments by the Parent Borrower or any of its Restricted Subsidiaries
in exchange for, or as part of, or in connection with, any acquisition,
consisting of cash or by exchange of property (other than Capital Stock of
Holdings or any Parent Entity) or the assumption of Indebtedness payable at or
prior to the consummation of such acquisition or deferred for payment at any
future time (provided that any such future payment is not subject to the
occurrence of any contingency). For purposes of the foregoing, any Acquisition
Consideration consisting of property shall be valued at the Fair Market Value
thereof.

 

“Additional ABL Agent”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Assets”:  (a) any property or assets that replace the property or
assets that are the subject of an Asset Sale; (b) any property or assets (other
than Indebtedness and Capital Stock) used or to be used by the Parent Borrower
or a Restricted Subsidiary or otherwise useful in a business permitted by
Subsection 8.9 (including any capital expenditures on any property or assets
already so used); (c) the Capital Stock of a Person that is engaged in a
business permitted by Subsection 8.9 and becomes a Restricted Subsidiary as a
result of the acquisition of such Capital Stock by the Parent Borrower or
another Restricted Subsidiary; or (d) Capital Stock of any Person that at such
time is a Restricted Subsidiary acquired from a third party.

 

“Additional Indebtedness”:  as defined in the ABL/Term Loan Intercreditor
Agreement or the Junior Lien Intercreditor Agreement, as applicable.

 

3

--------------------------------------------------------------------------------


 

“Additional Lender”:  as defined in Subsection 2.6(a).

 

“Additional Obligations”:  subordinated or senior Indebtedness (which
Indebtedness may be (x) unsecured, (y) secured by a Lien ranking pari passu to
the Lien securing the First Lien Term Obligations or (z) secured by a Lien
ranking junior to the Lien securing the First Lien Term Obligations), including
customary bridge financings, in each case issued or incurred by the Parent
Borrower or a Guarantor in compliance with Subsection 8.13.

 

“Additional Obligations Documents”: any document or instrument (including any
guarantee, security agreement or mortgage and which may include any or all of
the Term Loan Documents) issued or executed and delivered with respect to any
Additional Obligations by any Loan Party.

 

“Additional Term Credit Facility”:  as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Adjusted LIBOR Rate”:  with respect to any Borrowing of Eurodollar Loans for
any Interest Period, an interest rate per annum (rounded upward, if necessary,
to the nearest 1/100th of 1.00%) determined by the Administrative Agent to be
equal to (a) the LIBOR Rate for such Borrowing of Eurodollar Loans in effect for
such Interest Period divided by (b) 1 minus the Statutory Reserves (if any) for
such Borrowing of Eurodollar Loans for such Interest Period.

 

“Administrative Agent”:  as defined in the Preamble hereto and shall include any
successor to the Administrative Agent appointed pursuant to Subsection 10.9.

 

“Affected Eurodollar Rate”:  as defined in Subsection 4.7.

 

“Affected Loans”:  as defined in Subsection 4.9.

 

“Affiliate”:  as to any specified Person, any other Person, directly or
indirectly, controlling or controlled by or under direct or indirect common
control with such specified Person.  For the purposes of this definition,
“control” when used with respect to any Person means the power to direct the
management and policies of such Person, directly or indirectly, whether through
the ownership of voting securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Affiliated Debt Fund”:  any Affiliated Lender that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, notes, bonds and
similar extensions of credit or securities in the ordinary course, so long as
(i) any such Affiliated Lender is managed as to day-to-day matters (but
excluding, for the avoidance of doubt, as to strategic direction and similar
matters) independently from the Sponsor and any Affiliate of the Sponsor that is
not primarily engaged in the investing activities described above, (ii) any such
Affiliated Lender has in place customary information screens between it and the
Sponsor and any Affiliate of the Sponsor that is not primarily engaged in the
investing activities described above, and (iii) neither Holdings nor any of its
Subsidiaries directs or causes the direction of the investment policies of such
entity.

 

“Affiliated Lender”:  any Lender that is a Permitted Affiliated Assignee.

 

4

--------------------------------------------------------------------------------


 

“Affiliated Lender Assignment and Assumption”:  as defined in Subsection
11.6(h)(i)(1).

 

“Agent Advance”:  as defined in Subsection 2.1(c).

 

“Agent Advance Period”:  as defined in Subsection 2.1(c).

 

“Agents”:  the collective reference to the Administrative Agent and the
Collateral Agent and “Agent” shall mean any of them.

 

“Aggregate Lender Exposure”:  the sum of (a) the aggregate principal amount of
all Revolving Credit Loans then outstanding, (b) the aggregate amount of all L/C
Obligations at such time and (c) the aggregate amount of all Swingline Exposure
at such time.

 

“Aggregate Outstanding Credit”:  as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Revolving Credit Lender then outstanding,
(b) the aggregate amount equal to such Revolving Credit Lender’s Commitment
Percentage of the L/C Obligations then outstanding and (c) the aggregate amount
equal to such Revolving Credit Lender’s Commitment Percentage, if any, of the
Swingline Loans then outstanding.

 

“Agreement”:  this Credit Agreement, as amended, supplemented, waived or
otherwise modified, from time to time.

 

“AHYDO Payment”: a payment in respect of Indebtedness in an amount sufficient to
ensure that such Indebtedness will not be an “applicable high yield discount
obligation” within the meaning of Section 163(i)(1) of the Code.

 

“Alternate Base Rate”:  for any day, a fluctuating rate per annum (rounded
upward, if necessary, to the nearest 1/100th of 1.00%) equal to the greatest of
(a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate in
effect on such day plus 0.50% and (c) the Adjusted LIBOR Rate for an Interest
Period of one month beginning on such day (or if such day is not a Business Day,
on the immediately preceding Business Day) plus 1.00%.  If the Administrative
Agent shall have determined (which determination shall be conclusive absent
manifest error) that it is unable to ascertain the Federal Funds Effective Rate
or the Adjusted LIBOR Rate for any reason, including the inability or failure of
the Administrative Agent to obtain sufficient quotations in accordance with the
terms of the definition thereof, the Alternate Base Rate shall be determined
without regard to clause (b) or (c) above, as the case may be, of the preceding
sentence until the circumstances giving rise to such inability no longer exist. 
Any change in the Alternate Base Rate due to a change in the Base Rate, the
Federal Funds Effective Rate or the Adjusted LIBOR Rate shall be effective on
the effective date of such change in the Base Rate, the Federal Funds Effective
Rate or the Adjusted LIBOR Rate, respectively.

 

“Amendment”:  as defined in Subsection 8.8(d).

 

“AMR Accounts Historical Collection Analysis”: the Parent Borrower’s analysis of
write-offs and collectability of AMR Service Accounts by payor type consistent
with the past

 

5

--------------------------------------------------------------------------------


 

practice of the Parent Borrower or otherwise in a form and level of detail
reasonably acceptable to the Administrative Agent.

 

“AMR Business”: the provision of ambulance services to communities, government
agencies, healthcare providers and insurers, other Persons and individuals and
at sporting events, concerts and other events and of training services, dispatch
services, management services and other services, including to communities,
joint ventures and public safety agencies and other Persons and individuals, and
other businesses of a similar type or reasonably related thereto and any
business related thereto.

 

“AMR Other Accounts”:  all other Accounts relating to the AMR Business that are
not AMR Service Accounts, including Accounts for ambulance services at sporting
events and concerts, air ambulance services, services for public safety
agencies, receivables for government subsidies and capitated contract
receivables.

 

“AMR Self-Pay Accounts Collection Rate”: as of any date of determination, based
on the applicable part of the most recent AMR Accounts Historical Collection
Analysis (referred to by the Company as the “Closed Accounts Analysis”), a
historical collection percentage in respect of Self-Pay Accounts that are Closed
Accounts calculated as follows: the amount produced by dividing (i) the amount
of total collections made on Closed Accounts that are Self-Pay Accounts during
the eighteen (18) consecutive month period ending on the date that is one
(1) month prior to the date of determination, in respect of Closed Accounts that
are Self-Pay Accounts billed during the twelve (12) consecutive month period
ending on the date that is seven (7) months prior to the date of determination
by (ii) the aggregate amount billed in respect of Closed Accounts that are
Self-Pay Accounts during the twelve (12) consecutive month period ending on the
date that is seven (7) months prior to the date of determination, or a
collection percentage calculated in another manner reasonably satisfactory to
the Administrative Agent.

 

“AMR Service Accounts”:  all Accounts relating to the provision of 911 emergency
and non-emergency ambulance and other services of the kind reported in the
Parent Borrower’s accounts receivables financial reporting systems under the
categories “AM2000”, “Non-AM2000” and “Unbilled Receivables” (or any successor
categories in the current accounts receivables financial reporting systems of
the Parent Borrower or any successor accounts receivables financial reporting
system).

 

“AMR Service Eligible Accounts”:  those AMR Service Accounts created by a Loan
Party in the ordinary course of business, that comply in all material respects
with each of the representations and warranties respecting Eligible Accounts
made in the Loan Documents, and that are not excluded as ineligible by virtue of
one or more of the excluding criteria set forth below.  AMR Service Eligible
Accounts shall not include the following:

 

(a)           Excluded Accounts Receivable;

 

(b)           if applicable, an amount equal to the amount of any reductions
made to the gross amount invoiced or to be invoiced to Account Debtors
reflecting contractual allowances provided to Account Debtors in respect of
Accounts that would otherwise be AMR Service Eligible Accounts;

 

6

--------------------------------------------------------------------------------


 

(c)           Accounts that have not been billed by the date that is 30 days
after the earlier of (i) the Service Date or (ii) the date as of which such
Account is first included in the Borrowing Base Certificate or otherwise
reported to the Administrative Agent as Collateral;

 

(d)           billed Accounts that Account Debtors have failed to pay within one
hundred and eighty (180) days after the original Service Date;

 

(e)           (i) Accounts that have been written off, (ii) Accounts that the
Administrative Agent, in its Permitted Discretion, believes to be doubtful by
reason of the Account Debtor’s financial condition, upon notice thereof to the
Borrower Representative or (iii) AMR Service Third Party Payor Accounts (that
would otherwise be AMR Service Eligible Accounts) and Self-Pay Accounts (that
would otherwise be AMR Service Eligible Accounts) up to an amount equal to the
bad debt allowance applicable to such AMR Service Third Party Payor Accounts and
such Self-Pay Accounts calculated in a manner consistent with the most recently
completed field exam (but excluding from such calculation any AMR Service Third
Party Payor Accounts and/or Self-Pay Accounts that Account Debtors have failed
to pay within one hundred and eighty (180) days);

 

(f)            an amount equal to the amount of any unallocated cash or
unapplied cash relating to AMR Service Accounts that has not been applied to or
posted to any AMR Service Account;

 

(g)           an amount equal to (i) the aggregate amount of Self-Pay Accounts
(that would otherwise be AMR Service Eligible Accounts but ignoring for this
purpose clause (e) above and this clause (g)) minus (ii) the product of the
amount calculated in clause (i) multiplied by the most recent AMR Self-Pay
Accounts Collection Rate, provided that the amount of Self-Pay Accounts that are
included as AMR Service Eligible Accounts, when aggregated with the amount of
Self-Pay Accounts that are included as EmCare General Adjusted Eligible
Accounts, does not at any time exceed ten percent (10%) of the Borrowing Base
(calculated for this purpose excluding the amount of any Self-Pay Accounts that
would otherwise be included in the calculation thereof);

 

(h)           Accounts with respect to which the Account Debtor is (i) an
Affiliate of any Loan Party or (ii) an employee or agent of any Loan Party or
any Affiliate of such Loan Party, in each case, other than Accounts arising from
the provision of medical care, including ambulance services, delivered in the
ordinary course of business; provided that Accounts of a portfolio company of
any of the CD&R Investors or their respective Affiliates or an employee or agent
thereof shall not be excluded by virtue of this clause (h);

 

(i)            Accounts that are not payable in Dollars;

 

(j)            Accounts with respect to which the Account Debtor is insolvent,
is subject to a proceeding related thereto, has gone out of business, or as to
which a Loan Party has received notice of an imminent proceeding related to such
Account Debtor being or alleged to be insolvent or which proceeding is
reasonably likely to result in a material impairment of the financial condition
of such Account Debtor;

 

7

--------------------------------------------------------------------------------


 

(k)           Accounts with respect to which the applicable Loan Party’s right
to receive payment is deferred or otherwise is not absolute or is contingent
upon the fulfillment of any condition whatsoever (other than the preparation and
delivery of an invoice), provided that any such Accounts shall be included as
AMR Service Eligible Accounts once the related services have been rendered or
all conditions have been met and such Accounts are otherwise not excluded under
clauses (a) to (u) of this definition;

 

(l)            Accounts with respect to which the Account Debtor is a Person
other than a Governmental Authority unless:  (i) the Account Debtor (A) is a
natural person with a billing address in the United States, (B) maintains its
Chief Executive Office in the United States, or (C) is organized under the laws
of the United States or any state, territory or subdivision thereof; (ii) the
Account Debtor is a Third Party Payor (excluding for this purpose Government
Accounts), or (iii) (A) the Account is supported by an irrevocable letter of
credit satisfactory to the Administrative Agent, in its Permitted Discretion (as
to form, substance, and issuer or domestic confirming bank), that has been
delivered to the Administrative Agent and is directly drawable by the
Administrative Agent, or (B) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, satisfactory to the Administrative
Agent, in its Permitted Discretion;

 

(m)          Accounts with respect to which the Account Debtor is the government
of any country or sovereign state other than the United States, or of any state,
municipality or other political subdivision thereof, or of any department,
agency, public corporation, or other instrumentality thereof, unless (i) the
Account is supported by an irrevocable letter of credit satisfactory to the
Administrative Agent, in its Permitted Discretion (as to form, substance, and
issuer or domestic confirming bank) that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent, or
(ii) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, satisfactory to the Administrative Agent, in its Permitted
Discretion;

 

(n)           Accounts with respect to which the Account Debtor is the federal
government of the United States or any department, agency or instrumentality of
the United States (exclusive, however, of (i) Accounts with respect to which the
applicable Loan Party has complied, to the reasonable satisfaction of the
Administrative Agent, with the Assignment of Claims Act of 1940 (31 USC
Section 3727) and (ii) Government Accounts, to the extent that these would
otherwise be AMR Service Eligible Accounts);

 

(o)           (i) Accounts with respect to which the Account Debtor is a
creditor of any Loan Party, and such Account Debtor has or has asserted a right
of setoff, or has disputed its obligation to pay all or any portion of the
Account, to the extent of such claim, right of setoff, or dispute, (ii) Accounts
which are subject to a rebate that has been earned but not taken or a
chargeback, to the extent of such rebate or chargeback, (iii) Accounts that
comprise service charges or finance charges, or (iv) Accounts with respect to
which the applicable Loan Party is not able to bring suit or otherwise enforce
its remedies against the Account Debtor through judicial process;

 

(p)           Accounts that are not owned by a Loan Party;

 

8

--------------------------------------------------------------------------------


 

(q)           Accounts which have been redated or extended (provided that this
shall not apply to any Accounts that have been re-categorized from one payor
type to another payor type in the ordinary course of business);

 

(r)            Accounts that are not subject to a valid and perfected first
priority Lien in favor of the Collateral Agent, as applicable, pursuant to a
Security Document (as and to the extent provided therein (provided that in no
event shall any Excluded Assets be deemed to be AMR Service Eligible Accounts
hereunder));

 

(s)           Accounts that exceed the amount such Loan Party is entitled to
receive under any capitation arrangement, fee schedule, discount formula,
cost-based reimbursement or other adjustment or limitation to such Loan Party’s
usual charges (to the extent of such excess);

 

(t)            Accounts with respect to which the services giving rise to such
Account have not yet been performed;

 

(u)           Accounts that were acquired or originated by a Person acquired in
a Permitted Acquisition consisting either of (x) receivables of a type
substantially different from those in the Borrowing Base at such time, or
(y) receivables of a type substantially similar to those in the Borrowing Base
at such time, provided that in the case of clause (y) only, such Accounts with
an aggregate net book value in an amount not exceeding 10% of the aggregate
Borrowing Base at the time of such Permitted Acquisition shall not be excluded,
provided, further, that this clause (u) shall cease to exclude any Accounts of
the type listed under clause (x) or (y) above at the time the Parent Borrower
delivers to the Administrative Agent a field exam in form and substance
reasonably satisfactory to the Administrative Agent prepared by a third party
field examiner reasonably satisfactory to the Administrative Agent with respect
to such acquired Accounts, or such field exam requirement is waived by the
Administrative Agent.

 

Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than ten (10) Business
Days’ prior notice to the Parent Borrower, change the criteria for AMR Service
Eligible Accounts as reflected on the Borrowing Base Certificate based on
either:  (i) an event, condition or other circumstance arising after the Closing
Date, or (ii) an event, condition or other circumstance existing on the Closing
Date to the extent the Administrative Agent had no knowledge thereof on or prior
to the Closing Date, in either case under clause (i) or (ii), which adversely
affects, or would reasonably be expected to adversely affect, AMR Service
Eligible Accounts in any material respect as determined by the Administrative
Agent in the exercise of its Permitted Discretion.  Any such change in criteria
shall have a reasonable relationship to the event, condition or other
circumstance that is the basis for such change.  Upon delivery of the notice of
such change pursuant to the foregoing sentence, the Administrative Agent shall
be available to discuss the proposed change, and the applicable Borrower may
take such action as may be required so that the event, condition or circumstance
that is the basis for such change no longer exists, in a manner and to the
extent reasonably satisfactory to the Administrative Agent in the exercise of
its Permitted Discretion.  Any Accounts of the Loan Parties that are not AMR
Service Eligible Accounts shall nevertheless be part of the Collateral as and to
the extent provided in the Security Documents.

 

9

--------------------------------------------------------------------------------


 

“AMR Service Third Party Payor Accounts”: AMR Service Accounts with respect to
which the Account Debtor is a Third Party Payor.

 

“Applicable Commitment Fee Rate”:  with respect to commitment fees payable
hereunder, (a) initially a percentage per annum equal to 0.500% and (b) from and
after the date that is three (3) months after the Closing Date, a rate per annum
equal to the rate set forth below opposite the applicable Average Daily Used
Percentage:

 

Level

 

Average Daily Used
Percentage

 

Commitment Fee
Rate

 

 

 

 

 

 

 

I

 

< 50%

 

0.500

%

 

 

 

 

 

 

II

 

> 50%

 

0.375

%

 

“Applicable Margin”:  a rate per annum equal to the rate set forth below for the
applicable type of Loan and opposite the applicable Average Daily Excess
Availability:

 

 

 

Average Daily

 

Applicable Margin

 

Level

 

Excess
Availability

 

Base Rate

 

Adjusted
LIBOR

 

 

 

 

 

 

 

 

 

I

 

Less than or equal to 33%

 

1.75

%

2.75

%

 

 

 

 

 

 

 

 

II

 

Greater than 33% but less than or equal to 66%

 

1.50

%

2.50

%

 

 

 

 

 

 

 

 

III

 

Greater than 66%

 

1.25

%

2.25

%

 

Each change in the Applicable Margin resulting from a change in Average Daily
Excess Availability shall be effective with respect to all Loans and Letters of
Credit outstanding on and after the date of delivery to the Administrative Agent
of the Borrowing Base Certificate required by Subsection 7.2(f) indicating such
change until the date immediately preceding the next date of delivery of such
Borrowing Base Certificate indicating another such change.  Notwithstanding the
foregoing, Average Daily Excess Availability (i) shall be deemed to be in Level
II from the Closing Date to the date of delivery to the Administrative Agent of
the Borrowing Base Certificate required by Subsection 7.2(f) for the Fiscal
Period ended at least three (3) months after the Closing Date and (ii) shall be
deemed to be in Level I at any time (after the expiration of the applicable cure
period) during which the Parent Borrower has failed to deliver the Borrowing
Base Certificate required by Subsection 7.2(f).

 

In addition, at all times while an Event of Default known to the Parent Borrower
shall have occurred and be continuing, the Applicable Margin shall not decrease
from that previously in effect as a result of the delivery of such Borrowing
Base Certificate.

 

10

--------------------------------------------------------------------------------


 

“A/R Availability Aged < 180 Days”: 85% of the following amount: the sum of
(i) the aggregate amount of AMR Service Eligible Accounts, plus (ii) the
aggregate EmCare General Adjusted Eligible Accounts, plus (iii) the aggregate
amount of Other Eligible Accounts.

 

“A/R Availability Aged 180—360 Days”: 85% of the following amount: the sum of
(i) the aggregate amount of Accounts that would otherwise be AMR Service
Eligible Accounts that Account Debtors have failed to pay within one hundred and
eighty (180) days after the original Service Date but which are not unpaid more
than three hundred and sixty (360) days after the original Service Date, plus
(ii) the following amount: (A) (i) an amount equal to the aggregate amount of
Accounts that would otherwise be EmCare General Eligible Accounts that Account
Debtors have failed to pay within one hundred and eighty (180) days after the
original Service Date but which are not unpaid more than three hundred and sixty
(360) days after the original Service Date multiplied by (ii) the most recent
EmCare Projected Collection Rate for 180-360 Days, minus (B) an amount equal to
the sum of (i) any unreconciled differences plus (ii) an amount equal to the
product of (x) unapplied cash relating to such EmCare General Accounts that have
not been applied to, or posted to, any such EmCare General Accounts multiplied
by (y) the Cash Eligible Account Rate applicable to such EmCare General Eligible
Accounts.

 

“Asset Sale”:  any sale, issuance, conveyance, transfer, lease or other
disposition, (a “Disposition”), by the Parent Borrower or any other Loan Party
in one or a series of related transactions, of any real or personal, tangible or
intangible, property (including Capital Stock) of the Parent Borrower or any of
its Restricted Subsidiaries, other than:

 

(a)           the sale or other Disposition of obsolete, worn-out or surplus
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)           the sale or other Disposition of any property (including
Inventory) in the ordinary course of business;

 

(c)           the sale or discount without recourse of accounts receivable or
notes receivable arising in the ordinary course of business, or the conversion
or exchange of accounts receivable into or for notes receivable, in connection
with the compromise or collection thereof; provided that, in the case of any
Foreign Subsidiary of the Parent Borrower, any such sale or discount may be with
recourse if such sale or discount is consistent with customary practice in such
Foreign Subsidiary’s country of business;

 

(d)           as permitted by Subsection 8.2(b) or pursuant to any Exempt Sale
and Leaseback Transaction;

 

(e)           subject to any applicable limitations set forth in Subsection 8.2,
Dispositions of any assets or property by the Parent Borrower or any of its
Restricted Subsidiaries to the Parent Borrower or any Wholly Owned Subsidiary of
the Parent Borrower;

 

(f)            (i) the abandonment or other Disposition of patents, trademarks
or other intellectual property that are, in the reasonable judgment of the
Parent Borrower, no longer economically practicable to maintain or useful in the
conduct of the business of the Parent

 

11

--------------------------------------------------------------------------------


 

Borrower and its Restricted Subsidiaries taken as a whole and (ii) licensing of
Intellectual Property in the ordinary course of business;

 

(g)           any Disposition by the Parent Borrower or any of its Restricted
Subsidiaries for aggregate consideration not to exceed $25,000,000;

 

(h)           any Disposition set forth on Schedule 1.1(b);

 

(i)            any Minority Business Disposition or Minority Business Offering;
provided that at the time of any such Minority Business Disposition or Minority
Business Offering (x) the Payment Condition is satisfied and (y) no Specified
Default exists or would arise therefrom; and

 

(j)            any disposition arising from foreclosure or similar action with
respect to any property or assets subject to a Municipal Contract Lien.

 

“Assignee”:  as defined in Subsection 11.6(b)(i).

 

“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit E hereto.

 

“Assumed Indebtedness”:  Indebtedness for borrowed money of the Parent Borrower
and its Restricted Subsidiaries outstanding on the Closing Date and disclosed on
Schedule 1.1(a).

 

“Auto-Renewal L/C”:  as defined in Subsection 3.1(c).

 

“Availability”:  the lesser of (x) the total Commitments as in effect at such
time and (y) the Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered).

 

“Availability Reserves”:  without duplication of any other reserves or items
that are otherwise addressed or excluded through eligibility criteria (including
collection rates or collection percentages), (a) any Cash Management Reserve,
(b) any Designated Hedging Reserve, (c) any Dilution Reserve, and (d) such
reserves, subject to Subsection 2.1(b), as the Administrative Agent, in its
Permitted Discretion, determines as being appropriate to reflect any impairment
to (i) the value, or the collectability in the ordinary course of business, of
Eligible Accounts (including, without limitation, on account of bad debts,
dilution and changes in “historical collection percentages” or “projected
collection percentages” applied to Eligible Accounts by payor type, as
applicable) or the value (based on cost and quantity) of Eligible Inventory, or
(ii) the enforceability or priority of the Lien on the Collateral consisting of
Eligible Accounts or Eligible Inventory included in the Borrowing Base
(including claims that the Administrative Agent determines will need to be
satisfied in connection with the realization upon such Collateral).

 

“Available Excluded Contribution Amount Basket”:  as of any date, the excess, if
any, of (a) the Net Proceeds from Excluded Contributions received by the Parent
Borrower as of such date over (b) the Net Proceeds from Excluded Contributions
as of such date designated or

 

12

--------------------------------------------------------------------------------


 

applied prior to such date, or on such date in a separate designation or
application, to an Investment made pursuant to Subsection 8.12, cash
consideration for acquisitions made pursuant to clause (c)(ii)(y) of the
definition of “Permitted Acquisitions” a Restricted Payment made pursuant to
Subsection 8.3(f) or (g) or any payments, prepayments, repurchases or
redemptions of Restricted Indebtedness made pursuant to Subsection 8.6(a).

 

“Available Incremental Amount”:  at any time, without duplication, an amount
equal to the sum produced by calculating the difference between (a) the sum of
(x) the Commitments plus (y) the sum of the aggregate principal amount of all
Incremental ABL Term Loans made plus all Incremental Revolving Commitments
established in each case prior to such date pursuant to Subsection 2.6 and (b)
$550,000,000; provided that the sum of (x) plus (y) may not at any time exceed
$550,000,000.

 

“Average Daily Excess Availability”:  for any period, the percentage derived by
dividing (a) the sum of the aggregate amount of Excess Availability for each day
during such period by (b) the number of days in such period.

 

“Average Daily Used Percentage”:  for any Fiscal Quarter, the percentage derived
by dividing (a) the sum of (x) the average daily principal balance of all Loans
(other than the principal balance of any Swingline Loans) during such Fiscal
Quarter plus (y) the average daily undrawn amount of all outstanding Letters of
Credit by (b) the average daily amount of the aggregate Commitments during such
Fiscal Quarter.

 

“Bank Products Affiliate”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Bank Products Agreement”:  any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by any
Restricted Subsidiary (other than letters of credit and other than loans and
advances except indebtedness arising from services described in clauses (a)
through (c) of this definition).

 

“Bankruptcy Proceeding”: as defined in Subsection 11.6(h)(iv).

 

“Base Rate”:  for any day, a rate per annum that is equal to the corporate base
rate of interest established by the Administrative Agent as its “prime rate” in
effect at its principal office in New York City from time to time; each change
in the Base Rate shall be effective on the date such change is effective.  The
corporate base rate is not necessarily the lowest rate charged by the
Administrative Agent to its customers.

 

“Benefited Lender”:  as defined in Subsection 11.7(a).

 

“Blocked Account”:  as defined in Subsection 4.16(b)(iv).

 

13

--------------------------------------------------------------------------------


 

“Blocked Account Agreement”:  as defined in Subsection 4.16(b)(iv).

 

“Board”:  the Board of Governors of the Federal Reserve System.

 

“Board of Directors”:  for any Person, the board of directors or other governing
body of such Person or, if such Person does not have such a board of directors
or other governing body and is owned or managed by a single entity, the Board of
Directors of such entity, or, in either case, any committee thereof duly
authorized to act on behalf of such Board of Directors. Unless otherwise
provided, “Board of Directors” means the Board of Directors of the Parent
Borrower.

 

“Borrower Representative”: means the Parent Borrower in its capacity as Borrower
Representative pursuant to the provisions of Subsection 10.13.

 

“Borrowers”:  as defined in the Preamble hereto.

 

“Borrowing”:  the borrowing of one Type of Loan of a single Tranche by the
Borrowers (on a joint and several basis), from all the Lenders having
Commitments of the respective Tranche on a given date (or resulting from a
conversion or conversions on such date) having in the case of Eurodollar Loans
the same Interest Period.

 

“Borrowing Base”:  as of any date of determination, shall equal the sum of:

 

(a)           85% of the amount of AMR Service Eligible Accounts; plus

 

(b)           85% of the amount of EmCare General Adjusted Eligible Accounts;
plus

 

(c)           85% of the amount of Other Eligible Accounts; plus

 

(d)           the lesser of:

 

(i)                                     A/R Availability Aged 180-360 Days; and

 

(ii)                                  5% of A/R Availability Aged < 180 days;
plus

 

(e)           the lesser of:

 

(i)                                     50% of the Eligible Inventory of the
Loan Parties, valued at the lower of (x) cost, calculated on a first-in,
first-out basis, and (y) fair market value; and

 

(ii)                                  5% of A/R Availability Aged < 180 Days;
minus

 

(f)            the amount of all Availability Reserves; minus

 

(g)           the outstanding principal amount of any ABL Term Loans.

 

“Borrowing Base Certificate”:  as defined in Subsection 7.2(f).

 

14

--------------------------------------------------------------------------------


 

“Borrowing Date”:  any Business Day specified in a notice pursuant to
Subsections 2.2, 2.4, or 3.2 as a date on which the Borrower Representative
requests the Lenders to make Loans hereunder or an Issuing Lender to issue
Letters of Credit hereunder.

 

“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York (or with respect only to Letters of
Credit issued by an Issuing Lender not located in the City of New York, the
location of such Issuing Lender) are authorized or required by law to close,
except that, when used in connection with a Eurodollar Loan, “Business Day”
shall mean any Business Day on which dealings in Dollars between banks may be
carried on in London, England and New York, New York.

 

“Business Development Amount”:  an amount at any time not exceeding $5,000,000
(or a greater amount, as agreed by the Administrative Agent in its reasonable
discretion), the application of which shall apply solely for the purpose of
developing or retaining business by any Loan Party or Related Corporation with
respect to demonstration of financial condition.

 

“Capital Expenditures”:  with respect to any Person for any period, the
aggregate of all expenditures by such Person and its consolidated Restricted
Subsidiaries during such period (exclusive of (i) expenditures made for
Permitted Investments (ii) expenditures made for acquisitions permitted by
Subsection 8.4), (iii) interest capitalized during such period to the extent
relating to Capital Expenditures or (iv) expenditures made with the proceeds of
any equity securities issued or capital contributions received, or Indebtedness
incurred, by the Parent Borrower or any of its consolidated Restricted
Subsidiaries) which, in accordance with GAAP, are or should be included in
“capital expenditures”.

 

“Capital Stock”:  as to any Person, any and all shares of, rights to purchase,
warrants or options for, or other equivalents of or interests in (however
designated) equity of such Person, including any Preferred Stock, but excluding
any debt securities convertible into such equity.

 

“Captive Insurance Subsidiary”:  any Subsidiary of the Parent Borrower that is
subject to regulation as an insurance company (or any Subsidiary thereof),
including EMCA Insurance Company Ltd.

 

“Cash Analysis”: the Parent Borrower’s analysis of historical unallocated and
unapplied cash allocation applicable to (a) EmCare General Eligible Accounts
versus EmCare General Accounts and/or (b) Other Eligible Accounts that are
EmCare Other Accounts versus EmCare Other Accounts, in each case in a form,
substance, level of detail and historical time period reasonably satisfactory to
the Administrative Agent.

 

“Cash Eligible Account Rate”: as of any date of determination the number
determined by dividing (a) the historical unallocated and unapplied cash amount
that is attributable to an EmCare General Eligible Account or, as the case may
be, an Other Eligible Account that is an EmCare Other Account by (b) the
historical unallocated and unapplied cash amount that is attributable to the
corresponding EmCare General Account or EmCare Other Account, as the case may
be, in each case as determined by the Parent Borrower in a Cash

 

15

--------------------------------------------------------------------------------


 

Analysis, provided that if a Cash Analysis has not been agreed with the
Administrative Agent, the Cash Eligible Account Rate shall be deemed to be 1.

 

“Cash Equivalents”:  any of the following: (1) money and (2)(a) securities
issued or fully guaranteed or insured by the United States of America or a
member state of the European Union or any agency or instrumentality of any
thereof, (b) time deposits, certificates of deposit or bankers’ acceptances of
(i) any bank or other institutional lender under this Agreement or the Term Loan
Facility or any affiliate thereof or (ii) any commercial bank having capital and
surplus in excess of $500,000,000 (or the foreign currency equivalent thereof as
of the date of such investment) and the commercial paper of the holding company
of which is rated at least A-2 or the equivalent thereof by Standard & Poor’s
Ratings Group (a division of The McGraw Hill Companies Inc.) or any successor
rating agency (“S&P”) or at least P-2 or the equivalent thereof by Moody’s
Investors Service, Inc. or any successor rating agency (“Moody’s”) (or if at
such time neither is issuing ratings, then a comparable rating of another
nationally recognized rating agency), (c) repurchase obligations with a term of
not more than seven (7) days for underlying securities of the types described in
clauses (2)(a) and (b) above entered into with any financial institution meeting
the qualifications specified in clause (2)(b) above, (d) money market
instruments, commercial paper or other short-term obligations rated at least A-2
or the equivalent thereof by S&P or at least P-2 or the equivalent thereof by
Moody’s (or if at such time neither is issuing ratings, then a comparable rating
of another nationally recognized rating agency), (e) investments in money market
funds subject to the risk limiting conditions of Rule 2a-7 or any successor rule
of the SEC under the Investment Company Act of 1940, as amended, (f) investments
similar to any of the foregoing denominated in foreign currencies approved by
the Board of Directors of the Parent Borrower, and (g) solely with respect to
any Captive Insurance Subsidiary, any investment that person is permitted to
make in accordance with applicable law.

 

“Cash Management Arrangements”:  any agreement or arrangement relating to any
service provided pursuant to a Bank Products Agreement.

 

“Cash Management Party”: any Bank Products Affiliate party to a Bank Products
Agreement.

 

“Cash Management Reserves”:  such reserves as the Administrative Agent
determines in its Permitted Discretion as being appropriate to reflect the then
reasonably anticipated monetary obligations of the Loan Parties under any
Designated Cash Management Agreements owing to any Cash Management Party. Such
anticipated monetary obligations shall be the amount calculated by the relevant
Cash Management Party and provided to the Administrative Agent, the relevant
Loan Party and the Parent Borrower together with the supporting calculations
therefor (a) on or prior to the date on which the applicable Bank Products
Agreement is designated as a Designated Cash Management Agreement and (b)
thereafter promptly (but in any case not later than three (3) Business Days)
following (x) the last calendar day of each calendar month and (y) such other
date on which a request was made by the Administrative Agent, the relevant Loan
Party or the Parent Borrower, as applicable.

 

“CD&R”:  Clayton, Dubilier & Rice, LLC and any successor in interest thereto,
and any successor to its investment management business.

 

16

--------------------------------------------------------------------------------


 

“CD&R Fund VIII”:  Clayton, Dubilier & Rice Fund VIII, L.P., a Cayman Islands
exempted limited partnership, and any successor in interest thereto.

 

“CD&R Indemnification Agreement”:  the Indemnification Agreement to be dated as
of the Closing Date among CDRT Parent, the Company, CD&R Fund VIII, CD&R EMS
Co-Investor, L.P., a Cayman Islands exempted limited partnership, CD&R Advisor
Fund VIII Co-Investor, L.P., a Cayman Islands exempted limited partnership, CD&R
Friends and Family Fund VIII, L.P., a Cayman Islands exempted partnership and
CD&R as amended, supplemented, waived or otherwise modified from time to time.

 

“CD&R Investors”:  collectively, (i) CD&R Fund VIII, (ii) CD&R Friends & Family
Fund VIII, L.P., a Cayman Islands exempted limited partnership, and any
successor in interest thereto, (iii) CD&R Advisor Fund VIII Co-Investor, L.P., a
Cayman Islands exempted limited partnership, and any successor in interest
thereto, (iv) CD&R EMS Co-Investor, L.P., a Cayman Islands exempted limited
partnership, and any successor in interest thereto, and (v) any Affiliate of any
CD&R Investor identified in clause (i) through (iv) of this definition.

 

“CDRT Parent”:  CDRT Holding Corporation, a Delaware corporation, and any
successor in interest thereto.

 

“CHAMPVA”: collectively, the Civilian Health and Medical Program of the
Department of Veteran Affairs, a program of medical benefits covering retirees
and dependents of former members of the armed services administered by the
United States Department of Veteran Affairs, and all laws, rules, regulations,
manuals, orders, guidelines or requirements pertaining to such program
including, without limitation, (a) all federal statutes (whether set forth in 38
U.S.C. § 1713 or elsewhere) affecting such program to the extent applicable to
CHAMPVA and (b) all rules, regulations (including 38 C.F.R. § 17.54), manuals,
orders and administrative, reimbursement and other guidelines of all
Governmental Authorities promulgated in connection with such program (whether or
not having the force of law), in each case as the same may be amended,
supplemented or otherwise modified from time to time.

 

“CHAMPVA Account”: an Account payable pursuant to CHAMPVA.

 

“Change in Law”:  as defined in Subsection 4.11(a).

 

“Change of Control”:  (a) (x) the Permitted Holders shall in the aggregate be
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act as in effect on the Closing Date) of (A) so long as Holdings is a Subsidiary
of any Parent Entity, shares of Voting Stock having less than 35.0% of the total
voting power of all outstanding shares of such Parent Entity (other than a
Parent Entity that is a Subsidiary of another Parent Entity) and (B) if Holdings
is not a Subsidiary of any Parent Entity, shares of Voting Stock having less
than 35.0% of the total voting power of all outstanding shares of Holdings and
(y) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act as in effect on the Closing Date), other than one or more
Permitted Holders, shall be the “beneficial owner” of (A) so long as Holdings is
a Subsidiary of any Parent Entity, shares of Voting Stock having more than 35.0%
of the total voting power of all outstanding shares of such Parent Entity (other
than a Parent Entity that is a Subsidiary of another Parent Entity) and (B) if
Holdings is not a

 

17

--------------------------------------------------------------------------------


 

Subsidiary of any Parent Entity, shares of Voting Stock having more than 35.0%
of the total voting power of all outstanding shares of Holdings; or (b) the
Continuing Directors shall cease to constitute a majority of the members of the
Board of Directors of Holdings; or (c) Holdings shall cease to own, directly or
indirectly, 100.0% of the Capital Stock of the Parent Borrower (or any Successor
Borrower); or (d) a “Change of Control” as defined in the Term Loan Credit
Agreement or the Senior Notes Indenture (or any indenture or agreement governing
refinancing Indebtedness in respect of the Senior Notes, in each case relating
to Indebtedness in an aggregate principal amount equal to or greater than
$50,000,000).  Notwithstanding anything to the contrary in the foregoing, the
Transactions shall not constitute or give rise to a Change of Control.

 

“Claim”:  as defined in Subsection 11.6(h)(iv).

 

“Closed Accounts”: Accounts in relation to which the relevant Loan Party has
fully closed and settled all amounts owing in respect of such Account and the
remaining balance owing in respect of such Account is zero, either through
payment and/or write-off.

 

“Closing Date”:  the date on which all the conditions precedent set forth in
Subsection 6.1 shall be satisfied or waived.

 

“Closing Date Existing Indebtedness”:  as defined in Subsection 8.13(d).

 

“Code”:  the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral”:  all assets of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Collateral Agent”:  as defined in the Preamble hereto, and shall include any
successor to the Collateral Agent appointed pursuant to Subsection 10.9.

 

“Commercial L/C”:  as defined in Subsection 3.1(b).

 

“Commitment”:  as to any Lender, the commitment, if any, of such Lender to make
Extensions of Credit to the Borrowers in the amount set forth opposite its name
on Schedule A hereto or as may subsequently be set forth in the Register from
time to time.  The original amount of the aggregate Commitments of the Lenders
is $350,000,000.

 

“Commitment Letter”:  the Commitment Letter (including the annexes and exhibits
thereto) dated as of February 13, 2011, as amended by the letter agreement dated
as of February 25, 2011, as further amended by the letter agreement dated as of
March 7, 2011, and as further amended by the letter agreement dated as of March
25, 2011, among Barclays Bank PLC, Deutsche Bank AG New York Branch, Deutsche
Bank AG Cayman Islands Branch, Deutsche Bank Securities Inc., Bank of America,
N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Morgan Stanley Senior
Funding, Inc., Royal Bank of Canada, UBS Loan Finance LLC, UBS Securities LLC,
Citigroup Global Markets Inc., Natixis and Merger Sub.

 

“Commitment Percentage”:  of any Lender at any time shall be that percentage
which is equal to a fraction (expressed as a percentage) the numerator of which
is the

 

18

--------------------------------------------------------------------------------


 

Commitment of such Lender at such time and the denominator of which is the
aggregate Commitments at such time; provided that for purposes of Subsection
4.15(d) and (e), “Commitment Percentage” shall mean the percentage of the total
Commitments (disregarding the Commitment of any Defaulting Lender to the extent
its Swingline Exposure or L/C Obligations is reallocated to the Non-Defaulting
Lenders) represented by such Lender’s Commitment; provided, further, that if any
such determination is to be made after the Commitments (and the related
Commitments of the Lenders) has (or have) terminated, the determination of such
percentages shall be made immediately before giving effect to such termination.

 

“Commitment Period”:  the period from and including the Closing Date to but not
including the Termination Date, or such earlier date as the Commitments shall
terminate as provided herein.

 

“Committed Lenders”:  Deutsche Bank AG New York Branch, Barclays Bank PLC, Bank
of America, N.A., Morgan Stanley Senior Funding, Inc., Royal Bank of Canada, UBS
Loan Finance LLC, Citibank, N.A. and Natixis.

 

“Commonly Controlled Entity”:  an entity, whether or not incorporated, which is
under common control with the Parent Borrower within the meaning of Section 4001
of ERISA or is part of a group which includes the Parent Borrower and which is
treated as a single employer under Section 414(b) or (c) of the Code or, solely
for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
a single employer under Sections 414(m) and (o) of the Code.

 

“Company”:  Emergency Medical Services Corporation, a Delaware corporation, and
any successor in interest thereto.

 

“Company Material Adverse Effect”:  as defined in Subsection 6.1(o).

 

“Compliance Certificate”:  as defined in Subsection 7.2(b).

 

“Compliance Period”:  any period commencing upon any determination by the
Administrative Agent that Specified Availability on any day is less than the
greater of (x) 12.5% of Availability at such time and (y) the Excess
Availability Floor; provided that the Administrative Agent has notified the
Borrower Representative thereof.  The Compliance Period shall be deemed
continuing notwithstanding that Specified Availability may thereafter exceed the
amount set forth in the preceding sentence unless and until for thirty (30)
consecutive days Specified Availability exceeds the greater of (x) 12.5% of
Availability at such time and (y) the Excess Availability Floor at such time, in
which event a Compliance Period shall no longer be deemed to be continuing.

 

“Concentration Account”: any Loan Party Concentration Account and/or any Related
Corporation Concentration Account, as the context requires.

 

“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument delivered to the
Administrative Agent (a copy of which shall be provided by the Administrative
Agent to the Borrower Representative on

 

19

--------------------------------------------------------------------------------


 

request); provided that the designation by any Lender of a Conduit Lender shall
not relieve the designating Lender of any of its obligations under this
Agreement, including its obligation to fund a Loan if, for any reason, its
Conduit Lender fails to fund any such Loan, and the designating Lender (and not
the Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to any provision of this
Agreement, including without limitation Subsection 4.10, 4.11, 4.12 or 11.5,
than the designating Lender would have been entitled to receive in respect of
the extensions of credit made by such Conduit Lender if such designating Lender
had not designated such Conduit Lender hereunder, (b) be deemed to have any
Commitment or (c) be designated if such designation would otherwise increase the
costs of any Facility to any Borrower.

 

“Confidential Healthcare Information”:  as defined in Subsection 7.6(c).

 

“Confidential Information Memorandum”:  that certain Confidential Information
Memorandum dated April 4, 2011, and furnished to the Lenders.

 

“Consolidated Fixed Charge Coverage Ratio”:  (a) as of the last day of the Most
Recent Four Quarter Period, the ratio of (a) (i) EBITDA for such period minus
(ii) the unfinanced portion of all Capital Expenditures (excluding any Capital
Expenditure made in an amount equal to all or part of the proceeds, applied
within twelve months of receipt thereof, of (x) any casualty insurance,
condemnation or eminent domain or (y) any sale of assets (other than Inventory))
of the Parent Borrower and its consolidated Restricted Subsidiaries during such
period, to (b) the sum, without duplication, of (i) Debt Service Charges payable
in cash by the Parent Borrower and its consolidated Restricted Subsidiaries
during such period plus (ii) federal, state and foreign income taxes paid in
cash by the Parent Borrower and its consolidated Restricted Subsidiaries (net of
refunds received) for the period of four (4) full Fiscal Quarters ending on such
date plus (iii) cash paid by the Parent Borrower during the relevant period
pursuant to clause (h) of Subsection 8.3.

 

“Consolidated Interest Expense”:  for any period, an amount equal to (a)
interest expense (accrued and paid or payable in cash for such period, and in
any event excluding any amortization or write-off of financing costs) on
Indebtedness of the Parent Borrower and its consolidated Restricted Subsidiaries
for such period minus (b) interest income (accrued and received or receivable in
cash for such period) of the Parent Borrower and its consolidated Restricted
Subsidiaries for such period, in each case determined on a consolidated basis in
accordance with GAAP; provided that for purposes of calculating the Consolidated
Fixed Charge Coverage Ratio for any period or portion of a period of four (4)
Fiscal Quarters ending on or prior to the first anniversary of the Closing Date,
Consolidated Interest Expense shall be calculated by reference to the actual
amount of Consolidated Interest Expense as disclosed in the financial statements
delivered pursuant to Subsection 7.1(a) or 7.1(b) and/or compliance certificates
delivered pursuant to Subsection 7.2(b) for the period from the Closing Date to
the last day of the relevant Fiscal Quarter at the end of the applicable test
period divided by the number of days from the Closing Date to the last day of
such Fiscal Quarter and multiplied by 365 and, provided, further, that for
purposes of calculating the Consolidated Fixed Charge Coverage Ratio for any
period prior to delivery of financial statements pursuant to Subsection

 

20

--------------------------------------------------------------------------------


 

7.1(b) for the first Fiscal Quarter following the Closing Date, Consolidated
Interest Expenses shall be as determined by the Parent Borrower in good faith
and certified to the Administrative Agent in a form reasonably acceptable to the
Administrative Agent.

 

“Consolidated Net Income”:  for any period, net income of the Parent Borrower
and its consolidated Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated Total Assets”:  as of any date of determination, the total assets
of the Parent Borrower and its Restricted Subsidiaries as at the last day of the
Most Recent Four Quarter Period, determined on a consolidated basis in
accordance with GAAP (and, in the case of any determination relating to any
incurrence of Indebtedness, any Investment or any acquisition pursuant to
Subsection 8.4, on a Pro Forma Basis, including any property or assets being
acquired in connection therewith).

 

“Continuing Directors”:  the directors of Holdings on the Closing Date, after
giving effect to the Transactions and the other transactions contemplated
thereby, and each other director if, in each case, such other director’s
nomination for election to the Board of Directors of Holdings is recommended by
at least a majority of the then Continuing Directors or the election of such
other director is approved by one or more Permitted Holders.

 

“Contractual Obligation”:  as to any Person, any provision of any material
security issued by such Person or of any material agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Core Concentration Account”:  as defined in Subsection 4.16(f).

 

“Credit Agreement Refinancing Indebtedness”:  any secured Indebtedness incurred
or otherwise obtained by the Borrowers under and in accordance with the terms of
this Agreement in the form of revolving commitments or term loans in exchange
for, or to extend, renew, replace or refinance, in whole or part, existing ABL
Term Loans, outstanding Revolving Credit Loans or Commitments hereunder
(including any successive Credit Agreement Refinancing Indebtedness obtained
pursuant to a prior Refinancing Amendment) (“Refinanced Debt”); provided that:

 

(a)           such Refinanced Debt shall be repaid and the commitments with
respect thereto terminated and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained; provided that to the
extent that such Refinanced Debt consists, in whole or in part, of Commitments
or Other Revolving Credit Commitments (or Revolving Credit Loans, Other
Revolving Credit Loans or Swingline Loans incurred pursuant to any Commitments
or Other Revolving Credit Commitments), such Commitments or Other Revolving
Credit Commitments, as applicable, shall be terminated, the proceeds of such
Credit Agreement Refinancing Indebtedness shall be applied to the prepayment of
outstanding ABL Term Loans, outstanding Revolving Credit Loans, or reduction of
Commitments in respect of the Revolving Credit Facility being so refinanced on a
pro rata basis within each Tranche being refinanced and all

 

21

--------------------------------------------------------------------------------


 

accrued fees in connection therewith shall be paid, on the date such Credit
Agreement Refinancing Indebtedness is issued, incurred or obtained; and

 

(b)           such Indebtedness (including, if such Indebtedness includes any
Other Revolving Credit Commitments, the unused portion of such Other Revolving
Credit Commitments) shall:

 

(i)            be governed by the terms of this Agreement (as amended by any
Refinancing Amendment) and the Security Documents and no other loan agreement,
note purchase agreement or other similar agreement and the Lenders with respect
to such Indebtedness shall execute an assumption agreement, reasonably
satisfactory to the Administrative Agent, pursuant to which such Lenders agree
to be bound by the terms of this Agreement as Lenders; provided that the terms
and conditions of such Indebtedness (as amended by such Refinancing Amendment
but excluding pricing and optional prepayment or redemption terms) shall be
substantially similar to, or (taken as a whole) not more favorable to the
investors providing such Indebtedness than the terms and conditions of the
applicable Refinanced Debt as reasonably determined by the Parent Borrower in
good faith (except with respect to any terms (including covenants) and
conditions contained in such Indebtedness that are applicable only after the
then Termination Date); provided, further, that the terms and conditions
applicable to such Indebtedness may provide for any additional or different
financial or other covenants or other provisions that are agreed between the
Parent Borrower and the applicable Lenders and applicable only during periods
after the Termination Date that is in effect on the date such Credit Agreement
Refinancing Indebtedness is incurred or obtained,

 

(ii)           be in an original aggregate principal amount not greater than the
aggregate principal amount of the Refinanced Debt except by any amount equal to
unpaid accrued interest and premium (including applicable prepayment penalties)
thereon plus underwriting discounts, original issue discount, commissions, fees
and other costs and expenses incurred in connection therewith (and, in the case
of Refinanced Debt consisting, in whole or in part, of unused Commitments or
Other Revolving Credit Commitments, the amount thereof),

 

(iii)          not mature or have scheduled amortization or payments of
principal sooner or greater than the same under such Refinanced Debt and not be
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation (except customary prepayments with respect to lender exposure or
outstandings exceeding commitments or the borrowing base and customary asset
sale or change of control provisions), in each case prior to the Termination
Date,

 

(iv)          only be secured by assets consisting of Collateral on a pari passu
basis (but without regard to the control of remedies) with the Obligations and
not be secured by any property or assets of Holdings, the Borrowers or any
Restricted Subsidiary other than the Collateral; provided that such Obligations
(including the Credit Agreement Refinancing Indebtedness) shall be secured by
the Security Documents and the Lenders with respect to such Credit Agreement
Refinancing Indebtedness shall have authorized the Collateral Agent to act as
their Agent to take any action with respect to any applicable

 

22

--------------------------------------------------------------------------------


 

Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents,

 

(v)           rank pari passu in right of payment and of security with the
Obligations hereunder (including being entitled to the benefits of the same
place in the waterfall as the Refinanced Debt) and at any time that a Default or
an Event of Default exists, all prepayments of Other ABL Term Loans and Other
Revolving Credit Loans (other than in respect of the FILO Tranche) shall be made
on a pro rata basis,

 

(vi)          be part of, and count against, the Borrowing Base on the same
basis as the Refinanced Debt, and

 

(vii)         not refinance the commitments in respect of the FILO Tranche
unless (1) the Loans comprising the FILO Tranche are the only Loans outstanding
and (2) the Commitments for the Revolving Credit Facility (excluding the FILO
Tranche) have been terminated.

 

“Cure Amount”:  as defined in Subsection 9.3(a).

 

“Customary Permitted Liens”:  (a) Liens for taxes, assessments and similar
charges that are not yet delinquent or the nonpayment of which in the aggregate
would not reasonably be expected to have a Material Adverse Effect, or which are
being contested in good faith by appropriate proceedings and adequate reserves
with respect thereto are maintained on the books of the Parent Borrower or its
Restricted Subsidiaries, as the case may be, in conformity with GAAP;

 

(b)           Liens with respect to outstanding motor vehicle fines, liens of
landlords or of mortgagees of landlords arising by statute and liens of
suppliers, mechanics, carriers, materialmen, warehousemen or workmen and other
liens imposed by law created in the ordinary course of business for amounts not
overdue for a period of more than 60 days or that are being contested in good
faith by appropriate proceedings and with respect to which adequate reserves or
other appropriate provisions are being maintained to the extent required by
GAAP;

 

(c)           deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits or other insurance related obligations (including pledges or
deposits securing liability to insurance carriers under insurance or
self-insurance arrangements);

 

(d)           encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of real property not
materially detracting from the value of such real property or not materially
interfering with the ordinary conduct of the business conducted and proposed to
be conducted at such real property;

 

(e)           encumbrances arising under leases or subleases of real property
that do not, in the aggregate over all such encumbrances, materially detract
from the value of such real

 

23

--------------------------------------------------------------------------------


 

property or interfere with the ordinary conduct of the business conducted and
proposed to be conducted at such real property;

 

(f)            financing statements with respect to a lessor’s rights in and to
personal property leased to such Person in the ordinary course of such Person’s
business;

 

(g)           Liens, pledges or deposits securing the performance of (x) bids,
contracts (other than for borrowed money), obligations for utilities, leases and
statutory or regulatory obligations, or (y) performance, bid, surety, appeal,
judgment, replevin and similar bonds, other surety arrangements, and other
similar obligations, all in, or relating to liabilities or obligations incurred
in, the ordinary course of business;

 

(h)           Liens arising by reason of any judgment, decree or order of any
court or other Governmental Authority, unless the judgment, decree or order it
secures has not, within thirty (30) days after entry of such judgment, been
discharged or execution stayed pending appeal, or has not been discharged within
thirty (30) days after the expiration of any such stay;

 

(i)            Liens existing on assets or properties at the time of the
acquisition thereof by the Parent Borrower or any of its Restricted Subsidiaries
which do not materially interfere with the use, occupancy, operation and
maintenance of structures existing on the property subject thereto or extend to
or cover any assets or properties of the Parent Borrower or such Restricted
Subsidiary other than the assets or property being acquired; and

 

(j)            Liens on goods in favor of customs and revenue authorities
arising as a matter of law to secure customs duties in connection with the
importation of such goods.

 

“DDA”: any Loan Party DDA and/or any Related Corporation DDA, as the context
requires.

 

“Debt Financing”:  the debt financing transactions contemplated under (a) the
Loan Documents, (b) the Term Loan Documents and (c) the Senior Notes Debt
Documents, in each case including any Interest Rate Protection Agreements
related thereto.

 

“Debt Obligations”: means, with respect to any Indebtedness, any principal,
premium (if any), interest (including interest accruing on or after the filing
of any petition in bankruptcy or for reorganization whether or not a claim for
post-filing interest is allowed in such proceedings), fees, charges, expenses,
reimbursement obligations, other monetary obligations of any nature and all
other amounts payable thereunder or in respect thereof.

 

“Debt Service Charges”:  for any period, the sum of (a) Consolidated Interest
Expense plus (b) scheduled principal payments required to be made (after giving
effect to any prepayments paid in cash that reduce the amount of such required
payments) on account of Indebtedness of the Parent Borrower and its consolidated
Restricted Subsidiaries of the type permitted by Subsections 8.13(a),
8.13(c) and (to the extent relating to any renewal, extension, refinancing or
refunding of the foregoing) 8.13(i)(ii) hereof, including the full amount of any
non-recourse Indebtedness (excluding the obligations hereunder, payments to
reimburse any drawings under any commercial letters of credit, and any payments
on Indebtedness required to be made on the final maturity date thereof, but
including any obligations in respect of Financing

 

24

--------------------------------------------------------------------------------


 

Leases) for such period, plus (c) scheduled mandatory payments on account of
Disqualified Capital Stock of the Parent Borrower and its consolidated
Restricted Subsidiaries (whether in the nature of dividends, redemption,
repurchase or otherwise) required to be made during such period, in each case
determined on a consolidated basis in accordance with GAAP.

 

“Default”:  any of the events specified in Subsection 9.1, whether or not any
requirement for the giving of notice (other than, in the case of Subsection
9.1(e), a Default Notice), the lapse of time, or both, or any other condition
specified in Subsection 9.1, has been satisfied.

 

“Default Notice”:  as defined in Subsection 9.1(e).

 

“Defaulting Lender”:  any Lender whose acts or failure to act, whether directly
or indirectly, cause it to meet any part of the definition of Lender Default.

 

“Deposit Account”:  any deposit account (as such term is defined in Article 9 of
the UCC).

 

“Designated Cash Management Agreements”:  Bank Products Agreements that are
(i) secured by Liens on ABL Priority Collateral that are pari passu in priority
with the Liens on such Collateral securing the amounts due under this Agreement,
pursuant to (A) the Security Documents (but only to the extent any such Bank
Products Agreement secured under a Security Document has also been designated as
a Designated Cash Management Agreement in accordance with clause (ii) hereof),
or (B) the ABL/Term Loan Intercreditor Agreement or (C) another intercreditor
agreement in form and substance reasonably satisfactory to the Parent Borrower
and the Administrative Agent and (ii) designated as a “Designated Cash
Management Agreement” as contemplated by Subsection 11.22.

 

“Designated Hedging Agreements”:  Interest Rate Protection Agreements, Hedging
Agreements or other Permitted Hedging Arrangements that are (i) secured by Liens
on ABL Priority Collateral that are pari passu in priority with the Liens on
such Collateral securing the amounts due under this Agreement, pursuant to
(A) the Security Documents, or (B) the ABL/Term Loan Intercreditor Agreement or
(C) another intercreditor agreement in form and substance reasonably
satisfactory to the Parent Borrower and the Administrative Agent and
(ii) designated as a “Designated Hedging Agreement” to the Administrative Agent
as contemplated by Subsection 11.22.

 

“Designated Hedging Reserves”:  such reserves as the Administrative Agent
determines in its Permitted Discretion to reflect (and in no event to exceed)
the then aggregate outstanding mark-to-market (“MTM”) exposure of all Loan
Parties to the relevant Hedging Parties under all Designated Hedging Agreements
as provided by the applicable Hedging Party from time to time in accordance with
the succeeding requirements.  Such exposure shall be the sum of the positive
aggregate MTM values to each Hedging Party of all Designated Hedging Agreements
with such Hedging Party outstanding at the time of the relevant calculation. 
The aggregate MTM value to a Hedging Party of all Designated Hedging Agreements
with such Hedging Party shall be calculated by such Hedging Party (i) on a net
basis by taking into account the netting provision contained in the ISDA Master
Agreement (or other similar agreement with

 

25

--------------------------------------------------------------------------------


 

netting provisions substantially similar to an ISDA Master Agreement) with such
Hedging Party and (ii) if applicable, by taking into account any master netting
agreement or arrangement in place among such Hedging Party, any Subsidiary or
Affiliate thereof that is also party to a Designated Hedging Agreement and the
relevant Loan Party, in which case the positive aggregate MTM value of all
relevant Designated Hedging Agreements to such Hedging Party and such
Subsidiaries or Affiliates who are parties to such master netting agreements
shall be calculated in respect of all of the relevant Designated Hedging
Agreements on a net basis across all such Designated Hedging Agreements,
provided that the Parent Borrower (i) certifies to the Administrative Agent that
such master netting agreement shall apply to all such Designated Hedging
Agreements in all cases including upon the occurrence of an event of default by
the relevant Loan Party in respect of any such Designated Hedging Agreement and
(ii) upon request, provides to the Administrative Agent a copy of the master
netting agreement.  The Hedging Party, in calculating the positive aggregate MTM
value to such Hedging Party, shall take into account the value of collateral
posted to such Hedging Party in respect of such Designated Hedging Agreements,
such that the value of such collateral shall reduce the MTM value of such
Designated Hedging Agreements that is out-of-the-money to the relevant Loan
Party by an amount equal to (x) the amount of cash collateral or (y) the value
of non-cash collateral with such value as determined by the relevant Hedging
Party or the relevant valuation agent in accordance with the relevant credit
support annex or other collateral agreement (for the avoidance of doubt, taking
into account any haircut provision applicable to such non-cash collateral),
provided that the Parent Borrower shall provide any supporting documentation for
such value as may be reasonably requested by the Administrative Agent.  For the
avoidance of doubt, if the MTM value of all Designated Hedging Agreements with a
Hedging Party is a negative amount to such Hedging Party (i.e., if all such
Designated Hedging Agreements with such Hedging Party are in-the-money to the
relevant Loan Party on a net basis), such MTM value shall be treated as zero in
calculating the amount of the Designated Hedging Reserves.  The MTM value of a
Designated Hedging Agreement for this purpose shall be calculated and provided
to the Administrative Agent, the relevant Loan Party and the Parent Borrower
together with the supporting calculations therefor (i) on or prior to the date
on which the applicable Interest Rate Protection Agreement, Hedging Agreement or
other Permitted Hedging Arrangement is designated as a Designated Hedging
Agreement and (ii) thereafter promptly (but in any case not later than three
(3) Business Days) following (x) the last calendar day of each calendar month
and (y) such other date on which a request was made by the Administrative Agent,
the relevant Loan Party or the Parent Borrower, as applicable, for such MTM
value.  Upon receipt of such MTM value of a Designated Hedging Agreement from
the relevant Hedging Party, the Parent Borrower may, within three (3) Business
Days of such receipt, notify the Administrative Agent that the Parent Borrower
does not agree with such MTM value provided by such Hedging Party and seek a
Dealer Polling (as defined below) with respect to the relevant Designated
Hedging Agreement as set forth below.  In the event the Parent Borrower does not
provide such notice to the Administrative Agent, the Administrative Agent shall
use such MTM value in calculating the relevant portion of the Designated Hedging
Reserves.  Prior to any Hedging Party providing the MTM value of an Interest
Rate Protection Agreement, Hedging Agreement or other Permitted Hedging
Arrangement, the applicable Interest Rate Protection Agreement, Hedging
Agreement or other Permitted Hedging Arrangement will not be designated as a
Designated Hedging Agreement for the purposes of this Agreement, until such time
as an MTM value is provided by such Hedging Party or an alternative value is
provided by

 

26

--------------------------------------------------------------------------------


 

the Parent Borrower pursuant to a Dealer Polling. The Parent Borrower may
commence a Dealer Polling (i) at any time if a Hedging Party fails to provide an
MTM value or (ii) within three (3) Business Days of the receipt by the
Administrative Agent of an MTM value provided by a Hedging Party.  In the case
of the immediately preceding sub-clause (ii), until Dealer Polling results in an
alternative MTM value, the MTM value provided by the Hedging Party shall be used
for purposes of calculating the Designated Hedging Reserves.  If a Hedging Party
provides an MTM value in respect of the relevant Designated Hedging Agreement
subsequent to the determination of an MTM value in accordance with a Dealer
Polling, such MTM value so provided by the Hedging Party shall be used in
calculating the relevant portion of the Designated Hedging Reserves provided
that the Parent Borrower may disagree with such new MTM value and commence a new
Dealer Polling in accordance with these provisions.  A “Dealer Polling” for
purposes hereof is a procedure by which the Parent Borrower seeks mid-market
quotations (which may be firm or indicative) from at least two (and not more
than three) recognized dealers in Hedging Agreements of the same or similar type
of the MTM value of a Designated Hedging Agreement.  In seeking such quotations,
the Parent Borrower shall (x) instruct each such dealer to calculate its
mid-market valuation in a manner consistent with the manner in which such dealer
would calculate such valuation for products of its own that are of the same or
substantially similar type as the relevant Designated Hedging Agreement and
(y) provide each such dealer with the transaction details and other information
necessary for such dealer to provide such mid-market quotation.  The Parent
Borrower shall provide a copy of all written communications with each such
dealer and all information provided pursuant to clause (y) of the preceding
sentence to the dealers participating in the Dealer Polling to the
Administrative Agent and the relevant Hedging Party.  Upon notification and
delivery by the Parent Borrower to the Administrative Agent of (A) the details
and results of any such mid-market quotations from such other dealers
attributable to the Designated Hedging Agreement for which such additional
dealer mid-market quotations have been obtained, and (B) a certificate showing
the amount determined by calculating either (i) the arithmetic average of the
valuation provided by the relevant Hedging Party and the valuations provided by
each of such other dealers in the event the Parent Borrower did not agree with
the valuation provided by such Hedging Party or (ii) the arithmetic average of
the valuations provided by each of such other dealers in the event the relevant
Hedging Party has not provided its valuation (in either case, including
reasonable details of such calculation), the Administrative Agent shall adjust
the Designated Hedging Reserves attributable to the Designated Hedging Agreement
for which such additional dealer mid-market quotations have been obtained to
equal the amount provided by the Parent Borrower in preceding clause (B).  In
the event that (x) the Parent Borrower commenced the Dealer Polling but no third
party dealer has provided any quotation within seven (7) Business Days from the
date on which the Parent Borrower notified the Administrative Agent of the
commencement of the Dealer Polling, or (y) the Parent Borrower has failed to
commence the Dealer Polling in a situation described above, then the MTM value
of the relevant Designated Hedging Agreement for purposes of the determination
of the relevant portion of the Designated Hedging Reserves shall be determined
by the Administrative Agent based on the previous MTM value provided by the
relevant Hedging Party.

 

“Designated Noncash Consideration”:  the Fair Market Value of noncash
consideration received by the Parent Borrower or one of its Restricted
Subsidiaries in connection with an Asset Sale that is so designated as
Designated Noncash Consideration pursuant to a

 

27

--------------------------------------------------------------------------------


 

certificate signed by a Responsible Officer of the Parent Borrower, setting
forth the basis of such valuation.

 

“Designation Date”:  as defined in Subsection 2.8(e).

 

“Dilution”: as of any date of determination, as to Accounts that are Other
Eligible Accounts if applicable, a percentage, based upon the experience of the
immediately prior twelve (12) consecutive months, that is the result of dividing
the U.S. Dollar amount of (a) bad debt write-downs, discounts, contract
allowances, credits, volume or other rebates, returns or chargebacks with
respect to such Accounts during such period, by (b) billings with respect to
such Other Eligible Accounts in each case without duplication of any exclusion
from the definition of “Other Eligible Accounts” during such twelve (12) month
period.

 

“Dilution Reserve”: as of any date of determination, as to Accounts that are
Other Eligible Accounts, an amount equal to the product of (a) the amount (if
positive), expressed as a percentage, by which Dilution of such Accounts exceeds
5.00% and (b) the aggregate Accounts that are Other Eligible Accounts.

 

“Disinterested Director”:  as defined in Subsection 8.11.

 

“Disposition”:  as defined in the definition of the term “Asset Sale” in this
Subsection 1.1.

 

“Disqualified Capital Stock”:  with respect to any Person, any Capital Stock
(other than Management Stock) that by its terms (or by the terms of any security
into which it is convertible or for which it is exchangeable or exercisable), or
upon the happening of any event (other than following the occurrence of a Change
of Control or other similar event described under such terms as a “change of
control” or an Asset Sale), (a) matures or is mandatorily redeemable pursuant to
a sinking fund obligation or otherwise, (b) is convertible or exchangeable for
Indebtedness or Disqualified Capital Stock or (c) is redeemable at the option of
the holder thereof (other than following the occurrence of a Change of Control
or other similar event described under such terms as a “change of control” or an
Asset Sale), in whole or in part, in each case on or prior to the Termination
Date, provided that Capital Stock issued to any employee benefit plan, or by any
such plan to any employees of the Parent Borrower or any Subsidiary, shall not
constitute Disqualified Capital Stock solely because it may be required to be
repurchased or otherwise acquired or retired in order to satisfy applicable
statutory or regulatory obligations.

 

“Disqualified Lender”:  (i) any competitor of the Parent Borrower and its
Restricted Subsidiaries that is in the same or a similar line of business as the
Parent Borrower and its Restricted Subsidiaries or any affiliate of such
competitor designated in writing by the Borrower Representative or CD&R to the
Administrative Agent from time to time and (ii) any Persons designated in
writing by the Borrower Representative or CD&R to the Administrative Agent prior
to February 13, 2011.

 

“Dollars” and “$”:  dollars in lawful currency of the United States of America.

 

28

--------------------------------------------------------------------------------


 

“Domestic Subsidiary”:  any Subsidiary of the Parent Borrower which is not a
Foreign Subsidiary.

 

“Dominion Event”:  a period (a) commencing on the date on which either (x) a
Specified Default has occurred and has been continuing or (y) the Specified
Availability, expressed as a percentage, has been less than the greater of
(i) 12.5% of Availability at such time and (ii) the Excess Availability Floor,
in the case of each of (x) and (y), for a period of five (5) consecutive
Business Days; provided that the Administrative Agent has notified the Borrower
Representative thereof and (b) ending on the first date thereafter on which both
(x) no Specified Default has existed or been continuing at any time and (y) the
Specified Availability, expressed as a percentage, shall have been not less than
the greater of (i) 12.5% of Availability and (ii) the Excess Availability Floor
at any time, in each case for twenty-one (21) consecutive calendar days;
provided that a Dominion Event may not be cured as contemplated by this sentence
more than three (3) times in any four (4) Fiscal Quarter period.

 

“EBITDA”:  for any period, the sum of (a) Consolidated Net Income for such
period adjusted (i) to exclude the following items (without duplication) of
income or expense to the extent that such items are included in the calculation
of Consolidated Net Income:  (A) Consolidated Interest Expense, (B) any non-cash
expenses and charges, (C) total income tax expense, (D) depreciation expense,
(E) the expense associated with amortization of intangible and other assets
(including amortization or other expense recognition of any costs associated
with asset write-ups in accordance with Financial Accounting Standards
No. 141(R) and gains or losses associated with FASB Interpretation No. 45),
(F) non-cash provisions for reserves for discontinued operations, (G) any
extraordinary, unusual or non-recurring gains or losses or charges or credits,
including but not limited to any expenses relating to the Transactions and any
non-recurring or extraordinary items paid or accrued during such period relating
to deferred compensation owed to any Management Investor that was cancelled,
waived or exchanged in connection with the grant to such Management Investor of
the right to receive or acquire shares of Capital Stock of Holdings or any
Parent Entity, (H) any gain or loss associated with the sale or write-down of
assets not in the ordinary course of business, (I) any income or loss accounted
for by the equity method of accounting (except in the case of income to the
extent of the amount of cash dividends or cash distributions actually paid to
the Parent Borrower or any of its Restricted Subsidiaries by the entity
accounted for by the equity method of accounting), (J) the amount of any
non-cash loss or gain attributable to non-controlling interests, (K) the
cumulative effect of a change in accounting principles, (L) any unrealized
foreign currency transaction gains or losses in respect of Indebtedness of any
Person denominated in a currency other than the functional currency of such
Person, (M) any unrealized foreign currency translation or transaction gains or
losses in respect of Indebtedness or other obligations of the Parent Borrower or
any Restricted Subsidiary owing to the Parent Borrower or any Restricted
Subsidiary, and (N) fees paid to CD&R or any of its Affiliates for the rendering
of management consulting or financial advisory services for compensation and
(ii) by reducing EBITDA (as otherwise determined above) by the amount of all
dividends paid by the Parent Borrower during the relevant period pursuant to any
of clauses (a) and (b) of Subsection 8.3 (in each case, unless and to the extent
(x) the amount paid with such dividends by Holdings or any Parent Entity would
not, if the respective expense or other item had been incurred directly by the
Parent Borrower, have reduced EBITDA determined in accordance with the foregoing
provisions of this definition or (y) such dividend is paid by the Parent
Borrower in respect of an expense or other item that has resulted in, or will

 

29

--------------------------------------------------------------------------------


 

result in, a reduction of EBITDA, as calculated pursuant to clause (a) above)
plus (b) the amount of net cost savings projected by the Parent Borrower in good
faith to be realized as the result of actions taken or to be taken on or prior
to the date that is 12 months after the Closing Date, or 12 months after the
consummation of any operational change, respectively, and prior to or during
such period (calculated on a Pro Forma Basis as though such cost savings had
been realized on the first day of such period), net of the amount of actual
benefits realized during such period from such actions, provided that such cost
savings are reasonably identifiable and factually supportable and in an
aggregate amount not to exceed $30,000,000 in any period of four (4) Fiscal
Quarters, plus (c) only with respect to determining compliance with Subsection
8.1 hereof, any Specified Equity Contribution.

 

“Eligible Accounts”:  all AMR Service Eligible Accounts, all EmCare General
Eligible Accounts and all Other Eligible Accounts, or each one of them as the
context may require.

 

“Eligible Inventory”:  all Inventory of the Loan Parties relating to the AMR
Business, except for any Inventory:

 

(a)           that is damaged or unfit for use in the AMR Business or unfit for
re-sale or return for credit;

 

(b)           that is not of a type used by any Loan Party in the AMR Business
in the ordinary course as is being conducted by each such party;

 

(c)           that is not subject to a valid and perfected first priority Lien
in favor of the Collateral Agent, as applicable, pursuant to a Security Document
(as and to the extent provided therein (it being agreed that in no event shall
any Excluded Assets be deemed to be Eligible Inventory hereunder));

 

(d)           that is not owned by any Loan Party;

 

(e)           that does not comply in all material respects with each of the
representations and warranties respecting Eligible Inventory made in the Loan
Documents;

 

(f)            that consists of Materials of Environmental Concern that can be
transported and used in the rendition of services or sold in connection with the
AMR Business only with licenses that are not readily available;

 

(g)           that is covered by a negotiable document of title, unless such
document has been delivered to the Administrative Agent; or

 

(h)           that is located outside the United States of America.

 

Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than ten (10) Business
Days’ prior notice to the Parent Borrower, change the criteria for Eligible
Inventory as reflected on the Borrowing Base Certificate based on either: 
(i) an event, condition or other circumstance arising after the Closing Date, or
(ii) an event, condition or other circumstance existing on the Closing Date to
the

 

30

--------------------------------------------------------------------------------


 

extent the Administrative Agent had no knowledge thereof on or prior to the
Closing Date, in either case under clause (i) or (ii), which adversely affects,
or would reasonably be expected to adversely affect, Eligible Inventory in any
material respect as determined by the Administrative Agent in the exercise of
its Permitted Discretion.  Any such change in criteria shall have a reasonable
relationship to the event, condition or other circumstance that is the basis for
such change.  Upon delivery of the notice of such change pursuant to the
foregoing sentence, the Administrative Agent shall be available to discuss the
proposed change, and the applicable Borrower may take such action as may be
required so that the event, condition or circumstance that is the basis for such
change no longer exists, in a manner and to the extent reasonably satisfactory
to the Administrative Agent in the exercise of its Permitted Discretion.  Any
Inventory of the Loan Parties that is not Eligible Inventory shall nevertheless
be part of the Collateral as and to the extent provided in the Security
Documents.

 

“EmCare Business”: (a) the provision of outsourced facility-based physician
services to healthcare facilities in the United States in respect of emergency
department, anesthesiology, hospitalist/inpatient, radiology and teleradiology
staffing and other businesses of a similar type or reasonably related thereto
and any business related thereto and (b) the provision of billing and
collection, recruiting, risk management and other management services to third
parties (other than Related Corporations) in the United States and other
businesses of a similar type or reasonably related thereto and any business
related thereto.

 

“EmCare General Accounts”:  all Accounts relating to paragraph (a) of the EmCare
Business.

 

“EmCare General Adjusted Eligible Accounts”: an amount equal to:

 

(a)           the product of (i) the aggregate amount of EmCare General Eligible
Accounts multiplied by (ii) the most recent EmCare Projected Collection Rate for
0-180 Days; minus

 

(b)           the sum of (i) any unreconciled differences plus (ii) an amount
equal to the product of (x) unapplied cash relating to EmCare General Accounts
that has not been applied to, or posted to, any EmCare General Account
multiplied by (y) the Cash Eligible Account Rate applicable to EmCare General
Eligible Accounts,

 

provided that the amount of Self-Pay Accounts that are included as EmCare
General Adjusted Eligible Accounts, when aggregated with the amount of Self-Pay
Accounts that are included as AMR Service Eligible Accounts, does not at any
time exceed ten percent (10%) of the Borrowing Base (calculated for this purpose
excluding the amount of any Self-Pay Accounts that would otherwise be included
in the calculation thereof).

 

“EmCare General Eligible Accounts”:  those EmCare General Accounts created by a
Loan Party or a Related Corporation in the ordinary course of their business,
which Accounts comply in all material respects with each of the representations
and warranties respecting Eligible Accounts made in the Loan Documents, and that
are not excluded as ineligible by virtue of one or more of the excluding
criteria set forth below.  EmCare General Eligible Accounts shall not include
the following:

 

31

--------------------------------------------------------------------------------


 

(a)           [Reserved];

 

(b)           if applicable, an amount equal to the amount of any reductions
made to the gross amount invoiced or to be invoiced to Account Debtors
reflecting contractual allowances provided to Account Debtors in respect of
Accounts that would otherwise be EmCare General Eligible Accounts;

 

(c)           Accounts that have not been billed by the date that is 30 days
after the earlier of (i) the Service Date or (ii) the date as of which such
Account is first included in the Borrowing Base Certificate or otherwise
reported to the Administrative Agent as Collateral;

 

(d)           billed Accounts that Account Debtors have failed to pay within one
hundred and eighty (180) days after the original Service Date;

 

(e)           (i) Accounts that have been written off, or (ii) Accounts that the
Administrative Agent, in its Permitted Discretion, believes to be doubtful by
reason of the Account Debtor’s financial condition, upon notice thereof to the
Borrower Representative;

 

(f)            Accounts with respect to which the Account Debtor is (i) an
Affiliate of any Loan Party or Related Corporation or (ii) an employee or agent
of any Loan Party or Related Corporation or any Affiliate of such Loan Party or
Related Corporation, in each case, other than Accounts arising from the
provision of medical care delivered in the ordinary course of business; 
provided that Accounts of a portfolio company of any of the CD&R Investors or
their respective Affiliates or an employee or agent thereof shall not be
excluded by virtue of this clause (f);

 

(g)           Accounts that are not payable in Dollars;

 

(h)           Accounts with respect to which the Account Debtor is insolvent, is
subject to a proceeding related thereto, has gone out of business, or as to
which a Related Corporation or a Loan Party has received notice of an imminent
proceeding related to such Account Debtor being or alleged to be insolvent or
which proceeding is reasonably likely to result in a material impairment of the
financial condition of such Account Debtor;

 

(i)            Accounts with respect to which the applicable Related
Corporation’s or Loan Party’s right to receive payment is deferred or otherwise
is not absolute or is contingent upon the fulfillment of any condition
whatsoever (other than the preparation and delivery of an invoice), provided
that any such Accounts shall be included as EmCare General Eligible Accounts
once the related services have been rendered or all conditions have been met and
such Accounts are otherwise not excluded under clauses (a) to (s) of this
definition;

 

(j)            Accounts with respect to which the Account Debtor is a Person
other than a Governmental Authority unless:  (i) the Account Debtor (A) is a
natural person with a billing address in the United States, (B) maintains its
Chief Executive Office in the United States, or (C) is organized under the laws
of the United States or any state, territory or subdivision thereof; (ii) the
Account Debtor is a Third Party Payor (excluding for this purpose Government
Accounts), or (iii) (A) the Account is supported by an irrevocable letter of
credit satisfactory to the Administrative Agent, in its Permitted Discretion (as
to form, substance, and issuer or domestic confirming bank), that has been
delivered to the Administrative Agent and is directly drawable

 

32

--------------------------------------------------------------------------------


 

by the Administrative Agent, or (B) the Account is covered by credit insurance
in form, substance, and amount, and by an insurer, satisfactory to the
Administrative Agent, in its Permitted Discretion;

 

(k)           Accounts with respect to which the Account Debtor is the
government of any country or sovereign state other than the United States, or of
any state, municipality or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(i) the Account is supported by an irrevocable letter of credit satisfactory to
the Administrative Agent, in its Permitted Discretion (as to form, substance,
and issuer or domestic confirming bank) that has been delivered to the
Administrative Agent and is directly drawable by the Administrative Agent, or
(ii) the Account is covered by credit insurance in form, substance, and amount,
and by an insurer, satisfactory to the Administrative Agent, in its Permitted
Discretion;

 

(l)            Accounts with respect to which the Account Debtor is the federal
government of the United States or any department, agency or instrumentality of
the United States (exclusive, however, of (i) Accounts with respect to which the
applicable Loan Party has complied, to the reasonable satisfaction of the
Administrative Agent, with the Assignment of Claims Act of 1940 (31 USC
Section 3727) and (ii) Government Accounts, to the extent that these would
otherwise be EmCare General Eligible Accounts);

 

(m)          (i) Accounts with respect to which the Account Debtor is a creditor
of any Related Corporation or Loan Party, and such Account Debtor has or has
asserted a right of setoff, or has disputed its obligation to pay all or any
portion of the Account, to the extent of such claim, right of setoff, or
dispute, (ii) Accounts which are subject to a rebate that has been earned but
not taken or a chargeback, to the extent of such rebate or chargeback,
(iii) Accounts that comprise service charges or finance charges, or
(iv) Accounts with respect to which the applicable Related Corporation or a Loan
Party is not able to bring suit or otherwise enforce its remedies against the
Account Debtor through judicial process;

 

(n)           Accounts that are not owned by a Related Corporation or a Loan
Party;

 

(o)           Accounts which have been redated or extended (provided that this
shall not apply to any Accounts that have been re-categorized from one payor
type to another payor type in the ordinary course of business);

 

(p)           (i) with respect to EmCare General Eligible Accounts that are
created by a Related Corporation, Accounts that are subject to any Lien in favor
of another Person (provided that (x) in no event shall any Excluded Assets be
deemed to be EmCare General Eligible Accounts hereunder and (y) this exclusion
shall not apply in respect of Liens permitted, mutatis mutandis, pursuant to
Subsections 8.14(a), 8.14(c), 8.14(e) (to the extent that the Liens on such
Accounts are at least as subordinated to the Liens thereon securing the
Obligations as the Liens securing the Term Loan Facility Obligations under the
ABL/Term Loan Intercreditor Agreement), 8.14(h), 8.14(q) or 8.14(s)) and
(ii) with respect to EmCare General Eligible Accounts that are created by a Loan
Party, Accounts that are not subject to a valid and perfected first priority
Lien in favor of the Collateral Agent, as applicable, pursuant to a Security

 

33

--------------------------------------------------------------------------------


 

Document (as and to the extent provided therein (provided that in no event shall
any Excluded Assets be deemed to be EmCare General Eligible Accounts
hereunder));

 

(q)           Accounts that exceed the amount such Related Corporation or Loan
Party is entitled to receive under any capitation arrangement, fee schedule,
discount formula, cost-based reimbursement or other adjustment or limitation to
such Loan Party’s usual charges (to the extent of such excess);

 

(r)            Accounts with respect to which the services giving rise to such
Account have not yet been performed; or

 

(s)           Accounts that were acquired or originated by a Person acquired in
a Permitted Acquisition consisting either of (x) receivables of a type
substantially different from those in the Borrowing Base at such time, or
(y) receivables of a type substantially similar to those in the Borrowing Base
at such time, provided that in the case of clause (y) only, such Accounts with
an aggregate net book value in an amount not exceeding 10% of the aggregate
Borrowing Base at the time of such Permitted Acquisition shall not be excluded,
provided, further, that this clause (u) shall cease to exclude any Accounts of
the type listed under clause (x) or (y) above at the time the Parent Borrower
delivers to the Administrative Agent a field exam in form and substance
reasonably satisfactory to the Administrative Agent prepared by a third party
field examiner reasonably satisfactory to the Administrative Agent with respect
to such acquired Accounts, or such field exam requirement is waived by the
Administrative Agent.

 

Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than ten (10) Business
Days’ prior notice to the Parent Borrower, change the criteria for EmCare
General Eligible Accounts as reflected on the Borrowing Base Certificate based
on either:  (i) an event, condition or other circumstance arising after the
Closing Date, or (ii) an event, condition or other circumstance existing on the
Closing Date to the extent the Administrative Agent had no knowledge thereof on
or prior to the Closing Date, in either case under clause (i) or (ii), which
adversely affects, or would reasonably be expected to adversely affect, EmCare
General Eligible Accounts in any material respect as determined by the
Administrative Agent in the exercise of its Permitted Discretion.  Any such
change in criteria shall have a reasonable relationship to the event, condition
or other circumstance that is the basis for such change.  Upon delivery of the
notice of such change pursuant to the foregoing sentence, the Administrative
Agent shall be available to discuss the proposed change, and the applicable
Borrower may take such action as may be required so that the event, condition or
circumstance that is the basis for such change no longer exists, in a manner and
to the extent reasonably satisfactory to the Administrative Agent in the
exercise of its Permitted Discretion.  Any Accounts of the Loan Parties that are
not EmCare General Eligible Accounts shall nevertheless be part of the
Collateral as and to the extent provided in the Security Documents.

 

“EmCare Hospital Accounts”:  all Accounts that are subsidies payable in respect
of EmCare Business services provided to healthcare facilities and reported in
the Parent Borrower’s accounts receivables financial reporting systems under the
category “Hospital” (or any successor category in the current accounts
receivables financial reporting systems of the Parent Borrower or any successor
accounts receivables financial reporting system).

 

34

--------------------------------------------------------------------------------


 

“EmCare Other Accounts”:  all Accounts relating to paragraph (b) of the
definition of EmCare Business.

 

“EmCare Projected Collection Analysis”: the Parent Borrower’s analysis of
write-offs and projected collectability of EmCare General Accounts by payor type
consistent with the past practice of the Parent Borrower or otherwise in a form
and level of detail reasonably acceptable to the Administrative Agent.

 

“EmCare Projected Collection Rate for 0-180 Days”: as of any date of
determination, based on the most recent EmCare Projected Collection Analysis, a
projected collection percentage calculated as follows: the percentage produced
by dividing (A) the following amount: (i) the amount produced by multiplying
(x) the projected “cash per visit” amount which the Parent Borrower expects to
collect for each EmCare General Account billed during the six (6) consecutive
month period ending on the date that is one (1) month prior to the date of
determination by (y) the number of visits represented by the total number of
billed EmCare General Accounts during such period, minus (ii) the aggregate
amount of any payments actually received for EmCare General Accounts billed
during such period, by (B) the total amount of billed EmCare General Eligible
Accounts that are unpaid on the date of determination and have been outstanding
for less than 180 days from the original Service Date, or a projected collection
percentage calculated in another manner reasonably satisfactory to the
Administrative Agent.

 

“EmCare Projected Collection Rate for 180-360 Days”: as of any date of
determination, based on the most recent EmCare Projected Collection Analysis, a
projected collection percentage calculated as follows: the percentage produced
by dividing (A) the following amount: (i) the amount produced by multiplying
(x) the projected “cash per visit” amount which the Parent Borrower expects to
collect for each EmCare General Account billed during the six (6) consecutive
month period ending on the date that is seven (7) months prior to the date of
determination by (y) the number of visits represented by the total number of
billed EmCare General Accounts during such period, minus (ii) the aggregate
amount of any payments actually received for EmCare General Accounts billed
during such period, by (B) the total amount of billed EmCare General Eligible
Accounts that are unpaid on the date of determination and have been outstanding
for more than 180 days and less than 360 days from the original Service Date, or
a projected collection percentage calculated in another manner reasonably
satisfactory to the Administrative Agent.

 

“Environmental Costs”:  any and all costs or expenses (including attorney’s and
consultant’s fees, investigation and laboratory fees, response costs, court
costs and litigation expenses, fines, penalties, damages, settlement payments,
judgments and awards), of whatever kind or nature, known or unknown, contingent
or otherwise, arising out of, or in any way relating to, any actual or alleged
violation of, noncompliance with or liability under any Environmental Laws. 
Environmental Costs include any and all of the foregoing, without regard to
whether they arise out of or are related to any past, pending or threatened
proceeding of any kind.

 

“Environmental Laws”:  any and all U.S. or foreign, federal, state, provincial,
territorial, local or municipal laws, rules, orders, enforceable guidelines and
orders-in-council, regulations, statutes, ordinances, codes, decrees, and such
requirements of any Governmental

 

35

--------------------------------------------------------------------------------


 

Authority properly promulgated and having the force and effect of law or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of human health (as it
relates to exposure to Materials of Environmental Concern) or the environment,
as have been, or now or at any relevant time hereafter are, in effect.

 

“Environmental Permits”:  any and all permits, licenses, registrations,
notifications, exemptions and any other authorization required under any
Environmental Law.

 

“Equity Contribution”:  as defined in the Recitals hereto.

 

“Equity Financing”:  as defined in the Recitals hereto.

 

“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Eurodollar Loans”:  Loans the rate of interest applicable to which is based
upon the Adjusted LIBOR Rate.

 

“Event of Default”:  any of the events specified in Subsection 9.1, provided
that any requirement for the giving of notice, the lapse of time, or both, or
any other condition, has been satisfied.

 

“Excess Availability”:  as of any date of determination, the excess, if any, of
(a) Availability over (b) Aggregate Lender Exposure at such time.  For purposes
of the definition of “Payment Condition”, the Excess Availability shall be
calculated on a pro forma basis to include the borrowing or repayment of any
Loans or issuance or cancellation of any Letters of Credit in connection with
the proposed transaction.

 

“Excess Availability Floor”:  at any time, (a) an amount equal to $40,000,000 or
(b) if any Significant Asset Sale shall have then occurred, an amount equal to
(i) the amount set forth in paragraph (a) minus (ii) an amount equal to the
gross sale proceeds received in respect of such Significant Asset Sale, provided
that such amount may not be reduced to an amount less than $35,000,000.

 

“Exchange Act”:  the Securities Exchange Act of 1934, as amended from time to
time.

 

“Excluded Accounts Receivable”:  all Accounts for which the Parent Borrower is
unable to provide supporting information and data necessary, as determined by
the Administrative Agent in its reasonable discretion, to determine eligibility.

 

“Excluded Assets”:  as defined in the Guarantee and Collateral Agreement.

 

“Excluded Bank Accounts”:  (a) bank accounts the balance of which consists
exclusively of and used exclusively for (i) withheld income taxes and federal,
state or local employment taxes in such amounts as are required in the
reasonable judgment of the Parent Borrower to be paid to the Internal Revenue
Service or state or local government agencies within

 

36

--------------------------------------------------------------------------------


 

the following two months with respect to employees of any of the Loan Parties or
any Related Corporation and (ii) amounts required to be paid over to an employee
benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or for the
benefit of employees of one or more Loan Parties or any Related Corporation, and
(b) bank accounts constituting (and the balance of which consists solely of
funds set aside to be used in connection with) taxes bank accounts and payroll
bank accounts.

 

“Excluded Contribution”:  (a) Net Proceeds, or the Fair Market Value of property
or assets, received by the Parent Borrower of capital contributions to the
Parent Borrower after the Closing Date or (b) Net Proceeds from the public or
private issuance or sale (other than to a Restricted Subsidiary) of Capital
Stock (other than Disqualified Capital Stock) by, or a capital contribution to,
the Parent Borrower, in each case to the extent designated as an “Excluded
Contribution” in a certificate of a Responsible Officer of the Parent Borrower
delivered to the Administrative Agent; provided, however, that Net Proceeds
received by the Parent Borrower in connection with any contributions of non-cash
property or assets shall only be included so long as such non-cash property or
assets were acquired by the Parent Entity of the Parent Borrower in an
arms-length transaction within six (6) months prior to such contribution.

 

“Excluded Subsidiary”:  at any date of determination, any Subsidiary of the
Parent Borrower designated as such in writing by the Borrower Representative to
the Administrative Agent that:

 

(a)           is an Immaterial Subsidiary;

 

(b)           is prohibited by Requirement of Law or Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) from Guaranteeing,  or granting Liens to secure, the Obligations or if
Guaranteeing, or granting Liens to secure, the Obligations would require
governmental (including regulatory) consent, approval, license or authorization
unless such consent, approval, license or authorization has been received;

 

(c)           with respect to which the Parent Borrower and the Administrative
Agent reasonably agree that the burden or cost or other consequences of
providing a guarantee of the Obligations shall be excessive in view of the
benefits to be obtained by the Lenders therefrom;

 

(d)           with respect to which the provision of such guarantee of the
Obligations would result in material adverse tax consequences to the Parent
Borrower or one of its Subsidiaries (as reasonably determined by the Parent
Borrower and notified in writing to the Administrative Agent);

 

(e)           is a Subsidiary of a Foreign Subsidiary;

 

(f)            joint ventures or any non Wholly Owned Subsidiaries, but only to
the extent that the Organizational Documents or other agreements with equity or
debt holders of such joint ventures or non Wholly Owned Subsidiaries do not
permit such entity to guarantee or grant Liens to secure the Obligations;

 

(g)           is an Unrestricted Subsidiary;

 

37

--------------------------------------------------------------------------------


 

(h)           is a Captive Insurance Subsidiary;

 

(i)            is a special purpose entity; or

 

(j)            EMS Executive Investco LLC, a Delaware limited liability company;

 

provided, however, that no Subsidiary of the Parent Borrower shall be an
“Excluded Subsidiary” if such Subsidiary is not an “Excluded Subsidiary” (or
comparable term) for purposes of the Term Loan Facility.  Subject to the proviso
in the preceding sentence, any Subsidiary so designated as an Excluded
Subsidiary that fails to meet the foregoing requirements as of the last day of
the Most Recent Four Quarter Period shall continue to be deemed an Excluded
Subsidiary hereunder until the date that is sixty (60) days following the date
on which such annual or quarterly financial statements were required to be
delivered pursuant to Subsection 7.1 with respect to such Most Recent Four
Quarter Period.

 

“Excluded Taxes”:  (a) any Taxes measured by or imposed upon the net income of
any Agent or Lender or its applicable lending office, or any branch or affiliate
thereof, and all franchise Taxes, branch Taxes, Taxes on doing business or Taxes
measured by or imposed upon the overall capital or net worth of any such Agent
or Lender or its applicable lending office, or any branch or affiliate thereof,
in each case imposed:  (i) by the jurisdiction under the laws of which such
Agent or Lender, applicable lending office, branch or affiliate is organized or
is located, or in which its principal executive office is located, or any nation
within which such jurisdiction is located or any political subdivision thereof;
or (ii) by reason of any connection between the jurisdiction imposing such Tax
and such Agent or Lender, applicable lending office, branch or affiliate other
than a connection arising solely from such Agent or Lender having executed,
delivered or performed its obligations under, or received payment under or
enforced, this Agreement or any Notes, and (b) any Tax imposed by FATCA.

 

“Exempt Sale and Leaseback Transaction”:  any Sale and Leaseback Transaction
(a) in which the sale or transfer of property occurs within 90 days of the
acquisition of such property by the Parent Borrower or any of its Restricted
Subsidiaries or (b) that involves property with a book value of $20,000,000 or
less, and is not part of a series of related Sale and Leaseback Transactions
involving property with an aggregate value in excess of such amount and entered
into with a single Person or group of Persons.

 

“Existing Financing Leases”:  Financing Leases of the Parent Borrower and its
Restricted Subsidiaries existing on the Closing Date or permitted to be incurred
under the Merger Agreement and disclosed on Schedule 1.1(c).

 

“Existing Letters of Credit”:  Letters of Credit issued prior to, and
outstanding on, the Closing Date and disclosed on Schedule 1.1(d).

 

“Extended ABL Term Loans”:  as defined in Subsection 2.8(a).

 

“Extended Revolving Commitment”:  as defined in Subsection 2.8(a).

 

“Extending ABL Term Lenders”:  as defined in Subsection 2.8(a).

 

38

--------------------------------------------------------------------------------


 

“Extending Lenders”:  as defined in Subsection 2.8(a).

 

“Extending Revolving Credit Lender”:  as defined in Subsection 2.8(a).

 

“Extension”:  as defined in Subsection 2.8(a).

 

“Extension of Credit”:  as to any Lender, the making of a Loan, or, in the case
of Subsection 2.4(d), participation in a Loan by such Lender or the issuance of,
or participation in, a Letter of Credit by such Lender.

 

“Extension Offer”:  as defined in Subsection 2.8(a).

 

“Facility”:  each of (a) the Commitments and the Extensions of Credit made
thereunder and (b) any other committed facility hereunder and the Extensions of
Credit made thereunder.

 

“Fair Market Value”:  with respect to any asset or property, the fair market
value of such asset or property as determined in good faith by the Board of
Directors, whose determination shall be conclusive.

 

“FATCA”:  Sections 1471 through 1474 of the Code as in effect on the Closing
Date (and any amended or successor provisions that are substantially
comparable), and any regulations or other administrative authority promulgated
thereunder.

 

“Federal District Court”: as defined in Subsection 11.13(a).

 

“Federal Funds Effective Rate”:  for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System of the United States arranged by federal funds brokers, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average of
the quotations for the day for such transactions received by the Administrative
Agent from three (3) federal funds brokers of recognized standing selected by
it.

 

“Fee Letter”:  the fee letter agreement, dated as of February 13, 2011 as
amended by the letter agreement dated as of February 25, 2011, and as further
amended by the letter agreement dated as of March 7, 2011, among Barclays Bank
PLC, Deutsche Bank AG New York Branch, Deutsche Bank AG Cayman Islands Branch,
Deutsche Bank Securities Inc., Bank of America, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, Morgan Stanley Senior Funding, Inc., Royal Bank of
Canada, UBS Loan Finance LLC, UBS Securities LLC, Citigroup Global Markets Inc.,
Natixis and Merger Sub, as amended, restated, modified or supplemented.

 

“FILO Tranche”:  as defined in Subsection 2.6(b)(iii).

 

“Financial Covenant Debt”:  with respect to any Person, without
duplication, Indebtedness of the type specified in clauses (a) through (f) of
the definition of “Indebtedness” plus, without duplication, any Guarantee
Obligations in respect thereof; provided, however, that Indebtedness of the type
specified in clause (d) of the definition thereof shall only be included on the
date Indebtedness of such Person is being determined to the extent such
Indebtedness

 

39

--------------------------------------------------------------------------------


 

identified in such clause constitutes a non-contingent reimbursement obligation
owing at such time and clause (e) of the definition thereof shall not include
payments required upon any early termination on the date Indebtedness of such
Person is being determined if no such early termination has occurred.

 

“Financing Lease”:  any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.  The Stated Maturity of any
Indebtedness under a Financing Lease shall be the scheduled date under the terms
thereof of the last payment of rent or any other amount due under such Financing
Lease.

 

“Financing Lease Obligations”:  obligations under any Financing Lease.

 

“FIRREA”:  the Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended from time to time.

 

“First Lien Term Obligations”: (i) the Term Loan Facility Obligations and
(ii) the Additional Obligations, the Permitted Debt Exchange Notes and
refinancing Indebtedness in respect of the Indebtedness described in this clause
(ii) (other than any such Additional Obligations, Permitted Debt Exchange Notes
and refinancing Indebtedness that are unsecured or secured by a Lien ranking
junior to the Lien securing the Term Loan Facility Obligations) secured by a
first priority interest in the Term Loan Priority Collateral and a second
priority interest in the ABL Priority Collateral, collectively.

 

“first priority”:  with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that such Lien is the most senior
Lien to which such Collateral is subject (subject to Customary Permitted Liens,
Retained Rights and Liens permitted under Subsection 8.14(h)).

 

“Fiscal Period”:  each fiscal month of the Parent Borrower and its Restricted
Subsidiaries as described on Schedule 1.1(e).

 

“Fiscal Quarter”:  for any Fiscal Year, (i) the fiscal period commencing on
January 1 of such Fiscal Year and ending on March 31 of such Fiscal Year,
(ii) the fiscal period commencing on April 1 of such Fiscal Year and ending on
June 30 of such Fiscal Year, (iii) the fiscal period commencing on July 1 of
such Fiscal Year and ending on September 30 of such Fiscal Year and (iv) the
fiscal period commencing on October 1 of such Fiscal Year and ending on
December 31 of such Fiscal Year.

 

“Fiscal Year”:  any period of twelve (12) consecutive months ending on
December 31 of any calendar year.

 

“Fixed GAAP Date”:  the Closing Date, provided that at any time after the
Closing Date, the Parent Borrower may by written notice to the Administrative
Agent elect to change the Fixed GAAP Date to be the date specified in such
notice, and upon such notice, the Fixed GAAP Date shall be such date for all
periods beginning on and after the date specified in such notice.

 

40

--------------------------------------------------------------------------------


 

“Fixed GAAP Terms”: (a) the covenants contained in Subsections 8.1 and 8.13 and
the defined terms “Capital Expenditures”, “Consolidated Fixed Charge Coverage
Ratio”, “Consolidated Interest Expense”, “Consolidated Net Income”,
“Consolidated Total Assets”, “Debt Service Charges”, “EBITDA”, “Financial
Covenant Debt”, “Pro Forma Basis”, “Pro Forma Compliance” or “Total Leverage
Ratio”, (b) in each case all defined terms in this Agreement related thereto to
the extent used in or relating to any of the foregoing definitions, and all
ratios and computations based on any of the foregoing definitions, and (c) any
other term or provision of this Agreement or the Loan Documents that, at the
Parent Borrower’s election, may be specified by the Parent Borrower by written
notice to the Administrative Agent from time to time.

 

“Foreign Pension Plan”:  a registered pension plan which is subject to
applicable pension legislation other than ERISA or the Code, which a Restricted
Subsidiary sponsors or maintains, or to which it makes or is obligated to make
contributions.

 

“Foreign Plan”:  each Foreign Pension Plan, deferred compensation or other
retirement or superannuation plan, fund, program, agreement, commitment or
arrangement whether oral or written, funded or unfunded, sponsored, established,
maintained or contributed to, or required to be contributed to, or with respect
to which any liability is borne, outside the United States of America, by the
Parent Borrower or any of its Restricted Subsidiaries, other than any such plan,
fund, program, agreement or arrangement sponsored by a Governmental Authority.

 

“Foreign Subsidiary”:  any Subsidiary of the Parent Borrower which is organized
and existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco. Any subsidiary of the Parent
Borrower which is organized and existing under the laws of Puerto Rico or any
other territory of the United States of America shall be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco”:  any Restricted Subsidiary of the Parent Borrower,
so long as such Restricted Subsidiary has no material assets other than
securities or Indebtedness of one or more Foreign Subsidiaries (or Subsidiaries
thereof), and intellectual property relating to such Foreign Subsidiaries (or
Subsidiaries thereof) and other assets (including cash, Cash Equivalents or
Temporary Cash Investments) relating to an ownership interest in any such
securities, Indebtedness, intellectual property or Subsidiaries; provided that
no Subsidiary of the Parent Borrower shall be a “Foreign Subsidiary Holdco” if
such Subsidiary is not a “Foreign Subsidiary Holdco” (or comparable term) for
purposes of the Term Loan Facility.

 

“GAAP”:  generally accepted accounting principles in the United States of
America as in effect on the Fixed GAAP Date (for purposes of the Fixed GAAP
Terms) and as in effect from time to time (for all other purposes of this
Agreement), including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as approved by
a significant segment of the accounting profession, and subject to the following
sentence.  If at any time the SEC permits or requires U.S. domiciled companies
subject to the reporting requirements of the Exchange Act to use IFRS in lieu of
GAAP for financial reporting purposes, the Parent Borrower

 

41

--------------------------------------------------------------------------------


 

may elect by written notice to the Administrative Agent to so use IFRS in lieu
of GAAP and, upon any such notice, references herein to GAAP shall thereafter be
construed to mean (a) for periods beginning on and after the date specified in
such notice, IFRS as in effect on the date specified in such notice (for
purposes of the Fixed GAAP Terms) and as in effect from time to time (for all
other purposes of this Agreement) and (b) for prior periods, GAAP as defined in
the first sentence of this definition.  All ratios and computations based on
GAAP contained in this Agreement shall be computed in conformity with GAAP.

 

“General Intangibles”:  “general intangibles” (as such term is defined in
Article 9 of the UCC), including payment intangibles, contract rights, rights to
payment, rights arising under common law, statutes, or regulations, choses or
things in action, goodwill, patents, trade names, trade secrets, trademarks,
servicemarks, copyrights, blueprints, drawings, purchase orders, customer lists,
monies due or recoverable from pension funds, route lists, rights to payment and
other rights under any royalty or licensing agreements, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, insurance premium rebates, tax refunds, and tax
refund claims, and any and all supporting obligations in respect thereof, and
any other personal property other than Accounts, Deposit Accounts,
goods, Investment Property, and Negotiable Collateral.

 

“Government Accounts”: Restricted Government Accounts and Unrestricted
Government Accounts.

 

“Government Accounts Receivable”:  any right to payment for goods sold or
services rendered for Restricted Government Accounts.

 

“Government Accounts Receivable Bank”:  any bank at which a Government
Receivables Deposit Account is maintained.

 

“Government Receivables Deposit Account”:  any Deposit Accounts containing or
receiving Government Accounts Receivable deposited or transferred by
Governmental Authorities.

 

“Governmental Authority”:  the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantee”:  any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness or other obligation of any other
Person; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement”:  the Guarantee and Collateral Agreement
delivered to the Collateral Agent as of the date hereof, substantially in the
form of Exhibit B hereto, as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

42

--------------------------------------------------------------------------------


 

“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any such obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (A) for the purchase or payment of any such primary
obligation or (B) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business.  The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower Representative in good faith.

 

“Guarantors”:  the collective reference to Holdings and each Subsidiary
Guarantor; individually, a “Guarantor”.

 

“Hedging Affiliate”:  as defined in the ABL/Term Loan Intercreditor Agreement.

 

“Hedging Agreement”:  as defined in the ABL/Term Loan Intercreditor Agreement.

 

“Hedging Arrangement”:  as defined in Subsection 8.10.

 

“Hedging Party”:  any Hedging Affiliate party to an Interest Rate Protection
Agreement, Hedging Agreement or other Permitted Hedging Arrangement.

 

“HIPAA”:  has the meaning provided in Subsection 7.6(c).

 

“Holdings”:  CDRT Acquisition Corporation, a Delaware corporation, and any
successor in interest thereto.

 

“IFRS”:  International Financial Reporting Standards and applicable accounting
requirements set by the International Accounting Standards Board or any
successor thereto (or the Financial Accounting Standards Board, the Accounting
Principles Board of the American Institute of Certified Public Accountants, or
any successor to either such Board, or the SEC, as the case may be), as in
effect from time to time.

 

43

--------------------------------------------------------------------------------


 

“Immaterial Subsidiary”:  any Subsidiary of the Parent Borrower designated as
such in writing by the Borrower Representative to the Administrative Agent that
(i) (x) contributed 2.50% or less of EBITDA for the Most Recent Four Quarter
Period, and (y) had consolidated assets representing 2.50% or less of
Consolidated Total Assets for the Most Recent Four Quarter Period; and
(ii) together with all other Immaterial Subsidiaries designated pursuant to the
preceding clause (i) (x) contributed 5.00% or less of EBITDA for the Most Recent
Four Quarter Period, and (y) had consolidated assets representing 5.00% or less
of Consolidated Total Assets for the Most Recent Four Quarter Period; provided,
however, that no Subsidiary of the Parent Borrower shall be an “Immaterial
Subsidiary” if such Subsidiary is not an “Immaterial Subsidiary” (or comparable
term) for purposes of the Term Loan Facility.  Subject to the proviso in the
preceding sentence, any Subsidiary so designated as an Immaterial Subsidiary
that fails to meet the foregoing requirements as of the last day of the Most
Recent Four Quarter Period shall continue to be deemed an “Immaterial
Subsidiary” hereunder until the date that is sixty (60) days following the date
on which such annual or quarterly financial statements were required to be
delivered pursuant to Subsection 7.1(a) or 7.1(b) with respect to such Most
Recent Four Quarter Period.

 

“Incremental ABL Term Loans”:  as defined in Subsection 2.6(a).

 

“Incremental Facility” and “Incremental Facilities”:  as defined in Subsection
2.6(a).

 

“Incremental Facility Increase”:  as defined in Subsection 2.6(a).

 

“Incremental Indebtedness”:  Indebtedness incurred by any Borrower pursuant to
and in accordance with Subsection 2.6.

 

“Incremental Revolving Commitment Effective Date”:  as defined in
Subsection 2.6(d).

 

“Incremental Revolving Commitments”:  as defined in Subsection 2.6(a).

 

“Indebtedness”:  of any Person at any date, (a) all indebtedness of such Person
for borrowed money or for the deferred purchase price of property (other than
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), which purchase price is due more than one
year after the date of placing such property in final service or taking final
delivery and title thereto, (b) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (c) all obligations
of such Person under Financing Leases, (d) all obligations of such Person in
respect of letters of credit, bankers’ acceptances or other similar instruments
issued or created for the account of such Person, (e) for purposes of Subsection
9.1(e) only, all obligations of such Person in respect of interest rate
protection agreements, interest rate futures, interest rate options, interest
rate caps and any other interest rate hedge arrangements, (f) all indebtedness
or obligations of the types referred to in the preceding clauses (a) through
(e) to the extent secured by any Lien on any property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment
thereof and (g) Guarantee Obligations of such Person in respect of any
Indebtedness of the type described in the preceding clauses (a) through (f).

 

44

--------------------------------------------------------------------------------


 

“Indebtedness to be Refinanced”:  the Indebtedness under that certain Credit
Agreement, dated as of April 18, 2010, by and among AMR Holdco, Inc., EmCare
Holdco, Inc., the Company, various lenders and Bank of America, N.A., as
administrative agent (as amended, restated or otherwise modified through and
including the Closing Date).

 

“Individual Lender Exposure”:  of any Revolving Credit Lender, at any time, the
sum of (a) the aggregate principal amount of all Revolving Credit Loans made by
such Lender and then outstanding, (b) the sum of such Lender’s Commitment
Percentage in each then outstanding Letter of Credit multiplied by the sum of
the Stated Amount of the respective Letters of Credit and any Unpaid Drawings
relating thereto and (c) such Lender’s Commitment Percentage of the Swingline
Loans then outstanding.

 

“Initial Agreement”:  as defined in Subsection 8.8(d).

 

“Insolvency”:  with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property”:  as defined in Subsection 5.9.

 

“Intercreditor Agreement Supplement”:  as defined in Subsection 10.8(a).

 

“Interest Payment Date”:  (a) as to any ABR Loan, the last day of each March,
June, September and December to occur while such Loan is outstanding, and the
final maturity date of such Loan, (b) as to any Eurodollar Loan having an
Interest Period of three months or less, the last day of such Interest Period,
and (c) as to any Eurodollar Loan having an Interest Period longer than three
months, (i) each day which is three months, or a whole multiple thereof, after
the first day of such Interest Period and (ii) the last day of such Interest
Period.

 

“Interest Period”:  with respect to any Eurodollar Loan:

 

(a)           initially, the period commencing on the borrowing or conversion
date, as the case may be, with respect to such Eurodollar Loan and ending one,
two, three or six (6) months (or, if required pursuant to Subsection 2.1(a), or
agreed to by each affected Lender, nine (9) months, twelve (12) months or a
shorter period) thereafter, as selected by the Borrower Representative in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and

 

(b)           thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one,
two, three or six (6) months (or if required pursuant to Subsection 2.1(a) or
agreed to by each affected Lender, nine (9) months, twelve (12) months or a
shorter period) thereafter, as selected by the Borrower Representative by
irrevocable notice to the Administrative Agent not less than three Business Days
prior to the last day of the then current Interest Period with respect thereto;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar

 

45

--------------------------------------------------------------------------------


 

month in which event such Interest Period shall end on the immediately preceding
Business Day;

 

(ii)           any Interest Period that would otherwise extend beyond the
Termination Date shall (for all purposes other than Subsection 4.12) end on the
Termination Date;

 

(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

 

(iv)          the Borrower Representative shall select Interest Periods so as
not to require a scheduled payment of any Eurodollar Loan during an Interest
Period for such Loan.

 

“Interest Rate Protection Agreement”:  with respect to any Person, any interest
rate protection agreement, future agreement, option agreement, swap agreement,
cap agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements) as to which such
Person is a party or a beneficiary.

 

“Inventory”:  means inventory (as defined in Article 9 of the UCC).

 

“Investment”:  in any Person by any other Person, any direct or indirect
advance, loan or other extension of credit (other than to customers, dealers,
licensees, franchisees, suppliers, directors, officers or employees of any
Person in the ordinary course of business) or capital contribution (by means of
any transfer of cash or other property to others or any payment for property or
services for the account or use of others) to, or any purchase or acquisition of
Capital Stock, Indebtedness or other similar instruments issued by, such Person.
For purposes of the definition of “Unrestricted Subsidiary” and Subsection 8.12
only (i) “Investment” shall include the portion (proportionate to the Parent
Borrower’s equity interest in such Subsidiary) of the Fair Market Value of the
net assets of any Subsidiary of the Parent Borrower at the time that such
Subsidiary is designated an Unrestricted Subsidiary, provided that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the Parent Borrower
shall be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the Parent Borrower’s
“Investment” in such Subsidiary at the time of such redesignation less (y) the
portion (proportionate to the Parent Borrower’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation and (ii) any property transferred to or from an
Unrestricted Subsidiary shall be valued at its Fair Market Value at the time of
such transfer. Guarantees shall not be deemed to be Investments.  The amount of
any Investment outstanding at any time shall be the original cost of such
Investment, reduced (at the Parent Borrower’s option) by any dividend,
distribution, interest payment, return of capital, repayment or other amount or
value received in respect of such Investment.

 

“Investment Company Act”:  the Investment Company Act of 1940, as amended from
time to time.

 

“Investment Property”:  “investment property” (as such term is defined in
Article 9 of the UCC) and any and all supporting obligations in respect thereof.

 

46

--------------------------------------------------------------------------------


 

“ISP”:  the International Standby Practices (1998), International Chamber of
Commerce Publication No. 590.

 

“Issuing Lender”:  as the context may require, (a) Deutsche Bank AG New York
Branch in its capacity as issuer of Letters of Credit issued by it; (b) Bank of
America, N.A. in its capacity as issuer of the Existing Letters of Credit;
(c) any other Lender that may become an Issuing Lender pursuant to Subsections
3.10 and 3.11 in its capacity as issuer of Letters of Credit issued by such
Lender; or (d) collectively, all of the foregoing.

 

“Junior Lien Intercreditor Agreement”:  the intercreditor agreement
substantially in the form of Exhibit P to be entered into as required by the
terms hereof, as amended, supplemented, waived or otherwise modified, from time
to time.

 

“L/C Disbursement”:  as defined in Subsection 3.5.

 

“L/C Exposure”:  at any time the aggregate principal amount at such time of the
L/C Obligations.  The L/C Exposure of any Revolving Credit Lender at any time
shall equal its Commitment Percentage of the aggregate L/C Exposure at such
time.

 

“L/C Fee Payment Date”:  with respect to any Letter of Credit, the last day each
of March, June, September and December to occur after the date of issuance
thereof, to and including the first such day to occur on or after the date of
expiry thereof; provided that if any L/C Fee Payment Date would otherwise occur
on a day that is not a Business Day, such L/C Fee Payment Date shall be the
immediately preceding Business Day.

 

“L/C Fees”:  the fees and commissions specified in Subsection 3.3.

 

“L/C Obligations”:  at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit which have not then
been reimbursed pursuant to Subsection 3.5(a).

 

“L/C Request”:  a letter of credit request in the form of Exhibit J attached
hereto or, in such form as the applicable Issuing Lender may specify from time
to time, requesting the Issuing Lender to issue a Letter of Credit.

 

“Lead Arrangers”:  Deutsche Bank Securities Inc., Barclays Capital, Merrill
Lynch, Pierce, Fenner & Smith Inc., Morgan Stanley Senior Funding, Inc., RBC
Capital Markets and UBS Securities LLC, as Joint Lead Arrangers.

 

“Lender Default”:  (a) the refusal (which may be given verbally or in writing
and has not been retracted) or failure of any Lender (including any Agent in its
capacity as Lender) to make available its portion of any incurrence of Loans or
reimbursement obligations, which refusal or failure is not cured within one
(1) Business Day after the date of such refusal or failure, (b) the failure of
any Lender (including any Agent in its capacity as Lender) to pay over to the
Administrative Agent, any Issuing Lender or any other Lender any other amount
required to be paid by it hereunder within one (1) Business Day of the date when
due, unless the subject of a good faith dispute, (c) a Lender (including any
Agent in its capacity as Lender) has notified

 

47

--------------------------------------------------------------------------------


 

the Parent Borrower or the Administrative Agent that it does not intend to
comply with its funding obligations hereunder, (d) a Lender (including any Agent
in its capacity as Lender) has failed, within ten (10) Business Days after
request by the Administrative Agent, to confirm that it will comply with its
funding obligations hereunder or (e) an Agent or a Lender has admitted in
writing that it is insolvent or such Agent or Lender becomes subject to a
Lender-Related Distress Event.

 

“Lender Joinder Agreement”:  as defined in Subsection 2.6(c)(i).

 

“Lender-Related Distress Event”:  with respect to any Agent or Lender (each, a
“Distressed Person”), a voluntary or involuntary case with respect to such
Distressed Person under any debt relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
makes a general assignment for the benefit of creditors or is otherwise
adjudicated as, or determined by any Governmental Authority having regulatory
authority over such Distressed Person to be, insolvent or bankrupt; provided
that a Lender-Related Distress Event shall not be deemed to have occurred solely
by virtue of the ownership or acquisition of any equity interests in any Agent
or Lender or any person that directly or indirectly controls such Agent or
Lender by a Governmental Authority or an instrumentality thereof.

 

“Lenders”:  the several banks and other financial institutions from time to time
parties to this Agreement together with, in each case, any affiliate of any such
bank or financial institution through which such bank or financial institution
elects, by notice to the Administrative Agent and the Borrower Representative to
make any Revolving Credit Loans, Swingline Loans or Letters of Credit available
to any Borrower, provided that for all purposes of voting or consenting with
respect to (a) any amendment, supplementation or modification of any Loan
Document, (b) any waiver of any of the requirements of any Loan Document or any
Default or Event of Default and its consequences or (c) any other matter as to
which a Lender may vote or consent pursuant to Subsection 11.1 hereof, the bank
or financial institution making such election shall be deemed the “Lender”
rather than such affiliate, which shall not be entitled to so vote or consent.

 

“Letters of Credit” or “L/Cs”:  letters of credit (including Existing Letters of
Credit) issued by any Issuing Lender to, or for the account of the Borrowers,
pursuant to Section 3.

 

“LIBOR Rate”:  with respect each day during each Interest Period pertaining to a
Eurodollar Loan, the rate per annum determined by the Administrative Agent to
be:

 

(a)           the arithmetic average (rounded upwards to the nearest 1/100th of
1.00% per annum) of the London Interbank Offered Rates for United States Dollar
deposits for a duration equal to or comparable to the duration of such Interest
Period which appear on the relevant Reuters Monitor Money Rates Service
page (being currently the page designated as “LIBO”) at or about 11:00 A.M.
(London time) two (2) London Business Days before the first day of such Interest
Period; or

 

48

--------------------------------------------------------------------------------


 

(b)           if no such page is available, the arithmetic mean of the rates
(rounded upwards to the nearest 1/100th of 1.00% per annum) as supplied to the
Administrative Agent at its request quoted by the Reference Banks to leading
banks in the London interbank market two London Business Days before the first
day of such Interest Period for United States Dollar deposits of a duration
equal to the duration of such Interest Period.

 

“Lien”:  any mortgage, pledge, security interest, encumbrance, lien or charge of
any kind (including any conditional sale or other title retention agreement or
lease in the nature thereof).

 

“Loan”:  a Revolving Credit Loan or a Swingline Loan, as the context shall
require; collectively, the “Loans”.

 

“Loan Documents”:  this Agreement, any Notes, the L/C Requests, the ABL/Term
Loan Intercreditor Agreement, the Guarantee and Collateral Agreement, the Junior
Lien Intercreditor Agreement (on and after the execution thereof), each Other
Intercreditor Agreement (on and after the execution thereof) and any other
Security Documents, each as amended, supplemented, waived or otherwise modified
from time to time.

 

“Loan Parties”:  Holdings, the Borrowers and the Subsidiary Guarantors;
individually, a “Loan Party”.

 

“Loan Party Concentration Account”: any concentration account maintained by any
Loan Party (other than any such concentration account if such concentration
account is (i) an Excluded Bank Account or (ii) all of the funds and other
assets owned by a Loan Party held in such concentration account are excluded
from the Collateral pursuant to any Security Document, including Excluded
Assets) into which the funds in any Loan Party DDA and/or any funds in any
Related Corporation DDA or Related Corporation Concentration Account are
transferred on a periodic basis as provided for in Subsection 4.16(b), as set
forth on Part 4 of Schedule 4.16 as updated from time to time in accordance with
the provisions of this Agreement. All funds in any Loan Party Concentration
Account shall be conclusively presumed to be Collateral and proceeds of
Collateral and the Agents and the Lenders shall have no duty to inquire as to
the source of the amounts on deposit in such Loan Party Concentration Account,
subject to the Security Documents, the ABL/Term Loan Intercreditor Agreement or
any other applicable intercreditor agreement.

 

“Loan Party DDA”:  any checking or other demand deposit bank account maintained
by any Loan Party (other than any such checking or other demand deposit account
if such checking or other demand deposit account is (i) an Excluded Bank Account
or (ii) all of the funds and other assets owned by a Loan Party held in such
checking or other demand deposit account are excluded from the Collateral
pursuant to any Security Document, including Excluded Assets) into which the
proceeds of ABL Priority Collateral are deposited or are expected to be
deposited, as set forth on Part 3 of Schedule 4.16 as updated from time to time
in accordance with the provisions of this Agreement. All funds in any Loan Party
DDA shall be conclusively presumed to be Collateral and proceeds of Collateral
and the Agents and the Lenders shall have no duty to inquire as to the source of
the amounts on deposit in such Loan

 

49

--------------------------------------------------------------------------------


 

Party DDA, subject to the Security Documents, the ABL/Term Loan Intercreditor
Agreement or any other applicable intercreditor agreement.

 

“Management Advances”:  (1) loans or advances made to directors, officers,
employees or consultants of any Parent Entity, any Borrower or any Restricted
Subsidiary or to Related Physicians (x) in respect of travel, entertainment or
moving related expenses incurred in the ordinary course of business, (y) in
respect of moving related expenses incurred in connection with any closing or
consolidation of any facility, or (z) in the ordinary course of business and (in
the case of this clause (z)) not exceeding $5,000,000 in the aggregate
outstanding at any time, (2) promissory notes of Management Investors acquired
in connection with the issuance of Management Stock to such Management
Investors, (3) Management Guarantees, or (4) other Guarantees of borrowings by
Management Investors in connection with the purchase of Management Stock, which
Guarantees are permitted under Subsection 8.13.

 

“Management Guarantees”:  guarantees (x) of up to an aggregate principal amount
outstanding at any time of $20,000,000 of borrowings by Management Investors in
connection with their purchase of Management Stock or (y) made on behalf of, or
in respect of loans or advances made to, directors, officers or employees of any
Parent Entity, the Parent Borrower or any Restricted Subsidiary or to any
Related Physicians (1) in respect of travel, entertainment and moving related
expenses incurred in the ordinary course of business, or (2) in the ordinary
course of business and (in the case of this clause (2)) not exceeding $5,000,000
in the aggregate outstanding at any time.

 

“Management Investors”:  the officers, directors, employees and other members of
the management of any Parent Entity, the Parent Borrower or any of their
respective Subsidiaries, or any Related Physicians, or family members or
relatives of any of the foregoing (provided that, solely for purposes of the
definition of “Permitted Holders”, such relatives shall include only those
Persons who are or become Management Investors in connection with estate
planning for or inheritance from other Management Investors, as determined in
good faith by the Borrower, which determination shall be conclusive), or trusts,
partnerships or limited liability companies for the benefit of any of the
foregoing, or any of their heirs, executors, successors and legal
representatives, who at any date beneficially own or have the right to acquire,
directly or indirectly, Capital Stock of the Parent Borrower or any Parent
Entity.

 

“Management Stock”: Capital Stock of the Parent Borrower, Holdings or any Parent
Entity (including any options, warrants or other rights in respect thereof) held
by any of the Management Investors.

 

“Management Subscription Agreements”:  one or more stock subscription, stock
option, grant or other agreements which have been or may be entered into between
Holdings or any Parent Entity and one or more Management Investors (or any of
their heirs, successors, assigns, legal representatives or estates), with
respect to the issuance to and/or acquisition, ownership and/or disposition by
any of such parties of common stock of Holdings or any Parent Entity, or
options, warrants, units or other rights in respect of common stock of Holdings
or any Parent Entity, any agreements entered into from time to time by
transferees of any such stock, options, warrants or other rights in connection
with the sale, transfer or reissuance thereof, and

 

50

--------------------------------------------------------------------------------


 

any assumptions of any of the foregoing by third parties, as amended,
supplemented, waived or otherwise modified from time to time.

 

“Mandatory Revolving Credit Loan Borrowing”:  as defined in Subsection 2.4(c).

 

“Material Adverse Effect”:  a material adverse effect on (a) the business,
operations, property or condition (financial or otherwise) of Holdings and its
Restricted Subsidiaries taken as a whole or (b) the validity or enforceability
as to any Loan Party thereto of this Agreement or any of the other Loan
Documents or the rights or remedies of the Agents and the Lenders under the Loan
Documents or with respect to the Collateral comprising the Borrowing Base taken
as a whole.

 

“Material Subsidiaries”:  Restricted Subsidiaries of the Parent Borrower
constituting, individually or in the aggregate (as if such Restricted
Subsidiaries constituted a single Subsidiary), a “significant subsidiary” in
accordance with Rule 1-02 under Regulation S-X.

 

“Materials of Environmental Concern”:  any hazardous or toxic substances or
materials or wastes defined, listed, or regulated as such in or under, or which
may give rise to liability under, any applicable Environmental Law, including
gasoline, petroleum (including crude oil or any fraction thereof), petroleum
products or by-products, asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Maximum Incremental Facilities Amount”:  at any date of determination, the sum
of (i) $250,000,000 minus the aggregate principal amount of all Indebtedness
incurred in reliance on clause (i) of this definition of “Maximum Incremental
Facilities Amount” pursuant to Subsection 8.1(b)(i)(C) of the Term Loan Credit
Agreement prior to such date plus (ii) an additional amount if, after giving
effect to the incurrence of such additional amount, the Consolidated First-Lien
Net Leverage Ratio (as defined in the Term Loan Credit Agreement) shall not
exceed 4.00 to 1.00 (as set forth in an officer’s certificate of a Responsible
Officer delivered to the Administrative Agent at the time of such incurrence,
together with calculations demonstrating compliance with such ratio).

 

“Medicaid”: collectively, the healthcare assistance program established by Title
XIX of the Social Security Act (42 U.S.C. §§ 1396 et seq.) and any statutes
succeeding thereto, and all law, rules, regulations, manuals, orders, guidelines
or requirements (whether or not having the force of law) pertaining to such
program, in each case as the same may be amended, supplemented or otherwise
modified from time to time.

 

“Medicaid Account”: an Account payable pursuant to an agreement entered into
between a state agency or other entity administering Medicaid in such state and
a Loan Party or a Related Corporation under which such Loan Party or Related
Corporation agrees to provide services for Medicaid patients.

 

“Medicare”: collectively, the health insurance program for the aged and disabled
established by Title XVIII of the Social Security Act (42 U.S.C. §§ 1395 et
seq.) and any statutes succeeding thereto, and all laws, rules, regulations,
manuals, orders or guidelines (whether or not

 

51

--------------------------------------------------------------------------------


 

having the force of law) pertaining to such program, in each case as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Medicare Account”: an Account payable pursuant to an agreement entered into
between any entity administering Medicare in any state and a Loan Party or a
Related Corporation under which such Loan Party or Related Corporation agrees to
provide services for Medicare patients.

 

“Merger”:  as defined in the Recitals hereto.

 

“Merger Agreement”:  that certain Agreement and Plan of Merger (together with
the Company Disclosure Schedule (as defined in the Merger Agreement) and Parent
Disclosure Schedule (as defined in the Merger Agreement) delivered in connection
therewith), dated as of February 13, 2011, among Holdings, Merger Sub and the
Company, as the same may be amended, modified and/or supplemented from time to
time in accordance with the terms thereof and in accordance with the terms of
this Agreement.

 

“Merger Documents”:  collectively, (i) the Merger Agreement and (ii) the
Unitholders Agreement, dated as of February 13, 2011, among Holdings, Merger
Sub, the Company, EMSLP, Onex Corporation, a corporation existing under the laws
of Canada, and the limited partners of EMSLP party thereto.

 

“Merger Sub”:  as defined in the Preamble hereto.

 

“Minimum Equity Amount”:  as defined in the Recitals hereto.

 

“Minimum Extension Condition”:  as defined in Subsection 2.8(b).

 

“Minority Business”:  means any business unit of the Company that represents
less than 50% of the EBITDA of the Company and its Restricted Subsidiaries as of
the last day of the Most Recent Four Quarter Period.

 

“Minority Business Assets”:  the assets of the Company and its Subsidiaries,
including Capital Stock of Subsidiaries that relate to or form part of a
Minority Business.

 

“Minority Business Disposition”:  (i) any sale or other disposition of Capital
Stock of any Minority Business Subsidiary (whether by issuance or sale of
Capital Stock, merger, or otherwise) to one or more Persons (other than the
Company or a Restricted Subsidiary) in any transaction or series of related
transactions following the consummation of which such Minority Business
Subsidiary is no longer a Restricted Subsidiary of the Company (excluding any
Minority Business Offering) or (ii) any sale or other disposition of any assets
of any Minority Business Subsidiary, including all or substantially all of the
assets of any Minority Business Subsidiary, to one or more Persons (other than
the Company or a Restricted Subsidiary) in any transaction or series of related
transactions; provided that at the time of any such Minority Business
Disposition (x) the Payment Condition is satisfied and (y) no Specified Default
exists or would arise therefrom.

 

52

--------------------------------------------------------------------------------


 

“Minority Business Offering”:  a public offering of Capital Stock of any
Minority Business Subsidiary for cash pursuant to a registration statement filed
with the SEC; provided that at the time of any such Minority Business Offering
(x) the Payment Condition is satisfied and (y) no Specified Default exists or
would arise therefrom.

 

“Minority Business Subsidiary”:  any of the Company’s Subsidiaries and
successors in interest thereto to the extent any of such Subsidiaries form part
of the relevant Minority Business.

 

“Moody’s”:  as defined in the definition of “Cash Equivalents” in this
Subsection 1.1.

 

“Mortgaged Fee Properties”:  the collective reference to each real property
owned in fee by the Loan Parties required to be mortgaged as Collateral pursuant
to the requirements of Subsection 7.9, including the land and all buildings,
improvements, structures and fixtures now or subsequently located thereon and
owned by any such Loan Party.

 

“Mortgages”:  each of the mortgages and deeds of trust or similar security
instruments executed and delivered by any Loan Party to the Collateral Agent,
substantially in the form of Exhibit C, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Most Recent Four Quarter Period”:  the four (4) Fiscal Quarter period of the
Parent Borrower ending on the last day of the most recently completed Fiscal
Year or Fiscal Quarter for which financial statements of the Parent Borrower
have been (or have been required to be) delivered under Subsection 7.1(a) or
7.1(b).

 

“MTM”:  as defined in the definition of “Designated Hedging Reserves”.

 

“Multiemployer Plan”:  a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Municipal Contract Lien”:  any Lien incurred in connection with any of the
Parent Borrower’s or its Subsidiaries’ contracts with Governmental Authorities,
including municipalities, providing for emergency 911 ambulance services.

 

“Negotiable Collateral”:  letters of credit, letter of credit rights,
instruments, promissory notes, drafts, documents, and chattel paper (including
electronic chattel paper and tangible chattel paper), and any and all supporting
obligations in respect thereof.

 

“Net Proceeds”:  with respect to any new public or private issuance or sale of
any securities, any capital contribution (whether of property or assets,
including cash) or any incurrence of Indebtedness, an amount equal to the gross
proceeds in cash and Cash Equivalents (or with respect to capital contributions
of non-cash property or assets, the Fair Market Value) of such issuance, sale or
contribution net of attorneys’ fees, accountants’ fees, underwriters’ or
placement agents’ fees, discounts or commissions and brokerage, consultant and
other fees actually incurred in connection with such issuance, sale or
contribution and net of taxes paid or reasonably estimated to be payable as a
result thereof.

 

53

--------------------------------------------------------------------------------


 

“New York Courts”: as defined in Subsection 11.13(a).

 

“New York Supreme Court”: as defined in Subsection 11.13(a).

 

“Non-Defaulting Lender”:  any Lender other than a Defaulting Lender.

 

“Non-Excluded Taxes”:  all Taxes other than Excluded Taxes.

 

“Non-Extending Lender”:  any Lender that does not accept an Extension Offer.

 

“Non-Loan Party”:  each Subsidiary of the Parent Borrower that is not a Loan
Party.

 

“Notes”:  the collective reference to the Revolving Credit Notes and the
Swingline Note.

 

“Obligations”:  obligations of the Parent Borrower and the other Loan Parties
from time to time arising under or in respect of the due and punctual payment of
(i) the principal of and premium, if any, and interest (including interest
accruing during (or would accrue but for) the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by Borrowers and the other Loan
Parties under this Agreement in respect of any Letter of Credit, when and as
due, including payments in respect of Reimbursement Obligations and interest
thereon and (iii) all other monetary obligations, including fees, costs,
expenses and indemnities, whether primary, secondary, direct, contingent, fixed
or otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Parent Borrower and the
other Loan Parties under this Agreement and the other Loan Documents.

 

“Obligor”:  any purchaser of goods or services or other Person obligated to make
payment to the Parent Borrower or any of its Restricted Subsidiaries (other than
any Restricted Subsidiary that is not a Loan Party) in respect of a purchase of
such goods or services.

 

“Optional Payments”: as defined in Subsection 8.6(e).

 

“Organizational Documents”:  with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the bylaws or operating
agreement (or the equivalent governing documents) of such Person and (c) any
document (other than policy or procedural manuals or other similar documents)
setting forth the manner of election or duties of the directors or managing
members of such Person (if any) and the designation, amount or relative rights,
limitations and preferences of any class or series of such Person’s Capital
Stock.

 

“Other ABL Term Commitments”:  one or more Tranches of term loan commitments
hereunder that result from a Refinancing Amendment.

 

54

--------------------------------------------------------------------------------


 

“Other ABL Term Loans”:  one or more Tranches of term loans hereunder that
result from a Refinancing Amendment.

 

“Other Eligible Accounts”:  (i) those AMR Other Accounts created by a Loan Party
in the ordinary course of business, (ii) those EmCare Hospital Accounts created
by a Related Corporation or a Loan Party in the ordinary course of their
business, and (iii) those EmCare Other Accounts created by a Loan Party in the
ordinary course of business, which Accounts in each case comply in all material
respects with each of the representations and warranties respecting Eligible
Accounts made in the Loan Documents, and that are not excluded as ineligible by
virtue of one or more of the excluding criteria set forth below.  Other Eligible
Accounts shall not include the following:

 

(a)           Excluded Accounts Receivable;

 

(b)           if applicable, an amount equal to the amount of any reductions
made to the gross amount invoiced or to be invoiced to Account Debtors
reflecting contractual allowances provided to Account Debtors in respect of
Accounts that would otherwise be Other Eligible Accounts;

 

(c)           (i) Accounts (excluding any Accounts subject to clause
(c)(ii) below) that have not been billed by the date that is 30 days after the
earlier of (x) the Service Date or (y) the dates as of which such Account is
first included in the Borrowing Base Certificate or otherwise reported to the
Administrative Agent as Collateral or (ii) if the Accounts are subject to a
contractually agreed billing date, Accounts that are not billed on the
contractually agreed billing date (provided that in any event Accounts that are
billed on a date later than 90 days after the date on which the Service Period,
to which such Accounts relate, commenced shall be excluded under this clause
(c)(ii));

 

(d)           billed Accounts (i) that are unpaid more than ninety (90) days
after the original billing date or, in respect of Accounts relating to the
provision of air ambulance services only, the Service Date, for such Accounts or
(ii) that are unpaid more than sixty (60) days after the original due date for
such Accounts;

 

(e)           the amount of any credit balances which are outstanding (i) more
than ninety (90) days after the original billing date or, in respect of Accounts
relating to the provision of air ambulance services only, the Service Date, of
the Accounts to which such credit balances relate or (ii) more than 60 days
after the original due date of the Accounts to which such credit balances
relate;

 

(f)            Accounts owed by an Account Debtor (or its Affiliates) where 50%
or more of the total amount of all Accounts owed by that Account Debtor (or its
Affiliates) are deemed ineligible under clause (d) above;

 

(g)           (i) Accounts that have been written off, or (ii) Accounts that the
Administrative Agent, in its Permitted Discretion, believes to be doubtful by
reason of the Account Debtor’s financial condition, upon notice thereof to the
Borrower Representative;

 

55

--------------------------------------------------------------------------------


 

(h)           (i) an amount equal to the amount of any unreconciled differences
relating to Other Eligible Accounts that has not been applied to or posted to
any AMR Other Account or EmCare Hospital Account plus (ii) an amount equal to
the product of (x) unapplied cash relating to EmCare Other Accounts multiplied
by (y) the Cash Eligible Account Rate applicable to Other Eligible Accounts that
are EmCare Other Accounts;

 

(i)            Accounts with respect to which the Account Debtor is (i) an
Affiliate of any Loan Party or an Affiliate of a Related Corporation or (ii) an
employee or agent of any Loan Party or a Related Corporation or any Affiliate of
such Loan Party or such Related Corporation, in each case, other than Accounts
arising from the provision of medical care, including ambulance services,
delivered in the ordinary course of business; provided that Accounts of a
portfolio company of any of the CD&R Investors or their respective Affiliates or
an employee or agent thereof shall not be excluded by virtue of this clause (i);

 

(j)            Accounts that are not payable in Dollars;

 

(k)           Accounts with respect to which the Account Debtor is insolvent, is
subject to a proceeding related thereto, has gone out of business, or as to
which a Loan Party or a Related Corporation has received notice of an imminent
proceeding related to such Account Debtor being or alleged to be insolvent or
which proceeding is reasonably likely to result in a material impairment of the
financial condition of such Account Debtor;

 

(l)            Accounts with respect to which the applicable Loan Party’s or
Related Corporation’s right to receive payment is deferred or otherwise is not
absolute or is contingent upon the fulfillment of any condition whatsoever
(other than the preparation and delivery of an invoice), provided that any such
Accounts shall be included as Other Eligible Accounts once the related services
have been rendered or all conditions have been met and such Accounts are
otherwise not excluded under clauses (a) to (v) of this definition;

 

(m)          Accounts with respect to which the Account Debtor is a Person other
than a Governmental Authority unless:  (i) the Account Debtor (A) is a natural
person with a billing address in the United States, (B) maintains its Chief
Executive Office in the United States, or (C) is organized under the laws of the
United States or any state, territory or subdivision thereof; (ii) the Account
Debtor is a Third Party Payor (excluding for this purpose Government Accounts),
or (iii) (A) the Account is supported by an irrevocable letter of credit
satisfactory to the Administrative Agent, in its Permitted Discretion (as to
form, substance, and issuer or domestic confirming bank), that has been
delivered to the Administrative Agent and is directly drawable by the
Administrative Agent, or (B) the Account is covered by credit insurance in form,
substance, and amount, and by an insurer, satisfactory to the Administrative
Agent, in its Permitted Discretion;

 

(n)           Accounts with respect to which the Account Debtor is the
government of any country or sovereign state other than the United States, or of
any state, municipality or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(i) the Account is supported by an irrevocable letter of credit satisfactory to
the Administrative Agent, in its Permitted Discretion (as to form, substance,
and issuer or domestic confirming bank) that has been delivered to the
Administrative Agent and is

 

56

--------------------------------------------------------------------------------


 

directly drawable by the Administrative Agent, or (ii) the Account is covered by
credit insurance in form, substance, and amount, and by an insurer, satisfactory
to the Administrative Agent, in its Permitted Discretion;

 

(o)           Accounts with respect to which the Account Debtor is the federal
government of the United States or any department, agency or instrumentality of
the United States (exclusive, however, of (i) Accounts with respect to which the
applicable Loan Party or Related Corporation has complied, to the reasonable
satisfaction of the Administrative Agent, with the Assignment of Claims Act of
1940 (31 USC Section 3727) and (ii) Government Accounts, to the extent that
these would otherwise be Other Eligible Accounts);

 

(p)           (i) Accounts with respect to which the Account Debtor is a
creditor of any Loan Party or any Related Corporation, and such Account Debtor
has or has asserted a right of setoff, or has disputed its obligation to pay all
or any portion of the Account, to the extent of such claim, right of setoff, or
dispute, (ii) Accounts which are subject to a rebate that has been earned but
not taken or a chargeback, to the extent of such rebate or chargeback,
(iii) Accounts that comprise service charges or finance charges, or
(iv) Accounts with respect to which the applicable Loan Party or Related
Corporation is not able to bring suit or otherwise enforce its remedies against
the Account Debtor through judicial process;

 

(q)           Accounts that are not owned by (i) a Loan Party or (ii) a Related
Corporation (excluding for this purpose AMR Other Accounts);

 

(r)            Accounts which have been redated or extended (provided that this
shall not apply to any Accounts that have been re-categorized from one payor
type to another payor type in the ordinary course of business);

 

(s)           (i) with respect to Other Eligible Accounts that are created by a
Loan Party, Accounts that are not subject to a valid and perfected first
priority Lien in favor of the Collateral Agent, as applicable, pursuant to a
Security Document (as and to the extent provided therein (provided that in no
event shall any Excluded Assets be deemed to be Other Eligible Accounts
hereunder)) and (ii) with respect to Other Eligible Accounts that are created by
a Related Corporation, Accounts that are subject to any Lien in favor of another
Person (provided that (x) in no event shall any Excluded Assets be deemed to be
Other Eligible Accounts hereunder and (y) this exclusion shall not apply in
respect of Liens permitted, mutatis mutandis, pursuant to Subsections 8.14(a),
8.14(c), 8.14(e) (to the extent that the Liens on such Accounts are at least as
subordinated to the Liens thereon securing the Obligations as the Liens securing
the Term Loan Facility Obligations under the ABL/Term Loan Intercreditor
Agreement), 8.14(h), 8.14(q) or 8.14(s));

 

(t)            Accounts that exceed the amount such Loan Party or Related
Corporation is entitled to receive under any capitation arrangement, fee
schedule, discount formula, cost-based reimbursement or other adjustment or
limitation to such Loan Party’s or such Related Corporation’s usual charges (to
the extent of such excess);

 

(u)           Accounts with respect to which the services giving rise to such
Account have not yet been performed; or

 

57

--------------------------------------------------------------------------------


 

(v)           Accounts that were acquired or originated by a Person acquired in
a Permitted Acquisition consisting either of (x) receivables of a type
substantially different from those in the Borrowing Base at such time, or
(y) receivables of a type substantially similar to those in the Borrowing Base
at such time, provided that in the case of clause (y) only, such Accounts with
an aggregate net book value in an amount not exceeding 10% of the aggregate
Borrowing Base at the time of such Permitted Acquisition shall not be excluded,
provided, further, that this clause (u) shall cease to exclude any Accounts of
the type listed under clause (x) or (y) above at the time the Parent Borrower
delivers to the Administrative Agent a field exam in form and substance
reasonably satisfactory to the Administrative Agent prepared by a third party
field examiner reasonably satisfactory to the Administrative Agent with respect
to such acquired Accounts, or such field exam requirement is waived by the
Administrative Agent.

 

Notwithstanding the foregoing, the Administrative Agent may, from time to time,
in the exercise of its Permitted Discretion, on not less than ten (10) Business
Days’ prior notice to the Parent Borrower, change the criteria for Other
Eligible Accounts as reflected on the Borrowing Base Certificate based on
either:  (i) an event, condition or other circumstance arising after the Closing
Date, or (ii) an event, condition or other circumstance existing on the Closing
Date to the extent the Administrative Agent had no knowledge thereof on or prior
to the Closing Date, in either case under clause (i) or (ii), which adversely
affects, or would reasonably be expected to adversely affect, Other Eligible
Accounts in any material respect as determined by the Administrative Agent in
the exercise of its Permitted Discretion.  Any such change in criteria shall
have a reasonable relationship to the event, condition or other circumstance
that is the basis for such change.  Upon delivery of the notice of such change
pursuant to the foregoing sentence, the Administrative Agent shall be available
to discuss the proposed change, and the applicable Borrower may take such action
as may be required so that the event, condition or circumstance that is the
basis for such change no longer exists, in a manner and to the extent reasonably
satisfactory to the Administrative Agent in the exercise of its Permitted
Discretion.  Any Accounts of the Loan Parties that are not Other Eligible
Accounts shall nevertheless be part of the Collateral as and to the extent
provided in the Security Documents.

 

“Other Intercreditor Agreement”:  an intercreditor agreement in form and
substance reasonably satisfactory to the Parent Borrower and the Collateral
Agent.

 

“Other Representatives”:  each of Deutsche Bank Securities Inc., Barclays
Capital, the investment banking division of Barclays Bank PLC, Merrill Lynch,
Pierce, Fenner & Smith Inc., Morgan Stanley Senior Funding, Inc., RBC Capital
Markets, and UBS Securities LLC, in their collective capacity as Joint Lead
Arrangers, and Barclays Capital, Merrill Lynch, Pierce, Fenner & Smith Inc.,
Morgan Stanley Senior Funding, Inc., RBC Capital Markets, UBS Securities LLC,
Citigroup Global Markets Inc. and Natixis in their collective capacity as Joint
Bookmanagers.

 

“Other Revolving Credit Commitments”:  one or more Tranches of revolving credit
commitments hereunder or extended Commitments in respect of the Revolving Credit
Facility that result from a Refinancing Amendment.

 

“Other Revolving Credit Loans”:  the Revolving Credit Loans made pursuant to any
Other Revolving Credit Commitment.

 

58

--------------------------------------------------------------------------------


 

“Parent Borrower”:  as defined in the Preamble hereto.

 

“Parent Entity”:  any of CDRT Parent, Holdings, any Other Parent, and any other
Person that is a Subsidiary of Holdings or any Other Parent and of which the
Parent Borrower is a Subsidiary.  As used herein, “Other Parent” means a Person
of which the Parent Borrower becomes a Subsidiary after the Closing Date,
provided that either (x) immediately after the Parent Borrower first becomes a
Subsidiary of such Person, more than 50.0% of the Voting Stock of such Person
shall be held by one or more Persons that held more than 50.0% of the Voting
Stock of a Parent Entity of the Parent Borrower immediately prior to the Parent
Borrower first becoming such Subsidiary or (y) such Person shall be deemed not
to be an Other Parent for the purpose of determining whether a Change of Control
shall have occurred by reason of the Parent Borrower first becoming a Subsidiary
of such Person.

 

“Parent Entity Expenses”:  (i) costs (including all professional fees and
expenses) incurred by any Parent Entity in connection with maintaining its
existence or in connection with its reporting obligations under, or in
connection with compliance with, applicable laws or applicable rules of any
governmental, regulatory or self-regulatory body or stock exchange, this
Agreement or any other agreement or instrument relating to Indebtedness of the
Parent Borrower or any Restricted Subsidiary, including in respect of any
reports filed with respect to the Securities Act, the Exchange Act or the
respective rules and regulations promulgated thereunder, (ii) expenses incurred
by any Parent Entity in connection with the acquisition, development,
maintenance, ownership, prosecution, protection and defense of its intellectual
property and associated rights (including but not limited to trademarks, service
marks, trade names, trade dress, patents, copyrights and similar rights,
including registrations and registration or renewal applications in respect
thereof; inventions, processes, designs, formulae, trade secrets, know-how,
confidential information, computer software, data and documentation, and any
other intellectual property rights; and licenses of any of the foregoing) to the
extent such intellectual property and associated rights relate to the business
or businesses of the Parent Borrower or any Subsidiary thereof,
(iii) indemnification obligations of any Parent Entity owing to directors,
officers, employees or other Persons under its charter or by-laws or pursuant to
written agreements with or for the benefit of any such Person (including the
CD&R Indemnification Agreement), or obligations in respect of director and
officer insurance (including premiums therefor), (iv) other administrative and
operational expenses of any Parent Entity incurred in the ordinary course of
business, and (v) fees and expenses incurred by any Parent Entity in connection
with any offering of Capital Stock or Indebtedness, (w) which offering is not
completed, or (x) where the net proceeds of such offering are intended to be
received by or contributed or loaned to the Parent Borrower or a Restricted
Subsidiary, or (y) in a prorated amount of such expenses in proportion to the
amount of such net proceeds intended to be so received, contributed or loaned,
or (z) otherwise on an interim basis prior to completion of such offering so
long as any Parent Entity shall cause the amount of such expenses to be repaid
to the Parent Borrower or the relevant Restricted Subsidiary out of the proceeds
of such offering promptly if completed.

 

“Participant”:  as defined in Subsection 11.6(c)(i).

 

“Participant Register”:  as defined in Subsection 11.6(b)(v).

 

59

--------------------------------------------------------------------------------


 

“Patient Receivables”:  with respect to any Restricted Subsidiary, the patient
accounts receivable of such Restricted Subsidiary existing or hereafter created,
any and all rights to receive payments due on such accounts receivable from any
Governmental Authority payor under or in respect of such accounts receivable
(including, without limitation, Medicare, Medicaid, CHAMPVA and TRICARE), and
all proceeds of or in any way derived, whether directly or indirectly, from any
of the foregoing (including, without limitation, all interest, finance charges
and other amounts payable by any Governmental Authority obligor, directly or
indirectly, in respect thereof).

 

“Payment Condition”:  at any time of determination with respect to any Specified
Transaction, that the following conditions are all satisfied:  (x) (1) 30-Day
Excess Availability (divided by Availability as of such time of determination
and expressed as a percentage) and (2) the Specified Availability on the date of
such Specified Transaction (divided by Availability as of such time of
determination and expressed as a percentage), in each case exceed the applicable
Availability Percentage (as defined below) and (y) unless the Fixed Charge
Condition (as defined below) is satisfied (to the extent applicable), the Parent
Borrower shall be in Pro Forma Compliance with a minimum Consolidated Fixed
Charge Coverage Ratio of at least 1.00:1.00.  “Availability Percentage”: (a) in
respect of any dividend payment pursuant to Subsection 8.3(i), 17.5%; (b) in
respect of (A) any investment or acquisition permitted pursuant to clause (u) or
(w) of the definition of “Permitted Investments”, (B) clause (c) of the
definition of “Permitted Acquisition,” or (C) Subsection 8.13(f)(ii), 12.5%;
(c) in respect of any payment, repurchase or redemption pursuant to
Subsection 8.6(a), 15%; (d) in respect of a Minority Business Disposition or
Minority Business Offering, 20%; and (e) in respect of (A) any merger,
consolidation or amalgamation pursuant to Subsection 8.2(a) or 8.2(b) or (B) any
Asset Sale that would otherwise have to comply with Subsection 8.5, 12.5%. 
“Fixed Charge Condition” shall mean 30-Day Excess Availability (divided by
Availability as of such time of determination and expressed as a percentage)
exceeds:  (a) in respect of (A) any acquisition permitted pursuant to clause
(c) of the definition of “Permitted Acquisition”, (B) clause (w) of the
definition of “Permitted Investments” or (C) Subsection 8.13(f)(ii), 17.5%;
(b) in respect of any investment permitted pursuant to clause (u) of the
definition of “Permitted Investments”, 20%; (c) in respect of any payment,
repurchase or redemption pursuant to Subsection 8.6(a), 17.5%; and (d) in
respect of (A) any merger, consolidation or amalgamation pursuant to Subsection
8.2(a) or (b) or (B) any Asset Sale that would otherwise have to comply with
Subsection 8.5, 20%.

 

“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

 

“Permitted Acquisitions”:  any acquisition in a transaction that satisfies each
of the following requirements:

 

(a)           the business of the acquired company shall be substantially
similar to, or ancillary, complementary or related to the line of business of
the Parent Borrower and its Restricted Subsidiaries on the Closing Date, or the
assets so acquired shall be used or useful in or otherwise relate to, any such
business;

 

(b)           the acquired company and its Subsidiaries will become
(i) Guarantors and pledge their Collateral to the Administrative Agent to the
extent required by Subsection 7.9(b)

 

60

--------------------------------------------------------------------------------


 

and Subsection 7.9(c) or (ii) Related Corporations on a basis consistent with
past practices on or prior to the Closing Date or made in the ordinary course of
business, including the entry into applicable Related Corporation Contracts in
connection therewith; and

 

(c)           either:

 

(i)            the Payment Condition in respect of Permitted Acquisitions is
satisfied, or

 

(ii)           to the extent such Payment Condition is not satisfied, the
Acquisition Consideration consists solely of any combination of (x) Capital
Stock of any Parent Entity or Holdings; and/or (y) amounts not to exceed the
Available Excluded Contribution Amount Basket; and/or (z) additional cash and
other property (excluding cash and other property covered in subclauses (x) and
(y) of this clause (c)(ii)) and Indebtedness (whether incurred or assumed),
provided that the aggregate amount of such cash consideration paid pursuant to
this clause (c)(ii)(z) and all other cash consideration paid for Permitted
Acquisitions consummated during any Fiscal Year in reliance on this clause
(c)(ii)(z) is less than or equal to $20,000,000 (during the first Fiscal Year)
and $10,000,000 (during each subsequent Fiscal Year), provided, further, that
amounts unused in any Fiscal Year may be carried forward and used to make
Permitted Acquisitions in succeeding Fiscal Years, and provided, further, that
the Acquisition Consideration paid or payable pursuant to this clause
(c)(ii)(z) during any one Fiscal Year shall not exceed $30,000,000 in the
aggregate.

 

“Permitted Affiliated Assignee”:  CD&R, any investment fund managed or
controlled by CD&R and any special purpose vehicle established by CD&R or by one
or more of such investment funds.

 

“Permitted Cure Securities”:  common equity securities of Holdings or any Parent
Entity or other equity securities of Holdings or any Parent Entity that do not
constitute Disqualified Capital Stock.

 

“Permitted Debt Exchange”:  as defined in Subsection 2.7(a) of the Term Loan
Credit Agreement.

 

“Permitted Debt Exchange Notes”:  as defined in Subsection 2.7(a) of the Term
Loan Credit Agreement.

 

“Permitted Discretion”:  the commercially reasonable judgment of the
Administrative Agent exercised in good faith in accordance with customary
business practices for comparable asset-based lending transactions, as to any
factor which the Administrative Agent reasonably determines:  (a) will or
reasonably could be expected to adversely affect in any material respect the
value of any Eligible Inventory or Eligible Accounts, the enforceability or
priority of the applicable Agent’s Liens thereon or the amount which any Agent,
the Lenders or any Issuing Lender would be likely to receive (after giving
consideration to delays in payment and costs of enforcement) in the liquidation
of such Eligible Inventory or Eligible Accounts or (b) is evidence that any
collateral report or financial information delivered to the Administrative Agent
by any Person on behalf of the applicable Borrower is incomplete, inaccurate or
misleading in any material respect.  In exercising such judgment, the
Administrative Agent may

 

61

--------------------------------------------------------------------------------


 

consider, without duplication, such factors already included in or tested by the
definition of Eligible Inventory or Eligible Accounts, as well as any of the
following:  (i) changes after the Closing Date in any material respect in demand
for, pricing of, or product mix of Inventory; (ii) changes after the Closing
Date in any material respect in any concentration of risk with respect to
Accounts; and (iii) any other factors arising after the Closing Date that change
in any material respect the credit risk of lending to the Borrowers on the
security of the Eligible Inventory or Eligible Accounts.

 

“Permitted Hedging Arrangements”:  as defined in Subsection 8.10.

 

“Permitted Holders”:  any of the following: (i) any of the CD&R Investors;
(ii) any of the Management Investors, CD&R and their respective Affiliates;
(iii) any investment fund or vehicle managed, sponsored or advised by CD&R or
any Affiliate thereof, and any Affiliate of or successor to any such investment
fund or vehicle; (iv) any limited or general partners of, or other investors in,
any CD&R Investor or any Affiliate thereof, or any such investment fund or
vehicle; (v) any “group” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act as in effect on the Closing Date) of which any of the Persons
specified in clauses (i), (ii), (iii) or (iv) above is a member (provided that
(without giving effect to the existence of such “group” or any other “group”)
one or more of such Persons collectively have beneficial ownership, directly or
indirectly, of more than 50.0% of the total voting power of the Voting Stock of
the Parent Entity held by such “group”), and any other Person that is a member
of such “group”; and (vi) any Person acting in the capacity of an underwriter
(solely to the extent that and for so long as such Person is acting in such
capacity) in connection with a public or private offering of Capital Stock of
any Parent Entity or the Parent Borrower.  In addition, any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act as in effect on the
Closing Date) whose status as a “beneficial owner” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act as in effect on the Closing Date) constitutes
or results in a Change of Control in respect of which the Parent Borrower makes
all payments of Loans and other amounts required by Subsection 8.6(b), together
with its Affiliates, shall thereafter constitute Permitted Holders.

 

“Permitted Indebtedness”:  as defined in Subsection 8.13.

 

“Permitted Investments”:  (a) Investments in accounts, payment intangibles and
chattel paper (each as defined in the UCC), notes receivable, extensions of
trade credit and similar items arising or acquired in the ordinary course of
business consistent with the past practice of the Parent Borrower and its
Restricted Subsidiaries;

 

(b)           Investments in cash, Cash Equivalents and Temporary Cash
Investments;

 

(c)           Investments existing or made pursuant to legally binding written
commitments in existence on the Closing Date and set forth on Schedule 1.1(f);

 

(d)           (i) Investments by any Loan Party in any other Loan Party (other
than Holdings) or in any Captive Insurance Subsidiary; provided, however, that
if any such Investment is in the form of intercompany Indebtedness, such
Indebtedness shall not be secured

 

62

--------------------------------------------------------------------------------


 

by any Lien and (ii) Investments in Holdings in amounts and for purposes for
which dividends are permitted under Subsection 8.3;

 

(e)           Investments received in settlement amounts due to the Parent
Borrower or any Restricted Subsidiary of the Parent Borrower effected in the
ordinary course of business;

 

(f)            Investments by any Non-Loan Parties in any other Non-Loan Party;

 

(g)           Investments by Loan Parties in any Non-Loan Parties; provided,
however, that (i) the aggregate outstanding amount at any time of all
intercompany Investments made pursuant to this clause (g) in any Fiscal Year
shall not exceed $20,000,000 during such Fiscal Year; provided, further, that
amounts unused in any Fiscal Year may be carried forward and used to make
Investments in succeeding Fiscal Years in an amount not to exceed $30,000,000 in
the aggregate in any one Fiscal Year and (ii) in lieu of the Investments
permitted by this clause (g), any Restricted Payment from Loan Parties to
Non-Loan Parties may be made in amounts not exceeding the available limit as
determined pursuant to this clause (g) (with a corresponding reduction in such
limit as a result thereof);

 

(h)           Investments by any Non-Loan Party in any Loan Party (other than
Holdings); provided, however, that if any such Investment is in the form of
intercompany Indebtedness, such Indebtedness shall not be secured by any Lien;

 

(i)            Investments by any Loan Party in any Non-Loan Party to the extent
substantially concurrent with, and in any event within three (3) Business Days
of, such Investment, a corresponding cash Investment or Restricted Payment is
made from such Non-Loan Party, directly or indirectly, to a Loan Party;

 

(j)            any Investment constituting or acquired in connection with a
Permitted Acquisition, including any Investment in the form of a capital
contribution or intercompany Indebtedness among Holdings, the Parent Borrower
and their respective Subsidiaries for the purpose of consummating a Permitted
Acquisition;

 

(k)           Investments made in connection with the Transactions;

 

(l)            loans and advances (and guarantees of loans and advances by third
parties) made to officers, directors or employees of any Parent Entity or
Holdings, the Parent Borrower or any of its Restricted Subsidiaries, or Related
Physicians and Guarantee Obligations of the Parent Borrower or any of its
Restricted Subsidiaries in respect of obligations of officers, directors or
employees of any Parent Entity, Holdings, the Parent Borrower or any of its
Restricted Subsidiaries, or Related Physicians, in each case (i) in the ordinary
course of business (other than in connection with the Management Subscription
Agreement or the Stock Transfer and Option Agreements), (ii) existing on the
Closing Date and described on Schedule 1.1(f), (iii) made after the Closing Date
for relocation expenses in the ordinary course of business, (iv) made for other
purposes in an aggregate principal amount not to exceed $5,000,000 at any time
or (v) relating to indemnification or reimbursement of any officers, directors
or employees in respect of liabilities relating to their serving in any such
capacity, in each case other than any loans or advances to any director or
executive officer (or equivalent thereof) that would be in violation of
Section 402 of the United States Sarbanes-Oxley Act of 2002; provided, however,
that with

 

63

--------------------------------------------------------------------------------


 

respect to any employee of any Parent Entity, no such loans or advances shall be
permitted unless the activities of such employee relate primarily to the Parent
Borrower and its Restricted Subsidiaries;

 

(m)          loans and advances (and guarantees of loans and advances by third
parties) made to Management Investors in connection with the purchase by such
Management Investors of Capital Stock of Holdings or any Parent Entity (so long
as Holdings or such Parent Entity, as applicable, applies an amount equal to the
Net Proceeds of such purchases to, directly or indirectly, make capital
contributions to, or purchase Capital Stock of, the Parent Borrower or applies
such proceeds to pay Holdings or Parent Entity Expenses) of up to $20,000,000
outstanding at any one time and promissory notes of Management Investors
acquired in connection with the issuance of Management Stock to such Management
Investors;

 

(n)           (i) Investments of the Parent Borrower and its Restricted
Subsidiaries under Interest Rate Protection Agreements, Hedging Agreements or
other Permitted Hedging Arrangements and (ii) any Investment by any Captive
Insurance Subsidiary in connection with its provision of insurance to the Parent
Borrower or its Subsidiaries which Investment is made in the ordinary course of
business of such Captive Insurance Subsidiary, or by reason of applicable law,
rule, regulation or order, or is required or approved by any regulatory
authority having jurisdiction over such Captive Insurance Subsidiary;

 

(o)           Investments in the nature of pledges or deposits (x) with respect
to leases or utilities provided to third parties in the ordinary course of
business or (y) otherwise described in the definition of “Customary Permitted
Liens” or made in connection with Liens permitted under Subsection 8.14;

 

(p)           Investments representing non-cash consideration received by the
Parent Borrower or any of its Restricted Subsidiaries in connection with any
Disposition, provided that any such non-cash consideration received by the
Parent Borrower or any other Loan Party is pledged to the Collateral Agent for
the benefit of the Secured Parties pursuant to the Security Documents as and to
the extent provided for therein;

 

(q)           Investments by the Parent Borrower or any of its Restricted
Subsidiaries in a Person in connection with a joint venture or similar
arrangement; provided that (i) the aggregate amount of such Investments
outstanding pursuant to this clause (q) do not exceed $30,000,000 at any time
and (ii) the Parent Borrower or such Restricted Subsidiary complies with the
provisions of Subsection 7.9(b) and (c) hereof, if applicable, with respect to
such ownership interest;

 

(r)            Investments in industrial development or revenue bonds or similar
obligations secured by assets leased to and operated by the Parent Borrower or
any of its Restricted Subsidiaries that were issued in connection with the
financing of such assets, so long as the Parent Borrower or any such Restricted
Subsidiary may obtain title to such assets at any time by optionally canceling
such bonds or obligations, paying a nominal fee and terminating such financing
transaction;

 

64

--------------------------------------------------------------------------------


 

(s)           Investments representing evidences of Indebtedness, securities or
other property received from another Person by the Parent Borrower or any of its
Restricted Subsidiaries in connection with any bankruptcy proceeding or other
reorganization of such other Person or as a result of foreclosure, perfection or
enforcement of any Lien or exchange for evidences of Indebtedness, securities or
other property of such other Person held by the Parent Borrower or any of its
Restricted Subsidiaries; provided that any such securities or other property
received by the Parent Borrower or any other Loan Party is pledged to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Security
Documents as and to the extent required thereby;

 

(t)            any Investment to the extent not exceeding the Available Excluded
Contribution Amount Basket;

 

(u)           other Investments; provided that at the time such Investments are
made the Payment Condition is satisfied;

 

(v)           Investments by the Parent Borrower and its Restricted Subsidiaries
in an aggregate amount outstanding at any time not to exceed $20,000,000;

 

(w)          loans and advances to and other Investments in Related Corporations
(a) made on a basis consistent with past practices on or prior to the Closing
Date or made in the ordinary course of business, pursuant to or in connection
with Related Corporation Contracts, including obtaining letters of credit on
behalf of Related Corporations or (b) in connection with the acquisition of, or
Investment in, any Person that becomes a Related Corporation (promptly following
such acquisition or Investment), in any such case by the Related Corporation in
which such loans, advances or other Investments were made in or to on a basis
consistent with past practices on or prior to the Closing Date or made in the
ordinary course of business, including the entry into applicable Related
Corporation Contracts in connection therewith, in the case of this clause
(b) subject to (A) meeting the Payment Condition and (B) that no Specified
Default or other Event of Default known to the Borrowers has occurred and is
continuing or would result therefrom; and

 

(x)            any Investment to the extent made using Capital Stock of the
Parent Borrower (other than Disqualified Capital Stock), or Capital Stock of any
Parent Entity, as consideration.

 

For purposes of determining compliance with Subsection 8.12, (i) in the event
that any Investment meets the criteria of more than one of the types of
Investments described in clauses (a) through (x) above, the Parent Borrower, in
its sole discretion, shall classify such item of Investment and may include the
amount and type of such Investment in one or more of such clauses (including in
part under one such clause and in part under another such clause) and (ii) the
amount of any Investment made or outstanding at any time under clause (g), (l),
(m), (q), (v) and (w) shall be the original cost of such Investment, reduced (at
the Parent Borrower’s option) by any dividend, distribution, interest payment,
return of capital, repayment or other amount or value received in respect of
such Investment.

 

“Permitted Liens”:  as defined in Subsection 8.14.

 

65

--------------------------------------------------------------------------------


 

“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

“Plan”:  at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Parent Borrower or a Commonly Controlled
Entity is an “employer” as defined in Section 3(5) of ERISA.

 

“Platform”: Intralinks, Syndtrak Online or any other similar electronic
distribution systems.

 

“Preferred Stock”:  as applied to the Capital Stock of any corporation, Capital
Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

 

“Pro Forma Basis” or “Pro Forma Compliance”:  with respect to any determination
for any period, that such determination shall be made giving pro forma effect to
any event that by the terms of the Loan Documents requires compliance on a “Pro
Forma Basis” or “Pro Forma Compliance” (and, if relevant, to each Material
Acquisition and each Material Disposition of any Person, business or asset),
together with all transactions relating thereto, in each case consummated during
such period or thereafter and on or prior to the date of determination
(including any incurrence, assumption, refinancing or repayment of
Indebtedness), as if such acquisition, investment, sale (or other disposition),
other event and related transactions had been consummated on the first day of
such period, in each case based on historical results accounted for in
accordance with GAAP, and taking into account adjustments consistent with the
definition of EBITDA, including the amount of net cost savings projected by the
Parent Borrower in good faith to be realized as the result of actions taken or
to be taken on or prior to the date that is twelve (12) months after the closing
date of such transaction and prior to or during such period (calculated on a Pro
Forma Basis as though such cost savings had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions, provided that such costs savings are reasonably identifiable
and factually supportable and in an aggregate amount not to exceed $30,000,000
in any period of four (4) Fiscal Quarters.  For purposes of the foregoing,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (x) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (y) involves the payment
of consideration by the Parent Borrower or any of its Subsidiaries in excess of
$5,000,000; and “Material Disposition” means any Disposition of property or
series of related Dispositions of property that (x) constitutes assets
comprising all or substantially all of an operating unit of a business or
constitutes all or substantially all of the common stock of a Person and
(y) yields gross proceeds to the Parent Borrower or any of its Subsidiaries in
excess of $5,000,000.

 

“Projections”:  those financial projections included in the confidential
information memoranda and related material prepared in connection with the
syndication of the Facility and

 

66

--------------------------------------------------------------------------------


 

provided to the Lenders on or about April, 2011, covering the Fiscal Years
ending in 2011 through 2015, inclusive.

 

“Purchase Money Obligations”:  any Indebtedness incurred to finance or refinance
the acquisition, leasing, construction or improvement of property (real or
personal) or assets, and whether acquired through the direct acquisition of such
property or assets or the acquisition of the Capital Stock of any Person owning
such property or assets, or otherwise.

 

“Recovery Event”:  any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
the Parent Borrower or any of its Restricted Subsidiaries.

 

“Reference Banks”:  Deutsche Bank AG New York Branch, Barclays Bank PLC,
Citibank, N.A., and Bank of America, N.A., or such additional or other banks as
may be appointed by the Administrative Agent and reasonably acceptable to the
Parent Borrower, provided that at any time the maximum number of Reference Banks
does not exceed six (6).

 

“refinance”:  refinance, refund, replace, renew, repay, modify, restate, defer,
substitute, supplement, reissue, resell or extend (including pursuant to any
defeasance or discharge mechanism); and the terms “refinances,” “refinanced” and
“refinancing” as used for any purpose in this Agreement shall have a correlative
meaning.

 

“Refinanced Debt”:  as defined in the definition of “Credit Agreement
Refinancing Indebtedness”.

 

“Refinancing Agreement”:  as defined in Subsection 8.8(d).

 

“Refinancing Amendment”:  an amendment to this Agreement in form and substance
reasonably satisfactory to the Administrative Agent and the institutions
providing such Credit Agreement Refinancing Indebtedness executed by each of
(a) the Parent Borrower, (b) the Administrative Agent and (c) each financial
institution that agrees to provide any portion of the Credit Agreement
Refinancing Indebtedness being incurred pursuant thereto, in accordance with
Subsection 2.7.

 

“Refinancing of Existing Debt”:  the repayment, repurchase, prepayment or
defeasance in full of Indebtedness to be Refinanced of the Company or any of its
Subsidiaries, together with the payment of all fees and other amounts owing
thereon, the permanent cancellation of all commitments thereunder and the
rolling, termination, back-stopping, cash-collateralization of or other
provision for, in a manner reasonably acceptable to the Administrative Agent,
all reimbursement obligations in respect of letters of credit issued pursuant
thereto.

 

“Register”:  as defined in Subsection 11.6(b)(iv).

 

“Regulation S-X”:  Regulation S-X promulgated by the United States Securities
and Exchange Commission, as in effect on the Closing Date.

 

“Regulation D”: Regulation D of the Board as in effect from time to time.

 

67

--------------------------------------------------------------------------------


 

“Regulation T”:  Regulation T of the Board as in effect from time to time.

 

“Regulation U”:  Regulation U of the Board as in effect from time to time.

 

“Regulation X”:  Regulation X of the Board as in effect from time to time.

 

“Reimbursement Obligations”:  the obligation of the applicable Borrower to
reimburse the applicable Issuing Lender pursuant to Subsection 3.5(a) for
amounts drawn under the applicable Letters of Credit.

 

“Related Billing Entity”:  any Person whose only substantial activity is
invoicing and collecting payments for professional medical services on behalf of
a Related Professional Corporation or a Subsidiary of the Parent Borrower.

 

“Related Corporation”:  (i) a Related Professional Corporation or (ii) a Related
Billing Entity.

 

“Related Corporation Concentration Account”:  any concentration account (other
than any Excluded Bank Account) maintained by any Related Corporation into which
the proceeds of EmCare General Accounts, EmCare Hospital Accounts or EmCare
Other Accounts are transferred after initial collection in a Related Corporation
DDA, which Related Corporation Concentration Accounts as of the Closing Date are
set forth in all material respects on Part 2 of Schedule 4.16.

 

“Related Corporation Contracts”:  management, practice support, consulting and
similar agreements, entered into on a basis consistent with past practices on or
prior to the Closing Date or entered into in the ordinary course of business,
with Related Corporations.

 

“Related Corporation DDAs”: any checking or other demand deposit bank account
(other than any Excluded Bank Account) maintained by any Related Corporation
into which the proceeds of EmCare General Accounts, EmCare Hospital Accounts or
EmCare Other Accounts are deposited or are expected to be deposited, which
Related Corporation DDAs as of the Closing Date are set forth in all material
respects on Part 1 of Schedule 4.16.

 

“Related Parties”:  with respect to any Person, such Person’s affiliates and the
partners, officers, directors, trustees, employees, employees, shareholders,
members, attorneys and other advisors, agents and controlling persons of such
person and of such person’s affiliates and “Related Party” shall mean any of
them.

 

“Related Physicians”:  physicians or independent contractors that own, are
employed by, or are under contract with, a Related Professional Corporation or a
Subsidiary of the Parent Borrower.

 

“Related Professional Corporation”:  any Person that is owned by one or more
physicians and/or independent contractor physicians, in each case to whom a
Subsidiary of the Parent Borrower or another Related Professional Corporation
provides management services pursuant to a management services, practice support
or similar agreement.

 

68

--------------------------------------------------------------------------------


 

“Related Taxes”:  (x) any taxes, charges or assessments, including but not
limited to sales, use, transfer, rental, ad valorem, value-added, stamp,
property, consumption, franchise, license, capital, net worth, gross receipts,
excise, occupancy, intangibles or similar taxes, charges or assessments (other
than federal, state or local taxes measured by income and federal, state or
local withholding imposed by any government or other taxing authority on
payments made by Parent Entity other than to another Parent Entity), required to
be paid by any Parent Entity by virtue of its being incorporated or having
Capital Stock outstanding (but not by virtue of owning stock or other equity
interests of any corporation or other entity other than the Parent Borrower, any
of its Subsidiaries or any Parent Entity), or being a holding company parent of
the Parent Borrower, any of its Subsidiaries or any Parent Entity or receiving
dividends from or other distributions in respect of the Capital Stock of the
Parent Borrower, any of its Subsidiaries or any Parent Entity or having
guaranteed any obligations of the Parent Borrower or any Subsidiary thereof, or
having made any payment in respect of any of the items for which the Parent
Borrower or any of its Subsidiaries is permitted to make payments to any Parent
Entity pursuant to Subsection 8.3, or acquiring, developing, maintaining,
owning, prosecuting, protecting or defending its intellectual property and
associated rights (including but not limited to receiving or paying royalties
for the use thereof) relating to the business or businesses of the Parent
Borrower or any Subsidiary thereof, or (y) any taxes attributable to any taxable
period (or portion thereof) ending on or prior to the Closing Date, or to the
consummation of any of the Transactions, or to any Parent Entity’s receipt of
(or entitlement to) any payment in connection with the Transactions, including
any payment received after the Closing Date pursuant to any agreement relating
to the Transactions, or (z) any other federal, state, foreign, provincial or
local taxes measured by income for which any Parent Entity is liable up to an
amount not to exceed, with respect to federal taxes, the amount of any such
taxes that the Parent Borrower and its Subsidiaries would have been required to
pay on a separate company basis, or on a consolidated basis as if the Parent
Borrower had filed a consolidated return on behalf of an affiliated group (as
defined in Section 1504 of the Code) of which it were the common parent, or with
respect to state and local taxes, the amount of any such taxes that the Parent
Borrower and its Subsidiaries would have been required to pay on a separate
company basis, or on a consolidated, combined, unitary or affiliated basis as if
the Parent Borrower had filed a consolidated, combined, unitary or affiliated
return on behalf of an affiliated group (as defined in the applicable state or
local tax laws for filing such return) consisting only of the Parent Borrower
and its Subsidiaries. Taxes include all interest, penalties and additions
relating thereto.

 

“Reorganization”:  with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event”:  any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under Section 21, 22, 23, 24, 25, 27 or 28 of PBGC Regulation Section 4043 or
any successor regulation thereto.

 

“Required Lenders”:  Lenders the sum of whose outstanding Commitments (or after
the termination thereof, outstanding Individual Lender Exposures) represent a
majority of aggregate Commitments (or after the termination thereof, the sum of
the Individual Lender Exposures) at such time; provided that the Commitments (or
Individual Lender Exposures) held or deemed held by Defaulting Lenders shall be
excluded for purposes of making a determination of Required Lenders.

 

69

--------------------------------------------------------------------------------


 

“Requirement of Law”:  as to any Person, the Organizational Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
material property or to which such Person or any of its material property is
subject, including laws, ordinances and regulations pertaining to zoning,
occupancy and subdivision of real properties; provided that the foregoing shall
not apply to any non-binding recommendation of any Governmental Authority.

 

“Responsible Officer”:  as to any Person, any of the following officers of such
Person:  (a) the chief executive officer or the president of such Person and,
with respect to financial matters, the chief financial officer, the treasurer or
the controller of such Person, (b) any vice president of such Person or, with
respect to financial matters, any assistant treasurer or assistant controller of
such Person, in each case who has been designated in writing to the
Administrative Agent or the Collateral Agent as a Responsible Officer by such
chief executive officer or president of such Person or, with respect to
financial matters, by such chief financial officer of such Person, (c) with
respect to Subsection 7.7 and without limiting the foregoing, the general
counsel of such Person and (d) with respect to ERISA matters, the senior vice
president -human resources (or substantial equivalent) of such Person.

 

“Restricted Bank Account”: any Loan Party DDA, Related Corporation DDA, Related
Corporation Concentration Account or Loan Party Concentration Account set forth
on Part 5 of Schedule 4.16 as of the Closing Date, as updated from time to time
in accordance with the provisions of this Agreement.

 

“Restricted Government Accounts”: collectively, any and all Accounts which are
(a) Medicare Accounts, (b) Medicaid Accounts, (c) TRICARE Accounts and
(d) CHAMPVA Accounts, in each case, pursuant to Medicare, Medicaid, TRICARE,
CHAMPVA or any other similar or replacement laws, rules or regulations of a
Governmental Authority as amended or re-enacted from time to time and
(e) Accounts arising from services provided under agreements with the U.S.
Department of Health and Human Services but only to the extent such Accounts are
subject to Medicare, Medicaid, TRICARE, CHAMPVA or any other similar or
replacement laws, rules or regulations of a Governmental Authority as amended or
re-enacted from time to time.

 

“Restricted Indebtedness”:  as defined in Subsection 8.6(a).

 

“Restricted Payment”:  any dividend or any other payment whether direct or
indirect (other than dividends payable solely in common stock of the Parent
Borrower or options, warrants or other rights to purchase common stock of the
Parent Borrower) on, or any payment on account of, or any setting apart of
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement or other acquisition of, any shares of any class of
Capital Stock of the Parent Borrower (other than any acquisition of Capital
Stock deemed to occur upon the exercise of options if such Capital Stock
represents a portion of the exercise price thereof) or any warrants or options
to purchase any such Capital Stock, whether now or hereafter outstanding, or any
other distribution (other than (x) distributions payable solely in common stock
of the Parent Borrower or (y) options, warrants or other rights to purchase
common stock

 

70

--------------------------------------------------------------------------------


 

of the Parent Borrower) in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of the Parent Borrower.

 

“Restricted Subsidiary”:  any Subsidiary of the Parent Borrower other than an
Unrestricted Subsidiary.

 

“Retained Rights”: with respect to any Patient Receivable owing from any
Governmental Authority, the rights of any payee granted by applicable law and
regulation over such Patient Receivable, which in the absence of a court order
in the manner expressly contemplated by applicable state and federal law are
subject to restrictions on assignment, pledging or are otherwise encumbered by
applicable law or regulation, including, without limitation, and as applicable,
restrictions on the collection thereof and discretion over the transfer thereof,
to any party and restrictions on any such party’s ability to enforce the claim
giving rise to such Patient Receivable against such Governmental Authority.

 

“Revolving Credit Facility”:  the revolving credit facility available to the
Borrowers hereunder.

 

“Revolving Credit Lender”:  any Lender having a Commitment hereunder and/or a
Revolving Credit Loan outstanding hereunder.

 

“Revolving Credit Loan”:  a Loan made pursuant to Subsection 2.1(a).

 

“Revolving Credit Note”:  as defined in Subsection 2.1(d).

 

“Revolving Exposure”:  at any time the aggregate principal amount at such time
of all outstanding Revolving Credit Loans.  The Revolving Exposure of any
Revolving Credit Lender at any time shall equal its Commitment Percentage of the
aggregate Revolving Exposure at such time.

 

“S&P”:  as defined in the definition of the term “Cash Equivalents” in this
Subsection 1.1.

 

“Sale and Leaseback Transaction”:  any arrangement with any Person providing for
the leasing by the Parent Borrower or any of its Restricted Subsidiaries of real
or personal property which has been or is to be sold or transferred by the
Parent Borrower or any such Restricted Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Parent Borrower or such
Restricted Subsidiary.

 

“SEC”:  the Securities and Exchange Commission.

 

“Secured Parties”:  the “Secured Parties” as defined in the Guarantee and
Collateral Agreement.

 

“Securities Act”:  the Securities Act of 1933, as amended from time to time.

 

71

--------------------------------------------------------------------------------


 

“Security Documents”:  the collective reference to each Mortgage related to any
Mortgaged Fee Property, the Guarantee and Collateral Agreement and all other
similar security documents hereafter delivered to the Collateral Agent granting
or perfecting a Lien on any asset or assets of any Person to secure the
obligations and liabilities of the Loan Parties hereunder and/or under any of
the other Loan Documents or to secure any guarantee of any such obligations and
liabilities, including any security documents executed and delivered or caused
to be delivered to the Collateral Agent pursuant to Subsection 7.9(a), 7.9(b) or
7.9(c), in each case, as amended, supplemented, waived or otherwise modified
from time to time.

 

“Self-Pay Account”: any Account owed directly from a natural person for services
provided or rendered to such natural person.

 

“Senior Notes”:  8.125% Senior Notes due 2019 of the Parent Borrower issued on
the date hereof, as the same may be exchanged for substantially similar senior
notes that have been registered under the Securities Act, and as the same or
such substantially similar notes may be amended, supplemented, waived or
otherwise modified from time to time.

 

“Senior Notes Debt Documents”:  the Senior Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the Senior
Notes or providing for any guarantee, obligation, security or other right in
respect thereof.

 

“Senior Notes Indenture”:  the Indenture dated as of the date hereof, under
which the Senior Notes are issued, as the same may be amended, supplemented,
waived or otherwise modified from time to time.

 

“Senior Notes Offering”:  as defined in the Recitals hereto.

 

“Service Date”: with respect to services rendered to any patient, the date on
which such services are rendered.

 

“Service Period”: with respect to any EmCare Other Business services rendered,
each monthly or quarterly service period in respect of such services.

 

“Set”:  the collective reference to Eurodollar Loans of a single Tranche, the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date (whether or not such Eurodollar Loans shall
originally have been made on the same day).

 

“Settlement Service”:  as defined in Subsection 11.6(b).

 

“Significant Asset Sale”:  with respect to the Borrowers and the Restricted
Subsidiaries, any Disposition (including a Minority Business Disposition of a
Minority Business Offering), outside of the ordinary course of business in one
transaction or a series of related transactions, of any real or personal,
tangible or intangible, property (including Capital Stock) with a Fair Market
Value in excess of $5,000,000.

 

“Single Employer Plan”:  any Plan which is covered by Title IV or Section 302 of
ERISA or Section 412 of the Code, but which is not a Multiemployer Plan.

 

72

--------------------------------------------------------------------------------


 

“Solvent” and “Solvency”:  with respect to the Parent Borrower and its
Restricted Subsidiaries on the Closing Date on a consolidated basis means
(i) the Fair Value and Present Fair Salable Value of the assets of the Parent
Borrower and its Restricted Subsidiaries taken as a whole exceed their Stated
Liabilities and Identified Contingent Liabilities; (ii) the Parent Borrower and
its Restricted Subsidiaries taken as a whole do not have Unreasonably Small
Capital; and (iii) the Parent Borrower and its Restricted Subsidiaries taken as
a whole will be able to pay their Stated Liabilities and Identified Contingent
Liabilities as they mature (all capitalized terms used in this definition other
than “Parent Borrower” and “Restricted Subsidiary” shall have the meaning
assigned to such terms in the form of solvency certificate attached hereto as
Exhibit I).

 

“Specified Availability”:  as of any date of determination, without duplication
of amounts calculated thereunder, the sum of the Excess Availability plus
Specified Unrestricted Cash (but excluding therefrom the cash proceeds of any
Specified Equity Contribution) as at such date.

 

“Specified Default”:  (a) the occurrence and continuance of an Event of Default
under Subsection 9.1(b) as a result of a material breach of any representation
or warranty set forth in Subsection 5.21 or Subsection 5.22, (b) the occurrence
and continuance of an Event of Default under Subsection 9.1(c) as a result of
the failure of any Loan Party to comply with the terms of Subsection 4.16 or a
failure to comply with the delivery obligations with respect to Borrowing Base
Certificates set forth in Subsection 7.2(f) or (c) the occurrence and
continuance of an Event of Default under Subsection 9.1(a) or Subsection 9.1(f).

 

“Specified Equity Contribution”:  any cash equity contribution made to Holdings
or any Parent Entity in exchange for Permitted Cure Securities; provided that
(a)(i) such cash equity contribution to Holdings or any Parent Entity and
(ii) the contribution of any proceeds therefrom to, and the receipt thereof by,
the Parent Borrower occur (x) after the Closing Date and (y) (A) on or prior to
the date that is ten (10) Business Days after the date on which financial
statements are required to be delivered for a Fiscal Quarter (or Fiscal Year)
pursuant to Subsection 7.1(a) or 7.1(b) or (B) on the date on which a Borrowing
Base Certificate is delivered (provided that the right to make a cash equity
contribution for Permitted Cure Securities under this clause (a)(i)(y)(B) shall
be limited to no more than once in each Fiscal Period) in accordance with
Subsection 7.2(f); (b) the Parent Borrower identifies such equity contribution
as a “Specified Equity Contribution” in a certificate of a Responsible Officer
of the Parent Borrower delivered to the Administrative Agent; (c) in each four
(4) Fiscal Quarter period, there shall exist a period of at least two (2) Fiscal
Quarters in respect of which no Specified Equity Contribution shall have been
made; (d) no more than four (4) Specified Equity Contributions may be made
during the term of this Agreement; and (e) the amount of any Specified Equity
Contribution included in the calculation of EBITDA hereunder shall be limited to
the amount required to effect or continue compliance with Subsection 8.1 hereof,
whether or not a Compliance Period is in effect, and such amount shall be added
to EBITDA solely when calculating EBITDA for purposes of determining compliance
with Subsection 8.1.

 

“Specified Representations”:  the representations set forth in the last sentence
of Subsection 5.2 and Subsections 5.3(a), 5.4 (other than the second sentence
thereof), 5.5(c), 5.11, 5.13, 5.14 and 5.23.

 

73

--------------------------------------------------------------------------------


 

“Specified Transaction”:  (a) any dividend payment pursuant to Subsection
8.3(i), (b) any acquisition permitted pursuant to clause (c) of the definition
of “Permitted Acquisition”, (c) any investment permitted pursuant to clause
(u) of the definition of “Permitted Investment” and (d) any payment, repurchase
or redemption pursuant to Subsection 8.6(a) and (e) any Minority Business
Disposition or any Minority Business Offering.

 

“Specified Unrestricted Cash”: as of any date of determination, an amount equal
to all Unrestricted Cash of the Parent Borrower and the Loan Parties that (in
the case of cash) is deposited in (i) Loan Party DDAs, (ii) Loan Party
Concentration Accounts, or (iii) other deposit accounts in the United States, in
each case with respect to which a control agreement is in place between the
applicable Loan Party, the applicable depositary institution and the
Administrative Agent or the Collateral Agent (or over which any such Agent has
“control” whether or not pursuant to a control agreement) or that (in the case
of Cash Equivalents) (a) are not in a securities account in respect of which the
applicable Loan Party has entered into a “control agreement” with the applicable
broker or securities intermediary for purposes of perfecting a security interest
in favor of a third party and (b) are subject to the laws of any state,
commonwealth, province or territory of the United States of America, provided
that if, as of such date, the Excess Availability is less than the lesser of
(x) 10% of the lesser of (1) the Commitments hereunder and (2) the Borrowing
Base and (y) $35,000,000, the amount of Specified Unrestricted Cash shall equal
zero and provided, further, that for purposes of calculating Specified
Unrestricted Cash, (i) the term “Cash Equivalents” shall be deemed not to
include any money, and (ii) the term “Unrestricted Cash” shall be deemed not to
include any Temporary Cash Investments.

 

“Sponsor”:  CD&R.

 

“Sponsor Management Agreement”:  the letter agreement, dated as of the date
hereof, among CDRT Parent, Holdings, the Company and CD&R, for CD&R to provide
management, consulting and advisory services, as the same may be amended,
supplemented, waived or otherwise modified from time to time so long as such
amendment, supplement, waiver or modification is not, when taken as a whole,
materially disadvantageous to the Lenders compared to the Sponsor Management
Agreement in effect on the date hereof, as determined by the Parent Borrower in
good faith.

 

“Standby Letter of Credit”:  as defined in Subsection 3.1(b).

 

“Stated Amount”:  at any time, as to any Letter of Credit, the maximum amount
available to be drawn thereunder (regardless of whether any conditions for
drawing could then be met).

 

“Stated Maturity”:  with respect to any Indebtedness, the date specified in such
Indebtedness as the fixed date on which the payment of principal of such
Indebtedness is due and payable, including pursuant to any mandatory redemption
provision (but excluding any provision providing for the repurchase or repayment
of such Indebtedness at the option of the holder thereof upon the happening of
any contingency).

 

74

--------------------------------------------------------------------------------


 

“Statutory Reserves”:  for any day as applied to a Eurodollar Loan, the average
maximum rate at which reserves (including any marginal, supplemental or
emergency reserves) are required to be maintained during such Interest Period
under Regulation D by member banks of the United States Federal Reserve System
in New York City with deposits exceeding one billion Dollars against
“Eurocurrency liabilities” (as such term is used in Regulation D).  Eurodollar
Loans shall be deemed to constitute Eurocurrency liabilities and to be subject
to such reserve requirements without benefit of or credit for proration,
exceptions or offsets which may be available from time to time to any Lender
under Regulation D.

 

“Stock Transfer and Option Agreement”: each Stock Transfer and Option Agreement
entered into by EmCare Inc. with a Related Professional Corporation.

 

“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity (a) of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the Board of Directors or other managers of such
corporation, partnership, limited liability company or other entity are at the
time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes. The term “Subsidiary” shall not
include any Related Corporation, provided that, for the avoidance of doubt,
nothing in this sentence shall limit or otherwise affect the treatment of
Related Corporations (including with respect to consolidation) for financial
reporting purposes under and in accordance with GAAP. Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this
Agreement shall refer to a Subsidiary or Subsidiaries of the Parent Borrower.

 

“Subsidiary Borrower Joinder”:  a joinder in substantially the form of Exhibit N
hereto, to be executed by each Subsidiary Borrower designated as such after the
Closing Date.

 

“Subsidiary Borrowers”:  each Domestic Subsidiary that is a Wholly Owned
Subsidiary and a Restricted Subsidiary that becomes a Borrower after five
(5) days’ written notice to the Administrative Agent pursuant to a Subsidiary
Borrower Joinder, together with their respective successors and assigns.

 

“Subsidiary Guarantor”:  each Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than any Borrower or Excluded Subsidiary) of the Parent
Borrower which executes and delivers a Subsidiary Guaranty pursuant to
Subsection 7.9 or otherwise, in each case, unless and until such time as the
respective Subsidiary Guarantor (a) ceases to constitute a Domestic Subsidiary
of the Parent Borrower in accordance with the terms and provisions hereof,
(b) is designated an Unrestricted Subsidiary pursuant to the terms of this
Agreement or (c) is released from all of its obligations under the Subsidiary
Guaranty in accordance with terms and provisions thereof.

 

“Subsidiary Guaranty”:  the guaranty of the Obligations of the Borrowers under
the Loan Documents provided pursuant to the Guarantee and Collateral Agreement.

 

75

--------------------------------------------------------------------------------


 

“Successor Borrower”:  as defined in Subsection 8.2(a).

 

“Supermajority Lenders”:  Lenders the sum of whose outstanding Commitments (or
after the termination thereof, outstanding Individual Lender Exposures)
representing more than 66 2/3% of the sum of the aggregate amount of the total
Commitments less the Commitments of all Defaulting Lenders (or after the
termination thereof, the sum of the Individual Lender Exposures of
Non-Defaulting Lenders) at such time.

 

“Swingline Commitment”:  the Swingline Lender’s obligation to make Swingline
Loans pursuant to Subsection 2.4.

 

“Swingline Exposure”:  at any time the aggregate principal amount at such time
of all outstanding Swingline Loans.  The Swingline Exposure of any Revolving
Credit Lender at any time shall equal its Commitment Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender”:  as defined in the Preamble hereto.

 

“Swingline Loan Participation Certificate”:  a certificate in substantially the
form of Exhibit F hereto.

 

“Swingline Loans”:  as defined in Subsection 2.4(a).

 

“Swingline Note”:  as defined in Subsection 2.4(b).

 

“Target Amount”:  an amount, when aggregated with all other amounts remaining on
deposit in all DDAs and Related Corporation Concentration Accounts (excluding
any Loan Party DDAs that are Blocked Accounts, Restricted Bank Accounts and
Business Development Amounts) at any time, not exceeding $4,000,000.

 

“Tax Sharing Agreement”:  the Tax Sharing Agreement among CDRT Parent and the
Parent Borrower to be entered into on or prior to the Closing Date, as the same
may be amended, supplemented, waived or otherwise modified from time to time.

 

“Taxes”:  any and all present or future income, stamp or other taxes, levies,
imposts, duties, charges, fees, deductions or withholdings, now or hereafter
imposed, levied, collected, withheld or assessed by any Governmental Authority.

 

“Temporary Cash Investments”:  any of the following: (i) any investment in
(x) direct obligations of the United States of America, a member state of the
European Union or any country in whose currency funds are being held pending
their application in the making of an investment or capital expenditure by the
Parent Borrower or a Restricted Subsidiary in that country or with such funds,
or any agency or instrumentality of any thereof or obligations Guaranteed by the
United States of America or a member state of the European Union or any country
in whose currency funds are being held pending their application in the making
of an investment or capital expenditure by the Parent Borrower or a Restricted
Subsidiary in that country or with such funds, or any agency or instrumentality
of any of the foregoing, or obligations guaranteed by any of the foregoing or
(y) direct obligations of any foreign country

 

76

--------------------------------------------------------------------------------


 

recognized by the United States of America rated at least “A” by S&P or “A-1” by
Moody’s (or, in either case, the equivalent of such rating by such organization
or, if no rating of S&P or Moody’s then exists, the equivalent of such rating by
any nationally recognized rating organization), (ii) overnight bank deposits,
and investments in time deposit accounts, certificates of deposit, bankers’
acceptances and money market deposits (or, with respect to foreign banks,
similar instruments) maturing not more than one year after the date of
acquisition thereof issued by (x) any bank or other institutional lender under
this Agreement or the Term Loan Facility or any affiliate thereof or (y) a bank
or trust company that is organized under the laws of the United States of
America, any state thereof or any foreign country recognized by the United
States of America having capital and surplus aggregating in excess of
$250,000,000 (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization) at the time such Investment is made, (iii) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities or instruments of the types described in clause (i) or (ii) above
entered into with a bank meeting the qualifications described in clause
(ii) above, (iv) Investments in commercial paper, maturing not more than 270
days after the date of acquisition, issued by a Person (other than that of the
Parent Borrower or any of its Subsidiaries), with a rating at the time as of
which any Investment therein is made of “P-2” (or higher) according to Moody’s
or “A-2” (or higher) according to S&P (or, in either case, the equivalent of
such rating by such organization or, if no rating of S&P or Moody’s then exists,
the equivalent of such rating by any nationally recognized rating organization),
(v) Investments in securities maturing not more than one year after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A” by S&P or “A” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization), (vi) Preferred Stock (other than of the Parent
Borrower or any of its Subsidiaries) having a rating of “A” or higher by S&P or
“A2” or higher by Moody’s (or, in either case, the equivalent of such rating by
such organization or, if no rating of S&P or Moody’s then exists, the equivalent
of such rating by any nationally recognized rating organization),
(vii) investment funds investing 95.0% of their assets in securities of the type
described in clauses (i) through (vi) above (which funds may also hold
reasonable amounts of cash pending investment and/or distribution), (viii) any
money market deposit accounts issued or offered by a domestic commercial bank or
a commercial bank organized and located in a country recognized by the United
States of America, in each case, having capital and surplus in excess of
$250,000,000 (or the foreign currency equivalent thereof), or investments in
money market funds subject to the risk limiting conditions of Rule 2a-7 (or any
successor rule) of the SEC under the Investment Company Act of 1940, as amended,
and (ix) similar investments approved by the Board of Directors in the ordinary
course of business.

 

“Term Loan Agent”:  Deutsche Bank AG New York Branch, in its capacity as
administrative agent and collateral agent under the Term Loan Documents, or any
successor administrative agent or collateral agent under the Term Loan
Documents.

 

77

--------------------------------------------------------------------------------


 

“Term Loan Credit Agreement”:  the Credit Agreement, dated as of the date
hereof, among the Parent Borrower, the lenders party thereto from time to time
and Deutsche Bank AG New York Branch, as administrative agent and collateral
agent thereunder, as such agreement may be amended, supplemented, waived or
otherwise modified from time to time or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time (whether in
whole or in part, whether with the original administrative agent and lenders or
other agents and lenders or otherwise, and whether provided under the original
Term Loan Credit Agreement or other credit agreements or otherwise, unless such
agreement or instrument expressly provides that it is not intended to be and is
not a Term Loan Credit Agreement hereunder).  Any reference to the Term Loan
Credit Agreement hereunder shall be deemed a reference to any Term Loan Credit
Agreement then in existence.

 

“Term Loan Documents”:  the “Loan Documents” as defined in the Term Loan Credit
Agreement, as the same may be amended, supplemented, waived or otherwise
modified from time to time or refunded, refinanced, restructured, replaced,
renewed, repaid, increased or extended from time to time (other than any
agreement, document or instrument that expressly provides that it is not
intended to be and is not a Term Loan Document).

 

“Term Loan Facility”:  the collective reference to the Term Loan Credit
Agreement, any Term Loan Documents, any notes and letters of credit issued
pursuant thereto and any guarantee and collateral agreement, patent and
trademark security agreement, mortgages, letter of credit applications and other
guarantees, pledge agreements, security agreements and collateral documents, and
other instruments and documents, executed and delivered pursuant to or in
connection with any of the foregoing, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time, or refunded,
refinanced, restructured, replaced, renewed, repaid, increased or extended from
time to time (whether in whole or in part, whether with the original agent and
lenders or other agents and lenders or otherwise, and whether provided under the
original Term Loan Credit Agreement or one or more other credit agreements,
indentures (including the Senior Notes Indenture) or financing agreements or
otherwise, unless such agreement, instrument or document expressly provides that
it is not intended to be and is not a Term Loan Facility).  Without limiting the
generality of the foregoing, the term “Term Loan Facility” shall include any
agreement (i) changing the maturity of any Indebtedness incurred thereunder or
contemplated thereby, (ii) adding Subsidiaries of the Parent Borrower as
additional borrowers or guarantors thereunder, (iii) increasing the amount of
Indebtedness incurred thereunder or available to be borrowed thereunder or
(iv) otherwise altering the terms and conditions thereof.

 

“Term Loan Facility Obligations”:  obligations of the Parent Borrower and the
other Loan Parties from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including interest accruing during (or would accrue but for) the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding) on the Term Loans, when and
as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of

 

78

--------------------------------------------------------------------------------


 

the Borrower and the other Loan Parties under the Term Loan Credit Agreement and
the other Term Loan Documents.

 

“Term Loan Priority Collateral”:  as defined in the ABL/Term Loan Intercreditor
Agreement whether or not the same remains in full force and effect.

 

“Term Loans”:  the loans borrowed under the Term Loan Facility.

 

“Termination Date”:  the date which is the five (5) year anniversary of the
Closing Date.

 

“Third Party Payor”: any governmental entity, insurance company, health
maintenance organization, professional provider organization or similar entity
or any other Person (other than a natural person) that is obligated to make
payments on any Account.

 

“Total Leverage Ratio”:  as of any date of determination, the ratio (calculated
on a Pro Forma Basis) of (a) Financial Covenant Debt of the Parent Borrower and
its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP minus the amount of cash, Cash Equivalents, and Temporary Cash
Investments held by the Parent Borrower and its Restricted Subsidiaries (whether
or not such cash is held in a deposit account over which the Administrative
Agent has “control”) as at such date to (b) EBITDA of the Parent Borrower and
its Restricted Subsidiaries for the four (4) Fiscal Quarters ended on or most
recently prior to such date for which financial statements have been delivered
pursuant to Subsection 7.1.

 

“Tranche”:  each Tranche of Loans available hereunder, with there being two
tranches on the Closing Date; namely, Revolving Credit Loans and Swingline
Loans.

 

“Transaction Documents”:  collectively, (i) the Merger Documents, (ii) the CD&R
Indemnification Agreement, (iii) the Sponsor Management Agreement, (iv) the
Registration Rights Agreement, to be dated as of the Closing Date, among CDRT
Parent, each of the stockholders of CDRT Parent whose name appears on the
signature pages thereof and any person who becomes a party thereto pursuant to
Subsection 9(d) thereof, and (v) any agreement primarily providing for
indemnification and/or contribution for the benefit of any Permitted Holder in
respect of liabilities resulting from, arising out of or in connection with,
based upon or relating to (a) any management consulting, financial advisory,
financing, underwriting or placement services or other investment banking
activities to, for or in respect of any Parent Entity or any of its
Subsidiaries, (b) any offering of securities or other financing activity or
arrangement of or by any Parent Entity or any of its Subsidiaries or (c) any
action or failure to act of or by any Parent Entity or any of its Subsidiaries
(or any of their respective predecessors), in each case as the same may be
amended, supplemented, waived or otherwise modified from time to time in
accordance with the terms thereof and of this Agreement.

 

“Transactions”:  collectively, any or all of the following:  (i) the
consummation of the Equity Contribution, (ii) the exchange of LP exchangeable
units of Emergency Medical Services L.P., a Delaware limited partnership, for
Capital Stock of Emergency Medical Services Corporation, a Delaware corporation,
(iii) the entry into the Merger Documents and the consummation of the Merger,
(iv) the conversion of Emergency Medical Services L.P. into a Delaware
corporation, (v) the consummation of the Refinancing of Existing Debt, (vi) the
entry

 

79

--------------------------------------------------------------------------------


 

into the Term Loan Facility, and the execution, delivery and performance by each
Loan Party of the Term Loan Documents to which it is a party, the incurrence of
Term Loans on the Closing Date and the use of proceeds thereof, (vii) the entry
into the Senior Notes Indenture, and the execution, delivery and performance by
each party thereto of the Senior Notes Debt Documents to which it is a party,
the consummation of the Senior Notes Offering and issuance of the Senior Notes
on the Closing Date and the use of proceeds thereof, (viii) the entry into this
Agreement and the execution, delivery and performance by each Loan Party of the
Loan Documents to which it is a party and incurrence of Indebtedness hereunder
by one or more of Holdings, the Parent Borrower and its Restricted Subsidiaries
and (ix) all other transactions relating to any of the foregoing (including
payment of fees and expenses related to any of the foregoing).

 

“Transferee”:  any Participant or Assignee.

 

“Treaty”:  the Treaty establishing the European Economic Community, being the
Treaty of Rome of March 25, 1957 as amended by the Single European Act 1986 and
the Maastricht Treaty (which was signed on February 7, 1992 and came into force
on November 1, 1993) and as may, from time to time, be further amended,
supplemented or otherwise modified.

 

“TRICARE”: collectively, a program of medical benefits covering former and
active members of the uniformed services and certain of their dependents,
financed and administered by the United States Departments of Defense, Health
and Human Services and Transportation, which program was formerly know as the
Civilian Health and Medical Program of the Uniformed Services (CHAMPUS), and all
laws, rules, regulations, manuals, orders and administrative, reimbursement and
other guidelines of all Governmental Authorities promulgated in connection with
such program (whether or not having the force of law), in each case as the same
may be amended, supplemented or otherwise modified from time to time.

 

“TRICARE Account”: an Account payable pursuant to TRICARE.

 

“Type”:  the type of Loan determined based on the currency in which the same is
denominated, and the interest option applicable thereto, with there being
multiple Types of Loans hereunder, namely ABR Loans and Eurodollar Loans.

 

“UCC”:  the Uniform Commercial Code as in effect in the State of New York from
time to time.

 

“Underfunding”:  the excess of the present value of all accrued benefits under a
Plan (based on those assumptions used to fund such Plan), determined as of the
most recent annual valuation date, over the value of the assets of such Plan
allocable to such accrued benefits.

 

“Uniform Customs”:  the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, as the
same may be amended from time to time.

 

“United States Person”:  any United States person within the meaning of
Section 7701(a)(30) of the Code.

 

80

--------------------------------------------------------------------------------


 

“Unpaid Drawing”:  drawings on Letters of Credit that have not been reimbursed
by the applicable Borrower.

 

“Unrestricted Cash”:  as at any date of determination, the aggregate amount of
cash, Cash Equivalents and Temporary Cash Investments included in the cash
accounts that would be listed on the consolidated balance sheet of the Parent
Borrower and its Restricted Subsidiaries prepared in accordance with GAAP as at
such date to the extent such cash is not classified as “restricted” for
financial statement purposes.

 

“Unrestricted Government Accounts”: collectively, any and all Accounts (other
than Restricted Government Accounts) which (a) represent any government
subsidies payable by a Governmental Authority, (b) are Accounts arising from
services provided under agreements with the U.S. Department of Health and Human
Services, including any pilot program, or (c) any other Account payable by a
Governmental Authority approved by the Administrative Agent in its reasonable
discretion.

 

“Unrestricted Subsidiary”:  (i) any Subsidiary of the Parent Borrower designated
at any time by the Board of Directors of the Parent Borrower as an Unrestricted
Subsidiary hereunder by written notice to the Administrative Agent and (ii) any
Subsidiary of an Unrestricted Subsidiary, provided that the Board of Directors
of the Parent Borrower shall only be permitted to designate a subsidiary as an
Unrestricted Subsidiary so long as:

 

(a)           immediately before and after such designation, no Event of Default
under Subsection 9.1(a) or 9.1(f) shall have occurred and be continuing;

 

(b)           (i)            such designation was made at or prior to the
Closing Date; or

 

(ii)           the Subsidiary to be so designated has Consolidated Total Assets
of $1,000 or less at the time of designation; or

 

(iii)          if such Subsidiary has Consolidated Total Assets greater than
$1,000 at the time of designation, then immediately after giving effect to such
designation, the Parent Borrower and its Restricted Subsidiaries shall be in
compliance, on a Pro Forma Basis, with the covenant set forth in Subsection 8.1,
whether or not a Compliance Period is in effect, as demonstrated to the
reasonable satisfaction of the Administrative Agent;

 

(c)           no Subsidiary shall be designated as an Unrestricted Subsidiary if
such Subsidiary owns (directly or indirectly) any Capital Stock or Indebtedness
of, or holds any Liens on any property of, any Borrower or any Restricted
Subsidiary that is not a Subsidiary of the Subsidiary to be so designated; and

 

(d)           no Subsidiary may be designated as an Unrestricted Subsidiary if
it is a “Restricted Subsidiary” for the purpose of the Term Loan Documents, the
Senior Notes Debt Documents or any other Indebtedness of the Parent Borrower or
its Restricted Subsidiaries.

 

The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by the Parent Borrower therein (and must comply as such with the
limitations on

 

81

--------------------------------------------------------------------------------


 

Investments under Subsection 8.12) at the date of designation in an amount equal
to the net book value of the Parent Borrower’s Investment therein.

 

The Parent Borrower shall only be permitted to designate an Unrestricted
Subsidiary as a Restricted Subsidiary so long as:

 

(a)           immediately before and after such designation, no Event of Default
under Subsection 9.1(a) or 9.1(f) shall have occurred and be continuing; and

 

(b)           immediately after giving effect to such designation, the Parent
Borrower and its Restricted Subsidiaries shall be in compliance, on a Pro Forma
Basis, with the covenant set forth in Subsection 8.1, whether or not a
Compliance Period is in effect, as demonstrated to the reasonable satisfaction
of the Administrative Agent.

 

The designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness or
Liens of such Subsidiary existing at such time and, in each case, shall be
subject to the terms of Subsection 7.9 and Section 8.

 

“Unsecured Ratio Indebtedness”: unsecured Indebtedness of any Loan Party
evidenced by any notes, other debt securities or other indebtedness; provided
that immediately before and after giving effect to each issuance of such
Unsecured Ratio Indebtedness, the Total Leverage Ratio is less than or equal to
6.75 to 1:00.

 

“Unutilized Commitment”:  with respect to any Lender at any time, an amount
equal to the remainder of (x) such Lender’s Commitment as in effect at such time
less (y) such Lender’s Individual Lender Exposure at such time (excluding any
Swingline Exposure of such Lender).

 

“U.S. Tax Compliance Certificate”:  as defined in Subsection 4.11(b)(ii)(2).

 

“Vehicles”:  as defined in the Guarantee and Collateral Agreement.

 

“Voting Stock”:  as to any entity, all classes of Capital Stock of such entity
then outstanding and normally entitled to vote in the election of directors to
the Board of Directors or all interests in such entity with the ability to
control the management or actions of such entity.

 

“Wholly Owned Subsidiary”:  as to any Person, any Subsidiary of such Person of
which such Person owns, directly or indirectly through one or more Wholly Owned
Subsidiaries, all of the Capital Stock of such Subsidiary other than directors
qualifying shares or shares held by nominees.

 

1.2           Other Definitional Provisions.  Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in any Notes, any other Loan Document or any certificate or other
document made or delivered pursuant hereto.

 

(a)         As used herein and in any Notes and any other Loan Document, and any
certificate or other document made or delivered pursuant hereto or thereto,
accounting terms

 

82

--------------------------------------------------------------------------------


 

relating to the Parent Borrower and its Restricted Subsidiaries not defined in
Subsection 1.1 and accounting terms partly defined in Subsection 1.1, to the
extent not defined, shall have the respective meanings given to them under GAAP.

 

(b)        The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, Subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.  The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”.

 

(c)         Financial ratios and other financial calculations pursuant to this
Agreement, including calculations pursuant to Subsection 8.1 shall, following
any transaction described in the definition of “Pro Forma Basis,” be calculated
on a Pro Forma Basis until the completion of four (4) full Fiscal Quarters
following such transaction (and shall also be subject to clause (d) below to the
extent applicable).

 

(d)        For purposes of determining any financial ratio or making any
financial calculation for any Fiscal Quarter (or portion thereof) ending prior
to the Closing Date (other than the calculation of Consolidated Interest
Expense, as and to the extent set forth in the definition thereof), the
components of such financial ratio or financial calculation shall be determined
on a pro forma basis to give effect to the Merger as if it had occurred at the
beginning of such four quarter period; and each Person that is a Restricted
Subsidiary upon giving effect to the Transaction shall be deemed to be a
Restricted Subsidiary for purposes of the components of such financial ratio or
financial calculation as of the beginning of such four quarter period.

 

(e)         For purposes of this Agreement for periods ending on or prior to the
Closing Date, references to the consolidated financial statements of the Parent
Borrower shall be to the consolidated financial statements of the Company (with
Subsidiaries of the Company being deemed Subsidiaries of the Parent Borrower),
as the context may require.

 

(f)         Any financial ratios required to be maintained pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

 

(g)        Any references in this Agreement to “cash and/or Cash Equivalents”,
“cash, Cash Equivalents and/or Temporary Cash Investments” or any similar
combination of the foregoing shall be construed as not double counting cash or
any other applicable amount which would otherwise be duplicated therein.

 

(h)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(i)          The Borrowing Base shall be calculated without duplication,
including without duplication of any reserves, items that are otherwise
addressed or excluded through

 

83

--------------------------------------------------------------------------------


 

eligibility criteria or items that are factored into the calculation of
collection rates or collection percentages.

 

SECTION 2

 

Amount and Terms of Commitments

 

2.1           Commitments.  (a) Subject to and upon the terms and conditions set
forth herein, each Lender severally agrees to make, at any time and from time to
time on or after the Closing Date and prior to the Termination Date, a Revolving
Credit Loan or Revolving Credit Loans to the Borrowers (on a joint and several
basis as between the Borrowers), which Revolving Credit Loans:

 

(i)            shall be denominated in Dollars;

 

(ii)           shall, at the option of the Borrowers, be incurred and maintained
as, and/or converted into, ABR Loans or Eurodollar Loans, provided that
(A) except as otherwise specifically provided in Subsections 4.9 and 4.10, all
Revolving Credit Loans comprising the same Borrowing shall at all times be of
the same Type, and (B) unless the Administrative Agent either otherwise agrees
in its reasonable discretion, prior to the 15th Business Day following the
Closing Date (at which time this clause (B) shall no longer be applicable),
Revolving Credit Loans may only be incurred and maintained as, and/or converted
into, ABR Loans; provided that Revolving Credit Loans incurred on the Closing
Date may be incurred as Eurodollar Loans having an Interest Period of two weeks;

 

(iii)          may be repaid and reborrowed in accordance with the provisions
hereof;

 

(iv)          shall not be made (and shall not be required to be made) by any
Lender to the extent the incurrence thereof (after giving effect to the use of
the proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Individual
Lender Exposure of such Lender to exceed the amount of its Commitment at such
time;

 

(v)           shall not be made (and shall not be required to be made) by any
Lender to the extent the incurrence thereof (after giving effect to the use of
the proceeds thereof on the date of the incurrence thereof to repay any amounts
theretofore outstanding pursuant to this Agreement) would cause the Aggregate
Lender Exposure to exceed the lesser of (A) the total Commitments as then in
effect and (B) the Borrowing Base at such time (based on the Borrowing Base
Certificate last delivered); and

 

(vi)          made on the Closing Date, shall not exceed an aggregate principal
amount of $10,000,000.

 

84

--------------------------------------------------------------------------------


 

(b)        Notwithstanding anything to the contrary in Subsection 2.1(a) or
elsewhere in this Agreement, the Administrative Agent shall have the right to
establish Availability Reserves in such amounts, and with respect to such
matters, as the Administrative Agent in its Permitted Discretion shall deem
necessary or appropriate, against the Borrowing Base including reserves with
respect to (i) sums that the Borrowers are or will be required to pay (such as
taxes (including payroll and sales taxes), assessments, insurance premiums, or,
in the case of leased assets, rents or other amounts payable under such leases)
and have not yet paid and (ii) amounts owing by the Borrowers or, without
duplication, their respective Restricted Subsidiaries to any Person to the
extent secured by a Lien on, or trust over, any of the ABL Priority Collateral,
which Lien or trust, in the Permitted Discretion of the Administrative Agent is
capable of ranking senior in priority to or pari passu with one or more of the
Liens in the ABL Priority Collateral granted in the Security Documents (such as
Liens or trusts in favor of landlords, warehousemen, carriers, mechanics,
materialmen, laborers, or suppliers, or Liens or trusts for ad valorem, excise,
sales, or other taxes where given priority under applicable law) in and to such
item of the ABL Priority Collateral; provided that (x) with respect to any
Availability Reserve (other than any Designated Hedging Reserves or Cash
Management Reserves), the Administrative Agent shall have provided the
applicable Borrower reasonable advance notice of any such establishment and
(y) (i) the imposition of any Designated Hedging Reserve or Cash Management
Reserve shall be immediately effective upon the Administrative Agent notifying
the Borrower Representative in writing of the imposition of any such Designated
Hedging Reserve or Cash Management Reserve in accordance with Subsection 11.22
and (ii) any adjustment in any Designated Hedging Reserve or Cash Management
Reserve contemplated by the respective definitions thereof shall be immediately
effective upon the notification to the Administrative Agent of the details and
results of (x), in the case of any Designated Hedging Reserve, the applicable
mid-market quotations as provided in the penultimate sentence of the definition
of “Designated Hedging Reserve” and (y) in the case of any Cash Management
Reserve, the new applicable anticipated monetary obligations as provided in the
final sentence of the definition of “Cash Management Reserve”; and provided,
further, that the Administrative Agent may only establish an Availability
Reserve after the date hereof based on an event, condition or other circumstance
arising after the Closing Date or based on facts not known to the Administrative
Agent as of the Closing Date.  The amount of any Availability Reserve shall have
a reasonable relationship to the event, condition or other matter that is the
basis for the Availability Reserve.  Upon delivery of such notice, the
Administrative Agent shall be available to discuss any proposed Availability
Reserve, and the Borrowers may take such action as may be required so that the
event, condition or matter that is the basis for such Availability Reserve or
increase no longer exists, in a manner and to the extent reasonably satisfactory
to the Administrative Agent in the exercise of its Permitted Discretion.  In no
event shall such notice and opportunity limit the right of the Administrative
Agent to establish such Availability Reserve, unless the Administrative Agent
shall have determined in its Permitted Discretion that the event, condition or
other matter that is the basis for such new Availability Reserve no longer
exists or has otherwise been adequately addressed by the applicable Borrower. 
In the event that the event, condition or other matter giving rise to the
establishment of any Availability Reserve shall cease to exist (unless there is
a reasonable prospect that such event, condition or other matter will occur
again within a reasonable period of time thereafter), the Availability Reserve
established pursuant to such event, condition or other matter, shall be
discontinued.

 

85

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, Availability Reserves shall not
duplicate (i) eligibility criteria contained in the definition of “Eligible
Accounts” or “Eligible Inventory” and vice versa, (ii) reserves or criteria
deducted in computing the value of Eligible Inventory (based on cost and
quantity) and vice versa, or (iii) collection rate or collection percentages
contained in the definition of “AMR Accounts Historical Collection Analysis”,
“EmCare Projected Collection Analysis”, “EmCare Projected Collection Rate for
0-180 Days”, “EmCare Projected Collection Rate for 180-360 Days”, “AMR Self-Pay
Accounts Collection Rate” and vice versa (it being understood that,
notwithstanding paragraph (iii), the Administrative Agent shall not be
restricted in its ability to establish a reserve in its Permitted Discretion
related to collection rates or collection percentages used in determining
eligibility).

 

(c)         In the event the Borrowers are unable to comply with (i) the
borrowing base limitations set forth in Subsection 2.1(a) or (ii) the conditions
precedent to the making of Revolving Credit Loans or the issuance of Letters of
Credit set forth in Section 6, the Lenders authorize the Administrative Agent,
for the account of the Lenders, to make Revolving Credit Loans to the Borrowers,
which may only be made as ABR Loans (each, an “Agent Advance”) for a period
commencing on the date the Administrative Agent first receives a notice of
Borrowing requesting an Agent Advance until the earliest of (i) the 30th
Business Day after such date, (ii) the date the respective Borrowers or Borrower
are again able to comply with the Borrowing Base limitations and the conditions
precedent to the making of Revolving Credit Loans and issuance of Letters of
Credit, or obtains an amendment or waiver with respect thereto and (iii) the
date the Required Lenders instruct the Administrative Agent to cease making
Agent Advances (in each case, the “Agent Advance Period”).  The Administrative
Agent shall not make any Agent Advance to the extent that at such time the
amount of such Agent Advance (A) when added to the aggregate outstanding amount
of all other Agent Advances made to the Borrowers at such time, would exceed
5.0% of the Borrowing Base at such time (based on the Borrowing Base Certificate
last delivered) or (B) when added to the Aggregate Lender Exposure as then in
effect (immediately prior to the incurrence of such Agent Advance), would exceed
the total Commitments at such time.  It is understood and agreed that, subject
to the requirements set forth above, Agent Advances may be made by the
Administrative Agent in its discretion to the extent the Administrative Agent
deems such Agent Advances necessary or desirable (x) to preserve and protect the
applicable Collateral, or any portion thereof, (y) to enhance the likelihood of,
or maximize the amount of, repayment of the Loans and other obligations of the
Loan Parties hereunder and under the other Loan Documents or (z) to pay any
other amount chargeable to or required to be paid by the Borrowers pursuant to
the terms of this Agreement, including payments of reimbursable expenses and
other sums payable under the Loan Documents, and that the Borrowers shall have
no right to require that any Agent Advances be made.

 

(d)        Each Borrower agrees that, upon the request to the Administrative
Agent by any Revolving Credit Lender made on or prior to the Closing Date or in
connection with any assignment pursuant to Subsection 11.6(b), in order to
evidence such Lender’s Revolving Credit Loans, such Borrower will execute and
deliver to such Lender a promissory note substantially in the form of
Exhibit A-1 hereto (each, as amended, supplemented, replaced or otherwise
modified from time to time, a “Revolving Credit Note”), with appropriate
insertions as to payee, date and principal amount, payable to such Lender and in
a principal amount equal to the aggregate unpaid principal amount of all
Revolving Credit Loans made by such

 

86

--------------------------------------------------------------------------------


 

Revolving Credit Lender to such Borrower.  Each Revolving Credit Note shall
(i) be dated the Closing Date, (ii) be stated to mature on the Termination Date
and (iii) provide for the payment of interest in accordance with Subsection 4.1.

 

2.2           Procedure for Revolving Credit Borrowing.  Each of the Borrowers
may borrow under the Commitments during the Commitment Period on any Business
Day, provided that the Borrower Representative shall give the Administrative
Agent irrevocable (in the case of any notice except notice with respect to the
initial Extension of Credit hereunder, which shall be irrevocable after the
funding) notice (which notice must be received by the Administrative Agent prior
to (a) 1:00 P.M., New York City time, at least three Business Days prior to the
requested Borrowing Date, if all or any part of the requested Revolving Credit
Loans are to be initially Eurodollar Loans or (b) 10:00 A.M., New York City
time, on the requested Borrowing Date, for ABR Loans) specifying (i) the
identity of a Borrower, (ii) the amount to be borrowed, (iii) the requested
Borrowing Date, (iv) whether the borrowing is to be of Eurodollar Loans, ABR
Loans or a combination thereof and (v) if the borrowing is to be entirely or
partly of Eurodollar Loans, the respective amounts of each such Type of Loan and
the respective lengths of the initial Interest Periods therefor.  Each borrowing
shall be in an amount equal to (x) in the case of ABR Loans, except any ABR Loan
to be used solely to pay a like amount of outstanding Reimbursement Obligations
or Swingline Loans, in multiples of $1,000,000 (or, if the Commitments then
available (as calculated in accordance with Subsection 2.1(a)) are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$1,000,000, or a whole multiple of $500,000 in excess thereof.  Upon receipt of
any such notice from the Borrower Representative the Administrative Agent shall
promptly notify each applicable Revolving Credit Lender thereof.  Subject to the
satisfaction of the conditions precedent specified in Subsection 6.2 (or in the
case of the initial Extension of Credit on the Closing Date, Subsection 6.1),
each applicable Revolving Credit Lender will make the amount of its pro rata
share of each borrowing of Revolving Credit Loans available to the
Administrative Agent for the account of the Borrower identified in such notice
at the office of the Administrative Agent specified in Subsection 11.2 prior to
12:00 P.M. (or 9:00 A.M., in the case of the initial borrowing hereunder), New
York City time, or at such other office of the Administrative Agent or at such
other time as to which the Administrative Agent shall notify such Borrower
reasonably in advance of the Borrowing Date with respect thereto, on the
Borrowing Date requested by such Borrower and in funds immediately available to
the Administrative Agent.

 

2.3           Termination or Reduction of Commitments.  The Parent Borrower (on
behalf of itself and each other applicable Borrower) shall have the right, upon
not less than three Business Days’ notice to the Administrative Agent (who will
promptly notify the Lenders), to terminate the Commitments, or, from time to
time, to reduce the amount of the Commitments; provided that no such termination
or reduction shall be permitted if, after giving effect thereto and to any
prepayments of the Revolving Credit Loans and Swingline Loans made on the
effective date thereof, the aggregate principal amount of the Revolving Credit
Loans and Swingline Loans then outstanding, when added to the sum of the then
outstanding L/C Obligations, would exceed the Commitments then in effect and
provided, further, that any such notice of termination delivered by the Parent
Borrower may state that such notice is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may be revoked by the Parent
Borrower (by written notice to the Administrative Agent on or prior to the
specified effective

 

87

--------------------------------------------------------------------------------


 

date) if such condition is not satisfied.  Any such reduction shall be in an
amount equal to $5,000,000 or a whole multiple of $1,000,000 in excess thereof
and shall reduce permanently the applicable Commitments then in effect.

 

2.4           Swingline Commitments.  (a) Subject to the terms and conditions
hereof, the Swingline Lender agrees to make Swingline loans (individually, a
“Swingline Loan”; collectively, the “Swingline Loans”) to any of the Borrowers
from time to time during the Commitment Period in an aggregate principal amount
at any one time outstanding not to exceed $25,000,000; provided that at no time
may the sum of the then outstanding Swingline Loans, Revolving Credit Loans and
L/C Obligations exceed the lesser of (1) the Commitments then in effect and
(2) the Borrowing Base then in effect (based on the most recent Borrowing Base
Certificate).  Swingline Loans shall be made in minimum amounts of $1,000,000
and integral multiples of $500,000 above such amount.  Amounts borrowed by any
Borrower under this Subsection 2.4 may be repaid and, through but excluding the
Termination Date, reborrowed.  All Swingline Loans made to any Borrower shall be
made in Dollars as ABR Loans, and shall not be entitled to be converted into
Eurodollar Loans.  The Borrower Representative (on behalf of itself or any other
Borrower as the case may be), shall give the Swingline Lender irrevocable notice
(which notice must be received by the Swingline Lender prior to 12:00 P.M., New
York City time, on the requested Borrowing Date) specifying (1) the identity of
a Borrower, (2) the amount of the requested Swingline Loan and (3) that the
Borrowing is to be of ABR Loans.  The proceeds of the Swingline Loans will be
made available by the Swingline Lender to the Borrower identified in such notice
at an office of the Swingline Lender by crediting the account of such Borrower
at such office with such proceeds in Dollars.

 

(b)        Each of the Borrowers agrees that, upon the request to the
Administrative Agent by the Swingline Lender made on or prior to the Closing
Date or in connection with any assignment pursuant to Subsection 11.6(b), in
order to evidence the Swingline Loans such Borrower will execute and deliver to
the Swingline Lender a promissory note substantially in the form of Exhibit A-2
hereto, with appropriate insertions (as the same may be amended, supplemented,
replaced or otherwise modified from time to time, the “Swingline Note”), payable
to the Swingline Lender and representing the obligation of such Borrower to pay
the amount of the Swingline Commitment or, if less, the unpaid principal amount
of the Swingline Loans made to such Borrower, with interest thereon as
prescribed in Subsection 4.1.  The Swingline Note shall (i) be dated the Closing
Date, (ii) be stated to mature on the Termination Date and (iii) provide for the
payment of interest in accordance with Subsection 4.1.

 

(c)         The Swingline Lender, at any time in its sole and absolute
discretion may, and, at any time as there shall be a Swingline Loan outstanding
for more than seven (7) Business Days, the Swingline Lender shall, on behalf of
the Borrower to which the Swingline Loan has been made (which hereby irrevocably
directs and authorizes such Swingline Lender to act on its behalf), request
(provided that such request shall be deemed to have been automatically made upon
the occurrence of an Event of Default under Subsection 9.1(f)) each Lender,
including the Swingline Lender, to make a Revolving Credit Loan as an ABR Loan
in an amount equal to such Lender’s Commitment Percentage of the principal
amount of all Swingline Loans made in Dollars (each, a “Mandatory Revolving
Credit Loan Borrowing”) in an amount equal to such Lender’s Commitment
Percentage of the principal amount of all of the Swingline Loans (collectively,
the “Refunded Swingline Loans”) outstanding on the date such

 

88

--------------------------------------------------------------------------------


 

notice is given; provided that the provisions of this Subsection 2.4 shall not
affect the obligations of any Borrower to prepay Swingline Loans in accordance
with the provisions of Subsection 4.4(c).  Unless the Commitments shall have
expired or terminated (in which event the procedures of clause (d) of this
Subsection 2.4 shall apply), each Lender hereby agrees to make the proceeds of
its Revolving Credit Loan (including any Eurodollar Loan) available to the
Administrative Agent for the account of the Swingline Lender at the office of
the Administrative Agent prior to 11:00 A.M., New York City time, in funds
immediately available on the Business Day next succeeding the date such notice
is given notwithstanding (i) that the amount of the Mandatory Revolving Credit
Loan Borrowing may not comply with the minimum amount for Revolving Credit Loans
otherwise required hereunder, (ii) whether any conditions specified in Section 6
are then satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) the date of such Mandatory Revolving Credit Loan Borrowing and (v) the
amount of the Commitment of such, or any other, Lender at such time.  The
proceeds of such Revolving Credit Loans (including without limitation, any
Eurodollar Loan) shall be immediately applied to repay the Refunded Swingline
Loans.

 

(d)        If the Commitments shall expire or terminate at any time while
Swingline Loans are outstanding, each Lender shall, at the option of the
Swingline Lender, exercised reasonably, either (i) notwithstanding the
expiration or termination of the Commitments, make a Loan as an ABR Loan (which
Revolving Credit Loan shall be deemed a “Revolving Credit Loan” for all purposes
of this Agreement and the other Loan Documents) or (ii) purchase an undivided
participating interest in such Swingline Loans, in either case in an amount
equal to such Lender’s Commitment Percentage determined on the date of, and
immediately prior to, expiration or termination of the Commitments of the
aggregate principal amount of such Swingline Loans; provided that in the event
that any Mandatory Revolving Credit Loan Borrowing cannot for any reason be made
on the date otherwise required above (including as a result of the commencement
of a proceeding under any domestic or foreign bankruptcy, reorganization,
dissolution, insolvency, receivership, administration or liquidation or similar
law with respect to any Borrower), then each Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Revolving Credit Loan Borrowing
would otherwise have occurred, but adjusted for any payments received from such
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in such outstanding Swingline Loans as shall be
necessary to cause such Lenders to share in such Swingline Loans ratably based
upon their respective Commitment Percentages, provided, further, that (x) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective participation is
required to be purchased and, to the extent attributable to the purchased
participation, shall be payable to the participant from and after such date and
(y) at the time any purchase of participations pursuant to this sentence is
actually made, the purchasing Lender shall be required to pay the Swingline
Lender interest on the principal amount of the participation purchased for each
day from and including the day upon which the Mandatory Revolving Credit Loan
Borrowing would otherwise have occurred to but excluding the date of payment for
such participation, at the rate otherwise applicable to Revolving Credit Loans
made as ABR Loans.  Each Lender will make the proceeds of any Revolving Credit
Loan made pursuant to the immediately preceding sentence available to the
Administrative Agent for the account of the Swingline Lender at the office of
the Administrative Agent prior to 11:00 A.M., New York City time, in Dollars in
funds immediately available on the Business Day next succeeding the date on
which the

 

89

--------------------------------------------------------------------------------


 

Commitments expire or terminate.  The proceeds of such Revolving Credit Loans
shall be immediately applied to repay the Swingline Loans outstanding on the
date of termination or expiration of the Commitments.  In the event that the
Lenders purchase undivided participating interests pursuant to the first
sentence of this clause (d), each Lender shall immediately transfer to the
Swingline Lender, in Dollars in immediately available funds, the amount of its
participation and upon receipt thereof the Swingline Lender will deliver to such
Lender a Swingline Loan Participation Certificate dated the date of receipt of
such funds and in such amount.

 

(e)         Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s participating interest in a Swingline Loan, the
Swingline Lender receives any payment on account thereof (whether directly from
a Borrower or otherwise, including proceeds of Collateral applied thereto by the
Swingline Lender), or any payment of interest on account thereof, the Swingline
Lender will, if such payment is received prior to 11:00 A.M., New York City
time, on a Business Day, distribute to such Lender its pro rata share thereof
prior to the end of such Business Day and otherwise, the Swingline Lender will
distribute such payment on the next succeeding Business Day (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded);
provided, however, that in the event that such payment received by the Swingline
Lender is required to be returned, such Lender will return to the Swingline
Lender any portion thereof previously distributed by the Swingline Lender to it.

 

(f)         Each Lender’s obligation to make the Revolving Credit Loans and to
purchase participating interests with respect to Swingline Loans in accordance
with Subsections 2.4(c) and 2.4(d) shall be absolute and unconditional and shall
not be affected by any circumstance, including without limitation (i) any
set-off, counterclaim, recoupment, defense or other right that such Lender or
any of the Borrowers may have against the Swingline Lender, any of the Borrowers
or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of a Default or an Event of Default; (iii) any adverse change in
condition (financial or otherwise) of any of the Borrowers; (iv) any breach of
this Agreement or any other Loan Document by any of the Borrowers, any other
Loan Party or any other Lender; (v) any inability of any of the Borrowers to
satisfy the conditions precedent to borrowing set forth in this Agreement on the
date upon which such Revolving Credit Loan is to be made or participating
interest is to be purchased or (vi) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

2.5           Repayment of Loans.  (a) Each Borrower hereby unconditionally
promises to pay to the Administrative Agent in Dollars for the account of: 
(i) each Lender the then unpaid principal amount of each Revolving Credit Loan
of such Lender made to such Borrower, on the Termination Date (or such earlier
date on which the Revolving Credit Loans become due and payable pursuant to
Section 9); and (ii) the Swingline Lender, the then unpaid principal amount of
the Swingline Loans made to such Borrower, on the Termination Date (or such
earlier date on which the Swingline Loans become due and payable pursuant to
Section 9).  Each Borrower hereby further agrees to pay interest (which payments
shall be in Dollars) on the unpaid principal amount of such Loans from time to
time outstanding from the date hereof until payment in full thereof at the rates
per annum, and on the dates, set forth in Subsection 4.1.

 

90

--------------------------------------------------------------------------------


 

(b)        Each Lender (including the Swingline Lender) shall maintain in
accordance with its usual practice an account or accounts evidencing
indebtedness of each of the Borrowers to such Lender resulting from each Loan of
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time under this Agreement.

 

(c)         The Administrative Agent shall maintain the Register pursuant to
Subsection 11.6(b), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount of each Loan made hereunder, the Type thereof, the
Borrowers to which such Loan is made, each Interest Period, if any, applicable
thereto and whether such Loans are Revolving Credit Loans or Swingline Loans,
(ii) the amount of any principal or interest due and payable or to become due
and payable from each of the Borrowers to each applicable Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
each of the Borrowers and each applicable Lender’s share thereof.

 

(d)        The entries made in the Register and the accounts of each Lender
maintained pursuant to Subsection 2.5(c) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of each of the Borrowers therein recorded; provided, however, that
the failure of any Lender or the Administrative Agent to maintain the Register
or any such account, or any error therein, shall not in any manner affect the
obligation of any Borrower to repay (with applicable interest) the Loans made to
such Borrower by such Lender in accordance with the terms of this Agreement.

 

2.6           Incremental Facility.  (a) So long as no Specified Default exists
or would arise therefrom, the Borrowers shall have the right, at any time and
from time to time after the Closing Date, to request (i) an increase of the
aggregate amount of the then outstanding Commitments (the “Incremental Revolving
Commitments”) or (ii) one or more term loans (the “Incremental ABL Term Loans”
and together with the Incremental Revolving Commitments, collectively, the
“Incremental Facilities” and each, an “Incremental Facility”).  Notwithstanding
anything to contrary herein, the principal amount of any Incremental ABL Term
Loans or Incremental Revolving Commitments shall not exceed the Available
Incremental Amount at such time.  The Parent Borrower may seek to obtain
Incremental Revolving Commitments or Incremental ABL Term Loans from existing
Lenders or other Persons, as applicable (each an “Incremental Facility
Increase,” and each Person extending, or Lender extending, Incremental Revolving
Commitments or Incremental ABL Term Loans, an “Additional Lender”), provided,
however, that (i) no Lender shall be obligated to provide an Incremental
Facility Increase as a result of any such request by the Borrowers, and (ii) any
Additional Lender which is not an existing Lender shall be subject to the
approval of, the Administrative Agent, the Swingline Lender, each Issuing Lender
and the Borrowers (each such approval not to be unreasonably withheld).  Each
Incremental Facility Increase shall be in a minimum aggregate amount of at least
$15,000,000 and in integral multiples of $5,000,000 in excess thereof.  Any
Incremental Facility Increase may be denominated in Dollars.

 

(b)        (i) Any Incremental ABL Term Loans (A) may not be guaranteed by any
Subsidiaries of the Parent Borrower other than the Guarantors and shall rank
pari passu (or, at the option of the Parent Borrower, junior) in right of
(x) priority with respect to the Collateral and (y) payment with respect to the
Obligations in respect of the Commitments and any existing

 

91

--------------------------------------------------------------------------------


 

Incremental ABL Term Loans, (B) shall be part of, and count against, the
Borrowing Base, (C) shall not have a final maturity that is earlier than the
Termination Date, (D) shall not amortize at a rate greater than 1.0% per annum,
(E) for purposes of prepayments, shall be treated no more favorably than the
Loans, (F) may not be secured by any Collateral or other assets of any Loan
Party that do not also secure the Loans and (G) shall otherwise be on terms as
are reasonably satisfactory to the Administrative Agent.

 

(ii)           Any Incremental Revolving Commitments (A) shall be guaranteed by
the Guarantors and shall rank pari passu in right of (x) priority with respect
to the Collateral and (y) payment with respect to the Obligations in respect of
the Commitments in effect prior to the Incremental Revolving Commitment
Effective Date and (B) shall be on terms and pursuant to the documentation
applicable to the existing Commitments; provided that the Applicable Margin
relating to the Incremental Revolving Commitments may exceed the Applicable
Margin relating to the Commitments in effect prior to the Incremental Revolving
Commitment Effective Date so long as the Applicable Margins relating to all
Revolving Credit Loans shall be adjusted to be equal to the Applicable Margin
payable to the Lenders providing such Incremental Revolving Commitments.

 

(iii)          The Incremental Facilities may be in the form of a separate
“first-in, last-out” tranche (the “FILO Tranche”) with a separate borrowing base
against the ABL Priority Collateral and interest rate margins in each case to be
agreed upon (which, for the avoidance of doubt, shall not require any adjustment
to the Applicable Margin of other Loans pursuant to clause (ii) above) among the
Parent Borrower, the Administrative Agent and the Lenders providing the FILO
Tranche so long as (1) any loans under the FILO Tranche may not be guaranteed by
any Subsidiaries of the Parent Borrower other than the Guarantors and shall rank
pari passu (or, at the option of the Parent Borrower, junior) in right of
priority with respect to the Collateral; (2) if the FILO Tranche availability
exceeds $0, any Extension of Credit under the Revolving Credit Facility
thereafter requested shall be made under the FILO Tranche until the FILO Tranche
availability no longer exceeds $0; (3) as between (x) the Revolving Credit
Facility (other than the FILO Tranche), the Incremental ABL Term Loans (unless
otherwise agreed in writing between the Administrative Agent and any Additional
ABL Agent) and the Designated Hedging Agreements and Designated Cash Management
Agreements and (y) the FILO Tranche, all proceeds from the liquidation or other
realization of the Collateral (including ABL Priority Collateral) shall be
applied, first to obligations owing under, or with respect to, the Revolving
Credit Facility (other than the FILO Tranche), the Incremental ABL Term Loans
(unless otherwise agreed in writing between the Administrative

 

92

--------------------------------------------------------------------------------


 

Agent and any Additional ABL Agent) and such Designated Hedging Agreements and
Designated Cash Management Agreements and second to the FILO Tranche; (4) no
Borrower may prepay Revolving Credit Loans under the FILO Tranche or terminate
or reduce the commitments in respect thereof at any time that other Loans and/or
Reimbursement Obligations (unless cash collateralized or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent) or Incremental
ABL Term Loans (unless otherwise agreed in writing between the Administrative
Agent and any Additional ABL Agent) are outstanding; (5) the Required Lenders
(calculated as including Lenders under the Incremental Facilities and the FILO
Tranche) shall, subject to the terms of the ABL/Term Loan Intercreditor
Agreement, control exercise of remedies in respect of the Collateral and (6) no
changes affecting the priority status of the Revolving Credit Facility (other
than the FILO Tranche) or the Incremental ABL Term Loans (unless otherwise
agreed in writing between the Administrative Agent and any Additional ABL Agent)
vis-à-vis the FILO Tranche may be made without the consent of the Required
Lenders under the Revolving Credit Facility, other than such changes which
affect only the FILO Tranche, or only the Incremental ABL Term Loans, as the
case may be.

 

(c)         No Incremental Facility Increase shall become effective unless and
until each of the following conditions have been satisfied:

 

(i)            The Borrowers, the Administrative Agent, and any Additional
Lender shall have executed and delivered a joinder to the Loan Documents
(“Lender Joinder Agreement”) in substantially the form of Exhibit L hereto;

 

(ii)           The Borrowers shall have paid such fees and other compensation to
the Additional Lenders and to the Administrative Agent as the applicable
Borrowers, the Administrative Agent and such Additional Lenders shall agree;

 

(iii)          The applicable Borrowers shall deliver to the Administrative
Agent and the Lenders an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent from counsel to the applicable
Borrowers reasonably satisfactory to the Administrative Agent and dated such
date;

 

(iv)          A Revolving Credit Note (to the extent requested) will be issued
at the applicable Borrowers’ expense, to each such Additional Lender, to be in
conformity with requirements of Subsection 2.1(d) (with appropriate
modification) to the extent necessary to reflect the new Commitment of each
Additional Lender;

 

(v)           The Parent Borrower shall deliver a certificate certifying that
(A) the representations and warranties made by the Parent Borrower and its
Restricted Subsidiaries contained herein and in the other Loan Documents are
true and correct in all material respects on and as of the Incremental Facility
Closing Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and (B) no Specified Default has occurred and is
continuing; and

 

(vi)          The applicable Borrowers and Additional Lenders shall have
delivered such other instruments, documents and agreements as the Administrative
Agent may reasonably have requested in order to effectuate the documentation of
the foregoing.

 

93

--------------------------------------------------------------------------------


 

(d)        (i) In the case of any Incremental Facility Increase constituting
Incremental Revolving Commitments, the Administrative Agent shall promptly
notify each Lender as to the effectiveness of such Incremental Facility Increase
(with each date of such effectiveness being referred to herein as an
“Incremental Revolving Commitment Effective Date”), and at such time (i) the
Commitments under, and for all purposes of, this Agreement shall be increased by
the aggregate amount of such Incremental Revolving Commitments, (ii) Schedule A
shall be deemed modified, without further action, to reflect the revised
Commitments and Commitment Percentages of the Lenders and (iii) this Agreement
shall be deemed amended, without further action, to the extent necessary to
reflect any such Incremental Revolving Commitments.

 

(ii)           In the case of any Incremental Facility Increase, the
Administrative Agent, the Additional Lenders and the Borrowers agree to enter
into any amendment required to incorporate the addition of the Incremental
Revolving Commitments and the Incremental ABL Term Loans, the pricing of the
Incremental Revolving Commitments and the Incremental ABL Term Loans, the
maturity date of the Incremental Revolving Commitments and the Incremental ABL
Term Loans and such other amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrowers in connection
therewith.  The Lenders hereby irrevocably authorize the Administrative Agent to
enter into such amendments.

 

(e)         In connection with the Incremental Facility Increases hereunder, the
Lenders and the Borrowers agree that, notwithstanding anything to the contrary
in this Agreement, (i) the applicable Borrowers shall, in coordination with the
Administrative Agent, (x) repay applicable outstanding Revolving Credit Loans of
certain Lenders, and obtain applicable Revolving Credit Loans from certain other
Lenders (including the Additional Lenders), or (y) take such other actions as
reasonably may be required by the Administrative Agent to the extent necessary
so that the Lenders effectively participate in each of the outstanding Revolving
Credit Loans, as applicable, pro rata on the basis of their Commitment
Percentages (determined after giving effect to any increase in the Commitments
pursuant to this Subsection 2.6), and (ii) the applicable Borrowers shall pay to
the Lenders any costs of the type referred to in Subsection 4.12 in connection
with any repayment and/or Revolving Credit Loans required pursuant to the
preceding clause (i).  Without limiting the obligations of the Borrowers
provided for in this Subsection 2.6, the Administrative Agent and the Lenders
agree that they will use commercially reasonable efforts to attempt to minimize
the costs of the type referred to in Subsection 4.12 which the Borrowers would
otherwise incur in connection with the implementation of an increase in the
Commitments.

 

2.7           Refinancing Amendments.  (a) So long as no Specified Default
exists or would arise therefrom, at any time after the Closing Date, the
Borrowers may obtain, from any Lender, any Additional Lender or any other
Person, Credit Agreement Refinancing Indebtedness in respect of the Facility
(which for purposes of this clause (a) will be deemed to include any then
outstanding (w) Other ABL Term Loans, (x) Incremental ABL Term Loans, (y) Other
Revolving Credit Loans and (z) Loans provided against the Incremental Revolving
Commitments, but will exclude the commitments in respect of the FILO Tranche
unless (1) the Loans comprising the FILO Tranche are the only Loans outstanding
and (2) the Commitments

 

94

--------------------------------------------------------------------------------


 

for the Revolving Credit Facility (excluding the FILO Tranche) have been
terminated) in the form of (i) one or more Other ABL Term Loans or Other ABL
Term Commitments, (ii) one or more Other Revolving Credit Loans or Other
Revolving Credit Commitments, or (iii) in the case of the FILO Tranche, a new
“first-in, last-out” tranche, as the case may be, in each case pursuant to a
Refinancing Amendment.  Each Tranche of Credit Agreement Refinancing
Indebtedness incurred under this Subsection 2.7 shall be in an aggregate
principal amount that is (x) not less than $15,000,000 in the case of Other ABL
Term Loans or Other Revolving Credit Loans and (y) an integral multiple of
$5,000,000 in excess thereof.

 

(b)        The effectiveness of any Refinancing Amendment shall be subject to
the satisfaction on the date thereof of each of the conditions set forth in
Subsection 6.2(a) and 6.2(b) and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Subsection 6.1 (other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion).  Any Refinancing Amendment may
provide for the issuance of Letters of Credit for the account of the Parent
Borrower, or the provision to the Parent Borrower of Swingline Loans, pursuant
to any Other Revolving Credit Commitments established thereby, in each case on
terms substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Commitments.

 

(c)         The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment.  Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other ABL Term Loans, Other Revolving Credit
Loans, Other Revolving Credit Commitments and/or Other ABL Term Commitments). 
The Lenders hereby irrevocably authorize the Administrative Agent to enter into
any Refinancing Amendment to effect such amendments to this Agreement and the
other Loan Documents and such technical amendments as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower Representative, to effect the provisions of this Subsection 2.7.  In
addition, if so provided in the relevant Refinancing Amendment and with the
consent of each Issuing Lender, participations in Letters of Credit expiring on
or after the Termination Date shall be reallocated from Lenders holding
Commitments to Lenders holding extended revolving commitments in accordance with
the terms of such Refinancing Amendment; provided, however, that such
participation interests shall, upon receipt thereof by the relevant Lenders
holding Commitments, be deemed to be participation interests in respect of such
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.

 

2.8           Extension of Commitments.  (a) Notwithstanding anything to the
contrary in this Agreement, pursuant to one or more offers (each, an “Extension
Offer”) made from time to time by the Borrowers to all Revolving Credit Lenders
of Commitments, with a like maturity date, or all lenders with ABL Term Loans,
with a like maturity date, in each case on a pro rata basis (based on the
aggregate outstanding principal amount of the applicable Commitments or

 

95

--------------------------------------------------------------------------------


 

ABL Term Loans, as applicable) and on the same terms to each such Lender, the
Borrowers are hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to
extend the maturity date of each such Lender’s Commitments or ABL Term Loans, as
applicable, and otherwise modify the terms of such Revolving Commitments or ABL
Term Loans pursuant to the terms of the relevant Extension Offer (including,
without limitation, by increasing the interest rate or fees payable in respect
of such Commitments (and related outstandings) or ABL Term Loans) (each, an
“Extension”, and each group of Commitments or ABL Term Loans, as applicable, as
so extended, as well as the original Commitments or ABL Term Loans (not so
extended), as applicable, being a “tranche”; any Extended Revolving Commitments
shall constitute a separate tranche of Commitments from the tranche of
Commitments from which they were converted and any Extended ABL Term Loans shall
constitute a separate tranche of ABL Term Loans from the tranche of ABL Term
Loans from which they were converted), so long as the following terms are
satisfied:  (i) no Specified Default shall have occurred and be continuing at
the time the offering document in respect of an Extension Offer is delivered to
the Lenders, (ii) except as to interest rates, fees and final maturity (which
shall be determined by the Borrowers and set forth in the relevant Extension
Offer), (x) the Commitment of any Revolving Credit Lender that agrees to an
extension with respect to such Commitment (an “Extending Revolving Credit
Lender”) extended pursuant to an Extension (an “Extended Revolving Commitment”),
and the related outstandings, shall be a Commitment (or related outstandings, as
the case may be) with the same terms as the original Commitments (and related
outstandings) and (y) the ABL Term Loans of any Lender that agrees to an
extension with respect to such ABL Term Loans (an “Extending ABL Term Lender”
and together with any Extending Revolving Credit Lender, if any, collectively,
“Extending Lenders”) pursuant to an Extension (“Extended ABL Term Loans”) shall
have the same terms as the original ABL Term Loans; provided that (x) subject to
the provisions of Section 3 and Subsection 2.4 to the extent dealing with
Letters of Credit and Swingline Loans which mature or expire after a maturity
date when there exist Extended Revolving Commitments with a longer maturity
date, all Letters of Credit and Swingline Loans shall be participated in on a
pro rata basis by all Lenders with Commitments in accordance with their
Commitment Percentage of the Commitments and all borrowings under Commitments
and repayments thereunder shall be made on a pro rata basis (except for
(A) payments of interest and fees at different rates on Extended Revolving
Commitments (and related outstandings) and (B) repayments required upon the
maturity date of the non-extending Commitments) and (y) at no time shall there
be Commitments hereunder (including Extended Revolving Commitments and any
original Commitments) which have more than two different maturity dates, unless
otherwise agreed by the Administrative Agent and the Borrowers (including
agreements as to additional administrative fees to be paid by the Borrowers),
and (iii) any applicable Minimum Extension Condition shall be satisfied unless
waived by the Borrowers.

 

(b)        With respect to all Extensions consummated by the Borrowers pursuant
to this Subsection 2.8, (i) such Extensions shall not constitute optional or
mandatory payments or prepayments for purposes of Subsection 4.4 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment, provided that the Borrowers may at their election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in the Borrowers’ sole discretion and which may be waived by the
Borrowers) of Commitments or ABL Term Loans, as applicable, of any or all
applicable tranches be extended.

 

96

--------------------------------------------------------------------------------


 

The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Subsection 2.8 (including, for the avoidance of doubt,
payment of any interest, fees or premium in respect of any Extended Revolving
Commitments or Extended ABL Term Loans, as applicable, on such terms as may be
set forth in the relevant Extension Offer) and hereby waive the requirements of
any provision of this Agreement (including, without limitation, Subsections 4.4
and 4.8) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Subsection 2.8.

 

(c)         No consent of any Lender or the Administrative Agent shall be
required to effectuate any Extension, other than (A) the consent of each Lender
agreeing to such Extension with respect to its Commitments or ABL Term Loans (or
a portion thereof) and (B) with respect to any Extension of the Commitments, the
consent of each Issuing Lender and the Swingline Lender, which consent shall not
be unreasonably withheld or delayed.  All Extended Revolving Commitments and
Extended ABL Term Loans and all obligations in respect thereof shall be
Obligations under this Agreement and the other Loan Documents that are secured
by the Collateral on a pari passu basis with all other applicable Obligations
under this Agreement and the other Loan Documents.  The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments to this
Agreement and the other Loan Documents with the Borrowers as may be necessary in
order to establish new tranches or sub-tranches in respect of Commitments or ABL
Term Loans so extended, permit the repayment of non-extending Loans on the
Termination Date and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection therewith, in each case on terms consistent with this
Subsection 2.8.  Without limiting the foregoing, in connection with any
Extensions the respective Loan Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage that has a
maturity date prior to the then latest maturity date so that such maturity date
is extended to the then latest maturity date (or such later date as may be
advised by local counsel to the Administrative Agent).

 

(d)        In connection with any Extension, the Borrowers shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Agent) prior written notice thereof, and shall agree to
such procedures (including, without limitation, regarding timing, rounding and
other adjustments and to ensure reasonable administrative management of the
credit facilities hereunder after such Extension), if any, as may be established
by, or acceptable to, the Administrative Agent, in each case acting reasonably
to accomplish the purposes of this Subsection 2.8.

 

(e)         Following any Extension, with the consent of the Parent Borrower,
any Non-Extending Lender may elect to have all or a portion of its existing
Commitments or ABL Term Loans deemed to be an Extended Revolving Commitment or
Extended ABL Term Loan, as applicable under the applicable extended tranche on
any date (each date a “Designation Date”) prior to the maturity date or
termination date, as applicable, of such extended tranche; provided that
(i) such Lender shall have provided written notice to the Parent Borrower and
the Administrative Agent at least ten (10) Business Days prior to such
Designation Date (or such shorter period as the Administrative Agent may agree
in its reasonable discretion) and (ii) no more than three (3) Designation Dates
may occur in any one-year period without the written consent of the
Administrative Agent.  Following a Designation Date, the existing Commitments

 

97

--------------------------------------------------------------------------------


 

or ABL Term Loans, as applicable, held by such Lender so elected to be extended
will be deemed to be an Extended Revolving Commitment or Extended ABL Term Loan,
as applicable, and any existing Commitments or ABL Term Loans, as applicable,
held by such Lender not elected to be extended, if any, shall continue to be
existing Commitments or ABL Term Loans, as applicable.

 

SECTION 3

 

Letters of Credit

 

3.1           L/C Commitment.  (a) Subject to the terms and conditions hereof,
each Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Subsection 3.4(a), agrees to continue under this Agreement
for the account of the Parent Borrower the Existing Letters of Credit issued by
it and to issue letters of credit (the letters of credit issued on and after the
Closing Date pursuant to this Section 3, together with the Existing Letters of
Credit, collectively, the “Letters of Credit”) for the account of the applicable
Borrower or (if required by the applicable Issuing Lender, so long as a Borrower
is a co-applicant and jointly and severally liable thereunder) any Subsidiary or
any Related Corporation on any Business Day during the Commitment Period but in
no event later than the fifth (5th) day prior to the Termination Date in such
form as may be approved from time to time by the Issuing Lender; provided that
no Letter of Credit shall be issued if, after giving effect to such issuance,
(i) the aggregate Extensions of Credit to the Borrowers would exceed the
applicable limitations set forth in Subsection 2.1, (ii) the L/C Obligations in
respect of Letters of Credit would exceed $150,000,000 or (iii) the Aggregate
Outstanding Credit of all the Revolving Credit Lenders would exceed the
Commitments of all the Revolving Credit Lenders then in effect.

 

(b)        Each Letter of Credit shall be denominated in Dollars and shall be
either (i) a standby letter of credit issued to support obligations of the
Parent Borrower or any of its Restricted Subsidiaries, or any Related
Corporation, contingent or otherwise, which finance or otherwise arise in
connection with the working capital and business needs of the Parent Borrower,
its Restricted Subsidiaries or any Related Corporation, and for general
corporate purposes, of the Parent Borrower, any of its Restricted Subsidiaries
or any Related Corporation (a “Standby Letter of Credit”), or (ii) a commercial
letter of credit in respect of the purchase of goods or services by the Parent
Borrower, any of its Restricted Subsidiaries or any Related Corporation (a
“Commercial L/C”), and unless otherwise agreed by the applicable Issuing Lender
and, in the case of clause (B) below, the Administrative Agent, expire no later
than the earlier of (A) one year after its date of issuance and (B) the fifth
(5th) Business Day prior to the Termination Date; provided that, notwithstanding
any extension of the Termination Date pursuant to Subsection 2.8, unless
otherwise agreed, no Issuing Lender shall be obligated to issue a Letter of
Credit that expires beyond the non-extended Termination Date.

 

(c)         Notwithstanding anything to the contrary in Subsection 3.1(b), if
the Borrower Representative so requests in any L/C Request, the applicable
Issuing Lender may, in its sole and absolute discretion, agree to issue a Letter
of Credit that has automatic renewal provisions (each, an “Auto-Renewal L/C”);
provided that any such Auto-Renewal L/C must permit the applicable Issuing
Lender to prevent any such renewal at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior

 

98

--------------------------------------------------------------------------------


 

notice to the beneficiary thereof not later than a day in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.  Unless
otherwise directed by the applicable Issuing Lender, the applicable Borrower
shall not be required to make a specific request to such Issuing Lender for any
such renewal.  Once an Auto-Renewal L/C has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable Issuing Lender to
permit the renewal of such Letter of Credit at any time to an extended expiry
date not later than the earlier of (i) one year from the date of such renewal
and (ii) the fifth (5th) Business Day prior to the Termination Date; provided
that such Issuing Lender shall not permit any such renewal if (x) such Issuing
Lender has determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof (by reason of
the provisions of Subsection 3.2(c) or otherwise), or (y) it has received notice
on or before the day that is two Business Days before the date which has been
agreed upon pursuant to the proviso of the first sentence of this clause (c),
(1) from the Administrative Agent that any Lender directly affected thereby has
elected not to permit such renewal or (2) from the Administrative Agent, any
Lender or Borrower that one or more of the applicable conditions specified in
Section 6 are not then satisfied, or that the issuance of such Letter of Credit
would violate Subsection 3.1.

 

(d)        Each Letter of Credit issued by an Issuing Lender shall be deemed to
constitute a utilization of the Commitments, and shall be participated in (as
more fully described in the following Subsection 3.4) by the Lenders in
accordance with their respective Commitment Percentages.  All Letters of Credit
issued hereunder shall be denominated in Dollars and shall be issued for the
account of the applicable Borrower or (if required by the applicable Issuing
Lender, so long as a Borrower is a co-applicant and jointly and severally liable
thereunder) any Subsidiary or any Related Corporation.

 

(e)         Unless otherwise agreed by the applicable Issuing Lender and the
Parent Borrower, each Letter of Credit shall be governed by, and shall be
construed in accordance with, the laws of the State of New York, and to the
extent not prohibited by such laws, the ISP shall apply to each standby Letter
of Credit and the Uniform Customs shall apply to each commercial Letter of
Credit.  The ISP shall not in any event apply to this Agreement.  All Letters of
Credit shall be issued on a sight basis only.

 

3.2           Procedure for Issuance of Letters of Credit.  (a) The Borrower
Representative may, from time to time during the Commitment Period but in no
event later than the 30th day prior to the Termination Date, request that an
Issuing Lender issue a Letter of Credit by delivering to such Issuing Lender and
the Administrative Agent at its address for notices specified herein, an L/C
Request therefor in the form of Exhibit J hereto (completed to the reasonable
satisfaction of such Issuing Lender), and such other certificates, documents and
other papers and information as such Issuing Lender may reasonably request. 
Upon receipt of any L/C Request, such Issuing Lender will process such L/C
Request and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall promptly issue the Letter of Credit requested thereby (but
in no event shall an Issuing Lender be required, unless otherwise agreed to by
such Issuing Lender, to issue any Letter of Credit earlier than five
(5) Business Days after its receipt of the L/C Request therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise

 

99

--------------------------------------------------------------------------------


 

may be agreed by such Issuing Lender and the Borrower Representative.  The
applicable Issuing Lender shall furnish a copy of such Letter of Credit to the
Borrower Representative promptly following the issuance thereof.  No Issuing
Lender shall amend, cancel or waive presentation of any Letter of Credit, or
replace any lost, mutilated or destroyed Letter of Credit, without the prior
written consent of the Borrower Representative.  Upon the issuance of any Letter
of Credit or amendment, renewal, extension or modification to a Letter of
Credit, the applicable Issuing Lender shall promptly notify the Administrative
Agent, who shall promptly notify each Lender, thereof, which notice shall be
accompanied by a copy of such Letter of Credit or amendment, renewal, extension
or modification to a Letter of Credit and the amount of such Lender’s respective
participation in such Letter of Credit pursuant to Subsection 3.4.  If the
applicable Issuing Lender is not the same person as the Administrative Agent, on
the first Business Day of each calendar month, such Issuing Lender shall provide
to the Administrative Agent a report listing all outstanding Letters of Credit
and the amounts and beneficiaries thereof and the Administrative Agent shall
promptly provide such report to each Lender.

 

(b)        The making of each request for a Letter of Credit by the Borrower
Representative shall be deemed to be a representation and warranty by the
Borrower Representative that such Letter of Credit may be issued in accordance
with, and will not violate the requirements of, Subsection 3.1.  Unless the
respective Issuing Lender has received notice from the Required Lenders before
it issues a Letter of Credit that one or more of the applicable conditions
specified in Section 6 are not then satisfied, or that the issuance of such
Letter of Credit would violate Subsection 3.1, then such Issuing Lender may
issue the requested Letter of Credit for the account of the applicable Borrower,
Subsidiary or Related Corporation in accordance with such Issuing Lender’s usual
and customary practices.

 

(c)         No Issuing Lender shall be under any obligation to issue any Letter
of Credit if

 

(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit, or any Requirement of Law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any banking regulatory authority with jurisdiction over such Issuing
Lender shall prohibit the issuance of letters of credit generally; or

 

(ii)           the issuance of such Letter of Credit would violate one or more
existing (as of the date hereof) policies of such Issuing Lender consistently
applied by such Issuing Lender to borrowers generally.

 

3.3           Fees, Commissions and Other Charges.  (a) Each Borrower agrees to
pay to the Administrative Agent a letter of credit commission with respect to
each Letter of Credit issued by such Issuing Lender on its behalf, computed for
the period from and including the date of issuance of such Letter of Credit
through to the expiration date of such Letter of Credit, computed at a rate per
annum equal to the Applicable Margin then in effect for Eurodollar Loans
calculated based upon the actual number of days elapsed over a 360-day year, of
the aggregate amount available to be drawn under such Letter of Credit, payable
quarterly in arrears on each L/C Fee Payment Date with respect to such Letter of
Credit and on the Termination Date or such

 

100

--------------------------------------------------------------------------------


 

earlier date as the Commitments shall terminate as provided herein.  Such
commission shall be payable to the Administrative Agent for the account of the
applicable Revolving Credit Lenders to be shared ratably among them in
accordance with their respective Commitment Percentages.  Each Borrower shall
pay to the relevant Issuing Lender with respect to each Letter of Credit a fee
equal to 1/8 of 1.0% per annum of the aggregate amount available to be drawn
under such Letter of Credit or such other amounts as may be agreed by such
Borrower and such Issuing Lender, payable quarterly in arrears on each L/C Fee
Payment Date with respect to such Letter of Credit and on the Termination Date
or such other date as the Commitments shall terminate calculated based upon the
actual number of days elapsed over a 360-day year.  Such commissions and fees
shall be nonrefundable.  Such fees and commissions shall be payable in Dollars.

 

(b)        In addition to the foregoing commissions and fees, each Borrower
agrees to pay amounts necessary to reimburse the applicable Issuing Lender for
such normal and customary costs and expenses as are incurred or charged by such
Issuing Lender in issuing, effecting payment under, amending or otherwise
administering any Letter of Credit issued by such Issuing Lender within ten
(10) days after demand therefor.

 

(c)         The Administrative Agent shall, promptly following any receipt
thereof, distribute to the applicable Issuing Lender and the applicable Lenders
all commissions and fees received by the Administrative Agent for their
respective accounts pursuant to this Subsection 3.3.

 

3.4           L/C Participations.  (a) By the issuance of a Letter of Credit (or
an amendment to a Letter of Credit increasing the amount thereof) and without
any further action on the part of the applicable Issuing Lender or the Lenders,
each Issuing Lender hereby irrevocably grants to each Lender, and each Lender
hereby acquires from such Issuing Lender, a participation in such Letter of
Credit equal to such Lender’s Commitment Percentage of the aggregate amount
available to be drawn under such Letter of Credit.  Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, or expiration, termination or
cash collateralization of any Letter of Credit and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.  All
calculations of the Lenders’ Commitment Percentages shall be made from time to
time by the Administrative Agent, which calculations shall be conclusive absent
manifest error.

 

(b)        If the Borrowers fail to reimburse the applicable Issuing Lender on
the due date as provided in Subsection 3.5, such Issuing Lender shall notify the
Administrative Agent and the Administrative Agent shall notify each Lender of
the applicable L/C Disbursement, the payment then due from the Borrowers in
respect thereof and such Lender’s Commitment Percentage thereof.  Each Lender
shall pay by wire transfer of immediately available funds to the Administrative
Agent not later than 2:00 P.M., New York City time, on such date (or, if such
Lender shall have received such notice later than 12:00 P.M., New York City
time, on any day, not later than 11:00 A.M., New York City time, on the next
succeeding Business Day), an amount equal to such Lender’s Commitment Percentage
of the unreimbursed L/C Disbursement in the same manner as provided in
Subsection 2.2 with respect to Loans made by such Lender,

 

101

--------------------------------------------------------------------------------


 

and the Administrative Agent will promptly pay to the applicable Issuing Lender
the amounts so received by it from the Lenders.  The Administrative Agent will
promptly pay to the applicable Issuing Lender any amounts received by it from
the Borrowers pursuant to the above clause (a) prior to the time that any Lender
makes any payment pursuant to the preceding sentence and any such amounts
received by the Administrative Agent from the Borrowers thereafter will be
promptly remitted by the Administrative Agent to the Lender that shall have made
such payments and to such Issuing Lender, as appropriate.

 

(c)         If any Lender shall not have made its Commitment Percentage of such
L/C Disbursement available to the Administrative Agent as provided above, each
of such Lender and each Borrower severally agrees to pay interest on such
amount, for each day from and including the date such amount is required to be
paid in accordance with the foregoing to but excluding the date such amount is
paid, to the Administrative Agent for the account of the applicable Issuing
Lender at (i) in the case of Borrower, the rate per annum set forth in
Subsection 3.5(b) and (ii) in the case of such Lender, at a rate determined by
the Administrative Agent in accordance with banking industry rules or practices
on interbank compensation.

 

3.5           Reimbursement Obligation of the Borrowers.  (a) Each Issuing
Lender shall promptly notify the Borrower Representative of any presentation of
a draft under any Letter of Credit. Each Borrower hereby agrees to reimburse
each Issuing Lender, upon receipt by the Borrower Representative of notice from
the applicable Issuing Lender of the date and amount of a draft presented under
any Letter of Credit issued on its behalf and paid by such Issuing Lender (an
“L/C Disbursement”), for the amount of such draft so paid and any taxes, fees,
charges or other costs or expenses reasonably incurred by such Issuing Lender in
connection with such payment.  Each such payment shall be made to the applicable
Issuing Lender, at its address for notices specified herein, in Dollars in
immediately available funds, no later than 3:00 P.M., New York City time, on the
date which is one (1) Business Day (or, if the Facility is fully drawn on such
date and the applicable Borrower does not have sufficient cash on hand to make
such payment, two (2) Business Days) after the date on which the Borrower
Representative receives such notice, if received prior to 11:00 A.M., New York
City Time, on a Business Day and otherwise, no later than 3:00 P.M., New York
City time, on the next succeeding Business Day; provided that the Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Subsection 2.2 that such payment be financed with ABR Loans or Swingline
Loans in an equivalent amount and, to the extent so financed, the Borrowers’
obligation to make such payment shall be discharged and replaced by the
resulting ABR Loans or Swingline Loans.

 

(b)        Interest shall be payable on any and all amounts remaining unpaid by
the Borrowers under this Subsection 3.5(b) from the date the draft presented
under the affected Letter of Credit is paid to the date on which the applicable
Borrower is required to pay such amounts pursuant to clause (a) above at the
rate which would then be payable on any outstanding ABR Loans that are Revolving
Credit Loans and (ii) thereafter until payment in full at the rate which would
be payable on any outstanding ABR Loans that are Revolving Credit Loans which
were then overdue.

 

3.6           Obligations Absolute.  The Reimbursement Obligations of Borrowers
as provided in Subsection 3.5 shall be absolute, unconditional and irrevocable,
and shall be paid and performed strictly in accordance with the terms of this
Agreement under any and all

 

102

--------------------------------------------------------------------------------


 

circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein; (ii) any draft or other document presented under a Letter of
Credit being proved to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect;
(iii) payment by any Issuing Lender under a Letter of Credit against
presentation of a draft or other document that fails to comply with the terms of
such Letter of Credit; (iv) any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 3, constitute a legal or equitable discharge of, or provide a right
of setoff against, the obligations of Borrower hereunder; (v) the fact that a
Default shall have occurred and be continuing; or (vi) any material adverse
change in the business, property, results of operations, prospects or condition,
financial or otherwise, of the Parent Borrower and its Restricted Subsidiaries. 
None of the Agents, the Lenders, the Issuing Lenders or any of their affiliates
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Lenders;
provided that the foregoing shall not be construed to excuse any Issuing Lender
from liability to the Borrowers to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable Requirements of Law) suffered by
the Borrowers that are caused by such Issuing Lender’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Lender (as finally determined by a court of competent
jurisdiction), such Issuing Lender shall be deemed to have exercised care in
each such determination.  In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the applicable Issuing Lender may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

3.7           L/C Disbursements.  The applicable Issuing Lender shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Such Issuing Lender shall promptly
give written notice to the Administrative Agent and the Borrower Representative
of such demand for payment and whether such Issuing Lender has made or will make
an L/C Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve Borrower of its Reimbursement Obligation to
such Issuing Lender and the Lenders with respect to any such L/C Disbursement
(other than with respect to the timing of such Reimbursement Obligation set
forth in Subsection 3.5).

 

3.8           L/C Request.  In the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of any L/C Request
or other

 

103

--------------------------------------------------------------------------------


 

application or agreement submitted by any Borrower, any Subsidiary or any
Related Corporation to, or entered into by any Borrower, any Subsidiary or any
Related Corporation with, any Issuing Lender relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.

 

3.9           Cash Collateralization.  If the maturity of the Loans has been
accelerated, the Borrowers shall then deposit on terms and in accounts
satisfactory to the Administrative Agent, in the name of the Collateral Agent
and for the benefit of the Revolving Credit Lenders, an amount in cash equal to
the L/C Obligations as of such date plus any accrued and unpaid interest
thereon.  Funds so deposited shall be applied by the Administrative Agent to
reimburse the applicable Issuing Lender for L/C Disbursements for which it has
not been reimbursed and, to the extent not so applied, shall be applied to
satisfy other Obligations of the Borrowers under this Agreement.

 

3.10         Additional Issuing Lenders.  The Borrower Representative may, at
any time and from time to time with the consent of the Administrative Agent
(which consent shall not be unreasonably withheld) and such Lender, designate
one or more additional Lenders to act as an issuing lender under the terms of
this Agreement.  Any Lender designated as an issuing lender pursuant to this
Subsection 3.10 shall be deemed to be an “Issuing Lender” (in addition to being
a Lender) in respect of Letters of Credit issued or to be issued by such Lender,
and, with respect to such Letters of Credit, such term shall thereafter apply to
the other Issuing Lender or Issuing Lenders and such Lender.  The Administrative
Agent shall notify the Lenders of any such additional Issuing Lender.  If at any
time there is more than one Issuing Lender hereunder, the Borrower
Representative may, in its discretion, select which Issuing Lender is to issue
any particular Letter of Credit.

 

3.11         Resignation or Removal of the Issuing Lender.  Any Issuing Lender
may resign as Issuing Lender hereunder at any time upon at least thirty (30)
days’ prior notice to the Lenders, the Administrative Agent and the Borrower
Representative.  Any Issuing Lender may be replaced at any time by written
agreement among the Borrower Representative, each Agent, the replaced Issuing
Lender and the successor Issuing Lender.  The Administrative Agent shall notify
the Lenders of any such resignation or replacement of an Issuing Lender.  At the
time any such resignation of an Issuing Lender shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the retiring
Issuing Lender pursuant to Subsection 3.3.  From and after the effective date of
any such resignation or replacement, (i) the successor Issuing Lender shall have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit to be issued by it thereafter and (ii) references
herein to the term “Issuing Lender” shall be deemed to refer to such successor
or to any previous Issuing Lender, or to such successor and all previous Issuing
Lenders, as the context shall require.  After the resignation or replacement of
an Issuing Lender, the retiring or replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such resignation or replacement, but shall not be required to issue
additional Letters of Credit.

 

104

--------------------------------------------------------------------------------


 

SECTION 4

 

General Provisions Applicable to Loans and Letters of Credit

 

4.1           Interest Rates and Payment Dates.  (a) Each Eurodollar Loan shall
bear interest for each day during each Interest Period with respect thereto at a
rate per annum equal to the Adjusted LIBOR Rate determined for such day plus the
Applicable Margin in effect for such day.

 

(b)        Each ABR Loan denominated in Dollars shall bear interest for each day
that it is outstanding at a rate per annum equal to the Alternate Base Rate in
effect for such day plus the Applicable Margin in effect for such day.

 

(c)         If all or a portion of (i) the principal amount of any Loan,
(ii) any interest payable thereon or (iii) any commitment fee, letter of credit
commission, letter of credit fee or other amount payable hereunder shall not be
paid when due (whether at the Stated Maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum which is (x) in the
case of overdue principal, the rate that would otherwise be applicable thereto
pursuant to the relevant foregoing provisions of this Subsection 4.1 plus 2.00%,
(y) in the case of overdue interest, the rate that would be otherwise applicable
to principal of the related Loan pursuant to the relevant foregoing provisions
of this Subsection 4.1 (other than clause (x) above) plus 2.00% and (z) in the
case of, fees, commissions or other amounts, the rate described in clause (b) of
this Subsection 4.1 for ABR Loans that are Revolving Credit Loans accruing
interest at the Alternate Base Rate plus 2.00%, in each case from the date of
such nonpayment until such amount is paid in full (as well after as before any
judgment relating thereto).

 

(d)        Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to clause (c) of this Subsection 4.1
shall be payable from time to time on demand.

 

(e)         It is the intention of the parties hereto to comply strictly with
applicable usury laws; accordingly, it is stipulated and agreed that the
aggregate of all amounts which constitute interest under applicable usury laws,
whether contracted for, charged, taken, reserved, or received, in connection
with the indebtedness evidenced by this Agreement or any Notes, or any other
document relating or referring hereto or thereto, now or hereafter existing,
shall never exceed under any circumstance whatsoever the maximum amount of
interest allowed by applicable usury laws.

 

4.2           Conversion and Continuation Options.  (a) Subject to its
obligations pursuant to Subsection 4.12(c), the applicable Borrowers may elect
from time to time to convert outstanding Revolving Credit Loans from Eurodollar
Loans to ABR Loans by the Borrower Representative giving the Administrative
Agent irrevocable notice of such election prior to 1:00 P.M., New York City time
two Business Days prior to such election.  The Borrowers may elect from time to
time to convert outstanding Revolving Credit Loans from ABR Loans to Eurodollar
Loans by the Borrower Representative giving the Administrative Agent irrevocable
notice of such election prior to 1:00 P.M., New York City time at least two
(2) Business Days’ prior to such election.  Any such notice of conversion to
Eurodollar Loans shall specify the length of the

 

105

--------------------------------------------------------------------------------


 

initial Interest Period or Interest Periods therefor.  Upon receipt of any such
notice the Administrative Agent shall promptly notify each affected Lender
thereof.  All or any part of outstanding Eurodollar Loans or ABR Loans may be
converted as provided herein, provided that (i) (unless the Required Lenders
otherwise consent) no Loan may be converted into a Eurodollar Loan when any
Default or Event of Default has occurred and is continuing and, in the case of
any Default (other than any Default under Subsection 9.1(f)), the Administrative
Agent has given notice to the Parent Borrower that no such conversions may be
made and (ii) no Loan may be converted into a Eurodollar Loan after the date
that is one month prior to the Termination Date.

 

(b)        Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower
Representative giving notice to the Administrative Agent of the length of the
next Interest Period to be applicable to such Loan, determined in accordance
with the applicable provisions of the term “Interest Period” set forth in
Subsection 1.1, provided that no Eurodollar Loan may be continued as such
(i) (unless the Required Lenders otherwise consent) when any Default or Event of
Default has occurred and is continuing and, in the case of any Default (other
than any Default under Subsection 9.1(f)), the Administrative Agent has given
notice to the Borrower Representative that no such continuations may be made or
(ii) after the date that is one month prior to either the Termination Date, and
provided, further, that if the Borrower Representative shall fail to give any
required notice as described above in this clause (b) or if such continuation is
not permitted pursuant to the preceding proviso such Eurodollar Loans shall be
automatically converted to ABR Loans on the last day of such then expiring
Interest Period.  Upon receipt of any such notice of continuation pursuant to
this Subsection 4.2(b), the Administrative Agent shall promptly notify each
affected Lender thereof.

 

4.3           Minimum Amounts; Maximum Sets.  All borrowings, conversions and
continuations of Loans hereunder and all selections of Interest Periods
hereunder shall be in such amounts and be made pursuant to such elections so
that, after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Set shall be equal to $1,000,000 or a whole
multiple of $500,000 in excess thereof and so that there shall not be more than
15 Sets at any one time outstanding.

 

4.4           Optional and Mandatory Prepayments.  (a) Each of the Borrowers may
at any time and from time to time prepay the Loans made to it and the
Reimbursement Obligations in respect of Letters of Credit issued for its
account, in whole or in part, subject to Subsection 4.12, without premium or
penalty, upon notice by the Borrower Representative to the Administrative Agent
prior to 1:00 P.M., New York City time at least three (3) Business Days prior to
the date of prepayment (in the case of Eurodollar Loans), prior to 12:00 P.M.,
New York City time at least one Business Day prior to the date of prepayment (in
the case of ABR Loans other than Swingline Loans) or same-day notice by the
Borrower Representative to the Administrative Agent (in the case of
(x) Swingline Loans and (y) Reimbursement Obligations outstanding in Dollars). 
Such notice shall be irrevocable except as provided in Subsection 4.4(g).  Such
notice shall specify, in the case of any prepayment of Loans, the identity of
the prepaying Borrower, the date and amount of prepayment and whether the
prepayment is (i) of Revolving Credit Loans or Swingline Loans, or a combination
thereof, and (ii) of Eurodollar Loans or ABR Loans, or a combination thereof,
and, in each case if a combination thereof, the principal amount allocable to
each and, in the case of any prepayment of Reimbursement

 

106

--------------------------------------------------------------------------------


 

Obligations, the date and amount of prepayment, the identity of the applicable
Letter of Credit or Letters of Credit and the amount allocable to each of such
Reimbursement Obligations.  Upon the receipt of any such notice the
Administrative Agent shall promptly notify each affected Lender thereof.  If any
such notice is given, the amount specified in such notice shall (subject to
Subsection 4.4(g)) be due and payable on the date specified therein, together
with (if a Eurodollar Loan is prepaid other than at the end of the Interest
Period applicable thereto) any amounts payable pursuant to Subsection 4.12, the
Revolving Credit Loans and the Reimbursement Obligations pursuant to this
Section shall (unless the Parent Borrower otherwise directs) be applied, first,
to payment of the Swingline Loans then outstanding, second, to payment of the
Revolving Credit Loans then outstanding, third, to payment of any Reimbursement
Obligations then outstanding and, last, to cash collateralize any outstanding
L/C Obligation on terms reasonably satisfactory to the Administrative Agent. 
Partial prepayments pursuant to this Subsection 4.4(a) shall be in multiples of
$1,000,000, as applicable, provided that, notwithstanding the foregoing, any
Loan may be prepaid in its entirety.

 

(b)        On any day (other than during an Agent Advance Period) on which the
Aggregate Lender Exposure or the unpaid balance of Extensions of Credit to, or
for the account of, the Borrowers exceeds the Borrowing Base (based on the
Borrowing Base Certificate last delivered) or the total Commitments at such
time, the Borrowers shall prepay on such day the principal of outstanding
Revolving Credit Loans in an amount equal to such excess.  If, after giving
effect to the prepayment of all outstanding Revolving Credit Loans, the
aggregate amount of the L/C Obligations exceeds the Borrowing Base at such time
(based on the Borrowing Base Certificate last delivered), the Borrowers shall
pay to the Administrative Agent on such day an amount of cash and/or Cash
Equivalents equal to the amount of such excess (up to a maximum amount equal to
such L/C Obligations at such time), such cash and/or Cash Equivalents to be held
as security for all obligations of the Borrowers to the Issuing Lenders and the
Revolving Credit Lenders hereunder in a cash collateral account to be
established by, and under the sole dominion and control of, the Administrative
Agent.

 

(c)         The Borrowers shall prepay all Swingline Loans then outstanding
simultaneously with each borrowing by them of Revolving Credit Loans.

 

(d)        Prepayments pursuant to Subsection 4.4(b) shall be applied, first, to
prepay Swingline Loans then outstanding, second, to prepay Revolving Credit
Loans then outstanding, third, to pay any Reimbursement Obligations then
outstanding and, last, to cash collateralize all L/C Obligations on terms
reasonably satisfactory to the Administrative Agent.

 

(e)         For avoidance of doubt, the Commitments shall not be correspondingly
reduced by the amount of any prepayments of Revolving Credit Loans, payments of
Reimbursement Obligations and cash collateralizations of L/C Obligations, in
each case, made under Subsections 4.4(b).

 

(f)         Notwithstanding the foregoing provisions of this Subsection 4.4, if
at any time any prepayment of the Loans pursuant to Subsection 4.4(a) or
4.4(b) would result, after giving effect to the procedures set forth in this
Agreement, in any Borrower incurring breakage costs under Subsection 4.12 as a
result of Eurodollar Loans being prepaid other than on the last day of an
Interest Period with respect thereto, then, the relevant Borrower may, so long
as no

 

107

--------------------------------------------------------------------------------


 

Default or Event of Default shall have occurred and be continuing, in its sole
discretion, initially (i) deposit a portion (up to 100.0%) of the amounts that
otherwise would have been paid in respect of such Eurodollar Loans with the
Administrative Agent (which deposit must be equal in amount to the amount of
such Eurodollar Loans not immediately prepaid), to be held as security for the
obligations of such Borrowers to make such prepayment pursuant to a cash
collateral agreement to be entered into on terms reasonably satisfactory to the
Administrative Agent with such cash collateral to be directly applied upon the
first occurrence thereafter of the last day of an Interest Period with respect
to such Eurodollar Loans (or such earlier date or dates as shall be requested by
such Borrower) or (ii) make a prepayment of the Revolving Credit Loans in
accordance with Subsection 4.4(a) with an amount equal to a portion (up to
100.0%) of the amounts that otherwise would have been paid in respect of such
Eurodollar Loans (which prepayment, together with any deposits pursuant to
clause (i) above, must be equal in amount to the amount of such Eurodollar Loans
not immediately prepaid); provided that, notwithstanding anything in this
Agreement to the contrary, none of the Borrowers may request any Extension of
Credit under the Commitments that would reduce Excess Availability to an amount
that is less than the amount of such prepayment until the related portion of
such Eurodollar Loans have been prepaid upon the first occurrence thereafter of
the last day of an Interest Period with respect to such Eurodollar Loans;
provided that, in the case of either clause (i) or (ii) above, such unpaid
Eurodollar Loans shall continue to bear interest in accordance with Subsection
4.1 until such unpaid Eurodollar Loans or the related portion of such Eurodollar
Loans, as the case may be, have or has been prepaid.

 

(g)        If a notice of prepayment in connection with a repayment of all
outstanding Loans is given in connection with a conditional notice of
termination of Commitments as contemplated by Subsection 2.3, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Subsection 2.3.

 

(h)        Notwithstanding anything to the contrary herein, this Subsection 4.4
may be amended (and the Lenders hereby irrevocably authorize the Administrative
Agent to enter into any such amendments) to the extent necessary to reflect
differing amounts payable, and priorities of payments, to Lenders participating
in any new classes or tranches of loans added pursuant to Subsections 2.6, 2.7
and 2.8, as applicable.

 

4.5           Commitment Fees; Administrative Agent’s Fee; Other Fees.  (a) Each
Borrower agrees to pay to the Administrative Agent, for the account of each
Lender, a commitment fee for the period from and including the first day of the
Commitment Period to the Termination Date, computed at the Applicable Commitment
Fee Rate on the average daily amount of the Unutilized Commitment of such
Revolving Credit Lender during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and
December and on the Termination Date or such earlier date as the Commitments
shall terminate as provided herein, commencing on the first such date to occur
after the date hereof.

 

(b)        Each Borrower agrees to pay to the Administrative Agent the fees set
forth in the fourth paragraph under the heading “Senior Secured Facilities Fees”
of the Fee Letter (without duplication of fees paid to the Term Loan Agent
pursuant to such section of the Fee Letter).

 

108

--------------------------------------------------------------------------------


 

4.6           Computation of Interest and Fees.  (a) Interest (other than
interest based on the Base Rate) shall be calculated on the basis of a 360-day
year for the actual days elapsed; and commitment fees and interest based on the
Base Rate shall be calculated on the basis of a 365-day year (or 366-day year,
as the case may be) for the actual days elapsed.  The Administrative Agent shall
as soon as practicable notify the Parent Borrower and the affected Lenders of
each determination of an Adjusted LIBOR Rate.  Any change in the interest rate
on a Loan resulting from a change in the Alternate Base Rate or the Statutory
Reserves shall become effective as of the opening of business on the day on
which such change becomes effective.  The Administrative Agent shall as soon as
practicable notify the Parent Borrower and the affected Lenders of the effective
date and the amount of each such change in interest rate.

 

(b)        Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
each of the Borrowers and the Lenders in the absence of manifest error.  The
Administrative Agent shall, at the request of the Borrower Representative or any
Lender, deliver to the Borrower Representative or such Lender a statement
showing in reasonable detail the calculations used by the Administrative Agent
in determining any interest rate pursuant to Subsection 4.1, excluding any LIBOR
Rate which is based upon the Reuters Monitor Money Rates Service page and any
ABR Loan which is based upon the Alternate Base Rate.

 

4.7           Inability to Determine Interest Rate.  If prior to the first day
of any Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon each of the Borrowers) that,
by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the Adjusted LIBOR Rate with
respect to any Eurodollar Loan for such Interest Period (the “Affected
Eurodollar Rate”), the Administrative Agent shall give telecopy or telephonic
notice thereof to the Parent Borrower and the Lenders as soon as practicable
thereafter.  If such notice is given (a) any Eurodollar Loans the rate of
interest applicable to which is based on the Affected Eurodollar Rate requested
to be made on the first day of such Interest Period shall be made as ABR Loans
and (b) any Loans that were to have been converted on the first day of such
Interest Period to or continued as Eurodollar Loans the rate of interest
applicable to which is based upon the Affected Eurodollar Rate shall be
converted to or continued as ABR Loans.  Until such notice has been withdrawn by
the Administrative Agent, no further Eurodollar Loans the rate of interest
applicable to which is based upon the Affected Eurodollar Rate shall be made or
continued as such, nor shall any of the Borrowers have the right to convert ABR
Loans to Eurodollar Loans the rate of interest applicable to which is based upon
the Affected Eurodollar Rate.

 

4.8           Pro Rata Treatment and Payments.  (a) Except as expressly
otherwise provided herein, each borrowing of Revolving Credit Loans (other than
Swingline Loans) by any of the applicable Borrowers from the Lenders hereunder
shall be made, each payment by any of the Borrowers on account of any commitment
fee in respect of the Commitments hereunder shall be allocated by the
Administrative Agent and any reduction of the Commitments of the Lenders, as
applicable, shall be allocated by the Administrative Agent in each case pro rata
according to the Commitment Percentage of the Lenders.  Except as expressly
otherwise provided herein, each payment (including each prepayment (but
excluding payments made pursuant to Subsection 2.6, 2.7, 2.8, 4.5(b), 4.9, 4.10,
4.11, 4.12, 4.13(d), 4.15(c), 8.6(b)(ii) (to the extent declined by a Lender or
the Administrative Agent) or 11.1(g))) by any of the applicable Borrowers on
account

 

109

--------------------------------------------------------------------------------


 

of principal of and interest on any Revolving Credit Loans shall be allocated by
the Administrative Agent pro rata according to the respective outstanding
principal amounts of such Revolving Credit Loans then held by the relevant
Revolving Credit Lenders, and each payment on account of principal of and
interest on any loans made pursuant to any Tranche established after the date of
this Agreement shall be allocated pro rata (or as may otherwise be provided for
in the applicable amendment to this Agreement relating to such Tranche) among
the Lenders with Incremental Revolving Commitments in respect thereof or with
participations in such Tranche (in each case subject to any limitations on
non-pro rata payments otherwise provided for in Subsection 2.6(b)(i)(E) or
2.6(b)(ii)). All payments (including prepayments) to be made by any of the
Borrowers hereunder, whether on account of principal, interest, fees,
Reimbursement Obligations or otherwise, shall be made without set-off or
counterclaim and shall be made on or prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 2:00 P.M., New York City time), on the due
date thereof to the Administrative Agent for the account of the Lenders holding
the relevant Loans, the Lenders, the Administrative Agent, or the Other
Representatives, as the case may be, at the Administrative Agent’s office
specified in Subsection 11.2, in Dollars, and in immediately available funds. 
Payments received by the Administrative Agent after such time shall be deemed to
have been received on the next Business Day.  The Administrative Agent shall
distribute such payments to such Lenders or Other Representatives, as the case
may be, if any such payment is received prior to 2:00 P.M., New York City time,
on a Business Day, in like funds as received prior to the end of such Business
Day and otherwise the Administrative Agent shall distribute such payment to such
Lenders or Other Representatives, as the case may be, on the next succeeding
Business Day.  If any payment hereunder (other than payments on the Eurodollar
Loans) becomes due and payable on a day other than a Business Day, the maturity
of such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.  If any payment on a Eurodollar Loan
becomes due and payable on a day other than a Business Day, the maturity of such
payment shall be extended to the next succeeding Business Day (and, with respect
to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension) unless the result of such extension would
be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  This
Subsection 4.8(a) may be amended in accordance with Subsection 11.1(d) to the
extent necessary to reflect differing amounts payable, and priorities of
payments, to Lenders participating in any new classes or tranches of loans added
pursuant to Subsections 2.6, 2.7 and 2.8, as applicable.

 

(b)        Unless the Administrative Agent shall have been notified in writing
by any Lender prior to a borrowing that such Lender will not make the amount
that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent, and the Administrative
Agent may, in reliance upon such assumption, make available to the applicable
Borrowers in respect of such borrowing a corresponding amount.  If such amount
is not made available to the Administrative Agent by the required time on the
Borrowing Date therefor, such Lender shall pay to the Administrative Agent on
demand, such amount with interest thereon at a rate equal to the daily average
Federal Funds Effective Rate for the period until such Lender makes such amount
immediately available to the Administrative Agent.  A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts

 

110

--------------------------------------------------------------------------------


 

owing under this Subsection 4.8(b) shall be conclusive in the absence of
manifest error.  If such Lender’s share of such borrowing is not made available
to the Administrative Agent by such Lender within three Business Days of such
Borrowing Date, (x) the Administrative Agent shall notify the Parent Borrower of
the failure of such Lender to make such amount available to the Administrative
Agent and the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to ABR Loans hereunder on
demand from such Borrower and (y) then such Borrower may, without waiving or
limiting any rights or remedies it may have against such Lender hereunder or
under applicable law or otherwise, borrow a like amount on an unsecured basis
from any commercial bank for a period ending on the date upon which such Lender
does in fact make such borrowing available, provided that at the time such
borrowing is made and at all times while such amount is outstanding such
Borrower would be permitted to borrow such amount pursuant to Subsection 2.1.

 

4.9           Illegality.  Notwithstanding any other provision herein, if the
adoption of or any change in any Requirement of Law or in the interpretation or
application thereof occurring after the Closing Date shall make it unlawful for
any Lender to make or maintain any Eurodollar Loans as contemplated by this
Agreement (“Affected Loans”), (a) such Lender shall promptly give written notice
of such circumstances to the Borrower Representative and the Administrative
Agent (which notice shall be withdrawn whenever such circumstances no longer
exist), (b) the commitment of such Lender hereunder to make Affected Loans,
continue Affected Loans as such and convert an ABR Loan to an Affected Loan
shall forthwith be cancelled and, until such time as it shall no longer be
unlawful for such Lender to make or maintain such Affected Loans, such Lender
shall then have a commitment only to make an ABR Loan (or a Swingline Loan) when
an Affected Loan is requested and (c) such Lender’s Loans then outstanding as
Affected Loans, if any, shall be converted automatically to ABR Loans on the
respective last days of the then current Interest Periods with respect to such
Affected Loans or within such earlier period as required by law.  If any such
conversion or prepayment of an Affected Loan occurs on a day which is not the
last day of the then current Interest Period with respect thereto, the
applicable Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Subsection 4.12.

 

4.10         Requirements of Law.  (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof applicable to
any Lender or any Issuing Lender, or compliance by any Lender or any Issuing
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority, in each case made
subsequent to the Closing Date (or, if later, the date on which such Lender
becomes a Lender or such Issuing Lender becomes an Issuing Lender):

 

(i)            shall subject such Lender or such Issuing Lender to any Tax of
any kind whatsoever with respect to any Letter of Credit, any L/C Request or any
Eurodollar Loans made or maintained by it or its obligation to make or maintain
Eurodollar Loans, or change the basis of taxation of payments to such Lender in
respect thereof, in each case, except for Non-Excluded Taxes, Taxes imposed by
FATCA and Taxes measured by or imposed upon net income, or franchise Taxes, or
Taxes measured by or imposed upon overall capital or net worth, or branch Taxes
(in the case of such capital, net worth or

 

111

--------------------------------------------------------------------------------


 

branch Taxes, imposed in lieu of such net income Tax), of such Lender, such
Issuing Lender or its applicable lending office, branch, or any affiliate
thereof;

 

(ii)           shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender which is not otherwise included in the determination of the LIBOR
Rate hereunder; or

 

(iii)          shall impose on such Lender or such Issuing Lender any other
condition (excluding any Tax of any kind whatsoever);

 

and the result of any of the foregoing is to increase the cost to such Lender or
such Issuing Lender, by an amount which such Lender or such Issuing Lender deems
to be material, of making, converting into, continuing or maintaining Eurodollar
Loans, or issuing or participating in Letters of Credit or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, upon notice to
the Parent Borrower from such Lender, through the Administrative Agent in
accordance herewith, the applicable Borrower shall promptly pay such Lender or
such Issuing Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable with
respect to such Eurodollar Loans, or Letters of Credit, provided that, in any
such case, such Borrower may elect to convert the Eurodollar Loans made by such
Lender hereunder to ABR Loans by giving the Administrative Agent at least one
Business Day’s notice of such election, in which case such Borrower shall
promptly pay to such Lender, upon demand, without duplication, amounts
theretofore required to be paid to such Lender pursuant to this
Subsection 4.10(a) and such amounts, if any, as may be required pursuant to
Subsection 4.12.  If any Lender becomes entitled to claim any additional amounts
pursuant to this Subsection 4.10(a), it shall provide prompt notice thereof to
the Parent Borrower, through the Administrative Agent, certifying (x) that one
of the events described in this clause (a) has occurred and describing in
reasonable detail the nature of such event, (y) as to the increased cost or
reduced amount resulting from such event and (z) as to the additional amount
demanded by such Lender and a reasonably detailed explanation of the calculation
thereof.  Such a certificate as to any additional amounts payable pursuant to
this Subsection 4.10(a) submitted by such Lender, through the Administrative
Agent, to the Parent Borrower shall be conclusive in the absence of manifest
error.  This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

(b)        If any Lender or any Issuing Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
such Issuing Lender or any corporation controlling such Lender or such Issuing
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority, in each case, made
subsequent to the Closing Date, does or shall have the effect of reducing the
rate of return on such Lender’s or such corporation’s capital as a consequence
of such Lender’s or such Issuing Lender’s obligations hereunder or under or in
respect of any Letter of Credit to a level below that which such Lender or such
corporation could have achieved but for such change or compliance (taking into
consideration such Lender’s or such Issuing Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount

 

112

--------------------------------------------------------------------------------


 

deemed by such Lender or such Issuing Lender to be material, then from time to
time, within ten Business Days after submission by such Lender to the Parent
Borrower (through the Administrative Agent) of a written request therefor
certifying (x) that one of the events described in this clause (b) has occurred
and describing in reasonable detail the nature of such event, (y) as to the
reduction of the rate of return on capital resulting from such event and (z) as
to the additional amount or amounts demanded by such Lender or such Issuing
Lender or corporation and a reasonably detailed explanation of the calculation
thereof, the applicable Borrower shall pay to such Lender such additional amount
or amounts as will compensate such Lender or corporation for such reduction. 
Such a certificate as to any additional amounts payable pursuant to this
Subsection 4.10(b) submitted by such Lender, through the Administrative Agent,
to the Parent Borrower shall be conclusive in the absence of manifest error. 
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

(c)           Notwithstanding anything herein to the contrary, the Dodd Frank
Wall Street Reform and Consumer Protection Act, and all requests, rules,
regulations, guidelines and directives promulgated thereunder or issued in
connection therewith shall be deemed to have been enacted, adopted or issued, as
applicable, subsequent to the Closing Date for all purposes herein.

 

4.11         Taxes.  (a) Except as provided below in this Subsection 4.11 or as
required by law, all payments made by each of the Borrowers or the Agents under
this Agreement and any Notes shall be made free and clear of, and without
deduction or withholding for or on account of any Taxes; provided that if any
Non-Excluded Taxes are required to be withheld from any amounts payable by any
Borrower to any Agent or any Lender hereunder or under any Notes, the amounts so
payable by such Borrower shall be increased to the extent necessary to yield to
such Agent or such Lender (after payment of all Non-Excluded Taxes) interest or
any such other amounts payable hereunder at the rates or in the amounts
specified in this Agreement; provided, however, that each of the Borrowers shall
be entitled to deduct and withhold, and the Borrowers shall not be required to
indemnify for any Non-Excluded Taxes, and any such amounts payable by any
Borrower to or for the account of any Agent or Lender, shall not be increased
(x) if such Agent or Lender fails to comply with the requirements of clauses
(b), (c) or (d) of this Subsection 4.11 or with the requirements of Subsection
4.13, or (y) with respect to any Non-Excluded Taxes imposed in connection with
the payment of any fees paid under this Agreement unless such Non-Excluded Taxes
are imposed as a result of a Change in Law, or (z) with respect to any
Non-Excluded Taxes imposed by the United States or any state or political
subdivision thereof, unless such Non-Excluded Taxes are imposed as a result of a
change in treaty, law or regulation that occurred after such Agent became an
Agent hereunder or such Lender became a Lender hereunder (or, if such Agent or
Lender is a non-U.S. intermediary or flow-through entity for U.S. federal income
tax purposes, after the relevant beneficiary or member of such Agent or Lender
became such a beneficiary or member, if later) (any such change, at such time, a
“Change in Law”).  Whenever any Non-Excluded Taxes are payable by any Borrower,
as promptly as possible thereafter such Borrower shall send to the
Administrative Agent for its own account or for the account of the respective
Lender or Agent, as the case may be, a certified copy of an original official
receipt received by such Borrower showing payment thereof.  If any Borrower
fails to pay any Non-Excluded Taxes when due to the appropriate Governmental
Authority in accordance with applicable law or fails to remit to the
Administrative Agent the required receipts

 

113

--------------------------------------------------------------------------------


 

or other required documentary evidence, such Borrower shall indemnify the
Administrative Agent, the Lenders and the Agents for any incremental Taxes,
interest or penalties that may become payable by the Administrative Agent or any
Lender as a result of any such failure.  The agreements in this Subsection 4.11
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

(b)        Each Agent and each Lender that is not a United States Person shall:

 

(i)            (1) on or before the date of any payment by any of the Borrowers
under this Agreement or any Notes to, or for the account of, such Agent or
Lender, deliver to the Borrowers and the Administrative Agent (A) two duly
completed copies of Internal Revenue Service Form W-8BEN (certifying that it is
a resident of the applicable country within the meaning of the income tax treaty
between the United States and that country) or Form W-8ECI, or successor
applicable form, as the case may be, in each case certifying that it is entitled
to receive all payments under this Agreement and any Notes without deduction or
withholding of any United States federal income taxes, and (B) such other forms,
documentation or certifications, as the case may be, certifying that it is
entitled to an exemption from United States backup withholding tax with respect
to payments under this Agreement and any Notes;

 

(2)           deliver to the Borrowers and the Administrative Agent two further
copies of any such form or certification provided in Subsection 4.11(b)(i)(1) on
or before the date that any such form or certification expires or becomes
obsolete and after the occurrence of any event requiring a change in the most
recent form or certificate previously delivered by it to the Borrowers;

 

(3)           obtain such extensions of time for filing and completing such
forms or certifications as may reasonably be requested by any Borrower or the
Administrative Agent; and

 

(4)           deliver, to the extent legally entitled to do so, upon reasonable
request by the Parent Borrower, to the Parent Borrower and the Administrative
Agent such other forms as may be reasonably required in order to establish the
legal entitlement of such Lender to an exemption from withholding with respect
to payments under this Agreement and any Notes, provided that in determining the
reasonableness of a request under this clause (4) such Lender shall be entitled
to consider the cost (to the extent unreimbursed by any Loan Party) which would
be imposed on such Lender of complying with such request; or

 

(ii)           in the case of any such Lender that is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and is claiming the so-called
“portfolio interest exemption”,

 

(1)           represent to the Borrowers and the Administrative Agent that it is
not (A) a bank within the meaning of Section 881(c)(3)(A) of the Code, (B) a
“10 percent shareholder” of the Borrowers within the meaning of

 

114

--------------------------------------------------------------------------------


 

Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code;

 

(2)           deliver to the Borrowers on or before the date of any payment by
any of the Borrowers with a copy to the Administrative Agent, (A) two
certificates substantially in the form of Exhibit D hereto (any such certificate
a “U.S. Tax Compliance Certificate”) and (B) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN, or successor applicable
form, certifying to such Lender’s legal entitlement at the date of such form to
an exemption from U.S. withholding tax under the provisions of Section 871(h) or
Section 881(c) of the Code with respect to payments to be made under this
Agreement and any Notes and (C) such other forms, documentation or
certifications, as the case may be certifying that it is entitled to an
exemption from United States backup withholding tax with respect to payments
under this Agreement and any Notes (and shall also deliver to the Borrowers and
the Administrative Agent two further copies of such form or certificate on or
before the date it expires or becomes obsolete and after the occurrence of any
event requiring a change in the most recently provided form or certificate and,
if necessary, obtain any extensions of time reasonably requested by any Borrower
or the Administrative Agent for filing and completing such forms or
certificates); and

 

(3)           deliver, to the extent legally entitled to do so, upon reasonable
request by any Borrower, to the Borrowers and the Administrative Agent such
other forms as may be reasonably required in order to establish the legal
entitlement of such Lender to an exemption from withholding with respect to
payments under this Agreement and any Notes, provided that in determining the
reasonableness of a request under this clause (3) such Lender shall be entitled
to consider the cost (to the extent unreimbursed by any of the Borrowers) which
would be imposed on such Lender of complying with such request; or

 

(iii)          in the case of any such Agent or Lender that is a non-U.S.
intermediary or flow-through entity for U.S. federal income tax purposes,

 

(1)           on or before the date of any payment by any of the Borrowers under
this Agreement or any Notes to, or for the account of, such Agent or Lender,
deliver to the Borrowers and the Administrative Agent two accurate and complete
original signed copies of Internal Revenue Service Form W-8IMY and, if any
beneficiary or member of such Lender is claiming the so-called “portfolio
interest exemption”, (I) represent to the Borrowers and the Administrative Agent
that such Lender is not (A) a bank within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (II) also deliver to the
Borrowers and the Administrative Agent two U.S. Tax Compliance Certificates
certifying to such Lender’s legal entitlement at the date of such certificate to
an exemption from U.S. withholding tax under the provisions of Section 881(c) of

 

115

--------------------------------------------------------------------------------


 

the Code with respect to payments to be made under this Agreement and any Notes;
and

 

(A)          with respect to each beneficiary or member of such Agent or Lender
that is not claiming the so-called “portfolio interest exemption”, also deliver
to the Borrowers and the Administrative Agent (I) two duly completed copies of
Internal Revenue Service Form W-8BEN (certifying that such beneficiary or member
is a resident of the applicable country within the meaning of the income tax
treaty between the United States and that country), Form W-8ECI or Form W-9, or
successor applicable form, as the case may be, in each case so that each such
beneficiary or member is entitled to receive all payments under this Agreement
and any Notes without deduction or withholding of any United States federal
income taxes and (II) such other forms, documentation or certifications, as the
case may be, certifying that each such beneficiary or member is entitled to an
exemption from United States backup withholding tax with respect to all payments
under this Agreement and any Notes; and

 

(B)           with respect to each beneficiary or member of such Lender that is
claiming the so-called “portfolio interest exemption”, (I) represent to the
Borrowers and the Administrative Agent that such beneficiary or member is not
(1) a bank within the meaning of Section 881(c)(3)(A) of the Code, (2) a “10
percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (II) also deliver to the
Borrowers and the Administrative Agent two U.S. Tax Compliance Certificates from
each beneficiary or member and two accurate and complete original signed copies
of Internal Revenue Service Form W-8BEN, or successor applicable form,
certifying to such beneficiary’s or member’s legal entitlement at the date of
such certificate to an exemption from U.S. withholding tax under the provisions
of Section 871(h) or Section 881(c) of the Code with respect to payments to be
made under this Agreement and any Notes, and (III) also delivers to Borrowers
and the Administrative Agent such other forms, documentation or certifications,
as the case may be, certifying that it is entitled to an exemption from United
States backup withholding tax with respect to payments under this Agreement and
any Notes;

 

(2)           deliver to the Borrowers and the Administrative Agent two further
copies of any such forms, certificates or certifications referred to above on or
before the date any such form, certificate or certification expires or becomes
obsolete, or any beneficiary or member changes, and after the occurrence of any
event requiring a change in the most recently provided form, certificate or
certification and obtain such extensions of time reasonably requested by any
Borrower or the Administrative Agent for filing and completing such forms,
certificates or certifications; and

 

116

--------------------------------------------------------------------------------


 

(3)           deliver, to the extent legally entitled to do so, upon reasonable
request by any Borrower, to the Borrowers and the Administrative Agent such
other forms as may be reasonably required in order to establish the legal
entitlement of such Agent or Lender (or beneficiary or member) to an exemption
from withholding with respect to payments under this Agreement and any Notes,
provided that in determining the reasonableness of a request under this clause
(iii) such Agent or Lender shall be entitled to consider the cost (to the extent
unreimbursed by any of the Borrowers) which would be imposed on such Agent or
Lender (or beneficiary or member) of complying with such request;

 

unless in any such case there has been a Change in Law which renders all such
forms inapplicable or which would prevent such Agent or such Lender (or such
beneficiary or member) from duly completing and delivering any such form with
respect to it and such Agent or such Lender so advises the Parent Borrower and
the Administrative Agent.

 

(c)         Each Lender and each Agent, in each case that is a United States
Person, shall on or before the date of any payment by any Borrower under this
Agreement or any Notes to such Lender or Agent, deliver to such Borrower and the
Administrative Agent two duly completed copies of Internal Revenue Service
Form W-9, or successor form, certifying that such Lender or Agent is a United
States Person and that such Lender or Agent is entitled to complete exemption
from United States backup withholding tax.

 

(d)        Notwithstanding the foregoing, on or before the date of any payment
by any of the Borrowers under this Agreement or any Notes to the Administrative
Agent, the Administrative Agent shall:

 

(i)            deliver to the Borrowers (A) two duly completed copies of
Internal Revenue Service Form W-8ECI, or successor applicable form, with respect
to any amounts payable to the Administrative Agent for its own account, (B) two
duly completed copies of Internal Revenue Service Form W-8IMY, or successor
applicable form, with respect to any amounts payable to the Administrative Agent
for the account of others, certifying that it is a “U.S. branch” and that the
payments it receives for the account of others are not effectively connected
with the conduct of its trade or business in the United States and that it is
using such form as evidence of its agreement with the Borrowers to be treated as
a U.S. person with respect to such payments (and the Borrowers and the
Administrative Agent agree to so treat the Administrative Agent as a U.S. person
with respect to such payments as contemplated by U.S. Treasury Regulation §
1.1441-1(b)(2)(iv)) or (C) such other forms or certifications as may be
sufficient under applicable law to establish that the Administrative Agent is
entitled to receive any payment by any of the Borrowers under this Agreement or
any Notes (whether for its own account or for the account of others) without
deduction or withholding of any United States federal income taxes;

 

(ii)           deliver to the Borrowers two further copies of any such form or
certification provided in Subsection 4.11(d)(i) on or before the date that any
such form or certification expires or becomes obsolete and after the occurrence
of any

 

117

--------------------------------------------------------------------------------


 

event requiring a change in the most recent form or certificate previously
delivered by it to the Borrowers; and

 

(iii)          obtain such extensions of time for filing and completing such
forms or certifications as may reasonably be requested by any Borrower or the
Administrative Agent.

 

(e)         If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA, such Lender
shall deliver to the Administrative Agent and the Borrowers, at the time or
times prescribed by law and at such time or times reasonably requested by the
Administrative Agent or the Borrowers, such documentation prescribed by
applicable law and such additional documentation reasonably requested by the
Administrative Agent or the Borrowers as may be necessary for the Administrative
Agent and the Borrowers to comply with their respective obligations (including
any applicable reporting requirements) under FATCA, to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

 

4.12         Indemnity.  Each Borrower agrees to indemnify each Lender in
respect of Extensions of Credit made, or requested to be made, to the Borrowers
and to hold each such Lender harmless from any loss or expense which such Lender
may sustain or incur (other than through such Lender’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
and nonappealable decision) as a consequence of (a) default by such Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans,
after the Parent Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by such Borrower in making
any prepayment or conversion of Eurodollar Loans after the Borrower
Representative has given a notice thereof in accordance with the provisions of
this Agreement or (c) the making of a payment or prepayment of Eurodollar Loans
or the conversion of Eurodollar Loans on a day which is not the last day of an
Interest Period with respect thereto.  Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest which would
have accrued on the amount so prepaid, or converted, or not so borrowed,
converted or continued, for the period from the date of such prepayment or
conversion or of such failure to borrow, convert or continue to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Loans provided for herein (excluding, however, the Applicable Margin included
therein, if any) over (ii) the amount of interest (as reasonably determined by
such Lender) which would have accrued to such Lender on such amount by placing
such amount on deposit for a comparable period with leading banks in the
interbank eurodollar market.  If any Lender becomes entitled to claim any
amounts under the indemnity contained in this Subsection 4.12, it shall provide
prompt notice thereof to the Parent Borrower, through the Administrative Agent,
certifying (x) that one of the events described in clause (a), (b) or (c) has
occurred and describing in reasonable detail the nature of such event, (y) as to
the loss or expense sustained or incurred by such Lender as a consequence
thereof and (z) as to the amount for which such Lender seeks indemnification
hereunder and a reasonably detailed explanation of the calculation thereof. 
Such a certificate as to any indemnification pursuant to

 

118

--------------------------------------------------------------------------------


 

this Subsection 4.12 submitted by such Lender, through the Administrative Agent,
to the Parent Borrower shall be conclusive in the absence of manifest error. 
The Parent Borrower shall pay (or cause the relevant Borrower to pay) such
Lender the amount shown as due on any such certificate within five Business Days
after receipt thereof.  This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

 

4.13         Certain Rules Relating to the Payment of Additional Amounts. 
(a) Upon the request, and at the expense of the applicable Borrower, each Lender
to which any of the Borrowers is required to pay any additional amount pursuant
to Subsection 4.10 or 4.11, and any Participant in respect of whose
participation such payment is required, shall reasonably afford such Borrower
the opportunity to contest, and reasonably cooperate with such Borrower in
contesting, the imposition of any Non-Excluded Tax giving rise to such payment;
provided that (i) such Lender shall not be required to afford such Borrower the
opportunity to so contest unless such Borrower shall have confirmed in writing
to such Lender its obligation to pay such amounts pursuant to this Agreement and
(ii) such Borrower shall reimburse such Lender for its reasonable attorneys’ and
accountants’ fees and disbursements incurred in so cooperating with such
Borrower in contesting the imposition of such Non-Excluded Tax; provided,
however, that notwithstanding the foregoing no Lender shall be required to
afford any Borrower the opportunity to contest, or cooperate with such Borrower
in contesting, the imposition of any Non-Excluded Taxes, if such Lender in its
sole discretion in good faith determines that to do so would have an adverse
effect on it.

 

(b)        If a Lender changes its applicable lending office (other than
(i) pursuant to clause (c) below or (ii) after an Event of Default under
Subsection 9.1(a) or 9.1(f) has occurred and is continuing) and the effect of
such change, as of the date of such change, would be to cause any of the
Borrowers to become obligated to pay any additional amount under Subsection 4.10
or 4.11, such Borrower shall not be obligated to pay such additional amount.

 

(c)         If a condition or an event occurs which would, or would upon the
passage of time or giving of notice, result in the payment of any additional
amount to any Lender by any of the Borrowers pursuant to Subsection 4.10 or 4.11
or result in Affected Loans or commitments to make Affected Loans being
automatically converted to ABR Loans or commitments to make ABR Loans, as the
case may be, pursuant to Subsection 4.9, such Lender shall promptly notify the
Parent Borrower and the Administrative Agent and shall take such steps as may
reasonably be available to it to mitigate the effects of such condition or event
(which shall include efforts to rebook the Loans held by such Lender at another
lending office, or through another branch or an affiliate, of such Lender);
provided that such Lender shall not be required to take any step that, in its
reasonable judgment, would be materially disadvantageous to its business or
operations or would require it to incur additional costs (unless the Parent
Borrower agrees to reimburse such Lender for the reasonable incremental
out-of-pocket costs thereof).

 

(d)        If any of the Borrowers shall become obligated to pay additional
amounts pursuant to Subsection 4.10 or 4.11 and any affected Lender shall not
have promptly taken steps necessary to avoid the need for payments under
Subsection 4.10 or 4.11 or if Affected Loans or commitments to make Affected
Loans are automatically converted to ABR Loans or

 

119

--------------------------------------------------------------------------------


 

commitments to make ABR Loans, as the case may be, under Subsection 4.9 and any
affected Lender shall not have promptly taken steps necessary to avoid the need
for such conversion under Subsection 4.9, the applicable Borrower shall have the
right, for so long as such obligation remains, (i) with the assistance of the
Administrative Agent to seek one or more substitute Lenders reasonably
satisfactory to the Administrative Agent and such Borrower to purchase the
affected Loan, in whole or in part, at an aggregate price no less than such
Loan’s principal amount plus accrued interest, and assume the affected
obligations under this Agreement, or (ii) so long as no Event of Default under
Subsection 9.1(a) or 9.1(f) then exists or will exist immediately after giving
effect to the respective prepayment, upon notice to the Administrative Agent to
prepay the affected Loan, in whole or in part, subject to Subsection 4.12,
without premium or penalty and terminate the Commitments in respect of the
Revolving Credit Facility of such Lender.  In the case of the substitution of a
Lender, then, the Parent Borrower, any other applicable Borrower, the
Administrative Agent, the affected Lender, and any substitute Lender shall
execute and deliver an appropriately completed Assignment and Acceptance
pursuant to Subsection 11.6(b) to effect the assignment of rights to, and the
assumption of obligations by, the substitute Lender; provided that any fees
required to be paid by Subsection 11.6(b) in connection with such assignment
shall be paid by the Parent Borrower or the substitute Lender.  In the case of a
prepayment of an affected Loan, the amount specified in the notice shall be due
and payable on the date specified therein, together with any accrued interest to
such date on the amount prepaid.  In the case of each of the substitution of a
Lender and of the prepayment of an affected Loan, the applicable Borrower shall
first pay the affected Lender any additional amounts owing under
Subsections 4.10 and 4.11 (as well as any commitment fees and other amounts then
due and owing to such Lender, including any amounts under this Subsection 4.13)
prior to such substitution or prepayment. In the case of the substitution of a
Lender pursuant to this Subsection 4.13(d) or Subsection 4.15(c)(i), if the
Lender being replaced does not execute and deliver to the Administrative Agent a
duly completed Assignment and Acceptance and/or any other documentation
necessary to reflect such replacement by the later of (a) the date on which the
assignee Lender executes and delivers such Assignment and Acceptance and/or such
other documentation and (b) the date as of which all obligations of the
Borrowers owing to such replaced Lender relating to the Loans and participations
so assigned shall be paid in full by the assignee Lender and/or the Parent
Borrower to such Lender being replaced, then the Lender being replaced shall be
deemed to have executed and delivered such Assignment and Acceptance and/or such
other documentation as of such date and the applicable Borrower shall be
entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Lender.

 

(e)         If any Agent or any Lender receives a refund directly attributable
to Taxes for which any of the Borrowers has made additional payments pursuant to
Subsection 4.10(a) or 4.11(a), such Agent or such Lender, as the case may be,
shall promptly pay such refund (together with any interest with respect thereto
received from the relevant taxing authority, but net of any reasonable cost
incurred in connection therewith) to such Borrower; provided, however, that such
Borrower agrees promptly to return such refund (together with any interest with
respect thereto due to the relevant taxing authority) (free of all Non-Excluded
Taxes) to such Agent or the applicable Lender, as the case may be, upon receipt
of a notice that such refund is required to be repaid to the relevant taxing
authority.

 

120

--------------------------------------------------------------------------------


 

(f)         The obligations of any Agent, Lender or Participant under this
Subsection 4.13 shall survive the termination of this Agreement and the payment
of the Loans and all amounts payable hereunder.

 

4.14         Controls on Prepayment if Aggregate Outstanding Credit Exceeds
Aggregate Revolving Credit Loan Commitments.  (a) In addition to the provisions
set forth in Subsection 4.4(b), the Parent Borrower will implement and maintain
internal controls to monitor the borrowings and repayments of Loans by the
Borrowers and the issuance of and drawings under Letters of Credit, with the
objective of preventing any request for an Extension of Credit that would result
in (i) the Aggregate Outstanding Credit with respect to all of the Revolving
Credit Lenders (including the Swingline Lender) being in excess of the aggregate
Commitments then in effect or (ii) any other circumstance under which an
Extension of Credit would not be permitted pursuant to Subsection 2.1(a).

 

(b)        The Administrative Agent will calculate the Aggregate Outstanding
Credit with respect to all of (A) the Revolving Credit Lenders and (B) the
Lenders (in each case, including the Swingline Lender) from time to time, and in
any event not less frequently than once during each calendar week.  In making
such calculations, the Administrative Agent will rely on the information most
recently received by it from the Swingline Lender in respect of outstanding
Swingline Loans and from the Issuing Lenders in respect of outstanding L/C
Obligations.

 

4.15         Defaulting Lenders.  Notwithstanding anything contained in this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Credit Lender is a Defaulting Lender:

 

(a)           no commitment fee shall accrue for the account of a Defaulting
Lender so long as such Lender shall be a Defaulting Lender (except to the extent
it is payable to the Issuing Lender pursuant to clause (d)(v) below);

 

(b)           in determining the Required Lenders or Supermajority Lenders, any
Lender that at the time is a Defaulting Lender (and the Revolving Credit Loans
and/or Commitment of such Defaulting Lender) shall be excluded and disregarded;

 

(c)           the Parent Borrower shall have the right, at its sole expense and
effort (i) to seek one or more Persons reasonably satisfactory to the
Administrative Agent and the Parent Borrower to each become a substitute
Revolving Credit Lender and assume all or part of the Commitment of any
Defaulting Lender and the Parent Borrower, the Administrative Agent and any such
substitute Revolving Credit Lender shall execute and deliver, and such
Defaulting Lender shall thereupon be deemed to have executed and delivered, an
appropriately completed Assignment and Acceptance to effect such substitution or
(ii) so long as no Event of Default under Subsection 9.1(a) or 9.1(f) then
exists or will exist immediately after giving effect to the respective
prepayment, upon notice to the Administrative Agent, to prepay the Loans and, at
the Parent Borrower’s option, terminate the Commitments of such Defaulting
Lender, in whole or in part, without premium or penalty;

 

121

--------------------------------------------------------------------------------


 

(d)                                 if any Swingline Exposure exists or any L/C
Obligations exist at the time a Revolving Credit Lender becomes a Defaulting
Lender then:

 

(i)                                     all or any part of such Swingline
Exposure and L/C Obligations shall be re-allocated among the Non-Defaulting
Lenders in accordance with their respective Commitment Percentages but only to
the extent the sum of all Non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and L/C Obligations does not exceed the
total of all Non-Defaulting Lenders’ Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrowers shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Defaulting Lender’s Swingline Exposure and (y) second, cash collateralize
such Defaulting Lender’s L/C Obligations (after giving effect to any partial
reallocation pursuant to clause (i) above) on terms reasonably satisfactory to
the Administrative Agent for so long as such L/C Obligations are outstanding;

 

(iii)                               if any portion of such Defaulting Lender’s
L/C Obligations is cash collateralized pursuant to clause (ii) above, the
Borrowers shall not be required to pay the L/C Fee for participation with
respect to such portion of such Defaulting Lender’s L/C Exposure so long as it
is cash collateralized;

 

(iv)                              if any portion of such Defaulting Lender’s L/C
Obligations is reallocated to the Non-Defaulting Lenders pursuant to clause
(i) above, then the letter of credit commission with respect to such portion
shall be allocated among the Non-Defaulting Lenders in accordance with their
Commitment Percentages; or

 

(v)                                 if any portion of such Defaulting Lender’s
L/C Obligations is neither cash collateralized nor reallocated pursuant to this
Subsection 4.15(d), then, without prejudice to any rights or remedies of the
Issuing Lender or any Revolving Credit Lender hereunder, the commitment fee that
otherwise would have been payable to such Defaulting Lender (with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such L/C
Obligations) and the letter of credit commission payable with respect to such
Defaulting Lender’s L/C Obligations shall be payable to the Issuing Lender until
such L/C Obligations are cash collateralized and/or reallocated;

 

(e)                                  so long as any Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Lender shall not be required to issue, amend or increase any
Letter of Credit, unless they are respectively satisfied that the related
exposure will be 100% covered by the Commitments of the Non-Defaulting Lenders
and/or cash collateralized on terms reasonably satisfactory to the
Administrative Agent, and participations in any such newly issued or increased
Letter of Credit or newly made Swingline Loan shall be allocated among
Non-Defaulting Lenders in accordance

 

122

--------------------------------------------------------------------------------


 

with their respective Commitment Percentages (and Defaulting Lenders shall not
participate therein); and

 

(f)                                    any amount payable to such Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Subsection 11.7) may, in lieu of being distributed to such
Defaulting Lender, be retained by the Administrative Agent in a segregated
non-interest bearing account and, subject to any applicable Requirements of Law,
be applied at such time or times as may be determined by the Administrative
Agent (i) first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder, (ii) second, pro rata, to the payment of
any amounts owing by such Defaulting Lender to the Issuing Lender or Swingline
Lender hereunder, (iii) third, to the funding of any Loan or the funding or cash
collateralization of any participation in any Swingline Loan or Letter of Credit
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (iv) fourth, if so determined by the Administrative Agent and the Parent
Borrower, held in such account as cash collateral for future funding obligations
of the Defaulting Lender under this Agreement, (v) fifth, pro rata, to the
payment of any amounts owing to the Borrowers or the Lenders as a result of any
judgment of a court of competent jurisdiction obtained by a Borrower or any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement and (vi) sixth, to such
Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if such payment is (x) a prepayment of the principal amount of any
Loans or Reimbursement Obligations in respect of L/C Disbursements in respect of
which a Defaulting Lender has funded its participation obligations and (y) made
at a time when the conditions set forth in Subsection 6.2 are satisfied, such
payment shall be applied solely to prepay the Loans of, and Reimbursement
Obligations owed to, all Non-Defaulting Lenders pro rata prior to being applied
to the prepayment of any Loans, or Reimbursement Obligations owed to, any
Defaulting Lender.

 

(g)                                 In the event that the Administrative Agent,
the Borrower Representative, each applicable Issuing Lender or the Swingline
Lender, as the case may be, each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and L/C Obligations of the Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment and on such date such Lender
shall purchase at par such of the Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Commitment Percentage.  The rights and
remedies against a Defaulting Lender under this Subsection 4.15 are in addition
to other rights and remedies that the Borrowers, the Administrative Agent, the
Issuing Lenders, the Swingline Lender and the Non-Defaulting Lenders may have
against such Defaulting Lender.  The arrangements permitted or required by this
Subsection 4.15 shall be permitted under this Agreement, notwithstanding any
limitation on Liens or the pro rata sharing provisions or otherwise.

 

123

--------------------------------------------------------------------------------


 

4.16                           Cash Management.  (a) Annexed hereto as Schedule
4.16, Parts 1 to 6 respectively, as the same may be modified from time to time
by notice to the Administrative Agent or in accordance with Subsection 4.16(i),
is a schedule of all Related Corporation DDAs, Related Corporation Concentration
Accounts, Loan Party DDAs, Loan Party Concentration Accounts and Restricted Bank
Accounts that are maintained by the Related Corporations and the Loan Parties,
as applicable, which schedule includes (except for the schedules relating to
Related Corporation DDAs and Related Corporation Concentration Accounts), with
respect to each depository (i) the name and address of such depository; (ii) the
account number(s) (and account name(s) of such bank account(s)) maintained with
such depository; and (iii) a contact person at such depository.

 

(b)                                 Except as otherwise agreed by the
Administrative Agent, and subject to clauses (c) and (d) below, after the
Closing Date the Parent Borrower shall, and shall cause each Loan Party to, as
applicable:

 

(i)                                     at all times on and after the Closing
Date, (x) instruct each depository institution for each Loan Party DDA (other
than with respect to Loan Party DDAs subject to clause (y) below) to sweep the
entire available balance at the end of each Business Day in such Loan Party DDA
to one of the Loan Party Concentration Accounts no less frequently than on a
daily basis, or (y) transfer the entire available balance at the end of each
Business Day in all Loan Party DDAs not subject to instructions given in
accordance with clause (x) above to one of the Loan Party Concentration Accounts
no less frequently than on a daily basis, provided that all balances subject to
transfers pursuant to this clause (y) shall count towards the Target Amount,
provided, further, that for a period of 30 days following the Closing Date any
available balances manually transferred in accordance with this clause (y) from
the Loan Party DDAs listed in Part 6 of Schedule 4.16 to Loan Party
Concentration Accounts shall not count towards the Target Amount (it being
understood that after such time period such Loan Party DDAs shall either comply
with clause (x) above or their available balances shall count towards the Target
Amount in accordance with this clause (y)),

 

(ii)                                  procure, with respect to each Related
Corporation DDA maintained from time to time by any Related Corporation with an
available balance at the end of each Business Day, (x) on and after the Closing
Date, in respect of Related Corporation DDAs with an available balance that
prior to the Closing Date has customarily been transferred or swept on a daily
basis and (y) within 30 days of the Closing Date, in respect of Related
Corporation DDAs with an available balance that prior to the Closing Date has
not customarily been transferred or swept on a daily basis, the transfer or
sweep of such available balance to one of the Related Corporation Concentration
Accounts or one of the Loan Party Concentration Accounts no less frequently than
on a daily basis,

 

(iii)                               procure, with respect to each Related
Corporation Concentration Account maintained from time to time by any Related
Corporation with an available balance at the beginning of each Business Day (or,
at the Parent Borrower’s election, at the end of each Business Day), (x) on and
after the

 

124

--------------------------------------------------------------------------------


 

Closing Date, in respect of Related Corporation Concentration Accounts with an
available balance that prior to the Closing Date has customarily been
transferred on a daily basis and (y) within 30 days of the Closing Date, in
respect of Related Corporation Concentration Accounts with an available balance
that prior to the Closing Date has customarily not been transferred on a daily
basis, the transfer of such available balance to one of the Loan Party
Concentration Accounts no less frequently than on a daily basis (provided that
the Parent Borrower shall use commercially reasonable efforts to implement sweep
arrangements with the applicable depositary institution for each Related
Corporation Concentration Account),

 

(iv)                              within ninety (90) days of the Closing Date
(or such later day as the Administrative Agent may, in its sole discretion,
agree to), enter, or cause the applicable Loan Party to enter, into a blocked
account agreement (each, a “Blocked Account Agreement”), in form reasonably
satisfactory to the Administrative Agent, with the Administrative Agent or the
Collateral Agent and any depositary with which such Loan Party maintains a Loan
Party Concentration Account (and, at the option of the Parent Borrower, a Loan
Party DDA) (each such account, a “Blocked Account”), covering each such Loan
Party Concentration Account (and, at the option of the Parent Borrower, one or
more Loan Party DDAs) maintained with such depositary,

 

(v)                                 (A) instruct all Account Debtors of such
Loan Party that remit payments of Accounts regularly by check pursuant to
arrangements with such Loan Party to remit all such payments (other than (i) any
Accounts (or any payment thereof) that are to be deposited in Excluded Bank
Accounts or (ii) any Accounts (or any payment thereof) excluded from the
Collateral pursuant to any Security Document, including Excluded Assets), to the
applicable “P.O. Boxes” or “Lockbox Addresses” with respect to the applicable
Loan Party DDA or, except in the case of checks which relate to any Restricted
Government Accounts, any applicable Loan Party Concentration Account, which
remittances shall be collected by the applicable depositary and deposited in the
applicable Loan Party DDA or the applicable Loan Party Concentration Account or
(B) cause any checks relating to any such Accounts to be deposited in the
applicable Loan Party DDA or applicable Loan Party Concentration Account within
two (2) Business Days after such check is received by such Loan Party, and

 

(vi)                              (A) procure that all Account Debtors of
Related Corporations that remit payments of Accounts regularly by check pursuant
to arrangements with such Related Corporation are instructed to remit all such
payments to the applicable “P.O. Boxes” or “Lockbox Addresses” with respect to
the applicable Related Corporation DDA, which remittances shall be collected by
the applicable depositary and deposited in the applicable Related Corporation
DDA or (B) procure that the checks relating to any such Accounts be deposited in
the applicable Related Corporation DDA within two (2) Business Days after such
check is received by such Related Corporation or Loan Party, as the case may be.

 

125

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding the provisions of clause
(b) above, in relation to the DDAs and Related Corporation Concentration
Accounts, it will not be a breach of the covenants contained in clause (b) above
with respect to any DDA or Related Corporation Concentration Account if the
amount that is not transferred from such DDA or Related Corporation
Concentration Account to any Loan Party Concentration Account, when aggregated
with the amounts not transferred from all other DDAs and Related Corporation
Concentration Accounts to any Loan Party Concentration Account and all amounts
counting towards the Target Amount pursuant to Subsection 4.16(b)(i)(y) above
(but excluding for this purpose any amounts permitted to remain in any
Restricted Bank Account and any amounts in any Loan Party DDAs that are Blocked
Accounts), does not at any time exceed the sum of the Target Amount plus the
Business Development Amount.

 

(d)                                 Notwithstanding the provisions of clause
(b) above, with respect to any DDA or Concentration Account that has been
designated as a Restricted Bank Account in accordance with Subsection 4.16(k),
the provisions of clause (b) shall not apply to such Restricted Bank Account to
the extent of any legal restriction or requirement (including under applicable
law, statute, ordinance, code, decree, treaty, rule or regulation, pursuant to
the determination or order of any court, tribunal, administrative agency or
other Governmental Authority or to the extent otherwise requested or required by
any Governmental Authority, each, for purposes of this Subsection 4.16 a “legal
requirement”), or any contractual requirement applicable to such Person or its
assets or to which such person or its assets are bound or subject, which either
prohibits the transfer of any funds in such Restricted Bank Account or requires
a minimum credit balance to be maintained in such Restricted Bank Account, for
so long as such legal requirement or contractual requirement remains in effect,
provided that the amount in such Restricted Bank Account which may not be
transferred, or the minimum credit balance that must be maintained, in each case
unless otherwise further notified, shall not exceed the applicable affected
amount notified by the Parent Borrower to the Administrative Agent at the time
of designation of such bank account as a Restricted Bank Account.

 

(e)                                  (i) The Parent Borrower shall not, and
shall cause each Loan Party to not, cause any proceeds of any Accounts (other
than Restricted Government Accounts) that are to be deposited into any Loan
Party DDA or transferred to any Loan Party Concentration Account in accordance
with clause (b) above to be otherwise redirected. (ii) The Parent Borrower shall
not, and shall procure that each Related Corporation shall not, cause any
proceeds of any Accounts (other than Restricted Government Accounts) that are to
be deposited into any Related Corporation DDA or transferred to any Related
Corporation Concentration Account in accordance with clause (b) above to be
otherwise redirected.

 

(f)                                    Each Blocked Account Agreement shall
require, after the occurrence and during the continuance of a Dominion Event,
the ACH or wire transfer no less frequently than once per Business Day (unless
the Commitments have been terminated and the monetary obligations then due and
owing hereunder and under the other Loan Documents have been paid in full and
all Letters of Credit have either been terminated or expired (unless cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent)), of all available cash balances and cash receipts,
including the then contents or then entire available ledger balance of each
Blocked Account net of such minimum balance (not to exceed $1,000,000 per
account or $3,000,000 in the aggregate), if any, required by the bank at which
such Blocked

 

126

--------------------------------------------------------------------------------


 

Account is maintained to a bank account maintained by the Administrative Agent
at Deutsche Bank AG New York Branch (or another bank of recognized standing
reasonably selected by the Administrative Agent with the reasonable consent of
the Parent Borrower) (the “Core Concentration Account”).  The Parent Borrower
shall not, and shall cause each Loan Party to not, cause the proceeds of any
Blocked Account to be otherwise redirected.

 

(g)                                 All collected amounts received in the Core
Concentration Account shall be distributed and applied on a daily basis in the
following order (in each case, to the extent the Administrative Agent has actual
knowledge of the amounts owing or outstanding as described below and after
giving effect to the application of any such amounts constituting proceeds from
any Collateral otherwise required to be applied pursuant to the terms of the
respective Security Document or any applicable intercreditor agreement): 
(1) first, to the payment (on a ratable basis) of any outstanding expenses
actually due and payable to the Administrative Agent or the Collateral Agent
under any of the Loan Documents and to repay or prepay outstanding Revolving
Credit Loans advanced by the Administrative Agent; (2) second, to the extent all
amounts referred to in preceding clause (1) have been paid in full, to pay (on a
ratable basis) all outstanding expenses actually due and payable to each Issuing
Lender under any of the Loan Documents and to repay all outstanding Unpaid
Drawings and all interest thereon; (3) third, to the extent all amounts referred
to in preceding clauses (1) and (2) have been paid in full, to pay (on a ratable
basis) all accrued and unpaid interest actually due and payable on the Revolving
Credit Loans and all accrued and unpaid Fees actually due and payable to the
Administrative Agent, the Issuing Lenders and the Lenders under any of the Loan
Documents; (4) fourth, to the extent all amounts referred to in preceding
clauses (1) through (3), inclusive, have been paid in full, to repay (on a
ratable basis) the outstanding principal of Revolving Credit Loans (whether or
not then due and payable); (5) fifth, to the extent all amounts referred to in
preceding clauses (1) through (4), inclusive, have been paid in full, to pay (on
a ratable basis) all outstanding obligations of the Borrowers then due and
payable to the Administrative Agent, the Collateral Agent, and the Lenders under
this Agreement; and (6) sixth, to the extent all amounts referred to in
preceding clauses (1) through (5), inclusive, have been paid in full, to pay (on
a ratable basis) all other outstanding obligations of the Borrowers then due and
payable to the Administrative Agent, the Collateral Agent, and the Lenders under
any of the Loan Documents.  This Subsection 4.16(g) may be amended (and the
Lenders hereby irrevocably authorize the Administrative Agent to enter into such
amendments) to the extent necessary to reflect differing amounts payable, and
priorities of payments, to Lenders participating in any new classes or tranches
of loans added pursuant to Subsections 2.6, 2.7 and 2.8, as applicable, in
accordance with Subsection 11.1(d).

 

(h)                                 If, at any time after the occurrence and
during the continuance of a Dominion Event as to which the Administrative Agent
has notified the Borrower Representative, any cash, Cash Equivalents or
Temporary Cash Investments owned by any Loan Party (other than (i) de minimis
cash, Cash Equivalents and/or Temporary Cash Investments from time to time
inadvertently misapplied by any Loan Party, (ii) cash, Cash Equivalents or
Temporary Cash Investments deposited or to be deposited in an Excluded Bank
Account or a Restricted Bank Account in accordance with this Subsection 4.16,
(iii) cash, Cash Equivalents or Temporary Cash Investments that are (or are in
any bank account that is) excluded from the Collateral pursuant to any Security
Document, including Excluded Assets and (iv) cash, Cash Equivalents or Temporary
Cash Investments in the Asset Sales Proceeds Account (as defined in the

 

127

--------------------------------------------------------------------------------


 

ABL/Term Loan Intercreditor Agreement, if any) are deposited to any bank
account, or held or invested in any manner, otherwise than in a Blocked Account
subject to a Blocked Account Agreement (or a Loan Party DDA which is swept daily
to such Blocked Account), the Administrative Agent shall be entitled to require
the applicable Loan Party to close such bank account and have all funds therein
transferred to a Blocked Account, and to cause all future deposits that were
previously made or required to be made to such bank account to be made to a
Blocked Account.

 

(i)                                     (a) The Loan Parties and Related
Corporations respectively may close DDAs or Concentration Accounts and/or open
new DDAs or new Concentration Accounts, subject to, in the case of any new Loan
Party Concentration Account, (i) the contemporaneous execution and delivery to
the Administrative Agent of a Blocked Account Agreement consistent with the
provisions of this Subsection 4.16 with respect to each such new Loan Party
Concentration Account or (ii) other arrangements reasonably satisfactory to the
Administrative Agent and (b) as part of the Compliance Certificate to be
delivered concurrently with the delivery of financial statements and reports
referred to in Subsections 7.1(a) and 7.1(b) the Parent Borrower will provide a
list to the Administrative Agent of any new opened or acquired Loan Party DDAs
or Loan Party Concentration Accounts during the preceding Fiscal Quarter.

 

(j)                                     In the event that a Loan Party or a
Related Corporation acquires new demand deposit accounts or new concentration
accounts in connection with an acquisition, the Parent Borrower will procure
that such Loan Party shall within ninety (90) days of the date of such
acquisition (or such longer period as may be agreed by the Administrative Agent)
cause such new demand deposit accounts or new concentration accounts so acquired
to comply with the applicable requirements of Subsection 4.16(b) (including,
with respect to any new Loan Party Concentration Account, by entering into a
Blocked Account Agreement) or shall enter into other arrangements consistent
with the provisions of this Subsection 4.16 and otherwise reasonably
satisfactory to the Administrative Agent with respect to any new Loan Party
Concentration Account or Loan Party DDA that, in either case, is to become a
Blocked Account.

 

(k)                                  In order for any DDA or Concentration
Account to be designated as a Restricted Bank Account, the Parent Borrower shall
notify the Administrative Agent in writing of the account number(s) (and account
name(s)) of the applicable DDA or Concentration Account and any minimum credit
balance that must be maintained or any restriction on the amount of funds that
may be transferred out of the applicable DDA or Concentration Account, in each
case pursuant to any contractual requirement with a customer or because of a
legal requirement, including the reason for such minimum credit balance or
restriction (it being understood that any such minimum credit balance required
to be maintained or any restriction on the amount of funds that may be
transferred out of the applicable Restricted Bank Account may be increased or
updated from time to time by further notice to the Administrative Agent), and
such DDA or Concentration Account (and such related information) shall be deemed
added to Part 5 of Schedule 4.16, and such DDA or Concentration Account shall
thereafter continue to be designated as a Restricted Bank Account, for so long
as the relevant legal requirement or contractual requirement affecting such
Restricted Bank Account remains in effect.

 

(l)                                     The Core Concentration Account shall at
all times be under the sole dominion and control of the Administrative Agent. 
The Parent Borrower, on behalf of each

 

128

--------------------------------------------------------------------------------


 

Loan Party, hereby acknowledges and agrees that, except to the extent otherwise
provided in the Guarantee and Collateral Agreement or any applicable
intercreditor agreement (x) such Loan Party has no right of withdrawal from the
Core Concentration Account, (y) the funds on deposit in the Core Concentration
Account shall at all times continue to be collateral security for all of the
Obligations of the Loan Parties hereunder and under the other Loan Documents,
and (z) the funds on deposit in the Core Concentration Account shall be applied
as provided in this Agreement and the ABL/Term Loan Intercreditor Agreement (and
any other applicable intercreditor agreement).  In the event that,
notwithstanding the provisions of this Subsection 4.16, any Loan Party receives
or otherwise has dominion and control of any proceeds or collections required to
be transferred to the Core Concentration Account pursuant to Subsection 4.16(f),
such proceeds and collections shall be held in trust by such Loan Party for the
Administrative Agent, shall not be commingled with any of such Loan Party’s
other funds or deposited in any bank account of such Loan Party (other than any
bank account by which such Loan Party received or acquired dominion or control
over such proceeds and collections or with any funds in such bank account) and
shall promptly be deposited into the Core Concentration Account or dealt with in
such other fashion as such Loan Party may be instructed by the Administrative
Agent.

 

(m)                               So long as no Dominion Event has occurred and
is continuing, the Loan Parties may direct, and shall have sole control over,
the manner of disposition of funds in the Blocked Accounts.

 

(n)                                 Any amounts held or received in the Core
Concentration Account (including all interest and other earnings with respect
hereto, if any) at any time (x) when all of the monetary obligations due and
owing hereunder and under the other Loan Documents have been satisfied or
(y) all Dominion Events have been cured, shall (subject in the case of clause
(x) to the provisions of the applicable intercreditor agreement), be remitted to
the operating bank account of the applicable Borrower.

 

SECTION 5

 

Representations and Warranties

 

To induce the Administrative Agent and each Lender to make the Extensions of
Credit requested to be made by it on the Closing Date and on each Borrowing Date
thereafter, the Parent Borrower with respect to itself and its Restricted
Subsidiaries, hereby represents and warrants, on the Closing Date, in each case
after giving effect to the Transactions, and on every Borrowing Date thereafter
to the Administrative Agent and each Lender that:

 

5.1                                 Financial Condition.  (a) (i) The audited
consolidated balance sheets of the Company and its Subsidiaries as of
December 31, 2010, December 31, 2009 and December 31, 2008 and the related
consolidated statements of income, parent company equity and cash flows for the
Fiscal Years ended December 31, 2010, December 31, 2009 and December 31, 2008,
reported on by and accompanied by unqualified reports from Ernst & Young LLP,
and (ii) the unaudited consolidated balance sheets of the Company and its
Subsidiaries and the related consolidated statements of income, parent company
equity and cash flows for the Fiscal Quarter ended March 31, 2011 present
fairly, in all material respects, the consolidated financial condition

 

129

--------------------------------------------------------------------------------


 

as at such dates, and the consolidated statements of operations and consolidated
cash flows for the respective Fiscal Years then ended, of the Company and its
Subsidiaries.  All such financial statements, including the related schedules
and notes thereto, have been prepared in accordance with GAAP consistently
applied throughout the periods covered thereby (except as approved by a
Responsible Officer, and disclosed in any such schedules and notes).  Except as
disclosed on Schedule 5.1, during the period from December 31, 2010 to and
including the Closing Date, except as provided in or permitted under the Merger
Agreement or in connection with the Transactions, there has been no sale,
transfer or other disposition by the Company and its Subsidiaries of any
material part of its business or property and no purchase or other acquisition
by the Company and its Subsidiaries of any business or property (including any
Capital Stock of any other Person) which in either case is material in relation
to the consolidated financial condition of the Company and its Subsidiaries,
taken as a whole, which is not reflected in the foregoing financial statements
or in the notes thereto or has not otherwise been disclosed in writing to the
Lenders on or prior to the Closing Date.

 

(b)                         As of the Closing Date, except as set forth in the
financial statements referred to in Subsection 5.1(a), there are no liabilities
of any Loan Party of any kind, whether accrued, contingent, absolute,
determined, determinable or otherwise, which could reasonably be expected to
result in a Material Adverse Effect.

 

(c)                          The pro forma balance sheet and statements of
operations of the Company and its Subsidiaries, copies of which have heretofore
been furnished to each Lender, are the balance sheet and statements of
operations of the Company and its Subsidiaries as of March 31, 2011, adjusted to
give effect (as if such events had occurred on such date for purposes of the
balance sheet and on April 1, 2010, for purposes of the statement of
operations), to the consummation of the Transactions, and the Extensions of
Credit hereunder on the Closing Date.

 

(d)                         The Projections have been prepared by management of
the Parent Borrower in good faith based upon assumptions believed by management
to be reasonable at the time of preparation thereof (it being understood that
such Projections, and the assumptions on which they were based, may or may not
prove to be correct).

 

5.2                                 No Change; Solvent.  Since the Closing Date,
except as and to the extent disclosed on Schedule 5.2, there has been no
development or event relating to or affecting any Loan Party which has had or
would be reasonably expected to have a Material Adverse Effect (after giving
effect to (i) the consummation of the Transactions, (ii) the making of the
Extensions of Credit to be made on the Closing Date and the application of the
proceeds thereof as contemplated hereby, and (iii) the payment of actual or
estimated fees, expenses, financing costs and tax payments related to the
Transactions contemplated hereby).  Since December 31, 2010, except (x) as
contemplated or permitted by the Merger Agreement on or prior to the Closing
Date, (y) in connection with the Transactions or (z) as otherwise permitted
under this Agreement and each other Loan Document, no dividends or other
distributions have been declared, paid or made upon the Capital Stock of the
Parent Borrower, nor has any of the Capital Stock of the Parent Borrower been
redeemed, retired, purchased or otherwise acquired for value by the Parent
Borrower or any of its Restricted Subsidiaries.  As of the Closing Date, after
giving effect to the consummation of the transactions described in preceding
clauses (i) through (iii) of the second

 

130

--------------------------------------------------------------------------------


 

preceding sentence, the Parent Borrower, together with its Restricted
Subsidiaries on a consolidated basis, is Solvent.

 

5.3                                 Corporate Existence; Compliance with Law. 
Each of the Loan Parties (a) except as set forth on Schedule 5.3, is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has the legal right to own
and operate its property, to lease the property it operates as lessee and to
conduct the business in which it is currently engaged, except to the extent that
the failure to have such legal right would not be reasonably expected to have a
Material Adverse Effect, (c) is duly qualified as a foreign corporation or
limited liability company and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing would not be
reasonably expected to have a Material Adverse Effect and (d) is in compliance
with all Requirements of Law, except to the extent that the failure to comply
therewith would not, in the aggregate, be reasonably expected to have a Material
Adverse Effect.

 

5.4                                 Corporate Power; Authorization; Enforceable
Obligations.  Each Loan Party has the corporate or other organizational power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of each of the Borrowers, to
obtain Extensions of Credit hereunder, and each such Loan Party has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of each of the Borrowers, to authorize the Extensions of Credit to it,
if any, on the terms and conditions of this Agreement, any Notes and the L/C
Requests.  No consent or authorization of, filing with, notice to or other
similar act by or in respect of, any Governmental Authority or any other Person
is required to be obtained or made by or on behalf of any Loan Party in
connection with the execution, delivery, performance, validity or enforceability
of the Loan Documents to which it is a party or, in the case of each of the
Borrowers, with the Extensions of Credit to it, if any, hereunder, except for
(a) consents, authorizations, notices and filings described in Schedule 5.4, all
of which have been obtained or made prior to the Closing Date, (b) filings to
perfect the Liens created by the Security Documents, (c) filings pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in
respect of Accounts of the Parent Borrower and its Restricted Subsidiaries the
Obligor in respect of which is the United States of America or any department,
agency or instrumentality thereof, (d) establishment of assignment of Restricted
Government Accounts by or pursuant to the order of a court of competent
jurisdiction and (e) consents, authorizations, notices and filings which the
failure to obtain or make would not reasonably be expected to have a Material
Adverse Effect.  This Agreement has been duly executed and delivered by the
Parent Borrower and each of the Borrowers, and each other Loan Document to which
any Loan Party is a party will be duly executed and delivered on behalf of such
Loan Party.  This Agreement constitutes a legal, valid and binding obligation of
each of the Borrowers and each other Loan Document to which any Loan Party is a
party when executed and delivered will constitute a legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, in each case except as enforceability may be limited by
applicable domestic or foreign bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

 

131

--------------------------------------------------------------------------------


 

5.5                                 No Legal Bar.  The execution, delivery and
performance of the Loan Documents by any of the Loan Parties, the Extensions of
Credit hereunder and the use of the proceeds thereof (a) will not violate any
Requirement of Law or Contractual Obligation of such Loan Party in any respect
that would reasonably be expected to have a Material Adverse Effect, (b) will
not result in, or require the creation or imposition of any Lien (other than
Liens securing the Obligations) on any of its properties or revenues pursuant to
any such Requirement of Law or Contractual Obligation and (c) will not violate
any provision of the Organizational Documents of such Loan Party or any of the
Restricted Subsidiaries.

 

5.6                                 No Material Litigation.  No litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Parent Borrower, threatened by
or against the Parent Borrower or any of its Restricted Subsidiaries or against
any of their respective properties or revenues, (a) except as described on
Schedule 5.6, which is so pending or threatened at any time on or prior to the
Closing Date and relates to any of the Loan Documents or any of the transactions
contemplated hereby or thereby or (b) which would be reasonably expected to have
a Material Adverse Effect.

 

5.7                                 No Default.  Neither the Parent Borrower nor
any of its Restricted Subsidiaries is in default under or with respect to any of
its Contractual Obligations in any respect which would be reasonably expected to
have a Material Adverse Effect.  Since the Closing Date, no Default or Event of
Default has occurred and is continuing.

 

5.8                                 Ownership of Property; Liens.  Each of the
Parent Borrower and its Restricted Subsidiaries has good title in fee simple to,
or a valid leasehold interest in, all its material real property, and good title
to, or a valid leasehold interest in, all its other material property, except
those for which the failure to have such good title or have such leasehold
interest in would not be reasonably expected to have a Material Adverse Effect,
and none of such real or other property is subject to any Lien, except for
Permitted Liens.  Schedule 5.8 sets forth all Mortgaged Fee Properties as of the
Closing Date.

 

5.9                                 Intellectual Property.  The Parent Borrower
and each of its Restricted Subsidiaries owns, or has the legal right to use, all
United States and foreign patents, patent applications, trademarks, trademark
applications, trade names, copyrights, technology, know-how and processes
necessary for each of them to conduct its business as currently conducted (the
“Intellectual Property”) except for those the failure to own or have such legal
right to use would not be reasonably expected to have a Material Adverse
Effect.  Except as provided on Schedule 5.9, no claim has been asserted and is
pending by any Person against the Parent Borrower or any of its Restricted
Subsidiaries challenging or questioning the use of any such Intellectual
Property or the validity or effectiveness of any such Intellectual Property, nor
does the Parent Borrower know of any such claim, and, to the knowledge of the
Parent Borrower, the use of such Intellectual Property by the Parent Borrower
and its Restricted Subsidiaries does not infringe on the rights of any Person,
except for such claims and infringements which in the aggregate, would not be
reasonably expected to have a Material Adverse Effect.

 

5.10                           Taxes.  To the knowledge of the Parent Borrower,
each of Holdings, the Parent Borrower and its Restricted Subsidiaries has filed
or caused to be filed all material tax returns which are required to be filed by
it and has paid (a) all Taxes shown to be due and payable on such returns and
(b) all Taxes shown to be due and

 

132

--------------------------------------------------------------------------------


 

payable on any assessments of which it has received notice made against it or
any of its property (including the Mortgaged Fee Properties) and all other Taxes
imposed on it or any of its property by any Governmental Authority (other than
in respect of any (i) Taxes with respect to which the failure to pay, in the
aggregate, would not have a Material Adverse Effect or (ii) Taxes the amount or
validity of which are currently being contested in good faith by appropriate
proceedings diligently conducted and with respect to which reserves in
conformity with GAAP have been provided on the books of Holdings, the Parent
Borrower or its Restricted Subsidiaries, as the case may be); and no Tax Liens
have been filed (except for Liens for Taxes not yet due and payable), and no
claim is being asserted in writing, with respect to any such Taxes.

 

5.11                           Federal Regulations.  No part of the proceeds of
any Extensions of Credit will be used for any purpose which violates the
provisions of the Regulations of the Board, including without limitation,
Regulation T, Regulation U or Regulation X of the Board.  If requested by any
Lender or the Administrative Agent, the Parent Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, referred to in
said Regulation U.

 

5.12                           ERISA.  (a) During the five year period prior to
each date as of which this representation is made, or deemed made, with respect
to any Plan, none of the following events or conditions, either individually or
in the aggregate, has resulted or is reasonably likely to result in a Material
Adverse Effect:  (i) a Reportable Event; (ii) a failure to satisfy the minimum
funding standard (within the meaning of Section 412 of the Code or Section 302
of ERISA); (iii) any noncompliance with the applicable provisions of ERISA or
the Code; (iv) a termination of a Single Employer Plan (other than a standard
termination pursuant to Section 4041(b) of ERISA); (v) a Lien on the property of
the Parent Borrower or its Restricted Subsidiaries in favor of the PBGC or a
Plan; (vi) a complete or partial withdrawal from any Multiemployer Plan by the
Parent Borrower or any Commonly Controlled Entity; (vii) the Reorganization or
Insolvency of any Multiemployer Plan; or (viii) any transactions that resulted
or could reasonably be expected to result in any liability to the Parent
Borrower or any Commonly Controlled Entity under Section 4069 of ERISA or
Section 4212(c) of ERISA.

 

(b)                         With respect to any Foreign Plan, none of the
following events or conditions exists and is continuing that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect:  (i) substantial non-compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders; (ii) failure to be maintained, where required, in good standing with
applicable regulatory authorities; (iii) any obligation of the Parent Borrower
or its Restricted Subsidiaries in connection with the termination or partial
termination of, or withdrawal from, any Foreign Plan; (iv) any Lien on the
property of the Parent Borrower or its Restricted Subsidiaries in favor of a
Governmental Authority as a result of any action or inaction regarding a Foreign
Plan; (v) for each Foreign Plan which is a funded or insured plan, failure to be
funded or insured on an ongoing basis to the extent required by applicable
non-U.S. law (using actuarial methods and assumptions which are consistent with
the valuations last filed with the applicable Governmental Authorities);
(vi) any facts that, to the best knowledge of the Parent Borrower or any of its
Restricted Subsidiaries, exist that would reasonably be expected to give rise to
a dispute and any pending or threatened disputes that, to the best knowledge of
the Parent

 

133

--------------------------------------------------------------------------------


 

Borrower or any of its Restricted Subsidiaries, would reasonably be expected to
result in a material liability to the Parent Borrower or any of its Restricted
Subsidiaries concerning the assets of any Foreign Plan (other than individual
claims for the payment of benefits); and (vii) failure to make all contributions
in a timely manner to the extent required by applicable non-U.S. law.

 

5.13                           Collateral.  Upon execution and delivery thereof
by the parties thereto, the Guarantee and Collateral Agreement and the Mortgages
(if any) will be effective to create (to the extent described therein) in favor
of the Collateral Agent for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in or liens on the Collateral described
therein, except as to enforcement, as may be limited by applicable domestic or
foreign bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing (and
with respect to Restricted Government Accounts, only after assignment thereof
has been established by or pursuant to the order of a court of competent
jurisdiction).  When (a) the actions specified in Schedule 3 to the Guarantee
and Collateral Agreement have been duly taken, (b) all applicable Instruments,
Chattel Paper and Documents (each as described therein) a security interest in
which is perfected by possession have been delivered to, and/or are in the
continued possession of, the Collateral Agent and (c) all Deposit Accounts and
Pledged Stock (each as defined in the Guarantee and Collateral Agreement) a
security interest in which is required to be or is perfected by “control” (as
described in the Uniform Commercial Code as in effect in each applicable
jurisdiction (in the case of Deposit Accounts) and the State of New York (in the
case of Pledged Stock) from time to time) are under the “control” of the
Collateral Agent or the Administrative Agent, as agent for the Collateral Agent
and as directed by the Collateral Agent, and (d) the Mortgages (if any) have
been duly recorded in the proper recorders’ offices or appropriate public
records and the mortgage recording fees and taxes in respect thereof, if any,
are paid and compliance is otherwise had with the formal requirements of state
or local law applicable to the recording of real property mortgages generally,
the security interests and liens granted pursuant thereto shall constitute (to
the extent described therein, and with respect to the Mortgages, only as relates
to the real property security interests and liens granted pursuant thereto), a
perfected security interest in and lien on (to the extent intended to be created
thereby and required to be perfected under the Loan Documents), all right, title
and interest of each pledgor or mortgagor (as applicable) party thereto in the
Collateral described therein (excluding Commercial Tort Claims, as defined in
the Guarantee and Collateral Agreement, other than such Commercial Tort Claims
set forth on Schedule 6 thereto (if any)) with respect to such pledgor or
mortgagor (as applicable).  Notwithstanding any other provision of this
Agreement, capitalized terms that are used in this Subsection 5.13 and not
defined in this Agreement are so used as defined in the applicable Security
Document.

 

5.14                           Investment Company Act; Other Regulations.  None
of the Borrowers is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act.  None of
the Borrowers is subject to regulation under any Federal or State statute or
regulation (other than Regulation X of the Board) which limits its ability to
incur Indebtedness as contemplated hereby.

 

134

--------------------------------------------------------------------------------


 

5.15                           Subsidiaries.  Schedule 5.15 sets forth all the
Subsidiaries of Holdings at the Closing Date (after giving effect to the
Transactions), the jurisdiction of their organization and the direct or indirect
ownership interest of Holdings therein.

 

5.16                           Purpose of Loans.  The proceeds of Revolving
Credit Loans and Swingline Loans shall be used by the Borrowers (i) to effect,
in part, the Refinancing of Existing Debt and the other Transactions, and to pay
certain fees and expenses relating thereto and (ii) to finance the working
capital, capital expenditures, business requirements and other general corporate
purposes of the Parent Borrower and its Restricted Subsidiaries.

 

5.17                           Environmental Matters.  Other than as disclosed
on Schedule 5.17 or exceptions to any of the following that would not,
individually or in the aggregate, reasonably be expected to give rise to a
Material Adverse Effect:

 

(a)                          The Parent Borrower and its Restricted
Subsidiaries:  (i) are, and within the period of all applicable statutes of
limitation have been, in compliance with all applicable Environmental Laws;
(ii) hold all Environmental Permits (each of which is in full force and effect)
required for any of their current operations or for any property owned, leased,
or otherwise operated by any of them and reasonably expect to timely obtain
without material expense all such Environmental Permits required for planned
operations; (iii) are, and within the period of all applicable statutes of
limitation have been, in compliance with all of their Environmental Permits; and
(iv) believe they will be able to maintain compliance with Environmental Laws,
including any reasonably foreseeable future requirements thereto.

 

(b)                         Materials of Environmental Concern have not been
transported, disposed of, emitted, discharged, or otherwise released or
threatened to be released, to or at any real property presently or formerly
owned, leased or operated by the Parent Borrower or any of its Restricted
Subsidiaries or at any other location, which would reasonably be expected to
(i) give rise to liability or other Environmental Costs of the Parent Borrower
or any of its Restricted Subsidiaries under any applicable Environmental Law, or
(ii) interfere with the planned or continued operations of the Parent Borrower
and its Restricted Subsidiaries, or (iii) impair the fair saleable value of any
real property owned by the Parent Borrower or any of its Restricted Subsidiaries
that is part of the Collateral.

 

(c)                          There is no judicial, administrative, or arbitral
proceeding (including any notice of violation or alleged violation) under any
Environmental Law to which the Parent Borrower or any of its Restricted
Subsidiaries is, or to the knowledge of the Parent Borrower or any of its
Restricted Subsidiaries is reasonably likely to be, named as a party that is
pending or, to the knowledge of the Parent Borrower or any of its Restricted
Subsidiaries, threatened.

 

(d)                         Neither the Parent Borrower nor any of its
Restricted Subsidiaries has received any written request for information, or
been notified that it is a potentially responsible party, under the federal
Comprehensive Environmental Response, Compensation, and Liability Act or any
similar Environmental Law, or received any other written request for information
from any Governmental Authority with respect to any Materials of Environmental
Concern.

 

135

--------------------------------------------------------------------------------


 

(e)                          Neither the Parent Borrower nor any of its
Restricted Subsidiaries has entered into or agreed to any consent decree, order,
or settlement or other agreement, nor is subject to any judgment, decree, or
order or other agreement, in any judicial, administrative, arbitral, or other
forum, relating to compliance with or liability under any Environmental Law.

 

5.18                           No Material Misstatements.  The written
information (including the Confidential Information Memorandum), reports,
financial statements, exhibits and schedules furnished by or on behalf of the
Parent Borrower to the Administrative Agent, the Other Representatives and the
Lenders on or prior to the Closing Date in connection with the negotiation of
any Loan Document or included therein or delivered pursuant thereto, taken as a
whole, did not contain as of the Closing Date any material misstatement of fact
and did not omit to state as of the Closing Date any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading in their presentation of the Parent
Borrower and its Restricted Subsidiaries taken as a whole.  It is understood
that (a) no representation or warranty is made concerning the forecasts,
estimates, pro forma information, projections and statements as to anticipated
future performance or conditions, and the assumptions on which they were based
or concerning any information of a general economic nature or general
information about Parent Borrower’s and its Subsidiaries’ industry, contained in
any such information, reports, financial statements, exhibits or schedules,
except that, in the case of such forecasts, estimates, pro forma information,
projections and statements, as of the date such forecasts, estimates, pro forma
information, projections and statements were generated, (i) such forecasts,
estimates, pro forma information, projections and statements were based on the
good faith assumptions of the management of the Parent Borrower and (ii) such
assumptions were believed by such management to be reasonable and (b) such
forecasts, estimates, pro forma information and statements, and the assumptions
on which they were based, may or may not prove to be correct.

 

5.19                           Labor Matters.  There are no strikes pending or,
to the knowledge of the Parent Borrower, reasonably expected to be commenced
against the Parent Borrower or any of its Restricted Subsidiaries which,
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.  The hours worked and payments made to employees of the
Parent Borrower and each of its Restricted Subsidiaries have not been in
violation of any applicable laws, rules or regulations, except where such
violations would not reasonably be expected to have a Material Adverse Effect.

 

5.20                           Insurance.  Schedule 5.20 sets forth a complete
and correct listing of all insurance that is (a) maintained by the Loan Parties
and (b) material to the business and operations of the Parent Borrower and its
Restricted Subsidiaries taken as a whole as of the Closing Date, with the
amounts insured (and any deductibles) set forth therein.

 

5.21                           Eligible Accounts.  As of the date of any
Borrowing Base Certificate, the Accounts included in the calculation of Eligible
Accounts on such Borrowing Base Certificate satisfy in all material respects the
requirements of an “Eligible Account” hereunder.

 

5.22                           Eligible Inventory.  As of the date of any
Borrowing Base Certificate, the Inventory included in the calculation of
Eligible Inventory on such Borrowing Base Certificate satisfy in all material
respects the requirements of an “Eligible Inventory” hereunder.

 

136

--------------------------------------------------------------------------------


 

5.23                           Anti-Terrorism.  As of the Closing Date, the
Parent Borrower and its Restricted Subsidiaries are in compliance with the
Uniting and Strengthening of America by Providing the Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001, except as would not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 6

 

Conditions Precedent

 

6.1                                 Conditions to Initial Extension of Credit. 
This Agreement, including the agreement of each Lender to make the initial
Extension of Credit requested to be made by it, shall become effective on the
date on which the following conditions precedent shall have been satisfied or
waived:

 

(a)                                  Loan Documents.  The Administrative Agent
shall have received (or, in the case of Holdings, shall receive substantially
concurrently with the satisfaction of the other conditions precedent set forth
in this Subsection 6.1) the following Loan Documents, executed and delivered as
required below:

 

(i)                                     this Agreement, executed and delivered
by a duly authorized officer of each Borrower;

 

(ii)                                  the Guarantee and Collateral Agreement,
executed and delivered by a duly authorized officer of Holdings, each of the
Borrowers and each wholly-owned Domestic Subsidiary (other than any Excluded
Subsidiary) of the Parent Borrower and an Acknowledgement and Consent in the
form attached to the Guarantee and Collateral Agreement, executed and delivered
by each Issuer (as defined therein), if any, that is not a Loan Party; and

 

(iii)                               the ABL/Term Loan Intercreditor Agreement,
acknowledged by a duly authorized officer of each Loan Party;

 

provided that, clause (ii) above notwithstanding, but without limiting the
requirements set forth in Subsection 6.1(h), to the extent any collateral is not
provided on the Closing Date and to the extent Holdings and its Subsidiaries
have used commercially reasonable efforts to provide such collateral, the
provisions of clause (ii) above shall be deemed to have been satisfied and the
Loan Parties shall be required to provide such collateral in accordance with the
provisions set forth in Subsection 7.12, if, and only if, each Loan Party shall
have executed and delivered the Guarantee and Collateral Agreement and the
Administrative Agent shall have a perfected security interest in all Collateral
of the type for which perfection may be accomplished by filing a UCC financing
statement or possession of Capital Stock of Domestic Subsidiaries.

 

(b)                                 Merger Agreement.  The Merger shall be
consummated substantially concurrently with or prior to any funding pursuant to
the Debt Financing pursuant to the provisions of the Merger Agreement, without
giving effect to any amendment, waiver or other modification thereof or consent
granted thereunder that (in any such case) is materially adverse to the
interests of the Lenders that is not approved by the Lead

 

137

--------------------------------------------------------------------------------


 

Arrangers acting reasonably (it being agreed that any reduction in the purchase
price payable in respect of the Merger as contemplated under the Merger
Agreement shall not be deemed to be materially adverse to the Lenders so long as
75.0% of such reduction is applied to reduce the principal amount of Senior
Notes (and, thereafter, the Term Loan Facility) and 25.0% of such reduction is
applied to reduce the Equity Financing). It is expressly acknowledged that the
Merger Agreement and the disclosure schedules and exhibits thereto in each case
in the form submitted to the Lead Arrangers on February 13, 2011 are
satisfactory.

 

(c)                                  Debt Financings.  (i) Substantially
concurrently with the satisfaction of the other conditions precedent set forth
in this Subsection 6.1, the Administrative Agent shall receive evidence, in form
and substance reasonably satisfactory to it, that the Parent Borrower shall have
received (unless reduced in accordance with Subsection 6.1(b)) (x) gross cash
proceeds of not less than $1,440,000,000 (calculated before applicable fees and
original issue discount) from the proceeds of Term Loans and (y) gross cash
proceeds of not less than $950,000,000 (calculated before applicable fees and
original issue discount) from the issuance of Senior Notes and (ii) on the
Closing Date, the Administrative Agent shall receive, substantially concurrently
with the satisfaction of the other conditions precedent set forth in this
Subsection 6.1, complete and correct copies of (x) the Term Loan Credit
Agreement and (y) the Senior Notes Indenture, certified as such by an
appropriate officer of the Parent Borrower.

 

(d)                                 Outstanding Indebtedness and Preferred
Equity.  After giving effect to the consummation of the Merger, Holdings and its
Subsidiaries shall have no outstanding preferred equity or Indebtedness for
borrowed money, in each case held by third parties, except for indebtedness
incurred pursuant to the Debt Financing, any Assumed Indebtedness and any
Existing Financing Leases.  Any Indebtedness to be Refinanced shall have been
repaid, defeased or otherwise discharged substantially concurrently with or
prior to the satisfaction of the other conditions precedent set forth in this
Subsection 6.1 and the Administrative Agent shall have received payoff letters
with respect to any Indebtedness to be Refinanced that is to be repaid, defeased
or otherwise discharged on the Closing Date.

 

(e)                                  Financial Information. The Committed
Lenders shall have received (i) audited financial statements of the Company and
its Subsidiaries for the three Fiscal Years ended December 31, 2010,
December 31, 2009 and December 31, 2008, in each case, certified by the Parent
Borrower’s independent registered public accountants, (ii) unaudited
consolidated financial statements for the Company and its Subsidiaries for each
subsequent Fiscal Quarter after December 31, 2010 ended at least forty-five (45)
days prior to the Closing Date and (iii) a pro forma consolidated balance sheet
and related consolidated statements of income of the Company as of and for the
12-month period ending on the last day of the most recently completed four
quarter fiscal period ended at least 45 days prior to the Closing Date, in each
case adjusted to give effect to the Transactions, the other transactions related
thereto and such other adjustments as shall be agreed between the Parent
Borrower and the Lead Arrangers; provided that the filing of the required
financial statements on Form 10-K and Form 10-Q by the Company on or

 

138

--------------------------------------------------------------------------------


 

prior to the Closing Date will satisfy the requirements set forth in clauses
(i) and (ii) above.

 

(f)                                    Legal Opinions.  The Administrative Agent
shall have received the following executed legal opinions:

 

(i)                                     executed legal opinion of Debevoise &
Plimpton LLP, counsel to each of the Borrowers and the other Loan Parties,
substantially in the form of Exhibit M-1;

 

(ii)                                  executed legal opinions of Richards,
Layton & Finger, P.A., special Delaware counsel to certain of the Loan Parties,
substantially in the form of Exhibit M-2;

 

(iii)                               executed legal opinion of Brownstein Hyatt
Farber Schreck, LLP, special Nevada counsel to certain of the Loan Parties,
substantially in the form of Exhibit M-3;

 

(iv)                              executed legal opinions of Greenberg Traurig
LLP, special Connecticut, Massachusetts and Pennsylvania counsel to certain of
the Loan Parties, substantially in the form of Exhibit M-4;

 

(v)                                 executed legal opinions of Holme Roberts &
Owen LLP, special California and Colorado counsel to certain of the Loan
Parties, substantially in the form of Exhibit M-5;

 

(vi)                              executed legal opinion of Stoel Rives LLP,
special Oregon counsel to certain of the Loan Parties, substantially in the form
of Exhibit M-6; and

 

(vii)                           executed legal opinion of Bryan Cave LLP,
special Arizona and Missouri counsel to certain of the Loan Parties,
substantially in the form of Exhibit M-7.

 

(g)                                 Officer’s Certificate.  The Administrative
Agent shall have received a certificate from the Parent Borrower, dated the
Closing Date, substantially in the form of Exhibit H hereto, with appropriate
insertions and attachments.

 

(h)                                 Perfected Liens.  The Collateral Agent shall
have obtained a valid security interest in the Collateral covered by the
Guarantee and Collateral Agreement (to the extent and with the priority
contemplated therein and in the ABL/Term Loan Intercreditor Agreement); and all
documents, instruments, filings, recordations and searches reasonably necessary
in connection with the perfection and, in the case of the filings with the
United States Patent and Trademark Office and the United States Copyright
Office, protection of such security interests shall have been executed and
delivered or made, or, in the case of UCC filings, written authorization to make
such UCC filings shall have been delivered to the Collateral Agent, and none of
such Collateral shall be subject to any other pledges, security interests or
mortgages except for Permitted Liens; provided that with respect to any such
collateral the security interest in which may not be perfected by

 

139

--------------------------------------------------------------------------------


 

filing of a UCC financing statement or by possession of Capital Stock, if
perfection of the Collateral Agent’s security interest in such collateral may
not be accomplished on or before the Closing Date after the applicable Loan
Party’s commercially reasonable efforts to do so, then delivery of documents and
instruments for perfection of such security interest shall not constitute a
condition precedent to the initial borrowings hereunder if the applicable Loan
Party agrees to deliver or cause to be delivered such documents and instruments,
and take or cause to be taken such other actions as may be reasonably necessary
to perfect such security interests in accordance with Subsections 7.12 and 7.13
and otherwise pursuant to arrangements to be mutually agreed by the applicable
Loan Party and the Administrative Agent acting reasonably, but in no event later
than the 91st day after the Closing Date (unless otherwise agreed by the
Administrative Agent in its sole discretion) (and, in the case of Vehicles and
related documentation, no later than the 365th day after the Closing Date with
respect to Vehicles registered in the States of Hawaii or Connecticut and no
later than the 181st day after the Closing Date for all other Vehicles, unless
otherwise agreed by the Term Loan Agent in its sole discretion).

 

(i)                                     Pledged Stock; Stock Powers.  The Term
Loan Agent shall have received the certificates, if any, representing the
Pledged Stock under (and as defined in) the Guarantee and Collateral Agreement,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof.

 

(j)                                     Fees and Expenses. (i)  The Committed
Lenders, the Agents and the Lenders, respectively, shall have received all fees
related to the Transactions payable to them to the extent due (which may be
offset against the proceeds of the Facility); and

 

(ii)                                  The Parent Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of each Lender as of the Closing
Date, an initial yield payment equal to 0.50% of the aggregate principal amount
of the Commitments held by such Lender as of the Closing Date, with such payment
to be earned by, and payable to, each such Lender on the Closing Date.

 

(k)                                  Secretary’s Certificate.  The
Administrative Agent shall have received a certificate from the Parent Borrower,
dated the Closing Date, substantially in the form of Exhibit G hereto, with
appropriate insertions and attachments reasonably satisfactory in form and
substance to the Administrative Agent, executed by a Responsible Officer and the
Secretary or any Assistant Secretary or other authorized representative of the
Parent Borrower.

 

(l)                                     Corporate Proceedings of the Loan
Parties.  The Administrative Agent shall have received a copy of the resolutions
or equivalent action, in form and substance reasonably satisfactory to the
Administrative Agent, of the Board of Directors of each Loan Party authorizing,
as applicable, (i) the execution, delivery and performance of this Agreement,
any Notes and the other Loan Documents to which it is or will be a party as of
the Closing Date, (ii) the Extensions of Credit to such Loan Party (if any)
contemplated hereunder and (iii) the granting by it of the Liens to be created
pursuant to the Security Documents to which it will be a party as of the Closing
Date, certified by the Secretary, any Assistant Secretary or other authorized
representative of such Loan Party

 

140

--------------------------------------------------------------------------------


 

as of the Closing Date, which certificate shall be in substantially the form of
Exhibit G hereto and shall state that the resolutions or other action thereby
certified have not been amended, modified (except as any later such resolution
or other action may modify any earlier such resolution or other action),
superseded or revoked in any respect and are in full force and effect as of the
Closing Date.

 

(m)                               Incumbency Certificates of the Loan Parties. 
The Administrative Agent shall have received a certificate of each Loan Party,
dated as of the Closing Date, as to the incumbency and signature of the officers
or other authorized signatories of such Loan Party executing any Loan Document
with respect to such Loan Party on the Closing Date.

 

(n)                                 Governing Documents.  The Administrative
Agent shall have received copies of the Organizational Documents of each Loan
Party, in each case certified as of the Closing Date as true, correct and
complete copies (as amended through the Closing Date) by the Secretary, an
Assistant Secretary or other authorized representative of such Loan Party and a
certificate of good standing of each Loan Party in the state of incorporation of
such Loan Party, in so-called “long-form” if available.

 

(o)                                 No Material Adverse Effect.  Since
(1) September 30, 2010 through February 13, 2011 except (I) as disclosed in the
SEC Documents (as defined in the Merger Agreement) filed with, or furnished to,
the Securities and Exchange Commission by the Company on or after January 1,
2010 and prior to the date hereof, or incorporated by reference into such
document, and publicly available prior to the date hereof, other than any
disclosures contained under the captions “Risk Factors” or “Forward Looking
Statements” and any other disclosures contained therein that are predictive,
cautionary or forward looking in nature, or (II) as set forth on the Company
Disclosure Schedule (as defined in the Merger Agreement) (it being understood
and agreed that the items in Section 4.08 of the Company Disclosure Schedule
apply, and any other item in any other section of the Company Disclosure
Schedule apply, if such item’s relevance to whether or not a Company Material
Adverse Effect has occurred or would reasonably be expected to occur is
reasonably apparent on its face), there shall not have been any change, effect,
event, state of facts, development or occurrence that would, individually or in
the aggregate, have had or reasonably be expected to have a Company Material
Adverse Effect and (2) February 13, 2011 through the date hereof, there shall
not have occurred any change, event, state of facts, development or occurrence
that constitutes a Company Material Adverse Effect, and Holdings shall have
received a certificate signed on behalf of the Company by the chief executive
officer or chief financial officer thereof to such effect.  “Company Material
Adverse Effect” means any change, effect, event, state of facts, development or
occurrence that, individually or in the aggregate with all other changes,
effects, state of facts, developments or occurrences is, or would be reasonably
expected to be, materially adverse to the business, assets, condition (financial
or otherwise) or results of operation of the Company and its Subsidiaries (as
defined in the Merger Agreement) taken as a whole; provided that none of the
following shall either alone or in combination constitute, or be taken into
account in determining whether there has been, a Company Material Adverse
Effect:  any change, effect, event, state of facts, development or occurrence
that arises out of or results from (i) general economic, credit,

 

141

--------------------------------------------------------------------------------


 

capital or financial markets or political conditions in the United States or
elsewhere in the world, including with respect to interest rates or currency
exchange rates, (ii) any outbreak or escalation of hostilities, acts of war
(whether or not declared), sabotage or terrorism, (iii) any hurricane, tornado,
flood, volcano, earthquake or other natural or man-made disaster occurring after
the date of this Agreement, (iv) any change in applicable Law or GAAP (each as
defined in the Merger Agreement) (or authoritative interpretation or enforcement
thereof), (v) general conditions in the industries in which the Company and its
Subsidiaries primarily operate, (vi) any failure, in and of itself, by the
Company to meet any analyst projections or any internal or published
projections, forecasts, estimates or predictions of revenue, earnings or other
financial or operating metrics before, on or after the date hereof (provided
that the underlying factors contributing to such failure shall not be
excluded), (vii) any change in the market price or trading volume of the
Company’s Class A Common Stock (as defined in the Merger Agreement) or the
credit rating of the Company (provided that the underlying factors contributing
to such changes shall not be excluded), (viii) the announcement and pendency of
the Merger Agreement and the transactions contemplated thereby, (ix) any action
taken by the Company or its Subsidiaries required by the Merger Agreement or the
Commitment Letter, or (x) the identity of, or any facts or circumstances
relating to Holdings, Merger Sub or its Affiliates (as defined in the Merger
Agreement), except in the case of clauses (i), (ii), (iii), (iv) or (v) above,
to the extent that the Company and its Subsidiaries, taken as a whole, are
materially disproportionately affected thereby as compared with other
participants in the industries in which the Company and its Subsidiaries
primarily operate (in which case the incremental materially disproportionate
impact or impacts may be taken into account in determining whether there has
been, or is reasonably expected to be, a Company Material Adverse Effect).

 

(p)                                 Solvency.  The Administrative Agent shall
have received a certificate of the chief financial officer of the Parent
Borrower certifying the Solvency, after giving effect to the Transactions, of
the Parent Borrower and its Restricted Subsidiaries on a consolidated basis in
substantially the form of Exhibit I hereto.

 

(q)                                 Excess Availability.  The Administrative
Agent shall have received a Borrowing Base Certificate in the form contemplated
by Subsection 7.2(f), or such other form as may be reasonably acceptable to the
Administrative Agent, prepared as of the last day of the last month ended at
least twenty-five (25) business days prior to the Closing Date, setting forth,
after giving effect to the Borrowings hereunder on the Closing Date, Excess
Availability. After giving effect to any borrowing on the Closing Date, the
amount of Excess Availability, immediately after giving effect to the
Transactions, shall equal or exceed $100,000,000.

 

(r)                                    Field Exam.  The Administrative Agent
shall have received the results of a completed field examination with respect to
the ABL Priority Collateral to be included in calculating the Borrowing Base and
of the relevant accounting systems, policies and procedures of the Parent
Borrower and its Restricted Subsidiaries, completed by a third party examiner
(reasonably acceptable to the Administrative Agent), in scope reasonably
satisfactory to the Administrative Agent.

 

142

--------------------------------------------------------------------------------


 

(s)                                  Equity Financing.  The Parent Borrower
shall have received, or substantially concurrently with the funding pursuant to
the Debt Financing shall receive, the Equity Contribution in an amount of not
less than the Minimum Equity Amount.

 

(t)                                    PATRIOT Act.  The Administrative Agent
and the Committed Lenders shall have received at least three (3) days prior to
the Closing Date all documentation and other information about the Guarantors
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including without limitation the
PATRIOT Act that has been requested in writing at least ten (10) days prior to
the Closing Date.

 

(u)                                 Merger Agreement Conditions; Specified
Representations.  (i) The condition in Subsection 7.2(a) of the Merger Agreement
(but only with respect to the representations that are material to the interests
of the Lenders, and only to the extent that Merger Sub has the right to
terminate its obligations under the Merger Agreement as a result of a breach of
such representations in the Merger Agreement) shall have been satisfied, as
certified by a Responsible Officer in an officer’s certificate substantially in
the form of Exhibit H hereto and (ii) the Specified Representations shall,
except to the extent they relate to a particular date, be true and correct in
all material respects on and as of such date as if made on and as of such date.

 

(v)                                 Borrowing Notice or L/C Request.  With
respect to the initial Extensions of Credit, the Administrative Agent shall have
received a notice of such Borrowing as required by Subsection 2.2 or 2.4, as
applicable (or such notice shall have been deemed given in accordance with
Subsection 2.2 or 2.4, as applicable).  With respect to the issuance of any
Letter of Credit, the applicable Issuing Lender shall have received a L/C
Request, completed to its satisfaction, and such other certificates, documents
and other papers and information as such Issuing Lender may reasonably request.

 

The making of the initial Extensions of Credit (including the rolling over of
the Existing Letters of Credit) by the Lenders hereunder shall (except as
explicitly set forth in the proviso to Subsection 6.1(a) and as set forth in
Subsections 6.1(h) and 6.1(u)), conclusively be deemed to constitute an
acknowledgement by the Administrative Agent and each Lender that each of the
conditions precedent set forth in this Subsection 6.1 shall have been satisfied
in accordance with its respective terms or shall have been irrevocably waived by
such Person.

 

6.2                                 Conditions to Each Extension of Credit After
the Closing Date.  The agreement of each Lender to make any Extension of Credit
requested to be made by it on any date after the Closing Date (including each
Swingline Loan made after the Closing Date) is subject to the satisfaction or
waiver of the following conditions precedent:

 

(a)                                  Representations and Warranties.  Each of
the representations and warranties made by any Loan Party pursuant to this
Agreement or any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) to which it is a party, and each of the
representations and warranties contained in any certificate furnished at any
time by or on behalf of any Loan Party pursuant to this Agreement or any other
Loan Document shall, except to the extent that they relate to a particular date,

 

143

--------------------------------------------------------------------------------


 

be true and correct in all material respects on and as of such date as if made
on and as of such date.

 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing on such date or after giving effect to the
Extensions of Credit requested to be made on such date.

 

(c)                                  Borrowing Notice or L/C Request.  With
respect to any Borrowing, the Administrative Agent shall have received a notice
of such Borrowing as required by Subsection 2.2 or 2.4, as applicable (or such
notice shall have been deemed given in accordance with Subsection 2.2 or 2.4, as
applicable).  With respect to the issuance of any Letter of Credit, the
applicable Issuing Lender shall have received a L/C Request, completed to its
satisfaction, and such other certificates, documents and other papers and
information as such Issuing Lender may reasonably request.

 

Each borrowing of Loans by and each Letter of Credit issued on behalf of any of
the Borrowers hereunder shall constitute a representation and warranty by the
Parent Borrower as of the date of such borrowing or such issuance that the
conditions contained in this Subsection 6.2 have been satisfied (excluding, for
the avoidance of doubt, the initial Extensions of Credit hereunder).

 

SECTION 7

 

Affirmative Covenants

 

The Parent Borrower hereby agrees that, from and after the Closing Date and so
long as the Commitments remain in effect, and thereafter until payment in full
of the Loans, all Reimbursement Obligations and all other Obligations then due
and owing to any Lender or any Agent hereunder and termination or expiration of
all Letters of Credit (unless cash collateralized or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent), the Parent Borrower
shall and (except in the case of delivery of financial information, reports and
notices) shall cause each of its respective Restricted Subsidiaries to:

 

7.1                                 Financial Statements.  Furnish to the
Administrative Agent for delivery to each Lender (and the Administrative Agent
agrees to make and so deliver such copies):

 

(a)                                  as soon as available, but in any event not
later than the fifth (5th) Business Day after the ninetieth (90th) day following
the end of each Fiscal Year of the Parent Borrower ending on or after the
Closing Date, a copy of the consolidated balance sheet of the Parent Borrower
and its Subsidiaries as at the end of such year and the related consolidated
statements of operations, changes in common stockholders’ equity and cash flows
for such year, setting forth in each case, in comparative form, the figures for
and as of the end of the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by Ernst & Young LLP or other independent certified public
accountants of nationally recognized standing not unacceptable to the
Administrative Agent in its reasonable judgment (it being agreed that the
furnishing of Holdings’ or the Parent Borrower’s annual report on

 

144

--------------------------------------------------------------------------------


 

Form 10-K for such year, as filed with the United States Securities and Exchange
Commission, will satisfy the Parent Borrower’s obligation under this
Subsection 7.1(a) with respect to such year except with respect to the
requirement that such financial statements be reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit);

 

(b)                                 as soon as available, but in any event not
later than the fifth (5th) Business Day after the forty-fifth (45th) day
following the end of each of the first three quarterly periods of each Fiscal
Year of the Parent Borrower, the unaudited consolidated balance sheet of the
Parent Borrower and its Subsidiaries as at the end of such quarter and the
related unaudited consolidated statements of operations and cash flows of the
Parent Borrower and its Subsidiaries for such quarter and the portion of the
Fiscal Year through the end of such quarter, setting forth in each case in
comparative form, the figures for and as of the corresponding periods of the
previous year, certified by a Responsible Officer of the Parent Borrower as
being fairly stated in all material respects (subject to normal year-end audit
and other adjustments) (it being agreed that the furnishing of Holdings’ or the
Parent Borrower’s quarterly report on Form 10-Q for such quarter, as filed with
the United States Securities and Exchange Commission, will satisfy the Parent
Borrower’s obligations under this Subsection 7.1(b) with respect to such
quarter);

 

(c)                                  all such financial statements delivered
pursuant to Subsection 7.1(a) or (b) (and, in the case of any financial
statements delivered pursuant to Subsection 7.1(b) shall be certified by a
Responsible Officer of the Parent Borrower to) fairly present in all material
respects the financial condition of the Parent Borrower and its Subsidiaries in
conformity with GAAP and to be (and, in the case of any financial statements
delivered pursuant to Subsection 7.1(b) shall be certified by a Responsible
Officer of the Parent Borrower as being) in reasonable detail and prepared in
accordance with GAAP applied consistently throughout the periods reflected
therein and with prior periods that began on or after the Closing Date (except
as disclosed therein, and except, in the case of any financial statements
delivered pursuant to Subsection 7.1(b), for the absence of certain notes); and

 

(d)                                 to the extent applicable, concurrently with
any delivery of consolidated financial statements referred to in Subsections
7.1(a) and (b) above, related unaudited condensed consolidating financial
statements and appropriate reconciliations reflecting the material adjustments
necessary (as determined by the Parent Borrower in good faith) to eliminate the
accounts of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

 

7.2                                 Certificates; Other Information.  Furnish to
the Administrative Agent for delivery to each Lender (and the Administrative
Agent agrees to make and so deliver such copies):

 

(a)                                  during the continuance of any Compliance
Period, concurrently with the delivery of the financial statements referred to
in Subsection 7.1(a), a certificate or report of the independent certified
public accountants reporting on such financial statements stating that in making
the audit necessary therefor no knowledge was obtained of any

 

145

--------------------------------------------------------------------------------


 

Default or Event of Default under Subsection 8.1 insofar as the same relates to
any financial accounting matters covered by their audit, except as specified in
such certificate or report (which certificate or report may be limited in
accordance with accounting rules or guidelines or internal policy of the
independent certified public accountant);

 

(b)                                 concurrently with the delivery of the
financial statements and reports referred to in Subsections 7.1(a) and (b), a
certificate signed by a Responsible Officer of the Parent Borrower (a
“Compliance Certificate”) (i) stating that, to the best of such Responsible
Officer’s knowledge, Holdings and the Parent Borrower and its Restricted
Subsidiaries during such period has observed or performed all of its covenants
and other agreements, and satisfied every condition, contained in this Agreement
or the other Loan Documents to which it is a party to be observed, performed or
satisfied by it, and that such Responsible Officer has obtained no knowledge of
any Default or Event of Default, except, in each case, as specified in such
certificate, and (ii) commencing with the Compliance Certificate delivered for
the Fiscal Quarter ended on June 30, 2011, setting forth a reasonably detailed
calculation of the Consolidated Fixed Charge Coverage Ratio for the Most Recent
Four Quarter Period (whether or not a Compliance Period is in effect) and, if
applicable, demonstrating compliance with Subsection 8.1 (in the case of a
certificate furnished with the financial statements referred to in Subsections
7.1(a) and (b));

 

(c)                                  as soon as available, but in any event not
later than the fifth (5th) Business Day following the one hundred and twentieth
(120th) day after the beginning of Fiscal Year 2012 of the Parent Borrower, and
the ninetieth (90th) day after the beginning of each Fiscal Year of the Parent
Borrower thereafter, a copy of the annual business plan by the Parent Borrower
of the projected operating budget (including an annual consolidated balance
sheet, income statement and statement of cash flows of the Parent Borrower and
its Restricted Subsidiaries for each Fiscal Quarter of such Fiscal Year prepared
in reasonable detail), each such business plan to be accompanied by a
certificate signed by a Responsible Officer of the Parent Borrower to the effect
that such Responsible Officer believes such projections to have been prepared on
the basis of reasonable assumptions at the time of preparation and delivery
thereof;

 

(d)                                 within five (5) Business Days after the same
are filed, copies of all financial statements and periodic reports which
Holdings or the Parent Borrower may file with the United States Securities and
Exchange Commission or any successor or analogous Governmental Authority;

 

(e)                                  within five (5) Business Days after the
same are filed, copies of all registration statements and any amendments and
exhibits thereto, which Holdings or the Parent Borrower may file with the United
States Securities and Exchange Commission or any successor or analogous
Governmental Authority; and

 

(f)                                    not later than 5:00 P.M., New York City
time, on or before the fifteenth (15th) Business Day of each Fiscal Period of
the Parent Borrower and its Restricted Subsidiaries (or (i) more frequently as
the Parent Borrower may elect, so long as the same frequency of delivery is
maintained by the Parent Borrower for the immediately

 

146

--------------------------------------------------------------------------------


 

following ninety (90) day period or (ii) upon the occurrence and continuance of
a Dominion Event, not later than Wednesday of each week), a borrowing base
certificate setting forth the Borrowing Base (with supporting calculations)
substantially in the form of Exhibit K hereto (each, a “Borrowing Base
Certificate”), which shall be prepared as of the last Business Day of the
preceding Fiscal Period of the Parent Borrower and its Restricted Subsidiaries
(or (x) such other applicable date to be agreed by the Parent Borrower and the
Administrative Agent in the case of clause (i) above or (y) the previous Friday
in the case of clause (ii) above); provided that a revised Borrowing Base
Certificate based on the Borrowing Base Certificate most recently delivered
shall be delivered within five (5) Business Days after (1) the consummation of a
sale of ABL Priority Collateral not in the ordinary course of business with an
aggregate value in excess of $10,000,000 or (2) any merger, consolidation or
disposition pursuant to clause (3) or (4) of the last proviso of each of
Subsection 8.2(a)(y) or 8.2(b), as applicable, giving pro forma effect to such
sale or such merger, consolidation or disposition.  Each such Borrowing Base
Certificate shall include such supporting information as may be reasonably
requested from time to time by the Administrative Agent;

 

(g)                                 promptly, such additional financial and
other information as any Agent or Lender may from time to time reasonably
request;

 

(h)                                 promptly upon reasonable request from the
Administrative Agent (i) calculations of EBITDA and other Fixed GAAP Terms as
reasonably requested by the Administrative Agent upon receipt of a written
notice from the Parent Borrower electing to change the Fixed GAAP Date, which
calculations shall show the calculations of the respective Fixed GAAP Terms both
before and after giving effect to the change in the Fixed GAAP Date and identify
the material change(s) in GAAP giving rise to the change in such calculations
and (ii) copies of certificates of title for Vehicles provided to or required to
be provided to the Term Loan Collateral Representative (as defined in the
ABL/Term Loan Intercreditor Agreement);

 

(i)                                     not later than 5:00 P.M., New York City
time, on or before the fifteenth (15th) Business Day after the end of the second
Fiscal Period in each Fiscal Quarter (or on such other date as the Parent
Borrower and the Administrative Agent shall agree) and in any event not less
frequently than once every three months, (i) an updated AMR Accounts Historical
Collection Analysis showing, separately historical percentage collection data
for Self-Pay Accounts and Third Party Payor Accounts, (ii) an updated EmCare
Projected Collection Analysis for 0-180 Days and an EmCare Projected Collection
Analysis for 180-360 Days showing projected collection data for EmCare General
Accounts and (iii) an updated Cash Analysis, in form, substance and detail
previously agreed with the Administrative Agent, in each case as of such date;
and

 

(j)                                     during a Dominion Event, if requested by
the Administrative Agent, no less frequently than once per month, a
consolidating balance sheet (including net accounts receivable for the AMR
Business and the EmCare Business) for the Parent Borrower and its Subsidiaries
prepared as of the end of the relevant Fiscal Period, as soon as available and
in any event not later than the fifteenth (15th) day after the end of such
Fiscal Period or promptly following the commencement of such Dominion Event and

 

147

--------------------------------------------------------------------------------


 

request for such consolidating balance sheet if the Dominion Event commences on
or after the fifteenth (15th) day of such Fiscal Period, commencing with the
Fiscal Period most recently ended prior to the date on which such Dominion Event
commenced for which such consolidating balance sheet is then available and for
each subsequent Fiscal Period ending during such Dominion Event.

 

Documents required to be delivered pursuant to Subsection 7.1(a), 7.1(b),
7.1(d), 7.2(d) or 7.2(e) may at the Parent Borrower’s option be delivered
electronically and, if so delivered, shall be deemed to have been delivered on
the date (i) on which the Parent Borrower posts such documents, or provides a
link thereto on the Parent Borrower’s (or Holdings’ or any Parent Entity’s)
website on the Internet at the website address listed on Schedule 7.2 (or such
other website address as the Parent Borrower may specify by written notice to
the Administrative Agent from time to time); or (ii) on which such documents are
posted on the Parent Borrower’s (or Holdings’ or any Parent Entity’s) behalf on
an Internet or intranet website to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent).

 

7.3                                 Payment of Obligations.  Pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all taxes, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings diligently conducted
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Parent Borrower or any of its Restricted Subsidiaries, as the
case may be, and except in each case to the extent that failure to do so, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

7.4                                 Conduct of Business and Maintenance of
Existence; Compliance with Contractual Obligations and Requirements of Law. 
Preserve, renew and keep in full force and effect its existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of the business of the Parent Borrower and its
Restricted Subsidiaries, taken as a whole, except as otherwise permitted
pursuant to Subsection 8.2 or 8.4, provided that the Parent Borrower and its
Restricted Subsidiaries shall not be required to maintain any such rights,
privileges or franchises and the Parent Borrower’s Restricted Subsidiaries shall
not be required to maintain such existence, if the failure to do so would not
reasonably be expected to have a Material Adverse Effect; and comply with all
Contractual Obligations and Requirements of Law except to the extent that
failure to comply therewith, in the aggregate, would not reasonably be expected
to have a Material Adverse Effect.

 

7.5                                 Maintenance of Property; Insurance. 
(a) (i) Keep all property useful and necessary in the business of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole, in good working
order and condition, except where failure to do so would not reasonably be
expected to have a Material Adverse Effect; (ii) maintain with financially sound
and reputable insurance companies (or any Captive Insurance Subsidiary)
insurance on, or self-insure, all property material to the business of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole, in at least
such amounts and against at least such risks (but including in any event public
liability and business interruption) as are usually insured against in the same
general area by companies engaged in the same or a similar business;
(iii) furnish to the Administrative

 

148

--------------------------------------------------------------------------------


 

Agent, upon written request, information in reasonable detail as to the
insurance carried; (iv) use commercially reasonable efforts to maintain property
and liability policies that provide that in the event of any cancellation
thereof during the term of the policy, either by the insured or by the insurance
company, the insurance company shall provide to the secured party at least
thirty (30) days prior written notice thereof, or in the case of cancellation
for non-payment of premium, ten (10) days prior written notice thereof; (v) in
the event of any material change in any of the property or liability policies
referenced in the preceding clause (iv), use commercially reasonable efforts to
provide the Administrative Agent with at least thirty (30) days prior written
notice thereof, and (vi) use commercially reasonable efforts to ensure that,
subject to the ABL/Term Loan Intercreditor Agreement, at all times the
Collateral Agent for the benefit of the Secured Parties, shall be named as an
additional insured with respect to liability policies and the Collateral Agent
for the benefit of the Secured Parties, shall be named as loss payee with
respect to the property insurance maintained by each Borrower and each
Subsidiary Guarantor; provided that, unless an Event of Default or a Dominion
Event shall have occurred and be continuing, (A) the Collateral Agent shall turn
over to the Parent Borrower any amounts received by it as loss payee under any
property insurance maintained by the Parent Borrower and its Restricted
Subsidiaries, (B) the Collateral Agent agrees that the Parent Borrower and/or
the applicable Subsidiary Guarantor shall have the sole right to adjust or
settle any claims under such insurance and (C) all proceeds from a Recovery
Event shall be paid to the Parent Borrower.

 

(b)                         With respect to each property of the Loan Parties
subject to a Mortgage:

 

(i)                                     If any portion of any such property is
located in an area identified as a special flood hazard area by the Federal
Emergency Management Agency or other applicable agency, such Loan Party shall
maintain or cause to be maintained, flood insurance to the extent required by,
and in compliance with, applicable law.

 

(ii)                                  The applicable Loan Party promptly shall
comply with and conform to (i) all provisions of each such insurance policy, and
(ii) all requirements of the insurers applicable to such party or to such
property or to the use, manner of use, occupancy, possession, operation,
maintenance, alteration or repair of such property, except for such
non-compliance or non-conformity as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The applicable Loan
Party shall not use or permit the use of such property in any manner which would
reasonably be expected to result in the cancellation of any insurance policy or
would reasonably be expected to void coverage required to be maintained with
respect to such property pursuant to clause (a) of this Subsection 7.5.

 

(iii)                               If the Parent Borrower is in default of its
obligations to insure or deliver any such prepaid policy or policies, the result
of which would reasonably be expected to have a Material Adverse Effect, then
the Administrative Agent, at its option upon ten (10) days’ written notice to
the Parent Borrower, may effect such insurance from year to year at rates
substantially similar to the rate at which the Parent Borrower or any Restricted
Subsidiary had insured such property, and pay the premium or premiums therefor,
and the Parent Borrower shall pay to the

 

149

--------------------------------------------------------------------------------


 

Administrative Agent on demand such premium or premiums so paid by the
Administrative Agent with interest from the time of payment at a rate per annum
equal to 2.00%.

 

(iv)                              If such property, or any part thereof, shall
be destroyed or damaged and the reasonably estimated cost thereof would exceed
$10,000,000, the Parent Borrower shall give prompt notice thereof to the
Administrative Agent.  All insurance proceeds paid or payable in connection with
any damage or casualty to any property shall be applied in the manner specified
in the proviso to Subsection 7.5(a).

 

7.6                                 Inspection of Property; Books and Records;
Discussions.  (a) (i) In the case of the Parent Borrower, keep proper books of
records in a manner to allow financial statements to be prepared in conformity
with GAAP consistently applied in respect of all material financial transactions
and matters involving the material assets and business of the Parent Borrower
and its Restricted Subsidiaries, taken as a whole; and (ii) permit
representatives of the Administrative Agent to visit and inspect any of its
properties and examine and, to the extent reasonable, make abstracts from any of
its books and records and to discuss the business, operations, properties and
financial and other condition of the Parent Borrower and its Restricted
Subsidiaries with officers of the Parent Borrower and its Restricted
Subsidiaries and with its independent certified public accountants, in each case
at any reasonable time, upon reasonable notice, and as often as may reasonably
be desired; provided that representatives of the Parent Borrower may be present
during any such visits, discussions and inspections.  Each Borrower shall keep
records of its Inventory that are accurate and complete in all material respects
and shall furnish the Administrative Agent on an annual basis with a summary
showing inventory balance per site (and costing of inventory) or, if a Dominion
Event has occurred and is continuing, more frequently as reasonably requested by
the Administrative Agent, in form and substance substantially consistent with
the Parent Borrower’s past practice or in such other form and substance as the
Administrative Agent may otherwise consent (such consent not to be unreasonably
withheld) together with such supporting information (including count sheets) as
the Administrative Agent shall reasonably request.  Each Borrower shall, at the
Borrower’s expense, conduct a physical inventory and costing of its Inventory on
an annual basis substantially consistent with past practice or in such other
manner as the Administrative Agent may otherwise consent (such consent not to be
unreasonably withheld).  The summary referred to in the second preceding
sentence shall be based on such physical inventory and costing.

 

(b)                         At reasonable times during normal business hours and
upon reasonable prior notice that the Administrative Agent requests,
independently of or in connection with the visits and inspections provided for
in clause (a) above, the Parent  Borrower and its Restricted Subsidiaries will
grant access to the Administrative Agent (including employees of the
Administrative Agent or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent) to such Person’s premises, books, records,
accounts and Inventory so that (i) the Administrative Agent or an appraiser
retained by the Administrative Agent may conduct an Inventory appraisal and
(ii) the Administrative Agent may conduct (or engage third parties to conduct)
such field examinations, verifications and evaluations (including environmental
assessments) as the Administrative Agent may deem reasonably necessary or
appropriate, including evaluation of the Parent Borrower’s practices in the
computation of the

 

150

--------------------------------------------------------------------------------


 

Borrowing Base.  Unless an Event of Default exists, or if previously approved by
the Parent Borrower, no environmental assessment by the Administrative Agent may
include any sampling or testing of the soil, surface water or groundwater.  The
Administrative Agent may conduct one (1) field examination and one (1) Inventory
appraisal in each calendar year in each case for all of the Loan Parties each at
the Loan Parties’ expense; provided that, the Administrative Agent may conduct
(A) up to two (2) field examinations and two (2) Inventory appraisals in a
calendar year if Excess Availability falls below 40% of Availability for ten
(10) consecutive Business Days at any time in such calendar year and (B) up to
three (3) field examinations and three (3) Inventory appraisals in a calendar
year if Excess Availability falls below 12.5% of Availability for five
(5) consecutive Business Days at any time in such calendar year, each at the
Loan Parties’ expense.  Notwithstanding anything to the contrary contained
herein, after the occurrence and during the continuance of any Event of Default,
the Administrative Agent may cause such additional field examinations and
Inventory appraisals to be taken for each of the Loan Parties as the
Administrative Agent in its reasonable discretion determines are necessary or
appropriate (each, at the expense of the Loan Parties).  All amounts chargeable
to the applicable Borrowers under this Subsection 7.6(b) shall constitute
obligations that are secured by all of the applicable Collateral and shall be
payable to the Agents hereunder. Notwithstanding the foregoing, the Parent
Borrower may at any time, in its sole discretion, instruct the Administrative
Agent in writing to suspend the inclusion of any Eligible Inventory in the
Borrowing Base and from and after any such suspension the Administrative Agent
may not conduct any Inventory appraisals.  Following any such suspension, at any
time the Parent Borrower may instruct the Administrative Agent in writing to
terminate such suspension period and include Eligible Inventory in the Borrowing
Base on the conditions and terms set forth herein, provided that the
Administrative Agent has the right to conduct an Inventory appraisal prior to
including any Eligible Inventory in the Borrowing Base.

 

(c)                          During the course of the above-described visits,
inspections, examinations and discussions, representatives of the Administrative
Agent and the Lenders may encounter individually identifiable healthcare
information as defined under the Administrative Simplification (including
privacy and security) regulations promulgated pursuant to the Health Insurance
Portability and Accountability Act of 1996, as amended (collectively, “HIPAA”),
or other confidential information relating to healthcare patients whether
protected under HIPAA or otherwise (collectively, the “Confidential Healthcare
Information”). The Parent Borrower or any Restricted Subsidiary shall,
consistent with HIPAA’s “minimum necessary” provisions, permit such disclosure
of Confidential Healthcare Information to representatives of the Administrative
Agent or the Lenders for their “healthcare operations” purposes only to the
extent permissible under applicable laws, regulations or ordinances intended to
protect the privacy rights of healthcare patients, including, without
limitation, HIPAA and its “minimum necessary” provision. Unless otherwise
required by law, the Administrative Agent, the Lenders and their respective
representatives shall not require or perform any act that would cause the Parent
Borrower or any of its Subsidiaries to violate any laws, regulations or
ordinances intended to protect the privacy rights of healthcare patients,
including, without limitation, HIPAA.

 

7.7                                 Notices.  Promptly give notice to the
Administrative Agent and each Lender of:

 

151

--------------------------------------------------------------------------------


 

(a)                                  as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, the occurrence of any Default or
Event of Default;

 

(b)                                 as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, any default or event of default
under any Contractual Obligation of the Parent Borrower or any of its Restricted
Subsidiaries, other than as previously disclosed in writing to the Lenders,
which, if not cured, would reasonably be expected to have a Material Adverse
Effect;

 

(c)                                  as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, the occurrence of (i) any default
or event of default under the Term Loan Credit Agreement or the Senior Notes
Indenture (or any agreement or indenture governing refinancing Indebtedness in
respect of the Senior Notes, in each case relating to Indebtedness in an
aggregate principal amount equal to or greater than $50,000,000) or (ii) any
payment default under any Additional Obligations Documents or under any
agreement or document governing other Indebtedness, in each case relating to
Indebtedness in an aggregate principal amount equal to or greater than
$50,000,000;

 

(d)                                 as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, any litigation, investigation or
proceeding affecting the Parent Borrower or any of its Restricted Subsidiaries
that would reasonably be expected to have a Material Adverse Effect;

 

(e)                                  the following events, as soon as possible
and in any event within thirty (30) days after a Responsible Officer of the
Parent Borrower or any of its Restricted Subsidiaries knows thereof:  (i) the
occurrence or expected occurrence of any Reportable Event (or similar event)
with respect to any Single Employer Plan (or Foreign Plan), a failure to make
any required contribution to a Single Employer Plan, Multiemployer Plan or
Foreign Plan, the creation of any Lien on the property of the Parent Borrower or
its Restricted Subsidiaries in favor of the PBGC, a Plan or a Foreign Plan or
any withdrawal from, or the full or partial termination, Reorganization or
Insolvency of, any Multiemployer Plan or Foreign Plan; (ii) the institution of
proceedings or the taking of any other formal action by the PBGC or the Parent
Borrower or any of its Restricted Subsidiaries or any Commonly Controlled Entity
or any Multiemployer Plan which would reasonably be expected to result in the
withdrawal from, or the termination, Reorganization or Insolvency of, any Single
Employer Plan, Multiemployer Plan or Foreign Plan; provided, however, that no
such notice will be required under clause (i) or (ii) above unless the event
giving rise to such notice, when aggregated with all other such events under
clause (i) or (ii) above, would be reasonably expected to result in a Material
Adverse Effect; or (iii) the first occurrence after the Closing Date of an
Underfunding under a Single Employer Plan or Foreign Plan that exceeds 10% of
the value of the assets of such Single Employer Plan or Foreign Plan, in each
case, determined as of the most recent annual valuation date of such Single
Employer Plan or Foreign Plan on the basis of the actuarial assumptions used to
determine the funding requirements of such Single Employer Plan or Foreign Plan
as of such date;

 

152

--------------------------------------------------------------------------------


 

(f)                                    as soon as possible after a Responsible
Officer of the Parent Borrower knows thereof, (i) any release or discharge by
the Parent Borrower or any of its Restricted Subsidiaries of any Materials of
Environmental Concern required to be reported under applicable Environmental
Laws to any Governmental Authority, unless the Parent Borrower reasonably
determines that the total Environmental Costs arising out of such release or
discharge would not reasonably be expected to have a Material Adverse Effect;
(ii) any condition, circumstance, occurrence or event not previously disclosed
in writing to the Administrative Agent that would reasonably be expected to
result in liability or expense under applicable Environmental Laws, unless the
Parent Borrower reasonably determines that the total Environmental Costs arising
out of such condition, circumstance, occurrence or event would not reasonably be
expected to have a Material Adverse Effect, or would not reasonably be expected
to result in the imposition of any lien or other material restriction on the
title, ownership or transferability of any facilities and properties owned,
leased or operated by the Parent Borrower or any of its Restricted Subsidiaries
that would reasonably be expected to result in a Material Adverse Effect; and
(iii) any proposed action to be taken by the Parent Borrower or any of its
Restricted Subsidiaries that would reasonably be expected to subject the Parent
Borrower or any of its Restricted Subsidiaries to any material additional or
different requirements or liabilities under Environmental Laws, unless the
Parent Borrower reasonably determines that the total Environmental Costs arising
out of such proposed action would not reasonably be expected to have a Material
Adverse Effect;

 

(g)                                 any loss, damage, or destruction to a
significant portion of the ABL Priority Collateral, whether or not covered by
insurance; and

 

(h)                                 as soon as possible after a Responsible
Officer of the Parent Borrower knows of any notice thereof from a depositary or
other financial institution, details of any cancellation or suspension of any
sweep or transfer from a Related Corporation DDA or a Related Corporation
Concentration Account that is instructed by a physician bank account signatory
and a reasonably detailed explanation of the steps being taken as a result
thereof.

 

Each notice pursuant to this Subsection 7.7 shall be accompanied by a statement
of a Responsible Officer of the Parent Borrower (and, if applicable, the
relevant Commonly Controlled Entity or Restricted Subsidiary) setting forth
details of the occurrence referred to therein and stating what action the Parent
Borrower (or, if applicable, the relevant Commonly Controlled Entity or
Restricted Subsidiary) proposes to take with respect thereto.

 

7.8                                 Environmental Laws.  (a) (i) Comply
substantially with, and require substantial compliance by all tenants,
subtenants, contractors, and invitees with, all applicable Environmental Laws;
(ii) obtain, comply substantially with and maintain any and all Environmental
Permits necessary for its operations as conducted and as planned; and
(iii) require that all tenants, subtenants, contractors, and invitees obtain,
comply substantially with and maintain any and all Environmental Permits
necessary for their operations as conducted and as planned, with respect to any
property leased or subleased from, or operated by the Parent Borrower or its
Restricted Subsidiaries.  For purposes of this Subsection 7.8(a), noncompliance
shall not constitute a breach of this covenant, provided that, upon learning of
any actual or

 

153

--------------------------------------------------------------------------------


 

suspected noncompliance, the Parent Borrower and any such affected Restricted
Subsidiary shall promptly undertake and diligently pursue reasonable efforts, if
any, to achieve compliance, and provided, further, that in any case such
noncompliance would not reasonably be expected to have a Material Adverse
Effect.

 

(b)                         Promptly comply, in all material respects, with all
orders and directives of all Governmental Authorities regarding Environmental
Laws, other than such orders or directives (i) as to which the failure to comply
would not reasonably be expected to result in a Material Adverse Effect or
(ii) as to which:  (x) appropriate reserves have been established in accordance
with GAAP; (y) an appeal or other appropriate contest is or has been timely and
properly taken and is being diligently pursued in good faith; and (z) if the
effectiveness of such order or directive has not been stayed, the failure to
comply with such order or directive during the pendency of such appeal or
contest would not reasonably be expected to have a Material Adverse Effect.

 

7.9                                 After-Acquired Real Property and Fixtures;
Subsidiaries.  (a) With respect to any owned real property or fixtures thereon,
in each case with a purchase price or a fair market value at the time of
acquisition of at least $5,000,000, in which any Loan Party acquires ownership
rights at any time after the Closing Date (or owned by any Subsidiary that
becomes a Loan Party after the Closing Date), promptly grant to the Collateral
Agent for the benefit of the Secured Parties, a Lien of record on all such owned
real property and fixtures pursuant to a Mortgage or otherwise (such Lien to be
of the priority required pursuant to the ABL/Term Loan Intercreditor Agreement
and the other Loan Documents), upon terms reasonably satisfactory in form and
substance to the Collateral Agent and in accordance with any applicable
requirements of any Governmental Authority (including any required appraisals of
such property under FIRREA and flood determinations under Regulation H of the
Board); provided that (i) nothing in this Subsection 7.9 shall defer or impair
the attachment or perfection of any security interest in any Collateral covered
by any of the Security Documents which would attach or be perfected pursuant to
the terms thereof without action by the Parent Borrower, any of its Restricted
Subsidiaries or any other Person and (ii) no such Lien shall be required to be
granted as contemplated by this Subsection 7.9 on any owned real property or
fixtures the acquisition of which is, or is to be, within 180 days of such
acquisition, financed or refinanced, in whole or in part through the incurrence
of Indebtedness, until such Indebtedness is repaid in full (and not refinanced)
or, as the case may be, the Parent Borrower determines not to proceed with such
financing or refinancing.  In connection with any such grant to the Collateral
Agent, for the benefit of the Secured Parties, of a Lien of record on any such
real property pursuant to a Mortgage or otherwise in accordance with this
Subsection 7.9, the Parent Borrower or such Restricted Subsidiary shall deliver
or cause to be delivered to the Collateral Agent corresponding UCC fixture
filings and any surveys, appraisals (including any required appraisals of such
property under FIRREA or in connection with flood determinations under
Regulation H of the Board), title insurance policies, environmental reports,
legal opinions and other documents in connection with such grant of such Lien
obtained by it in connection with the acquisition of such ownership rights in
such real property or as the Collateral Agent shall reasonably request (in light
of the value of such real property and the cost and availability of such UCC
fixture filings, surveys, appraisals, title insurance policies, environmental
reports, legal opinions and other documents and whether the delivery of such UCC
fixture filings, surveys, appraisals, title

 

154

--------------------------------------------------------------------------------


 

insurance policies, environmental reports, legal opinions and other documents
would be customary in connection with such grant of such Lien in similar
circumstances).

 

(b)                         With respect to (i) any Domestic Subsidiary that is
a Wholly Owned Subsidiary (other than (x) an Excluded Subsidiary and (y) a
Subsidiary that will be (and, unless the Administrative Agent shall otherwise
agree in its sole discretion, within 90 days following its creation or
acquisition, is) converted into a Related Professional Corporation in a manner
consistent with past practices on or prior to the Closing Date or in the
ordinary course of business) created or acquired (including by reason of any
Foreign Subsidiary Holdco ceasing to constitute same) subsequent to the Closing
Date by the Parent Borrower or any of its Domestic Subsidiaries that are Wholly
Owned Subsidiaries (other than an Excluded Subsidiary), (ii) any Unrestricted
Subsidiary being designated as a Restricted Subsidiary, (iii) any Immaterial
Subsidiary or any other Excluded Subsidiary ceasing to be such as provided in
the applicable definition thereof after the expiry of the applicable period
referred to in such definition, and (iv) any entity becoming a Domestic
Subsidiary as a result of a transaction pursuant to, and permitted by,
Subsection 8.2 or 8.4 (other than an Excluded Subsidiary), promptly notify the
Administrative Agent of such occurrence and, if the Administrative Agent or the
Required Lenders so request, promptly (i) execute and deliver to the Collateral
Agent for the benefit of the Secured Parties such amendments to the Guarantee
and Collateral Agreement as the Collateral Agent shall reasonably deem necessary
or reasonably advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected second priority security interest in accordance
with the terms of the ABL/Term Loan Intercreditor Agreement (as and to the
extent provided in the Guarantee and Collateral Agreement) in the Capital Stock
of such new Domestic Subsidiary, (ii) deliver to the Collateral Agent the
certificates (if any) representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the parent of such new Domestic Subsidiary and (iii) cause such new Domestic
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
(B) to take all actions reasonably deemed by the Collateral Agent to be
necessary or advisable to cause the Lien created by the Guarantee and Collateral
Agreement in such new Domestic Subsidiary’s Collateral to be duly perfected in
accordance with all applicable Requirements of Law (as and to the extent
provided in the Guarantee and Collateral Agreement), including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Collateral Agent.

 

(c)                          With respect to any Foreign Subsidiary or Domestic
Subsidiary that is not a Wholly Owned Subsidiary created or acquired subsequent
to the Closing Date by the Parent Borrower or any of its Domestic Subsidiaries
that are Wholly Owned Subsidiaries (in each case, other than any Excluded
Subsidiary and other than a Subsidiary that will be (and, unless the
Administrative Agent shall otherwise agree in its sole discretion, within 90
days following its creation or acquisition, is) converted into a Related
Professional Corporation in a manner consistent with past practices on or prior
to the Closing Date or in the ordinary course of business), the Capital Stock of
which is owned directly by the Parent Borrower or a Domestic Subsidiary that is
a Wholly Owned Subsidiary (other than an Excluded Subsidiary), promptly notify
the Administrative Agent of such occurrence and if the Administrative Agent or
the Required Lenders so request, promptly (i) execute and deliver to the
Collateral Agent a new pledge agreement or such amendments to the Guarantee and
Collateral Agreement as the Collateral Agent shall reasonably deem necessary or
reasonably advisable to grant to the

 

155

--------------------------------------------------------------------------------


 

Collateral Agent, for the benefit of the Secured Parties, a perfected second
priority security interest in accordance with the terms of the ABL/Term Loan
Intercreditor Agreement (as and to the extent provided in the Guarantee and
Collateral Agreement) in the Capital Stock of such new Subsidiary that is
directly owned by any Borrower or any Domestic Subsidiary that is a Wholly Owned
Subsidiary (other than an Excluded Subsidiary) and (ii) to the extent reasonably
deemed advisable by the Collateral Agent, deliver to the Collateral Agent the
certificates, if any, representing such Capital Stock, together with undated
stock powers, executed and delivered in blank by a duly authorized officer of
the relevant parent of such new Subsidiary and take such other action as may be
reasonably deemed by the Collateral Agent to be necessary or desirable to
perfect the Collateral Agent’s security interest therein (provided that in
either case in no event shall more than 65.0% of each series of Capital Stock of
any new Foreign Subsidiary be required to be so pledged and, provided, further,
that in either case no such pledge or security shall be required with respect to
any Subsidiary that is not a Wholly Owned Subsidiary and a Restricted Subsidiary
to the extent that the grant of such pledge or security interest would violate
the terms of any agreements under which the Investment by the Parent Borrower or
any of its Restricted Subsidiaries was made therein).

 

(d)                                 At its own expense, execute, acknowledge and
deliver, or cause the execution, acknowledgement and delivery of, and thereafter
register, file or record in an appropriate governmental office, any document or
instrument reasonably deemed by the Collateral Agent to be necessary or
desirable for the creation, perfection and priority and the continuation of the
validity, perfection and priority of the foregoing Liens or any other Liens
created pursuant to the Security Documents in each case in accordance with, and
to the extent required by, the Guarantee and Collateral Agreement.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, (A) no security interest or lien is or will be granted pursuant
to any Loan Document or otherwise in any right, title or interest of any of
Holdings, the Parent Borrower or any of its Subsidiaries in, and “Collateral”
shall not include, any Excluded Asset (as defined in the Guarantee and
Collateral Agreement); (B) no Loan Party or any Affiliate thereof shall be
required to take any action in any non-U.S. jurisdiction or required by the laws
of any non-U.S. jurisdiction in order to create any security interests in assets
located or titled outside of the U.S. or to perfect any security interests (it
being understood that there shall be no security agreements or pledge agreements
governed under the laws of any non-U.S. jurisdiction) and (C) nothing in this
Subsection 7.9 shall require that any Subsidiary grant a Lien with respect to
any property or assets in which such Subsidiary acquires ownership rights to the
extent that the Administrative Agent, in its reasonable judgment, determines
that the granting of such a Lien is impracticable.

 

7.10                           Use of Proceeds.  Use the proceeds of the Loans
only for the purposes set forth in Subsection 5.16 and request the issuance of
Letters of Credit only for the purposes set forth in Subsection 3.1(b).

 

7.11                           Accounting Changes.  The Parent Borrower will,
for financial reporting purposes, cause the Parent Borrower’s and each of its
Subsidiaries’ Fiscal Years to end on December 31st of each calendar year;
provided that the Parent Borrower may, upon written notice to the Administrative
Agent, change the financial reporting convention specified above to any other
financial reporting convention reasonably acceptable to the Administrative
Agent, in

 

156

--------------------------------------------------------------------------------


 

which case the Parent Borrower and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary in order to reflect such change in financial reporting.

 

7.12                           Post-Closing Security Perfection.  The Parent
Borrower agrees to deliver or cause to be delivered such documents and
instruments, and take or cause to be taken such other actions as may be
reasonably necessary to provide the perfected security interests described in
the proviso to Subsection 6.1(a) and Subsection 6.1(h) that are not so provided
on the Closing Date, and in any event to provide such perfected security
interests and to satisfy such other conditions within the applicable time
periods set forth on Schedule 7.12, as such time periods may be extended by the
Administrative Agent, in its sole discretion.

 

7.13                           Post-Closing Matters.  (a) Not later than the
thirtieth (30th) day after the Closing Date (as such period may be extended in
the sole discretion of Administrative Agent), the Loan Parties shall have filed
(or caused to be filed) any filings with the United States Patent and Trademark
Office or the United States Copyright Office necessary to perfect the security
interests purported to be created by the Guarantee and Collateral Agreement.

 

(b)                         Not later than the ninetieth (90th) day after the
Closing Date (as such period may be extended in the sole discretion of
Administrative Agent), the Loan Parties shall have entered into the Blocked
Account Agreements.

 

(c)                          Not later than the thirtieth (30th) day after the
Closing Date (as such period may be extended in the sole discretion of
Administrative Agent), the Loan Parties shall have delivered to the
Administrative Agent endorsements to casualty insurance policies as required by
Subsection 7.5.

 

(d)                         Not later than one hundred eighty days after the
Closing Date (as such period may be extended in the sole discretion of
Administrative Agent), the Parent Borrower shall use commercially reasonable
efforts to take all steps necessary to obtain and deliver a good standing
certificate with respect to payment of taxes, without qualification, with
respect to each of the entities set forth on Schedule 5.3.

 

SECTION 8

 

Negative Covenants

 

The Parent Borrower hereby agrees that, from and after the Closing Date and so
long as the Commitments remain in effect, and thereafter until payment in full
of the Loans, all Reimbursement Obligations and all other Obligations then due
and owing to any Lender or any Agent and termination or expiration of all
Letters of Credit (unless cash collateralized or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent), the Parent Borrower
shall not and shall not permit any of its Restricted Subsidiaries to, directly
or indirectly:

 

8.1                                 Financial Condition Covenant.  During each
Compliance Period, permit, for the Most Recent Four Quarter Period, the
Consolidated Fixed Charge Coverage Ratio as at the last day of such period of
four (4) consecutive Fiscal Quarters to be less than 1.00 to 1.00.

 

157

--------------------------------------------------------------------------------


 

8.2                                 Limitation on Fundamental Changes.  Enter
into any merger or consolidation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets, except:

 

(a)                                  (x) any Borrower may be merged or
consolidated with or into another Person if a Borrower is the surviving Person
or the Person (the “Successor Borrower”) formed by or surviving such merger or
consolidation (i) is organized or existing under the laws of the United States,
or any state, district or territory thereof and (ii) expressly assumes all
obligations of such Borrower under the Loan Documents pursuant to documentation
reasonably satisfactory to the Administrative Agent; provided that
(i) immediately after giving effect to the transaction (and treating any
Indebtedness that becomes an Obligation of the Successor Borrower as a result of
such transaction as having been incurred by the Successor Borrower at the time
of such transaction), no Default will have occurred and be continuing, (ii) each
Subsidiary Guarantor (other than (x) any Subsidiary Guarantor that will be
released from its obligations under its Subsidiary Guaranty in connection with
such transaction and (y) any party to any such consolidation or merger) shall
have delivered a joinder or other document or instrument in form reasonably
satisfactory to the Administrative Agent, confirming its Subsidiary Guaranty
(other than any Subsidiary Guaranty that will be discharged or terminated in
connection with such transaction), (iii) each Subsidiary Guarantor (other than
(x) any Subsidiary that will be released from its grant or pledge of Collateral
under the Guarantee and Collateral Agreement in connection with such transaction
and (y) any party to any such consolidation or merger) shall have by a
supplement to the Guarantee and Collateral Agreement or another document or
instrument affirmed that its obligations thereunder shall apply to its Guarantee
as reaffirmed pursuant to clause (ii) above, and (iv) each mortgagor of a
Mortgaged Fee Property (other than (x) any Subsidiary that will be released from
its grant or pledge of Collateral under the Guarantee and Collateral Agreement
in connection with such transaction and (y) any party to any such consolidation
or merger) shall have affirmed that its obligations under the applicable
Mortgage shall apply to its Guarantee as reaffirmed pursuant to clause (ii); and
(y) any Restricted Subsidiary of the Parent Borrower other than any Borrower may
be merged or consolidated with or into the Parent Borrower (provided that the
Parent Borrower shall be the continuing or surviving entity) or with or into any
one or more Restricted Subsidiaries that are Wholly Owned Subsidiaries of the
Parent Borrower (provided that the Wholly Owned Subsidiary or Restricted
Subsidiaries of the Parent Borrower shall be the continuing or surviving
entity); provided that (x) in any case where the Subsidiary that is the
non-surviving entity is a Loan Party and such Subsidiary’s assets include real
property owned by such Loan Party or Voting Stock of any other Loan Party, or
(y) if such merger or consolidation constitutes (alone or together with any
related merger or consolidation by any Loan Party) a transfer of all or
substantially all of the assets of the Domestic Subsidiaries that are Loan
Parties, then in the case of either (x) or (y), (1) the continuing or surviving
entity shall be a Loan Party, or (2) such merger or consolidation shall be in
the ordinary course of business, or (3) if the continuing or surviving entity is
not a Loan Party, the Fair Market Value of all such assets transferred by a Loan
Party pursuant to this clause (3) does not exceed $15,000,000 in any Fiscal Year
or (4) at the time of such merger or consolidation, (A) the Payment Condition in
respect of merger or

 

158

--------------------------------------------------------------------------------


 

consolidation is satisfied and (B) no Specified Default or other Event of
Default known to the Borrowers has occurred and is continuing or would result
therefrom;

 

(b)                                 any Restricted Subsidiary of the Parent
Borrower may sell, lease, transfer or otherwise dispose of any or all of its
assets (upon voluntary liquidation or otherwise) to the Parent Borrower or any
Restricted Subsidiary that is a Wholly Owned Subsidiary of the Parent Borrower
(and, in the case of a non-Wholly Owned Subsidiary, may be liquidated to the
extent the Parent Borrower or any Wholly Owned Subsidiary which is a direct
parent of such non-Wholly Owned Subsidiary receives a pro rata distribution of
the assets thereof); provided that (x) if the Subsidiary that disposes of any or
all of its assets is a Loan Party and such disposition includes real property
owned by such Loan Party or Voting Stock of any other Loan Party, or constitutes
(alone or together with any related disposition of assets by any Loan Party) all
or substantially all of the assets of the Domestic Subsidiaries that are Loan
Parties, (1) the transferee of such assets shall be a Loan Party, or (2) such
disposition shall be in the ordinary course of business, or (3) if the
transferee of such assets is not a Loan Party, the Fair Market Value of all such
assets transferred by a Loan Party pursuant to this clause (3) does not exceed
$15,000,000 in any Fiscal Year or (4) at the time of such sale, lease, transfer
or other disposition, (A) the Payment Condition in respect of asset sales is
satisfied and (B) no Specified Default or other Event of Default known to the
Borrowers has occurred and is continuing or would result therefrom;

 

(c)                                  to the extent such sale, lease, transfer or
other disposition or transaction is expressly excluded from the definition of
“Asset Sale” or, if such sale, lease transfer or other disposition or
transaction constitutes an “Asset Sale,” such Asset Sale is made in compliance
with Subsection 8.5;

 

(d)                                 the Parent Borrower or any Restricted
Subsidiary may be merged or consolidated with or into any other Person in order
to effect any acquisition permitted pursuant to Subsection 8.4; or

 

(e)                                  any Restricted Subsidiary acquired after
the Closing Date (whether by merger, consolidation, amalgamation, asset purchase
or otherwise) may be converted into a Related Corporation.

 

For purposes of this Subsection 8.2, so long as at the time of any Minority
Business Disposition or any Minority Business Offering, (x) the Payment
Condition is satisfied and (y) no Specified Default or Event of Default known to
the Borrowers exists or would arise therefrom, the Minority Business Assets
shall not be deemed at any time to constitute all or substantially all of the
assets of the Company, and any sale or transfer of all or any part of the
Minority Business Assets (whether directly or indirectly, whether by sale or
transfer of any such assets, or of any Capital Stock or other interest in any
Person holding such assets, or any combination thereof, and whether in one or
more transactions, or otherwise, including any Minority Business Offering or any
Minority Business Disposition) shall not be prevented or otherwise restricted by
the terms of this Subsection 8.2.

 

159

--------------------------------------------------------------------------------


 

8.3                                 Limitation on Restricted Payments.  Declare
or pay any Restricted Payment, except that:

 

(a)                                  the Parent Borrower may pay cash dividends,
payments and distributions in an amount sufficient to allow any Parent Entity or
Holdings to pay legal, accounting and other maintenance and operational expenses
(other than taxes) incurred in the ordinary course of business, provided that,
if any Parent Entity shall own any material assets other than the Capital Stock
of Holdings or another Parent Entity or other assets, relating to the ownership
interest of such Parent Entity in another Parent Entity, Holdings or
Subsidiaries of Holdings, such cash dividends with respect to such Parent Entity
shall be limited to the reasonable and proportional share, as determined by the
Parent Borrower in its reasonable discretion, of such expenses incurred by such
Parent Entity relating or allocable to its ownership interest in Holdings or
another Parent Entity and such other related assets;

 

(b)                                 the Parent Borrower may pay cash dividends,
payments and distributions in an amount sufficient to cover reasonable and
necessary expenses (including professional fees and expenses) (other than taxes)
incurred by any Parent Entity or Holdings in connection with (i) registration,
public offerings and exchange listing of equity or debt securities and
maintenance of the same, (ii) reporting obligations under, or in connection with
compliance with, applicable laws or applicable rules of any governmental,
regulatory or self-regulatory body or stock exchange, this Agreement, the Term
Loan Documents, the Senior Notes Debt Documents or any other agreement or
instrument relating to Indebtedness of any Loan Party or any of the Restricted
Subsidiaries and (iii) indemnification and reimbursement of directors, officers
and employees in respect of liabilities relating to their serving in any such
capacity (including under the CD&R Indemnification Agreement), or obligations in
respect of director and officer insurance (including premiums therefor),
provided that, in the case of subclause (i) above, if any Parent Entity shall
own any material assets other than the Capital Stock of Holdings or another
Parent Entity or other assets relating to the ownership interest of such Parent
Entity in another Parent Entity, Holdings or its Subsidiaries, with respect to
such Parent Entity such cash dividends shall be limited to the reasonable and
proportional share, as determined by the Parent Borrower in its reasonable
discretion, of such expenses incurred by such Parent Entity relating or
allocable to its ownership interest in another Parent Entity, Holdings and such
other assets;

 

(c)                                  the Parent Borrower may pay, without
duplication, cash dividends, payments and distributions (A) pursuant to the Tax
Sharing Agreement or a similar agreement with Holdings or any Parent Entity; and
(B) to pay or permit Holdings or any Parent Entity to pay any Related Taxes;

 

(d)                                 The Parent Borrower may pay cash dividends,
payments and distributions in an amount sufficient to allow Holdings and any
Parent Entity to perform its obligations under the Merger Documents and to pay
all fees and expenses incurred in connection with the Transactions and the other
transactions expressly contemplated by this Agreement and the other Loan
Documents, and to allow Holdings to perform its obligations under or in
connection with the Loan Documents to which it is a party;

 

160

--------------------------------------------------------------------------------


 

(e)                                  the Parent Borrower may pay cash dividends,
payments and distributions in an amount sufficient to allow Holdings or any
Parent Entity to repurchase shares of its Capital Stock or rights, options or
units in respect thereof from any Management Investors or former Management
Investors (or any of their respective heirs, successors, assigns, legal
representatives or estates) (including any repurchase or acquisition by reason
of the Parent Borrower, Holdings or any Parent Entity retaining any Capital
Stock, option, warrant or other right in respect of any withholding obligations,
and any related payment in respect of any such obligations), or as otherwise
contemplated by any Management Subscription Agreements for an aggregate purchase
price not to exceed in any calendar year $30,000,000; provided that such amount
shall be increased by (A) an amount equal to the proceeds to Holdings (whether
received by it directly or from a Parent Entity or applied to pay Parent Entity
Expenses) or any Parent Entity of any resales or new issuances of shares and
options to any Management Investors, at any time after the initial issuances to
any Management Investors, together with the aggregate amount of deferred
compensation owed by any Parent Entity, Holdings or any of its Subsidiaries to
any Management Investor that shall thereafter have been cancelled, waived or
exchanged at any time after the initial issuances to any thereof in connection
with the grant to such Management Investor of the right to receive or acquire
shares of Holdings’ or any Parent Entity’s Capital Stock; provided, however,
that, if applicable, any amount actually received by any Parent Entity or
Holdings in accordance with this clause (A) shall have been further contributed
to the Parent Borrower or applied (i) to pay expenses, taxes or other amounts
(in respect of which the Parent Borrower is permitted to make dividends,
payments or distributions pursuant to Subsection 8.3) incurred or payable by
Holdings or (ii) in payment of Parent Entity Expenses; and (B) the cash proceeds
of key man life insurance policies received by the Parent Borrower or any of its
Subsidiaries (or by Holdings or any Parent Entity and contributed to the Parent
Borrower);

 

(f)                                    the Parent Borrower may pay dividends,
payments and distributions to the extent of Net Proceeds from any Excluded
Contribution to the extent such dividend, payment or distribution is made
(regardless of whether any Default or Event of Default has occurred and is
continuing) within one hundred and eighty (180) days of the date when such
Excluded Contribution was received by the Parent Borrower; provided that any
payment pursuant to this Subsection 8.3(f) shall be deemed to be a usage of the
Available Excluded Contribution Amount Basket;

 

(g)                                 the Parent Borrower may pay dividends,
payments and distributions in an amount not to exceed the Available Excluded
Contribution Amount Basket, (i) for purposes permitted under Subsection
8.3(e) if at the time such dividend, payment or distribution is made no
Specified Default shall have occurred and be continuing or would result
therefrom or (ii) for any other purposes if at the time such dividend, payment
or distribution is made no Specified Default or Event of Default known to the
Parent Borrower shall have occurred and be continuing or would result therefrom;

 

(h)                                 the Parent Borrower may pay cash dividends,
payments and distributions, (i) (x) for purposes permitted under Subsection
8.3(e) if at the time such dividend, payment or distribution is declared no
Specified Default shall have occurred and be

 

161

--------------------------------------------------------------------------------


 

continuing or would if paid on the date of such declaration result therefrom or
(y) for any other purposes, if at the time such dividend, payment or
distribution is declared no Specified Default or Event of Default known to the
Borrowers shall have occurred and be continuing or would if paid on the date of
such declaration result therefrom (provided in each case that such dividend,
payment or distribution is paid within thirty (30) days of such declaration) and
(ii) the aggregate amount of such dividends, payments and distributions pursuant
to this clause (h), when aggregated with all optional prepayments made pursuant
to Subsection 8.6(e)(i), do not exceed $30,000,000 in the aggregate; and

 

(i)            in addition to the foregoing dividends, the Parent Borrower may
pay additional dividends, payments and distributions, (x) for purposes permitted
under Subsection 8.3(e) if at the time such dividend, payment or distribution is
declared no Specified Default shall have occurred and be continuing or would if
paid on the date of such declaration result therefrom or (y) for any other
purposes, if at the time such dividend, payment or distribution is declared no
Specified Default or Event of Default known to the Borrowers shall have occurred
and be continuing or would if paid on the date of such declaration result
therefrom, provided that in each case the Payment Condition shall be satisfied
and provided further, that in each case such dividend, payment or distribution
is paid within thirty (30) days of such declaration.

 

8.4           Limitations on Certain Acquisitions.  Acquire by purchase or
otherwise all the business or assets of, or stock or other evidences of
beneficial ownership of, any Person, except that the Parent Borrower and its
Restricted Subsidiaries shall be allowed to make any such acquisitions so long
as:

 

(a)           such acquisition is expressly permitted by Subsection 8.2 (other
than clause (d)); or

 

(b)           such acquisition is a Permitted Acquisition;

 

provided that in the case of each such acquisition pursuant to clause (a) or
(b) after giving effect thereto, no Specified Event of Default or another Event
of Default known to any Borrower, shall occur as a result of such acquisition
and; provided, further, that with respect to any acquisition that is consummated
in a single transaction or a series of related transactions, all or any of which
might constitute an Investment but not the acquisition of all of the business or
assets of, or stock or other evidences of beneficial ownership of, any Person,
the Parent Borrower at its option may classify such transactions in whole or in
part as an acquisition subject to this Subsection 8.4 (and for the avoidance of
doubt not as Investments subject to Subsection 8.12).

 

8.5           Limitation on Dispositions of Collateral.  Unless the Payment
Condition shall have been satisfied, engage in any Asset Sale with respect to
any of the Collateral, or attempt, offer or contract to do so (unless such
attempt, offer or contract is conditioned upon obtaining any requisite consent
of the Lenders hereunder), except that the Parent Borrower and its Restricted
Subsidiaries shall be allowed to engage in any Asset Sale, and to attempt, offer
and contract to do so, so long as the consideration received (including by way
of relief from, or by any other Person assuming responsibility for, any
liabilities, contingent or otherwise) in connection with such Asset Sale is for
Fair Market Value, and if the consideration received is

 

162

--------------------------------------------------------------------------------


 

greater than $15,000,000, at least 75.0% of such consideration received
(excluding, in the case of an Asset Sale (or series of related Asset Sales), any
consideration by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise, that are not
Indebtedness) is in the form of cash.  For the purposes of the foregoing, the
following are deemed to be cash:  (1) Cash Equivalents and Temporary Cash
Investments, (2) the assumption of Indebtedness of the Parent Borrower (other
than Disqualified Capital Stock of the Parent Borrower) or any Restricted
Subsidiary and the release in writing of the Parent Borrower or such Restricted
Subsidiary from all liability on payment of the principal amount of such
Indebtedness in connection with such Asset Sale, (3) Indebtedness of any
Restricted Subsidiary that is no longer a Restricted Subsidiary as a result of
such Asset Sale, to the extent that the Parent Borrower and each other
Restricted Subsidiary are released in writing from any Guarantee Obligation of
payment of the principal amount of such Indebtedness in connection with such
Asset Sale, (4) securities received by the Parent Borrower or any Restricted
Subsidiary from the transferee that are converted by the Parent Borrower or such
Restricted Subsidiary into cash within 180 days, (5) consideration consisting of
Indebtedness of the Parent Borrower or any Restricted Subsidiary, (6) Additional
Assets and (7) any Designated Noncash Consideration received by the Parent
Borrower or any of its Restricted Subsidiaries in an Asset Sale having an
aggregate Fair Market Value, taken together with all other Designated Noncash
Consideration received pursuant to this clause, not to exceed an aggregate
amount at any time outstanding equal to the greater of $90,000,000 and 2.5% of
Consolidated Total Assets at the time of designation (with the Fair Market Value
of each item of Designated Noncash Consideration being measured at the time
received and without giving effect to subsequent changes in value).

 

In connection with any Asset Sale permitted under this Subsection 8.5 or a
Disposition that is excluded from the definition of “Asset Sale”, the
Administrative Agent shall, and the Lenders hereby authorize the Administrative
Agent to, execute such releases of Liens and take such other actions as the
Parent Borrower may reasonably request in connection with the foregoing.

 

8.6           Limitation on Optional Payments and Modifications of Restricted
Indebtedness and Other Documents.  (a) Make any optional payment or prepayment
on or optional repurchase or redemption of (i) the Senior Notes (other than any
exchange for registered notes as provided in the definition thereof), (ii) the
Term Loan Facility or (iii) any Indebtedness that, in each case refinances,
refunds, replaces, renews, repays, restructures or extends the Indebtedness set
forth in preceding clauses (i) and (ii) or any refinancing thereof (in each case
whether incurred under Subsection 8.13(i)(ii) or with the proceeds of any
Indebtedness incurred under any other provision of Subsection 8.13) (including
any Additional Obligations, any Permitted Debt Exchange Notes or any
Indebtedness that is by its terms subordinated to the payment in cash of the
Obligations, in each case that refinances, refunds, replaces, renews, repays,
restructures or extends the Indebtedness set forth in preceding clauses (i) and
(ii) or any refinancing thereof) (collectively or individually, “Restricted
Indebtedness”), including any payments on account of clauses (i) through (iii),
or for a sinking or other analogous fund for, the repurchase, redemption,
defeasance or other acquisition thereof (it being understood that (x) payments
of regularly scheduled interest and (y) AHYDO Payments shall be permitted,
provided that in the case of this clause (y) in respect of Indebtedness other
than the Senior Notes (or any Indebtedness the proceeds of which are applied to
refinance all or any part of the Senior Notes or any refinancing thereof) after
giving effect to such AHYDO Payments, the Total Leverage Ratio

 

163

--------------------------------------------------------------------------------


 

would not be greater than 5.00:1.00), unless (i) the Payment Condition shall
have been satisfied or such payment or prepayment on or optional repurchase or
redemption of Restricted Indebtedness is financed with an amount not exceeding
the Available Excluded Contribution Amount Basket and (ii) no Specified Default
or other Event of Default known to the Borrowers has occurred and is continuing
or would result therefrom; provided that the Parent Borrower or any of its
Restricted Subsidiaries may consummate any redemption of Restricted Indebtedness
within sixty (60) days after the date of giving an irrevocable notice of
redemption if at such date of giving of such notice, such redemption would have
complied with this Subsection 8.6(a).

 

(b)        In the event of the occurrence of a Change of Control, repurchase or
repay any Restricted Indebtedness then outstanding or any portion thereof,
unless the Borrowers shall have (i) made payment in full of the Loans, all
Reimbursement Obligations and any other Obligations then due and owing hereunder
and under any Note and cash collateralized the L/C Obligations on terms
reasonably satisfactory to the Administrative Agent or (ii) made an offer to pay
the Loans, all Reimbursement Obligations and any other Obligations then due and
owing to each Lender and the Administrative Agent hereunder and under any Note
and to cash collateralize the L/C Obligations on terms reasonably satisfactory
to the Administrative Agent in respect of each Lender and shall have made
payment in full thereof to each such Lender or the Administrative Agent which
has accepted such offer and cash collateralized the L/C Obligations in respect
of each such Lender which has accepted such offer.  Upon the Borrowers having
made all payments of Loans and other Obligations then due and owing to any
Lender required by the preceding sentence, any Event of Default arising under
Subsection 9.1(k) by reason of such Change of Control shall be deemed not to
have occurred or be continuing.

 

(c)         Amend, supplement, waive or otherwise modify any of the provisions
of any Restricted Indebtedness (excluding for this purpose any Restricted
Indebtedness the proceeds of which were used to refinance, refund, replace,
renew, repay, restructure or extend the Senior Notes or the Term Loan Facility
or any refinancing thereof, that was incurred under any provision of Subsection
8.13 other than Subsection 8.13(i)(ii)) in a manner that (A) shortens the
maturity date of the Indebtedness incurred thereunder to a date prior to the
date that is 91 days after the Termination Date, (B) provides for a shorter
weighted average life to maturity with respect to such Indebtedness (provided
that compliance with this restriction shall be determined ignoring the effect of
any payment of customary upfront fees or any permanent prepayment of such
Indebtedness, in each case based on market conditions at the time of the
applicable amendment, supplement, waiver or other modification), or (C) only
with respect to Indebtedness under the Senior Notes Debt Documents or any
indenture, instrument or agreement governing any other Indebtedness that
refinances such Indebtedness pursuant to Subsection 8.13(i)(ii), increases the
rate or shortens the time for payment of interest or premium payable, whether at
maturity, at a date fixed for prepayment or by acceleration or otherwise
thereunder. Nothwithstanding the foregoing, the provisions of this Subsection
8.6(c) shall not restrict or prohibit any refinancing of Indebtedness (in whole
or in part) with the proceeds of any Indebtedness otherwise permitted to be
incurred pursuant to Subsection 8.13.

 

(d)        (i) Amend or modify all or any part of, or any provision of, its
Organizational Documents, or (ii) amend, modify, terminate or release all or any
part of, or any provision of, the Stock Transfer and Option Agreements, except,
in each case, for changes, amendments and modifications, and, as applicable,
terminations or releases, either individually

 

164

--------------------------------------------------------------------------------


 

or in the aggregate, that are not materially adverse to the interests of the
Administrative Agent, the Lenders and the Issuing Lenders under the Loan
Documents or in the Collateral; provided that the applicable Loan Parties comply
with all requirements under the Security Documents to the extent required in
connection therewith.

 

(e)         Notwithstanding the foregoing the Parent Borrower shall be permitted
to make the following optional payments, repurchases and redemptions (“Optional
Payments”) in respect of Restricted Indebtedness:

 

(i)            Optional Payments pursuant to this clause (e)(i) in an aggregate
amount that, when aggregated with all cash dividends paid pursuant to Subsection
8.3(h), does not exceed $30,000,000;

 

(ii)           Optional Payments by exchange for, or out of the proceeds of, the
issuance, sale or other incurrence of Indebtedness of the Parent Borrower or any
of its Restricted Subsidiaries permitted under Subsection 8.13;

 

(iii)          Optional Payments by conversion or exchange of Restricted
Indebtedness to Capital Stock (other than Disqualified Capital Stock) or
Indebtedness of any Parent Entity; and

 

(iv)          Optional Payments in anticipation of satisfying a sinking fund
obligation, principal installment or final maturity, in each case due within one
year of the date of making such Optional Payment.

 

8.7           [Reserved].

 

8.8           Limitation on Negative Pledge Clauses.  Enter into with any Person
any agreement which prohibits or limits the ability of the Parent Borrower or
any of its Restricted Subsidiaries that are Loan Parties to create, incur,
assume or suffer to exist any Lien in favor of the Lenders in respect of
obligations and liabilities under this Agreement or any other Loan Documents
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than:

 

(a)         any agreement or instrument in effect at or entered into on the
Closing Date, this Agreement, the other Loan Documents and any related
documents, the Term Loan Documents, the Senior Notes Debt Documents and, on and
after the execution and delivery thereof, the Junior Lien Intercreditor
Agreement, any Other Intercreditor Agreement, any Intercreditor Agreement
Supplement, any Permitted Debt Exchange Notes (and any related documents) and
any Additional Obligations Documents;

 

(b)        any agreement governing or relating to Indebtedness and/or other
obligations and liabilities, in each case secured by a Lien permitted by
Subsection 8.14 (in which case any restriction shall only be effective against
the assets subject to such Lien, except as may otherwise be permitted under this
Subsection 8.8);

 

(c)         any agreement or instrument of a Person, or relating to Indebtedness
(including any Guarantee Obligation in respect thereto) or Capital Stock of a
Person, which

 

165

--------------------------------------------------------------------------------


 

Person is acquired by or merged or consolidated with or into the Parent Borrower
or any Restricted Subsidiary, or which agreement or instrument is assumed by the
Parent Borrower, or any Restricted Subsidiary in connection with an acquisition
from such Person or any other transaction entered into in connection with any
such acquisition, merger or consolidation, as in effect at the time of such
acquisition, merger, consolidation or transaction (except to the extent that
such Indebtedness was incurred to finance, or otherwise in connection with, such
acquisition, merger, consolidation or transaction), provided that for purposes
of this Subsection 8.8(c), if a Person other than a Borrower is the Successor
Borrower with respect thereto, any Subsidiary thereof or agreement or instrument
of such Person or any such Subsidiary shall be deemed acquired or assumed, as
the case may be, by the Parent Borrower or a Restricted Subsidiary, as the case
may be, when such Person becomes such Successor Borrower;

 

(d)        any agreement or instrument (a “Refinancing Agreement”) effecting a
refinancing of Indebtedness incurred or outstanding pursuant or relating to, or
that otherwise extends, renews, refunds, refinances or replaces, any agreement
or instrument referred to in Subsections 8.8(a) or 8.8(c) or this Subsection
8.8(d) (an “Initial Agreement”) or that is, or is contained in, any amendment,
supplement or other modification to an Initial Agreement or Refinancing
Agreement (an “Amendment”); provided, however, that the encumbrances and
restrictions contained in any such Refinancing Agreement or Amendment taken as a
whole are not materially less favorable to the Lenders than encumbrances and
restrictions contained in the Initial Agreement or Initial Agreements to which
such Refinancing Agreement or Amendment relates (as determined in good faith by
the Parent Borrower);

 

(e)         (i) any agreement or instrument that restricts in a customary manner
the assignment or transfer thereof, or the subletting, assignment or transfer of
any property or asset subject thereto, (ii) any restriction by virtue of any
transfer of, agreement to transfer, option or right with respect to, or Lien on,
any property or assets of the Parent Borrower or any Restricted Subsidiary not
otherwise prohibited by this Agreement, (iii) mortgages, pledges or other
security agreements securing Indebtedness or other obligations of the Parent
Borrower or a Restricted Subsidiary to the extent restricting the transfer of
the property or assets subject thereto, (iv) customary provisions restricting
dispositions of real property interests set forth in any reciprocal easement
agreements of the Parent Borrower or any Restricted Subsidiary, (v) Purchase
Money Obligations that impose encumbrances or restrictions on the property or
assets so acquired, (vi) agreement with customers or suppliers entered into in
the ordinary course of business that impose restrictions with respect to cash or
other deposits or net worth, (vii) customary provisions contained in agreements
and instruments entered into in the ordinary course of business (including but
not limited to leases and joint venture and other similar agreements entered
into in the ordinary course of business), (viii) restrictions that arise or are
agreed to in the ordinary course of business and does not detract from the value
of property or assets of the Parent Borrower or any Restricted Subsidiary in any
manner material to the Parent Borrower or such Restricted Subsidiary,
(ix) obligations under Interest Rate Protection Agreements, Hedging Agreements
or other Permitted Hedging Arrangements or under Bank Products Agreements, or
(x) Related Corporation Contracts;

 

(f)         any agreement or instrument (i) relating to any Indebtedness
permitted to be incurred subsequent to the Closing Date pursuant to Subsection
8.13, (x) if the encumbrances and restrictions contained in any such agreement
or instrument taken as a whole

 

166

--------------------------------------------------------------------------------


 

are not materially less favorable to the Lenders than the encumbrances and
restrictions contained in the Initial Agreements (as determined in good faith by
the Parent Borrower), or (y) if such encumbrance or restriction is not
materially more disadvantageous to the Lenders than is customary in comparable
financings (as determined in good faith by the Parent Borrower) and either
(1) the Parent Borrower determines in good faith that such encumbrance or
restriction will not materially affect the Parent Borrower’s ability to create
and maintain the Liens on the ABL Priority Collateral pursuant to the Security
Documents and make principal or interest payments on the Term Loans or (2) such
encumbrance or restriction applies only if a default occurs in respect of a
payment or financial covenant relating to such Indebtedness, or (ii) relating to
any sale of receivables by a Foreign Subsidiary;

 

(g)        any agreement relating to intercreditor arrangements and related
rights and obligations, to or by which the Lenders and/or the Administrative
Agent, the Collateral Agent or any other agent, trustee or representative on
their behalf may be party or bound at any time or from time to time, and any
agreement providing that in the event that a Lien is granted for the benefit of
the Lenders another Person shall also receive a Lien, which Lien is permitted by
Subsection 8.14;

 

(h)        any agreement for the direct or indirect disposition of Capital Stock
of any Person, property or assets, imposing restrictions with respect to such
Person, Capital Stock, property or assets pending the closing of such
disposition; and

 

(i)          restrictions by reason of any applicable law, rule, regulation or
order, or required by any regulatory authority having jurisdiction over the
Parent Borrower or any Restricted Subsidiary or any of their businesses,
including any such law, rule, regulation, order or requirement applicable in
connection with such Restricted Subsidiary’s status (or the status of any
Subsidiary of such Restricted Subsidiary) as a Captive Insurance Subsidiary.

 

8.9           Limitation on Lines of Business.  Enter into any business, either
directly or through any Restricted Subsidiary, except for those businesses of
the same general type as those in which the Parent Borrower and its Restricted
Subsidiaries are engaged in on the Closing Date or which are reasonably related
thereto and any business related thereto.

 

8.10         Limitations on Currency, Commodity and Other Hedging Transactions. 
Enter into any Hedging Agreement, or purchase or otherwise acquire, or enter
into agreements or arrangements relating to, any currency or commodity (each a
“Hedging Arrangement”) except, to the extent and only to the extent, that such
Hedging Agreements or other agreements or arrangements are entered into with, or
such currency or commodity is purchased or otherwise acquired through, reputable
financial institutions or vendors other than for purposes of speculation (any
such Hedging Agreement, agreement or arrangement, or purchase or acquisition
permitted by this Subsection, a “Permitted Hedging Arrangement”).

 

8.11         Limitations on Transactions with Affiliates.  Except as otherwise
expressly permitted in this Agreement, enter into any transaction, including any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate unless such transaction is (A) not otherwise prohibited under
this Agreement, and (B) upon terms not materially less favorable to the Parent
Borrower or such Restricted Subsidiary, as the case may

 

167

--------------------------------------------------------------------------------


 

be, than those that could be obtained at the time in a transaction with a Person
which is not an Affiliate; provided that nothing contained in this Subsection
8.11 shall be deemed to prohibit:

 

(a)           (1) the Parent Borrower or any Restricted Subsidiary from entering
into, modifying, maintaining or performing any consulting, management,
compensation, collective bargaining, benefits or employment agreements, related
trust agreement or other compensation arrangements with a director, officer,
employee, consultant or former officer, director, employee or consultant of or
to the Parent Borrower or such Restricted Subsidiary or any Parent Entity in the
ordinary course of business, including vacation, health insurance, deferred
compensation, severance, retirement, savings, or other similar plans, programs
or arrangements, (2) payments, compensation, performance of indemnification or
contribution obligations, the making or cancellation of loans or any issuance,
grant or award of stock, options, other equity related interests or other
securities, to any such employees, officers, directors or consultants in the
ordinary course of business, (3) the payment of reasonable fees to directors of
the Parent Borrower or any of its Subsidiaries or any Parent Entity (as
(i) approved by the Board of Directors of the Parent Borrower or any Parent
Entity (including the compensation committee thereof), (ii) in an amount not in
excess of $2,000,000 for such director, or (iii) in the ordinary course of
business), or (4) Management Advances and payments in respect thereof (or in
reimbursement of any expenses referred to in the definition of such term);

 

(b)           the payment of all amounts in connection with this Agreement or
any of the Transactions;

 

(c)           the Parent Borrower or any of its Restricted Subsidiaries from
entering into, making payments pursuant to and otherwise performing (i) the
obligations under the Merger Documents and (ii) an indemnification and
contribution agreement in favor of any Permitted Holder and each person who is
or becomes a director, officer, agent, consultant or employee of Holdings, the
Parent Borrower or any of its Subsidiaries or any Parent Entity, in respect of
liabilities (A) arising under the Securities Act, the Exchange Act and any other
applicable securities laws or otherwise, in connection with any offering of
securities by Holdings or any Parent Entity (provided that, if such Parent
Entity shall own any material assets other than the Capital Stock of Holdings or
another Parent Entity, or other assets relating to the ownership interest by
such Parent Entity in Holdings or another Parent Entity, such liabilities shall
be limited to the reasonable and proportional share, as determined by the Parent
Borrower in its reasonable discretion based on the benefit therefrom to the
Parent Borrower and its Subsidiaries, of such liabilities relating or allocable
to the ownership interest of such Parent Entity in Holdings or another Parent
Entity and such other related assets) or the Parent Borrower or any of its
Subsidiaries, (B) incurred to third parties for any action or failure to act of
the Parent Borrower or any of its Subsidiaries or any Parent Entity or any of
their predecessors or successors, (C) arising out of the performance by any
Affiliate of the CD&R Investors of management consulting or financial advisory
services provided to the Parent Borrower or any of its Subsidiaries or Holdings
or any Parent Entity, (D) arising out of the fact that any indemnitee was or is
a director, officer, agent, consultant or employee of the Parent Borrower or any
of its Subsidiaries or Holdings or any Parent Entity, or is or was serving at
the request of any such corporation as a director, officer, agent, consultant or
employee

 

168

--------------------------------------------------------------------------------


 

of another corporation, partnership, joint venture, trust or enterprise or
(E) to the fullest extent permitted by Delaware or other applicable state law,
arising out of any breach or alleged breach by such indemnitee of his or her
fiduciary duty as a director or officer of the Parent Borrower or any of its
Subsidiaries or Holdings or any Parent Entity;

 

(d)           any issuance or sale of Capital Stock of Holdings or any Parent
Entity or capital contribution to the Parent Borrower or any Restricted
Subsidiary;

 

(e)           (1) the execution, delivery and performance of the Tax Sharing
Agreement and any Transaction Document, and (2) payments to CD&R or any of its
Affiliates (x) for any management consulting, financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities pursuant to the Sponsor Management Agreement (or as may be approved
by a majority of the Disinterested Directors), (y) in connection with any
acquisition, disposition, merger, recapitalization or similar transactions,
which payments are made pursuant to the Transaction Documents or are approved by
a majority of the Board of Directors in good faith, and (z) of all out-of-pocket
expenses incurred in connection with such services or activities;

 

(f)            the execution, delivery and performance of agreements or
instruments (i) under which the Parent Borrower or its Restricted Subsidiaries
do not make payments or provide consideration in excess of $5,000,000 per Fiscal
Year or (ii) set forth on Schedule 8.11;

 

(g)           (i) any transaction among any of the Parent Borrower, one or more
Restricted Subsidiaries, and/or one or more Related Corporations (in the case of
Related Corporations only, pursuant to or in connection with a Related
Corporation Contract), (ii) any transaction permitted by clause (c), (d), (f),
(g), (h), (i), (j), (l), (m), (n)(ii) or (w) of the definition of “Permitted
Investments” (provided that any transaction pursuant to clause (l) or (m) shall
be limited to guarantees of loans and advances by third parties), (iii) any
transaction permitted by Subsection 8.2 or 8.3 or specifically excluded from the
definition of Restricted Payment and (iv) any transaction permitted by
Subsection 8.13(f)(i), 8.13(f)(ii), 8.13(f)(iii), 8.13(f)(vii), 8.13(f)(viii),
or 8.13(j);

 

(h)           the Transactions and all transactions in connection therewith
(including but not limited to the financing thereof), and all fees and expenses
paid or payable in connection with the Transactions, including the fees and
out-of-pocket expenses of CD&R and its Affiliates;

 

(i)            any transaction in the ordinary course of business, or approved
by a majority of the Board of Directors of the Parent Borrower, between the
Parent Borrower or any Restricted Subsidiary and any Affiliate of the Parent
Borrower controlled by the Parent Borrower that is a joint venture or similar
entity; and

 

(j)            any investment by any CD&R Investor in securities of the Parent
Borrower or any of its Restricted Subsidiaries so long as (i) such securities
are being offered generally to other investors on the same or more favorable
terms and (ii) such

 

169

--------------------------------------------------------------------------------


 

investment by all CD&R Investors constitutes less than 5.00% of the proposed or
outstanding issue amount of such class of securities.

 

For purposes of this Subsection 8.11, (i) any transaction with any Affiliate
shall be deemed to have satisfied the standard set forth in clause (B) of the
first sentence hereof if (x) such transaction is approved by a majority of the
Disinterested Directors of the Board of Directors of the Parent Borrower, or
(y) in the event that at the time of any such transaction, there are no
Disinterested Directors serving on the Board of Directors of the Parent
Borrower, such transaction shall be approved by a nationally recognized expert
reasonably satisfactory to the Administrative Agent with expertise in appraising
the terms and conditions of the type of transaction for which approval is
required and (ii) “Disinterested Director” shall mean, with respect to any
Person and transaction, a member of the Board of Directors of such Person who
does not have any material direct or indirect financial interest in or with
respect to such transaction.

 

8.12         Limitations on Investments.  Make or maintain, directly or
indirectly, any Investment except for Permitted Investments.

 

8.13         Limitations on Indebtedness.  Directly or indirectly create, incur,
assume or otherwise become or remain directly or indirectly liable with respect
to any Indebtedness except for the following (collectively, “Permitted
Indebtedness”):

 

(a)           Indebtedness (i) incurred by any Loan Party pursuant to the Term
Loan Facility and Indebtedness incurred by any Loan Party otherwise than
pursuant to the Term Loan Facility (including pursuant to any Additional
Obligations Documents or any Permitted Debt Exchange but not pursuant to the
Loan Documents) in an aggregate principal amount not to exceed
(A) $1,440,000,000 plus (B) the Maximum Incremental Facilities Amount and
(ii) incurred pursuant to the Senior Notes Debt Documents in an aggregate
principal amount not to exceed $950,000,000;

 

(b)           Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries incurred pursuant to this Agreement and the other Loan Documents
(including, without limitation, any Incremental Facility, Extension or any
Credit Agreement Refinancing Indebtedness);

 

(c)           Unsecured Ratio Indebtedness (including, subject to meeting the
Total Leverage Ratio requirement set forth in the definition of “Unsecured Ratio
Indebtedness”, Additional Obligations that are unsecured);

 

(d)           Indebtedness (other than Indebtedness permitted by clauses
(a) through (c) above) existing on the Closing Date, and disclosed on Schedule
8.13(d) (“Closing Date Existing Indebtedness”), together with any renewal,
extension, refinancing or refunding pursuant to clause (i) below;

 

(e)           Indebtedness of (i) the Parent Borrower or any Restricted
Subsidiary to the Parent Borrower or any other Restricted Subsidiary, or (ii) of
the Parent Borrower or any Restricted Subsidiary to any Related Corporation,
incurred consistent with past practices

 

170

--------------------------------------------------------------------------------


 

on or prior to the Closing Date or in the ordinary course of business, pursuant
to or in connection with Related Corporation Contracts;

 

(f)            Guarantee Obligations incurred by:

 

(i)            the Parent Borrower or any of its Restricted Subsidiaries in
respect of Indebtedness of a Loan Party that is permitted hereunder; provided
that Guarantee Obligations in respect of Indebtedness permitted pursuant to
clauses (a), (c) and (m) shall be permitted only to the extent that such
Guarantee Obligations are incurred by Guarantors (other than, in the case of
clause (m), Guarantee Obligations incurred by any Foreign Subsidiary that is not
a Guarantor);

 

(ii)           a Loan Party (other than Holdings) in respect of Indebtedness of
(x) a Non-Loan Party or (y) a Related Corporation, incurred consistent with past
practices on or prior to the Closing Date or in the ordinary course of business,
pursuant to or in connection with Related Corporation Contracts, provided that
in the event any such Guarantee Obligation guarantees any Indebtedness of a
Related Corporation incurred to finance an acquisition by such Related
Corporation, at the time of incurrence of such Guarantee Obligation the Payment
Condition is satisfied;

 

(iii)          a Non-Loan Party in respect of Indebtedness of another Non-Loan
Party that is permitted hereunder;

 

(iv)          the Parent Borrower or any of its Restricted Subsidiaries in
respect of Indebtedness of any Person (other than the Parent Borrower or any of
its Restricted Subsidiaries or any Related Corporation), provided that the
aggregate amount at any time outstanding of such Guarantee Obligations incurred
pursuant to this clause (iv), when aggregated with the amount of all other
Guarantee Obligations incurred and outstanding pursuant to this clause (iv) and
all Indebtedness incurred and outstanding pursuant to clause (w) of this
Subsection 8.13, shall not exceed (when incurred) the greater of
(x) $150,000,000 and (y) the amount equal to 4.0% of Consolidated Total Assets
at the time of such Guarantee Obligations being incurred;

 

(v)           the Parent Borrower or any of its Restricted Subsidiaries in
connection with sales or other dispositions permitted under Subsection 8.5,
including indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;

 

(vi)          the Parent Borrower or any of its Restricted Subsidiaries
consisting of accommodation guarantees for the benefit of trade creditors of the
Parent Borrower or any of its Restricted Subsidiaries in the ordinary course of
business;

 

171

--------------------------------------------------------------------------------


 

(vii)         the Parent Borrower or any of its Restricted Subsidiaries in
respect of Investments expressly permitted pursuant to clauses (c), (j), (l),
(m), (v) or (w) of the definition of “Permitted Investments”;

 

(viii)        the Parent Borrower or any of its Restricted Subsidiaries in
respect of (x) Management Guarantees and (y) third-party loans and advances to
officers or employees of any Parent Entity, Holdings, the Parent Borrower or any
of its Restricted Subsidiaries or Related Physicians permitted pursuant to
clauses (l) or (m) of the definition of “Permitted Investments”;

 

(ix)           the Parent Borrower or any of its Restricted Subsidiaries in
respect of Reimbursement Obligations in respect of Letters of Credit or with
respect to reimbursement obligations in respect of any other letters or credit
permitted under this Agreement;

 

(x)            the Parent Borrower or any of its Restricted Subsidiaries in
respect of performance, bid, appeal, surety, judgment, replevin and similar
bonds, other suretyship arrangements, other similar obligations and letters of
credit, bankers’ acceptances or similar instruments or obligations, all in, or
relating to liabilities or obligations incurred in, the ordinary course of
business; and

 

(xi)           the Parent Borrower or any of its Restricted Subsidiaries in
respect of Indebtedness or other obligations of a Person (other than Holdings,
the Parent Borrower or any of its Restricted Subsidiaries) in connection with a
joint venture or similar arrangement in respect of which the aggregate
outstanding amount of such Indebtedness, together with the aggregate amount of
Investments permitted pursuant to clause (q) of the definition of “Permitted
Investments”, does not exceed $30,000,000;

 

provided, however, that if any Indebtedness referred to in clauses (i) through
(iv) above is subordinated in right of payment to the Obligations or is secured
by Liens that are senior or subordinate to any Liens securing the Collateral,
then any corresponding Guarantee Obligations shall be subordinated and the Liens
securing the corresponding Guarantee Obligations shall be senior or subordinate
to substantially the same extent;

 

(g)           Financing Lease Obligations and Indebtedness incurred by the
Parent Borrower or a Restricted Subsidiary of the Parent Borrower to finance the
acquisition, leasing, construction or improvement of fixed assets; provided,
however, that (i) the aggregate principal amount at any time outstanding of
Financing Lease Obligations and Indebtedness incurred pursuant to this clause
(g), when aggregated with the principal amount of all other Financing Lease
Obligations and Indebtedness incurred and outstanding at such time pursuant to
this clause (g) (together with any renewal, extension, refinancing or refunding
pursuant to clause (i) below) shall not exceed an amount equal to the greater of
(x) $90,000,000 and (y) the amount equal to 2.50% of Consolidated Total Assets
at the time of incurrence of such Indebtedness, and (ii) such Financing Lease
Obligations and Indebtedness shall be incurred prior to or within 180 days of
such acquisition or leasing or completion of construction or improvement of such
assets;

 

172

--------------------------------------------------------------------------------


 

(h)           Indebtedness of Foreign Subsidiaries of the Parent Borrower that
are Restricted Subsidiaries in support of working capital needs up to an
aggregate outstanding principal amount, which shall not exceed $30,000,000 at
any time (provided that an additional $10,000,000 of such Indebtedness shall be
permitted to be outstanding at any time in connection with overdraft and similar
facilities);

 

(i)            renewals, extensions, refinancings and refundings of Indebtedness
(in whole or in part) permitted by:

 

(i)            clause (d) or (g) above or this clause (i)(i) provided, however,
that (A) any such renewal, extension, refinancing or refunding is in an
aggregate principal amount not greater than the principal amount (or accreted
value, if applicable) of such Indebtedness so renewed, extended, refinanced or
refunded (plus accrued interest, any premium and reasonable commission, fees and
expenses) and (B) such Indebtedness has a weighted average maturity no shorter
than the weighted average maturity of the Indebtedness so renewed, extended,
refinanced or refunded; and

 

(ii)           clause (a), (c) or (m) hereof or this clause (i)(ii); provided,
however, that (A) any such renewal, extension, refinancing or refunding is in an
aggregate principal amount (or, if issued with original issue discount, the
accreted value) not greater than the principal amount (or accreted value, if
applicable) of such Indebtedness so renewed, extended, refinanced or refunded
(plus accrued interest, any premium, fees, underwriting discounts and other
costs and expenses, incurred in connection with such refinanced Indebtedness),
(B) with respect to Indebtedness incurred under Subsections 8.13(a), 8.13(c) or
8.13(m), such Indebtedness has (x) a Stated Maturity date that is (i) at least
91 days after the Termination Date or (ii) in respect of Indebtedness with a
Stated Maturity earlier than the Termination Date, not earlier than the Stated
Maturity date of the Indebtedness that is renewed, extended, refinanced or
refunded and (y) (only with respect to Restricted Indebtedness (excluding for
this purpose any Restricted Indebtedness the proceeds of which were used to
refinance, refund, replace, renew, repay, restructure or extend the Senior Notes
or the Term Loan Facility or any refinancing thereof, that was incurred under
any provision of Subsection 8.13 other than this Subsection 8.13(i)(ii)), a
weighted average life to maturity, at the time of issuance or incurrence, of not
less than the remaining weighted average life to maturity of the Indebtedness
that is renewed, extended, refinanced or refunded (provided that compliance with
this restriction shall be determined ignoring the effect of any payment of
customary upfront fees or any permanent prepayment of such Indebtedness being
refinanced, in each case based on market conditions at the time of any such
refinancing), (C) if secured by any Collateral, such Indebtedness shall be
subject to the terms of the ABL/Term Loan Intercreditor Agreement, the Junior
Lien Intercreditor Agreement, or any Other Intercreditor Agreement, (D) to the
extent that the Indebtedness to be renewed, extended, refinanced or refunded is
unsecured and, at the time of such renewal, extension, refinancing or refunding,
such Indebtedness could not be incurred under Subsection 8.13(a)(i)(B) by
meeting the Consolidated First-Lien Net

 

173

--------------------------------------------------------------------------------


 

Leverage Ratio (as defined in the Term Loan Credit Agreement), then such
renewed, extended, refinanced or refunded Indebtedness may not be secured by any
Collateral and (E) such renewed, extended, refinanced or refunded Indebtedness
shall not include Indebtedness of a Restricted Subsidiary that is not a Loan
Party that refinances Indebtedness of a Loan Party that could not have been
initially incurred by such Restricted Subsidiary pursuant to this Subsection
8.13;

 

(j)            Indebtedness of the Parent Borrower or any Restricted Subsidiary
to Holdings, the Parent Borrower or any of its Subsidiaries to the extent the
Investment in such Indebtedness is not restricted by Subsection 8.12;

 

(k)           Indebtedness incurred under any agreement pursuant to which a
Person provides cash management services or similar financial accommodations to
the Parent Borrower or any of its Restricted Subsidiaries (including any Cash
Management Arrangements);

 

(l)            Indebtedness constituting indemnities and adjustments (including
pension plan adjustments and contingent payments adjustments) under the Merger
Agreement;

 

(m)          Indebtedness incurred or assumed in connection with, or as a result
of, a Permitted Acquisition so long as:  (i) with respect to any newly incurred
Indebtedness, such Indebtedness is unsecured, (ii) the Parent Borrower would be
in compliance, on a Pro Forma Basis after giving effect to the consummation of
such acquisition and the incurrence or assumption of such Indebtedness, with
Subsection 8.1 recomputed as of the last day of the most recently ended Fiscal
Quarter of the Parent Borrower for which financial statements are available,
whether or not compliance with Subsection 8.1 is otherwise required at such time
(it being understood that, as a condition precedent to the effectiveness of any
such incurrence or assumption, the Parent Borrower shall deliver to the
Administrative Agent a certificate of a Responsible Officer setting forth in
reasonable detail the calculations demonstrating such compliance), (iii) before
and after giving effect thereto, no Specified Default or Event of Default known
to the Borrowers has occurred and is continuing, and (iv) with respect to any
newly incurred Indebtedness, such Indebtedness does not have any maturity or
amortization rate greater than 1.0% per annum prior to the date that is 91 days
after the Termination Date (other than (x) mandatory prepayments with proceeds
of and exchanges for refinancing Indebtedness in respect thereof permitted
hereunder or (y) an earlier maturity date and/or higher amortization rate for
customary bridge financings, which, subject to customary conditions, would
either be automatically converted into or required to be exchanged for permanent
financing which does not provide for an earlier maturity date or an amortization
rate greater than 1% per annum prior to the date that is 91 days after the
Termination Date and other mandatory prepayments with proceeds of and exchanges
for refinancing Indebtedness in respect thereof permitted hereunder) and does
not provide for redemption or repayment requirements from asset sales, casualty
or condemnation events or excess cash flow on terms more favorable than those
under the Term Loan Credit Agreement (other than, in the case of any customary
bridge financing, prepayments of such bridge financing from the issuance of
equity or other indebtedness permitted

 

174

--------------------------------------------------------------------------------


 

hereunder which meets the requirements of this Subsection 8.13(m)); it being
understood that, in the event that any such Indebtedness incurred under this
Subsection 8.13(m) is incurred in good faith to finance the purchase price of
any such acquisition in advance of the closing of such acquisition, and such
closing shall thereafter not occur and such Indebtedness (or an equal principal
amount of other Indebtedness) is redeemed, repaid or otherwise retired promptly
after the Parent Borrower determines that such transaction has been abandoned,
such Indebtedness shall be deemed to comply with this Subsection 8.13(m);

 

(n)           Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries incurred to finance insurance premiums in the ordinary course of
business;

 

(o)           Indebtedness (A) arising from the honoring of a check, draft or
similar instrument against insufficient funds and which is extinguished within
five (5) Business Days of its incurrence; or (B) consisting of indemnities,
obligations in respect of earnouts or other purchase price adjustments, or
similar obligations, created, incurred or assumed in connection with the
acquisition or disposition of any business, assets or Person;

 

(p)           Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries in respect of Financing Leases which have been funded solely by
Investments of the Parent Borrower and its Restricted Subsidiaries permitted
under clause (r) of the definition of “Permitted Investments”;

 

(q)           Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries arising in connection with industrial development or revenue bonds
or similar obligations secured by property or assets leased to and operated by
the Parent Borrower or such Restricted Subsidiary that were issued in connection
with the financing or refinancing of such property or assets, provided, that the
aggregate principal amount of such Indebtedness outstanding at any time shall
not exceed $25,000,000;

 

(r)            Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries in respect of obligations evidenced by bonds, debentures, notes or
similar instruments issued as payment-in-kind interest payments in respect of
Indebtedness otherwise permitted hereunder;

 

(s)           accretion of the principal amount of Indebtedness of the Parent
Borrower or any of its Restricted Subsidiaries otherwise permitted hereunder
issued at any original issue discount;

 

(t)            Indebtedness of the Parent Borrower and its Restricted
Subsidiaries under Interest Rate Protection Agreements, Hedging Agreements and
other Permitted Hedging Arrangements;

 

(u)           Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries in respect of any Sale and Leaseback Transaction;

 

(v)           Indebtedness in respect of any letters of credit issued in favor
of any Issuing Lender or the Swingline Lender to support any Defaulting Lender’s
participation

 

175

--------------------------------------------------------------------------------


 

in Letters of Credit or Swingline Loans as provided for in Subsection 3.4, in
each case to the extent not exceeding the maximum amount of such participations;

 

(w)          other Indebtedness of the Parent Borrower or any of its Restricted
Subsidiaries; provided that the aggregate amount outstanding at any time of such
Indebtedness incurred or assumed pursuant to this clause (w), when aggregated
with all other Indebtedness incurred or assumed and outstanding pursuant to this
clause (w) and all Guarantee Obligations incurred and outstanding pursuant to
Subsection 8.13(f)(iv), shall not exceed (when incurred) the greater of
(i) $150,000,000 and (ii) the amount equal to 4.0% of the Consolidated Total
Assets at the time of incurrence of such Indebtedness; and

 

(x)            Indebtedness in respect of performance, bid, appeal, surety,
judgment, replevin and similar bonds, other suretyship arrangements, other
similar obligations, letters of credit, bankers’ acceptances or similar
instruments or obligations, and take-or-pay obligations under supply
arrangements, all provided in, or relating to liabilities or obligations
incurred in, the ordinary course of business, including those issued (i) to
government entities in connection with self-insurance under applicable workers’
compensation statutes or (ii) on behalf of any Related Corporation, incurred
consistent with past practices on or prior to the Closing Date or in the
ordinary course of business, pursuant to or in connection with Related
Corporation Contracts.

 

For purposes of determining compliance with this Subsection 8.13, in the event
that any Indebtedness (including Guarantee Obligations) meets the criteria of
more than one of the types of Indebtedness (including Guarantee Obligations)
described in clauses (a) through (x) above or any related subclauses, the Parent
Borrower, in its sole discretion, shall classify such item of Indebtedness and
may include the amount and type of such Indebtedness in one or more of such
clauses or subclauses (including in part under one such clause or subclauses and
in part under another such clause or subclauses).  Furthermore, for purposes of
this definition, the amount of any Indebtedness denominated in any currency
other than Dollars shall be calculated based on customary currency exchange
rates in effect, in the case of such Indebtedness incurred (in respect of term
Indebtedness) or committed (in respect of revolving Indebtedness), on the date
that such Indebtedness was incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness); provided that if such
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount or, if issued with original issued
discount, the aggregated accreted value (whichever is higher) of such
Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

 

8.14         Limitations on Liens.  Create or suffer to exist, any Lien upon or
with respect to any of their respective properties or assets, whether now owned
or hereafter acquired,

 

176

--------------------------------------------------------------------------------


 

or assign, or permit any of their respective Restricted Subsidiaries to assign,
any right to receive income, except for the following (collectively, “Permitted
Liens”):

 

(a)           Liens (i) created pursuant to the Loan Documents or otherwise
securing, directly or indirectly, the Obligations or other Indebtedness
permitted by Subsection 8.13(b), (ii) created pursuant to the Term Loan
Documents, or (iii) created pursuant to any Additional Obligations Documents or
any documents entered into in connection with any Permitted Debt Exchange or
otherwise securing, directly or indirectly, Additional Obligations, Permitted
Debt Exchange Notes or other Indebtedness permitted by Subsection 8.13(a)(i), in
the case of clauses (ii) and (iii) above, (x) in respect of any such
Indebtedness permitted to be secured, including, in the case of Indebtedness
incurred under Subsection 8.13(a)(i)(B), to the extent such Indebtedness is
permitted to be secured pursuant to clause (ii) of the definition of Maximum
Incremental Facilities Amount and (y) provided that any such Indebtedness shall
be secured on a junior basis with this Facility with respect to ABL Priority
Collateral and on a pari passu or junior basis with the Term Loan Facility (or
any refinancing Indebtedness in respect thereof permitted by the terms of this
Agreement) with respect to Term Loan Priority Collateral;

 

(b)           Liens existing on the Closing Date and disclosed on Schedule
8.14(b);

 

(c)           Customary Permitted Liens;

 

(d)           Liens (including Purchase Money Obligations Liens) granted by the
Parent Borrower or any of its Restricted Subsidiaries (including the interest of
a lessor under a Financing Lease and Liens to which any property is subject at
the time, on or after the Closing Date, of the Parent Borrower’s or such
Restricted Subsidiary’s acquisition thereof) securing Indebtedness permitted
under Subsection 8.13(g) and limited in each case to the property purchased with
the proceeds of such Indebtedness or subject to such Lien or Financing Lease;

 

(e)           any Lien securing the renewal, extension, refinancing or refunding
of any Indebtedness secured by any Lien permitted by clause (a), (b) or
(d) above, clause (l) or (q) below, or this clause (e); provided that (i) (A) in
the case of any renewal, extension, refinancing or refunding of Indebtedness
secured by any Lien permitted by clause (a)(ii) above any such Indebtedness
shall be secured on a junior basis with this Facility with respect to ABL
Priority Collateral and on a pari passu or junior basis with the Term Loan
Facility (or any refinancing indebtedness in respect thereof permitted by the
terms of this Agreement) with respect to Term Loan Priority Collateral, (B) in
the case of any renewal, extension, refinancing or refunding of Indebtedness
secured by any Lien permitted by clause (b) or (d) above (or successive
renewals, extensions, refinancings or refundings thereof) such renewal,
extension, refinancing or refunding is made without any change in the class or
category of assets or property subject to such Lien and no such Lien is extended
to cover any additional assets or property, (C) in the case of any renewal,
extension, refinancing or refunding of Indebtedness secured by any Lien
permitted by clause (l) below (or successive renewals, extensions, refinancings
or refundings thereof), such Lien does not extend to cover any other assets or
property (other than the proceeds

 

177

--------------------------------------------------------------------------------


 

or products thereof and after-acquired property subjected to a Lien pursuant to
terms existing at the time of such acquisition, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (D) in the case
of any renewal, extension, refinancing or refunding of Indebtedness secured by
any Lien permitted by clause (q) below (or successive renewals, extensions,
refinancings or refundings thereof), such Liens do not encumber any assets or
property other than Collateral (with the priority of such Liens in the ABL
Priority Collateral and Term Loan Priority Collateral or equivalent thereof
being no less favorable to the Lenders than the priority set forth in the
ABL/Term Loan Intercreditor Agreement); and (ii) such Liens are in respect of
Indebtedness of the Parent Borrower and its Restricted Subsidiaries permitted by
Subsection 8.13(i) and that the principal amount of such Indebtedness is not
increased except as permitted by Subsection 8.13(i);

 

(f)            Liens on assets of any Foreign Subsidiary of the Parent Borrower
securing Indebtedness of such Foreign Subsidiary permitted under Subsection
8.13(h);

 

(g)           Liens in favor of lessors securing operating leases permitted
hereunder;

 

(h)           statutory or common law Liens or rights of setoff of depository
banks or securities intermediaries with respect to deposit accounts, securities
accounts or other funds of the Parent Borrower or any Restricted Subsidiary
maintained at such banks or intermediaries, including to secure fees and charges
in connection with returned items or the standard fees and charges of such banks
or intermediaries in connection with the deposit accounts, securities accounts
or other funds maintained by the Parent Borrower or such Restricted Subsidiary
at such banks or intermediaries (excluding any Indebtedness for borrowed money
owing by the Parent Borrower or such Restricted Subsidiary to such banks or
intermediaries);

 

(i)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Parent Borrower or its Restricted Subsidiaries in the ordinary course of
business;

 

(j)            Liens securing Indebtedness of the Parent Borrower and its
Restricted Subsidiaries permitted by Subsection 8.13(p);

 

(k)           (i) Liens on the property or assets described in Subsection
8.13(q) in respect of Indebtedness of the Parent Borrower and its Subsidiaries
permitted by Subsection 8.13(q), (ii) Liens on cash, Cash Equivalents and
Temporary Cash Investments in respect of Indebtedness permitted by Subsection
8.13(x), or (iii) Liens securing Management Advances or Management Guarantees,
in each case including Liens securing any Guarantee of any thereof;

 

(l)            Liens securing Indebtedness of the Parent Borrower and its
Restricted Subsidiaries permitted by Subsection 8.13(m) assumed in connection
with any Permitted Acquisition (other than Liens on the Capital Stock of any
Person that becomes a Restricted Subsidiary); provided that (i) such Lien was
not created in contemplation of

 

178

--------------------------------------------------------------------------------


 

such acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien
does not extend to cover any other assets or property (other than the proceeds
or products thereof and after-acquired property subjected to a Lien pursuant to
terms existing at the time of such acquisition, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition) and (iii) such Lien
shall be created no later than the later of the date of such acquisition or the
date of the assumption of such Indebtedness (other than as permitted by clause
(ii) above);

 

(m)          any encumbrance or restriction (including put and call agreements)
with respect to the Capital Stock of any joint venture or similar arrangement
pursuant to the joint venture or similar agreement with respect to such joint
venture or similar arrangement;

 

(n)           Liens on intellectual property, including any foreign patents,
patent applications, trademarks, trademark applications, trade names,
copyrights, technology, know-how or processes; provided that such Liens result
from the granting of licenses in the ordinary course of business to any Person
to use such intellectual property or such foreign patents, patent applications,
trademarks, trademark applications, trade names, copyrights, technology,
know-how or processes, as the case may be;

 

(o)           Liens in respect of Guarantee Obligations permitted under
Subsection 8.13(f) relating to Indebtedness otherwise permitted under Subsection
8.13, to the extent Liens in respect of such Indebtedness are permitted under
this Subsection 8.14;

 

(p)           Liens on assets of the Parent Borrower or any of its Restricted
Subsidiaries not otherwise permitted by the foregoing clauses of this Subsection
8.14 securing obligations or other liabilities of the Parent Borrower or any of
its Restricted Subsidiaries; provided that the aggregate outstanding amount of
obligations and liabilities secured by such Liens (when created), when
aggregated with the amount of all other obligations and liabilities secured by
other Liens incurred and outstanding under this clause (p), shall not exceed the
greater of (i) $60,000,000 and (ii) the amount equal to 1.75% of Consolidated
Total Assets at the time such obligations are incurred; provided further that
any Lien securing Indebtedness created pursuant to this clause (p) on ABL
Priority Collateral shall be junior to the Lien on ABL Priority Collateral
securing the Obligations under this Facility and subject to the terms of the
ABL/Term Loan Intercreditor Agreement or otherwise be on terms reasonably
satisfactory to the Administrative Agent;

 

(q)           Liens securing Indebtedness permitted by Subsections 8.13(k) and
8.13(t), provided that to the extent that the Parent Borrower determines to
secure such Indebtedness with a Lien on any ABL Priority Collateral on a basis
pari passu in priority with the Liens securing the amounts due under the
Facility and with a higher payment priority pursuant to Subsection 10.14 than
Interest Rate Protection Agreements, Hedging Agreements, other Permitted Hedging
Arrangements or Cash Management Arrangements otherwise secured under the
Security Documents, (x) only in respect of (i) any Bank Product Agreements
constituting such Indebtedness permitted by Subsection 8.13(k) that

 

179

--------------------------------------------------------------------------------


 

are designated as Designated Cash Management Agreements and (ii) any Interest
Rate Protection Agreements, Hedging Agreements or other Permitted Hedging
Arrangements constituting such Indebtedness permitted by Subsection 8.13(t) that
are designated as Designated Hedging Agreements, in each case in accordance with
the terms of Subsection 11.22 and (y) provided that either (1) the other party
to such Bank Product Agreement, Interest Rate Protection Agreement, Hedging
Agreement or other Permitted Hedging Arrangement, as the case may be, that is so
designated, or an agent, trustee or other representative therefor, shall enter
into a joinder to the ABL/Term Loan Intercreditor Agreement as contemplated
thereby, or another intercreditor agreement in form and substance reasonably
satisfactory to the Parent Borrower and the Administrative Agent or (2) the
Parent Borrower shall designate the other party to such Bank Product
Agreement, Interest Rate Protection Agreement, Hedging Agreement or other
Permitted Hedging Arrangement, as the case may be, as a Bank Products Affiliate
or a Hedging Affiliate for the purposes of the Guarantee and Collateral
Agreement in accordance with the terms of Subsection 11.22;

 

(r)            Liens securing Indebtedness permitted by Subsection 8.13(u) or
(v);

 

(s)           Retained Rights;

 

(t)            Municipal Contract Liens; and

 

(u)           any other Lien on property or assets of Parent Borrower or any of
its Subsidiaries (other than ABL Priority Collateral) permitted under the Term
Loan Facility or any Additional Term Credit Facility.

 

It is understood that a Lien securing Indebtedness that is permitted by the
foregoing provisions of this Subsection 8.14 may secure Debt Obligations with
respect to such Indebtedness.

 

SECTION 9

 

Events of Default

 

9.1           Events of Default.  Any of the following from and after the
Closing Date shall constitute an event of default:

 

(a)           Any of the Borrowers shall fail to pay any principal of any Loan
or any Reimbursement Obligation when due in accordance with the terms hereof
(whether at Stated Maturity, by mandatory prepayment or otherwise); or any of
the Borrowers shall fail to pay any interest on any Loan, or any other amount
payable hereunder, within five (5) Business Days after any such interest or
other amount becomes due in accordance with the terms hereof; or

 

(b)           Any representation or warranty made or deemed made by any Loan
Party herein or in any other Loan Document (or in any amendment, modification or
supplement hereto or thereto) or which is contained in any certificate furnished
at any time by or on behalf of any Loan Party pursuant to this Agreement or any
such other Loan Document

 

180

--------------------------------------------------------------------------------


 

shall prove to have been incorrect in any material respect on or as of the date
made or deemed made; provided that the failure of any representation or warranty
(other than the representations and warranties referenced in Subsection
6.1(u)(ii) and the representation contained in the Officer’s Certificate
delivered pursuant to Subsection 6.1(g) with respect to the satisfaction of the
condition set forth in Subsection 6.1(u)(i)) to be true and correct on the
Closing Date will not constitute an Event of Default for the purposes of
exercising any remedy under Subsection 9.2 of this Agreement or for the purpose
of determining any right to exercise enforcement rights under any Loan Document;
or

 

(c)           Any Loan Party shall default in the payment, observance or
performance of any term, covenant or agreement contained in (i) Subsection 4.16
(provided that, if any such failure with respect to Subsection 4.16 (other than
Subsections 4.16(b)(ii) and 4.16(b)(iii)) is (x) of a type that can be cured
within five (5) Business Days and (y) such Default could not materially
adversely impact the Lenders’ Liens on the Collateral, such failure shall not
constitute an Event of Default for a five (5) Business Day period after the
occurrence thereof so long as the Loan Parties are diligently pursuing the cure
of such failure and provided, further, that if any such failure with respect to
Subsections 4.16(b)(ii) and 4.16(b)(iii) is (x) of a type that can be cured
within three (3) Business Days and (y) such Default could not materially
adversely impact the Lenders’ Liens on the Collateral, such failure shall not
constitute an Event of Default for a three (3) Business Day period after the
occurrence thereof so long as the Loan Parties are diligently pursuing the cure
of such failure), (ii) Subsection 7.2(f) (after a grace period of five
(5) Business Days or, if during the continuance of a Dominion Event, a grace
period of one (1) Business Day) or (iii) Section 8; or

 

(d)           Any Loan Party shall default in the observance or performance of
any other agreement contained in this Agreement or any other Loan Document
(other than as provided in clauses (a) through (c) of this Subsection 9.1), and
such default shall continue unremedied for a period of thirty (30) days after
the earlier of (A) the date on which a Responsible Officer of the Parent
Borrower becomes aware of such failure and (B) the date on which written notice
thereof shall have been given to the Parent Borrower by the Administrative Agent
or the Required Lenders; or

 

(e)           Any Loan Party or any of its Restricted Subsidiaries shall
(i) default in (x) any payment of principal of or interest on any Indebtedness
(excluding the Loans and the Reimbursement Obligations) in excess of $50,000,000
or (y) in the payment of any Guarantee Obligation in excess of $50,000,000,
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness or Guarantee Obligation was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (excluding the Loans and the
Reimbursement Obligations) or Guarantee Obligation referred to in clause
(i) above or contained in any instrument or agreement evidencing, securing or
relating thereto (other than a failure to provide notice of a default or an
event of default under such instrument or agreement), or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
or beneficiary or beneficiaries of such Guarantee Obligation (or a trustee or
agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with

 

181

--------------------------------------------------------------------------------


 

the giving of notice or lapse of time if required, such Indebtedness to become
due prior to its Stated Maturity or such Guarantee Obligation to become payable
(an “Acceleration”), and such time shall have lapsed and, if any notice (a
“Default Notice”) shall be required to commence a grace period or declare the
occurrence of an event of default before notice of Acceleration may be
delivered, such Default Notice shall have been given and such default shall not
have been remedied or waived by or on behalf of such holder or holders (provided
that this clause (ii) shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness, if such sale or transfer is permitted hereunder); or

 

(f)            If (i) any Borrower or any Material Subsidiary of the Parent
Borrower shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, seeking to have an
order for relief entered with respect to it, or seeking to adjudicate it a
bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts (excluding, in each case, the solvent liquidation or
reorganization of any Foreign Subsidiary of the Parent Borrower that is not a
Loan Party), or (B) seeking appointment of a receiver, interim receiver,
receivers, receiver and manager, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Borrower or any Material Subsidiary of the Parent Borrower shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Borrower or any Material Subsidiary of the Parent Borrower any case,
proceeding or other action of a nature referred to in clause (i) above which (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed, undischarged, unstayed or unbonded for a
period of sixty (60) days; or (iii) there shall be commenced against any
Borrower or any Material Subsidiary of the Parent Borrower any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of an order for any such relief which shall not have
been vacated, discharged, stayed or bonded pending appeal within sixty (60) days
from the entry thereof; or (iv) any Borrower or any Material Subsidiary of the
Parent Borrower shall take any corporate or other similar organizational action
in furtherance of, or indicating its consent to, approval of, or acquiescence
in, any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any
Borrower or any Material Subsidiary of the Parent Borrower shall be generally
unable to, or shall admit in writing its general inability to, pay its debts as
they become due; or

 

(g)           (i) Any Person shall engage in any “prohibited transaction” (as
defined in Section 406 of ERISA or Section 4975 of the Code) involving any Plan,
(ii) any failure to satisfy the minimum funding standard (within the meaning of
Section 412 of the Code or Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan shall
arise on the assets of either of the Parent Borrower or any Commonly Controlled
Entity, (iii) a Reportable Event shall occur with respect to, or proceedings
shall commence to have a trustee appointed, or a trustee shall be appointed, to
administer or to terminate, any Single Employer Plan, which Reportable Event or
commencement of proceedings or appointment of a trustee is in the reasonable

 

182

--------------------------------------------------------------------------------


 

opinion of the Administrative Agent likely to result in the termination of such
Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan shall
terminate for purposes of Title IV of ERISA other than a standard termination
pursuant to Section 4041(b) of ERISA, (v) either of the Parent Borrower or any
Commonly Controlled Entity shall, or in the reasonable opinion of the
Administrative Agent is reasonably likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan, or (vi) any other event or condition shall occur or exist with respect to
a Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could be
reasonably expected to result in a Material Adverse Effect; or

 

(h)           One or more judgments or decrees shall be entered against the
Parent Borrower or any of its Restricted Subsidiaries involving in the aggregate
at any time a liability (net of any insurance or indemnity payments actually
received in respect thereof prior to or within sixty (60) days from the entry
thereof, or to be received in respect thereof in the event any appeal thereof
shall be unsuccessful) of $50,000,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or

 

(i)            (i) Any of the Security Documents shall cease for any reason to
be in full force and effect (other than pursuant to the terms hereof or
thereof), or any Loan Party which is a party to any such Security Document shall
so assert in writing, or (ii) the Lien created by any of the Security Documents
shall cease to be perfected and enforceable in accordance with its terms or of
the same effect as to perfection and priority purported to be created thereby
with respect to any portion of the ABL Priority Collateral in excess of
$20,000,000 (other than in connection with any termination of such Lien in
respect of any Collateral as permitted hereby or by any Security Document), and
such failure of such Lien to be perfected and enforceable with such priority
shall have continued unremedied for a period of twenty (20) days;

 

(j)            Any Loan Party shall assert in writing that any of the ABL/Term
Loan Intercreditor Agreement, the Junior Lien Intercreditor Agreement (after
execution and delivery thereof) or any Other Intercreditor Agreement (after
execution and delivery thereof) shall have ceased for any reason to be in full
force and effect (other than pursuant to the terms hereof or thereof) or shall
knowingly contest, or knowingly support any other Person in any action that
seeks to contest, the validity or effectiveness of any such intercreditor
agreement (other than pursuant to the terms hereof or thereof); or

 

(k)           A Change of Control shall have occurred.

 

9.2           Remedies Upon an Event of Default.  (a) If any Event of Default
occurs and is continuing, then, and in any such event, (A) if such event is an
Event of Default specified in clause (i) or (ii) of Subsection 9.1(f) with
respect to any Borrower, automatically the Commitments, if any, shall
immediately terminate and the Loans hereunder (with accrued interest thereon)
and all other amounts owing under this Agreement (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable,

 

183

--------------------------------------------------------------------------------


 

and (B) if such event is any other Event of Default, either or both of the
following actions may be taken:  (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders the
Administrative Agent shall, by notice to the Borrower Representative, declare
the Commitments to be terminated forthwith, whereupon the Commitments, if any,
shall immediately terminate; and (ii) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower Representative, declare
the Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement (including all amounts of L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) to be due and payable forthwith, whereupon
the same shall immediately become due and payable.

 

(b)        Except as expressly provided above in this Section 9, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.

 

9.3           Borrower’s Right to Cure.  (a) Notwithstanding anything to the
contrary otherwise contained in Section 9, in the event of any Event of Default
under the covenant set forth in Subsection 8.1 and upon the receipt of a
Specified Equity Contribution within the time period specified, and subject to
the satisfaction of the other conditions with respect to Specified Equity
Contribution set forth in the definition thereof, EBITDA shall be increased with
respect to such applicable Fiscal Quarter and any four (4) Fiscal Quarter period
that contains such Fiscal Quarter by the amount of such Specified Equity
Contribution (the “Cure Amount”), solely for the purpose of measuring compliance
with Subsection 8.1.  If, after giving effect to the foregoing pro forma
adjustment (without giving effect to any repayment of any Indebtedness with any
portion of the Cure Amount or any portion of the Cure Amount on the balance
sheet of the Parent Borrower and its Restricted Subsidiaries, in each case, with
respect to such Fiscal Quarter only), the Parent Borrower and its Restricted
Subsidiaries shall then be in compliance with the requirements of Subsection
8.1, they shall be deemed to have been in compliance therewith as of the
relevant date of determination with the same effect as though there had been no
failure to comply therewith at such date, and the applicable breach or default
hereunder that had occurred shall be deemed cured for the purposes of this
Agreement.

 

(b)           The parties hereby acknowledge that notwithstanding any other
provision in this Agreement to the contrary, (i) the Cure Amount received
pursuant to the occurrence of any Specified Equity Contribution shall be
disregarded for purposes of determining any financial ratio-based conditions
(other than as applicable to Subsection 8.1), pricing or any available basket
under Section 8 and (ii) no Lender or Issuing Lender shall be required to make
any extension of credit hereunder, if an Event of Default under the covenant set
forth in Subsection 8.1 has occurred and is continuing, (x) during the ten (10)
Business Day period during which a Specified Equity Contribution may be made, or
(y) on the date on which a Borrowing Base Certificate is delivered and on which
a Specified Equity Contribution may be made (in each case as provided in the
definition of Specified Equity Contribution), unless and until the Cure Amount
is actually received.

 

184

--------------------------------------------------------------------------------


 

SECTION 10

 

The Agents and the Other Representatives

 

10.1         Appointment.  (a) Each Lender and each Issuing Lender hereby
irrevocably designates and appoints the Agents as the agents of such Lender or
Issuing Lender under this Agreement and the other Loan Documents, and each such
Lender or Issuing Lender irrevocably authorizes each Agent, in such capacity, to
take such action on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to or required of such Agent by the terms of this Agreement
and the other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Notwithstanding any provision to the contrary elsewhere in
this Agreement, the Agents and the Other Representatives shall not have any
duties or responsibilities, except, in the case of the Administrative Agent, the
Collateral Agent and the Issuing Lender, those expressly set forth herein, or
any fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent or the
Other Representatives.

 

(b)        Each of the Agents may perform any of their respective duties under
this Agreement, the other Loan Documents and any other instruments and
agreements referred to herein or therein by or through its respective officers,
directors, agents, employees or affiliates, or delegate any and all such rights
and powers to, any one or more sub-agents appointed by such Agent (it being
understood and agreed, for avoidance of doubt and without limiting the
generality of the foregoing, that the Administrative Agent and the Collateral
Agent may perform any of their respective duties under the Security Documents by
or through one or more of their respective affiliates).  Each Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

 

(c)         Except solely to the extent of the Parent Borrower’s rights to
consent pursuant to and subject to the conditions in Subsection 10.9 and except
for Subsections 10.8(a), (b), (c) and (e) and 10.13, the provisions of this
Section 10 are solely for the benefit of the Agents, the Lenders and the Issuing
Lenders, and no Borrower or any other Loan Party shall have rights as a
third-party beneficiary of any of such provisions.

 

10.2         The Administrative Agent and Affiliates.  Each person serving as an
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not an
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include each person serving
as an Agent hereunder in its individual capacity.  Such person and its
affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Holdings, the Borrowers

 

185

--------------------------------------------------------------------------------


 

or any Subsidiary or other Affiliate thereof as if such person were not an Agent
hereunder and without any duty to account therefor to the Lenders.

 

10.3         Action by an Agent.  Each Agent may execute any of its duties under
this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact (including the Collateral Agent in the case of the
Administrative Agent), and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact or counsel selected
by it with reasonable care.

 

10.4         Exculpatory Provisions.  (a) No Agent shall have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents.  Without limiting the generality of the foregoing, no Agent:

 

(i)            shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)           shall have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents); provided that such Agent shall not be required to take
any action that, in its judgment or the judgment of its counsel, may expose such
Agent to liability or that is contrary to any Loan Document or applicable
Requirement of Law; and

 

(iii)          shall, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the person serving as such Agent or any
of its affiliates in any capacity.

 

(b)        No Agent shall be liable for any action taken or not taken by it (x)
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as such Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Subsection 11.1) or (y) in the absence of its own gross negligence or willful
misconduct.  No Agent shall be deemed to have knowledge of any Default unless
and until notice describing such Default is given to such Agent by a Borrower, a
Lender or an Issuing Lender.

 

(c)         No Agent shall be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or

 

186

--------------------------------------------------------------------------------


 

genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 6 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent.  Without limiting the generality of the
foregoing, the use of the term “agent” in this Agreement with reference to the
Administrative Agent or the Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term as used merely as a matter
of market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

(d)        Each party to this Agreement acknowledges and agrees that the
Administrative Agent may use an outside service provider for the tracking of all
UCC financing statements required to be filed pursuant to the Loan Documents and
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that any such service provider will be deemed
to be acting at the request and on behalf of the Borrowers and the other Loan
Parties.  No Agent shall be liable for any action taken or not taken by any such
service provider.

 

10.5         Acknowledgement and Representations by Lenders.  Each Lender and
each Issuing Lender expressly acknowledges that none of the Agents or the Other
Representatives nor any of their officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by any Agent or any Other Representative hereafter taken,
including any review of the affairs of any Borrowers or any other Loan Party,
shall be deemed to constitute any representation or warranty by such Agent or
such Other Representative to any Lender.  Each Lender further represents and
warrants that it has had the opportunity to review the Confidential Information
Memorandum and each other document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof.  Each Lender and each Issuing
Lender represents to the Agents, the Other Representatives and each of the Loan
Parties that, independently and without reliance upon any Agent, the Other
Representatives or any other Lender, and based on such documents and information
as it has deemed appropriate, it has made and will make, its own appraisal of
and investigation into the business, operations, property, financial and other
condition and creditworthiness of Holdings and the Borrowers and the other Loan
Parties, it has made its own decision to make its Loans or issue Letters of
Credit hereunder and enter into this Agreement and it will make its own
decisions in taking or not taking any action under this Agreement and the other
Loan Documents and, except as expressly provided in this Agreement, neither the
Agents nor any Other Representative shall have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter.  Each Lender and each Issuing Lender represents to each other
party hereto that it is a bank, savings and loan association or other similar
savings institution, insurance company, investment fund or company or other
financial institution which makes or acquires commercial loans in the ordinary
course of its business, that it is participating hereunder as a Lender or
Issuing Lender, as applicable, for such commercial purposes, and that it has the
knowledge and experience to be and is capable of evaluating the merits and risks
of being a Lender hereunder.  Each Lender and each Issuing Lender acknowledges
and agrees to comply with the provisions of Subsection 11.6 applicable to the
Lenders and Issuing Lenders hereunder.

 

187

--------------------------------------------------------------------------------


 

10.6         Indemnity; Reimbursement by Lenders.  (a) To the extent that the
Parent Borrower or any other Loan Party for any reason fails to indefeasibly pay
any amount required under Subsection 11.5 to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Collateral Agent(or any sub-agent
thereof), the Issuing Lenders, the Swingline Lender or any Related Party of any
of the foregoing, each Lender severally agrees to pay ratably according to their
respective Commitment Percentages in effect on the date on which the applicable
unreimbursed expense or indemnity payment is sought under this Subsection 10.6
(or, if the applicable unreimbursed expense or indemnity payment is sought after
the date upon which the Commitments shall have terminated and the Loans shall
have been paid in full, ratably in accordance with their Commitment Percentages,
immediately prior to such date) such unpaid amount (such indemnity shall be
effective whether or not the related losses, claims, damages, liabilities and
related expenses are incurred or asserted by any party hereto or any third
party); provided that (i) the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Swingline Lender or the Issuing
Lenders in their capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the
Collateral Agent (or any sub-agent thereof), the Swingline Lender or Issuing
Lenders in connection with such capacity and (ii) such indemnity for the
Swingline Lender or the Issuing Lenders shall not include losses incurred by the
Swingline Lender or the Issuing Lenders due to one or more Lenders defaulting in
their obligations to purchase participations of Swingline Exposure under
Subsections 2.4(c) and 2.4(d) or L/C Obligations under Subsection 3.4 (it being
understood that this proviso shall not affect the Swingline Lender’s or any
Issuing Lender’s rights against any Defaulting Lender).  The obligations of the
Lenders under this Subsection 10.6 are subject to the provisions of
Subsection 4.8.

 

(b)        Any Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document (except actions expressly
required to be taken by it hereunder or under the Loan Documents) unless it
shall first be indemnified to its satisfaction by the Lenders pro rata against
any and all liability, cost and expense that it may incur by reason of taking or
continuing to take any such action.

 

(c)         All amounts due under this Subsection 10.6 shall be payable not
later than 3 Business Days after demand therefor.  The agreements in this
Subsection 10.6 shall survive the payment of the Loans and all other amounts
payable hereunder.

 

10.7         Right to Request and Act on Instructions; Reliance.  (a) Each Agent
may at any time request instructions from the Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the Loan
Documents an Agent is permitted or desires to take or to grant, and if such
instructions are promptly requested, the requesting Agent shall be absolutely
entitled as between itself and the Lenders to refrain from taking any action or
to withhold any approval and shall not be under any liability whatsoever to any
Lender for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from Required
Lenders or all or such other portion of the Lenders as shall be prescribed by
this Agreement.  Without limiting the foregoing, no Lender shall have any right
of action whatsoever against any Agent as a result of an Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance

 

188

--------------------------------------------------------------------------------


 

with the instructions of Required Lenders or Supermajority Lenders (or all or
such other portion of the Lenders as shall be prescribed by this Agreement) and,
notwithstanding the instructions of Required Lenders or Supermajority Lenders
(or such other applicable portion of the Lenders), an Agent shall have no
obligation to any Lender to take any action if it believes, in good faith, that
such action would violate applicable law or exposes an Agent to any liability
for which it has not received satisfactory indemnification in accordance with
the provisions of Subsection 10.6.

 

(b)        Each Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper person.  Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit.  Each Agent may consult with legal counsel (who may be counsel
for the Borrowers), independent accountants and other experts selected by it,
and shall be entitled to rely upon the advice of any such counsel, accountants
or experts and shall not be liable for any action taken or not taken by it in
accordance with such advice.

 

10.8         Collateral Matters.   (a) Each Lender authorizes and directs the
Collateral Agent to enter into (x) the Security Documents and the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement and any Other
Intercreditor Agreement for the benefit of the Lenders and the other Secured
Parties, (y) any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to the Security Documents
and the ABL/Term Loan Intercreditor Agreement, any Junior Lien Intercreditor
Agreement and any Other Intercreditor Agreement or enter into other
intercreditor agreements in connection with the incurrence by any Loan Party or
any Subsidiary thereof of Additional Indebtedness (each an “Intercreditor
Agreement Supplement”) to permit such Additional Indebtedness to be secured by a
valid, perfected lien (with such priority as may be designated by the Parent
Borrower or relevant Subsidiary, to the extent such priority is permitted by the
Loan Documents) and (z) any amendments provided for under Subsections 2.6, 2.7
and 2.8, respectively.  Each Lender hereby agrees, and each holder of any Note
or participant in Letters of Credit by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Collateral Agent or the Required Lenders in accordance with the provisions of
this Agreement, the Security Documents, the ABL/Term Loan Intercreditor
Agreement, the Junior Lien Intercreditor Agreement, any Other Intercreditor
Agreement, any Intercreditor Agreement Supplement, or any agreement required in
connection with an Incremental Facility pursuant to Subsection 2.6, any
agreement required in connection with a Refinancing Amendment pursuant to
Subsection 2.7 and any agreement required in connection with an Extension Offer
pursuant to Subsection 2.8, and the exercise by the Agents or the Required
Lenders of the powers set forth herein or therein, together with such other
powers as are reasonably incidental thereto, shall be authorized and binding
upon all of the Lenders.  The

 

189

--------------------------------------------------------------------------------


 

Collateral Agent is hereby authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time, to take any action with respect to any applicable Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents.  Each Lender agrees that it will not have any right individually to
enforce or seek to enforce any Security Document or to realize upon any
Collateral for the Loans unless instructed to do so by the Collateral Agent, it
being understood and agreed that such rights and remedies may be exercised only
by the Collateral Agent.  The Collateral Agent may grant extensions of time for
the creation and perfection of security interests in or the obtaining of title
insurance, legal opinions or other deliverables with respect to particular
assets or the provision of any guarantee by any Subsidiary (including extensions
beyond the Closing Date or in connection with assets acquired, or Subsidiaries
formed or acquired, after the Closing Date) where it determines that such action
cannot be accomplished without undue effort or expense by the time or times at
which it would otherwise be required to be accomplished by this Agreement or the
Security Documents.

 

(b)        The Lenders hereby authorize each Agent, in each case at its option
and in its discretion, (A) to release any Lien granted to or held by such Agent
upon any Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations under the Loan Documents at any time
arising under or in respect of this Agreement or the Loan Documents or the
transactions contemplated hereby or thereby that are then due and unpaid,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than a Loan Party) upon the sale or other disposition thereof, (iii) if
approved, authorized or ratified in writing by the Required Lenders (or such
greater amount, to the extent required by Subsection 11.1), (iv) constituting
Term Loan Priority Collateral upon the “Discharge of Term Loan Collateral
Obligations” (as defined in the ABL/Term Loan Intercreditor Agreement) or (v) as
otherwise may be expressly provided in the relevant Security Documents and (B)
to subordinate any Lien on any Excluded Assets or any other property granted to
or held by such Agent, as the case may be under any Loan Document, to the holder
of any Lien on such property that is permitted by Subsection 8.14.  Upon request
by any Agent, at any time, the Lenders will confirm in writing any Agent’s
authority to release particular types or items of Collateral pursuant to this
Subsection 10.8.

 

(c)         The Lenders hereby authorize the Administrative Agent and the
Collateral Agent, as the case may be, in each case at its option and in its
discretion, to enter into any amendment, amendment and restatement, restatement,
waiver, supplement or modification, and to make or consent to any filings or to
take any other actions, in each case as contemplated by Subsection 11.17.  Upon
request by any Agent, at any time, the Lenders will confirm in writing the
Administrative Agent’s and the Collateral Agent’s authority under this
Subsection 10.8(c).

 

(d)        No Agent shall have any obligation whatsoever to the Lenders to
assure that the Collateral exists or is owned by Holdings or any of its
Restricted Subsidiaries or is cared for, protected or insured or that the Liens
granted to any Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Agents in this
Subsection 10.8 or in any of the Security Documents, it being

 

190

--------------------------------------------------------------------------------


 

understood and agreed by the Lenders that in respect of the Collateral, or any
act, omission or event related thereto, each Agent may act in any manner it may
deem appropriate, in its sole discretion, given such Agent’s own interest in the
Collateral as a Lender and that no Agent shall have any duty or liability
whatsoever to the Lenders, except for its gross negligence or willful
misconduct.

 

(e)           Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by and in accordance with either
Subsection 11.1 or 11.17, as applicable, with the written consent of the Agent
party thereto and the Loan Party party thereto.

 

(f)         The Collateral Agent may, and hereby does, appoint the
Administrative Agent as its agent for the purposes of holding any Collateral
and/or perfecting the Collateral Agent’s security interest therein and for the
purpose of taking such other action with respect to the collateral as such
Agents may from time to time agree.

 

10.9         Successor Agent.  Subject to the appointment of a successor as set
forth herein, (i) the Administrative Agent or the Collateral Agent may be
removed by the Required Lenders if the Administrative Agent, the Collateral
Agent, or a controlling affiliate of the Administrative Agent or the Collateral
Agent is a Defaulting Lender and (ii) the Administrative Agent and the
Collateral Agent may resign as Administrative Agent or Collateral Agent,
respectively, in each case upon 10 days’ notice to the Lenders, the Issuing
Lenders and the Parent Borrower.  If the Administrative Agent or the Collateral
Agent shall be removed by the Required Lenders pursuant to clause (i) above or
if the Administrative Agent or the Collateral Agent shall resign as
Administrative Agent or Collateral Agent, as applicable, under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which such successor agent shall
be subject to approval by the Parent Borrower; provided that such approval by
the Parent Borrower in connection with the appointment of any successor
Administrative Agent shall only be required so long as no Event of Default under
Subsection 9.1(a) or 9.1(f) has occurred and is continuing; provided, further,
that the Parent Borrower shall not unreasonably withhold its approval of any
successor Administrative Agent if such successor is a commercial bank with a
combined consolidated capital and surplus of at least $5,000,000,000.  Upon the
successful appointment of a successor agent, such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent or the Collateral
Agent, as applicable, and the term “Administrative Agent” or “Collateral Agent”,
as applicable, shall mean such successor agent effective upon such appointment
and approval, and the former Agent’s rights, powers and duties as Administrative
Agent or Collateral Agent, as applicable, shall be terminated, without any other
or further act or deed on the part of such former Agent or any of the parties to
this Agreement or any holders of the Loans or issuers of Letters of Credit. 
After any retiring Agent’s resignation or removal as Agent, the provisions of
this Section 10 shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Agent under this Agreement and the other Loan
Documents.  Additionally, after such retiring Agent’s resignation as such Agent,
the provisions of this Subsection 10.9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was such Agent under this
Agreement and the other Loan Documents.  After the resignation or removal of any
Administrative Agent pursuant to the preceding provisions of this Subsection
10.9, such resigning or removed Administrative Agent (x) shall not be required
to act

 

191

--------------------------------------------------------------------------------


 

as Issuing Lender for any Letters of Credit to be issued after the date of such
resignation or removal (and all unpaid fees accrued for the account of the
resigning Issuing Lender shall be paid in full upon its resignation or removal)
and (y) shall not be required to act as Swingline Lender with respect to
Swingline Loans to be made after the date of such resignation or removal (and
all outstanding Swingline Loans of such resigning or removed Administrative
Agent shall be required to be repaid in full upon its resignation or removal),
although the resigning or removed Administrative Agent shall retain all rights
hereunder as Issuing Lender and Swingline Lender with respect to all Letters of
Credit issued by it, and all Swingline Loans made by it, prior to the
effectiveness of its resignation or removal as Administrative Agent hereunder. 
The fees payable by the Borrowers to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor.

 

10.10       Swingline Lender.  The provisions of this Section 10 shall apply to
the Swingline Lender in its capacity as such to the same extent that such
provisions apply to the Administrative Agent.

 

10.11       Withholding Tax.  To the extent required by any applicable law, each
Agent may withhold from any payment to any Lender an amount equivalent to any
applicable withholding tax, and in no event shall such Agent be required to be
responsible for or pay any additional amount with respect to any such
withholding.  If the Internal Revenue Service or any other Governmental
Authority asserts a claim that any Agent did not properly withhold tax from
amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify such Agent of a change in circumstances which rendered the exemption from
or reduction of withholding tax ineffective or for any other reason, without
limiting the provisions of Subsection 4.11(a) or 4.12, such Lender shall
indemnify such Agent fully for all amounts paid, directly or indirectly, by such
Agent as tax or otherwise, including any penalties or interest and together with
any expenses incurred and shall make payable in respect thereof within thirty
(30) days after demand therefor.  A certificate as to the amount of such payment
or liability delivered to any Lender or any Issuing Lender by the Administrative
Agent shall be conclusive absent manifest error.  Each Lender and each Issuing
Lender hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or such Issuing Lender under this
Agreement or any other Loan Document against any amount due the Administrative
Agent under this Subsection 10.11.  The agreements in this Subsection 10.11
shall survive the resignation and/or replacement of the Administrative Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
the Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

10.12       Other Representatives.  None of the entities identified as joint
bookrunners and joint lead arrangers pursuant to the definition of Other
Representative contained herein, shall have any duties or responsibilities
hereunder or under any other Loan Document in its capacity as such.  Without
limiting the foregoing, no Other Representative shall have nor be deemed to have
a fiduciary relationship with any Lender.  At any time that any Lender serving
as an Other Representative shall have transferred to any other Person (other
than any of its affiliates) all of its interests in the Loans and in the
Commitments, such Lender shall be deemed to have concurrently resigned as such
Other Representative.

 

192

--------------------------------------------------------------------------------


 

10.13       Appointment of Borrower Representatives.  Each Borrower hereby
designates the Parent Borrower as its Borrower Representative.  The Borrower
Representative will be acting as agent on each of the Borrowers behalf for the
purposes of issuing notices of Borrowing and notices of conversion/continuation
of any Loans pursuant to Subsection 4.2 or similar notices, giving instructions
with respect to the disbursement of the proceeds of the Loans, selecting
interest rate options, requesting Letters of Credit, giving and receiving all
other notices and consents hereunder or under any of the other Loan Documents
and taking all other actions (including in respect of compliance with covenants)
on behalf of any Borrower or the Borrowers under the Loan Documents.  The
Borrower Representative hereby accepts such appointment.  Each Borrower agrees
that each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by the Borrower Representative shall be deemed
for all purposes to have been made by such Borrower and shall be binding upon
and enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.

 

10.14       Application of Proceeds.  The Lenders, the Administrative Agent and
the Collateral Agent agree, as among such parties, as follows:  subject to the
terms of the ABL/Term Loan Intercreditor Agreement, the Junior Lien
Intercreditor Agreement or any Other Intercreditor Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent, the Collateral Agent, any
Lender or any Issuing Lender on account of amounts then due and outstanding
under any of the Loan Documents shall, except as otherwise expressly provided
herein, be applied as follows:  first, to pay interest on and then principal of
Agent Advances then outstanding, second, to pay interest on and then principal
of Swingline Loans then outstanding, third, to pay all reasonable out-of-pocket
costs and expenses (including reasonable attorneys’ fees to the extent provided
herein) due and owing hereunder of the Administrative Agent and the Collateral
Agent in connection with enforcing the rights of the Agents, the Lenders and the
Issuing Lenders under the Loan Documents (including all expenses of sale or
other realization of or in respect of the Collateral and any sums advanced to
the Collateral Agent or to preserve its security interest in the Collateral),
fourth, to pay all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees to the extent provided herein) due and owing
hereunder of each of the Lenders and each of the Issuing Lenders in connection
with enforcing such Lender’s or such Issuing Lender’s rights under the Loan
Documents, fifth, to pay (on a ratable basis) (A) interest on and then principal
of Revolving Credit Loans then outstanding and any Reimbursement Obligations
then outstanding, and to cash collateralize any outstanding L/C Obligations on
terms reasonably satisfactory to the Administrative Agent and (B) any
outstanding obligations payable under (i) Designated Cash Management Agreements,
up to the maximum amount of the exposure thereunder as notified from time to
time by the Cash Management Party to the Administrative Agent pursuant to the
definition of “Cash Management Reserves” and (ii) Designated Hedging Agreements
up to the maximum amount of the MTM value thereunder as notified from time to
time by the Hedging Party (or, if applicable, an alternative MTM value notified
by the Parent Borrower pursuant to a Dealer Polling) to the Administrative Agent
pursuant to the definition of “Designated Hedging Reserves”, in each case which
are secured under the Security Documents or otherwise, sixth, to pay obligations
under Cash Management Arrangements (other than pursuant to any Designated Cash
Management Agreements, but including any amounts not paid pursuant to clause
“fifth”(B)(i) above) and Permitted Hedging Arrangements (other than pursuant to
any Designated Hedging Agreements, but including any amounts not paid pursuant

 

193

--------------------------------------------------------------------------------


 

to clause “fifth”(B)(ii) above) permitted hereunder and secured by the Guarantee
and Collateral Agreement and seventh, to pay the surplus, if any, to whomever
may be lawfully entitled to receive such surplus.  To the extent that any
amounts available for distribution pursuant to clause “fifth” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit
which are then not yet required to be reimbursed hereunder, such amounts shall
be held by the Collateral Agent in a cash collateral account and applied
(x) first, to reimburse the applicable Issuing Lender from time to time for any
drawings under such Letters of Credit and (y) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in such
clause “fifth”.  To the extent any amounts available for distribution pursuant
to clause “fifth” are insufficient to pay all obligations described therein in
full, such moneys shall be allocated pro rata among the Lenders and Issuing
Lenders based on their respective Commitment Percentages.  This Subsection 10.14
may be amended (and the Lenders hereby irrevocably authorize the Administrative
Agent to enter into any such amendment) to the extent necessary to reflect
differing amounts payable, and priorities of payments, to Lenders participating
in any new classes or tranches of loans added pursuant to Subsections 2.6, 2.7
and 2.8, as applicable.

 

SECTION 11

 

Miscellaneous

 

11.1         Amendments and Waivers.  (a) Neither this Agreement nor any other
Loan Document, nor any terms hereof or thereof, may be amended, supplemented,
modified or waived except in accordance with the provisions of this Subsection
11.1.  The Required Lenders may, or, with the written consent of the Required
Lenders, the Administrative Agent may, from time to time, (x) enter into with
the respective Loan Parties hereto or thereto, as the case may be, written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or to the other Loan
Documents or changing, in any manner the rights or obligations of the Lenders or
the Loan Parties hereunder or thereunder or (y) waive at any Loan Party’s
request, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that amendments
pursuant to Subsections 11.1(d) and 11.1(f) may be effected without the consent
of the Required Lenders to the extent provided therein; provided, further, that
no such waiver and no such amendment, supplement or modification shall:

 

(i)            (A) reduce or forgive the amount or extend the scheduled date of
maturity of any Loan or any Reimbursement Obligation or of any scheduled
installment thereof (including extending the Termination Date), (B) reduce the
stated rate of any interest, commission or fee payable hereunder (other than as
a result of any waiver of the applicability of any post-default increase in
interest rates), (C) (except as provided in Subsection 11.1(d)) increase the
amount or extend the expiration date of any Lender’s Commitment or extend the
scheduled date of any payment thereof or (D) change the currency in which any
Loan or Reimbursement Obligation is payable, in each case without the consent of
each Lender directly and adversely affected thereby (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default

 

194

--------------------------------------------------------------------------------


 

or of a mandatory reduction in the aggregate Commitments of all Lenders shall
not constitute an increase of the Commitment of any Lender, and that an increase
in the available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender);

 

(ii)           amend, modify or waive any provision of this Subsection
11.1(a) or reduce the percentage specified in the definition of “Required
Lenders” or “Supermajority Lenders,” or consent to the assignment or transfer by
Holdings or the Parent Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, in each case without the written consent
of all the Lenders; provided that, as further provided in Subsection 11.1(d),
the definition of “Required Lenders” and “Supermajority Lenders” may be amended
in connection with any amendment pursuant to Subsections 2.6, 2.7 or 2.8 to
include appropriately the Lenders participating in such incremental facility,
refinancing, or extension in any required vote or action of the Required Lenders
or the Supermajority Lenders, as applicable;

 

(iii)          release all or substantially all of the Guarantors under any
Security Document, or, in the aggregate (in a single transaction or a series of
related transactions), all or substantially all of the Collateral without the
consent of all of the Lenders, except as expressly permitted hereby or by any
Security Document (as such documents are in effect on the date hereof or, if
later, the date of execution and delivery thereof in accordance with the terms
hereof);

 

(iv)          require any Lender to make Loans having an Interest Period of
longer than six months or shorter than one month without the consent of such
Lender;

 

(v)           amend, modify or waive any provision of Section 10 without the
written consent of the then Agents;

 

(vi)          amend, modify or waive any provision of Subsections 10.1(a), 10.5
or 10.12 without the written consent of any Other Representative directly and
adversely affected thereby;

 

(vii)         amend, modify or waive any provision of the Swingline Note (if
any) or Subsection 2.4 without the written consent of the Swingline Lender and
each other Lender, if any, which holds, or is required to purchase, a
participation in any Swingline Loan pursuant to Subsection 2.4(d);

 

(viii)        amend, modify or waive the provisions of any Letter of Credit or
any L/C Obligation without the written consent of the Issuing Lender with
respect thereto and each directly and adversely affected Lender;

 

(ix)           increase the advance rates set forth in the definition of
“Borrowing Base,” or make any change to the definitions of “Borrowing Base” (by
adding additional categories or components thereof), “AMR Service Eligible
Accounts”, “EmCare General Adjusted Eligible Accounts”, “EmCare General Eligible

 

195

--------------------------------------------------------------------------------


 

Accounts”, “Eligible Accounts”, “Eligible Inventory” or “Other Eligible
Accounts” that would have the effect of increasing the amount of the Borrowing
Base in each case without the consent of the Supermajority Lenders; provided
that the Administrative Agent may increase or decrease the amount of, or
otherwise modify or eliminate, any Availability Reserves that it implements in
its Permitted Discretion in accordance with Subsection 2.1(b) or otherwise in
accordance with the terms of this Agreement, and in any such case, such change
will not be deemed to require any Supermajority Lender or other Lender consent;
or

 

(x)            amend, modify or waive the order of application of payments set
forth in the penultimate sentence of Subsection 4.4(a), or Subsections 4.4(d),
4.8(a), 4.16(g), 10.14 or 11.7 hereof, in each case without the consent of all
the Lenders; provided that, as more fully set forth in Subsection 11.1(d), these
sections may be amended or modified in connection with any amendment, supplement
or joinder pursuant to Subsections 2.6, 2.7 or 2.8 to reflect the priorities as
permitted by, and contemplated by, such Subsections with the consent of the
Administrative Agent and the Lenders participating in such incremental facility,
refinancing, or extension,

 

provided, further, that notwithstanding and in addition to the foregoing, and in
addition to Liens the Collateral Agent is authorized to release pursuant to
Subsection 10.8(b), the Collateral Agent may, in its discretion, release the
Lien on Collateral valued in the aggregate not in excess of $7,500,000 in any
Fiscal Year without the consent of any Lender.

 

(b)        Any waiver and any amendment, supplement or modification pursuant to
this Subsection 11.1 shall apply to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Agents and all future holders of the
Loans.  In the case of any waiver, each of the Loan Parties, the Lenders and the
Agents shall be restored to their former position and rights hereunder and under
the other Loan Documents, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

 

(c)         Notwithstanding any provision herein to the contrary, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except to the extent the consent of such Lender would be
required under clause (i) in the proviso to the first sentence of Subsection
11.1(a).

 

(d)        Notwithstanding any provision herein to the contrary, this Agreement
and the other Loan Documents may be amended (i) to cure any ambiguity, mistake,
omission, defect or inconsistency, (ii) in accordance with Subsection 2.6 to
incorporate the terms of any Incremental ABL Term Loans and Incremental
Revolving Commitments, (iii) by a Refinancing Amendment in accordance with
Subsection 2.7 and (iv) in accordance with Subsection 2.8 to effectuate an
Extension and to provide for non-pro rata borrowings and payments of any amounts
hereunder as between the Loans and any Commitments in connection therewith, in
each case with the consent of the Administrative Agent but without the consent
of any Lender (except as expressly provided in Subsections 2.6, 2.7 or 2.8, as
applicable) required, including, without limitation, as provided in Subsections
4.4(h) and 4.16(g).

 

196

--------------------------------------------------------------------------------


 

(e)         Notwithstanding any provision herein to the contrary, this Agreement
may be amended (or deemed amended) or amended and restated with the written
consent of the Required Lenders, the Administrative Agent and the Borrowers
(x) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the existing Facilities and the
accrued interest and fees in respect thereof, (y) to include, as appropriate,
the Lenders holding such credit facilities in any required vote or action of the
Required Lenders or of the Lenders of each Facility hereunder and (z) to provide
class protection for any additional credit facilities.

 

(f)         Notwithstanding any provision herein to the contrary, any Security
Document may be amended (or amended and restated), restated, waived,
supplemented or modified as contemplated by Subsection 11.17 with the written
consent of the Agent party thereto and the Loan Party party thereto.

 

(g)        If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement and/or any other
Loan Document as contemplated by Subsection 11.1(a), the consent of each Lender
or each affected Lender, as applicable, is required and the consent of the
Required Lenders at such time is obtained but the consent of one or more of such
other Lenders whose consent is required is not obtained (each such other Lender,
a “Non-Consenting Lender”) then the Parent Borrower may, on notice to the
Administrative and the Non-Consenting Lender, (A) replace such Non-Consenting
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Subsection 11.6 (with the assignment fee and any other costs and
expenses to be paid by the Parent Borrower in such instance) all of its rights
and obligations under this Agreement to one or more assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Parent Borrower to find a replacement Lender; provided, further, that the
applicable assignee shall have agreed to the applicable change, waiver,
discharge or termination of this Agreement and/or the other Loan Documents; and
provided, further, that all obligations of the Borrowers owing to the
Non-Consenting Lender relating to the Loans and participations so assigned shall
be paid in full by the assignee Lender to such Non-Consenting Lender
concurrently with such Assignment and Acceptance or (B) so long as no Event of
Default under Subsection 9.1(a) or 9.1(f) then exists or will exist immediately
after giving effect to the respective prepayment, upon notice to the
Administrative Agent, prepay the Loans and, at the Parent Borrower’s option,
terminate the Commitments of such Non-Consenting Lender, in whole or in part,
subject to Subsection 4.12, without premium or penalty.  In connection with any
such replacement under this Subsection 11.1(g), if the Non-Consenting Lender
does not execute and deliver to the Administrative Agent a duly completed
Assignment and Acceptance and/or any other documentation necessary to reflect
such replacement by the later of (a) the date on which the replacement Lender
executes and delivers such Assignment and Acceptance and/or such other
documentation and (b) the date as of which all obligations of the Borrowers
owing to the Non-Consenting Lender relating to the Loans and participations so
assigned shall be paid in full by the assignee Lender to such Non-Consenting
Lender, then such Non-Consenting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance and/or such other documentation as of
such date and the applicable Borrower shall

 

197

--------------------------------------------------------------------------------


 

be entitled (but not obligated) to execute and deliver such Assignment and
Acceptance and/or such other documentation on behalf of such Non-Consenting
Lender.

 

11.2         Notices.  (a) All notices, requests, and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered by hand, or three days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, or, in the case of delivery by a nationally recognized overnight
courier, when received, addressed as follows in the case of the Borrowers, the
Administrative Agent and the Collateral Agent, and as set forth in Schedule A in
the case of the other parties hereto, or to such other address as may be
hereafter notified by the respective parties hereto and any future holders of
the Loans:

 

The Parent Borrower (including in its capacity

 

Emergency Medical Services Corporation

as Borrower Representative)

 

6200 S. Syracuse Way

 

 

Suite 200

 

 

Greenwood Village, Colorado 80110

 

 

Attention: General Counsel

 

 

Facsimile: (303) 495-1800

 

 

Telephone: (303) 495-1254

 

 

 

 

 

and

 

 

 

 

 

Attention: Chief Financial Officer

 

 

Facsimile: (303) 495-1800

 

 

Telephone: (303) 495-1200

 

 

 

 

 

and

 

 

 

 

 

1717 Main Street

 

 

Suite 5200

 

 

Dallas, Texas 75201

 

 

Attention: Treasurer

 

 

Facsimile: (214) 712-2731

 

 

Telephone: (214) 712-2475

With copies to:

 

Debevoise & Plimpton LLP

 

 

919 Third Avenue

 

 

New York, New York 10022

 

 

Attention: Jeffrey E. Ross, Esq.

 

 

Facsimile: (212) 521-7465

 

 

Telephone: (212) 909-6000

 

 

 

The Administrative Agent/the Collateral

 

Deutsche Bank AG New York Branch

Agent:

 

60 Wall Street

 

 

New York, New York 10005

 

 

Attention: Carin Keegan

 

 

Facsimile: (212) 797-5690

 

198

--------------------------------------------------------------------------------


 

 

 

Telephone: (212) 250-6083

 

 

 

With copies to:

 

White & Case LLP

 

 

1155 Avenue of the Americas

 

 

New York, New York 10036

 

 

Attention: Alan Rockwell

 

 

Facsimile: (212) 354-8113

 

 

Telephone: (212) 819-7888

 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders pursuant to Subsection 3.2, 4.2, 4.4 or 4.8 shall not be
effective until received.

 

(b)        Without in any way limiting the obligation of any Loan Party and its
Subsidiaries to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent, the Swingline Lender (in the case of a
Borrowing of Swingline Loans) or any Issuing Lender (in the case of the issuance
of a Letter of Credit), as the case may be, may prior to receipt of written
confirmation act without liability upon the basis of such telephonic notice,
believed by the Administrative Agent, the Swingline Lender or such Issuing
Lender in good faith to be from a Responsible Officer of a Loan Party.

 

(c)         Loan Documents may be transmitted and/or signed by facsimile or
other electronic means (i.e., a “pdf” or “tif”).  The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as manually signed originals and shall be binding on each Loan Party,
each Agent and each Lender.  The Administrative Agent may also require that any
such documents and signatures be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any facsimile document or signature.

 

(d)        Notices and other communications to the Lenders and any Issuing
Lender hereunder may be delivered or furnished by electronic communication
(including electronic mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or an Issuing Lender pursuant to
Section 2 or Section 3, respectively if such Lender or Issuing Lender, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under Section 2 or Section 3, respectively, by electronic
communication.  The Administrative Agent or the Parent Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.  Unless the Administrative Agent otherwise prescribes (with the
Parent Borrower’s consent), (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
posting thereof.

 

199

--------------------------------------------------------------------------------


 

11.3         No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of any Agent, any Lender or any Loan Party, any
right, remedy, power or privilege hereunder or under the other Loan Documents
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

11.4         Survival of Representations and Warranties.  All representations
and warranties made hereunder and in the other Loan Documents (or in any
amendment, modification or supplement hereto or thereto) and in any certificate
delivered pursuant hereto or such other Loan Documents shall survive the
execution and delivery of this Agreement and the making of the Loans hereunder.

 

11.5         Payment of Expenses and Taxes.  The Parent Borrower agrees (a) to
pay or reimburse the Agents and the Other Representatives for (1) all their
reasonable out-of-pocket costs and expenses incurred in connection with (i) the
syndication of the Facilities and the development, preparation, execution and
delivery of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith or therewith, (ii) the consummation and administration of the
transactions (including the syndication of the Commitments) contemplated hereby
and thereby and (iii) efforts to monitor the Loans and verify, protect,
evaluate, assess, appraise, collect, sell, liquidate or otherwise dispose of any
of the Collateral, and (2) (i) the reasonable fees and disbursements of White &
Case LLP, and such other special or local counsel, consultants, advisors,
appraisers and auditors whose retention (other than during the continuance of an
Event of Default) is approved by the Parent Borrower, (b) to pay or reimburse
each Lender, each Lead Arranger and the Agents for all their reasonable costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any other documents
prepared in connection herewith or therewith, including the fees and
disbursements of counsel to the Agents and the Lenders, (c) to pay, indemnify,
or reimburse each Lender, each Lead Arranger and the Agents for, and hold each
Lender, each Lead Arranger and the Agents harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, any stamp, documentary, excise and other similar taxes, if
any, which may be payable or determined to be payable in connection with the
execution, delivery or enforcement of, or consummation or administration of any
of the transactions contemplated by, or any amendment, supplement or
modification of, or any waiver or consent under or in respect of, this
Agreement, the other Loan Documents and any such other documents, and (d) to
pay, indemnify or reimburse each Lender, each Lead Arranger, each Agent (and any
sub-agent thereof), each Issuing Lender and each Related Party of any of the
foregoing Persons (each, an “Indemnitee”) for, and hold each Indemnitee harmless
from and against, any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any of the foregoing relating to the use of
proceeds of the Loans or Letters of Credit (including any refusal by an Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), the violation of,

 

200

--------------------------------------------------------------------------------


 

noncompliance with or liability under, any Environmental Law applicable to the
operations of the Parent Borrower or any of its Restricted Subsidiaries or any
of the property of the Parent Borrower or any of its Restricted Subsidiaries, of
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Parent Borrower or any other
Loan Party and regardless of whether any Indemnitee is a party thereto (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided that the Parent Borrower shall not have any obligation hereunder to the
Administrative Agent, any Other Representative, any other Agent, any Issuing
Lender or any Lender (or any Related Party of any of the foregoing Persons) with
respect to Indemnified Liabilities arising from (i) the gross negligence, bad
faith or willful misconduct of such Agent (and any sub-agent thereof), such
Other Representative, such Issuing Lender or any such Lender (or any Related
Party of such Agent, Other Representative, Issuing Lender or Lender), as the
case may be, as determined by a court of competent jurisdiction in a final and
non-appealable decision, (ii) a material breach of the Loan Documents by such
Agent, Other Representative, Issuing Lender or Lender (or any Related Party of
such Agent, Other Representative, Issuing Lender or Lender), as the case may be,
as determined by a court of competent jurisdiction in a final and non-appealable
decision, or (iii) claims against such Indemnitee or any Related Party brought
by any other Indemnitee that do not involve any Lead Arranger or Agent in its
capacity as such and claims arising out of or in connection with or by reason of
any act or omission of any Loan Party or any of its Affiliates.  No Indemnitee
shall be liable for any consequential or punitive damages in connection with the
Facilities.  All amounts due under this Subsection 11.5 shall be payable not
later than thirty (30) days after written demand therefor.  Statements
reflecting amounts payable by the Loan Parties pursuant to this Subsection 11.5
shall be submitted to the address of the Parent Borrower set forth in
Subsection 11.2, or to such other Person or address as may be hereafter
designated by the Parent Borrower in a notice to the Administrative Agent. 
Notwithstanding the foregoing, except as provided in Subsections 11.5(b) and
(c) above, the Parent Borrower shall have no obligation under this Subsection
11.5 to any Indemnitee with respect to any tax, levy, impost, duty, charge, fee,
deduction or withholding imposed, levied, collected, withheld or assessed by any
Governmental Authority.  The agreements in this Subsection 11.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

 

11.6         Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the applicable Issuing Lender that issues any Letter
of Credit), except that (i) other than in accordance with Subsection 8.2, none
of the Loan Parties may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by any Loan Party without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Subsection 11.6.

 

(b)        (i) Subject to the conditions set forth in Subsection
11.6(b)(ii) below, any Lender other than a Conduit Lender may, in the ordinary
course of business and in accordance with applicable law, assign (other than to
a Disqualified Lender, to any natural person or to Holdings, the Parent Borrower
or any of their respective Subsidiaries) to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement

 

201

--------------------------------------------------------------------------------

 


 

(including its Commitment and/or Loans, pursuant to an Assignment and
Acceptance) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

 

(A)          the Parent Borrower, provided that no consent of the Parent
Borrower shall be required for an assignment (x) to a Lender or (y) if an Event
of Default under Subsection 9.1(a) or 9.1(f) has occurred and is continuing, to
any other Person; and

 

(B)           the Administrative Agent (such consent not to be unreasonably
withheld).

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans under any Facility, the amount of the Commitments
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
the Parent Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Parent Borrower shall be required if an Event of
Default under Subsection 9.1(a) or 9.1(f) has occurred and is continuing and
(2) such amounts shall be aggregated in respect of each Lender and its
Affiliates, if any;

 

(B)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance, together with a processing
and recordation fee of $3,500 (unless waived by the Administrative Agent in any
given case); provided that for concurrent assignments to two or more Lenders or
Affiliates of a Lender, such assignment fee shall only be required to be paid
once in respect of and at the time of such assignments; and

 

(C)           the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

 

(iii)          Subject to acceptance and recording thereof pursuant to clause
(b)(iv) below, from and after the effective date specified in each Assignment
and Acceptance the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of (and
bound by any related obligations under) Subsections 4.10, 4.11, 4.12, 4.13, 4.15
and 11.5, and

 

202

--------------------------------------------------------------------------------


 

bound by its continuing obligations under Subsection 11.16).  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Subsection 11.6 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with clause (c) of this Subsection 11.6.

 

(iv)          The Borrowers hereby collectively designate the Administrative
Agent, and the Administrative Agent agrees, to serve as the Borrowers’ agent,
solely for purposes of this Subsection 11.6, to maintain at one of its offices
in New York, New York a copy of each Assignment and Acceptance delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and interest and principal amount of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Lender
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)           Each Lender that sells a participation shall, acting solely for
this purpose as an agent of the Borrowers, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and a Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

(vi)          Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in this Subsection
11.6(b) and any written consent to such assignment required by this Subsection
11.6(b), the Administrative Agent shall accept such Assignment and Acceptance,
record the information contained therein in the Register and give prompt notice
of such assignment and recordation to the Parent Borrower.  No assignment shall
be effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this clause (vi).

 

203

--------------------------------------------------------------------------------


 

(vii)         On or prior to the effective date of any assignment pursuant to
this Subsection 11.6(b), the assigning Lender shall surrender any outstanding
Notes held by it all or a portion of which are being assigned.  Any Notes
surrendered by the assigning Lender shall be returned by the Administrative
Agent to the Parent Borrower marked “cancelled”.

 

Notwithstanding the foregoing provisions of this Subsection 11.6(b) or any other
provision of this Agreement, if the Parent Borrower shall have consented thereto
in writing in its sole discretion, the Administrative Agent shall have the
right, but not the obligation, to effectuate assignments of Loans and
Commitments via an electronic settlement system acceptable to Administrative
Agent and the Parent Borrower as designated in writing from time to time to the
Lenders by Administrative Agent (the “Settlement Service”).  At any time when
the Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed Assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be subject to the prior written
approval of the Parent Borrower and shall be consistent with the other
provisions of this Subsection 11.6(b).  Each assigning Lender and proposed
Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Commitments pursuant to
the Settlement Service.  Assignments and assumptions of the Loans and
Commitments shall be effected by the provisions otherwise set forth herein until
the Administrative Agent notifies Lenders of the Settlement Service as set forth
herein.  The Parent Borrower may withdraw its consent to the use of the
Settlement Service at any time upon notice to the Administrative Agent, and
thereafter assignments and assumptions of the Loans and Commitments shall be
effected by the provisions otherwise set forth herein.

 

Furthermore, no Assignee, which as of the date of any assignment to it pursuant
to this Subsection 11.6(b) would be entitled to receive any greater payment
under Subsection 4.10, 4.11 or 11.5 than the assigning Lender would have been
entitled to receive as of such date under such Subsections with respect to the
rights assigned, shall, notwithstanding anything to the contrary in this
Agreement, be entitled to receive such greater payments unless the assignment
was made after an Event of Default under Subsection 9.1(a) or 9.1(f) has
occurred and is continuing or the Parent Borrower has expressly consented in
writing to waive the benefit of this provision at the time of such assignment.

 

(c)         (i) Any Lender other than a Conduit Lender may, in the ordinary
course of its business and in accordance with applicable law, without the
consent of the Parent Borrower or the Administrative Agent, sell participations
(other than to any Disqualified Lender, or a natural person or the Parent
Borrower or any of the Parent Borrower’s Affiliates or its Subsidiaries (other
than Permitted Affiliated Assignees)) to one or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) such Lender
shall remain the holder of any such Loan for all purposes under this Agreement
and the other Loan Documents, (D) the Parent Borrower, the Administrative Agent,
the Issuing Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and

 

204

--------------------------------------------------------------------------------


 

(E) in the case of any participation to a Permitted Affiliated Assignee, such
participation shall be governed by the provisions of Subsection 11.6(h) (other
than subclauses (i) and (iii) thereof) to the same extent as if each reference
therein to an assignment of a Loan were to a participation of a Loan and the
references to Affiliated Lender were to such Permitted Affiliated Assignee in
its capacity as a participant.  Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the second proviso to the second sentence
of Subsection 11.1(a) and (2) directly affects such Participant.  Subject to
Subsection 11.6(c)(ii), each Borrower agrees that each Participant shall be
entitled to the benefits of (and shall have the related obligations under)
Subsections 4.10, 4.11, 4.12, 4.13, 4.15 and 11.5 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to Subsection
11.6(b).  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Subsection 11.7(b) as though it were a Lender,
provided that such Participant shall be subject to Subsection 11.7(a) as though
it were a Lender.  Notwithstanding the foregoing, no Lender shall be permitted
to sell participations under this Agreement to any Disqualified Lender.

 

(ii)           No Loan Party shall be obligated to make any greater payment
under Subsection 4.10, 4.11 or 11.5 than it would have been obligated to make in
the absence of any participation, unless the sale of such participation is made
with the prior written consent of the Parent Borrower and the Parent Borrower
expressly waives the benefit of this provision at the time of such
participation.  Any Participant that is not incorporated under the laws of the
United States of America or a state thereof shall not be entitled to the
benefits of Subsection 4.11 unless such Participant complies with Subsection
4.11(b) and provides the forms and certificates referenced therein to the Lender
that granted such participation.

 

(d)        Any Lender, without the consent of the Parent Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Subsection 11.6 shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute (by foreclosure or otherwise) any such
pledgee or Assignee for such Lender as a party hereto.

 

(e)         No assignment or participation made or purported to be made to any
Assignee or Participant shall be effective without the prior written consent of
the Parent Borrower if it would require the Parent Borrower to make any filing
with any Governmental Authority or qualify any Loan or Note under the laws of
any jurisdiction, and the Parent Borrower shall be entitled to request and
receive such information and assurances as it may reasonably request from any
Lender or any Assignee or Participant to determine whether any such filing or
qualification is required or whether any assignment or participation is
otherwise in accordance with applicable law.

 

205

--------------------------------------------------------------------------------


 

(f)         Notwithstanding the foregoing, any Conduit Lender may assign any or
all of the Loans it may have funded hereunder to its designating Lender without
the consent of the Parent Borrower or the Administrative Agent and without
regard to the limitations set forth in Subsection 11.6(b).  Each Borrower, each
Lender and the Administrative Agent hereby confirms that it will not institute
against a Conduit Lender or join any other Person in instituting against a
Conduit Lender any domestic or foreign bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under any state, federal or provincial
bankruptcy or similar law, for one year and one day after the payment in full of
the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.  Each such
indemnifying Lender shall pay in full any claim received from the Parent
Borrower pursuant to this Subsection 11.6(f) within thirty (30) Business Days of
receipt of a certificate from a Responsible Officer of the Parent Borrower
specifying in reasonable detail the cause and amount of the loss, cost, damage
or expense in respect of which the claim is being asserted, which certificate
shall be conclusive absent manifest error.  Without limiting the indemnification
obligations of any indemnifying Lender pursuant to this Subsection 11.6(f), in
the event that the indemnifying Lender fails timely to compensate the Parent
Borrower for such claim, any Loans held by the relevant Conduit Lender shall, if
requested by the Parent Borrower, be assigned promptly to the Lender that
administers the Conduit Lender and the designation of such Conduit Lender shall
be void.

 

(g)        If the Parent Borrower wishes to replace the Loans or Commitments
under any Facility with ones having different terms, it shall have the option,
with the consent of the Administrative Agent and subject to at least three
Business Days’ advance notice to the Lenders under such Facility, instead of
prepaying the Loans or reducing or terminating the Commitments to be replaced,
to (i) require the Lenders under such Facility to assign such Loans or
Commitments to the Administrative Agent or its designees and (ii) amend the
terms thereof in accordance with Subsection 11.1.  Pursuant to any such
assignment, (x) all Loans to be replaced shall be purchased at par (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid), accompanied by payment of any accrued
interest and fees thereon and any amounts owing pursuant to Subsection 4.12 and
(y) all Commitments to be replaced shall be allocated among the Lenders under
such Facility in the same manner as would be required if such Commitments were
being optionally reduced or terminated by the Borrowers, accompanied by payment
of any accrued fees thereon and any amounts owing pursuant to Subsection 4.12. 
By receiving such purchase price (including accrued interest, fees and indemnity
payments), the Lenders under such Facility shall automatically be deemed to have
assigned the Loans or Commitments under such Facility pursuant to the terms of
the form of the Assignment and Acceptance, and accordingly no other action by
such Lenders shall be required in connection therewith.  The provisions of this
clause (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

 

(h)           (i)            Notwithstanding anything to the contrary in this
Agreement, with respect to any assignment to or by an Affiliated Lender that is
not an Affiliated Debt Fund:

 

206

--------------------------------------------------------------------------------


 

(1)           such Affiliated Lender and such other Lender shall execute and
deliver to the Administrative Agent an assignment agreement substantially in the
form of Exhibit R hereto (an “Affiliated Lender Assignment and Assumption”);

 

(2)           at the time of such assignment after giving affect to such
assignment, the aggregate principal amount of all ABL Term Loans held (or
participated in) by Affiliated Lenders that are not Affiliated Debt Funds shall
not exceed 25.0% of the aggregate principal amount of all ABL Term Loans
outstanding under this Agreement;

 

(3)           any such assignment shall not be permitted so long as an Event of
Default under Subsection 9.1(a) or 9.1(f) has occurred and is continuing;

 

(4)           any such ABL Term Loans acquired by an Affiliated Lender may, with
the consent of the Parent Borrower, be contributed to the Parent Borrower,
whether through a Parent Entity or otherwise, and exchanged for debt or equity
securities of the Parent Borrower or such Parent Entity that are otherwise
permitted to be issued at such time pursuant to the terms of this Agreement, so
long as any ABL Term Loans so acquired by the Parent Borrower shall be retired
and cancelled promptly upon the acquisition thereof; and

 

(5)         such assignment may only relate to or be in respect of ABL Term
Loans and no Commitments (or related Obligations) in respect of the Revolving
Credit Facility or the FILO Tranche may be assigned to any Affiliated Lender or
any Affiliated Debt Fund.

 

(ii)           Notwithstanding anything to the contrary in this Agreement, no
Affiliated Lender that is not an Affiliated Debt Fund shall have any right to
(A) attend (including by telephone) any meeting or discussions (or portion
thereof) among the Administrative Agent or any Lender to which representatives
of the Loan Parties are not invited, (B) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among the Administrative Agent and/or one or more Lenders, except to the extent
such information or materials have been made available to the Parent Borrower or
its representatives or (C) receive advice of counsel to the Administrative
Agent, the Collateral Agent or any other Lender or challenge their attorney
client privilege.

 

(iii)          Notwithstanding anything in Subsection 11.1 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders, all affected Lenders or all Lenders have (A) consented (or not
consented) to any amendment or waiver of any provision of this Agreement or any
other Loan Document or any departure by any Loan Party therefrom, (B) otherwise
acted on any matter related to any Loan Document, or (C) directed or required
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, an Affiliated
Lender that is not an Affiliated Debt Fund shall be deemed to have voted its
interest as a Lender without discretion in the same proportion as the allocation
of voting with respect to such matter by Lenders who are not such Affiliated

 

207

--------------------------------------------------------------------------------


 

Lenders; provided that no amendment, modification, waiver, consent or other
action with respect to any Loan Document shall deprive such Affiliated Lender of
its ratable share of any payments of ABL Term Loans to which such Affiliated
Lender is entitled under the Loan Documents without such Affiliated Lender
providing its consent; provided, further, that such Affiliated Lender shall have
the right to approve any amendment, modification, waiver or consent that
(x) disproportionately and adversely affects such Affiliated Lender or (y) is of
the type described in Subsections 11.1(a)(i) through (x) (other than subclauses
(v) and (vi)); and in furtherance of the foregoing, (x) the Affiliated Lender
agrees to execute and deliver to the Administrative Agent any instrument
reasonably requested by the Administrative Agent to evidence the voting of its
interest as a Lender in accordance with the provisions of this Subsection
11.6(h)(iii); provided that if the Affiliated Lender fails to promptly execute
such instrument such failure shall in no way prejudice any of the Administrative
Agent’s rights under this Subsection 11.6(h)(iii) and (y) the Administrative
Agent is hereby appointed (such appointment being coupled with an interest) by
such Affiliated Lender as such Affiliated Lender’s attorney-in-fact, with full
authority in the place and stead of such Affiliated Lender and in the name of
such Affiliated Lender, from time to time in the Administrative Agent’s
discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this Subsection 11.6(h)(iii).

 

(iv)          Each Affiliated Lender that is not an Affiliated Debt Fund, solely
in its capacity as a Lender, hereby agrees, and each Affiliated Lender
Assignment and Assumption Agreement shall provide a confirmation that, if any of
Holdings, the Parent Borrower or any Restricted Subsidiary shall be subject to
any voluntary or involuntary bankruptcy, reorganization, insolvency or
liquidation proceeding (each, a “Bankruptcy Proceeding”), (i) such Affiliated
Lender shall not take any step or action in such Bankruptcy Proceeding to object
to, impede, or delay the exercise of any right or the taking of any action by
the Administrative Agent (or the taking of any action by a third party that is
supported by the Administrative Agent) in relation to such Affiliated Lender’s
claim with respect to its ABL Term Loans (“Claim”) (including, without
limitation, objecting to any debtor in possession financing, use of cash
collateral, grant of adequate protection, sale or disposition, compromise, or
plan of reorganization) so long as such Affiliated Lender is treated in
connection with such exercise or action on the same or better terms as the other
Lenders and (ii) with respect to any matter requiring the vote of Lenders during
the pendency of a Bankruptcy Proceeding (including, without limitation, voting
on any plan of reorganization), the ABL Term Loans held by such Affiliated
Lender (and any Claim with respect thereto) shall be deemed to be voted in
accordance with Subsection 11.6(h)(iii) above, so long as such Affiliate Lender
is treated in connection with the exercise of such right or taking of such
action on the same or better terms as the other Lenders.  For the avoidance of
doubt, the Lenders and each Affiliated Lender that is not an Affiliated Debt
Fund agree and acknowledge that the provisions set forth in this Subsection
11.6(h)(iv) and the related provisions set forth in each Affiliated Lender
Assignment and Assumption constitute a “subordination agreement” as such term is
contemplated by, and utilized in, Section 510(a) of the United States Bankruptcy
Code, and, as such, would be enforceable for all purposes in any case where
Holdings, the Parent Borrower or any Restricted Subsidiary has filed for
protection under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors

 

208

--------------------------------------------------------------------------------


 

applicable to Holdings, the Parent Borrower or such Restricted Subsidiary, as
applicable.  Each Affiliated Lender hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as such
Affiliated Lender’s attorney-in-fact, with full authority in the place and stead
of such Affiliated Lender and in the name of such Affiliated Lender (solely in
respect of ABL Term Loans and participations therein and not in respect of any
other claim or status such Affiliated Lender may otherwise have), from time to
time in the Administrative Agent’s discretion to take any action and to execute
any instrument that the Administrative Agent may deem reasonably necessary to
carry out the provisions of this Subsection 11.6(h)(iv).

 

(i)            Notwithstanding anything to the contrary in this Agreement,
Subsection 11.1 or the definition of “Required Lenders” (x) with respect to any
assignment or participation to or by an Affiliated Debt Fund, such assignment or
participation shall be made pursuant to an open market purchase and (y) for
purposes of determining whether the Required Lenders have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, (ii) otherwise acted on any matter related to any Loan
Document, or (iii) directed or required the Administrative Agent, Collateral
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, all ABL Term Loans held by
Affiliated Debt Funds may not account for more than 50.0% of the ABL Term Loans
of consenting Lenders included in determining whether the Required Lenders have
consented to any action pursuant to Subsection 11.1.

 

11.7         Adjustments; Set-off; Calculations; Computations.  (a) If any
Lender (a “Benefited Lender”) shall at any time receive any payment of all or
part of its Revolving Credit Loans or the Reimbursement Obligations owing to it,
or interest thereon, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Subsection 9.1(f), or otherwise (except pursuant to
Subsection 2.6, 2.7, 2.8,  4.4, 4.5(b), 4.9, 4.10, 4.11, 4.12, 4.13(d), 8.6(b),
11.1(g) or 11.6)), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Revolving Credit Loans or the Reimbursement Obligations, as the case
may be, owing to it, or interest thereon, such Benefited Lender shall purchase
for cash from the other Lenders an interest (by participation, assignment or
otherwise) in such portion of each such other Lender’s Revolving Credit Loans or
the Reimbursement Obligations, as the case may be, owing to it, or shall provide
such other Lenders with the benefits of any such collateral, or the proceeds
thereof, as shall be necessary to cause such Benefited Lender to share the
excess payment or benefits of such collateral or proceeds ratably with each of
the Lenders; provided, however, that if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest.

 

(b)        In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Borrowers,
any such notice being expressly waived by each Borrower to the extent permitted
by applicable law, upon the occurrence of an Event of Default under Subsection
9.1(a) to set-off and appropriate and apply against any amount then due and
payable under Subsection 9.1(a) by such Borrower any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any

 

209

--------------------------------------------------------------------------------


 

other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender or any branch or agency thereof to or for the
credit or the account of such Borrower.  Each Lender agrees promptly to notify
the Parent Borrower and the Administrative Agent after any such set-off and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such set-off and application.  Notwithstanding
anything to the contrary in any Loan Document, any Secured Party and its
Affiliates (and each Participant of any Lender or any of its Affiliates) that is
a Government Accounts Receivable Bank shall not have the right and hereby
expressly waives any rights it might otherwise have, to set-off or appropriate
and apply any or all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held by or owing to such Secured Party or its
Affiliates (and each Participant of any Lender or any of its Affiliates) or any
branch or agency thereof in a Government Receivables Deposit Account (but no
other deposit account or any subsequent deposit accounts to which the proceeds
of Restricted Government Accounts may be transferred) to or for the credit or
the account of any Borrower or any Guarantor, in each case to the extent
necessary for the Loan Parties to remain in compliance with Medicare, Medicaid,
TRICARE, CHAMPVA or any other similar or replacement laws, rules or regulations
of a Governmental Authority as amended or re-enacted from time to time.

 

11.8         Judgment.  (a) If, for the purpose of obtaining or enforcing
judgment against any Loan Party in any court in any jurisdiction, it becomes
necessary to convert into any other currency (such other currency being
hereinafter in this Subsection 11.8 referred to as the “Judgment Currency”) an
amount due under any Loan Document in any currency (the “Obligation Currency”)
other than the Judgment Currency, the conversion shall be made at the rate of
exchange prevailing on the Business Day immediately preceding the date of actual
payment of the amount due, in the case of any proceeding in the courts of any
other jurisdiction that will give effect to such conversion being made on such
date, or the date on which the judgment is given, in the case of any proceeding
in the courts of any other jurisdiction (the applicable date as of which such
conversion is made pursuant to this Subsection 11.8 being hereinafter in this
Subsection 11.8 referred to as the “Judgment Conversion Date”).

 

(b)        If, in the case of any proceeding in the court of any jurisdiction
referred to in Subsection 11.8(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Loan Party shall pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount actually received in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of the Judgment Currency stipulated in the judgment or judicial
order at the rate of exchange prevailing on the Judgment Conversion Date.  Any
amount due from any Loan Party under this Subsection 11.8(b) shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

 

210

--------------------------------------------------------------------------------


 

(c)         The term “rate of exchange” in this Subsection 11.8 means the rate
of exchange at which the Administrative Agent, on the relevant date at or about
12:00 noon (New York time), would be prepared to sell, in accordance with its
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

 

11.9         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Agreement
signed by all the parties shall be delivered to the Parent Borrower and the
Administrative Agent.

 

11.10       Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

11.11       Integration.  This Agreement and the other Loan Documents represent
the entire agreement of each of the Loan Parties party hereto, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by any of
the Loan Parties party hereto, the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein or in
the other Loan Documents.

 

11.12       Governing Law.  THIS AGREEMENT AND ANY NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND ANY NOTES SHALL BE GOVERNED
BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS
TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

11.13       Submission to Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:

 

(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party to the exclusive general jurisdiction of the Supreme Court of the
State of New York for the County of New York (the “New York Supreme Court”), and
the United States District Court for the Southern District of New York (the
“Federal District Court,” and together with the New York Supreme Court, the “New
York Courts”) and appellate courts from either of them; provided that nothing in
this Agreement shall be deemed or operate to preclude (i) any Agent from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations (in which case any
party shall be entitled to assert any claim or defense, including any claim or
defense that this Subsection 11.13 would otherwise require to be asserted in a
legal action or proceeding in

 

211

--------------------------------------------------------------------------------

 


 

a New York Court), or to enforce a judgment or other court order in favor of the
Administrative Agent or the Collateral Agent, (ii) any party from bringing any
legal action or proceeding in any jurisdiction for the recognition and
enforcement of any judgment and (iii) if all such New York Courts decline
jurisdiction over any Person, or decline (or in the case of the Federal District
Court, lack) jurisdiction over any subject matter of such action or proceeding,
a legal action or proceeding may be brought with respect thereto in another
court having jurisdiction.

 

(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to the applicable
Borrower, the applicable Lender or the Administrative Agent, as the case may be,
at the address specified in Subsection 11.2 or at such other address of which
the Administrative Agent, any such Lender and any such Borrower shall have been
notified pursuant thereto;

 

(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or (subject to clause
(a) above) shall limit the right to sue in any other jurisdiction; and

 

(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Subsection 11.13 any consequential or punitive damages.

 

11.14       Acknowledgements.  Each Borrower hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)           neither any Agent nor any Other Representative or Lender has any
fiduciary relationship with or duty to any Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Administrative Agent and Lenders, on the one hand, and
the Borrowers, on the other hand, in connection herewith or therewith is solely
that of creditor and debtor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby and
thereby among the Lenders or among any of the Borrowers and the Lenders.

 

11.15       Waiver of Jury Trial.  EACH OF THE BORROWERS, THE AGENTS AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY NOTES OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

212

--------------------------------------------------------------------------------


 

11.16       Confidentiality.  (a) Each Agent and each Lender agrees to keep
confidential any information (a) provided to it by or on behalf of Holdings or
any of the Borrowers or any of their respective Subsidiaries pursuant to or in
connection with the Loan Documents or (b) obtained by such Lender based on a
review of the books and records of Holdings or any of the Borrowers or any of
their respective Subsidiaries; provided that nothing herein shall prevent any
Lender from disclosing any such information (i) to any Agent, any Other
Representative or any other Lender, (ii) to any Transferee, or prospective
Transferee or any creditor or any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to any Borrower and its
obligations which agrees to comply with the provisions of this Subsection 11.16
pursuant to a written instrument (or electronically recorded agreement from any
Person listed above in this clause (ii), in respect to any electronic
information (whether posted or otherwise distributed on any Platform)) for the
benefit of the Parent Borrower (it being understood that each relevant Lender
shall be solely responsible for obtaining such instrument (or such
electronically recorded agreement)), (iii) to its affiliates and the employees,
officers, partners, directors, agents, attorneys, accountants and other
professional advisors of it and its affiliates, provided that such Lender shall
inform each such Person of the agreement under this Subsection 11.16 and take
reasonable actions to cause compliance by any such Person referred to in this
clause (iii) with this agreement (including, where appropriate, to cause any
such Person to acknowledge its agreement to be bound by the agreement under this
Subsection 11.16), (iv) upon the request or demand of any Governmental Authority
having jurisdiction over such Lender or its affiliates or to the extent required
in response to any order of any court or other Governmental Authority or as
shall otherwise be required pursuant to any Requirement of Law, provided that,
other than with respect to any disclosure to any bank regulatory authority, such
Lender shall, unless prohibited by any Requirement of Law, notify the Parent
Borrower of any disclosure pursuant to this clause (iv) as far in advance as is
reasonably practicable under such circumstances, (v) which has been publicly
disclosed other than in breach of this Agreement, (vi) in connection with the
exercise of any remedy hereunder, under any Loan Document or under any Interest
Rate Protection Agreement, (vii) in connection with periodic regulatory
examinations and reviews conducted by the National Association of Insurance
Commissioners or any Governmental

Authority having jurisdiction over such Lender or its affiliates (to the extent
applicable), (viii) in connection with any litigation to which such Lender (or,
with respect to any Interest Rate Protection Agreement, any affiliate of any
Lender party thereto) may be a party subject to the proviso in clause
(iv) above, and (ix) if, prior to such information having been so provided or
obtained, such information was already in an Agent’s or a Lender’s possession on
a non-confidential basis without a duty of confidentiality to any Borrower being
violated. Notwithstanding any other provision of this Agreement, any other Loan
Document or any Assignment and Acceptance, the provisions of this Subsection
11.16 shall survive with respect to each Agent and Lender until the second
anniversary of such Agent or Lender ceasing to be an Agent or a Lender,
respectively.

 

(b)        Each Lender acknowledges that any such information referred to in
Subsection 11.16(a), and any information (including requests for waivers and
amendments) furnished by the Borrowers or the Administrative Agent pursuant to
or in connection with this Agreement and the other Loan Documents, may include
material non-public information concerning the Borrowers, the other Loan Parties
and their respective Affiliates or their respective securities.  Each Lender
represents and confirms that such Lender has developed compliance procedures
regarding the use of material non-public information; that such Lender

 

213

--------------------------------------------------------------------------------


 

will handle such material non-public information in accordance with those
procedures and applicable law, including United States federal and state
securities laws; and that such Lender has identified to the Administrative Agent
a credit contact who may receive information that may contain material
non-public information in accordance with its compliance procedures and
applicable law.

 

11.17       Incremental Indebtedness; Additional Indebtedness.  In connection
with the incurrence by any Loan Party or any Subsidiary thereof of any
Incremental Indebtedness or Additional Indebtedness, each of the Administrative
Agent and the Collateral Agent agree to execute and deliver the ABL/Term Loan
Intercreditor Agreement, any Junior Lien Intercreditor Agreement, or any Other
Intercreditor Agreement or any Intercreditor Agreement Supplement and
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, any Security Document (including but
not limited to any Mortgages and UCC fixture filings), and to make or consent to
any filings or take any other actions in connection therewith, as may be
reasonably deemed by the Parent Borrower to be necessary or reasonably desirable
for any Lien on the assets of any Loan Party permitted to secure such
Incremental Facility or Additional Indebtedness to become a valid, perfected
lien (with such priority as may be designated by the relevant Loan Party or
Subsidiary, to the extent such priority is permitted by the Loan Documents)
pursuant to the Security Document being so amended, amended and restated,
restated, waived, supplemented or otherwise modified or otherwise.

 

11.18       USA Patriot Act Notice.  Each Lender hereby notifies each Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify, and record information that identifies each Borrower, which
information includes the name of each Borrower and other information that will
allow such Lender to identify each Borrower in accordance with the Patriot Act,
and each Borrower agrees to provide such information from time to time to any
Lender.

 

11.19       Electronic Execution of Assignments and Certain Other Documents. 
The words “execution”, “signed”, “signature” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

11.20       Reinstatement.  This Agreement shall remain in full force and effect
and continue to be effective should any petition or other proceeding be filed by
or against any Loan Party for liquidation or reorganization, should any Loan
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Loan Party’s assets,
and shall continue to be effective or to be reinstated, as the case may be, if
at any time payment and performance of the obligations of the Borrowers under
the Loan Documents, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be

 

214

--------------------------------------------------------------------------------


 

restored or returned by any obligee of the obligations, whether as a fraudulent
preference, reviewable transaction or otherwise, all as though such payment or
performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the obligations of the
Borrowers hereunder shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.

 

11.21       Joint and Several Liability; Postponement of Subrogation.  (a) The
obligations of the Borrowers hereunder and under the other Loan Documents shall
be joint and several and, as such, each Borrower shall be liable for all of such
obligations of the other Borrowers under this Agreement and the other Loan
Documents.  To the fullest extent permitted by law the liability of each
Borrower for the obligations under this Agreement and the other Loan Documents
of the other applicable Borrowers with whom it has joint and several liability
shall be absolute, unconditional and irrevocable, without regard to (i) the
validity or enforceability of this Agreement or any other Loan Document, any of
the obligations hereunder or thereunder or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by any applicable Secured Party, (ii) any defense,
set-off or counterclaim (other than a defense of payment or performance
hereunder; provided that no Borrower hereby waives any suit for breach of a
contractual provision of any of the Loan Documents) which may at any time be
available to or be asserted by such other applicable Borrower or any other
Person against any Secured Party or (iii) any other circumstance whatsoever
(with or without notice to or knowledge of such other applicable Borrower or
such Borrower) which constitutes, or might be construed to constitute, an
equitable or legal discharge of such other applicable Borrower for the
obligations hereunder or under any other Loan Document, or of such Borrower
under this Subsection 11.21, in bankruptcy or in any other instance.

 

(b)        Each Borrower agrees that it will not exercise any rights which it
may acquire by way of rights of subrogation under this Agreement, by any
payments made hereunder or otherwise, until the prior payment in full in cash of
all of the obligations hereunder and under any other Loan Document, the
termination or expiration of all Letters of Credit and the permanent termination
of all Commitments.  Any amount paid to any Borrower on account of any such
subrogation rights prior to the payment in full in cash of all of the
obligations hereunder and under any other Loan Document, the termination or
expiration of all Letters of Credit and the permanent termination of all
Commitments shall be held in trust for the benefit of the applicable Secured
Parties and shall immediately be paid to the Administrative Agent for the
benefit of the applicable Secured Parties and credited and applied against the
obligations of the applicable Borrowers, whether matured or unmatured, in such
order as the Administrative Agent shall elect.  In furtherance of the foregoing,
for so long as any obligations of the Borrowers hereunder, any Letters of Credit
or any Commitments remain outstanding, each Borrower shall refrain from taking
any action or commencing any proceeding against any other Borrower (or any of
its successors or assigns, whether in connection with a bankruptcy proceeding or
otherwise) to recover any amounts in respect of payments made in respect of the
obligations hereunder or under any other Loan Document of such other Borrower to
any Secured Party.

 

11.22       Designated Cash Management Agreements and Designated Hedging
Agreements.  (a) The Borrower Representative may from time to time elect by
notice in writing

 

215

--------------------------------------------------------------------------------


 

to the Administrative Agent that (x) a Cash Management Arrangement is to be a
“Designated Cash Management Agreement” and that the monetary obligations
thereunder be treated as pari passu with the Obligations with respect to the
priority of payment of proceeds of the Collateral in accordance with the
waterfall provisions set forth in Subsection 10.14, or (y) an Interest Rate
Protection Agreement, Hedging Agreement or other Permitted Hedging Arrangement
is to be a “Designated Hedging Agreement” and that the monetary obligations
thereunder be treated as pari passu with the Obligations with respect to the
priority of payment of proceeds of the Collateral in accordance with the
waterfall provisions set forth in Subsection 10.14, provided that no Designated
Cash Management Agreement or Designated Hedging Agreement can be secured at the
same time on a first lien basis by the Term Loan Priority Collateral (and any
request under this Subsection 11.22 will be deemed to be a representation by the
Parent Borrower to such effect), and provided, further, that no monetary
obligations under any Designated Cash Management Agreement or Designated Hedging
Agreement shall receive any benefit of the designation under this Subsection
11.22 after the Discharge of ABL Obligations.  Any such designation notice shall
include the information required under the definition of “Cash Management
Reserves” or “Designated Hedging Reserves”, as applicable.

 

(b)        Notwithstanding any such designation of a Cash Management Arrangement
as a Designated Cash Management Agreement or an Interest Rate Protection
Agreement, Hedging Agreement or other Permitted Hedging Arrangement as a
Designated Hedging Agreement, no provider or holder of any such Designated Cash
Management Agreement or Designated Hedging Agreement shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider under such agreements, nor shall their consent be required
(other than in their capacities as a Lender to the extent applicable) for any
matter hereunder or under any of the other Loan Documents, including, without
limitation, as to any matter relating to the Collateral or the release of the
Collateral or any Subsidiary Guarantors.

 

(c)         The Administrative Agent accepts no responsibility and shall have no
liability for the calculation of the exposure owing by the Loan Parties under
any such Designated Cash Management Arrangement or Designated Hedging Agreement,
and shall be entitled in all cases to rely on the applicable Cash Management
Party, Hedging Party or the Parent Borrower (in the case of any Dealer Polling),
as the case may be, in each case party to such agreement for the calculation
thereof.

 

[SIGNATURE PAGES FOLLOW]

 

216

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

 

 

PARENT BORROWER:

 

 

 

 

 

CDRT MERGER SUB, INC.

 

 

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President and Secretary

 

 

[SIGNATURE PAGE ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

AGENT AND LENDERS:

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Administrative Agent, Collateral Agent, Issuing Lender and Swingline Lender

 

 

 

 

 

By:

/s/ Carin Keegan

 

 

Name:

Carin Keegan

 

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Erin Morrissey

 

 

Name:

Erin Morrissey

 

 

Title:

Director

 

[SIGNATURE PAGE ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Lender

 

 

 

 

 

By:

/s/ Diane Rolfe

 

 

Name:

Diane Rolfe

 

 

Title:

Director

 

[SIGNATURE PAGE ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ Daniel K. Clancy

 

 

Name:

Daniel K. Clancy

 

 

Title:

Senior Vice President

 

[SIGNATURE PAGE ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Lender

 

 

 

 

 

By:

/s/ Ramin Pourfar

 

 

Name:

Ramin Pourfar

 

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as Lender

 

 

 

 

 

By:

/s/ Daniel Gioia

 

 

Name:

Daniel Gioia

 

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UBS Loan Finance LLC, as Lender

 

 

 

 

 

By:

/s/ Irja R. Osta

 

 

Name:

Irja R. Osta

 

 

Title:

Associate Director

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Name:

Mary E. Evans

 

 

Title:

Associate Director

 

[SIGNATURE PAGE ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Siemens Financial Services, Inc.,

 

as Lender

 

 

 

 

 

By:

/s/ Anthony Casciano

 

 

Name:

Anthony Casciano

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ David Kantes

 

 

Name:

David Kantes

 

 

Title:

Chief Risk Officer

 

[SIGNATURE PAGE ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Lender

 

 

 

 

 

By:

/s/ Shane V. Azzara

 

 

Name:

Shane V. Azzara

 

 

Title:

Director

 

[SIGNATURE PAGE ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Natixis,

 

as Lender

 

 

 

 

 

By:

/s/ Frank H. Madden, Jr.

 

 

Name:

Frank H. Madden, Jr.

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Tefta Ghilaga

 

 

Name:

Tefta Ghilaga

 

 

Title:

Director

 

[SIGNATURE PAGE ABL CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 


 

SCHEDULE A

 

Commitments and Addresses

 

Lender

 

Commitment

 

Deutsche Bank AG New York Branch
60 Wall Street
New York, NY 10005

 

$

47,500,000

 

Barclays Bank PLC
745 Seventh Avenue
New York, NY 10019

 

$

47,500,000

 

Bank of America, N.A.
One Bryant Park
New York, NY 10036

 

$

47,500,000

 

Morgan Stanley Senior Funding, Inc.
1585 Broadway
New York, NY 10036

 

$

47,500,000

 

Royal Bank of Canada
One Liberty Plaza
New York, NY 10006

 

$

47,500,000

 

UBS Loan Finance LLC
677 Washington Boulevard
Stamford, CT 06901

 

$

47,500,000

 

Siemens Financial Services, Inc.
170 Wood Avenue South
Iselin, NJ 08830

 

$

30,000,000

 

Citibank, N.A.
390 Greenwich Street
New York, NY 10013

 

$

17,500,000

 

Natixis
9 West 57th Street
35th Floor
New York, NY 10019

 

$

17,500,000

 

Total:

 

$

350,000,000

 

 

1

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(a)

 

Assumed Indebtedness

 

1.               Promissory notes

 

(a)          Unsecured Subordinated Promissory Note, dated July 1, 2006, by
Eagle Acquisition Subsidiary, Inc. and Air Ambulance Specialists, Inc. in favor
of Janet Borrego, in original aggregate principal amount of $452,158, of which
$27,607 was outstanding at March 31, 2011.

 

(b)         Unsecured Subordinated Promissory Note, dated July 1, 2006, by Eagle
Acquisition Subsidiary, Inc. and Air Ambulance Specialists, Inc. in favor of
George Borrego, in original aggregate principal amount of $333,169, of which
$20,342.00 was outstanding at March 31, 2011.

 

(c)          Unsecured Subordinated Promissory Note, dated July 1, 2006, by
Eagle Acquisition Subsidiary, Inc. and Air Ambulance Specialists, Inc. in favor
of Kimarie M. Jones, in original aggregate principal amount of $333,169, of
which $20,342 was outstanding at March 31, 2011

 

(d)         Payment obligation in original aggregate principal amount of
$970,115 (of which $623,265 was outstanding at March 31, 2011) pursuant to the
Asset Acquisition Agreement, dated as of October 6, 1992, by and among Patient
Transport, Inc., Wooster Coaches. Inc., Montachusett Ambulance, Inc., Nancy
Leasing, Inc., Craig Leasing, Inc., each of the shareholders of the foregoing,
ASA Management Services and Zam Cul Enterprises, Inc.

 

(e)          Promissory Note, dated August 7, 2009, by Templeton Readings, LLC
in favor of Keystone Teleradiology, LLC, in original aggregate principal amount
of $250,000, of which $31,250 was outstanding at March 31, 2011.

 

2.               Swaps

 

(a)          ISDA Master Agreement and Schedule between J. Aron & Company
(“Aron”) and EMS Management LLC (“EMS”), dated as of June 30, 2009, as amended
by the Amendment Letter dated May 23, 2011 (the “Aron ISDA Master Agreement”).

 

(b)         Energy Swap Transaction (reference number) entered into between Aron
and EMS with a Trade Date of February 5, 2010.

 

(c)          Energy Swap Transaction (reference number) entered into between
Aron and EMS with a Trade Date of February 5, 2010.

 

(d)         Energy Swap Transaction (reference number) entered into between Aron
and EMS with a Trade Date of May 14, 2010.

 

(e)         Energy Swap Transaction (reference number) entered into between Aron
and EMS with a Trade Date of May 21, 2010.

 

(f)            Energy Swap Transaction (reference number) entered into between
Aron and EMS with a Trade Date of May 21, 2010.

 

(g)         Energy Swap Transaction (reference number) entered into between Aron
and EMS with a Trade Date of May 21, 2010.

 

2

--------------------------------------------------------------------------------


 

(h)         Energy Swap Transaction (reference number) entered into between Aron
and EMS with a Trade Date of May 25, 2010.

 

(i)             Energy Swap Transaction (reference number) entered into between
Aron and EMS with a Trade Date of June 29, 2010.

 

(j)             Energy Swap Transaction (reference number) entered into between
Aron and EMS with a Trade Date of June 29, 2010.

 

(k)          Energy Swap Transaction (reference number) entered into between
Aron and EMS with a Trade Date of June 30, 2010.

 

(l)             Energy Swap Transaction (reference number) entered into between
Aron and EMS with a Trade Date of July 1, 2010.

 

3.               Guarantees

 

(a)          Guarantee, dated 2009, by AMR Holdco, Inc. of all obligations and
liabilities of EMS under the Aron ISDA Master Agreement.

 

(b)         Guarantee, dated 2009, by EmCare Holdco, Inc. of all obligations and
liabilities of EMS under the Aron ISDA Master Agreement.

 

4.               Financing Leases

 

(a)          Letter agreement, dated March 26, 2008, between William Spencer
Company and American Medical Response West in connection with certain leasehold
improvements.

 

(b)        Equipment lease, dated October 29, 2008, between EverRad, LLC and T&C
Computer.

 

(c)          Commercial Lease Agreement Open End, dated May 27, 2009, between
USA Financial Services, LLC and American Medical Response Ambulance
Service, Inc. (as successor by assignment to Lifeguard Ambulance Service of
Texas, LLC).

 

5.               Earn-out obligations under the following agreements:

 

(a)          Amended and Restated Option Agreement, dated effective as of
April 29, 2010, by and among Dr. Harold Bolnick, Texas EM-I Medical Services,
P.A., and each of the other parties set forth on the signature pages thereto.

 

(b)         Stock Purchase Agreement, dated as of June 3, 2006 and amended as of
June 30, 2006, among Air Ambulance Specialists, Inc., Donald A. Jones, George
Borrego, Kimarie M. Jones and Janet Borrego, and Eagle Acquisition
Subsidiary, Inc.

 

(c)          Unit Purchase Agreement, dated November 9, 2009, by and among
Expansion Management Services, L.P., Apex Acquisition LLC, EmCare, Inc. (for the
limited purpose of Section 13.16 thereof) and Pinnacle Consultants Limited
Partnership (for the limited purpose of Section 8.14 thereof).

 

3

--------------------------------------------------------------------------------


 

(d)         Membership Interest Purchase Agreement, dated as of December 1,
2010, by and among Connecticut EM-I Medical Services, P.C., each of the Sellers
party thereto, Milford Anesthesia Associates, P.C. and Jeffrey Wagner, M.D., as
the Seller Representative.

 

(e)          Stock Purchase Agreement, dated as of June 30, 2010, by and among
Sun Devil Acquisition LLC, David J. Samuels, Eric Wilke, M.D., Ingenuity
Matrix, Inc., Traditions Emergency Medicine, P.A., and Keith Butler, M.D.

 

(f)            Securities Purchase Agreement, dated as of January 10, 2011, by
and among Dr. William N. Hartenbach, EmCare, Inc. and Florida Sunshine
Anesthesia Providers, P.A.

 

6.              Letters of Credit

 

(a)          Letter of credit issued by Royal Bank of Canada in favor of ACE
American Insurance Company and/or Indemnity Insurance Company of North America,
in aggregate amount not to exceed $27,231,609.

 

(b)         Letter of credit issued by Royal Bank of Canada in favor of
Continental Casualty Company and/or CAN Claim Plus, Inc., in the amount of
$150,771.

 

(c)          Letter of credit issued by Royal Bank of Canada in favor of The
Travelers Indemnity Company, in the amount of $25,000.

 

(d)         Letter of credit issued by The Milford Bank on behalf of Milford
Anesthesia Associates, P.C. in the amount of $100,000.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(b)

 

Disposition of Certain Assets

 

Real Property:

 

1.               The property of American Medical Response West located at 212
Campus Way, Modesto, CA 95350.

 

2.               The property of Mission Care of Illinois, LLC located at 25
Royal Heights Center, Belleville, IL 62226.

 

3.               The property of AMR of Brocton, LLC located at 45 Industrial
Blvd., Brockton, MA 02301.

 

4.               The property of American Medical Response Ambulance
Service, Inc. located at 2603 Inwood Road, Dallas, TX 75235.

 

Other Assets:

 

None.

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(c)

 

Existing Financing Leases

 

Item 4 on Schedule 1.1(a) is incorporated herein by reference.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(d)

 

Existing Letters of Credit

 

Beneficiary

 

Date Issued

 

Date
Renewed

 

Expiration
Date

 

Current
Amount ($)

 

City of Arlington

 

02/10/05

 

02/01/11

 

02/01/12

 

1,750,000.00

 

Kaiser Foundation Health Plan

 

03/10/05

 

02/01/11

 

02/01/12

 

268,528.57

 

City of Akron

 

03/10/05

 

02/01/11

 

02/01/12

 

500,000.00

 

County of Sonoma

 

03/10/05

 

02/01/11

 

02/01/12

 

1,500,000.00

 

City of Spokane Fire Department

 

03/10/05

 

02/01/11

 

02/01/12

 

2,000,000.00

 

City of Seattle

 

03/10/05

 

02/01/11

 

02/01/12

 

2,000,000.00

 

Pacific Employers Insurance Co

 

03/10/05

 

02/01/11

 

02/01/12

 

16,000,000.00

 

Pacific Employers Insurance Co

 

03/10/05

 

02/01/11

 

02/01/12

 

10,000,000.00

 

Multnomah County Emergency

 

09/23/05

 

09/01/10

 

09/01/11

 

2,750,000.00

 

San Joaquin County EMS Agency

 

04/27/06

 

05/01/10

 

05/01/12

 

1,000,000.00

 

County of Clackamas, Oregon

 

05/05/06

 

02/01/11

 

02/01/12

 

1,500,000.00

 

Vista Insurance Plan, Inc.

 

08/30/07

 

08/21/10

 

08/21/11

 

68,000.00

 

American Alternative Insurance Corp.

 

11/29/07

 

12/31/10

 

12/31/11

 

400,000.00

 

El Paso County Emergency Services Agency

 

12/24/08

 

12/24/10

 

12/24/11

 

3,000,000.00

 

Laramie County EMS Joint Powers Board

 

05/15/09

 

02/01/11

 

02/01/12

 

400,000.00

 

City of Amarillo

 

01/15/10

 

01/05/11

 

01/15/12

 

625,000.00

 

Ambulance Service Board, Representing Specified Municipalities in Spokane County

 

06/24/10

 

n/a

 

06/17/11

 

2,000,000.00

 

County of Monterey

 

07/15/10

 

n/a

 

07/15/11

 

1,500,000.00

 

National Union Fire Insurance Co.

 

05/06/11

 

n/a

 

05/06/12

 

150,000.00

 

 

 

Total

 

 

 

 

 

47,411,528.57

 

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(e)

 

Fiscal Periods

 

Monthly Fiscal Periods end on the last day of the applicable calendar month.

 

8

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(f)

 

Existing Investments

 

1.               Global Medical Response of India Limited, a Mauritian
corporation and wholly-owned subsidiary of Global Medical Response, Inc., has
invested approximately $2.1 million for an approximately 9.5% equity interest
(on a fully diluted basis) in Dial 1298 Ambulance, an ambulance company doing
business in India.

 

2.               Global Emergency Medical Services Limited participates in a
joint venture in Trinidad & Tobago, owning a 25.5% equity interest (on a fully
diluted basis) in Global Medical Response of Trinidad & Tobago, Ltd., a Trinidad
and Tobago corporation.

 

3.               Promissory Note dated April 4, 2001, by St. Paul ERDocs, P.A.
in favor of Healthcare Administrative Services, Inc., in aggregate principal
amount not to exceed $600,000.

 

4.               On December 13, 2010, EMS Management LLC funded the acquisition
of Milford Anesthesia Associates, L.L.C. by Connecticut EM-I Medical Services,
P.C., an Affiliated Medical Group, pursuant to a Promissory Note in a principal
amount not to exceed $78,744,776.

 

5.               On January 10, 2011, EMS Management LLC funded the acquisition
of North Pinellas Anesthesia Associates, P.A. by Florida Sunshine Anesthesia
Providers, P.A., an Affiliated Medical Group, pursuant to a Promissory Note in
the principal amount of $500,000.

 

6.               Promissory Note, effective as of June 30, 2010, by Texas
Anesthesia Specialists, P.A. in favor of EMS Management LLC, in principal amount
of up to $3,000,000, in connection the June 30, 2010 acquisition by Texas
Anesthesia Specialists, P.A. of the interests in Fredericksburg Anesthesia
Consultants, PLLC.

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 4.16

 

Related Corporation DDAs

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 5.1

 

Financial Condition

 

None.

 

11

--------------------------------------------------------------------------------

 


 

SCHEDULE 5.2

 

Material Adverse Effect Disclosure

 

None.

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 5.3

 

Good Standing Disclosure

 

The following Loan Parties may not be in good standing in their respective
jurisdictions of organization (and it is not expected that a failure by such
Loan Parties to so be in good standing on the Closing Date would have a Material
Adverse Effect):  Adam Transportation Service, Inc., Associated Ambulance
Service, Inc., Five Counties Ambulance Service, Inc., Park Ambulance Service
Inc. and Sunrise Handicap Transport Corp.

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 5.4

 

Consents Required

 

1.               Under the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended (the “HSR Act”), the Merger may not be completed until the Company
and Holdings each file a notification and report form under the HSR Act with the
Federal Trade Commission (the “FTC”), and the Antitrust Division of the
Department of Justice (the “DOJ”), and the applicable waiting period has expired
or been terminated.  The notification and report forms under the HSR Act were
filed with the FTC and DOJ on February 28, 2011 and the FTC granted early
termination of the HSR waiting period on March 7, 2011.

 

2.               Due to the indirect change of ownership of EMCA Insurance
Company, Ltd., the Company’s indirect subsidiary and captive insurance company,
the Merger may not be completed without approval by EMCA Insurance
Company, Ltd.’s domestic insurance regulator, the Cayman Islands Monetary
Authority.  Application for such approval was filed on February 24, 2011.  The
Cayman Islands Monetary Authority granted approval on March 1, 2011.

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 5.6

 

Litigation

 

Eleven purported shareholder class actions relating to the transactions
contemplated by the merger agreement have been filed in state court in Delaware
and federal and state courts in Colorado against various combinations of the
Company, the members of our board of directors, CD&R, Parent, Merger Sub, Onex,
Goldman, Sachs & Co., Bank of America Corporation and BofA Merrill Lynch, which
we refer to as the Actions.  The Actions consist of the following: Seven actions
were filed in the Delaware Court of Chancery beginning on February 22, 2011,
which have since been consolidated into one action entitled In re Emergency
Medical Services Corporation Shareholder Litigation, Consolidated C.A.
No. 6248-VCS.  The Court of Chancery’s order requires the plaintiffs in this
consolidated action to designate an operative complaint for the consolidated
action by March 28, 2011.  Two actions, entitled Scott A. Halliday v. Emergency
Medical Services Corporation, et al., Case No. 2011CV316 (filed on February 15,
2011), and Alma C. Howell v. William Sanger, et. al., Case No. 2011CV488 (filed
on March 1, 2011), were filed in the District Court, Arapahoe County, Colorado. 
Two other actions, entitled Michael Wooten v. Emergency Medical Services
Corporation, et al., Case No. 2011CV412 (filed on February 17, 2011), and Neal
Greenberg v. Emergency Medical Services Corporation, et. al., Case
No. 11-CV-00496 (filed on February 28, 2011), were filed in the U.S. District
Court for the District of Colorado.  The Actions generally allege that the
directors of the Company and/or Onex breached their fiduciary duties by, among
other things: approving the transactions contemplated by the Merger Agreement,
which allegedly were financially unfair to the Company and its public
stockholders; agreeing to provisions in the merger agreement that will allegedly
prevent the board from considering other offers; permitting the unitholders
agreement and failing to require a provision in the merger agreement requiring
that a majority of the public stockholders approve the transactions contemplated
by the merger agreement; and/or making allegedly materially inadequate
disclosures.  The Actions further allege that certain defendants aided and
abetted these breaches.  In addition, the two actions filed in the U.S. District
Court for the District of Colorado contain individual claims brought under
Section 14(a) and Section 20(a) of the Exchange Act pertaining to the purported
dissemination of allegedly misleading proxy materials.  The Actions seek
unspecified damages and equitable relief, including an injunction halting the
transaction or rescission of the transaction as applicable.

 

On May 9, 2011, the plaintiffs in the consolidated Delaware action filed a
notice with the Delaware Court of Chancery withdrawing the motion for a
preliminary injunction they had filed on April 21, 2011; there is now no pending
motion for a preliminary injunction in any of the actions.

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 5.8

 

Real Property

 

None.

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 5.9

 

Intellectual Property Claims

 

None.

 

17

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

Subsidiaries

 

Name of Entity

 

Legal Ownership

 

Jurisdiction of
Organization

 

Ownership
Interest

A1 Leasing, Inc.

 

Regional Emergency Services, L.P.

 

Florida

 

100%

Abbott Ambulance, Inc.

 

Mission Care of Missouri, LLC

 

Missouri

 

100%

Access 2 Care, LLC

 

Mission Care Services, LLC

 

Missouri

 

100%

Adam Transportation Service, Inc.

 

American Medical Response, Inc.

 

New York

 

100%

Affilion, Inc.

 

Sun Devil Acquisition LLC

 

Delaware

 

100%

Air Ambulance Specialists, Inc.

 

American Medical Response, Inc.

 

Colorado

 

100%

Ambulance Acquisition, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Emergency Physicians Management, Inc.

 

EmCare of California, Inc.

 

California

 

100%

American Investment Enterprises, Inc.

 

Mercy, Inc.

 

Nevada

 

100%

American Medical Pathways, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response Ambulance Service, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response Delaware Valley, LLC

 

American Medical Response Mid-Atlantic, Inc.

 

Delaware

 

100%

American Medical Response Holdings, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response Management, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response Mid-Atlantic, Inc.

 

American Medical Response, Inc.

 

Pennsylvania

 

100%

American Medical Response Northwest, Inc.

 

American Medical Response, Inc.

 

Oregon

 

100%

American Medical Response of Canada Inc.

 

American Medical Response, Inc.

 

Canada

 

100%

American Medical Response of Colorado, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response of Connecticut, Incorporated

 

American Medical Response, Inc.

 

Connecticut

 

100%

American Medical Response of Georgia, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response of Illinois, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response of Inland Empire

 

American Medical Response, Inc.

 

California

 

100%

American Medical Response of Massachusetts, Inc.

 

American Medical Response, Inc.

 

Massachusetts

 

100%

 

18

--------------------------------------------------------------------------------


 

Name of Entity

 

Legal Ownership

 

Jurisdiction of
Organization

 

Ownership
Interest

American Medical Response of North Carolina, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response of Oklahoma, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response of South Carolina, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response of Southern California

 

American Medical Response Ambulance Service, Inc.

 

California

 

100%

American Medical Response of Tennessee, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response of Texas, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

American Medical Response West

 

American Medical Response, Inc.

 

California

 

100%

American Medical Response, Inc.

 

AMR HoldCo, Inc.

 

Delaware

 

100%

AMR Brockton, L.L.C.

 

American Medical Response of Massachusetts, Inc.

 

Delaware

 

100%

AMR HoldCo, Inc.

 

Emergency Medical Services L.P.

 

Delaware

 

100%

Apex Acquisition LLC

 

EmCare, Inc.

 

Delaware

 

100%

Arizona Oasis Acquisition, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Associated Ambulance Service, Inc.

 

American Medical Response, Inc.

 

New York

 

100%

Atlantic Ambulance Services Acquisition, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Atlantic/Key West Ambulance, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Atlantic/Palm Beach Ambulance, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

BestPractices, Inc.

 

Holiday Acquisition Company, Inc.

 

Virginia

 

100%

Blythe Ambulance Service

 

Springs Ambulance Service, Inc.

 

California

 

100%

Broward Ambulance, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Clinical Partners Management Company, LLC

 

EmCare, Inc.

 

Texas

 

100%

Desert Valley Medical Transport, Inc.

 

American Medical Response of Inland Empire

 

California

 

100%

EHR Management Co.

 

EmCare, Inc.

 

Delaware

 

100%

EMCA Insurance Company, Ltd.

 

EmCare Holdings, Inc.

 

Cayman Islands

 

100%

EmCare Anesthesia Providers, Inc.

 

EmCare, Inc.

 

Delaware

 

100%

EmCare HoldCo, Inc.

 

Emergency Medical Services L.P.

 

Delaware

 

100%

EmCare Holdings Inc.

 

EmCare HoldCo, Inc.

 

Delaware

 

100%

EmCare of California, Inc.

 

EmCare, Inc.

 

California

 

100%

EmCare Physician Providers, Inc.

 

EmCare, Inc.

 

Missouri

 

100%

 

19

--------------------------------------------------------------------------------


 

Name of Entity

 

Legal Ownership

 

Jurisdiction of
Organization

 

Ownership
Interest

EmCare Physician Services, Inc.

 

EmCare, Inc.

 

Delaware

 

100%

EmCare, Inc.

 

EmCare Holdings Inc.

 

Delaware

 

100%

Emergency Medical Services Corporation

 

CDRT Acquisition Corporation

 

Delaware

 

100%

Emergency Medical Services L.P.

 

Emergency Medical Services Corporation / EMS Executive Investco LLC

 

Delaware

 

97% / 3%

Emergency Medicine Education Systems, Inc.

 

EmCare, Inc.

 

Texas

 

100%

EMS Executive Investco LLC

 

Emergency Medical Services Corporation

 

Delaware

 

100%

EMS Management LLC

 

AMR HoldCo, Inc. / EmCare HoldCo, Inc.

 

Delaware

 

50% / 50%

EMS Offshore Medical Services, LLC

 

American Medical Response, Inc.

 

Delaware

 

100%

EverRad, LLC

 

Templeton Readings, LLC

 

Florida

 

100%

Five Counties Ambulance Service, Inc.

 

American Medical Response, Inc.

 

New York

 

100%

Florida Emergency Partners, Inc.

 

American Medical Response, Inc.

 

Texas

 

100%

Fountain Ambulance Service, Inc.

 

Hank’s Acquisition Corp.

 

Alabama

 

100%

Global Emergency Medical Services Limited

 

Global Medical Response of Barbados Limited

 

Trinidad

 

100%

Global Medical Response, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Global Medical Response of Barbados Limited

 

Global Medical Response, Inc.

 

Barbados

 

100%

Global Medical Response of India Limited

 

Appleby Trust (Mauritius) Limited as trustee of Radec Purpose Trust, on behalf
of Global Medical Response, Inc.

 

Mauritius

 

100%

Gold Coast Ambulance Service

 

V.I.P. Professional Services, Inc.

 

California

 

100%

Hank’s Acquisition Corp.

 

American Medical Response, Inc.

 

Alabama

 

100%

Healthcare Administrative Services, Inc.

 

EmCare, Inc.

 

Delaware

 

100%

Hemet Valley Ambulance Service, Inc.

 

American Medical Response Ambulance Service, Inc.

 

California

 

100%

Herren Enterprises, Inc.

 

American Medical Response Ambulance Service, Inc.

 

California

 

100%

Holiday Acquisition Company, Inc.

 

EmCare, Inc.

 

Colorado

 

100%

International Life Support, Inc.

 

American Medical Response of Colorado, Inc.

 

Hawaii

 

100%

Kutz Ambulance Service, Inc.

 

American Medical Response, Inc.

 

Wisconsin

 

100%

 

20

--------------------------------------------------------------------------------


 

Name of Entity

 

Legal Ownership

 

Jurisdiction of
Organization

 

Ownership
Interest

LifeCare Ambulance Service, Inc.

 

American Medical Response Ambulance Service, Inc.

 

Illinois

 

100%

LifeFleet Southeast, Inc.

 

American Medical Response, Inc.

 

Florida

 

100%

MedAssociates, LLC

 

EmCare, Inc.

 

Texas

 

100%

Medevac Medical Response, Inc.

 

American Medical Response, Inc.

 

Missouri

 

100%

Medevac MidAmerica, Inc.

 

American Medical Response, Inc.

 

Missouri

 

100%

Medic One Ambulance Services, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Medic One of Cobb, Inc.

 

American Medical Response Ambulance Service, Inc.

 

Georgia

 

100%

Medi-Car Ambulance Service, Inc.

 

Medi-Car Systems, Inc.

 

Florida

 

100%

Medi-Car Systems, Inc.

 

American Medical Response, Inc.

 

Florida

 

100%

MedicWest Ambulance, Inc.

 

MedicWest Holdings, Inc.

 

Nevada

 

100%

MedicWest Holdings, Inc.

 

Nevada Red Rock Ambulance, Inc.

 

Delaware

 

100%

MedLife Emergency Medical Service, Inc.

 

Hank’s Acquisition Corp.

 

Alabama

 

100%

Mercy Ambulance of Evansville, Inc.

 

Paramed, Inc.

 

Indiana

 

100%

Mercy Life Care

 

American Medical Response Ambulance Service, Inc.

 

California

 

100%

Mercy, Inc.

 

American Medical Response Ambulance Service, Inc.

 

Nevada

 

100%

Metro Ambulance Service (Rural), Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Metro Ambulance Service, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Metro Ambulance Services, Inc.

 

American Medical Response, Inc.

 

Georgia

 

100%

Metropolitan Ambulance Service

 

American Medical Response West

 

California

 

100%

Midwest Ambulance Management Company

 

American Medical Response, Inc.

 

Delaware

 

100%

Mission Care of Illinois, LLC

 

Mission Care Services, LLC

 

Illinois

 

100%

Mission Care of Missouri, LLC

 

Mission Care Services, LLC

 

Missouri

 

100%

Mission Care Services, LLC

 

American Medical Response, Inc.

 

Missouri

 

100%

Mobile Medic Ambulance Service, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

MSO Newco, LLC

 

Apex Acquisition LLC

 

Delaware

 

100%

Nevada Red Rock Ambulance, Inc.

 

Nevada Red Rock Holdings, Inc.

 

Delaware

 

100%

Nevada Red Rock Holdings, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Northwood Anesthesia Associates, L.L.C.

 

EmCare, Inc.

 

Florida

 

100%

Paramed, Inc.

 

American Medical Response, Inc.

 

Michigan

 

100%

 

21

--------------------------------------------------------------------------------


 

Name of Entity

 

Legal Ownership

 

Jurisdiction of
Organization

 

Ownership
Interest

Park Ambulance Service Inc.

 

American Medical Response, Inc.

 

New York

 

100%

Physician Account Management, Inc.

 

EmCare Physician Providers, Inc.

 

Florida

 

100%

Physicians & Surgeons Ambulance Service, Inc.

 

American Medical Response, Inc.

 

Ohio

 

100%

Pinnacle Consultants Mid-Atlantic, L.L.C.

 

Apex Acquisition LLC

 

Delaware

 

100%

ProvidaCare, L.L.C.

 

American Medical Pathways, Inc.

 

Texas

 

100%

Provider Account Management, Inc.

 

EmCare Physician Services, Inc.

 

Delaware

 

100%

Puckett Ambulance Service, Inc.

 

American Medical Response Ambulance Service, Inc.

 

Georgia

 

100%

Radiology Staffing Solutions, Inc.

 

EmCare, Inc.

 

Delaware

 

100%

Radstaffing Management Solutions, Inc.

 

EmCare, Inc.

 

Delaware

 

100%

Randle Eastern Ambulance Service, Inc.

 

American Medical Response, Inc.

 

Florida

 

100%

Regional Emergency Services, L.P.

 

Florida Emergency Partners, Inc. / American Medical Response Management, Inc.

 

Delaware

 

1% / 99%

Reimbursement Technologies, Inc.

 

EmCare, Inc.

 

Pennsylvania

 

100%

River Medical Incorporated

 

Arizona Oasis Acquisition, Inc.

 

Arizona

 

100%

Seawall Acquisition, LLC

 

American Medical Response, Inc.

 

Delaware

 

100%

Seminole County Ambulance, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Springs Ambulance Service, Inc.

 

American Medical Response, Inc.

 

California

 

100%

STAT Healthcare, Inc.

 

American Medical Response, Inc.

 

Delaware

 

100%

Sun Devil Acquisition LLC

 

EmCare, Inc.

 

Delaware

 

100%

Sunrise Handicap Transport Corp.

 

American Medical Response, Inc.

 

New York

 

100%

TEK Ambulance, Inc.

 

American Medical Response Ambulance Service, Inc.

 

Illinois

 

100%

Templeton Readings, LLC

 

EmCare, Inc.

 

Maryland

 

100%

Tidewater Ambulance Service, Inc.

 

Paramed, Inc.

 

Virginia

 

100%

Troup County Emergency Medical Services, Inc.

 

American Medical Response of Georgia, Inc.

 

Georgia

 

100%

V.I.P. Professional Services, Inc.

 

Seawall Acquisition, LLC

 

California

 

100%

 

22

--------------------------------------------------------------------------------


 

SCHEDULE 5.17

 

Environmental Matters

 

None.

 

23

--------------------------------------------------------------------------------


 

SCHEDULE 5.20

 

Insurance(1)

 

 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

Casualty

 

 

 

 

 

 

 

 

 

 

 

 

General Liability

 

EMSC

 

 

 

03/31/10 – 03/31/12

 

ACE American Ins. Co

 

$2,750,000 Deductible xs $250,000 SIR

 

$2,750,000 per occurrence / $10,000,000 general aggregate

Automobile Liability All States

 

EMSC

 

 

 

03/31/10 – 03/31/12

 

ACE American Ins. Co

 

$2,000,000

 

$5,000,000

Automobile Liability NY Only

 

EMSC

 

 

 

01/01/10 – 01/01/12

 

ACE American Ins. Co

 

 

 

$50,000

Excess Automobile Liability

 

EMSC

 

 

 

03/31/10 – 03/31/12

 

National Union Fire Insurance Co of Pittsburgh, PA (Chartis)

 

 

 

$25,000,000 xs $5,000,000 (AOS) $25,000,000 xs $2,000,000 (Foreign AL)

Workers Compensation All Other States

 

EMSC

 

 

 

03/31/10 – 03/31/12

 

Indemnity Insurance Co. of N.A.

 

$1,000,000

 

Statutory / $1,000,000

Workers Compensation Wisconsin

 

EMSC

 

 

 

03/31/10 – 03/31/12

 

ACE American Ins. Co

 

$1,000,000

 

Statutory / $1,000,000

Workers Compensation AZ, CA, MA

 

EMSC

 

 

 

03/31/10 – 03/31/12

 

ACE American Ins. Co

 

$1,000,000

 

Statutory / $1,000,000

Workers Compensation Excess OH & WA

 

EMSC

 

 

 

03/31/10 – 03/31/12

 

ACE American Ins. Co

 

$1,000,000

 

Statutory / $1,000,000

 

--------------------------------------------------------------------------------

(1)                                  This Schedule 5.20 sets forth a complete
and correct listing of all insurance that is maintained by the Loan Parties and
material to the business and operations of the Parent Borrower and its
Restricted Subsidiaries taken as a whole as of the Closing Date, as well as
certain insurance policies of the Loan Parties that are not material to the
business and operations of the Parent Borrower and its Restricted Subsidiaries
taken as a whole as of the Closing Date.

 

24

--------------------------------------------------------------------------------


 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

Healthcare Professional Liability (AMR) / Excess Umbrella Liability

 

EMSC

 

 

 

03/31/10 – 03/31/12

 

Lexington Ins. Co.

 

$3,000,000 PL SIR

 

$20,000,000 Healthcare Professional Limit (claims made) / $25,000,000 Umbrella
xs of scheduled underlying (occurrence)

 

 

 

 

 

 

 

 

 

 

 

 

 

Fiduciary Liability

 

EMSC

 

 

 

12/01/10 – 12/01/11

 

Federal Insurance Company

 

$75,000

 

$10,000,000

Excess Fiduciary

 

EMSC

 

 

 

12/01/10 – 12/01/11

 

US. Specialty Insurance Company

 

n/a

 

$10,000,000 xs $10,000,000

Crime Insurance

 

EMSC

 

 

 

12/01/10 – 12/01/11

 

National Union Fire Insurance Co of Pittsburgh, PA (Chartis)

 

$100,000

 

$10,000,000

Excess Crime Insurance

 

EMSC

 

 

 

12/01/10 – 12/01/11

 

Federal Insurance Company

 

n/a

 

$10,000,000 xs $10,000,000

Special Risk

 

EMSC

 

 

 

12/01/10 – 12/01/11

 

National Union Fire Insurance Co of Pittsburgh, PA (Chartis)

 

n/a

 

$5,000,000

Directors & Officers Liability Primary, Side A, B, C

 

EMSC

 

 

 

12/01/10 – 12/01/11

 

Federal Insurance Company

 

$0 / $500,000 / $750,000

 

$10,000,000 / $25,000 Securityholder Derivative Sub-limit

Directors & Officers Liability (First Excess)

 

EMSC

 

 

 

12/01/10 – 12/01/11

 

Zurich American Insurance Company

 

n/a

 

$10,000,000 xs $10,000,000

 

25

--------------------------------------------------------------------------------


 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

Directors & Officers Liability (Second Excess)

 

EMSC

 

 

 

12/01/10 – 12/01/11

 

US. Specialty Insurance Company

 

n/a

 

$5,000,000 xs $20,000,000

Directors & Officers Liability (Third Excess)

 

EMSC

 

 

 

12/01/10 – 12/01/11

 

Axis Insurance Company

 

n/a

 

$10,000,000 xs $25,000,000

Directors & Officers Liability (Fourth Excess)

 

EMSC

 

 

 

12/01/10 – 12/01/11

 

Travelers Casualty & Surety Co. of America

 

n/a

 

$5,000,000 xs $35,000,000

Directors & Officers Liability Side A (Fifth Excess)

 

EMSC

 

 

 

12/01/10 – 12/01/11

 

ACE American Ins. Co

 

n/a

 

$10,000,000 xs $40,000,000

Errors & Omissions Professional Liability

 

EMSC

 

 

 

07/19/10 – 07/19/11

 

Executive Risk (Chubb)

 

$50,000

 

$5,000,000

Excess Liability Primary (Onex)

 

Onex Corporation

 

 

 

11/15/10 – 11/15/11

 

Federal Insurance Company

 

n/a

 

$10,000,000 xs $25,000,000 (Chartis Umbrella policy)

Excess Liability 1st Excess (Onex)

 

Onex Corporation

 

 

 

11/15/10 – 11/15/11

 

American Guarantee & Liability Insurance Co. (Zurich)

 

n/a

 

$15,000,000 xs $35,000,000

Excess Liability 2nd Excess (Onex)

 

Onex Corporation

 

 

 

11/15/10 – 11/15/11

 

ACE INA Insurance Co.

 

n/a

 

$25,000,000 xs $55,000,000

Excess Liability 3rd Excess (Onex)

 

Onex Corporation

 

 

 

11/15/10 – 11/15/11

 

Liberty Mutual Ins. Co.

 

n/a

 

$25,000,000 xs $80,000,000

Property

 

 

 

 

 

 

 

 

 

 

 

 

Property Insurance / Boiler & Machinery Primary + TRIA

 

EMSC

 

 

 

07/31/10 – 07/31/11

 

Beazley Insurance Company, Inc.

 

$25,000 / $100,000 Earth Movement / $50,000 Flood

 

$25,000,000

 

26

--------------------------------------------------------------------------------


 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

Property DIC Earthquake (First Excess)

 

EMSC

 

 

 

07/31/10 – 07/31/11

 

Mount Hawley/Aspen Specialty

 

5% of total insured values at 911 locations, subject to $100,000 minimum

 

$10,000,000 xs $5,000,000 (Beazley Insurance Co.)

International

 

 

 

 

 

 

 

 

 

 

 

 

Foreign Policy — Commercial Package

 

AMR

 

 

 

10/01/09 – 03/11/11

 

ACE American Ins. Co

 

$2,500 Property Business Income / $2,500 Laptops / $1,000 per occurrence
Employee Dishonesty

 

$1,000,000 per occurrence GL (no coverage provided for Products/Completed Ops) /
$2,000,000 each accident Contingent Auto Liability / $25,000 per accident & per
policy period Hired Auto Physical Damage / $1,000,000 per occurrence & aggregate
Employee Benefits Liability (claims made) / $5,000 per occurrence Employee
Dishonesty / $50,000 personal property an unnamed locations

Automobile Liability Mexico Primary

 

AMR

 

 

 

05/20/11 – 05/20/12

 

AXA Sergus S.A. de C.V.

 

 

 

$100,000 Combined single limit property damage / Bodily injury / $5,000 Medical
Expense / $100,000 Legal Assistance

Excess Automobile Liability Mexico Primary

 

AMR

 

 

 

05/20/11 – 05/20/12

 

AXA Sergus S.A. de C.V.

 

n/a

 

$150,000 xs $100,000

 

27

--------------------------------------------------------------------------------


 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

Non-Owned Aviation

 

EMSC

 

 

 

07/29/10 – 07/29/11

 

Federal Insurance Co.

 

n/a

 

$50,000,000

Pollution Legal Liability & Remediation Legal Liability

 

EMSC

 

 

 

04/26/10 – 05/01/11

 

Greenwich Insurance Co (XL)

 

$50,000

 

$1,000,000 per occurrence / $2,000,000 aggregate

Public and Products Liability

 

GMRTT

 

 

 

06/25/10 – 09/30/11

 

QBE Syndicates

 

n/a

 

Public Liability $6,300,000 any one claim and in the aggregate for each annual
period commencing 9/30/09 / Employer’s Liability $6,300,000 each annual period
commencing 9/30/09 / Third Party Motor Liability $1,500,000 any one person BI;
$2,500,000 any one accident for BI; $750,000 any one person for property damage;
$1,500,000 any one claim for property damage

EmCare

 

 

 

 

 

 

 

 

 

 

 

 

EmCare Medical Professional Liability AOS

 

EMSC

 

 

 

03/31/11 – 03/31/12

 

Continental Casualty

 

 

 

$1,000,000 per incident / $3,000,000 aggregate $1,000,000 per incident Corporate
Entity / $10,000,000 Corporate Entity aggregate / $10,000,000 combined aggregate

 

28

--------------------------------------------------------------------------------


 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

EmCare Medical Professional Liability Florida

 

EmCare, Inc.

 

 

 

03/31/11 – 03/31/12

 

Continental Casualty

 

 

 

$250,000 per incident / $750,000 aggregate

EmCare Medical Professional Liability Indiana

 

EmCare, Inc.

 

 

 

03/31/11 – 03/31/12

 

Continental Casualty

 

 

 

$250,000 per incident / $750,000 aggregate

EmCare Medical Professional Liability Kansas

 

EmCare, Inc.

 

 

 

03/31/11 – 03/31/12

 

Continental Casualty

 

 

 

$200,000 per incident / $600,000 aggregate

EmCare Professional Liability Louisiana

 

EmCare, Inc.

 

 

 

03/31/11 – 03/31/12

 

Continental Casualty

 

 

 

$100,000 per incident / $300,000 aggregate

EmCare Professional Liability New York

 

EmCare, Inc.

 

 

 

03/31/11 – 03/31/12

 

Continental Casualty

 

 

 

$1,300,000 per incident / $3,900,000 aggregate

EmCare Professional Liability Pennsylvania

 

EmCare, Inc.

 

 

 

03/31/11 – 03/31/12

 

Continental Casualty

 

 

 

$500,000 per incident / $1,500,000 aggregate

EmCare Professional Liability Wisconsin

 

EmCare, Inc.

 

 

 

03/31/11 – 03/31/12

 

Continental Casualty

 

 

 

$1,000,000 per incident / $3,000,000 aggregate

EmCare Workers Compensation/Employers Liability

 

EmCare, Inc.

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

California EM-I Medical Services, A Medical Corp

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Maryland Provo-I Medical Services PC

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

National Primary Care Network PA

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

 

29

--------------------------------------------------------------------------------


 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

EmCare Workers Compensation/Employers Liability

 

Illinois/Indiana EM-I Medical Services SC

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Hawaii EM-I Medical Services Inc

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Wabash EM-I Medical Services PC

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Inpatient Services of Idaho PC

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Iowa EM-I Medical Services PC

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Massachusetts EM-I Medical Services PC

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Nevada EM-I Silver/Homansky Medical Services, Professional Corp

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Arizona EM-I Medical Services PC

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

New Jersey/Pennsylvania EM-I Medical Services PC

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

 

30

--------------------------------------------------------------------------------


 

Coverage

 

Insured

 

Policy Number

 

Term

 

Insurer

 

Deductibles /
SIR

 

Limits

EmCare Workers Compensation/Employers Liability

 

North Carolina EM-I Medical Services PC

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

EmCare Workers Compensation/Employers Liability

 

Texas EM-I Medical Services PA

 

 

 

09/01/10 – 09/01/11

 

Sentry Insurance

 

$250,000

 

Statutory / $1,000,000

*Does not include surplus lines taxes & fees

 

 

 

 

 

 

 

 

 

 

 

 

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 7.2

 

Website Address for Electronic Financial Reporting

 

http://ir.emsc.net

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 7.12

 

Post-Closing Collateral Requirements

 

Not later than the thirtieth (30th) day after the Closing Date, the Loan Parties
shall have filed any filings with the United States Patent and Trademark Office
or the United States Copyright Office necessary to perfect the security
interests purported to be created by the Guarantee and Collateral Agreement.

 

Not later than the ninetieth (90th) day after the Closing Date, the Loan Parties
shall have entered into the Blocked Account Agreements.

 

Not later than the thirtieth (30th) day after the Closing Date, the Loan Parties
shall have delivered to the Administrative Agent endorsements to casualty
insurance policies as required by Subsection 7.5.

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 8.11

 

Affiliate Transactions

 

None.

 

34

--------------------------------------------------------------------------------


 

SCHEDULE 8.13(d)

 

Closing Date Existing Indebtedness

 

General

 

Schedule 1.1(a) is incorporated herein by reference.

 

Bonds

 

EmCare, Inc. Surety Bonds. For the surety bonds described below, the
Entity/Principal name on the bond does not necessarily reflect the complete
legal name of the entity.

 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond 
Amount

 

Expiration

AC Provider Services of Florida, LLC

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

9/22/2011

Gator Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

12/1/2011

Pelican Coast Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

11/8/2011

Reimbursement Technologies, Inc.

 

STATE OF TEXAS

 

THIRD PARTY DEBT COLLECTOR BOND

 

10,000

 

1/1/2011

Reimbursement Technologies, Inc.

 

STATE OF MARYLAND

 

LICENSE SURETY BOND, LICENSE #04-2299

 

5,000

 

12/31/2011

Reimbursement Technologies, Inc.

 

COMMONWEALTH OF MA

 

FINANCIAL GUARANTEE, LICENSE TO COLLECT MONIES

 

10,000

 

5/24/2011

Harder Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

4/23/2011

Hammock Inpatient Services

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

4/23/2011

Best Care Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

4/28/2011

Broderick ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER

 

50,000

 

5/12/2011

 

35

--------------------------------------------------------------------------------


 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond 
Amount

 

Expiration

 

 

 

 

BOND

 

 

 

 

Leeland ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

Oceanwind ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

Sterthaus ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

Watercanal ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

Hillmoor ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

City Circle ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

Shorecoast ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

Sailfish ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

Corinth Inpatient Services

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

1/14/2011

Thales Inpatient Services

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

2/10/2011

Gulfstream Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

2/11/2011

Quality Drive Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

2/11/2011

Cobblestone Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

2/20/2011

Stadion Inpatient Services

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

2/28/2011

FC Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

2/11/2011

Southernmost Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER

 

50,000

 

3/12/2011

 

36

--------------------------------------------------------------------------------


 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond 
Amount

 

Expiration

 

 

 

 

BOND

 

 

 

 

Calusa Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

3/15/2011

Harper Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

4/28/2011

Braden ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

Carlton ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

Caladium ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

Maritime ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

Berner ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

Kemwall Inpatient Services

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

6/9/2011

Alpata Inpatient Services

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

6/9/2011

Sailfish ER Svcs Partnership

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/10/2011

Pride Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

6/30/2011

Turtle Run Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

6/30/2011

Palm Harbor Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

7/25/2011

Sabel Palm Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

8/14/2011

Key Vaca Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

12/6/2011

Oakfield Drive Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER

 

50,000

 

5/26/2011

 

37

--------------------------------------------------------------------------------


 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond 
Amount

 

Expiration

 

 

 

 

BOND

 

 

 

 

Ship Port Psychiatry Services

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

3/30/2011

Terra Cia Emergency Physicians

 

STATE OF FLORIDA

 

MEDICAID PROVIDER BOND

 

50,000

 

5/12/2011

 

American Medical Response, Inc. Surety Bonds. For the surety bonds described
below, the Entity/Principal name on the bond does not necessarily reflect the
complete legal name of the entity.

 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond 
Amount

 

Expiration

American Medical Response of No. California, Inc.

 

Santa Barbara, County of

 

Performance

 

$1,000,000

 

01/01/11

American Medical Response of So. Florida, Inc.

 

Palm Beach, County of

 

Performance

 

$1,000,000

 

01/01/11

Randle-Eastern (Ft. Lauderdale)

 

Miami-Dade, County of

 

Performance Contract 68A

 

$250,000

 

03/17/11

Randle-Eastern (Ft. Lauderdale)

 

Miami-Dade, County of

 

Performance Contract 68B

 

$100,000

 

03/17/11

American Medical Response of TX, Inc.

 

Milam, County of

 

Performance

 

$100,000

 

01/01/11

Laidlaw Trprt dba American Medical Response-Wichita Falls

 

Wichita Falls, City of

 

Performance

 

$500,000

 

11/20/11

American Medical Response of No. California, Inc.

 

Sacramento Metropolitan Fire District

 

Performance

 

$1,000,000

 

06/30/11

American Medical Response Northwest, Inc.

 

Washington, State of (WC)

 

Performance

 

$1,827,000

 

n/a

American Medical Response of San Diego, Inc.

 

Grossmont Hospital

 

ALS & BLS

 

$675,000

 

05/01/11

International Life Support, Inc.

 

Honolulu International Airport

 

Customs Bond

 

$10,000

 

03/01/12

Laidlaw Medical Transportation Inc dba American Medical Response

 

Belgrade Rural Fire District

 

Performance

 

$100,000

 

03/09/12

Tacoma-Pierce County

 

Lakehaven Utility

 

Lease Bond

 

$9,600

 

04/01/11

 

38

--------------------------------------------------------------------------------


 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond 
Amount

 

Expiration

American Medical Response of NwP (SRM), Inc.

 

California, State of (WC)

 

Performance

 

$220,000

 

12/29/11

American Medical Response of Massachusetts, Inc.

 

Massachusetts, State of

 

Turnpike

 

$55,000

 

04/27/11

NCTI - West Coast

 

Nevada, State of (Commission on Postsecondary Education)

 

Performance

 

$220,000

 

05/01/11

Laidlaw Trprt dba American Medical Response-Duncan, OK

 

Duncan Regional Hospital

 

Performance

 

$250,000

 

05/23/11

American Medical Response of Southern CA, Inc.

 

Los Angeles, County of, Zone 1

 

Performance

 

$500,000

 

05/31/11

American Medical Response of Southern CA, Inc.

 

Los Angeles, County of, Zone 5

 

Performance

 

$500,000

 

05/31/11

American Medical Response of Southern CA, Inc.

 

Los Angeles, County of, Zone 2

 

Performance

 

$500,000

 

05/31/11

Laidlaw Medical Transportation Inc dba American Medical Response

 

Chula Vista, City of

 

Performance

 

$300,000

 

06/01/11

Access2CARE, LLC

 

Pennsylvania Public Utility Commission

 

License/Permit

 

$10,000

 

11/16/11

American Medical Response Northwest, Inc.

 

Clark, County of (Washington) EMS District #2

 

Performance

 

$1,750,000

 

10/20/11

American Medical Response of New Mexico, Inc.

 

Otero, County of

 

Performance

 

$250,000

 

07/01/11

American Medical Response of No. California, Inc.

 

Contra Costa, County of

 

Performance

 

$500,000

 

07/01/11

American Medical Response of CT, Inc.

 

Orange, CT Town of

 

Performance

 

$174,234

 

07/01/11

American Medical Response of CT, Inc.

 

Windsor Vol. Amb. (ALS)

 

Performance

 

$37,500

 

06/30/11

American Medical Response of CT, Inc.

 

Windsor Vol. Amb. (Back-Up)

 

Performance

 

$37,500

 

06/30/11

Medic West Ambulance, Inc.

 

Las Vegas, City of

 

Performance

 

$100,000

 

07/13/11

American Medical Response of Massachusetts, Inc.

 

Wellesley, Town of

 

Performance

 

$250,000

 

07/01/11

American Medical Response of Massachusetts, Inc.

 

Middleborough, Town of (Continuous)

 

Performance

 

$1,000,000

 

07/01/11

 

39

--------------------------------------------------------------------------------


 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond 
Amount

 

Expiration

American Medical Response of No. California, Inc.

 

Santa Clara, County of

 

Performance

 

$5,000,000

 

07/01/11

American Medical Response of Massachusetts, Inc.

 

Waltham, City of

 

Performance

 

$100,000

 

07/01/11

American Medical Response of San Antonio, Texas, Inc.

 

Dona Ana County, New Mexico

 

Performance

 

$1,000,000

 

07/01/11

American Medical Response of Massachusetts, Inc.

 

East Longmeadow & Hampden, Towns of

 

Performance

 

$49,000

 

07/01/11

Medic West Ambulance, Inc.

 

Clark, County of (Nevada)

 

Performance

 

$500,000

 

07/13/11

Medic West Ambulance, Inc.

 

North Las Vegas, City of

 

Performance

 

$500,000

 

07/13/11

Laidlaw Trprt dba American Medical Response-Greenville, TX

 

Hunt Memorial Hospital

 

Performance

 

$300,000

 

08/01/11

American Medical Response of Austin, TX, Inc.

 

Austin, City of

 

Performance

 

$10,000

 

08/01/11

American Medical Response West (a California Corporation)

 

Santa Cruz, County of

 

Performance

 

$500,000

 

09/01/11

IHM Health Studies Center

 

Missouri, State of

 

Non-Contract Bond

 

$25,000

 

09/11/11

Mercy, Inc. dba American Medical Response

 

Clark, County of (Nevada)

 

Performance

 

$500,000

 

10/01/11

American Medical Response of Massachusetts, Inc.

 

Springfield, City of

 

Performance

 

$300,000

 

10/01/11

Abbott Ambulance, Inc.

 

St. Louis, City of

 

Performance

 

$225,000

 

10/01/11

American Medical Response of Massachusetts, Inc.

 

Town of Framingham, MA

 

Performance

 

$250,000

 

10/01/11

Mercy, Inc. dba American Medical Response

 

North Las Vegas, City of

 

Performance

 

$50,000

 

10/04/11

American Medical Response of Montana, Inc.

 

Billings, City of

 

Performance

 

$250,000

 

11/01/11

American Medical Response of Arlington, Inc.

 

Texas, State of (DoH)

 

License/Permit

 

$50,000

 

11/01/11

American Medical Response of Colorado, Inc.

 

Longmont, City of

 

Performance

 

$250,000

 

11/01/11

 

40

--------------------------------------------------------------------------------


 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond 
Amount

 

Expiration

American Medical Response Ambulance Inc,

 

Collin County, TX

 

Performance

 

$250,000

 

11/01/11

American Medical Response

 

Mountain-Valley EMS Agency

 

Performance

 

$1,000,000

 

11/01/11

American Medical Response West (a California Corporation)

 

Alameda, County of

 

Performance

 

$1,000,000

 

10/31/11

American Medical Response of Massachusetts, Inc.

 

Brockton, MA City of

 

Performance

 

$100,000

 

11/01/11

Medic West Ambulance, Inc.

 

Nevada, State of (Commission on Postsecondary Education)

 

Performance

 

$40,000

 

11/16/11

Mercy, Inc. dba American Medical Response

 

Las Vegas, City of

 

Performance

 

$1,000,000

 

12/01/11

American Medical Response West dba American Medical Response

 

Sierra-Sacramento Valley

 

Performance

 

$1,000,000

 

12/08/11

American Medical Response - Sacramento

 

Sierra-Sacramento Valley

 

Performance

 

$1,000,000

 

12/16/11

Mobile Medic Ambulance Service Inc. dba American Medical Response- South
Mississippi

 

Mississippi, State of - Gulfport

 

License/Permit

 

$30,000

 

12/31/10

Mobile Medic Ambulance Service Inc. dba American Medical Response- South
Mississippi

 

Mississippi, State of - Gulfport

 

Vehicle Inspection

 

$5,000

 

1/1/12

Mobile Medic Ambulance Service Inc. dba American Medical Response- South
Mississippi

 

Mississippi, State of - Gulfport

 

Vehicle Inspection

 

$5,000

 

1/1/12

Mobile Medic Ambulance Service Inc. dba American Medical Response- South
Mississippi

 

Mississippi, State of - Gulfport

 

License/Permit

 

$5,000

 

12/31/11

American Medical Response West- A California Corp

 

The County of San Mateo

 

Performance

 

$500,000

 

12/31/11

American Medical Response of CT, Inc.

 

Woodbridge, Town of

 

Performance

 

$222,512

 

12/31/11

American Medical Response West (a California Corporation)

 

San Mateo, County of (ALS)

 

Performance

 

$500,000

 

12/31/11

American Medical Response - No.

 

San Mateo, County of (BLS)

 

Performance

 

$25,000

 

12/31/11

 

41

--------------------------------------------------------------------------------


 

Entity/Principal Name on Bond

 

Obligee

 

Description

 

Bond 
Amount

 

Expiration

California

 

 

 

 

 

 

 

 

American Medical Response of South Dakota, Inc.

 

Stanley & Hughes, Counties of

 

Performance

 

$300,000

 

01/01/12

American Medical Response of Montana, Inc.

 

Bozeman, City of

 

Performance

 

$250,000

 

01/01/12

American Medical Response Inc

 

Counties of Stanley and Hughes and the Cities of Pierre and Ft. Pierre

 

Performance

 

$300,000

 

01/01/12

Access2Care, LLC

 

Commonwealth of Virginia

 

 

 

$25,000

 

01/01/11

American Medical Response of CT, Inc.

 

Hartford, City of

 

Performance

 

$100,000

 

01/31/11

MedicWest Ambulance Inc dba MedicWest Ambulance Health Science Center

 

the State of Nevada, Commission on Postsecondary Education

 

Performance

 

$40,000

 

11/16/11

American Medical Response Northwest, Inc.

 

Oregon Court of Appeals

 

Appeal

 

$3,835,000

 

12/14/11

American Medical Response, Inc

 

State of Nebraska

 

Performance

 

$500,000

 

08/23/11

Atlantic/Palm Beach Ambulance, Inc dba American Medical Response

 

Boca West Master Association, Inc

 

Performance

 

$528,629

 

08/04/11

Access2 Care

 

Amerigroup Maryland, Inc d/b/a Amerigroup Community Care

 

Performance

 

$25,000

 

08/01/11

American Medical Response Ambulance Service Inc

 

Spokane Valley Fire Department

 

Financial Guarantee

 

$10,000

 

07/12/11

American Medical Response West

 

County of San Benito

 

Performance

 

$500,000

 

07/01/11

American Medical Response Ambulance Services dba Amarillo Med

 

City of Amarillo

 

Performance

 

$625,000

 

01/01/11

American Medical Response Ambulance Services , Inc

 

City of National City

 

Performance

 

$250,000

 

01/01/11

 

42

--------------------------------------------------------------------------------


 

SCHEDULE 8.14(b)

 

Existing Liens(2)

 

Debtor

 

Jurisdiction

 

Secured Party / Other
Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

American Investment Enterprises, Inc.

 

NV SOS

 

American Medical Response , Inc.

 

Equipment

 

10/22/02

 

2002028011-1

 

4/24/07

 

2007012974-3

American Medical Response Northwest, Inc.

 

OR SOS

 

Les Schwab Tire Centers of Portland, Inc.

 

All goods purchased from Secured Party

 

8/5/09

 

8330514

 

 

 

 

American Medical Response of Colorado, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22643876

 

4/24/07

 

20071526101

American Medical Response of Connecticut, Incorporated

 

CT SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

0002166270

 

4/25/07

 

0002451964

American Medical Response of Inland Empire

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

02-29560623

 

4/24/07

 

07-71113106

American Medical Response of Massachusetts, Inc.

 

MA Secretary of the Common-wealth

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

200215721620

 

4/24/07

 

200756340850

American Medical Response of South Carolina, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644353

 

4/24/07

 

20071526267

American Medical Response of Southern California

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

0229560765

 

4/24/07

 

0771113109

American Medical Response of Texas, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644312

 

4/24/07

 

20071526119

American Medical Response West

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

02-29560759

 

4/24/07

 

07-71113111

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

10/15/01

 

11400212

 

10/5/06

 

63460417

 

--------------------------------------------------------------------------------

(2)                                  Does not include “all assets” liens in
favor of Bank of America, N.A., as collateral agent under the Company’s existing
credit facility, which will be terminated on the Closing Date.

 

43

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Secured Party / Other
Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

American Medical Response, Inc.

 

DE SOS

 

General Electronic Capital Corporation

 

Equipment

 

11/5/01

 

11594485

 

8/30/02; 10/25/06

 

22251654 (AM); 63726080

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

12/7/01

 

20100697

 

10/25/06

 

63726106

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

1/4/02

 

20279111

 

10/25/06

 

63726122

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

2/15/02

 

20612766

 

10/25/06

 

63726130

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

3/11/02

 

20832174

 

10/25/06

 

63726155

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

4/4/02

 

20845630

 

10/25/06

 

63726171

American Medical Response, Inc.

 

DE SOS

 

Transamerica Equipment Financial Services Corporation

 

Equipment

 

7/23/02

 

21813850

 

4/24/07

 

20071526044

American Medical Response, Inc.

 

DE SOS

 

Transamerica Equipment Financial Services Corporation

 

Equipment

 

7/23/02

 

21813926

 

4/24/07

 

20071526051

American Medical Response, Inc.

 

DE SOS

 

Transamerica Equipment Financial Services Corporation

 

Equipment

 

8/30/02

 

22206112

 

4/17/07

 

20071417939

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

8/30/02

 

2241689

 

4/24/07

 

20071526069

American Medical Response, Inc.

 

DE SOS

 

General Electric Capital Corporation

 

Equipment

 

10/15/02

 

22671646

 

4/24/07

 

20071526093

American Medical Response, Inc.

 

DE SOS

 

GreatAmerica Leasing Corporation

 

Equipment

 

9/28/06

 

63361151

 

 

 

 

American Medical Response, Inc.

 

DE SOS

 

Dolphin Capital Corporation

 

Equipment

 

7/3/07

 

73058988

 

 

 

 

 

44

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Secured Party / Other
Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

Associated Ambulance Service, Inc.

 

NY DOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

238180

 

4/24/07

 

200704245425679

Atlantic/Key West Ambulance, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644270

 

4/24/07

 

20071526135

Atlantic/Palm Beach Ambulance Inc.

 

DE SOS

 

American Medical Response

 

Equipment

 

10/21/02

 

22644296

 

4/24/07

 

20071526168

BestPractices, Inc.

 

VA State Corporations Commission

 

Mitel Leasing Inc.

 

Equipment

 

7/6/10

 

100706 3932-5

 

 

 

 

Broward Ambulance, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644064

 

4/24/07

 

20071526184

Desert Valley Medical Transport, Inc.

 

CA SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

0229560618

 

4/24/07

 

07-71113113

Everrad, LLC

 

FL Secured Transaction Registry

 

Town & Country Leasing LLC

 

Leased Goods

 

8/22/07

 

200706348204

 

 

 

 

International Life Support, Inc.

 

HI Bureau of Conveyances

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

2002-188164

 

4/25/07

 

2007-074154

LifeFleet Southeast, Inc.

 

FL Secured Transaction Registry

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

200202463867

 

4/24/07

 

200705376107

Medevac Medical Response, Inc.

 

MO SOS

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

20020116546J

 

4/24/07

 

20070047413K

Medevac MidAmerica, Inc.

 

MO SOS

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

20020116477A

 

4/24/07

 

20070047414M

Metro Ambulance Service (Rural), Inc

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644163

 

4/24/07

 

20071526200

Mobile Medic Ambulance Service, Inc.

 

DE SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

22644023

 

4/24/07

 

20071526218

 

45

--------------------------------------------------------------------------------


 

Debtor

 

Jurisdiction

 

Secured Party / Other
Obligee

 

Collateral /
Amount

 

Original
File Date

 

Original
File Number

 

Amdt.
File Date

 

Amdt. File Number

Paramed, Inc.

 

MI SOS

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

2002002944-8

 

4/25/07

 

2007065932-8

Physicians & Surgeons Ambulance Service, Inc.

 

OH SOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

OH00055570244

 

4/24/07

 

20071140218

Randle Eastern Ambulance Service, Inc.

 

FL Secured Transaction Registry

 

American Medical Response, Inc.

 

Equipment

 

10/22/02

 

200202463875

 

4/24/07

 

200705376093

Sunrise Handicap Transport Corp.

 

NY DOS

 

American Medical Response, Inc.

 

Equipment

 

10/21/02

 

238179

 

4/24/07

 

200704245425693

 

Item 4 on Schedule 1.1(a) is incorporated herein by reference.

 

46

--------------------------------------------------------------------------------


 

EXHIBIT A-1
to
CREDIT AGREEMENT

 

FORM OF REVOLVING CREDIT NOTE

 

THIS REVOLVING CREDIT NOTE AND THE OBLIGATIONS EVIDENCED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT
AGREEMENT REFERRED TO BELOW.  TRANSFERS OF THIS REVOLVING CREDIT NOTE AND THE
OBLIGATIONS EVIDENCED HEREBY MUST BE RECORDED IN THE REGISTER MAINTAINED BY THE
ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF SUCH CREDIT AGREEMENT.

 

New York, New York

 

[                            , 2011]

 

FOR VALUE RECEIVED, the undersigned, EMERGENCY MEDICAL SERVICES CORPORATION, a
Delaware corporation (together with its successors and assigns, the “Parent
Borrower”) [and the Subsidiary Borrowers (together with the Parent Borrower,
collectively, the “Borrowers” and each individually, a “Borrower”)], hereby
unconditionally promises to pay to [               ] (the “Lender”), and its
successors and assigns, at the office of DEUTSCHE BANK AG NEW YORK BRANCH,
located at 60 Wall Street, New York, New York 10005, Attn: 
[                    ], in lawful money of the United States of America and in
immediately available funds, the aggregate unpaid principal amount of the
Revolving Credit Loans made by the Lender to the undersigned pursuant to
Subsection 2.1 of the Credit Agreement referred to below, which sum shall be
payable on the Termination Date.

 

The [Parent] Borrower[s] further agree[s] to pay interest in like money at such
office on the unpaid principal amount hereof from time to time at the applicable
rates per annum and on the dates set forth in Subsection 4.1 of the Credit
Agreement until such principal amount is paid in full (both before and after
judgment).

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in,
and is subject in all respects to, the Credit Agreement, dated as of May 25,
2011 (as amended, restated, amended and restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”),  among CDRT
Merger Sub, Inc., a Delaware corporation, that is to be merged with and into the
Parent Borrower, the Subsidiary Borrowers (as defined therein) from time to time
party thereto, the several banks and other financial institutions from time to
time party thereto (including the Lender), DEUTSCHE BANK AG NEW YORK BRANCH, as
an issuing lender, as administrative agent for the Lenders, as collateral agent
for the Secured Parties (as defined therein), and as swingline lender, and is
entitled to the benefits thereof, is secured and guaranteed as provided therein
and is subject to optional and mandatory prepayment in whole or in part as
provided therein.  Reference is hereby made to the Loan Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests and

 

--------------------------------------------------------------------------------


 

each guarantee were granted and the rights of the holder of this Revolving
Credit Note in respect thereof.  Each holder hereof, by its acceptance of this
Revolving Credit Note, agrees to the terms of, and to be bound by and to observe
the provisions applicable to the Lenders contained in, the Credit Agreement. 
Capitalized terms used herein which are defined in the Credit Agreement shall
have such defined meanings unless otherwise defined herein or unless the context
otherwise requires.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Revolving Credit
Note shall become, or may be declared to be, immediately due and payable, all as
provided therein.

 

All parties now and hereafter liable with respect to this Revolving Credit Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Revolving Credit Note.

 

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR
RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 

 

EMERGENCY MEDICAL SERVICES

 

 

CORPORATION

 

 

[SUBSIDIARY BORROWERS]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A-2
to
CREDIT AGREEMENT

 

FORM OF SWINGLINE NOTE

 

New York, New York

 

[                            , 2011]

 

FOR VALUE RECEIVED, the undersigned, EMERGENCY MEDICAL SERVICES CORPORATION, a
Delaware corporation (together with its successors and assigns, the “Parent
Borrower”), [and the Subsidiary Borrowers (together with the Parent Borrower,
collectively, the “Borrowers” and each individually, a “Borrower”)], hereby
unconditionally promises to pay to DEUTSCHE BANK AG NEW YORK BRANCH, (the
“Swingline Lender”) and its successors and assigns, located at 60 Wall Street,
New York, NY 10005, Attn:  [                  ], in lawful money of the United
States of America and in immediately available funds, the aggregate unpaid
principal amount of the Swingline Loans made by the Swingline Lender to the
undersigned pursuant to Subsection 2.4 of the Credit Agreement referred to
below, which sum shall be payable on the Termination Date.

 

The [Parent] Borrowers further agree[s] to pay interest in like money at such
office on the unpaid principal amount hereof from time to time at the applicable
rates per annum and on the dates set forth in Subsection 4.1 of the Credit
Agreement until paid in full (both before and after judgment).

 

This Swingline Note is the Swingline Note referred to in, and is subject in all
respects to, the Credit Agreement, dated as of May 25, 2011 (as amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”), among CDRT Merger Sub, Inc., a Delaware
corporation that is to be merged with and into the Parent Borrower, the
Subsidiary Borrowers from time to time party thereto, the several banks and
other financial institutions from time to time party thereto (including the
Swingline Lender) (the “Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as an
issuing lender, as administrative agent for the Lenders, as collateral agent for
the Secured Parties (as defined therein), and as swingline lender, and is
entitled to the benefits thereof, is secured and guaranteed as provided therein
and in the Loan Documents and is subject to optional and mandatory prepayment in
whole or in part as provided therein.  Reference is hereby made to the Loan
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and the
guarantees, the terms and conditions upon which the security interests and each
guarantee were granted and the rights of the holder of this Swingline Note in
respect thereof.  The holder hereof, by its acceptance of this Swingline Note,
agrees to the terms of, and to be bound by and to observe the provisions
applicable to the Lenders contained in, the Credit Agreement.  Capitalized terms
used herein which are defined in the Credit Agreement shall have such defined
meanings unless otherwise defined herein or unless the context otherwise
requires.

 

--------------------------------------------------------------------------------


 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts remaining unpaid on this Swingline Note shall
become, or may be declared to be, immediately due and payable all as provided
therein.

 

All parties now and hereafter liable with respect to this Swingline Note,
whether maker, principal, surety, guarantor, endorser or otherwise, hereby
waive, to the maximum extent permitted by applicable law, presentment, demand,
protest and all other notices of any kind under this Swingline Note.

 

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

 

 

EMERGENCY MEDICAL SERVICES

 

 

CORPORATION

 

 

[SUBSIDIARY BORROWERS]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B
to
CREDIT AGREEMENT

 

 

 

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

CDRT ACQUISITION CORPORATION,

 

EMERGENCY MEDICAL SERVICES CORPORATION,

 

and certain of its Subsidiaries,

 

in favor of

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Collateral Agent

 

Dated as of May 25, 2011

 

 

 

 

--------------------------------------------------------------------------------


 

SECTION 1 Defined Terms

6

 

 

 

1.1

Definitions

6

1.2

Other Definitional Provisions

16

 

 

 

SECTION 2 Guarantee

16

 

 

 

2.1

Guarantee

16

2.2

Right of Contribution

17

2.3

No Subrogation

18

2.4

Amendments, etc. with Respect to the Obligations

18

2.5

Guarantee Absolute and Unconditional

19

2.6

Reinstatement

20

2.7

Payments

20

 

 

 

SECTION 3 Grant of Security Interest

21

 

 

 

3.1

Grant

21

3.2

Pledged Collateral

22

3.3

Certain Limited Exceptions

22

3.4

Intercreditor Relations

25

 

 

 

SECTION 4 Representations and Warranties

26

 

 

 

4.1

Representations and Warranties of Each Guarantor

26

4.2

Representations and Warranties of Each Grantor

26

4.3

Representations and Warranties of Each Pledgor

30

 

 

 

SECTION 5 Covenants

31

 

 

 

5.1

Covenants of Each Guarantor

31

5.2

Covenants of Each Grantor

31

5.3

Covenants of Each Pledgor

36

5.4

Covenants of Holdings

38

 

 

 

SECTION 6 Remedial Provisions

39

 

 

 

6.1

Certain Matters Relating to Accounts

39

6.2

Communications with Obligors; Grantors Remain Liable

41

6.3

Pledged Stock

42

6.4

Proceeds to Be Turned Over to the Collateral Agent

43

6.5

Application of Proceeds

43

6.6

Code and Other Remedies

43

6.7

Registration Rights

44

6.8

Waiver; Deficiency

45

6.9

Enforcement Limitation

45

 

--------------------------------------------------------------------------------


 

SECTION 7 The Collateral Agent

46

 

 

 

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

46

7.2

Duty of Collateral Agent

48

7.3

Financing Statements

48

7.4

Authority of Collateral Agent

48

7.5

Right of Inspection

49

 

 

 

SECTION 8 Non-Lender Secured Parties

49

 

 

 

8.1

Rights to Collateral

49

8.2

Appointment of Agent

50

8.3

Waiver of Claims

51

8.4

Designation of Non-Lender Secured Parties

51

 

 

 

SECTION 9 Miscellaneous

51

 

 

 

9.1

Amendments in Writing

51

9.2

Notices

52

9.3

No Waiver by Course of Conduct; Cumulative Remedies

52

9.4

Enforcement Expenses; Indemnification

52

9.5

Successors and Assigns

53

9.6

Set-Off

53

9.7

Counterparts

53

9.8

Severability

54

9.9

Section Headings

54

9.10

Integration

54

9.11

GOVERNING LAW

54

9.12

Submission to Jurisdiction; Waivers

54

9.13

Acknowledgments

55

9.14

WAIVER OF JURY TRIAL

55

9.15

Additional Granting Parties

56

9.16

Releases

56

9.17

Judgment

57

 

SCHEDULES

 

Schedule 1

—

Notice Addresses of Granting Parties

Schedule 2

—

Pledged Securities

Schedule 3

—

Perfection Matters

Schedule 4

—

Jurisdiction of Organization

Schedule 5

—

Intellectual Property

Schedule 6

—

Commercial Tort Claims

Schedule 7

—

Letter-of-Credit Rights

Schedule 8

—

Holdings Contracts

 

3

--------------------------------------------------------------------------------


 

ANNEXES

 

Annex 1

—

Acknowledgement and Consent of Issuers who are not Granting Parties

Annex 2

—

Assumption Agreement

Annex 3

—

Supplemental Agreement

 

4

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of May 25, 2011, made by CDRT
ACQUISITION CORPORATION, a Delaware corporation (“Holdings”), EMERGENCY MEDICAL
SERVICES CORPORATION, a Delaware corporation (the “Parent Borrower”), and
certain Subsidiaries of the Parent Borrower (the “Subsidiary Borrowers” and
together with the Parent Borrower, collectively the “Borrowers”) and certain
other Subsidiaries of the Parent Borrower that are signatories hereto, in favor
of DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such capacity, and
together with its successors and assigns in such capacity, the “Collateral
Agent”) and administrative agent (in such capacity, and together with its
successors and assigns in such capacity, the “Administrative Agent”) for the
banks and other financial institutions (collectively, the “Lenders”;
individually, a “Lender”) from time to time parties to the Credit Agreement
described below.

 

W I T N E S S E T H :

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among CDRT Merger
Sub, Inc. (“Merger Sub”), a Delaware corporation that is to be merged with and
into the Parent Borrower, the Parent Borrower, the Subsidiary Borrowers, the
Collateral Agent, the Administrative Agent, and the other parties party thereto,
the Lenders have severally agreed to make extensions of credit to the Borrowers
upon the terms and subject to the conditions set forth therein;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes Holdings, the Parent Borrower, the Subsidiary Borrowers, the Parent
Borrower’s other Domestic Subsidiaries that are party hereto and any other
Domestic Subsidiary of the Parent Borrower that becomes a party hereto from time
to time after the date hereof (all of the foregoing collectively, the “Granting
Parties”);

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Granting Parties in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrowers and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties;

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under, such
agreement or successor agreements, the

 

5

--------------------------------------------------------------------------------


 

“Term Loan Credit Agreement”), among Merger Sub, the Parent Borrower, Deutsche
Bank AG New York Branch, as collateral agent and as administrative agent (in
such capacities, the “Term Loan Agent”), and the other parties party thereto,
the Lenders party thereto have severally agreed to make extensions of credit
(the “Term Loans”) to Parent Borrower upon the terms and subject to the
conditions set forth therein

 

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Term Loan Collateral Agreement”),
among Holdings, the Parent Borrower, certain Subsidiaries of the Parent Borrower
and the Term Loan Agent, the Parent Borrower and such Subsidiaries have granted
a first priority (as defined in the Term Loan Credit Agreement) Lien to the Term
Loan Agent for the benefit of the Term Loan Secured Parties (as defined herein)
on the Term Loan Priority Collateral (as defined herein) and a second priority
Lien for the benefit of the Term Loan Secured Parties on the ABL Priority
Collateral (as defined herein) (subject in each case to Permitted Liens);

 

WHEREAS, the Collateral Agent and the Term Loan Agent have entered into an ABL
Intercreditor Agreement, acknowledged by Holdings, the Parent Borrower and the
Granting Parties, dated as of the date hereof (as amended, amended and restated,
waived, supplemented or otherwise modified from time to time (subject to
Subsection 9.1), the “ABL/Term Loan Intercreditor Agreement”); and

 

WHEREAS, the Collateral Agent and one or more Additional Agents may in the
future enter into a Junior Lien Intercreditor Agreement substantially in the
form attached to the Credit Agreement as Exhibit P, and acknowledged by the
Borrowers and the other Granting Parties (as amended, amended and restated,
waived, supplemented or otherwise modified from time to time (subject to
Subsection 9.1), the “Junior Lien Intercreditor Agreement”), and one or more
Other Intercreditor Agreements or Intercreditor Agreement Supplements.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Granting Party hereby agrees with the Administrative
Agent and the Collateral Agent, for the benefit of the Secured Parties (as
defined below), as follows:

 

SECTION 1

 

Defined Terms

 

1.1           Definitions.  (a)  Unless otherwise defined herein, terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms that are defined in the Code (as
in effect on the date hereof) are used herein as so defined:  Cash Proceeds,
Chattel Paper, Commercial Tort Claims, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangibles, Letter-of-Credit
Rights, Money, Promissory Notes, Records, Securities, Securities Accounts,
Security Entitlements, Software, Supporting Obligations and Tangible Chattel
Paper.

 

6

--------------------------------------------------------------------------------


 

(b)                   The following terms shall have the following meanings:

 

“ABL Priority Collateral”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“ABL/Term Loan Intercreditor Agreement”:  as defined in the recitals hereto.

 

“Accounts”:  all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor.

 

“Accounts Receivable”:  any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

 

“Additional ABL Agent”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional ABL Collateral Documents”:  as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Additional ABL Obligations”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional ABL Secured Parties”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Agent”:  as defined in the ABL/Term Loan Intercreditor Agreement.

 

“Additional Secured Parties”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Term Agent”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Additional Term Collateral Documents”:  as defined in the ABL/Term Loan
Intercreditor Agreement.

 

“Additional Term Obligations”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

“Adjusted Net Worth”:  of any Guarantor at any time, shall mean the greater of
(x) $0 and (y) the amount by which the fair saleable value of such Guarantor’s
assets on the date of the respective payment hereunder exceeds its debts and
other liabilities (including contingent liabilities, but without giving effect
to any of its obligations under this Agreement or any other Loan Document, or
pursuant to its guarantee with respect to any Indebtedness then outstanding
under the Term Loan Facility, the Senior Notes or any Assumed Indebtedness) on
such date.

 

7

--------------------------------------------------------------------------------


 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

 

“Applicable Law”:  as defined in Subsection 9.8.

 

“Bank Products Affiliate” shall mean any Person who (a) has entered into a Bank
Products Agreement with a Grantor with the obligations of such Grantor
thereunder being secured by one or more Loan Documents, (b) was a Lender or an
Affiliate of a Lender on the date hereof, or at the time of entry into such Bank
Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Parent Borrower in
accordance with Subsection 8.4 (provided that no Person shall, with respect to
any Bank Products Agreement, be at any time a Bank Products Affiliate with
respect to more than one Credit Facility).

 

“Bank Products Agreement”: any agreement pursuant to which a bank or other
financial institution agrees to provide (a) treasury services, (b) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, the processing of payments and other administrative services with
respect thereto), (c) cash management services (including, without limitation,
controlled disbursements, automated clearinghouse transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, electronic funds
transfer, information reporting, wire transfer and interstate depository network
services) and (d) other banking products or services as may be requested by any
Grantor (other than letters of credit and other than loans except indebtedness
arising from services described in clauses (a) through (c) of this definition).

 

“Bankruptcy Case”:  (i) Holdings or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holdings or any of its Subsidiaries making a general assignment for
the benefit of its creditors; or (ii) there being commenced against Holdings or
any of its Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days.

 

“Borrower Obligations”:  with respect to any Borrower, the collective reference
to  all obligations and liabilities of such Borrower in respect of the unpaid
principal of and interest on (including, without limitation, interest and fees
accruing after the maturity of the Loans and Reimbursement Obligations and
interest and fees accruing after (or that would accrue but for) the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Borrower, whether or not a
claim for post-filing or post-petition interest or fees is allowed in such
proceeding) the Loans, the Reimbursement Obligations, and all

 

8

--------------------------------------------------------------------------------


 

other obligations and liabilities of such Borrower to the Secured Parties,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the Loans, the Letters of Credit, the other Loan
Documents, any Interest Rate Protection Agreement, Permitted Hedging Arrangement
or Bank Products Agreement entered into with any Bank Products Affiliate or
Hedging Affiliate, any Guarantee Obligation of Holdings or any of its
Subsidiaries as to which any Secured Party is a beneficiary, or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, amounts payable in
connection with any such Bank Products Agreement or a termination of any
transaction entered into pursuant to any such Interest Rate Protection Agreement
or Permitted Hedging Arrangement, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all reasonable fees, expenses and
disbursements of counsel to the Administrative Agent or any other Secured Party
that are required to be paid by such Borrower pursuant to the terms of the
Credit Agreement or any other Loan Document).

 

“Borrowers”:  as defined in the preamble hereto.

 

“Code”:  the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”:  as defined in Section 3; provided that, for purposes of
Subsection 6.5, Section 8 and Subsection 9.16(b), “Collateral” shall have the
meaning assigned to such term in the Credit Agreement.

 

“Collateral Account Bank”:  a bank which at all times is a Lender or an
affiliate thereof as selected by the relevant Grantor and consented to in
writing by the Collateral Agent (such consent not to be unreasonably withheld or
delayed).

 

“Collateral Agent”:  as defined in the preamble hereto.

 

“Collateral Proceeds Account”:  a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”: (i) the Term Collateral Representative and the ABL
Collateral Representative (each as defined in the ABL/Term Loan Intercreditor
Agreement), (ii) if the Junior Lien Intercreditor Agreement is executed, the
Senior Priority Representative (as defined therein) and (iii) if any Other
Intercreditor Agreement is executed, the Person acting as representative for the
Collateral Agent and the Secured Parties thereunder for the applicable purpose
contemplated by this Agreement.

 

“Commercial Tort Action”: any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $3,000,000.

 

9

--------------------------------------------------------------------------------


 

“Contracts”:  with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof, to which such
Grantor is a party or under which such Grantor or any property of such Grantor
is subject, as the same may from time to time be amended, supplemented, waived
or otherwise modified, and all rights of such Grantor thereunder, including,
without limitation, (i) all rights of such Grantor to receive moneys due and to
become due to it thereunder or in connection therewith, (ii) all rights of such
Grantor to damages arising thereunder and (iii) all rights of such Grantor to
perform and to exercise all remedies thereunder.

 

“Copyright Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States copyright of such Grantor, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including, without limitation, any material license
agreements listed on Schedule 5, subject, in each case, to the terms of such
license agreements, and the right to prepare for sale, sell and advertise for
sale, all Inventory now or hereafter covered by such licenses.

 

“Copyrights”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5, and (i) all renewals thereof, (ii) all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

 

“Credit Agreement”:  as defined in the recitals hereto.

 

“Credit Facility”:  as defined in the ABL/Term Loan Intercreditor Agreement.

 

“Deposit Account”:  any “deposit account” as such term is defined in the Code
(as in effect on the date hereof), now or hereafter maintained by any Grantor,
and, in any event, shall include, but shall not be limited to all Blocked
Accounts, Loan Party DDAs and Loan Party Concentration Accounts.

 

“Excluded Assets”:  as defined in Subsection 3.3.

 

“Excluded Vehicles”: at any time, Vehicles with a model year older than 10 years
at the time of determination, including all tires and appurtenances thereto.

 

“Foreign Intellectual Property”: any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, trademark applications, trade
names, trademark licenses, technology, know-how and processes or any other
intellectual property governed by or arising or existing under, pursuant to or
by virtue of the laws of any jurisdiction other than the United States of
America or any state thereof.

 

10

--------------------------------------------------------------------------------


 

“Government Accounts Receivable”:  any right to payment for goods sold or
services rendered for Restricted Government Accounts.

 

“Government Receivables Deposit Account”:  any Deposit Account containing or
receiving Government Accounts Receivable deposited or transferred by
Governmental Authorities.

 

“Granting Parties”:  as defined in the recitals hereto.

 

“Grantor”:  Holdings, the Borrowers, the Parent Borrower’s other Domestic
Subsidiaries that are party hereto and any other Domestic Subsidiary of the
Parent Borrower that becomes a party hereto from time to time after the date
hereof.

 

“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to (i) the Obligations guaranteed by such Guarantor pursuant to
Section 2 and (ii) all obligations and liabilities of such Guarantor that may
arise under or in connection with this Agreement or any other Loan Document to
which such Guarantor is a party, any Interest Rate Protection Agreement,
Permitted Hedging Arrangement or Bank Products Agreement entered into with any
Bank Products Affiliate or Hedging Affiliate, any Guarantee Obligation of
Holdings or any of its Subsidiaries as to which any Secured Party is a
beneficiary, or any other document made, delivered or given in connection
therewith of such Guarantor, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Administrative Agent, to the Other Representatives or to the Lenders that
are required to be paid by such Guarantor pursuant to the terms of this
Agreement or any other Loan Document and interest and fees accruing after (or
that would accrue but for) the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Guarantor, whether or not a claim for post-filing or post-petition interest
or fees is allowed in such proceeding).

 

“Guarantors”:  the collective reference to each Granting Party, other than the
Borrowers.

 

“Hedging Affiliate”: any Person who (a) has entered into a Hedging Agreement
with any Grantor with the obligations of such Grantor thereunder being secured
by one or more Loan Documents, (b) was an Agent, a Lender or an Affiliate of a
Lender on the date hereof, or at the time of entry into such Hedging Agreement,
or at the time of the designation referred to in the following clause (c), and
(c) has been designated by the Parent Borrower in accordance with Subsection 8.4
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Affiliate with respect to more than one Credit Facility).

 

“Hedging Agreement”: any Interest Rate Agreement, Commodities Agreement,
Currency Agreement (each as defined in the ABL/Term Loan Intercreditor
Agreement) or any other credit or equity swap, collar, cap, floor or forward
rate agreement, or other agreement or arrangement designed to protect against
fluctuations in interest rates or currency, commodity,  equity values or
creditworthiness (including, without limitation, any option with respect to any
of

 

11

--------------------------------------------------------------------------------


 

the foregoing and any combination of the foregoing agreements or arrangements),
and any confirmation executed in connection with any such agreement or
arrangement.

 

“Holdings”:  as defined in the preamble hereto.

 

“Instruments”:  as defined in Article 9 of the Code but excluding Pledged
Securities.

 

“Intellectual Property”:  with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”:  with respect to any Grantor, any promissory note in a
principal amount in excess of $3,000,000 evidencing loans made by such Grantor
to Holdings, the Parent Borrower or any of its Restricted Subsidiaries.

 

“Intercreditor Agreements”:  (a) the ABL/Term Loan Intercreditor Agreement,
(b) the Junior Lien Intercreditor Agreement (upon and during the effectiveness
thereof) and (c) any Other Intercreditor Agreement that may be entered into in
the future by the Collateral Agent and one or more Additional Agents and
acknowledged by the Borrowers and the other Granting Parties (each as amended,
amended and restated, waived, supplemented or otherwise modified from time to
time (subject to Subsection 9.1) (upon and during the effectiveness thereof).

 

“Inventory”:  with respect to any Grantor, all inventory (as defined in the
Code) of such Grantor, including, without limitation, all Inventory (as defined
in the Credit Agreement) of such Grantor.

 

“Investment Property”:   the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code as in effect in the State of New York on the date hereof (other
than Capital Stock (including for these purposes any investment deemed to be
Capital Stock for United States tax purposes) of any Foreign Subsidiary in
excess of 65% of any series of such stock and other than any Capital Stock
excluded from the definition of “Pledged Stock”) and (ii) whether or not
constituting “investment property” as so defined, all Pledged Securities.

 

“Issuers”:  the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by Subsection 8.2 of
the Credit Agreement).

 

“Junior Lien Intercreditor Agreement”:  as defined in the recitals hereto.

 

“Lender”:  as defined in the preamble hereto.

 

“Management Loans”: Indebtedness (including any extension, renewal or
refinancing thereof) outstanding at any time incurred by any Management
Investors in connection with any purchases by them of Capital Stock of any
Parent Entity or Holdings, which Indebtedness is entitled to the benefit of any
Management Guarantee of the Parent Borrower or any of its Restricted
Subsidiaries.

 

12

--------------------------------------------------------------------------------


 

“Merger Sub”: as defined in the recitals hereto.

 

“Non-Lender Secured Parties”:  the collective reference to all Bank Products
Affiliates and Hedging Affiliates and any person who, at the time of entering
into any Management Loan secured hereby, was a Lender or an affiliate of any
Lender, and their respective successors, assigns and transferees.

 

“Obligations”:  (i) in the case of each Borrower, its Borrower Obligations and
(ii) in the case of each other Guarantor, its Guarantor Obligations.

 

“Parent Borrower”:  as defined in the preamble hereto.

 

“Patent Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States patent, patent application, or patentable
invention other than agreements with any Person who is an Affiliate or a
Subsidiary of the Parent Borrower or such Grantor, including, without
limitation, the material license agreements listed on Schedule 5, subject, in
each case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

 

“Patents”:  with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5, and
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

 

“Pledged Collateral”:  as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”:  with respect to any Pledgor, all Intercompany Notes at any
time issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  with respect to any Pledgor, the shares of Capital Stock
listed on Schedule 2 as held by such Pledgor, together with any other shares of
Capital Stock required to be pledged by such Pledgor pursuant to Subsection 7.9
of the Credit Agreement, as well as any other shares, stock certificates,
options or rights of any nature whatsoever in respect of the Capital Stock of
any Issuer that may be issued or granted to, or held by, such Pledgor while this

 

13

--------------------------------------------------------------------------------


 

Agreement is in effect; provided that in no event shall there be pledged, nor
shall any Pledgor be required to pledge, directly or indirectly, (i) more than
65% of any series of the outstanding Capital Stock (including for these purposes
any investment deemed to be Capital Stock for U.S. tax purposes) of any Foreign
Subsidiary, (ii) any of the Capital Stock of a Subsidiary of a Foreign
Subsidiary, (iii) de minimis shares of a Foreign Subsidiary held by any Pledgor
as a nominee or in a similar capacity, (iv) Capital Stock of any Captive
Insurance Subsidiary, (v) EMS Executive Investco LLC, and (vi) without
duplication, any Excluded Assets.

 

“Pledgor”:  Holdings (with respect to the Pledged Stock of the Parent Borrower
and all other Pledged Collateral of Holdings), the Borrowers (with respect to
Pledged Stock of the entities listed on Schedule 2 held by the applicable
Borrower and all other Pledged Collateral of such applicable Borrower) and each
other Granting Party (with respect to Pledged Securities held by such Granting
Party and all other Pledged Collateral of such Granting Party).

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code as in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto.

 

“Restrictive Agreements”:  as defined in Subsection 3.3(a).

 

“Secured Parties”: the collective reference to (i) the Administrative Agent, the
Collateral Agent and each Other Representative, (ii) the Lenders (including,
without limitation, the Issuing Lenders and the Swingline Lender), (iii) the
Non-Lender Secured Parties and (iv) the respective successors and assigns and
the permitted transferees and endorsees of each of the foregoing.

 

“Security Collateral”:  with respect to any Granting Party, means, collectively,
the Collateral (if any) and the Pledged Collateral (if any) of such Granting
Party.

 

“Specified Asset”:  as defined in Subsection 4.2.2.

 

“Subsidiary Borrowers”:  as defined in the preamble hereto.

 

“Term Loan Agent”:  as defined in the recitals hereto and as further defined in
the Credit Agreement.

 

“Term Loan Collateral Agreement”:  as defined in the recitals hereto and as
further defined in the Credit Agreement.

 

“Term Loan Credit Agreement”: as defined in the recitals hereto and as further
defined in the Credit Agreement.

 

“Term Loan Priority Collateral”:  as defined in the ABL/Term Loan Intercreditor
Agreement.

 

14

--------------------------------------------------------------------------------


 

“Term Loan Secured Parties”:  the “Secured Parties” as defined in the Term Loan
Collateral Agreement.

 

“Term Loans”:  as defined in the recitals hereto and as further defined in the
Credit Agreement.

 

“Trade Secret Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, other than agreements with
any Person who is an Affiliate or a Subsidiary of the Parent Borrower or such
Grantor, subject, in each case, to the terms of such license agreements, and the
right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such licenses.

 

“Trade Secrets”:  with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable with respect thereto, including, without limitation, payments
under all licenses, non-disclosure agreements and memoranda of understanding
entered into in connection therewith, and damages and payments for past or
future misappropriations thereof, and (ii) the right to sue or otherwise recover
for past, present or future misappropriations thereof.

 

“Trademark Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including, without limitation, the material license
agreements listed on Schedule 5, subject, in each case, to the terms of such
license agreements, and the right to prepare for sale, sell and advertise for
sale, all Inventory now or hereafter covered by such licenses.

 

“Trademarks”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted, it being
understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant or enforcement of a security
interest in such intent to use application would invalidate or otherwise
jeopardize Grantor’s rights therein or in the resulting registration), and any
renewals thereof, including, without limitation, each registration and
application identified in Schedule 5, and including, without limitation, (i) the
right to sue or otherwise recover for any and all past, present and future
infringements or dilutions thereof, (ii) all income, royalties, damages and
other

 

15

--------------------------------------------------------------------------------


 

payments now and hereafter due and/or payable with respect thereto (including,
without limitation, payments under all licenses entered into in connection
therewith, and damages and payments for past or future infringements thereof),
and (iii) all other rights corresponding thereto and all other rights of any
kind whatsoever of such Grantor accruing thereunder or pertaining thereto in the
United States, together in each case with the goodwill of the business connected
with the use of, and symbolized by, each such trademark, service mark, trade
name, trade dress or other indicia of trade origin or business identifiers.

 

“Vehicles”:  all vehicles (other than Excluded Vehicles) that are owned by a
Grantor, including cars, trucks, trailers, ambulances and other vehicles covered
by a certificate of title law of any state and all tires and other appurtenances
to any of the foregoing.

 

1.2           Other Definitional Provisions.  (a)  The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section, Schedule and Annex references are to this Agreement
unless otherwise specified.  The words “include”, “includes”, and “including”
shall be deemed to be followed by the phrase “without limitation”.

 

(b)                   The meanings given to terms defined herein shall be
equally applicable to both the singular and plural forms of such terms.

 

(c)                   Where the context requires, terms relating to the
Collateral, Pledged Collateral or Security Collateral, or any part thereof, when
used in relation to a Granting Party shall refer to such Granting Party’s
Collateral, Pledged Collateral or Security Collateral or the relevant part
thereof.

 

(d)                   All references in this Agreement to any of the property
described in the definition of the term “Collateral” or “Pledged Collateral”, or
to any Proceeds thereof, shall be deemed to be references thereto only to the
extent the same constitute Collateral or Pledged Collateral, respectively.

 

SECTION 2

 

Guarantee

 

2.1           Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties, the prompt and complete
payment and performance by each Borrower when due and payable (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations of
such Borrower owed to the Secured Parties.

 

(b)                   Anything herein or in any other Loan Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Loan Documents shall in no event exceed the amount that can be
guaranteed by such Guarantor under applicable law, including applicable federal
and state laws relating to the insolvency of debtors; provided that, to the
maximum extent permitted under applicable law, it is the intent of the parties
hereto that the rights of contribution of each Guarantor provided in
Subsection 2.2 be

 

16

--------------------------------------------------------------------------------


 

included as an asset of the respective Guarantor in determining the maximum
liability of such Guarantor hereunder.

 

(c)                   Each Guarantor agrees that the Borrower Obligations
guaranteed by it hereunder may at any time and from time to time exceed the
amount of the liability of such Guarantor hereunder without impairing the
guarantee contained in this Section 2 or affecting the rights and remedies of
the Administrative Agent or any other Secured Party hereunder.

 

(d)                   The guarantee contained in this Section 2 shall remain in
full force and effect until the earlier to occur of (i) the first date on which
all the Loans, any Reimbursement Obligations, all other Borrower Obligations
then due and owing, and the obligations of each Guarantor under the guarantee
contained in this Section 2 then due and owing shall have been satisfied by
payment in full in cash, no Letter of Credit shall be outstanding (except for
Letters of Credit that have been cash collateralized or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent) and the
Commitments shall be terminated, notwithstanding that from time to time during
the term of the Credit Agreement any of the Borrowers may be free from any
Borrower Obligations, (ii) as to any Guarantor, the sale or other disposition of
all of the Capital Stock of such Guarantor (to a Person other than Holdings, the
Parent Borrower or a Restricted Subsidiary of either) that is permitted under
the Credit Agreement or (iii) the designation of such Guarantor as a Borrower or
an Unrestricted Subsidiary.

 

(e)                   No payment made by any Borrower, any of the Guarantors,
any other guarantor or any other Person or received or collected by the
Administrative Agent or any other Secured Party from any of the Borrowers, any
of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of any of the Borrower
Obligations shall be deemed to modify, reduce, release or otherwise affect the
liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Borrower Obligations or any payment received or collected from such Guarantor in
respect of any of the Borrower Obligations), remain liable for the Borrower
Obligations of each Borrower guaranteed by it hereunder up to the maximum
liability of such Guarantor hereunder until the earlier to occur of (i) the
first date on which all the Loans, any Reimbursement Obligations, and all other
Borrower Obligations then due and owing, are paid in full in cash, no Letter of
Credit shall be outstanding (except for Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) and the Commitments are terminated, (ii) the sale or
other disposition of all of the Capital Stock of such Guarantor (to a Person
other than Holdings, the Parent Borrower or a Subsidiary of either) that is
permitted under the Credit Agreement or (iii) the designation of such Guarantor
as a Borrower or an Unrestricted Subsidiary.

 

2.2           Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share
(based, to the maximum extent permitted by law, on the respective Adjusted Net
Worths of the Guarantors on the date the respective payment is made) of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder that has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject

 

17

--------------------------------------------------------------------------------


 

to the terms and conditions of Subsection 2.3.  The provisions of this
Subsection 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the other Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the other Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against any Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the other
Secured Parties by the Borrowers on account of the Borrower Obligations are paid
in full in cash, no Letter of Credit shall be outstanding (or shall not have
been cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent) and the Commitments are terminated. 
If any amount shall be paid to any Guarantor on account of such subrogation
rights at any time when all of the Borrower Obligations shall not have been paid
in full in cash or any Letter of Credit shall remain outstanding (and shall not
have been cash collateralized or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent) or any of the Commitments shall remain
in effect, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent, if
required), to be held as collateral security for all of the Borrower Obligations
(whether matured or unmatured) guaranteed by such Guarantor and/or then or at
any time thereafter may be applied against any Borrower Obligations, whether
matured or unmatured, in such order as the Administrative Agent may determine.

 

2.4           Amendments, etc. with Respect to the Obligations.  To the maximum
extent permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or any other Secured Party may be rescinded by the
Collateral Agent, the Administrative Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, waived, surrendered or
released by the Collateral Agent, the Administrative Agent or any other Secured
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, waived,
modified, supplemented or terminated, in whole or in part, as the Collateral
Agent or the Administrative Agent (or the Required Lenders or the applicable
Lenders(s), as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent, the Administrative Agent or any other Secured Party for the
payment of any of the Borrower

 

18

--------------------------------------------------------------------------------


 

Obligations may be sold, exchanged, waived, surrendered or released.  None of
the Collateral Agent, the Administrative Agent and each other Secured Party
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for any of the Borrower Obligations or for the
guarantee contained in this Section 2 or any property subject thereto, except to
the extent required by applicable law.

 

2.5           Guarantee Absolute and Unconditional.  Each Guarantor waives, to
the maximum extent permitted by applicable law, any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by the Collateral Agent, the Administrative Agent
or any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; each of the Borrower
Obligations, and any obligation contained therein, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between any of the Borrowers and any of the Guarantors, on the one
hand, and the Collateral Agent, the Administrative Agent and the other Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2. 
Each Guarantor waives, to the maximum extent permitted by applicable law,
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon any Borrower or any of the other Guarantors with respect
to any of the Borrower Obligations.  Each Guarantor understands and agrees, to
the extent permitted by law, that the guarantee contained in this Section 2
shall be construed as a continuing, absolute and unconditional guarantee of
payment and not of collection.  Each Guarantor hereby waives, to the maximum
extent permitted by applicable law, any and all defenses (other than any claim
alleging breach of a contractual provision of any of the Loan Documents) that it
may have arising out of or in connection with any and all of the following: 
(a) the validity or enforceability of the Credit Agreement or any other Loan
Document, any of the Borrower Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Collateral Agent, the Administrative Agent or any
other Secured Party, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) that may at any time be available to or be
asserted by any of the Borrowers against the Collateral Agent, the
Administrative Agent or any other Secured Party, (c) any change in the time,
place, manner or place of payment, amendment, or waiver or increase in any of
the Obligations, (d) any exchange, non-perfection, taking, or release of
Security Collateral, (e) any change in the structure or existence of any of the
Borrowers, (f) any application of Security Collateral to any of the Obligations,
(g) any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any Obligation or the rights of the Collateral Agent, the
Administrative Agent or any other Secured Party with respect thereto, including,
without limitation:  (i) the application of any such law, regulation, decree or
order, including any prior approval, which would prevent the exchange of any
currency (other than Dollars) for Dollars or the remittance of funds outside of
such jurisdiction or the unavailability of Dollars in any legal exchange market
in such jurisdiction in accordance with normal commercial practice, (ii) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives any Borrower of any assets or

 

19

--------------------------------------------------------------------------------


 

their use, or of the ability to operate its business or a material part thereof,
or (iv) any war (whether or not declared), insurrection, revolution, hostile
act, civil strife or similar events occurring in such jurisdiction which has the
same effect as the events described in clause (i), (ii) or (iii) above (in each
of the cases contemplated in clauses (i) through (iv) above, to the extent
occurring or existing on or at any time after the date of this Agreement), or
(h) any other circumstance whatsoever (other than payment in full in cash of the
Borrower Obligations guaranteed by it hereunder) (with or without notice to or
knowledge of any of the Borrowers or such Guarantor) or any existence of or
reliance on any representation by the Secured Parties that constitutes, or might
be construed to constitute, an equitable or legal discharge of any of the
Borrowers for the Borrower Obligations, or of such Guarantor under the guarantee
contained in this Section 2, in bankruptcy or in any other instance.  When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Collateral Agent, the Administrative Agent
and any other Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against any of the Borrowers, any other Guarantor or any other Person or against
any collateral security or guarantee for the Borrower Obligations guaranteed by
such Guarantor hereunder or any right of offset with respect thereto, and any
failure by the Collateral Agent, the Administrative Agent or any other Secured
Party to make any such demand, to pursue such other rights or remedies or to
collect any payments from any Borrower, any other Guarantor or any other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of any of the Borrowers, any other
Guarantor or any other Person or any such collateral security, guarantee or
right of offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Collateral Agent, the
Administrative Agent or any other Secured Party against any Guarantor.  For the
purposes hereof “demand” shall include the commencement and continuance of any
legal proceedings.

 

2.6           Reinstatement.  The guarantee of any Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
guaranteed by such Guarantor hereunder is rescinded or must otherwise be
restored or returned by the Collateral Agent, the Administrative Agent or any
other Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without set-off or
counterclaim, in Dollars (or in the case of any amount required to be paid in
any other currency pursuant to the requirements of the Credit Agreement or other
agreement relating to the respective Obligations, such other currency), at the
Administrative Agent’s office specified in Subsection 11.2 of the Credit
Agreement or such other address as may be designated in writing by the
Administrative Agent to such Guarantor from time to time in accordance with
Subsection 11.2 of the Credit Agreement.

 

20

--------------------------------------------------------------------------------


 

SECTION 3

 

Grant of Security Interest

 

3.1           Grant.  Each Grantor hereby grants to the Collateral Agent, for
the benefit of the Secured Parties, a security interest in all of the Collateral
of such Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Grantor, except as provided in Subsection
3.3.  The term “Collateral”, as to any Grantor, means the following property
(wherever located) now owned or at any time hereafter acquired by such Grantor
or in which such Grantor now has or at any time in the future may acquire any
right, title or interest, except as provided in Subsection 3.3:

 

(a)           all Accounts;

 

(b)           all Money (including all cash);

 

(c)           all Cash Equivalents;

 

(d)           all Chattel Paper;

 

(e)           all Contracts;

 

(f)            all Deposit Accounts;

 

(g)           all Documents;

 

(h)           all Equipment;

 

(i)            all General Intangibles (including all Software);

 

(j)            all Instruments;

 

(k)           all Intellectual Property;

 

(l)            all Inventory;

 

(m)          all Investment Property;

 

(n)           all Letter-of-Credit Rights;

 

(o)           all Fixtures;

 

(p)           all Vehicles;

 

(q)           all Supporting Obligations;

 

21

--------------------------------------------------------------------------------


 

(r)            all Commercial Tort Claims constituting Commercial Tort Actions
described in Schedule 6 (together with any Commercial Tort Actions subject to a
further writing provided in accordance with Subsection 5.2.12);

 

(s)           all books and records relating to the foregoing (including without
limitation all books, customer lists, and records, whether tangible or
electronic, which contain any information or data relating to any of the
foregoing);

 

(t)            the Collateral Proceeds Account; and

 

(u)           to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing;

 

provided that, Collateral shall not include any Pledged Collateral, or any
property or assets described in the proviso to the definition of Pledged Stock.

 

3.2           Pledged Collateral.  Each Granting Party that is a Pledgor, hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of the Pledged Collateral of such Pledgor now owned or
at any time hereafter acquired by such Pledgor, and any Proceeds thereof, as
collateral security for the prompt and complete performance when due (whether at
the stated maturity, by acceleration or otherwise) of the Obligations of such
Pledgor, except as provided in Subsection 3.3.

 

3.3           Certain Limited Exceptions.  No security interest is or will be
granted pursuant to this Agreement or any other Security Document in any right,
title or interest of any Granting Party under or in, and “Collateral” and
“Pledged Collateral” shall not include the following (collectively, the
“Excluded Assets”):

 

(a)           any Instruments, Contracts, Chattel Paper, General Intangibles,
Copyright Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses
or other contracts or agreements with or issued by Persons other than Holdings,
a Subsidiary of Holdings or the Parent Borrower or an Affiliate of any of the
foregoing,(collectively, “Restrictive Agreements”) that would otherwise be
included in the Security Collateral (and such Restrictive Agreements shall not
be deemed to constitute a part of the Security Collateral) for so long as, and
to the extent that, the granting of such a security interest pursuant hereto
would result in a breach, default or termination of such Restrictive Agreements
(in each case, except to the extent that, pursuant to the Code or other
applicable law, the granting of security interests therein can be made without
resulting in a breach, default or termination of such Restrictive Agreements);

 

(b)           any Equipment or other property that would otherwise be included
in the Security Collateral (and such Equipment or other property shall not be
deemed to constitute a part of the Security Collateral) if such Equipment or
other property (x) (A) is subject to a Lien described in Subsection 8.14(d) or
(e) (with respect to a Lien described in Subsection 8.14(d)) of the Credit
Agreement or (B) is subject to a Lien described in clause (h) with respect to
Purchase Money Obligations and Capitalized Lease Obligations or (o) (with
respect to such Liens described in clause (h)) of the definition of “Permitted

 

22

--------------------------------------------------------------------------------


 

Liens” in the Term Loan Credit Agreement or (y) (A) is subject to any Lien in
described in Subsection 8.14(q) of the Credit Agreement or (B) is subject to any
Lien in respect of Hedging Obligations (as defined in the Term Loan Credit
Agreement) permitted by Subsection 8.6 of the Term Loan Credit Agreement as a
“Permitted Lien” pursuant to clause (h) of the definition thereof in the Term
Loan Credit Agreement (but in each case only for so long as such Liens are in
place), and such Equipment or other property consists solely of (i) cash, Cash
Equivalents or Temporary Cash Investments, together with proceeds, dividends and
distributions in respect thereof, (ii) any assets relating to such assets,
proceeds, dividends or distributions or to any Hedging Obligations, and/or
(iii) any other assets consisting of, relating to or arising under or in
connection with (1) any Interest Rate Agreements, Currency Agreements or
Commodities Agreements or (2) any other agreements, instruments or documents
related to any Hedging Obligations or to any of the assets referred to in any of
subclauses (i) through (iii) of this subclause (B);

 

(c)           any property (and/or related rights and/or assets) that (A) would
otherwise be included in the Security Collateral (and such property (and/or
related rights and/or assets) shall not be deemed to constitute a part of the
Security Collateral) if such property has been sold or otherwise transferred in
connection with a Sale and Leaseback Transaction permitted under Subsection 8.5
of the Credit Agreement or clause (x) of the definition of “Asset Disposition”
in the Term Loan Credit Agreement, or (B) is subject to any Liens permitted
under Subsection 8.14 of the Credit Agreement or Subsection 8.6 of the Term Loan
Credit Agreement which relates to property subject to any such Sale and
Leaseback Transaction or general intangibles related thereto (but only for so
long as such Liens are in place), provided that, notwithstanding the foregoing,
a security interest of the Collateral Agent shall attach to any money,
securities or other consideration received by any Grantor as consideration for
the sale or other disposition of such property as and to the extent such
consideration would otherwise constitute Security Collateral;

 

(d)           Capital Stock (including for these purposes any investment deemed
to be Capital Stock for United States tax purposes) which is described in the
proviso to the definition of Pledged Stock;

 

(e)           Capital Stock that constitutes de minimis shares of a Foreign
Subsidiary held by any Granting Party as a nominee or in a similar capacity;

 

(f)            any Money, cash, checks, other negotiable instruments, funds and
other evidence of payment held in any Deposit Account of the Parent Borrower or
any of its Subsidiaries in the nature of a security deposit with respect to
obligations for the benefit of the Parent Borrower or any of its Subsidiaries,
which must be held for or returned to the applicable counterparty under
applicable law or pursuant to Contractual Obligations;

 

(g)           the Merger Agreement and any rights therein or arising thereunder
(except any proceeds of the Merger Agreement);

 

(h)           any interest in leased real property (including Fixtures related
thereto) (and there shall be no requirement to deliver landlord lien waivers,
estoppels or collateral access letters);

 

23

--------------------------------------------------------------------------------


 

(i)            any fee interest in owned real property (including Fixtures
related thereto) if the fair market value of such fee interest is less than
$5,000,000 individually;

 

(j)            (x) any assets subject to certificate of title (other than
Vehicles) and (y) any Vehicles owned by a Grantor that are subject to an
agreement with a Governmental Authority that validly prohibits the creation of a
security interest or lien thereon or which would be breached or give any party
the right to terminate it as a result of creation of a security interest or
lien, including, without limitation, any restrictions related to any Municipal
Contract Liens;

 

(k)           Letter of Credit Rights and Commercial Tort Claims individually
with a value of less than $3,000,000;

 

(l)            assets to the extent the granting or perfecting of a security
interest in such assets would result in costs or other consequences to Holdings
or any of its Subsidiaries as reasonably determined in writing by the Parent
Borrower, the Administrative Agent and, to the extent such assets would
otherwise constitute ABL Priority Collateral, the Collateral Agent, that are
excessive in view of the benefits that would be obtained by the Secured Parties;

 

(m)          those assets over which the granting of security interests in such
assets would be prohibited by contract permitted under the Credit Agreement,
applicable law or regulation or the organizational or joint venture documents of
any non-wholly owned Subsidiary (including permitted liens, leases and licenses)
(in each case, after giving effect to the applicable anti-assignment provisions
of the Code, other than proceeds and receivables thereof to the extent that
their assignment is expressly deemed effective under the Code notwithstanding
such prohibitions), or to the extent that such security interests would result
in material adverse tax consequences as reasonably determined in writing by the
Parent Borrower and consented to by the Collateral Agent (such consent not to be
unreasonably withheld or delayed) (it being understood that the Lenders shall
not require the Parent Borrower or any of its subsidiaries to enter into any
security agreements or pledge agreements governed by foreign law);

 

(n)           any assets specifically requiring perfection through control
agreements (including cash, deposit accounts or other bank or securities
accounts) other than Loan Party DDAs, Loan Party Concentration Accounts, the
Core Concentration Account and Blocked Accounts (in each case only to the extent
required pursuant to Subsection 4.16 of the Credit Agreement, provided that no
Loan Party shall be required to enter into a control agreement covering any
Government Receivables Deposit Accounts);

 

(o)           Foreign Intellectual Property;

 

(p)           any aircraft, airframes, aircraft engines or helicopters, or any
Equipment or other assets constituting a part thereof;

 

(q)           any Excluded Vehicles;

 

24

--------------------------------------------------------------------------------


 

(r)            any property that would not otherwise be ABL Priority Collateral
and is an Excluded Asset (as such term is defined in the Term Loan Collateral
Agreement); and

 

(s)           any Capital Stock and other securities of a Subsidiary to the
extent that the pledge of or grant of any other Lien on such Capital Stock and
other securities for the benefit of the holders of Additional Term Obligations
incurred in the form of notes (or the holders of any notes that restructure,
refund, replace or refinance the Term Loans or such Additional Term Obligations)
results in the Company being required to file separate financial statements of
such Subsidiary with the Securities and Exchange Commission (or any other
governmental authority) pursuant to either Rule 3-10 or 3-16 of Regulation S-X
under the Securities Act, or any other law, rule or regulation as in effect from
time to time, but only to the extent necessary to not be subject to such
requirement.

 

For the avoidance of doubt, if any Grantor receives any payment or other amount
under the Merger Agreement, such payment or other amount shall constitute
Collateral when and if actually received by such Grantor, to the extent set
forth in Subsection 3.1.

 

For purposes of this Subsection 3.3, the terms “Commodities Agreements”,
“Currency Agreements”, “Hedging Obligations”, and “Interest Rate Agreements”
shall have the meanings given to such terms in the ABL/Term Loan Intercreditor
Agreement.

 

3.4           Intercreditor Relations. Notwithstanding anything herein to the
contrary, it is the understanding of the parties that the Liens granted pursuant
to Subsections 3.1 and 3.2 shall (a) with respect to all Security Collateral
other than Security Collateral constituting ABL Priority Collateral, (x) prior
to the Discharge of Term Loan Obligations (as defined in the ABL/Term Loan
Intercreditor Agreement), be subject and subordinate to the Liens granted to the
Term Loan Agent for the benefit of the Term Loan Secured Parties to secure the
Term Loan Facility Obligations pursuant to the Term Loan Collateral Agreement
and (y) prior to the Discharge of Additional Term Obligations (as defined in the
ABL/Term Loan Intercreditor Agreement), be subject and subordinate to the Liens
granted to any Additional Term Agent for the benefit of the holders of the
Additional Term Obligations to secure the Additional Term Obligations pursuant
to any Additional Term Collateral Documents as and to the extent provided for
therein, and (b) with respect to all Security Collateral, prior to the Discharge
of Additional ABL Obligations (as defined in the ABL/Term Loan Intercreditor
Agreement), be pari passu and equal in priority to the Liens granted to any
Additional ABL Agent for the benefit of the holders of the applicable Additional
ABL Obligations to secure such Additional ABL Obligations pursuant to the
applicable Additional ABL Collateral Documents (except, in the case of this
clause (b), as may be separately otherwise agreed between the Collateral Agent,
on behalf of itself and the Secured Parties, and any Additional ABL Agent, on
behalf of itself and the Additional ABL Secured Parties represented thereby). 
The Collateral Agent acknowledges and agrees that the relative priority of the
Liens granted to the Collateral Agent, the Administrative Agent, the Term Loan
Agent and any Additional Agent shall be determined solely pursuant to the
applicable Intercreditor Agreements, and not by priority as a matter of law or
otherwise.  Notwithstanding anything herein to the contrary, the Liens and
security interest granted to the Collateral Agent pursuant to this Agreement and
the exercise of any right or remedy by the Collateral Agent hereunder are
subject to the provisions of the applicable Intercreditor Agreements.  In the
event of any conflict between the terms of any Intercreditor Agreement and

 

25

--------------------------------------------------------------------------------


 

this Agreement, the terms of such Intercreditor Agreement shall govern and
control as among (i) the Collateral Agent, the Term Loan Agent and any
Additional Agent, in the case of the ABL/Term Loan Intercreditor Agreement,
(ii) the Collateral Agent and Additional ABL Agent, in the case of the Junior
Lien Intercreditor Agreement, and (iii) the Collateral Agent and any other
secured creditor (or agent therefor) party thereto, in the case of any Other
Intercreditor Agreement.  In the event of any such conflict, each Grantor may
act (or omit to act) in accordance with such Intercreditor Agreement, and shall
not be in breach, violation or default of its obligations hereunder by reason of
doing so.  Notwithstanding any other provision hereof, (x) for so long as Term
Loan Facility Obligations or any Additional Term Obligations remain outstanding,
any obligation hereunder to deliver to the Collateral Agent any Security
Collateral constituting Term Loan Priority Collateral shall be satisfied by
causing such Term Loan Priority Collateral to be delivered to the Term Loan
Agent or the applicable Term Collateral Representative (as defined in the
ABL/Term Loan Intercreditor Agreement) to be held in accordance with the
ABL/Term Loan Intercreditor Agreement and (y) for so long as any Additional ABL
Obligations remain outstanding, any obligation hereunder to deliver to the
Collateral Agent any Security Collateral shall be satisfied by causing such
Security Collateral to be delivered to the applicable Collateral Representative
or any Additional ABL Agent to be held in accordance with the applicable
Intercreditor Agreement.

 

SECTION 4

 

Representations and Warranties

 

4.1           Representations and Warranties of Each Guarantor.  To induce the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Guarantor hereby represents and warrants to the
Collateral Agent and each other Secured Party that the representations and
warranties set forth in Section 5 of the Credit Agreement as they relate to such
Guarantor or to the Loan Documents to which such Guarantor is a party, each of
which representations and warranties is hereby incorporated herein by reference,
are true and correct in all material respects, and the Collateral Agent and each
other Secured Party shall be entitled to rely on each of such representations
and warranties as if fully set forth herein; provided that each reference in
each such representation and warranty to the Parent Borrower’s knowledge shall,
for the purposes of this Subsection 4.1, be deemed to be a reference to such
Guarantor’s knowledge.

 

4.2           Representations and Warranties of Each Grantor.  To induce the
Collateral Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby represents and warrants to the
Collateral Agent and each other Secured Party that, in each case after giving
effect to the Transactions and subject to Subsection 6.9:

 

4.2.1        Title; No Other Liens.  Except for the security interests granted
to the Collateral Agent for the benefit of the Secured Parties pursuant to this
Agreement and the other Liens permitted to exist on such Grantor’s Collateral by
the Credit Agreement (including, without limitation, Subsection 8.14 thereof),
such Grantor owns each item of such Grantor’s Collateral free and clear of any
and all Liens.  As of the Closing Date, except as set forth on Schedule 3,
(x) in the case of the ABL Priority Collateral, no

 

26

--------------------------------------------------------------------------------


 

currently effective financing statement or other similar public notice with
respect to any Lien securing Indebtedness on all or any part of such Grantor’s
ABL Priority Collateral is on file or of record in any public office in the
United States of America, any state, territory or dependency thereof or the
District of Columbia and (y) in the case of the Term Loan Priority Collateral,
to the knowledge of such Grantor, no currently effective financing statement or
other similar public notice with respect to any Lien securing Indebtedness on
all or any part of such Grantor’s Term Loan Priority Collateral is on file or of
record in any public office in the United States of America, any state,
territory or dependency thereof or the District of Columbia, except, in each
case, such as have been filed in favor of the Collateral Agent for the benefit
of the Secured Parties pursuant to this Agreement or as are permitted by the
Credit Agreement (including, without limitation, Subsection 8.14 thereof) or any
other Loan Document or for which termination statements will be delivered on the
Closing Date.

 

4.2.2        Perfected First Priority Liens. (a)  This Agreement is effective to
create, as collateral security for the Obligations of such Grantor, valid and
enforceable Liens on such Grantor’s Security Collateral in favor of the
Collateral Agent for the benefit of the Secured Parties, except as to
enforcement, as may be limited by applicable domestic or foreign bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights’ generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing and (ii) with respect to
Restricted Government Accounts and Government Accounts Receivable, as may be
limited by applicable state or federal laws, rules and regulations.

 

(b)                   Except with regard to (i) Liens (if any) on Specified
Assets and (ii) any rights in favor of the United States government as required
by law (if any), upon the completion of the Filings and, with respect to
Instruments, Chattel Paper and Documents upon the earlier of such Filing or the
delivery to and continuing possession by the Collateral Agent, the Term Loan
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, of all
Instruments, Chattel Paper and Documents a security interest in which is
perfected by possession, and the obtaining and maintenance of “control” (as
described in the Code) by the Collateral Agent, the Administrative Agent, the
Term Loan Agent, the applicable Collateral Representative or any Additional
Agent, as applicable (or their respective agents appointed for purposes of
perfection), in accordance with the applicable Intercreditor Agreement of all
Deposit Accounts, Blocked Accounts, the Collateral Proceeds Account, Electronic
Chattel Paper and Letter of Credit Rights a security interest in which is
perfected by “control”(in the case of Deposit Accounts and Blocked Accounts to
the extent required under Subsection 4.16 of the Credit Agreement) and in the
case of Commercial Tort Actions (other than such Commercial Tort Actions listed
on Schedule 6 on the date of this Agreement, the taking of the actions required
by Subsection 5.2.12, the Liens created pursuant to this Agreement will
constitute valid Liens on and (to the extent provided herein) perfected security
interests in such Grantor’s Collateral in favor of the Collateral Agent for the
benefit of the Secured Parties, and will be prior to all other Liens of all
other Persons securing Indebtedness, in each case other than Permitted Liens
(and subject to any applicable Intercreditor Agreement), and enforceable as such
as against all

 

27

--------------------------------------------------------------------------------


 

other Persons other than Ordinary Course Transferees, except to the extent that
the recording of an assignment or other transfer of title to the Collateral
Agent, the Administrative Agent, the Term Loan Agent, the applicable Collateral
Representative or any Additional Agent (in accordance with the applicable
Intercreditor Agreement) or the recording of other applicable documents in the
United States Patent and Trademark Office or United States Copyright Office may
be necessary for perfection or enforceability, and except as to enforcement,
(x) as may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights’ generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing and (y) with respect to
Restricted Government Accounts and Government Accounts Receivable, as may be
limited by applicable state or federal laws, rules and regulations.  As used in
this Subsection 4.2.2(b), the following terms shall have the following meanings:

 

“Filings”: the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, and (iii) any filings after
the Closing Date in any other jurisdiction as may be necessary under any
Requirement of Law.

 

“Financing Statements”: the financing statements delivered to the Collateral
Agent by such Grantor on the Closing Date for filing in the jurisdictions listed
in Schedule 4.

 

“Ordinary Course Transferees”: (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

 

“Specified Assets”: the following property and assets of such Grantor:

 

(1)           Patents, Patent Licenses, Trademarks and Trademark Licenses to the
extent that (a) Liens thereon cannot be perfected by the filing of financing
statements under the Uniform Commercial Code or by the filing and acceptance of
intellectual property security agreements in the United States Patent and
Trademark Office or (b) such Patents, Patent Licenses, Trademarks and Trademark
Licenses are not, individually or in the aggregate, material to the business of
the Parent Borrower and its Subsidiaries taken as a whole;

 

(2)           Copyrights and Copyright Licenses with respect thereto and
Accounts or receivables arising therefrom to the extent that (a) Liens thereon
cannot be perfected by filing and acceptance of intellectual property security
agreements in the United States

 

28

--------------------------------------------------------------------------------


 

Copyright Office or (b) the Uniform Commercial Code as in effect from time to
time in the relevant jurisdiction is not applicable to the creation or
perfection of Liens thereon;

 

(3)           Collateral for which the perfection of Liens thereon requires
filings in or other actions under the laws of jurisdictions outside of the
United States of America, any State, territory or dependency thereof or the
District of Columbia;

 

(4)           Goods included in Collateral received by any Person from any
Grantor for “sale or return” within the meaning of Section 2-326(1)(b) of the
Uniform Commercial Code of the applicable jurisdiction, to the extent of claims
of creditors of such Person;

 

(5)           Fixtures, Vehicles, any other assets subject to certificates of
title and Money; and Cash Equivalents (except to the extent maintained in a
Blocked Account and other than Cash Equivalents constituting Investment Property
to the extent a security interest is perfected by the filing of a financing
statement under the Uniform Commercial Code);

 

(6)           Proceeds of Accounts or Inventory which do not themselves
constitute Collateral or which do not constitute identifiable Cash Proceeds or
which have not yet been transferred to or deposited in the Collateral Proceeds
Account (if any) or to a Blocked Account; and,

 

(7)           Uncertificated securities (to the extent a security interest is
not perfected by the filing of a financing statement).

 

4.2.3     Jurisdiction of Organization.  On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4.

 

4.2.4       Farm Products.  None of such Grantor’s Collateral constitutes, or is
the Proceeds of, Farm Products.

 

4.2.5       Accounts Receivable.  The amounts represented by such Grantor to the
Administrative Agent or the other Secured Parties from time to time as owing by
each account debtor or by all account debtors in respect of such Grantor’s
Accounts Receivable constituting Security Collateral will at such time be the
correct amount, in all material respects, actually owing by such account debtor
or debtors thereunder, except to the extent that appropriate reserves therefor
have been established on the books of such Grantor in accordance with GAAP. 
Unless otherwise indicated in writing to the Administrative Agent, each Account
Receivable of such Grantor arises out of a bona fide sale and delivery of goods
or rendition of services by such Grantor.  Such Grantor has not given any
account debtor any deduction in respect of the amount due under any such
Account, except in the ordinary course of business or as such Grantor may
otherwise advise the Administrative Agent in writing.

 

4.2.6       Patents, Copyrights and Trademarks.  Schedule 5 lists all material
Trademarks, material Copyrights and material Patents, in each case, registered
in the United States Patent and Trademark Office or the United States Copyright
Office, as applicable, and owned by such Grantor in its own name as of the date
hereof, and all material Trademark Licenses, all material Copyright Licenses and
all material Patent Licenses (including, without

 

29

--------------------------------------------------------------------------------


 

limitation, material Trademark Licenses for registered Trademarks, material
Copyright Licenses for registered Copyrights and material Patent Licenses for
registered Patents but excluding licenses to commercially available
“off-the-shelf” software) owned by such Grantor in its own name as of the date
hereof, in each case, that is solely United States Intellectual Property.

 

4.3           Representations and Warranties of Each Pledgor.  To induce the
Collateral Agent, the Administrative Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, each Pledgor hereby represents and
warrants to the Collateral Agent and each other Secured Party that:

 

4.3.1       Except as provided in Subsection 3.3, the shares of Pledged Stock
pledged by such Pledgor hereunder constitute (i) in the case of shares of a
Domestic Subsidiary, all the issued and outstanding shares of all classes of the
Capital Stock of such Domestic Subsidiary owned by such Pledgor and (ii) in the
case of any Pledged Stock constituting Capital Stock of any Foreign Subsidiary,
such percentage (not more than 65%) as is specified on Schedule 2 of all the
issued and outstanding shares of all classes of the Capital Stock of each such
Foreign Subsidiary owned by such Pledgor.

 

4.3.2       [Reserved].

 

4.3.3       Such Pledgor is the record and beneficial owner of, and has good
title to, the Pledged Securities pledged by it hereunder, free of any and all
Liens securing Indebtedness owing to any other Person, except the security
interest created by this Agreement and Permitted Liens.

 

4.3.4       Upon the delivery to the Collateral Agent, the Term Loan Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, of the certificates
evidencing the Pledged Securities held by such Pledgor together with executed
undated stock powers or other instruments of transfer, the security interest
created in such Pledged Securities constituting certificated securities by this
Agreement, assuming the continuing possession of such Pledged Securities by the
Collateral Agent, the Term Loan Agent, the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement, will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the Term
Loan Agent, the applicable Collateral Representative and any Additional Agent)
security interest in such Pledged Securities to the extent provided in and
governed by the Code, enforceable in accordance with its terms against all
creditors of such Pledgor and any Persons purporting to purchase such Pledged
Securities from such Pledgor to the extent provided in and governed by the Code,
in each case subject to Permitted Liens (and any applicable Intercreditor
Agreement), and except as to enforcement, as may be limited by applicable
domestic or foreign bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights’ generally, general equitable principles (whether considered
in a proceeding in equity or at law) and an implied covenant of good faith and
fair dealing.

 

30

--------------------------------------------------------------------------------


 

4.3.5       Upon the earlier of (x) (to the extent a security interest in
uncertificated securities may be perfected by the filing of a financing
statement) the filing of the financing statements listed on Schedule 3 or
pursuant to Subsection 7.9 of the Credit Agreement and (y) the obtaining and
maintenance of “control” (as described in the Code) by the Collateral Agent, the
Term Loan Agent, the applicable Collateral Representative or any Additional
Agent (or their respective agents appointed for purposes of perfection), as
applicable, in accordance with the applicable Intercreditor Agreement, of all
Pledged Securities that constitute uncertificated securities, the security
interest created by this Agreement in such Pledged Securities that constitute
uncertificated securities, will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the Term
Loan Agent, the applicable Collateral Representative and any Additional Agent)
security interest in such Pledged Securities constituting uncertificated
securities to the extent provided in and governed by the Code, enforceable in
accordance with its terms against all creditors of such Pledgor and any persons
purporting to purchase such Pledged Securities from such Pledgor, to the extent
provided in and governed by the Code, in each case subject to Permitted Liens
(and any applicable Intercreditor Agreement), and except as to enforcement, as
may be limited by applicable domestic or foreign bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights’ generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

4.3.6       Letter-of-Credit Rights.  Schedule 7 lists all Letter-of-Credit
Rights not constituting Excluded Assets owned by any Grantor on the date hereof.

 

SECTION 5

 

Covenants

 

5.1           Covenants of Each Guarantor.  Each Guarantor covenants and agrees
with the Collateral Agent and the other Secured Parties that, from and after the
date of this Agreement until the earliest to occur of (i) the date upon which
the Loans, any Reimbursement Obligations, and all other Obligations then due and
owing, shall have been paid in full in cash, no Letter of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent) and the Commitments shall have terminated, (ii) as to any Guarantor, the
date upon which all the Capital Stock of such Guarantor shall have been sold or
otherwise disposed of (to a Person other than Holdings, the Parent Borrower or
any Restricted Subsidiary) in accordance with the terms of the Credit Agreement
or (iii) as to any Guarantor, the designation of such Guarantor as an
Unrestricted Subsidiary, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Restricted Subsidiaries.

 

5.2           Covenants of Each Grantor.  Subject to Subsection 6.9, each
Grantor covenants and agrees with the Collateral Agent and the other Secured
Parties that, from and after the date of this Agreement until the earliest to
occur of (i) the date upon which the Loans, any Reimbursement Obligations, and
all other Obligations then due and owing shall have been paid

 

31

--------------------------------------------------------------------------------


 

in full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent) and the Commitments shall
have terminated, (ii) as to any Grantor, the date upon which all the Capital
Stock of such Grantor shall have been sold or otherwise disposed of (to a Person
other than Holdings, the Parent Borrower or any Restricted Subsidiary) in
accordance with the terms of the Credit Agreement or (iii) as to any Grantor,
the designation of such Grantor as an Unrestricted Subsidiary:

 

5.2.1       Delivery of Instruments and Chattel Paper.  If any amount payable
under or in connection with any of such Grantor’s Collateral shall be or become
evidenced by any Instrument or Chattel Paper, such Grantor shall (except as
provided in the following sentence) be entitled to retain possession of all
Collateral of such Grantor evidenced by any Instrument or Chattel Paper, and
shall hold all such Collateral in trust for the Collateral Agent, for the
benefit of the Secured Parties.  In the event that an Event of Default shall
have occurred and be continuing, upon the request of the Collateral Agent, the
Term Loan Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
such Instrument or Chattel Paper shall be promptly delivered to the Collateral
Agent, the Term Loan Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, duly indorsed in a manner reasonably satisfactory to the Collateral
Agent, the Term Loan Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, to be held as Collateral pursuant to this Agreement.  Such Grantor
shall not permit any other Person to possess any such Collateral at any time
other than in connection with any sale or other disposition of such Collateral
in a transaction permitted by the Credit Agreement or as contemplated by the
Intercreditor Agreements.

 

5.2.2       [Reserved].

 

5.2.3       Payment of Obligations.  Such Grantor will pay and discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all material taxes, assessments and governmental charges or levies
imposed upon such Grantor’s Collateral or in respect of income or profits
therefrom, as well as all material claims of any kind (including, without
limitation, material claims for labor, materials and supplies) against or with
respect to such Grantor’s Collateral, except that no such tax, assessment,
charge, levy or claim need be paid, discharged or satisfied if the amount or
validity thereof is currently being contested in good faith by appropriate
proceedings and reserves in conformity with GAAP with respect thereto have been
provided on the books of such Grantor and except to the extent that the failure
to do so, in the aggregate, would not reasonably be expected to have a Material
Adverse Effect.

 

5.2.4       Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall use commercially reasonable efforts to maintain the
security interest created by this Agreement in such Grantor’s Collateral as a
perfected security interest as and to the extent described in Subsection 4.2.2
and to defend the security interest created by this Agreement in such Grantor’s
Collateral against the claims and demands of all Persons whomsoever (subject to
the other provisions hereof).

 

32

--------------------------------------------------------------------------------


 

(b)                   Such Grantor will furnish to the Collateral Agent from
time to time statements and schedules further identifying and describing such
Grantor’s ABL Priority Collateral and such other reports in connection with such
Grantor’s ABL Priority Collateral as the Collateral Agent may reasonably request
in writing, all in reasonable detail.

 

(c)                   At any time and from time to time, upon the written
request of the Collateral Agent, and at the sole expense of such Grantor, such
Grantor will promptly and duly execute and deliver such further instruments and
documents and take such further actions as the Collateral Agent may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted by such Grantor,
including, without limitation, the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any United States jurisdiction with respect to the security interests created
hereby; provided that, notwithstanding any other provision of this Agreement or
any other Loan Document, neither the Parent Borrower nor any Grantor will be
required to (u) assign any rights in Restricted Government Accounts or
Government Accounts Receivable in violation of applicable state or federal laws,
rules and regulations, (v) take any action in any jurisdiction other than the
United States of America, or required by the laws of any such non-U.S.
jurisdiction, or enter into any security agreement or pledge agreement governed
by the laws of any such non-U.S. jurisdiction, in order to create any security
interests (or other Liens) in assets located or titled outside of the United
States of America or to perfect any security interests (or other Liens) in any
Collateral, (w) deliver control agreements with respect to, or confer perfection
by “control” over, any deposit accounts, bank or securities account or other
Collateral, except (A) as required by Subsection 4.16 of the Credit Agreement
and (B) in the case of Collateral that constitutes Capital Stock or Intercompany
Notes in certificated form, delivering such Capital Stock or Intercompany Notes
to the Collateral Agent (or another Person as required under the ABL/Term Loan
Intercreditor Agreement), (x) take any action in order to perfect any security
interests in cash, deposit accounts or securities accounts constituting Excluded
Assets (except to the extent consisting of proceeds perfected by the filing of a
financing statement under the Code), (y) deliver landlord lien waivers,
estoppels or collateral access letters or (z) file any fixture filing with
respect to any security interest in Fixtures affixed to or attached to any real
property constituting Excluded Assets.

 

(d)                   The Collateral Agent may grant extensions of time for the
creation and perfection of security interests in, or the obtaining a delivery of
documents or other deliverables with respect to, particular assets of any
Grantor where it determines that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement or any other Security Documents.

 

5.2.5       Changes in Name, Jurisdiction of Organization, etc.  Such Grantor
will give prompt written notice to the Collateral Agent of any change in its
name or jurisdiction of organization (whether by merger of otherwise) (and in
any event within thirty (30) days of such change); provided that, promptly
thereafter such Grantor shall deliver to the Collateral Agent all additional
financing statements and other documents reasonably necessary to maintain the
validity, perfection and priority of the security interests created hereunder
and other documents reasonably requested by the Collateral Agent to maintain the
validity, perfection and priority of the security interests as and to the extent
provided for herein and upon receipt of such additional financing statements the
Collateral Agent shall either promptly

 

33

--------------------------------------------------------------------------------


 

file such additional financing statements or approve the filing of such
additional financing statements by such Grantor.  Upon any such approval such
Grantor shall proceed with the filing of the additional financing statements and
deliver copies (or other evidence of filing) of the additional filed financing
statements to the Collateral Agent.

 

5.2.6       Notices.  Such Grantor will advise the Collateral Agent and the
Administrative Agent promptly, in reasonable detail, of:

 

(a)                   any Lien (other than security interests created hereby or
Permitted Liens) on any of such Grantor’s ABL Priority Collateral which would
materially adversely affect the ability of the Collateral Agent to exercise any
of its remedies hereunder; and

 

(b)                   the occurrence of any other event which would reasonably
be expected to have a material adverse effect on the security interests in the
ABL Priority Collateral created hereby.

 

5.2.7       Pledged Stock.  In the case of each Grantor that is an Issuer, such
Issuer agrees that (i) it will be bound by the terms of this Agreement relating
to the Pledged Stock issued by it and will comply with such terms insofar as
such terms are applicable to it, (ii) it will notify the Collateral Agent
promptly in writing of the occurrence of any of the events described in
Subsection 5.3.1 with respect to the Pledged Stock issued by it and (iii) the
terms of Subsections 6.3(c) and 6.7 shall apply to it, mutatis mutandis, with
respect to all actions that may be required of it pursuant to Subsection
6.3(c) or 6.7 with respect to the Pledged Stock issued by it.

 

5.2.8       Accounts Receivable. (a) With respect to Accounts Receivable
constituting ABL Priority Collateral, such Grantor will not (i) grant any
extension of the time of payment of any of such Grantor’s Accounts Receivable,
(ii) compromise or settle any such Account Receivable for less than the full
amount thereof, (iii) release, wholly or partially, any Person liable for the
payment of any such Account Receivable, (iv) allow any credit or discount
whatsoever on any such Account Receivable or (v) amend, supplement or modify any
such Account Receivable, provided that notwithstanding any of the above, such
extensions, compromises, settlements, releases, credits, discounts, amendments,
supplements or modifications shall be permitted if (A) they occur in the
ordinary course of business (it being acknowledged that each Grantor in the
ordinary course of its business compromises and settles Accounts Receivable for
significantly less than the full amount thereof and routinely gives significant
credits or discounts), (B) they are otherwise permitted by the Loan Documents,
or (C) they would not reasonably be expected to materially adversely affect the
value of the Accounts Receivable constituting ABL Priority Collateral taken as a
whole.

 

(b)                   Such Grantor will deliver to the Collateral Agent a copy
of each material demand, notice or document received by it from any obligor
under the Accounts Receivable constituting ABL Priority Collateral that disputes
the validity or enforceability of more than 5% of the aggregate amount of the
then outstanding Accounts Receivable.

 

5.2.9       Maintenance of Records. (a) Such Grantor will keep and maintain at
its own cost and expense reasonably satisfactory and complete records of its
Collateral,

 

34

--------------------------------------------------------------------------------


 

including, without limitation, a record of all payments received and all credits
granted with respect to such Collateral; provided that with respect to the Term
Loan Priority Collateral, the satisfactory maintenance of such records shall be
determined in good faith by such Grantor or the Parent Borrower.

 

(b)                   In the case of ABL Priority Collateral, such Grantor shall
mark the records referred to in the preceding clause (a) to evidence this
Agreement and the Liens and the security interests created hereby.

 

5.2.10             Acquisition of Intellectual Property.  Within ninety (90)
days after the end of each calendar year, such Grantor will notify the
Collateral Agent of any acquisition by such Grantor of (i) any registration of
any material United States Copyright, Patent or Trademark or (ii) any exclusive
rights under a material United States Copyright License, Patent License or
Trademark License constituting Collateral, and shall take such actions as may be
reasonably requested by the Collateral Agent (but only to the extent such
actions are within such Grantor’s control) to perfect the security interest
granted to the Collateral Agent and the other Secured Parties therein, to the
extent provided herein in respect of any United States Copyright, Patent or
Trademark constituting Collateral on the date hereof, by (x) the execution and
delivery of an amendment or supplement to this Agreement (or amendments to any
such agreement previously executed or delivered by such Grantor) and/or (y) the
making of appropriate filings (I) of financing statements under the Uniform
Commercial Code of any applicable jurisdiction and/or (II) in the United States
Patent and Trademark Office, or with respect to Copyrights and Copyright
Licenses, the United States Copyright Office).

 

5.2.11             [Reserved].

 

5.2.12             Commercial Tort Actions.  All Commercial Tort Actions of each
Grantor in existence on the date of this Agreement, known to such Grantor on the
date hereof, are described in Schedule 6 hereto.  If any Grantor shall at any
time after the date of this Agreement acquire a Commercial Tort Action, such
Grantor shall promptly notify the Collateral Agent thereof in a writing signed
by such Grantor and describing the details thereof and shall grant to the
Collateral Agent in such writing a security interest therein and in the proceeds
thereof, all upon and subject to the terms of this Agreement.

 

5.2.13             Deposit Accounts; Etc.  Such Grantor shall take, or refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no breach of Subsection 4.16 of the
Credit Agreement is caused by the failure to take such action or to refrain from
taking such action by such Grantor or any of its Subsidiaries.

 

5.2.14             Protection of Trademarks.  Such Grantor shall, with respect
to any Trademarks that are material to the business of such Grantor, use
commercially reasonable efforts not to cease the use of any of such Trademarks
or fail to maintain the level of the quality of products sold and services
rendered under any of such Trademarks at a level at least substantially
consistent with the quality of such products and services as of the date hereof,
and shall use commercially reasonable efforts to take all steps reasonably
necessary to ensure

 

35

--------------------------------------------------------------------------------


 

that licensees of such Trademarks use such consistent standards of quality,
except as would not reasonably be expected to have a Material Adverse Effect.

 

5.2.15             Protection of Intellectual Property.  Subject to and except
as permitted by the Term Loan Credit Agreement, such Grantor shall use
commercially reasonable efforts not to do any act or omit to do any act whereby
any of the Intellectual Property that is material to the business of Grantor may
lapse, expire, or become abandoned, or unenforceable, except as would not
reasonably be expected to have a Material Adverse Effect.

 

5.2.16             Assignment of Letter of Credit Rights.  In the case of any
Letter-of-Credit Rights of any Grantor not constituting Excluded Assets acquired
following the Closing Date and constituting ABL Priority Collateral, such
Grantor shall use its commercially reasonable efforts to promptly obtain the
consent of the issuer thereof and any nominated person thereon to the assignment
of the proceeds of the related letter of credit in accordance with
Section 5-114(c) of the Code.

 

5.3           Covenants of Each Pledgor.  Each Pledgor covenants and agrees with
the Collateral Agent and the other Secured Parties that, from and after the date
of this Agreement until the earlier to occur of (i) the Loans, any Reimbursement
Obligations, and all other Obligations then due and owing shall have been paid
in full in cash, no Letter of Credit shall be outstanding (except for Letters of
Credit that have been cash collateralized or otherwise provided for in a manner
reasonably satisfactory to the Administrative Agent) and the Commitments shall
have terminated, (ii) as to any Pledgor, all the Capital Stock of such Pledgor
shall have been sold or otherwise disposed of (to a Person other than Holdings,
the Parent Borrower or any Restricted Subsidiary) as permitted under the terms
of the Credit Agreement or (iii) the designation of such Pledgor as an
Unrestricted Subsidiary:

 

5.3.1               Additional Shares.  If such Pledgor shall, as a result of
its ownership of its Pledged Stock, become entitled to receive or shall receive
any stock certificate (including, without limitation, any stock certificate
representing a stock dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), stock option or similar rights in respect
of the Capital Stock of any Issuer, whether in addition to, in substitution of,
as a conversion of, or in exchange for, any shares of the Pledged Stock, or
otherwise in respect thereof, such Pledgor shall accept the same as the agent of
the Collateral Agent and the other Secured Parties, hold the same in trust for
the Collateral Agent and the other Secured Parties and deliver the same
forthwith to the Collateral Agent (who will hold the same on behalf of the
Secured Parties), or the Term Loan Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement, in the exact form received, duly indorsed by
such Pledgor to the Collateral Agent, or the Term Loan Agent, any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor, to be held by the Collateral Agent, or the Term Loan Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, subject to the terms
hereof, as additional collateral security for the

 

36

--------------------------------------------------------------------------------


 

Obligations (subject to Subsection 3.3 and provided that in no event shall there
be pledged, nor shall any Pledgor be required to pledge, more than 65% of any
series of outstanding Capital Stock (including for these purposes any investment
deemed to be Capital Stock for United States tax purposes) of any Foreign
Subsidiary pursuant to this Agreement).  If an Event of Default shall have
occurred and be continuing, any sums paid upon or in respect of the Pledged
Stock upon the liquidation or dissolution of any Issuer (except any liquidation
or dissolution of any Subsidiary of the Parent Borrower in accordance with the
Credit Agreement) shall be paid over to the Collateral Agent, or the Term Loan
Agent, any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement to be held
by the Collateral Agent, or the Term Loan Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement subject to the terms hereof as additional
collateral security for the Obligations, and in case any distribution of capital
shall be made on or in respect of the Pledged Stock or any property shall be
distributed upon or with respect to the Pledged Stock pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Collateral Agent, be
delivered to the Collateral Agent, or the Term Loan Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, to be held by the Collateral Agent,
or the Term Loan Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement subject to the terms hereof as additional collateral security for the
Obligations, in each case except as otherwise provided by the applicable
Intercreditor Agreement.  If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Pledgor,
such Pledgor shall, until such money or property is paid or delivered to the
Collateral Agent, the Term Loan Agent, the applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement hold such money or property in trust for the Secured
Parties, segregated from other funds of such Pledgor, as additional collateral
security for the Obligations.

 

5.3.2       [Reserved].

 

5.3.3       Pledged Notes.  Such Pledgor shall, on the date of this Agreement
(or on such later date upon which it becomes a party hereto pursuant to
Subsection 9.15) deliver to the Collateral Agent, or the Term Loan Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, all Pledged Notes then
held by such Pledgor, endorsed in blank or, at the request of the Collateral
Agent, endorsed to the Collateral Agent or the Term Loan Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement.  Furthermore, within ten
(10) Business Days after any Pledgor obtains a Pledged Note, such Pledgor shall
cause such Pledged Note to be delivered to the Collateral Agent, the Term Loan
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, endorsed
in blank or, at the request of the Collateral Agent, or the Term Loan Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, endorsed to the

 

37

--------------------------------------------------------------------------------


 

Collateral Agent, or the Term Loan Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
applicable Intercreditor Agreement.

 

5.3.4       Maintenance of Security Interest.

 

(a)                   Such Pledgor shall use commercially reasonable efforts to
defend the security interest created by this Agreement in such Pledgor’s Pledged
Collateral against the claims and demands of all Persons whomsoever.  At any
time and from time to time, upon the written request of the Collateral Agent and
at the sole expense of such Pledgor, such Pledgor will promptly and duly execute
and deliver such further instruments and documents and take such further actions
as the Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Pledgor provided that notwithstanding any other provision
of this Agreement or any other Loan Documents, neither the Parent Borrower nor
any Pledgor will be required to (u) assign any rights in Restricted Government
Accounts or Government Accounts Receivable in violation of applicable state or
federal laws, rules and regulations, (v) take any action in any jurisdiction
other than the United States of America, or required by the laws of any such
non-U.S. jurisdiction or enter into any security agreement or pledge agreement
governed by the laws of any such non-U.S. jurisdiction, in order to create any
security interests (or other Liens) in assets located or titled outside of the
United States of America or to perfect any security interests (or other Liens)
in any Collateral, (w) deliver control agreements with respect to, or confer
perfection by “control” over, any deposit accounts, bank or securities account
or other Collateral, except (A) as required by Subsection 4.16 of the Credit
Agreement and (B) in the case of Collateral that constitutes Capital Stock or
Intercompany Notes in certificated form, delivering such Capital Stock or
Intercompany Notes to the Collateral Agent (or another Person as required under
the ABL/Term Loan Intercreditor Agreement), (x) take any action in order to
perfect any security interests in cash, deposit accounts or securities accounts
constituting Excluded Assets (except to the extent consisting of proceeds
perfected by the filing of a financing statement under the Code), (y) deliver
landlord lien waivers, estoppels or collateral access letters or (z) file any
fixture filing with respect to any security interest in Fixtures affixed to or
attached to any real property constituting Excluded Assets.

 

(b)                   The Collateral Agent may grant extensions of time for the
creation and perfection of security interests in, or obtaining or delivery of
documents or other deliverables with respect to, particular assets of any
Pledgor where it determines that such action cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required to be accomplished by this Agreement or any other Security Documents.

 

5.4           Covenants of Holdings.  Holdings covenants and agrees with the
Collateral Agent and the other Secured Parties that, from and after the date of
this Agreement until the Loans, any Reimbursement Obligations, and all other
Obligations then due and owing, shall have been paid in full in cash, no Letter
of Credit shall be outstanding (other than Letters of Credit that have been cash
collateralized or otherwise provided for in a manner reasonably satisfactory to
the Administrative Agent) and the Commitments shall have terminated, Holdings
shall not conduct, transact or otherwise engage, or commit to conduct, transact
or otherwise engage, in any business or operations other than (i) transactions
contemplated by the Loan Documents or the provision of administrative, legal,
accounting and management services to, or

 

38

--------------------------------------------------------------------------------


 

on behalf of, any of its Subsidiaries, (ii) the acquisition and ownership of the
Capital Stock of any of its Subsidiaries and the exercise of rights and
performance of obligations in connection therewith, (iii) the entry into, and
exercise of rights and performance of obligations in respect of (A) the
Transaction Documents, this Agreement, any other Loan Documents, any Term
Documents and Additional Documents (as defined in the ABL/Term Loan
Intercreditor Agreement) and any other agreement listed on Schedule 8 to which
it is a party, as any such agreements may be amended, supplemented, waived or
otherwise modified from time to time, or replaced, renewed or extended from time
to time in a manner not materially adverse to the Lenders; and any guarantee of
Indebtedness or other obligations of any of its Subsidiaries permitted pursuant
to the Loan Documents; in each case as amended, supplemented waived or otherwise
modified from time to time, and any refinancings, refundings, renewals or
extensions thereof, (B) contracts and agreements with officers, directors and
employees of it or any Subsidiary thereof relating to their employment or
directorships, (C) insurance policies and related contracts and agreements, and
(D) equity subscription agreements, registration rights agreements, voting and
other stockholder agreements, engagement letters, underwriting agreements and
other agreements in respect of its equity securities or any offering, issuance
or sale thereof, including but not limited to in respect of the Management
Subscription Agreements, (iv) the offering, issuance, sale and repurchase or
redemption of, and dividends or distributions on its equity securities, (v) the
filing of registration statements, and compliance with applicable reporting and
other obligations, under federal, state or other securities laws, (vi) the
listing of its equity securities and compliance with applicable reporting and
other obligations in connection therewith, (vii) the retention of (and the entry
into, and exercise of rights and performance of obligations in respect of,
contracts and agreements with) transfer agents, private placement agents,
underwriters, counsel, accountants and other advisors and consultants,
(viii) the performance of obligations under and compliance with its certificate
of incorporation and by-laws, or any applicable law, ordinance, regulation,
rule, order, judgment, decree or permit, including, without limitation, as a
result of or in connection with the activities of its Subsidiaries, (ix) the
incurrence and payment of its operating and business expenses and any taxes for
which it may be liable, (x) making loans to or other Investments in, or
incurrence of Indebtedness from, its Subsidiaries as and to the extent not
prohibited by the Credit Agreement, (xi) the merger or consolidation into any
Parent Entity; provided that if Holdings is not the surviving entity, such
Parent Entity undertakes the obligations of Holdings under the Loan Documents
and (xii) other activities incidental or related to the foregoing.  This
Subsection 5.4 shall not be construed to limit the incurrence of Indebtedness by
Holding to any Person (subject to the preceding clause (x)).

 

SECTION 6

 

Remedial Provisions

 

6.1           Certain Matters Relating to Accounts. (a) At any time and from
time to time after the occurrence and during the continuance of an Event of
Default, subject to any applicable Intercreditor Agreement, the Collateral Agent
shall have the right to make test verifications of the Accounts Receivable
constituting Collateral in any reasonable manner and through any reasonable
medium that it reasonably considers advisable, and the relevant Grantor shall
furnish all such assistance and information as the Collateral Agent may
reasonably require in connection with such test verifications.  At any time and
from time to time after the

 

39

--------------------------------------------------------------------------------


 

occurrence and during the continuance of an Event of Default, subject to any
applicable Intercreditor Agreement, upon the Collateral Agent’s reasonable
request and at the expense of the relevant Grantor, such Grantor shall cause
independent public accountants or others reasonably satisfactory to the
Collateral Agent to furnish to the Collateral Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts Receivable constituting Collateral.

 

(b)                   The Collateral Agent hereby authorizes each Grantor to
collect such Grantor’s Accounts Receivable constituting Collateral and the
Collateral Agent may curtail or terminate said authority at any time, without
limiting the Collateral Agent’s rights under Subsection 4.16 of the Credit
Agreement, after the occurrence and during the continuance of an Event of
Default specified in Subsection 9.1(a) of the Credit Agreement, subject to any
applicable Intercreditor Agreement.  If required by the Collateral Agent at any
time, without limiting the Collateral Agent’s rights under Subsection 4.16 of
the Credit Agreement, after the occurrence and during the continuance of an
Event of Default specified in Subsection 9.1(a) of the Credit Agreement, subject
to any applicable Intercreditor Agreement, any Proceeds constituting payments or
other cash proceeds of Accounts Receivable constituting Collateral, when
collected by such Grantor, (i) shall be forthwith (and, in any event, within two
(2) Business Days of receipt by such Grantor) deposited in, or otherwise
transferred by such Grantor to, the Collateral Proceeds Account, subject to
withdrawal by the Collateral Agent for the account of the Secured Parties only
as provided in Subsection 6.5, and (ii) until so turned over, shall be held by
such Grantor in trust for the Collateral Agent and the other Secured Parties,
segregated from other funds of such Grantor.  All Proceeds constituting
collections or other cash proceeds of Accounts Receivable constituting
Collateral while held by the Collateral Account Bank (or by any Grantor in trust
for the benefit of the Collateral Agent and the other Secured Parties) shall
continue to be collateral security for all of the Obligations and shall not
constitute payment thereof until applied as hereinafter provided.  At any time
when an Event of Default specified in Subsection 9.1(a) of the Credit Agreement
has occurred and is continuing, subject to any applicable Intercreditor
Agreement, at the Collateral Agent’s election, each of the Collateral Agent and
the Administrative Agent may apply all or any part of the funds on deposit in
the Collateral Proceeds Account established by the relevant Grantor to the
payment of the Obligations of such Grantor then due and owing, such application
to be made as set forth in Subsection 6.5.  So long as no Event of Default has
occurred and is continuing, the funds on deposit in the Collateral Proceeds
Account shall be remitted as provided in Subsection 6.1(d).

 

(c)                   At any time and from time to time after the occurrence and
during the continuance of an Event of Default specified in Subsection 9.1(a) of
the Credit Agreement, subject to any applicable Intercreditor Agreement, at the
Collateral Agent’s request, each Grantor shall deliver to the Collateral Agent
copies or, if required by the Collateral Agent for the enforcement thereof or
foreclosure thereon, originals of all documents held by such Grantor evidencing,
and relating to, the agreements and transactions which gave rise to such
Grantor’s Accounts Receivable constituting Collateral, including, without
limitation, all statements relating to such Grantor’s Accounts Receivable
constituting Collateral and all orders, invoices and shipping receipts.

 

(d)           So long as no Event of Default has occurred and is continuing, the
Collateral Agent shall instruct the Collateral Account Bank to promptly remit
any funds on

 

40

--------------------------------------------------------------------------------


 

deposit in each Grantor’s Collateral Proceeds Account to a Blocked Account of
such Grantor, maintained in compliance with the provisions of Subsection 4.16 of
the Credit Agreement.  In the event that an Event of Default has occurred and is
continuing, subject to any applicable Intercreditor Agreement, the Collateral
Agent and the Grantors agree that the Collateral Agent, at its option, may
require that each Collateral Proceeds Account of each Grantor be established at
the Collateral Agent or at another institution reasonably acceptable to the
Collateral Agent.  Subject to Subsection 4.16 of the Credit Agreement, each
Grantor shall have the right, at any time and from time to time, to withdraw
such of its own funds from its own Blocked Accounts, and to maintain such
balances in its Blocked Accounts, as it shall deem to be necessary or desirable.

 

6.2           Communications with Obligors; Grantors Remain Liable. (a) The
Collateral Agent in its own name or in the name of others, may at any time and
from time to time after the occurrence and during the continuance of an Event of
Default specified in Subsection 9.1(a) of the Credit Agreement, subject to any
applicable Intercreditor Agreement, communicate with obligors under the Accounts
Receivable (other than Government Accounts Receivable prior to assignment
thereof established by or pursuant to the order of a court of competent
jurisdiction) constituting Collateral and parties to the Contracts (in each
case, to the extent constituting Collateral) to verify with them to the
Collateral Agent’s satisfaction the existence, amount and terms of any Accounts
Receivable or Contracts.

 

(b)                   Upon the request of the Collateral Agent at any time after
the occurrence and during the continuance of an Event of Default specified in
Subsection 9.1(a) of the Credit Agreement, subject to any applicable
Intercreditor Agreement, each Grantor shall notify obligors on such Grantor’s
Accounts Receivable and parties to such Grantor’s Contracts (in each case, to
the extent constituting Collateral, and with respect to Restricted Government
Accounts only if an assignment thereof has been established by the order of a
court of competent jurisdiction) that such Accounts Receivable and such
Contracts have been assigned to the Collateral Agent, for the benefit of the
Secured Parties, and that payments in respect thereof shall be made directly to
the Collateral Agent.

 

(c)                   Anything herein to the contrary notwithstanding, each
Grantor shall remain liable under each of such Grantor’s Accounts Receivable to
observe and perform all the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise thereto.  None of the Collateral Agent, the Administrative Agent or
any other Secured Party shall have any obligation or liability under any Account
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Collateral Agent or any other Secured Party
of any payment relating thereto, nor shall the Collateral Agent or any other
Secured Party be obligated in any manner to perform any of the obligations of
any Grantor under or pursuant to any Account Receivable (or any agreement giving
rise thereto) to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts that
may have been assigned to it or to which it may be entitled at any time or
times.

 

41

--------------------------------------------------------------------------------


 

6.3           Pledged Stock. (a) Unless an Event of Default shall have occurred
and be continuing and the Collateral Agent shall have given notice to the
relevant Pledgor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Subsection 6.3(b), each Pledgor shall be permitted to receive
all cash dividends and distributions paid in respect of the Pledged Stock
(subject to the last two sentences of Subsection 5.3.1) and all payments made in
respect of the Pledged Notes, and to exercise all voting and corporate rights
with respect to the Pledged Stock.

 

(b)                   If an Event of Default shall occur and be continuing and
the Collateral Agent shall give written notice of its intent to exercise such
rights to the relevant Pledgor or Pledgors (i) the Collateral Agent, or the Term
Loan Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the terms of each applicable Intercreditor
Agreement, shall have the right to receive any and all cash dividends, payments
or other Proceeds paid in respect of the Pledged Stock and make application
thereof to the Obligations of the relevant Pledgor as provided in the Credit
Agreement consistent with Subsection 6.5, and (ii) any or all of the Pledged
Stock shall be registered in the name of the Collateral Agent, the Term Loan
Agent, the applicable Collateral Representative or any Additional Agent or the
respective nominee thereof, and the Collateral Agent, the Term Loan Agent, the
applicable Collateral Representative or any Additional Agent, as applicable or
acting through its respective nominee, if applicable, in accordance with the
terms of each applicable Intercreditor Agreement, may thereafter exercise
(x) all voting, corporate and other rights pertaining to such Pledged Stock at
any meeting of shareholders of the relevant Issuer or Issuers or otherwise and
(y) any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Stock upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by the relevant Pledgor or the
Collateral Agent, or the Term Loan Agent, the applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with the
terms of each applicable Intercreditor Agreement, of any right, privilege or
option pertaining to such Pledged Stock, and in connection therewith, the right
to deposit and deliver any and all of the Pledged Stock with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Collateral Agent, the Term Loan Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the terms of each applicable Intercreditor Agreement, may reasonably
determine), all without liability to the maximum extent permitted by applicable
law (other than for its gross negligence or willful misconduct) except to
account for property actually received by it, but the Collateral Agent, or the
Term Loan Agent, the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the terms of each applicable
Intercreditor Agreement, shall have no duty, to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing, provided that the Collateral Agent, or the Term Loan
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the terms of each applicable Intercreditor
Agreement, shall not exercise any voting or other consensual rights pertaining
to the Pledged Stock in any way that would constitute an exercise of the
remedies described in Subsection 6.6 other than in accordance with Subsection
6.6.

 

42

--------------------------------------------------------------------------------


 

(c)                   Each Pledgor hereby authorizes and instructs each Issuer
or maker of any Pledged Securities pledged by such Pledgor hereunder to
(i) comply with any instruction received by it from the Collateral Agent in
writing with respect to Capital Stock in such Issuer that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Pledgor, and each Pledgor agrees that each Issuer or
maker shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the Collateral Agent.

 

6.4           Proceeds to Be Turned Over to the Collateral Agent.  In addition
to the rights of the Collateral Agent specified in Subsection 6.1 with respect
to payments of Accounts Receivable constituting Collateral, if an Event of
Default shall occur and be continuing, and the Collateral Agent shall have
instructed any Grantor to do so, all Proceeds of Collateral received by such
Grantor consisting of cash, checks and other Cash Equivalent items shall be held
by such Grantor in trust for the Collateral Agent and the other Secured Parties
hereto, or the Term Loan Agent and the other Term Loan Secured Parties or any
Additional Agent and the other applicable Additional Secured Parties (as defined
in the applicable Intercreditor Agreement), or the applicable Collateral
Representative, as applicable, in accordance with the terms of the applicable
Intercreditor Agreement, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Collateral Agent,
or the Term Loan Agent, the applicable Collateral Representative or any
Additional Agent, as applicable (or their respective agents appointed for
purposes of perfection), in accordance with the terms of the applicable
Intercreditor Agreement, in the exact form received by such Grantor (duly
indorsed by such Grantor to the Collateral Agent, the Term Loan Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the terms of the applicable Intercreditor Agreement, if
required).  All Proceeds of Collateral received by the Collateral Agent
hereunder shall be held by the Collateral Agent in the relevant Collateral
Proceeds Account maintained under its sole dominion and control.  All Proceeds
of Collateral while held by the Collateral Agent in such Collateral Proceeds
Account (or by the relevant Grantor in trust for the Collateral Agent and the
other Secured Parties) shall continue to be held as collateral security for all
the Obligations of such Grantor and shall not constitute payment thereof until
applied as provided in Subsection 6.5.

 

6.5           Application of Proceeds.  It is agreed that if an Event of Default
shall occur and be continuing, any and all Proceeds of the relevant Granting
Party’s Collateral (as defined in the Credit Agreement) received by the
Collateral Agent (whether from the relevant Granting Party or otherwise) shall
be held by the Collateral Agent for the benefit of the Secured Parties as
collateral security for the Obligations of the relevant Granting Party (whether
matured or unmatured), and/or then or at any time thereafter may, in the sole
discretion of the Collateral Agent, subject to each applicable Intercreditor
Agreement, shall be applied by the Collateral Agent against the Obligations of
the relevant Granting Party then due and owing in the order of priority set
forth in Subsection 10.14 of the Credit Agreement.

 

6.6           Code and Other Remedies.  If an Event of Default shall occur and
be continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations to the extent permitted by

 

43

--------------------------------------------------------------------------------


 

applicable law, all rights and remedies of a secured party under the Code and
under any other applicable law and in equity.  Without limiting the generality
of the foregoing, to the extent permitted by applicable law, the Collateral
Agent, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Granting Party or any other Person (all and each of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances, forthwith collect, receive, appropriate and realize upon the
Security Collateral, or any part thereof, and/or may forthwith, subject to any
existing reserved rights or licenses, sell, lease, assign, give option or
options to purchase, or otherwise dispose of and deliver the Security Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, at any exchange, broker’s board or
office of the Collateral Agent or any other Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk.  To the extent permitted by law, the Collateral Agent or any other
Secured Party shall have the right, upon any such sale or sales, to purchase the
whole or any part of the Security Collateral so sold, free of any right or
equity of redemption in such Granting Party, which right or equity is hereby
waived and released.  Each Granting Party further agrees, at the Collateral
Agent’s request (subject to the Intercreditor Agreements), to assemble the
Security Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Granting
Party’s premises or elsewhere.  The Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Subsection 6.6, after
deducting all reasonable costs and expenses of every kind incurred in connection
therewith or incidental to the care or safekeeping of any of the Security
Collateral or in any way relating to the Security Collateral or the rights of
the Collateral Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Obligations of the relevant Granting Party then due and
owing, in the order of priority specified in Subsection 6.5, and only after such
application and after the payment by the Collateral Agent of any other amount
required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the Code, need the Collateral Agent account for the
surplus, if any, to such Granting Party.  To the extent permitted by applicable
law, (i) such Granting Party waives all claims, damages and demands it may
acquire against the Collateral Agent or any other Secured Party arising out of
the repossession, retention or sale of the Security Collateral, other than any
such claims, damages and demands that may arise from the gross negligence or
willful misconduct of any of the Collateral Agent or such other Secured Party,
and (ii) if any notice of a proposed sale or other disposition of Security
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

6.7           Registration Rights. (a) If the Collateral Agent shall determine
to exercise its right to sell any or all of the Pledged Stock pursuant to
Subsection 6.6, and if in the reasonable opinion of the Collateral Agent it is
necessary or reasonably advisable to have the Pledged Stock, or that portion
thereof to be sold, registered under the provisions of the Securities Act, the
relevant Pledgor will use its reasonable best efforts to cause the Issuer
thereof to (i) execute and deliver, and use its reasonable best efforts to cause
the directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the reasonable opinion of the Collateral Agent, necessary or advisable to
register such Pledged Stock, or that portion thereof to be sold, under the

 

44

--------------------------------------------------------------------------------


 

provisions of the Securities Act, (ii) use its reasonable best efforts to cause
the registration statement relating thereto to become effective and to remain
effective for a period of not more than one year from the date of the first
public offering of such Pledged Stock, or that portion thereof to be sold, and
(iii) make all amendments thereto and/or to the related prospectus which, in the
reasonable opinion of the Collateral Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto.  Such
Pledgor agrees to use its reasonable best efforts to cause such Issuer to comply
with the provisions of the securities or “Blue Sky” laws of any and all states
and the District of Columbia that the Collateral Agent shall reasonably
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) that will satisfy the
provisions of Section 11(a) of the Securities Act.

 

(b)                   Such Pledgor recognizes that the Collateral Agent may be
unable to effect a public sale of any or all such Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Such
Pledgor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, to the extent permitted by applicable law,
agrees that any such private sale shall be deemed to have been made in a
commercially reasonable manner.  The Collateral Agent shall not be under any
obligation to delay a sale of any of the Pledged Stock for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.

 

(c)                   Such Pledgor agrees to use its reasonable best efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of such Pledged Stock pursuant to this Subsection
6.7 valid and binding and in compliance with any and all other applicable
Requirements of Law.  Such Pledgor further agrees that a breach of any of the
covenants contained in this Subsection 6.7 will cause irreparable injury to the
Collateral Agent and the Lenders, that the Collateral Agent and the Lenders have
no adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Subsection 6.7 shall be specifically
enforceable against such Pledgor, and to the extent permitted by applicable law,
such Pledgor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants [except for a defense that no
Event of Default has occurred or is continuing under the Credit Agreement].

 

6.8           Waiver; Deficiency.  Each Granting Party shall remain liable for
any deficiency if the proceeds of any sale or other disposition of the Security
Collateral are insufficient to pay in full, the Loans, Reimbursement Obligations
constituting Obligations of such Granting Party and, to the extent then due and
owing, all other Obligations of such Granting Party and the reasonable fees and
disbursements of any attorneys employed by the Collateral Agent or any other
Secured Party to collect such deficiency.

 

6.9           Enforcement Limitation.  Notwithstanding anything to the contrary
contained in this Agreement or any Loan Document, in the absence of a court
order by a court of

 

45

--------------------------------------------------------------------------------


 

competent jurisdiction, neither the Collateral Agent nor the Administrative
Agent nor any Secured Party shall have a right to directly collect, direct the
transfer of, or otherwise enforce against any applicable Governmental Authority
with respect to Restricted Government Accounts or Government Accounts Receivable
owing by such Governmental Authority and pledged as Collateral hereunder.

 

SECTION 7

 

The Collateral Agent

 

7.1           Collateral Agent’s Appointment as Attorney-in-Fact, etc. (a) Each
Granting Party hereby irrevocably constitutes and appoints the Collateral Agent
and any authorized officer or agent thereof, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power and authority
in the place and stead of such Granting Party and in the name of such Granting
Party or in its own name, for the purpose of carrying out the terms of this
Agreement, subject to the limitation on enforcement set forth in Subsection 6.9,
to take any and all appropriate action and to execute any and all documents and
instruments that may be reasonably necessary or desirable to accomplish the
purposes of this Agreement to the extent permitted by applicable law, provided
that the Collateral Agent agrees not to exercise such power except upon the
occurrence and during the continuance of any Event of Default, and in accordance
with and subject to each applicable Intercreditor Agreement.  Without limiting
the generality of the foregoing and subject to the limitation on enforcement set
forth in Subsection 6.9, at any time when an Event of Default has occurred and
is continuing (in each case to the extent permitted by applicable law and
subject to each applicable Intercreditor Agreement), (x) each Pledgor hereby
gives the Collateral Agent the power and right, on behalf of such Pledgor,
without notice or assent by such Pledgor, to execute, in connection with any
sale provided for in Subsection 6.6 or 6.7, any endorsements, assessments or
other instruments of conveyance or transfer with respect to such Pledgor’s
Pledged Collateral, and (y) each Grantor hereby gives the Collateral Agent the
power and right, on behalf of such Grantor, without notice to or assent by such
Grantor, to do any or all of the following (with respect to Restricted
Government Accounts only after assignment thereof has been established by or
pursuant to the order of a court of competent jurisdiction):

 

(i)            in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Account Receivable of
such Grantor that constitutes Collateral or with respect to any other Collateral
of such Grantor and file any claim or take any other action or institute any
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Account Receivable of such Grantor that constitutes Collateral or with
respect to any other Collateral of such Grantor whenever payable;

 

(ii)           in the case of any Copyright, Patent, or Trademark constituting
Collateral of such Grantor, execute and deliver any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to such Grantor to evidence the Collateral Agent’s and the Lenders’ security
interest in such Copyright, Patent, or

 

46

--------------------------------------------------------------------------------


 

Trademark and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby, and such Grantor hereby consents to the
non-exclusive royalty free use by the Collateral Agent of any Copyright, Patent
or Trademark owned by such Grantor included in the Collateral for the purposes
of disposing of any ABL Priority Collateral;

 

(iii)          pay or discharge taxes and Liens, other than Liens permitted
under this Agreement or the other Loan Documents, levied or placed on the
Collateral of such Grantor, effect any repairs or any insurance called for by
the terms of this Agreement and pay all or any part of the premiums therefor and
the costs thereof; and

 

(iv)          (A) direct any party liable for any payment under any of the
Collateral of such Grantor to make payment of any and all moneys due or to
become due thereunder directly to the Collateral Agent or as the Collateral
Agent shall direct; (B) ask or demand for, collect, receive payment of and
receipt for, any and all moneys, claims and other amounts due or to become due
at any time in respect of or arising out of any Collateral of such Grantor;
(C) sign and indorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Collateral Agent may deem appropriate;
(G) subject to any existing reserved rights or licenses, assign any Copyright,
Patent or Trademark constituting Collateral of such Grantor (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains), for such term or terms, on such conditions, and in such manner, as
the Collateral Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral of such Grantor as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral of such Grantor and the
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

(b)                   The reasonable expenses of the Collateral Agent incurred
in connection with actions undertaken as provided in this Subsection 7.1,
together with interest thereon at a rate per annum equal to the rate per annum
at which interest would then be payable on past due ABR Loans that are Revolving
Credit Loans under the Credit Agreement, from the date of payment by the
Collateral Agent to the date reimbursed by the relevant Granting Party, shall be
payable by such Granting Party to the Collateral Agent on demand.

 

47

--------------------------------------------------------------------------------


 

(c)                   Each Granting Party hereby ratifies all that said attorney
shall lawfully do or cause to be done by virtue hereof.  All powers,
authorizations and agencies contained in this Agreement are coupled with an
interest and are irrevocable as to the relevant Granting Party until this
Agreement is terminated as to such Granting Party, and the security interests in
the Security Collateral of such Granting Party created hereby are released.

 

7.2           Duty of Collateral Agent.  The Collateral Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Security
Collateral in its possession, under Section 9-207 of the Code or otherwise,
shall be to deal with it in the same manner as the Collateral Agent deals with
similar property for its own account.  None of the Collateral Agent or any other
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Security Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Security Collateral upon the
request of any Granting Party or any other Person or, except as otherwise
provided herein, to take any other action whatsoever with regard to the Security
Collateral or any part thereof.  The powers conferred on the Collateral Agent
and the other Secured Parties hereunder are solely to protect the Collateral
Agent’s and the other Secured Parties’ interests in the Security Collateral and
shall not impose any duty upon the Collateral Agent or any other Secured Party
to exercise any such powers.  The Collateral Agent and the other Secured Parties
shall be accountable only for amounts that they actually receive as a result of
the exercise of such powers, and to the maximum extent permitted by applicable
law, neither they nor any of their officers, directors, employees or agents
shall be responsible to any Granting Party for any act or failure to act
hereunder, except as otherwise provided herein or for their own gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

7.3           Financing Statements.  Pursuant to any applicable law, each
Granting Party authorizes the Collateral Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to such Granting Party’s Security Collateral without the signature of such
Granting Party in such form and in such filing offices as the Collateral Agent
reasonably determines appropriate to perfect the security interests of the
Collateral Agent under this Agreement.  Each Granting Party authorizes the
Collateral Agent to use any collateral description reasonably determined by the
Collateral Agent, including, without limitation, the collateral description “all
personal property” or “all assets” or words of similar meaning in any such
financing statements.  The Collateral Agent agrees to use its commercially
reasonable efforts to notify the relevant Granting Party of any financing or
continuation statement filed by it, provided that any failure to give such
notice shall not affect the validity or effectiveness of any such filing.

 

7.4           Authority of Collateral Agent.  Each Granting Party acknowledges
that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by the Collateral Agent or the
exercise or non-exercise by the Collateral Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement or any amendment, supplement or other modification
of this Agreement shall, as between the Collateral Agent and the Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Granting Parties, the Collateral

 

48

--------------------------------------------------------------------------------


 

Agent shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and no
Granting Party shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.

 

7.5           Right of Inspection.  Upon reasonable written advance notice to
any Grantor and as often as may reasonably be desired, or at any time and from
time to time after the occurrence and during the continuation of an Event of
Default, the Collateral Agent shall have reasonable access during normal
business hours to all the books, correspondence and records of such Grantor, and
the Collateral Agent and its representatives may examine the same, and to the
extent reasonable take extracts therefrom and make photocopies thereof, and such
Grantor agrees to render to the Collateral Agent at such Grantor’s reasonable
cost and expense, such clerical and other assistance as may be reasonably
requested with regard thereto. It being understood that with respect to any
Confidential Healthcare Information encountered during such access, unless
required by law, the Collateral Agent and its representatives shall not require
or perform any act that would cause any Grantor to violate any laws, regulations
or ordinances intended to protect the privacy rights of healthcare patients,
including, without limitation, HIPAA. The Collateral Agent and its
representatives shall also have the right, upon reasonable advance written
notice to such Grantor subject to any lease restrictions, to enter during normal
business hours into and upon any premises owned, leased or operated by such
Grantor where any of such Grantor’s Inventory or Equipment is located for the
purpose of inspecting the same, observing its use or otherwise protecting its
interests therein to the extent not inconsistent with the provisions of the
Credit Agreement and the other Loan Documents (and subject to each applicable
Intercreditor Agreement).

 

SECTION 8

 

Non-Lender Secured Parties

 

8.1           Rights to Collateral.  (a) The Non-Lender Secured Parties shall
not have any right whatsoever to do any of the following: (i) exercise any
rights or remedies with respect to the Collateral (such term, as used in this
Section 8, having the meaning assigned to it in the Credit Agreement) or to
direct the Collateral Agent to do the same, including, without limitation, the
right to (A) enforce any Liens or sell or otherwise foreclose on any portion of
the Collateral, (B) request any action, institute any proceedings, exercise any
voting rights, give any instructions, make any election, notify account debtors
or make collections with respect to all or any portion of the Collateral or
(C) release any Granting Party under this Agreement or release any Collateral
from the Liens of any Security Document or consent to or otherwise approve any
such release; (ii) demand, accept or obtain any Lien on any Collateral (except
for Liens arising under, and subject to the terms of, this Agreement);
(iii) vote in any Bankruptcy Case or similar proceeding in respect of Holdings
or any of its Subsidiaries (any such proceeding, for purposes of this clause
(a), a “Bankruptcy”) with respect to, or take any other actions concerning the
Collateral; (iv) receive any proceeds from any sale, transfer or other
disposition of any of the Collateral (except in accordance with this Agreement);
(v) oppose any sale, transfer or other disposition of the Collateral;
(vi) object to any debtor-in-possession financing in any Bankruptcy which is
provided by one or more Lenders among others (including on a priming basis under
Section 364(d) of the Bankruptcy Code); (vii) object to the use of cash
collateral in respect of the Collateral in any Bankruptcy; or (viii) seek, or
object to the Lenders or Agents seeking on an

 

49

--------------------------------------------------------------------------------


 

equal and ratable basis, any adequate protection or relief from the automatic
stay with respect to the Collateral in any Bankruptcy.

 

(b)                   Each Non-Lender Secured Party, by its acceptance of the
benefits of this Agreement and the other Security Documents, agrees that in
exercising rights and remedies with respect to the Collateral, the Collateral
Agent and the Lenders, with the consent of the Collateral Agent, may enforce the
provisions of the Security Documents and exercise remedies thereunder and under
any other Loan Documents (or refrain from enforcing rights and exercising
remedies), all in such order and in such manner as they may determine in the
exercise of their sole business judgment.  Such exercise and enforcement shall
include, without limitation, the rights to collect, sell, dispose of or
otherwise realize upon all or any part of the Collateral, to incur expenses in
connection with such collection, sale, disposition or other realization and to
exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction.  The Non-Lender Secured Parties
by their acceptance of the benefits of this Agreement and the other Security
Documents hereby agree not to contest or otherwise challenge any such
collection, sale, disposition or other realization of or upon all or any of the
Collateral.  Whether or not a Bankruptcy Case has been commenced, the Non-Lender
Secured Parties shall be deemed to have consented to any sale or other
disposition of any property, business or assets of Holdings or any of its
Subsidiaries and the release of any or all of the Collateral from the Liens of
any Security Document in connection therewith.

 

(c)                   Notwithstanding any provision of this Subsection 8.1, the
Non-Lender Secured Parties shall be entitled subject to each applicable
Intercreditor Agreement to file any necessary responsive or defensive pleadings
in opposition to any motion, claim, adversary proceeding or other pleadings
(A) in order to prevent any Person from seeking to foreclose on the Collateral
or supersede the Non-Lender Secured Parties’ claim thereto or (B) in opposition
to any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the
Non-Lender Secured Parties.  Each Non-Lender Secured Party, by its acceptance of
the benefits of this Agreement, agrees to be bound by and to comply with each
applicable Intercreditor Agreement and authorizes the Collateral Agent to enter
into the Intercreditor Agreements on its behalf.

 

(d)                   Each Non-Lender Secured Party, by its acceptance of the
benefits of this Agreement, agrees that the Collateral Agent and the Lenders may
deal with the Collateral, including any exchange, taking or release of
Collateral, may change or increase the amount of the Borrower Obligations and/or
the Guarantor Obligations, and may release any Granting Party from its
Obligations hereunder, all without any liability or obligation (except as may be
otherwise expressly provided herein) to the Non-Lender Secured Parties.

 

8.2           Appointment of Agent.  Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement and the other Security Documents,
shall be deemed irrevocably to make, constitute and appoint the Collateral
Agent, as agent under the Credit Agreement (and all officers, employees or
agents designated by the Collateral Agent) as such Person’s true and lawful
agent and attorney-in-fact, and in such capacity, the Collateral Agent shall
have the right, with power of substitution for the Non-Lender Secured Parties
and in each such Person’s name or otherwise, to effectuate any sale, transfer or
other disposition of the Collateral.  It is understood and agreed that the
appointment of the Collateral Agent as the agent

 

50

--------------------------------------------------------------------------------


 

and attorney-in-fact of the Non-Lender Secured Parties for the purposes set
forth herein is coupled with an interest and is irrevocable.  It is understood
and agreed that the Collateral Agent has appointed the Administrative Agent as
its agent for purposes of perfecting certain of the security interests created
hereunder and for otherwise carrying out certain of its obligations hereunder.

 

8.3           Waiver of Claims.  To the maximum extent permitted by law, each
Non-Lender Secured Party waives any claim it might have against the Collateral
Agent or the Lenders with respect to, or arising out of, any action or failure
to act or any error of judgment, negligence, or mistake or oversight whatsoever
on the part of the Collateral Agent or the Lenders or their respective
directors, officers, employees or agents with respect to any exercise of rights
or remedies under the Loan Documents or any transaction relating to the
Collateral (including, without limitation, any such exercise described in
Subsection 8.1(b)), except for any such action or failure to act that
constitutes willful misconduct or gross negligence of such Person.  To the
maximum extent permitted by applicable law, none of the Collateral Agent or any
Lender or any of their respective directors, officers, employees or agents shall
be liable for failure to demand, collect or realize upon any of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of Holdings, any Subsidiary
of Holdings, any Non-Lender Secured Party or any other Person or to take any
other action or forbear from doing so whatsoever with regard to the Collateral
or any part thereof, except for any such action or failure to act that
constitutes willful misconduct or gross negligence of such Person.

 

8.4           Designation of Non-Lender Secured Parties.  The Parent Borrower
may from time to time designate a Person as a “Bank Products Affiliate” or a
“Hedging Affiliate” hereunder by written notice to the Collateral Agent.  Upon
being so designated by the Parent Borrower, such Bank Products Affiliate or
Hedging Affiliate (as the case may be) shall be a Non-Lender Secured Party for
the purposes of this Agreement for as long as so designated by the Parent
Borrower; provided that, at the time of the Parent Borrower’s designation of
such Non-Lender Secured Party, the obligations of such Grantor under the
applicable Hedging Agreement or Bank Products Agreement (as the case may be)
have not been designated as Term Loan Facility Obligations, Additional Term
Obligations or Additional ABL Obligations.

 

SECTION 9

 

Miscellaneous

 

9.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except by a
written instrument executed by each affected Granting Party and the Collateral
Agent, provided that (a) any provision of this Agreement imposing obligations on
any Granting Party may be waived by the Collateral Agent in a written instrument
executed by the Collateral Agent and (b) notwithstanding anything to the
contrary in Subsection 11.1 of the Credit Agreement, no such waiver and no such
amendment or modification shall amend, modify or waive the definition of
“Secured Party” or Subsection 6.5 if such waiver, amendment, or modification
would adversely

 

51

--------------------------------------------------------------------------------


 

affect a Secured Party without the written consent of each such affected Secured
Party.  For the avoidance of doubt, it is understood and agreed that any
amendment, amendment and restatement, waiver, supplement or other modification
of or to any Intercreditor Agreement that would have the effect, directly or
indirectly, through any reference herein to any Intercreditor Agreement or
otherwise, of waiving, amending, supplementing or otherwise modifying this
Agreement, or any term or provision hereof, or any right or obligation of any
Granting Party hereunder or in respect hereof, shall not be given such effect
except pursuant to a written instrument executed by each affected Granting Party
and the Collateral Agent in accordance with this Subsection 9.1.

 

9.2           Notices.  All notices, requests and demands to or upon the
Collateral Agent or any Granting Party hereunder shall be effected in the manner
provided for in Subsection 11.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Granting Party shall be addressed to
such Granting Party at its notice address set forth on Schedule 1, unless and
until such Granting Party shall change such address by notice to the Collateral
Agent and the Administrative Agent given in accordance with Subsection 11.2 of
the Credit Agreement.

 

9.3           No Waiver by Course of Conduct; Cumulative Remedies.  None of the
Collateral Agent or any other Secured Party shall by any act (except by a
written instrument pursuant to Subsection 9.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of the Collateral Agent or any other Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

9.4           Enforcement Expenses; Indemnification.  (a) Each Granting Party
jointly and severally agrees to pay or reimburse each Secured Party and the
Collateral Agent for all their respective reasonable costs and expenses incurred
in collecting against such Granting Party under the guarantee contained in
Section 2 or otherwise enforcing or preserving any rights under this Agreement
against such Granting Party and the other Loan Documents to which such Granting
Party is a party, including, without limitation, the reasonable fees and
disbursements of counsel to the Secured Parties, the Collateral Agent and the
Administrative Agent.

 

(b)                   Each Grantor jointly and severally agrees to pay, and to
save the Collateral Agent, the Administrative Agent and the other Secured
Parties harmless from, (x) any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other similar
taxes which may be payable or determined to be payable with respect to any of
the Security Collateral or in connection with any of the transactions
contemplated by this Agreement and (y) any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect

 

52

--------------------------------------------------------------------------------


 

to the execution, delivery, enforcement, performance and administration of this
Agreement (collectively, the “indemnified liabilities”), in each case to the
extent the Parent Borrower would be required to do so pursuant to Subsection
11.5 of the Credit Agreement, and in any event excluding any taxes or other
indemnified liabilities arising from gross negligence, bad faith or willful
misconduct of the Collateral Agent, the Administrative Agent or any other
Secured Party as determined by a court of competent jurisdiction in a final and
nonappealable decision.

 

(c)                   The agreements in this Subsection 9.4 shall survive
repayment of the Obligations and all other amounts payable under the Credit
Agreement and the other Loan Documents.

 

9.5           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the Granting Parties, the Collateral Agent and the
Secured Parties and their respective successors and assigns; provided that no
Granting Party may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Collateral Agent,
except as permitted by the Credit Agreement.

 

9.6           Set-Off.  Each Granting Party hereby irrevocably authorizes each
of the Administrative Agent and the Collateral Agent and each other Secured
Party at any time and from time to time without notice to such Granting Party or
any other Granting Party, any such notice being expressly waived by each
Granting Party, to the extent permitted by applicable law, upon the occurrence
and during the continuance of an Event of Default under Subsection 9.1(a) of the
Credit Agreement so long as any amount remains unpaid after it becomes due and
payable by such Granting Party hereunder, to set-off and appropriate and apply
against any such amount any and all deposits (general or special, time or
demand, provisional or final) (other than the Collateral Proceeds Account or any
Government Receivables Deposit Accounts (prior to assignment of the relevant
Government Accounts Receivable or the Government Receivables Deposit Account
established by or pursuant to the order of a court of competent jurisdiction)),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Collateral Agent, the Administrative
Agent or such other Secured Party to or for the credit or the account of such
Granting Party , or any part thereof in such amounts as the Collateral Agent,
the Administrative Agent or such other Secured Party may elect.  The Collateral
Agent, the Administrative Agent and each other Secured Party shall notify such
Granting Party promptly of any such set-off and the application made by the
Collateral Agent, the Administrative Agent or such other Secured Party of the
proceeds thereof; provided that the failure to give such notice shall not affect
the validity of such set-off and application.  The rights of the Collateral
Agent, the Administrative Agent and each other Secured Party under this
Subsection 9.6 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Collateral Agent, the
Administrative Agent or such other Secured Party may have.

 

9.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

 

53

--------------------------------------------------------------------------------


 

9.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction; provided that, with
respect to any Pledged Stock issued by a Foreign Subsidiary, all rights, powers
and remedies provided in this Agreement may be exercised only to the extent that
they do not violate any provision of any law, rule or regulation of any
Governmental Authority applicable to any such Pledged Stock or affecting the
legality, validity or enforceability of any of the provisions of this Agreement
against the Pledgor (such laws, rules or regulations, “Applicable Law”) and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law.

 

9.9           Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

9.10         Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Granting Parties, the Collateral Agent and the other
Secured Parties with respect to the subject matter hereof, and there are no
promises, undertakings, representations or warranties by the Granting Parties,
the Collateral Agent or any other Secured Party relative to subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

9.11         GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

9.12         Submission to Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:

 

(a)                   submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party to the exclusive general jurisdiction of the Supreme Court of the
State of New York for the County of New York (the “New York Supreme Court”), and
the United States District Court for the Southern District of New York (the
“Federal District Court,” and together with the New York Supreme Court, the “New
York Courts”) and appellate courts from either of them; provided that nothing in
this Agreement shall be deemed or operate to preclude (i) the Collateral Agent
from bringing suit or taking other legal action in any other jurisdiction to
realize on the Collateral or any other security for the Obligations (in which
case any party shall be entitled to assert any claim or defense, including any
claim or defense that this Subsection 9.12 would otherwise require to be
asserted in a legal action or proceeding in a New York Court), or to enforce a
judgment or other court order in favor of the Administrative Agent or the
Collateral Agent, (ii) any party from bringing any legal action or proceeding in
any jurisdiction for the recognition and enforcement of any judgment and
(iii) if all such New York Courts decline jurisdiction over any Person,

 

54

--------------------------------------------------------------------------------


 

or decline (or in the case of the Federal District Court, lack) jurisdiction
over any subject matter of such action or proceeding, a legal action or
proceeding may be brought with respect thereto in another court having
jurisdiction;

 

(b)                   consents that any such action or proceeding may be brought
in such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)                   agrees that service of process in any such action or
proceeding may be effected by mailing a copy thereof by registered or certified
mail (or any substantially similar form of mail), postage prepaid, to any party
at its address specified in Subsection 9.2 or at such other address of which the
Collateral Agent and the Administrative Agent (in the case of any other party
hereto) and the Parent Borrower (in the case of the Collateral Agent and the
Administrative Agent) shall have been notified pursuant thereto;

 

(d)                   agrees that nothing herein shall affect the right to
effect service of process in any other manner permitted by law or (subject to
clause (a) above) shall limit the right to sue in any other jurisdiction; and

 

(e)                   without in any way qualifying the obligations (including
any indemnity obligations) of any Granting Party under the Loan Documents,
waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Subsection 9.12 any consequential or punitive damages.

 

9.13         Acknowledgments.  Each Granting Party hereby acknowledges that:

 

(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;

 

(b)           none of the Collateral Agent, the Administrative Agent or any
other Secured Party has any fiduciary relationship with or duty to any Granting
Party arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Granting Parties, on the one
hand, and the Collateral Agent, the Administrative Agent and the other Secured
Parties, on the other hand, in connection herewith or therewith is solely that
of debtor and creditor; and

 

(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Granting Parties and the Secured Parties.

 

9.14         WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

55

--------------------------------------------------------------------------------


 

9.15         Additional Granting Parties.  Each new Subsidiary of the Parent
Borrower that is required to become a party to this Agreement pursuant to
Subsection 7.9(b) or (c) of the Credit Agreement shall become a Granting Party
for all purposes of this Agreement upon execution and delivery by such
Subsidiary of an Assumption Agreement in the form of Annex 2 hereto.  Each
existing Granting Party that is required to become a Pledgor with respect to
Capital Stock of any new Subsidiary of the Parent Borrower pursuant to
Subsection 7.9(b) or (c) of the Credit Agreement shall become a Pledgor with
respect thereto upon execution and delivery by such Granting Party of a
Supplemental Agreement substantially in the form of Annex 3 hereto.

 

9.16         Releases.  (a) At such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than any Obligations owing to a
Non-Lender Secured Party) then due and owing shall have been paid in full in
cash, the Commitments have been terminated and no Letters of Credit shall be
outstanding (except for Letters of Credit that have been cash collateralized or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent), all Security Collateral shall be released from the Liens created hereby,
and this Agreement and all obligations (other than those expressly stated to
survive such termination) of the Collateral Agent and each Granting Party
hereunder shall terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Security Collateral shall revert
to the Granting Parties.  At the request and sole expense of any Granting Party
following any such termination, the Collateral Agent shall deliver to such
Granting Party (without recourse and without any representation or warranty) any
Security Collateral held by the Collateral Agent hereunder, and execute,
acknowledge and deliver to such Granting Party such releases, instruments or
other documents (including without limitation UCC termination statements and
certificates and instructions for terminating the Liens on the Vehicles), and do
or cause to be done all other acts, as any Granting Party shall reasonably
request to evidence such termination.

 

(b)                   In connection with any sale or other disposition of
Security Collateral permitted by the Credit Agreement (other than any sale or
disposition to another Grantor), the Lien pursuant to this Agreement on such
sold or disposed of Security Collateral shall be automatically released.  In
connection with the sale or other disposition of all of the Capital Stock of any
Granting Party (other than to Holdings, the Parent Borrower or any Restricted
Subsidiary) or the sale or other disposition of Security Collateral (other than
a sale or disposition to another Grantor) permitted under the Credit Agreement,
the Collateral Agent shall, upon receipt from the Parent Borrower of a written
request for the release of such Granting Party from its Guarantee or the release
of the Security Collateral subject to such sale or other disposition,
identifying such Granting Party or the relevant Security Collateral and the
terms of the sale or other disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the Parent Borrower stating that such transaction is in compliance with the
Credit Agreement and the other Loan Documents, execute and deliver to the Parent
Borrower or the relevant Granting Party (without recourse and without any
representation or warranty), at the sole cost and expense of such Granting
Party, any Security Collateral of such relevant Granting Party held by the
Collateral Agent that is being released, or the Security Collateral subject to
such sale or disposition (as applicable), and, at the sole cost and expense of
such Granting Party, execute, acknowledge and deliver to such Granting Party
such releases, instruments or other documents (including without limitation UCC
termination statements and certificates and instructions for terminating Liens
on Vehicles, if applicable), and do or cause to

 

56

--------------------------------------------------------------------------------


 

be done all other acts, as the Parent Borrower or such Granting Party shall
reasonably request (x) to evidence or effect the release of such Granting Party
from its Guarantee (if any) and of the Liens created hereby (if any) on such
Granting Party’s Security Collateral or (y) to evidence the release of the
Security Collateral subject to such sale or disposition.

 

(c)                   Upon the designation of any Granting Party as an
Unrestricted Subsidiary in accordance with the provisions of the Credit
Agreement, the Lien pursuant to this Agreement on all Security Collateral of
such Granting Party (if any) shall be automatically released, and the Guarantee
(if any) of such Granting Party, and all obligations of such Granting Party
hereunder, shall, terminate, all without delivery of any instrument or
performance of any act by any party, and the Collateral Agent shall, upon the
request of the Parent Borrower or such Granting Party, deliver to the Parent
Borrower or such Granting Party (without recourse and without any representation
or warranty) any Security Collateral of such Granting Party held by the
Collateral Agent hereunder and the Collateral Agent and the Administrative Agent
shall execute, acknowledge and deliver to the Parent Borrower or such Granting
Party (at the sole cost and expense of the Parent Borrower or such Granting
Party) all releases, instruments or other documents (including without
limitation UCC termination statements and certificates and instructions for
terminating Liens on Vehicles, if applicable) and do or cause to be done all
other acts, necessary or reasonably desirable for the release of such Granting
Party from its Guarantee (if any) or the Liens created hereby (if any) on such
Granting Party’s Security Collateral, as applicable, as the Parent Borrower or
such Granting Party may reasonably request.

 

(d)                   Upon (i) any Security Collateral being or becoming an
Excluded Asset or (ii) as to any Security Collateral constituting Term Priority
Collateral, the Discharge of Term Loan Obligations (as such term is defined in
the ABL/Term Loan Intercreditor Agreement), the Lien pursuant to this Agreement
on such Security Collateral shall be automatically released.  At the request and
sole expense of any Granting Party, the Collateral Agent shall deliver such
Security Collateral (if held by the Collateral Agent) to such Granting Party and
execute, acknowledge and deliver to such Granting Party such releases,
instruments or other documents (including without limitation UCC termination
statements and certificates and instructions for terminating Liens on Vehicles,
if applicable), and do or cause to be done all other acts, as such Granting
Party shall reasonably request to evidence such release.

 

(e)                   So long as no Event of Default has occurred and is
continuing, the Collateral Agent shall at the direction of any applicable
Granting Party return to such Granting Party any proceeds or other property
received by it during any Event of Default pursuant to either Subsection 5.3.1
or 6.4 and not otherwise applied in accordance with Subsection 6.5.

 

(f)            The Collateral Agent shall have no liability whatsoever to any
other Secured Party as the result of any release of Security Collateral by it in
accordance with (or which the Collateral Agent in good faith believes to be in
accordance with) this Subsection 9.16.

 

9.17         Judgment.  (a) If for the purpose of obtaining judgment in any
court it is necessary to convert a sum due hereunder in one currency into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Collateral Agent could

 

57

--------------------------------------------------------------------------------


 

purchase the first currency with such other currency on the Business Day
preceding the day on which final judgment is given.

 

(b)                   The obligations of any Granting Party in respect of this
Agreement to the Collateral Agent, for the benefit of each holder of Secured
Obligations, shall, notwithstanding any judgment in a currency (the “judgment
currency”) other than the currency in which the sum originally due to such
holder is denominated (the “original currency”), be discharged only to the
extent that on the Business Day following receipt by the Collateral Agent of any
sum adjudged to be so due in the judgment currency, the Collateral Agent may in
accordance with normal banking procedures purchase the original currency with
the judgment currency; if the amount of the original currency so purchased is
less than the sum originally due to such holder in the original currency, such
Granting Party agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Collateral Agent for the benefit of such holder,
against such loss, and if the amount of the original currency so purchased
exceeds the sum originally due to the Collateral Agent, the Collateral Agent
agrees to remit to the Parent Borrower, such excess.  This covenant shall
survive the termination of this Agreement and payment of the Obligations and all
other amounts payable hereunder.

 

[Remainder of page left blank intentionally; Signature page to follow.]

 

58

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

 

PARENT BORROWER:

 

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

GUARANTORS:

 

 

 

CDRT ACQUISITION CORPORATION

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                 ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                 ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                 ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                 ]

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                 ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                 ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                 ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                 ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[                                                                 ]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[SIGNATURE PAGES TO ABL GUARANTY AND COLLATERAL AGREEMENT]

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

ACKNOWLEDGEMENT AND CONSENT*

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of May 25, 2011 (the “Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Agreement or the Credit Agreement referred to therein, as the case
may be), made by Emergency Medical Services Corporation and the other Granting
Parties party thereto in favor of Deutsche Bank AG New York Branch, as
Collateral Agent and Administrative Agent.  The undersigned agrees for the
benefit of the Collateral Agent, the Administrative Agent and the Lenders as
follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Subsection 5.3.1 of the Agreement.

 

The terms of Subsections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Subsection 6.3(c) or 6.7 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

[                                    ]

 

 

Title:

[                             ]

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

[                                    ]

 

--------------------------------------------------------------------------------

* This consent is necessary only with respect to any Issuer which is not also a
Granting Party.

 

--------------------------------------------------------------------------------


 

ANNEX 2

 

ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of  [                 ], 201[  ], made by
[                                                        ], a
[                            ] corporation (the “Additional Granting Party”), in
favor of DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such
capacity, the “Collateral Agent”) and as administrative agent (in such capacity,
the “Administrative Agent”) for the banks and other financial institutions from
time to time parties to the Credit Agreement referred to below and the other
Secured Parties (as defined in the Guarantee and Collateral Agreement).  All
capitalized terms not defined herein shall have the meaning ascribed to them in
such the Guarantee and Collateral Agreement referred to below, or if not defined
therein, in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, CDRT Merger Sub, Inc. (“Merger Sub”), a Delaware corporation that was
merged with and into Emergency Medical Services Corporation, a Delaware
corporation (together with its successors and assigns, the “Parent Borrower”),
the Subsidiary Borrowers from time to time party thereto (together with the
Parent Borrower, collectively the “Borrowers” and each individually a
“Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”), and DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders thereunder and as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties, and the other parties party thereto are parties
to a Credit Agreement, dated as of May 25, 2011 (as amended, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, CDRT Acquisition Corporation,
a Delaware corporation (“Holdings”), the Parent Borrower and certain of its
Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of May 25, 2011 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties;

 

WHEREAS, the Additional Granting Party is a member of an affiliated group of
companies that includes the Parent Borrower and each other Granting Party; the
proceeds of the extensions of credit under the Credit Agreement will be used in
part to enable the Parent Borrower to make valuable transfers to one or more of
the other Granting Parties (including the Additional Granting Party) in
connection with the operation of their respective businesses; and the Parent
Borrower and the other Granting Parties (including the Additional Granting
Party) are engaged in related businesses, and each such Granting Party
(including the Additional Granting Party) will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement;

 

WHEREAS, the Credit Agreement requires the Additional Granting Party to become a
party to the Guarantee and Collateral Agreement; and

 

--------------------------------------------------------------------------------


 

WHEREAS, the Additional Granting Party has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Guarantee and Collateral Agreement.  By executing and delivering
this Assumption Agreement, the Additional Granting Party, as provided in
Subsection 9.15 of the Guarantee and Collateral Agreement, hereby becomes a
party to the Guarantee and Collateral Agreement as a Granting Party thereunder
with the same force and effect as if originally named therein as a [Guarantor]
[, Grantor and Pledgor] [and Grantor] [and Pledgor](1) and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a [Guarantor] [, Grantor and Pledgor] [and Grantor] [and
Pledgor](2) thereunder.  The information set forth in Annex 1-A hereto is hereby
added to the information set forth in Schedules [                      ] to the
Guarantee and Collateral Agreement, and such Schedules are hereby amended and
modified to include such information.  The Additional Granting Party hereby
represents and warrants that each of the representations and warranties of such
Additional Granting Party, in its capacities as a Guarantor [, Grantor and
Pledgor] [and Grantor] [and Pledgor],(3) contained in Section 4 of the Guarantee
and Collateral Agreement is true and correct in all material respects on and as
the date hereof (after giving effect to this Assumption Agreement) as if made on
and as of such date.  Each Additional Granting Party hereby grants, as and to
the same extent as provided in the Guarantee and Collateral Agreement, to the
Collateral Agent, for the benefit of the Secured Parties, a continuing security
interest in the [Collateral (as such term is defined in Subsection 3.1 of the
Guarantee and Collateral Agreement) of such Additional Granting Party] [and]
[the Pledged Collateral (as such term is defined in the Guarantee and Collateral
Agreement) of such Additional Granting Party, except as provided in Subsection
3.3 of the Guarantee and Collateral Agreement].

 

2.             GOVERNING LAW.  THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------

(1)        Indicate the capacities in which the Additional Granting Party is
becoming a Grantor.

(2)        Indicate the capacities in which the Additional Granting Party is
becoming a Grantor.

(3)        Indicate the capacities in which the Additional Granting Party is
becoming a Grantor.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTING PARTY]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Collateral Agent and Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

ANNEX 3

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of [                      ], 201[  ], made by
[                                                   ], a
[                      ] corporation (the “Additional Pledgor”), in favor of
DEUTSCHE BANK AG NEW YORK BRANCH, as collateral agent (in such capacity, the
“Collateral Agent”) and as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions from time
to time parties to the Credit Agreement referred to below and the other Secured
Parties (as defined in the Guarantee and Collateral Agreement).  All capitalized
terms not defined herein shall have the meaning ascribed to them in such the
Guarantee and Collateral Agreement referred to below, or if not defined therein,
in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, CDRT Merger Sub, Inc., a Delaware corporation that was merged with and
into Emergency Medical Services Corporation, a Delaware corporation (together
with its successors and assigns, the “Parent Borrower”), the Subsidiary
Borrowers from time to time party thereto (together with the Parent Borrower,
collectively the “Borrowers” and each individually a “Borrower”), the several
banks and other financial institutions from time to time party thereto (the
“Lenders”), and DEUTSCHE BANK AG NEW YORK BRANCH, as administrative agent (in
such capacity, the “Administrative Agent”) for the Lenders thereunder and as
collateral agent (in such capacity, the “Collateral Agent”) for the Secured
Parties, and the other parties party thereto are parties to a Credit Agreement,
dated as of May 25, 2011 (as amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, CDRT Acquisition Corporation,
a Delaware corporation (“Holdings”), the Parent Borrower and certain of its
Subsidiaries are, or are to become, parties to the Guarantee and Collateral
Agreement, dated as of May 25, 2011 (as amended, supplemented, waived or
otherwise modified from time to time, the “Guarantee and Collateral Agreement”),
in favor of the Collateral Agent, for the ratable benefit of the Secured
Parties;

 

WHEREAS, the Credit Agreement requires the Additional Pledgor to become a
Pledgor under the Guarantee and Collateral Agreement with respect to Capital
Stock of certain new Subsidiaries of the Additional Pledgor; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Guarantee and
Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.             Guarantee and Collateral Agreement.  By executing and delivering
this Supplemental Agreement, the Additional Pledgor, as provided in Subsection
9.15 of the Guarantee and Collateral Agreement, hereby becomes a Pledgor under
the Guarantee and

 

--------------------------------------------------------------------------------


 

Collateral Agreement with respect to the shares of Capital Stock of the
Subsidiary of the Additional Pledgor listed in Annex 1 hereto and will be bound
by all terms, conditions and duties applicable to a Pledgor under the Guarantee
and Collateral Agreement, as a Pledgor thereunder.  The information set forth in
Annex 1 hereto is hereby added to the information set forth in Schedule 2 to the
Guarantee and Collateral Agreement, and such Schedule 2 is hereby amended and
modified to include such information.  The Additional Pledgor hereby represents
and warrants that each of the representations and warranties of such Additional
Pledgor, in its capacity as a Pledgor, contained in Subsection 4.3 of the
Guarantee and Collateral Agreement is true and correct in all material respects
on and as the date hereof (after giving effect to this Supplemental Agreement)
as if made on and as of such date.  The Additional Pledgor hereby undertakes
each of the covenants, in its capacity as a Pledgor, contained in Subsection 5.3
of the Guarantee and Collateral Agreement.  The Additional Pledgor hereby
grants, as and to the same extent as provided in the Guarantee and Collateral
Agreement, to the Collateral Agent, for the benefit of the Secured Parties, a
continuing security interest in all of the Pledged Collateral of such Additional
Pledgor now owned or at any time hereafter acquired by such Pledgor, and any
Proceeds thereof, except as provided in Subsection 3.3 of the Guarantee and
Collateral Agreement. The Additional Pledgor represents and warrants to the
Collateral Agent and the other Secured Parties that this Supplemental Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms.

 

2.             GOVERNING LAW.  THIS SUPPLEMENTAL AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL PLEDGOR]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Acknowledged and Agreed to as of the date hereof by:

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
 as Collateral Agent and Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C
to
CREDIT AGREEMENT

 

FORM OF MORTGAGE

 

(1) This instrument was prepared in consultation with
counsel in the state in which the Premises is
located by the attorney named below and after
recording, please return to:

 

White & Case LLP

1155 Avenue of the Americas

New York, New York  10036

Attention:  Leila Rachlin, Esq.

1111779-2152

 

STATE OF

 

COUNTY OF

 

MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT

OF LEASES AND RENTS AND FIXTURE FILING

 

THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND FIXTURE
FILING (as amended, modified or supplemented from time to time, the “Mortgage”)
is made and entered into as of the [   ] day of [                     ],
201[  ], by [                                             , a
                                 ], with an address as of the date hereof at
[                              ], Attention: [                        ] (the
“Mortgagor”), for the benefit of DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), in
its capacity as Collateral Agent for the Secured Parties (as such terms are
defined in the Guarantee and Collateral Agreement defined below), with an
address as of the date hereof at [                               ], Attention:
[                        ] (in such capacity, the “Mortgagee”).

 

RECITALS:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of May 25, 2011 (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “Credit Agreement”), among CDRT Merger
Sub, Inc. (“Merger Sub”), a Delaware corporation that is to be merged with and
into Emergency Medical Services Corporation, a Delaware corporation (upon and at
any time after consummation of the Merger, the “Parent Borrower”), the
Subsidiary Borrowers from time to time party thereto (together with the Parent
Borrower, collectively the

 

--------------------------------------------------------------------------------

(1)           Local counsel to advise as to any recording requirements for the
cover page, including need for recording tax notification or a separate tax
affidavit.

 

--------------------------------------------------------------------------------


 

 “Borrowers”), the several banks and other financial institutions from time to
time party thereto (as further defined in Subsection 1.1 of the Credit
Agreement, the “Lenders”), the Swingline Lender, the Issuing Lender, the
Collateral Agent, the Administrative Agent, and the other parties party thereto,
the Lenders have severally agreed to make extensions of credit to the Borrowers
upon the terms and subject to the conditions set forth therein;

 

WHEREAS, the Borrowers are members of an affiliated group of companies that
includes CDRT Acquisition Corporation, a Delaware corporation (“Holdings”), the
Parent Borrower, the Subsidiary Borrowers, the Parent Borrower’s other
Subsidiaries and the Mortgagor;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to the
Mortgagor in connection with the operation of its business;

 

WHEREAS, the Borrowers and the Mortgagor are engaged in related businesses, and
each will derive substantial direct and indirect benefit from the making of the
extensions of credit under the Credit Agreement;

 

WHEREAS, the Mortgagor is the owner of the fee simple interest in the real
property described on Exhibit A attached hereto and incorporated herein by
reference;

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Mortgagor
shall execute and deliver this Mortgage to the Mortgagee for the benefit of the
Secured Parties;

 

WHEREAS, concurrently with the entering into of the Credit Agreement, Holdings
and the Borrowers have entered into that Guarantee and Collateral Agreement (as
amended, amended and restated, modified, renewed or replaced from time to time,
the “Guarantee and Collateral Agreement”) in favor of DBNY, as Collateral Agent
and Administrative Agent for the Lenders from time to time parties to the Credit
Agreement;

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of May 25, 2011 (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the indebtedness under such
agreement or successor agreements, the “Term Loan Credit Agreement”), among
Merger Sub, the Parent Borrower, DBNY, as collateral agent and as administrative
agent (in such capacities, the “Term Loan Agent”), and the other parties party
thereto, the Lenders party thereto have severally agreed to make extensions of
credit (the “Term Loans”) to the Parent Borrower upon the terms and subject to
the conditions set forth therein;

 

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of May 25, 2011 (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Term Loan Collateral Agreement”),
among Holdings, the Parent Borrower, certain Subsidiaries of the Parent Borrower
and the Term Loan Agent, the Parent Borrower and such Subsidiaries have granted
a first priority Lien to the Term Loan Agent for the benefit of the Term Loan
Secured Parties (as defined in the ABL/Term Loan Intercreditor

 

2

--------------------------------------------------------------------------------


 

Agreement) on the Term Loan Priority Collateral (as defined in the ABL/Term Loan
Intercreditor Agreement defined below) and a second priority Lien for the
benefit of the Term Loan Secured Parties on the ABL Priority Collateral (as
defined in the ABL/Term Loan Intercreditor Agreement) (subject in each case to
Permitted Liens);

 

WHEREAS, the Collateral Agent and the Term Loan Agent have entered into an
Intercreditor Agreement, acknowledged by Holdings, the Parent Borrower and the
Granting Parties, dated as of May 25, 2011 (as amended, amended and restated,
waived, supplemented or otherwise modified from time to time (subject to
Subsection 9.1 of the Guarantee and Collateral Agreement), the “ABL/Term Loan
Intercreditor Agreement”);

 

WHEREAS, the Mortgagor will receive substantial benefit from the execution and
performance of the obligations under the Credit Agreement, and is, therefore,
willing to enter into this Mortgage; and

 

WHEREAS, this Mortgage is given by the Mortgagor in favor of the Mortgagee for
the benefit of the Secured Parties to secure the payment and performance of all
of the Obligations (as defined in the Guarantee and Collateral Agreement) of the
Mortgagor (such Obligations of the Mortgagor being hereinafter referred to as
the “Obligations”).

 

W I T N E S S E T H:

 

NOW THEREFORE, the Mortgagor, in consideration of the indebtedness herein
recited and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, has irrevocably granted, released, sold,
remised, bargained, assigned, pledged, warranted, mortgaged, transferred and
conveyed, and does hereby grant, release, sell, remise, bargain, assign, pledge,
warrant, mortgage, transfer and convey to the Mortgagee, for the benefit of the
Secured Parties, and the Mortgagee’s successors and assigns, a continuing
security interest in and to, and lien upon, all of the Mortgagor’s right, title
and interest in and to the following described land, real property interests,
buildings, improvements, fixtures and proceeds:

 

(a)           All that tract or parcel of land and other real property interests
in [                       ] County, [                       ], as more
particularly described in Exhibit A attached hereto and made a part hereof,
together with any greater or additional estate therein as hereafter may be
acquired by the Mortgagor (the “Land”), and all of the Mortgagor’s right, title
and interest in and to rights appurtenant thereto, including easement rights;

 

(b)           All buildings and improvements of every kind and description now
or hereafter erected or placed on the Land (the “Improvements”), all materials,
equipment, apparatus and fixtures now or hereafter owned by the Mortgagor and
attached to or installed in or located on and used in connection with the
aforesaid Land and Improvements (collectively, the “Fixtures”) (hereinafter, the
Land, the Improvements and the Fixtures may be collectively referred to as the
“Premises”.  As used in this Mortgage, the term “Premises” shall mean all, or,
where the context permits or requires, any portion of the above or any interest
therein); and

 

3

--------------------------------------------------------------------------------


 

(c)           Subject to the terms of the Guarantee and Collateral Agreement,
any and all cash proceeds and noncash proceeds from the conversion, voluntary or
involuntary, of any of the Premises or any portion thereof into cash or
liquidated claims, including (i) proceeds of any insurance, indemnity, warranty,
guaranty or claim payable to the Mortgagee or to the Mortgagor from time to time
with respect to any of the Premises, (ii) payments (in any form whatsoever) made
or due and payable to the Mortgagor in connection with any condemnation, seizure
or similar proceeding and (iii) other amounts from time to time paid or payable
under or in connection with any of the Premises, including, without limitation,
refunds of real estate taxes and assessments, including interest thereon, but in
each case under this clause (c) excluding Excluded Assets (as defined in the
Guarantee and Collateral Agreement).

 

TO HAVE AND HOLD the same, together with all privileges, hereditaments,
easements and appurtenances thereunto belonging, subject to Permitted Liens, to
the Mortgagee, for the benefit of the Secured Parties, and the Mortgagee’s
successors and assigns to secure the Obligations; provided that, upon (i) the
Obligations Satisfaction Date (as defined below) or (ii) the full satisfaction
of the conditions set forth in the Credit Agreement for the release of this
Mortgage in accordance with the terms thereof, the lien and security interest of
this Mortgage shall cease, terminate and be void and the Mortgagee or its
successor or assign shall promptly cause a release of this Mortgage to be filed
in the appropriate office; and until the Obligations are fully satisfied, it
shall remain in full force and virtue.

 

And, as additional security for said Obligations, subject to the Credit
Agreement or the Guarantee and Collateral Agreement, as applicable, the
Mortgagor hereby unconditionally assigns to the Mortgagee, for the benefit of
the Secured Parties, all the security deposits, rents, issues, profits and
revenues of the Premises from time to time accruing (the “Rents and Profits”),
which assignment constitutes a present, absolute and unconditional assignment
and not an assignment for additional security only, reserving only to the
Mortgagor a license to collect and apply the same as the Mortgagor chooses as
long as no Event of Default has occurred and is continuing.  Immediately upon
the occurrence of and during the continuance of any Event of Default, whether or
not legal proceedings have commenced and without regard to waste, adequacy of
security for the Obligations or solvency of the Mortgagor, the license granted
in the immediately preceding sentence shall automatically cease and terminate
without any notice by the Mortgagee (such notice being hereby expressly waived
by the Mortgagor to the extent permitted by applicable law), or any action or
proceeding or the intervention of a receiver appointed by a court.

 

As additional collateral and further security for the Obligations, subject to
the Credit Agreement or the Guarantee and Collateral Agreement, as applicable,
the Mortgagor does hereby assign by way of security and grants to the Mortgagee,
for the benefit of the Secured Parties, a security interest in all of the right,
title and the interest of the Mortgagor in and to any and all real property
leases and rental agreements (collectively, the “Leases”) with respect to the
Premises or any part thereof, and the Mortgagor agrees to execute and deliver to
the Mortgagee such additional instruments, in form and substance reasonably
satisfactory to the Mortgagee, as may hereafter be requested by the Mortgagee to
evidence and confirm said assignment; provided,

 

4

--------------------------------------------------------------------------------


 

however, that acceptance of any such assignment shall not be construed to impose
upon the Mortgagee any obligation or liability with respect thereto.

 

The Mortgagor covenants, represents and agrees as follows:

 

ARTICLE I

 

Obligations Secured

 

1.1           Obligations.  The Mortgagee and the Lenders have agreed to
establish a secured credit facility in favor of the Borrowers pursuant to the
terms of the Credit Agreement.  This Mortgage is given to secure the payment and
performance by the Mortgagor of the Obligations.  [The maximum amount of the
Obligations secured hereby will not exceed $                     , plus, to the
extent permitted by applicable law, collection costs, sums advanced for the
payment of taxes, assessments, maintenance and repair charges, insurance
premiums and any other costs incurred to protect the security encumbered hereby
or the lien hereof, expenses incurred by the Mortgagee by reason of any default
by the Mortgagor under the terms hereof, together with interest thereon, all of
which amounts shall be secured hereby.](2)

 

1.2           Future Advances.  This Mortgage is given to secure the Obligations
and the repayment of the aforesaid obligations (including, without limitation,
the Obligations of the Mortgagor with respect to each advance of any Loan, any
renewals or extensions or modifications thereof upon the same or different terms
or at the same or different rate of interest and also to secure all future
advances and readvances thereof that may subsequently be made to the Mortgagor,
the Borrowers or any other Loan Party by the Lenders pursuant to the Credit
Agreement or any other Loan Document, and all renewals, modifications,
replacements and extensions thereof).  The lien of such future advances and
re-advances shall relate back to the date of this Mortgage.  Portions of the
Loans represent revolving credit and letter of credit accommodations, all or any
part of which may be advanced to or for the benefit of the Borrowers or the
Guarantors (as defined in the Guarantee and Collateral Agreement), repaid by the
Borrowers or the Guarantors and re-advanced to or for the benefit of the
Borrowers or the Guarantors from time to time subject to the terms of the Credit
Agreement.  The Mortgagor agrees that if the outstanding balance of any
Obligation or revolving credit or letter of credit accommodation or all of the
Loans, principal and interest, is ever repaid to zero, the lien of this Mortgage
shall not be or be deemed released or extinguished by operation of law or
implied intent of the parties.  This Mortgage shall remain in full force and
effect as to any further advances made under the Credit Agreement, any Interest
Rate Protection Agreement, Permitted Hedging Arrangement or Bank Products
Agreement (entered into with any Bank Products Affiliate or Hedging Affiliate)
after any such zero balance until such time as the Loans, the Reimbursement
Obligations and the other Obligations (other than any Obligations owing to a
Non-Lender Secured Party in respect of the provision of cash management
services) then due and owing shall have been paid in full, the Commitments have
been terminated and no Letters of Credit shall be outstanding (except for
Letters of Credit that have been cash collateralized in a manner satisfactory to
the applicable Issuing Lenders) (the date upon which all of such events have
occurred, the “Obligations Satisfaction Date”) or this Mortgage has been
cancelled or

 

--------------------------------------------------------------------------------

(2)  To be included in states that impose mortgage recording tax and subject to
applicable laws.

 

5

--------------------------------------------------------------------------------


 

released of record in accordance with the requirements of the Credit Agreement,
and the Mortgagor waives, to the fullest extent permitted by applicable law, the
operation of any applicable statute, case law or regulation having a contrary
effect.

 

ARTICLE II

 

Mortgagor’s Covenants, Representations and Agreements

 

2.1           Title to Property.  The Mortgagor hereby represents and warrants
to the Mortgagee and each other Secured Party that the representations and
warranties set forth in Section 5 of the Credit Agreement as they relate to the
Mortgagor or to the Loan Documents to which the Mortgagor is a party, each of
which representations and warranties is hereby incorporated herein by reference,
are true and correct in all material respects, and the Mortgagee and each other
Secured Party shall be entitled to rely on each of such representations and
warranties as if fully set forth herein; provided that each reference in each
such representation and warranty to the Parent Borrower’s knowledge shall, for
the purposes of this Section 2.1, be deemed to be a reference to the Mortgagor’s
knowledge.

 

2.2           Taxes and Fees; Maintenance of Premises.  The Mortgagor agrees to
comply with Subsections 7.3, 7.5(a)(i) and 11.5 of the Credit Agreement, in each
case in accordance with and to the extent provided therein.

 

2.3           Reimbursement.  The Mortgagor agrees to comply with Subsection
7.5(b)(iii) of the Credit Agreement in accordance with and to the extent
provided therein.

 

2.4           Additional Documents.  The Mortgagor agrees to take any and all
actions reasonably required to create and maintain the Lien of this Mortgage as
against the Premises, and to protect and preserve the validity thereof, in each
case in accordance with and to the extent provided in Subsection 7.9(d) of the
Credit Agreement.

 

2.5           Restrictions on Sale or Encumbrance.  The Mortgagor agrees to
comply with Subsections 8.2, 8.5, 8.8, 8.11, 8.13 and 8.14 of the Credit
Agreement, in each case in accordance with and to the extent provided therein.

 

2.6           Fees and Expenses.  The Mortgagor will promptly pay upon demand
any and all reasonable costs and expenses of the Mortgagee, including, without
limitation, reasonable attorneys’ fees actually incurred by the Mortgagee, to
the extent required under the Credit Agreement.

 

2.7           Insurance.

 

(a)           Types Required.  The Mortgagor shall maintain insurance for the
Premises as set forth in Subsections 7.5(a)(ii) through 7.5(a)(vi) and
Subsection 7.5(b)(i) of the Credit Agreement to the extent applicable.

 

(b)           Insurance Generally.  The Mortgagor agrees to comply with
Subsection 7.5(b)(ii) of the Credit Agreement in accordance with and to the
extent provided therein.

 

6

--------------------------------------------------------------------------------


 

(c)           Use of Proceeds.  Insurance proceeds shall be applied or disbursed
as set forth in Subsection 7.5 of the Credit Agreement to the extent and as
applicable.

 

2.8           Eminent Domain.  All proceeds or awards relating to condemnation
or other taking of the Premises pursuant to the power of eminent domain shall be
applied pursuant to Subsection 7.5 of the Credit Agreement to the extent and as
applicable.

 

2.9           Releases and Waivers.  The Mortgagor agrees that no release by the
Mortgagee of any portion of the Premises, the Rents and Profits or the Leases,
no subordination of lien, no forbearance on the part of the Mortgagee to collect
on any Obligations, Loans, or any part thereof, no waiver of any right granted
or remedy available to the Mortgagee and no action taken or not taken by the
Mortgagee shall, except to the extent expressly released, in any way have the
effect of releasing the Mortgagor from full responsibility to the Mortgagee for
the complete discharge of each and every of the Mortgagor’s obligations
hereunder.

 

2.10         Compliance with Law.  The Mortgagor agrees to comply with
Subsections 7.4 and 7.8 of the Credit Agreement, in each case in accordance with
and to the extent provided therein.

 

2.11         Inspection.  The Mortgagor agrees to comply with Subsection 7.6 of
the Credit Agreement in accordance with and to the extent provided therein.

 

2.12         Security Agreement.

 

(a)           This Mortgage is hereby made and declared to be a security
agreement encumbering the Fixtures, and Mortgagor grants to the Mortgagee a
security interest in the Fixtures.  The Mortgagor grants to the Mortgagee all of
the rights and remedies of a secured party under the laws of the state in which
the Premises are located.  A financing statement or statements reciting this
Mortgage to be a security agreement with respect to the Fixtures may be
appropriately filed by the Mortgagee.

 

(b)           The Mortgagor warrants that, as of the date hereof, the name and
address of the “Debtor” (which is the Mortgagor) are as set forth in the
preamble of this Mortgage and a statement indicating the types, or describing
the items, of collateral is set forth hereinabove.  Mortgagor warrants that
Mortgagor’s exact legal name is correctly set forth in the preamble of this
Mortgage.

 

(c)           This Mortgage will be filed in the real property records.

 

(d)           As of the date hereof, the Mortgagor is a [                       
] organized under the laws of the State of [                       ], and the
Mortgagor’s organizational identification number is [                        ].

 

2.13         Mortgage Recording Tax.  The Mortgagor shall pay upon the recording
hereof any and all mortgage recording taxes or any such similar fees and
expenses due and payable to record this Mortgage in the appropriate records of
the county in which the Premises is located.

 

7

--------------------------------------------------------------------------------


 

ARTICLE III

 

Events of Default

 

An Event of Default shall exist and be continuing under the terms of this
Mortgage upon the existence and during the continuance of an Event of Default
under the terms of the Credit Agreement.

 

ARTICLE IV

 

Foreclosure

 

4.1           Acceleration of Obligations; Foreclosure.  Upon the occurrence and
during the continuance of an Event of Default, the entire balance of the
Obligations, including all accrued interest, shall become due and payable to the
extent such amounts become due and payable under the Credit Agreement.  Provided
an Event of Default has occurred and is continuing, upon failure to pay the
Obligations or reimburse any other amounts due under the Loan Documents in full
at any stated or accelerated maturity and in addition to all other remedies
available to the Mortgagee at law or in equity, the Mortgagee may foreclose the
lien of this Mortgage by judicial or non-judicial proceeding in a manner
permitted by applicable law.  The Mortgagor hereby waives, to the fullest extent
permitted by law, any statutory right of redemption in connection with such
foreclosure proceeding.

 

4.2           Proceeds of Sale. The proceeds of any foreclosure sale of the
Premises, or any part thereof, will be distributed and applied in accordance
with the terms and conditions of the Credit Agreement and the ABL/Term Loan
Intercreditor Agreement (subject to any applicable provisions of applicable
law).

 

ARTICLE V

 

Additional Rights and Remedies of the Mortgagee

 

5.1           Rights Upon an Event of Default.  Upon the occurrence and during
the continuance of an Event of Default, the Mortgagee, immediately and without
additional notice and without liability therefor to the Mortgagor, except for
gross negligence, willful misconduct, bad faith or unlawful conduct, may do or
cause to be done any or all of the following to the extent permitted by
applicable law, and subject to the terms of the ABL/Term Loan Intercreditor
Agreement: (a) enter the Premises and take exclusive physical possession
thereof; (b) invoke any legal remedies to dispossess the Mortgagor if the
Mortgagor remains in possession of the Premises without the Mortgagee’s prior
written consent; (c) exercise its right to collect the Rents and Profits;
(d) generally, supervise, manage and contract with reference to the Premises as
if the Mortgagee were equitable owner of the Premises, hold, lease, develop,
operate or otherwise use the Premises or any part thereof upon such terms and
conditions as the Mortgagee may deem reasonable under the circumstances (making
such repairs, alterations, additions and improvements and taking other actions,
from time to time, as the Mortgagee deems necessary or

 

8

--------------------------------------------------------------------------------


 

desirable), and apply all rents and other amounts collected by the Mortgagee in
connection therewith in accordance with the provisions hereof; (e) enter into
contracts for the completion, repair and maintenance of the Improvements
thereon; (f) institute proceedings for the complete foreclosure of the Mortgage,
either by judicial action or by power of sale, in which case the Premises may be
sold for cash or credit in one or more parcels; (g) expend Loan funds and any
rents, income and profits derived from the Premises for the payment of any
taxes, insurance premiums, assessments and charges for completion, repair and
maintenance of the Improvements, preservation of the Lien of this Mortgage and
satisfaction and fulfillment of any liabilities or obligations of the Mortgagor
arising out of or in any way connected with the Premises whether or not such
liabilities and obligations in any way affect, or may affect, the Lien of this
Mortgage; (h) take such steps to protect and enforce the specific performance of
any covenant, condition or agreement in this Mortgage, the Credit Agreement or
the other Loan Documents, or to aid the execution of any power herein granted;
and (i) exercise all other rights, remedies and recourses granted under the Loan
Documents or otherwise available at law or in equity.  At any foreclosure sale
by virtue of any judicial proceedings, power of sale, or any other legal right,
remedy or recourse, the title to and right of possession of any such property
shall pass to the purchaser thereof, and to the fullest extent permitted by law,
the Mortgagor shall be completely and irrevocably divested of all of its right,
title, interest, claim, equity, equity of redemption, and demand whatsoever,
either at law or in equity, in and to the property sold and such sale shall be a
perpetual bar both at law and in equity against the Mortgagor, and against all
other Persons claiming or to claim the property sold or any part thereof, by,
through or under the Mortgagor.  The Mortgagee or any of the Secured Parties may
be a purchaser at such sale and if the Mortgagee is the highest bidder, the
Mortgagee shall credit the portion of the purchase price that would be
distributed to the Mortgagee against the indebtedness in lieu of paying cash. 
In the event this Mortgage is foreclosed by judicial action, appraisement of the
Premises is waived to the extent permitted by applicable law.  With respect to
any notices required or permitted under the UCC to the extent applicable, the
Mortgagor agrees that ten (10) days’ prior written notice shall be deemed
commercially reasonable.  The Mortgagor also agrees that any of the foregoing
rights and remedies of the Mortgagee may be exercised at any time during the
continuance of an Event of Default independently of the exercise of any other
such rights and remedies, and the Mortgagee may continue to exercise any or all
such rights and remedies until (i) the Event of Default is cured,
(ii) foreclosure and the conveyance of the Premises to the high bidder, or
(iii) the outstanding principal amount of the Loans, accrued and unpaid interest
thereon (if any), and any other amounts then due and owing under the Credit
Agreement and any other Loan Document to the Lenders or the Mortgagee are paid
in full.

 

5.2           Appointment of Receiver.  Upon the occurrence and during the
continuance of an Event of Default, subject to the terms of the ABL/Term Loan
Intercreditor Agreement, the Mortgagee shall be entitled, without additional
notice and without regard to the adequacy of any security for the Obligations
secured hereby, whether the same shall then be occupied as a homestead or not,
or the solvency of any party bound for its payment, to make application for the
appointment of a receiver to take possession of and to operate the Premises, and
to collect the rents, issues, profits, and income thereof, all expenses of which
shall be added to the Obligations and secured hereby. The receiver shall have
all the rights and powers provided for under the laws of the state in which the
Premises are located, including without limitation, the power to execute leases,
and the power to collect the rents, sales proceeds, issues, profits and proceeds
of the

 

9

--------------------------------------------------------------------------------


 

Premises during the pendency of such foreclosure suit, as well as during any
further times when the Mortgagor, its successors or assigns, except for the
intervention of such receiver, would be entitled to collect such rents, sales
proceeds, issues, proceeds and profits, and all other powers which may be
necessary or are usual in such cases for the protection, possession, control,
management and operation of the Premises during the whole of said period. 
Receiver’s fees, reasonable attorneys’ fees and costs incurred in connection
with the appointment of a receiver pursuant to this Section 5.2 shall be secured
by this Mortgage.  Notwithstanding the appointment of any receiver, trustee or
other custodian, subject to the ABL/Term Loan Intercreditor Agreement, the
Mortgagee shall be entitled to retain possession and control of any cash or
other instruments at the time held by or payable or deliverable under the terms
of the Mortgage to the Mortgagee to the fullest extent permitted by law.

 

5.3           Waivers.  No waiver of a prior Event of Default shall operate to
waive any subsequent Event(s) of Default.  All remedies provided in this
Mortgage, the Credit Agreement or any of the other Loan Documents are cumulative
and may, at the election of the Mortgagee, be exercised alternatively,
successively, or in any manner and are in addition to any other rights provided
by law.

 

5.4           Delivery of Possession After Foreclosure.  In the event there is a
foreclosure sale hereunder and at the time of such sale, the Mortgagor or the
Mortgagor’s successors or assigns are occupying or using the Premises, or any
part thereof, each and all immediately shall become the tenant of the purchaser
at such sale, which tenancy shall be a tenancy from day to day, terminable at
the will of either landlord or tenant, at a reasonable rental per day based upon
the value of the property occupied, such rental to be due daily to the
purchaser; and to the extent permitted by applicable law, the purchaser at such
sale, notwithstanding any language herein apparently to the contrary, shall have
the sole option to demand possession immediately following the sale or to permit
the occupants to remain as tenants at will.  In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain a summary action for possession of the
property (such as an action for forcible detainer) in any court having
jurisdiction.

 

5.5           Marshalling.  The Mortgagor hereby waives, in the event of
foreclosure of this Mortgage or the enforcement by the Mortgagee of any other
rights and remedies hereunder, any right otherwise available in respect to
marshalling of assets which secure any Loan and any other indebtedness secured
hereby or to require the Mortgagee to pursue its remedies against any other such
assets.

 

5.6           Protection of Premises.  Upon the occurrence and during the
continuance of an Event of Default, the Mortgagee may take such actions,
including, but not limited to disbursements of such sums, as the Mortgagee in
its sole but reasonable discretion deems necessary to protect the Mortgagee’s
interest in the Premises.

 

10

--------------------------------------------------------------------------------


 

EXHIBIT C
to
CREDIT AGREEMENT

 

ARTICLE VI

 

General Conditions

 

6.1           Terms.  Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Credit Agreement.  The
singular used herein shall be deemed to include the plural; the masculine deemed
to include the feminine and neuter; and the named parties deemed to include
their successors and assigns to the extent permitted under the Credit
Agreement.  The term “Mortgagee” shall include the Collateral Agent on the date
hereof and any successor Collateral Agent under the Loan Documents.  The word
“person” shall include any individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature, and the word “Premises” shall include any portion of the Premises or
interest therein.  The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase without limitation.

 

6.2           Notices.  All notices, requests and other communications shall be
given in accordance with Subsection 11.2 of the Credit Agreement.

 

6.3           Severability.  If any provision of this Mortgage is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

6.4           Headings.  The captions and headings herein are inserted only as a
matter of convenience and for reference and in no way define, limit, or describe
the scope of this Mortgage nor the intent of any provision hereof.

 

6.5           Intercreditor Agreements.

 

(a)           Notwithstanding anything to the contrary contained herein, the
lien and security interest granted to the Mortgagee pursuant to this Mortgage
and the exercise of any right or remedy by the Mortgagee hereunder are subject
to the provisions of the applicable Intercreditor Agreements (as defined in the
Guarantee and Collateral Agreement).  The Mortgagee acknowledges and agrees that
the relative priority of the Liens granted to the Mortgagee, the Term Loan Agent
and any Additional Agent (as defined in the ABL/Term Loan Intercreditor
Agreement) shall be determined solely pursuant to the applicable Intercreditor
Agreements, and not by priority as a matter of law or otherwise.

 

(b)           Subject to the provisions of the ABL/Term Loan Intercreditor
Agreement, the lien of the Mortgage and security interest granted hereunder are
expressly subject and subordinate to the lien and security interest granted
(i) to the Term Loan Agent pursuant to the Term Loan Documents (including that
certain Mortgage, Security Agreement, Assignment of Leases and Rents and Fixture
Filing, dated as of the date hereof, executed and delivered by the

 

--------------------------------------------------------------------------------


 

Mortgagor to the Term Loan Agent for the benefit of the Term Loan Secured
Parties) and (ii) to any Additional Term Agent pursuant to any Additional Term
Documents (as such terms are defined in the ABL/Term Loan Intercreditor
Agreement).

 

6.6           Conflicting Terms.

 

(a)           In the event of any conflict between the terms of this Mortgage
and any of the Intercreditor Agreements, (i) the terms of the ABL/Term Loan
Intercreditor Agreement shall govern and control any conflict between the
Mortgagee, the Term Loan Agent and/or any Additional Agent, (ii) the terms of
the Junior Lien Intercreditor Agreement shall govern and control any conflict
between the Mortgagee and any Additional ABL Agent (as defined in the ABL/Term
Loan Intercreditor Agreement) and (iii) the terms of any Other Intercreditor
Agreement shall govern and control any conflict between the Mortgagee and any
other party to such Other Intercreditor Agreement, in each case other than with
respect to Section 6.7 of this Mortgage.  In the event of any such conflict, the
Mortgagor may act (or omit to act) in accordance with any of the applicable
Intercreditor Agreements, and shall not be in breach, violation or default of
its obligations hereunder by reason of doing so.

 

(b)           In the event of any conflict between the terms and provisions of
the Credit Agreement and the terms and provisions of this Mortgage, the terms
and provisions of the Credit Agreement shall control and supersede the
provisions of this Mortgage with respect to such conflicts other than with
respect to Section 6.7 of this Mortgage.

 

6.7           Governing Law.  This Mortgage shall be governed by and construed
in accordance with the internal law of the state in which the Premises are
located.

 

6.8           Application of the Foreclosure Law.  If any provision in this
Mortgage shall be inconsistent with any provision of the foreclosure laws of the
state in which the Premises are located, the provisions of such laws shall take
precedence over the provisions of this Mortgage, but shall not invalidate or
render unenforceable any other provision of this Mortgage that can be construed
in a manner consistent with such laws.

 

6.9           Written Agreement.  This Mortgage may not be amended, supplemented
or otherwise modified except in accordance with Subsection 11.1 of the Credit
Agreement.  For the avoidance of doubt, it is understood and agreed that any
amendment, amendment and restatement, waiver, supplement or other modification
of or to the ABL/Term Loan Intercreditor Agreement that would have the effect,
directly or indirectly, through any reference herein to the ABL/Term Loan
Intercreditor Agreement or otherwise, of waiving, amending, supplementing or
otherwise modifying this Mortgage, or any term or provision hereof, or any right
or obligation of the Mortgagor hereunder or in respect hereof, shall not be
given such effect except pursuant to a written instrument executed by the
Mortgagor and the Mortgagee in accordance with this Section 6.9.

 

6.10         Waiver of Jury Trial.  Subsection 11.15 of the Credit Agreement is
hereby incorporated by reference.

 

12

--------------------------------------------------------------------------------


 

6.11         Request for Notice.  The Mortgagor requests that a copy of any
statutory notice of default and a copy of any statutory notice of sale hereunder
be mailed to the Mortgagor in accordance with the requirements in Section 6.2 of
this Mortgage.

 

6.12         Counterparts.  This Mortgage may be executed by one or more of the
parties on any number of separate counterparts, and all of such counterparts
taken together shall be deemed to constitute one and the same instrument.

 

6.13         Release.  If any of the Premises shall be sold, transferred or
otherwise disposed of by the Mortgagor in a transaction permitted by the Credit
Agreement, then the Mortgagee, at the request of the Mortgagor, shall execute
and deliver to the Mortgagor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on the
Premises.  The Mortgagor shall deliver to the Mortgagee prior to the date of the
proposed release, a written request for release.

 

6.14         [Last Dollars Secured; Priority.  This Mortgage secures only a
portion of the Obligations owing or which may become owing by the Mortgagor to
the Secured Parties.  The parties agree that any payments or repayments of such
Obligations shall be and be deemed to be applied first to the portion of the
Obligations that is not secured hereby, it being the parties’ intent that the
portion of the Obligations last remaining unpaid shall be secured hereby.  If at
any time this Mortgage shall secure less than all of the principal amount of the
Obligations, it is expressly agreed that any repayments of the principal amount
of the Obligations shall not reduce the amount of the lien of this Mortgage
until the lien amount shall equal the principal amount of the Obligations
outstanding.](3)

 

6.15         State Specific Provisions.  In the event of any inconsistencies
between this Section 6.15 and any of the other terms and provisions of this
Mortgage, the terms and provisions of this Section 6.15 shall control and be
binding.

 

(a)           [                               ]

 

(b)           [                               ]

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------

(3)  To be included in mortgages for states with a mortgage recording tax, to
the extent required.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Mortgagor has executed this Mortgage as of the above
written date.

 

 

MORTGAGOR:

 

 

 

[                                       ]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

[ADD STATE NOTARY FORM FOR MORTGAGOR](4)

 

--------------------------------------------------------------------------------

(4)           Local counsel to confirm signature page and notary block which are
acceptable for recording in the jurisdiction.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

(See Attached)

 

--------------------------------------------------------------------------------


 

EXHIBIT D
to
CREDIT AGREEMENT

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

Reference is made to the Loan(s) held by the undersigned or, if the undersigned
is not a Lender, to the Loan(s) held by the Lender of which the undersigned is a
beneficiary or member, pursuant to the Credit Agreement (as amended, restated,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), dated as of May 25, 2011, among CDRT MERGER
SUB, INC., a Delaware corporation (together with its successors and assigns, the
“Parent Borrower”), the Subsidiary Borrowers  (as defined therein and together
with the Parent Borrower, collectively, the “Borrowers” and each individually, a
“Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”), DEUTSCHE BANK AG, NEW YORK BRANCH, as an
issuing lender, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and as collateral agent for the Secured Parties (as
defined therein) and DEUTSCHE BANK AG, NEW YORK BRANCH, as swingline lender.
Unless otherwise defined herein, capitalized terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement. The undersigned hereby certifies under penalty of perjury that:

 

1.                                       If the undersigned is a Lender, the
undersigned is the sole record and beneficial owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) registered in its name, and if the
undersigned is not a Lender, the undersigned is a beneficiary or member of a
Lender that is a non-U.S. intermediary or flow-through entity for U.S. federal
income tax purposes;

 

2.                                       If the undersigned is a Lender, the
income from the Loan(s) held by the undersigned, and if the undersigned is not a
Lender, the income from the Loan(s) held by the Lender of which the undersigned
is a beneficiary or member, is not effectively connected with the conduct of a
trade or business within the United States;

 

3.                                       The undersigned is not a bank (as such
term is used in Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended (the “Code”));

 

4.                                       The undersigned is not a 10-percent
shareholder of any of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code; and

 

5.                                       The undersigned is not a controlled
foreign corporation receiving interest from a related person within the meaning
of Section 881(c)(3)(C) of the Code.

 

We have furnished you with a certificate of our non-U.S. person status on
Internal Revenue Service Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall so inform the Borrowers and the Administrative
Agent in writing within thirty days of such change and (2) the undersigned shall
furnish the Borrowers and the Administrative Agent, a properly completed and

 

--------------------------------------------------------------------------------


 

currently effective certificate in either the calendar year in which payment is
to be made by the Borrowers to the undersigned, or in either of the two calendar
years preceding such payment.

 

 

 

[NAME OF LENDER OR BENEFICIARY OR MEMBER OF LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Address]

 

Dated:                    , 2011

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E
to
CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

Reference is made to the Credit Agreement (as amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), dated as of May 25, 2011, among CDRT MERGER SUB, INC., a
Delaware corporation that was merged with and into EMERGENCY MEDICAL SERVICES
CORPORATION, a Delaware corporation (the “Parent Borrower”), the Subsidiary
Borrowers (as defined therein and together with the Parent Borrower,
collectively, the “Borrowers” and each individually, a “Borrower”), the several
banks and other financial institutions from time to time parties thereto (the
“Lenders”),  DEUTSCHE BANK AG NEW YORK BRANCH, as an issuing lender, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, as collateral agent for the Secured Parties (as defined therein), and
as swingline lender.  Unless otherwise defined herein, capitalized terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

                                                      (the “Assignor”) and
                                   (the “Assignee”) agree as follows:

 

1.             The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Transfer Effective Date (as defined below), an interest (the “Assigned
Interest”) as set forth in Schedule 1 in and to the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents with respect
to those credit facilities provided for in the Credit Agreement as are set forth
on Schedule 1 (individually, an “Assigned Facility”; collectively, the “Assigned
Facilities”), in a principal amount for each Assigned Facility as set forth on
Schedule 1.

 

2.             The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the Assigned Interest and that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers, any of
its Subsidiaries or any other obligor or the performance or observance by the
Borrowers, any of their Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and
(c) attaches the Note(s), if any, held by it evidencing the Assigned Facilities
[and requests that the Administrative Agent exchange such Note(s) for a new Note
or Notes payable to the Assignee and (if the Assignor has retained any interest
in the Assigned Facilities) a new Note or Notes payable to the Assignor in

 

--------------------------------------------------------------------------------


 

the respective amounts which reflect the assignment being made hereby (and after
giving effect to any other assignments which have become effective on the
Transfer Effective Date)].(1)

 

3.             The Assignee (a) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (b) confirms that it
has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Subsection 5.1 thereof and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance; (c) agrees
that it will, independently and without reliance upon the Assignor, any Agent or
any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes each applicable Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; (e) hereby affirms the
acknowledgements and representations of such Assignee as a Lender contained in
Subsection 10.5 of the Credit Agreement; and (f) agrees that it will be bound by
the provisions of the Credit Agreement and will perform in accordance with the
terms of the Credit Agreement all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender, including its
obligations pursuant to Subsection 11.16 of the Credit Agreement, and, if it is
organized under the laws of a jurisdiction outside the United States, its
obligations pursuant to Subsection 4.11(b) of the Credit Agreement.

 

4.             The effective date of this Assignment and Acceptance shall be
[                      ], [              ] (the “Transfer Effective Date”). 
Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to Subsection 11.6 of the Credit Agreement,
effective as of the Transfer Effective Date (which shall not, unless otherwise
agreed to by the Administrative Agent, be earlier than five Business Days after
the date of such acceptance and recording by the Administrative Agent).

 

5.             Upon such acceptance and recording, from and after the Transfer
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the Transfer
Effective Date or accrued subsequent to the Transfer Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Transfer Effective Date or
with respect to the making of this assignment directly between themselves.

 

--------------------------------------------------------------------------------

(1)  Should only be requested when specifically required by the Assignee and/or
the Assignor, as the case may be.

 

2

--------------------------------------------------------------------------------


 

6.             From and after the Transfer Effective Date, (a) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement, but shall nevertheless continue to be
entitled to the benefits of (and bound by related obligations under)
Subsections 4.10, 4.11, 4.12, 4.13, 4.15, and 11.5 thereof.

 

7.             Notwithstanding any other provision hereof, if the consents of
the Parent Borrower and the Administrative Agent hereto are required under
Subsection 11.6 of the Credit Agreement, this Assignment and Acceptance shall
not be effective unless such consents shall have been obtained.

 

8.             This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
its principles or rules of conflict of laws to the extent such principles or
rules are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1
to
EXHIBIT E

 

ASSIGNMENT AND ACCEPTANCE

 

Re:  Credit Agreement (as amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), dated
as of May 25, 2011, among CDRT MERGER SUB, INC., a Delaware corporation that was
merged with and into EMERGENCY MEDICAL SERVICES CORPORATION, a Delaware
corporation (the “Parent Borrower”), the Subsidiary Borrowers (as defined
therein and together with the Parent Borrower, collectively, the “Borrowers” and
each individually, a “Borrower”), the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), DEUTSCHE BANK AG
NEW YORK BRANCH, as an issuing lender, as administrative agent for the Lenders,
as collateral agent for the Secured Parties (as defined therein), and as
swingline lender.

 

Name of Assignor:  Name of Assignee:

 

Transfer Effective Date of Assignment:

 

Credit Facility Assigned

 

Aggregate Amount of
Commitment/Loans under
Credit Facility for all Lenders

 

Amount of
Commitment/Loans under
Credit Facility Assigned

 

 

 

 

 

 

 

 

 

 

%

$

 

 

 

[NAME OF ASSIGNEE]

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

By:

 

 

Name:

 

Name:

 

Title:

 

Title:

 

--------------------------------------------------------------------------------


 

 

Accepted for recording in the Register:

Consented To:

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent

 

[EMERGENCY MEDICAL SERVICES CORPORATION

 

 

By:

 

 

By:

 

 

Name:

 

Name:

 

Title:

 

Title:](2)

 

 

 

 

By:

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

Name:

as Administrative Agent

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(2)  Insert only as required by Section 11.6 of the Credit Agreement.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F
to
CREDIT AGREEMENT

 

FORM OF SWINGLINE LOAN PARTICIPATION CERTIFICATE

 

[                             ], 2011

 

[Name of Lender]

 

 

 

 

 

 

Ladies and Gentlemen:

 

Pursuant to Subsection 2.4 of the Credit Agreement (as amended, restated,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), dated as of May 25, 2011, among CDRT MERGER SUB, 
INC., a Delaware corporation that was merged with and into EMERGENCY MEDICAL
SERVICES CORPORATION, a Delaware corporation (the “Parent Borrower”), the
Subsidiary Borrowers (as defined therein) from time to time party thereto
(together with the Parent Borrower, collectively, the “Borrowers” and each
individually, a “Borrower”), the several banks and other financial institutions
from time to time parties thereto (the “Lenders”), DEUTSCHE BANK AG NEW YORK
BRANCH, as an issuing lender, as administrative agent for the Lenders, as
collateral agent for the Secured Parties (as defined therein), and as swingline
lender (in such capacity, the “Swingline Lender”), the undersigned hereby
acknowledges receipt from you on the date hereof of DOLLARS ($) as payment for a
participating interest in the following Swingline Loan:

 

Date of Swingline Loan:

 

 

 

 

Principal Amount of Swingline Loan:

 

 

 

 

 

Very truly yours,

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as Swingline Lender

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT G
to
CREDIT AGREEMENT

 

FORM OF SECRETARY’S CERTIFICATE

 

[              , 2011]

 

Reference is hereby made to (i) that certain asset-based credit agreement dated
as of May 25, 2011 (as amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time the “ABL Credit Agreement”), by
and among CDRT Merger Sub, Inc., a Delaware corporation that is to be merged
with and into EMSC (as defined below) ( “Parent Borrower”),
[[                      ] a [                      ] [corporation][limited
liability company][(the “General Partner”, the general partner of
[                                            ]] (the “Company”)], the Subsidiary
Borrowers (as defined therein) from time to time party thereto, the several
banks and other financial institutions from time to time party thereto, Deutsche
Bank AG New York Branch, as an issuing lender, as administrative agent for the
Lenders under the ABL Credit Agreement, as collateral agent for the Secured
Parties (as defined under the ABL Credit Agreement), and as swingline lender,
(ii) that certain term loan credit agreement (the “Term Loan Credit Agreement”),
by and among the Parent Borrower, Emergency Medical Services Corporation, a
Delaware corporation, (“EMSC”), the several banks and other financial
institutions from time to time party thereto, Deutsche Bank AG New York Branch,
as administrative agent for the Lenders under the Term Loan Credit Agreement and
as collateral agent for the Secured Parties (as defined under the Term Loan
Credit Agreement), and (iii) that certain Purchase Agreement, dated
[                      ], among [EMSC]/[the Company] and Barclays Capital Inc.,
Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Morgan Stanley & Co. Incorporated, RBC Capital Markets, UBS
Securities LLC, Citigroup Global Markets Inc. and Natixis Securities North
America Inc. as initial purchasers (the “Purchase Agreement”), providing for,
among other things, the issuance of [        ]% Senior Unsecured Notes due 2019
(the “Notes”) by EMSC (the ABL Credit Agreement, the Term Loan Credit Agreement
and the Purchase Agreement, together with the other “Loan Documents” (as defined
in the ABL Credit Agreement), the other “Loan Documents” (as defined in the Term
Loan Credit Agreement) and the other Note Documents (as defined in the Purchase
Agreement) delivered by or on the date hereof by [                        ] (the
“Company”)] [EMSC] in connection with the ABL Credit Agreement, the Term Loan
Credit Agreement, or the Purchase Agreement, as applicable, the “Transaction
Documents”).

 

The undersigned, [                        ], [                        ] of the
[Company] [General Partner], certifies solely on behalf of the Company, in
[his][her] capacity as [                      ] and not individually, as
follows:

 

(a)           Attached hereto as Annex 1 is a true, correct and complete copy of
the [certificate of incorporation][certificate of formation] [certificate of
limited liability partnership] of the Company, as amended through the date
hereof (the “[Charter]”), as certified by the Secretary of State of the State of
[                      ].  The Charter is in full force and effect on the date
hereof, has not been cancelled and no amendment to the Charter is pending or
proposed.

 

--------------------------------------------------------------------------------


 

(b)           To the best of the undersigned’s knowledge, no steps have been
taken and no proceedings are pending for the dissolution or liquidation of the
Company and no such proceedings are threatened or contemplated.

 

(c)           Attached hereto as Annex 2 is a true, correct and complete copy of
the [bylaws][limited liability company agreement] [partnership agreement] of the
Company (the “Operating Agreement”) as in effect at all times since the adoption
thereof to and including the date hereof.  Such Operating Agreement has not been
amended, repealed, modified, superseded, revoked or restated, and such Operating
Agreement is in full force and effect on the date hereof.

 

(d)           Attached hereto as Annex 3 is a correct and complete copy of the
[unanimous] written consents of the [Board of Directors][Members][Managing
Member] [General Partner] of the Company (the [“Board”][“Members”][“Managing
Member”]), dated [                     ,         ] (the “Resolutions”),
authorizing, among other things, the execution, delivery and performance of the
ABL Credit Agreement, the Term Loan Credit Agreement, and the issuance of the
Notes.  The Resolutions (i) were duly adopted by the [Board][Members][Managing
Member][General Partner] and have not been amended, modified, superseded or
revoked in any respect, (ii) are in full force and effect on the date hereof,
(iii) are the only proceedings of the [Board][Members][Managing Member][General
Partner] relating to or affecting the Transaction Documents and the matters
referred to therein and (iv) have been filed with the minutes of the proceedings
of the [Board][Members][Managing Member][General Partner] in accordance with the
Operating Agreement.  [As of [                        ], there were no vacancies
or unfilled newly-created directorships on the Board.]

 

(e)           Attached hereto as Annex 4 is a list of the persons who, as of the
date hereof, are duly elected and qualified officers of [the Company][the
Managing Member of the Company] [the General Partner] holding the offices
indicated next to their respective names, and the signatures appearing opposite
their respective names are the true and genuine signatures of such officers or
true facsimiles thereof, and each of such officers is duly authorized to execute
and deliver, on behalf of [the Company][the Managing Member of the Company], the
Transaction Documents.

 

(f)            Attached hereto as Annex 5 is a certificate of good standing of
the Company as issued by the Secretary of State of the State of
[                      ].

 

(g)           The Company has delivered to each of the other parties thereto a
duly executed copy of each of the Transaction Documents.

 

Debevoise & Plimpton LLP is entitled to rely on this certificate in connection
with the opinions it is delivering in connection with Subsection 6.1(f)(i) of
the ABL Credit Agreement and Subsection 6(f)(i) of the Term Loan Agreement. 
[[                        ] is entitled to rely on this certificate in
connection with the opinions it is delivering in connection with Subsection
[    ] of the Term Loan Credit Agreement.]

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, [the Company][the Managing Member of the Company] has caused
this certificate to be executed on its behalf by its [            ], as of the
day first set forth above.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

I, [                        ], am the duly elected and acting
[                        ] of [the Company][the Managing Member of the Company],
and do hereby certify in such capacity on behalf of [the Company][the Managing
Member of the Company] and not in my individual capacity that
[                        ] is the duly elected, qualified and acting
[                ] of [the Company][the Managing Member of the Company] and that
the signature appearing above is [his][her] genuine signature or a true
facsimile thereof.

 

IN WITNESS WHEREOF, [the Company][the Managing Member of the Company] has caused
this certificate to be executed on its behalf by its [                        ],
as of the date first set forth above.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

ANNEX 1
to
EXHIBIT G

 

CHARTER

 

--------------------------------------------------------------------------------


 

ANNEX 2
to
EXHIBIT G

 

OPERATING AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX 3
to
EXHIBIT G

 

[UNANIMOUS WRITTEN CONSENT]

 

--------------------------------------------------------------------------------


 

ANNEX 4
to
EXHIBIT G

 

INCUMBENCY

 

 

NAME

 

OFFICE

 

SIGNATURE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX 5
to
EXHIBIT G

 

CERTIFICATE OF GOOD STANDING

 

--------------------------------------------------------------------------------


 

EXHIBIT H
to
CREDIT AGREEMENT

 

FORM OF OFFICER’S CERTIFICATE

 

CDRT MERGER SUB, INC.

 

Pursuant to Subsection 6.1(g) of the Credit Agreement, dated as of May 25, 2011
(as amended, restated, amended and restated, supplemented, waived or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms defined
therein being used herein as therein defined), among CDRT MERGER SUB, INC., a
Delaware corporation that is to be merged with and into EMERGENCY MEDICAL
SERVICES CORPORATION, a Delaware corporation (the “Parent Borrower”), the
Subsidiary Borrowers from time to time party thereto, the several banks and
other financial institutions from time to time party thereto (the “Lenders”),
DEUTSCHE BANK AG NEW YORK BRANCH, as an issuing lender, as administrative agent
for the Lenders, as collateral agent for the Secured Parties, and as swingline
lender, the undersigned hereby certifies, on behalf of the Parent Borrower,
that:

 

1.             On and as of the date hereof, both before and after giving effect
to any Extension of Credit to occur on the date hereof and the application of
the proceeds thereof, (i) the condition in Subsection 7.2(a) of the Merger
Agreement (but only with respect to the representations that are material to the
interests of the Lenders, and only to the extent that Merger Sub has the right
to terminate its obligations under the Merger Agreement as a result of a breach
of such representations in the Merger Agreement) has been satisfied and (ii) the
Specified Representations are true and correct in all material respects, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date.

 

2.             On the date hereof, all conditions set forth in Subsection 6.1 of
the Credit Agreement have been satisfied (except as explicitly set forth in the
provisos to Subsection 6.1(a) and Subsection 6.1(h)) or waived.

 

3.             Attached hereto as Annex I and Annex II are complete and correct
copies of the Term Loan Credit Agreement and the Senior Notes Indenture,
respectively.

 

IN WITNESS WHEREOF, the undersigned has hereunto set her name as of the date
first written above.

 

 

CDRT MERGER SUB, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX 1
to
EXHIBIT H

 

TERM LOAN CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ANNEX 2
to
EXHIBIT H

 

SENIOR NOTES INDENTURE

 

--------------------------------------------------------------------------------


 

EXHIBIT I
to
CREDIT AGREEMENT

 

FORM OF SOLVENCY CERTIFICATE

 

Date:  [         , 2011]

 

To the Administrative Agent and each of the Lenders
party to the Credit Agreement referred to below:

 

I, the undersigned, the Chief Financial Officer of Emergency Medical Services
Corporation, a Delaware corporation (the “Parent Borrower”), in that capacity
only and not in my individual capacity (and without personal liability), do
hereby certify as of the date hereof, and based upon facts and circumstances as
they exist as of the date hereof (and disclaiming any responsibility for changes
in such fact and circumstances after the date hereof), that:

 

1.             This certificate is furnished to the Administrative Agent and the
Lenders pursuant to Subsection 6.1(p) of the Credit Agreement, dated as of
May 25, 2011 (as amended, restated, amended and restated, supplemented, waived
or otherwise modified from time to time, the “Credit Agreement”), among CDRT
Merger Sub, Inc., a Delaware corporation that is to be merged with and into the
Parent Borrower, the Subsidiary Borrowers from time to time party thereto, the
several banks and other financial institutions from time to time party thereto,
Deutsche Bank AG New York Branch, as an issuing lender, as administrative agent,
as collateral agent for the Secured Parties, and as swingline lender.  Unless
otherwise defined herein, capitalized terms used in this certificate shall have
the meanings set forth in the Credit Agreement.

 

2.             For purposes of this certificate, the terms below shall have the
following definitions:

 

(a)           “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Parent Borrower and its Restricted Subsidiaries taken as a
whole would change hands between a willing buyer and a willing seller, within a
commercially reasonable period of time, each having reasonable knowledge of the
relevant facts, with neither being under any compulsion to act.

 

(b)           “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of the Parent Borrower and its
Restricted Subsidiaries taken as a whole are sold with reasonable promptness in
an arm’s-length transaction under present conditions for the sale of comparable
business enterprises insofar as such conditions can be reasonably evaluated.

 

--------------------------------------------------------------------------------


 

(c)           “Stated Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Parent Borrower and its Restricted
Subsidiaries taken as a whole, as of the date hereof after giving effect to the
consummation of the Transactions, determined in accordance with GAAP
consistently applied.

 

(d)           “Identified Contingent Liabilities”

 

The maximum estimated amount of liabilities reasonably likely to result from
pending litigation, asserted claims and assessments, guaranties, uninsured risks
and other contingent liabilities of the Parent Borrower and its Restricted
Subsidiaries taken as a whole after giving effect to the Transactions (including
all fees and expenses related thereto but exclusive of such contingent
liabilities to the extent reflected in Stated Liabilities), as identified and
explained in terms of their nature and estimated magnitude by responsible
officers of the Parent Borrower.

 

(e)           “Will be able to pay their Stated Liabilities and Identified
Contingent Liabilities as they mature”

 

For the period from the date hereof through the Maturity Date, the Parent
Borrower and its Restricted Subsidiaries taken as a whole will have sufficient
assets and cash flow to pay their respective Stated Liabilities and Identified
Contingent Liabilities as those liabilities mature or (in the case of contingent
liabilities) otherwise become payable.

 

(f)            “Do not have Unreasonably Small Capital”

 

For the period from the date hereof through the Maturity Date, the Parent
Borrower and its Restricted Subsidiaries taken as a whole after consummation of
the Transactions is a going concern and has sufficient capital to ensure that it
will continue to be a going concern for such period.

 

3.             For purposes of this certificate, I, or officers of the Parent
Borrower under my direction and supervision, have performed the following
procedures as of and for the periods set forth below.

 

(a)           I have reviewed the financial statements (including the pro forma
financial statements) referred to in Subsection 5.1 of the Credit Agreement.

 

(b)           I have knowledge of and have reviewed to my satisfaction the
Credit Agreement.

 

(c)           As chief financial officer of the Parent Borrower, I am familiar
with the financial condition of the Parent Borrower and its Restricted
Subsidiaries.

 

2

--------------------------------------------------------------------------------


 

4.             Based on and subject to the foregoing, I hereby certify on behalf
of the Parent Borrower that after giving effect to the consummation of the
Transactions, it is my opinion that (i) the Fair Value and Present Fair Salable
Value of the assets of the Parent Borrower and its Restricted Subsidiaries taken
as a whole exceed their Stated Liabilities and Identified Contingent
Liabilities; (ii) the Parent Borrower and its Restricted Subsidiaries taken as a
whole do not have Unreasonably Small Capital; and (iii) the Parent Borrower and
its Restricted Subsidiaries taken as a whole will be able to pay their Stated
Liabilities and Identified Contingent Liabilities as they mature.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parent Borrower has caused this certificate to be
executed on its behalf by its Chief Financial Officer as of the date first
written above.

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

Chief Financial Officer

 

4

--------------------------------------------------------------------------------


 

EXHIBIT J
to
CREDIT AGREEMENT

 

FORM OF L/C REQUEST

 

Dated [                                    ](3)

 

DEUTSCHE BANK AG NEW YORK BRANCH, as Issuing Lender and Administrative Agent,
under the Credit Agreement, dated as of May 25, 2011 (as amended, restated,
amended and restated, supplemented, waived or otherwise modified from time to
time, the “Credit Agreement”), among CDRT MERGER SUB,  INC., a Delaware
corporation that was merged with and into Emergency Medical Services
Corporation, a Delaware corporation (the “Parent Borrower”), the Subsidiary
Borrowers (as defined therein) from time to time party thereto (together with
the Parent Borrower, collectively, the “Borrowers” and each individually, a
“Borrower”), the several banks and other financial institutions from time to
time party thereto (the “Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as an
issuing lender (in such capacity, an “Issuing Lender”), as administrative agent
(in such capacity, the “Administrative Agent”) for the Lenders, as collateral
agent for the Secured Parties (as defined therein), and as swingline lender.

 

Attention:

 

 

Letter of Credit Issuer:

 

 

 

 

with a copy to:

 

 

 

 

(4)

 

 

 

 

Attention:

 

 

 

--------------------------------------------------------------------------------

(3)        Date of L/C Request.

(4)        Insert name and address of Issuing Lender in the case of a L/C
Request to any Issuing Lender other than DEUTSCHE BANK AG NEW YORK BRANCH.

 

--------------------------------------------------------------------------------


 

Ladies and Gentlemen:

 

Pursuant to Subsection 3.2 of the Credit Agreement, we hereby request that the
Issuing Lender referred to above issue a [Commercial L/C] [Standby Letter of
Credit] (“L/C”) for the account of the undersigned on(5) (the “Date of
Issuance”) in the aggregate Stated Amount of(6).  The requested L/C shall be
denominated in(7)

 

For purposes of this L/C Request, unless otherwise defined herein, all
capitalized terms used herein which are defined in the Credit Agreement shall
have the respective meanings provided therein.

 

The beneficiary of the requested L/C will be of [   ](8) and such L/C will be in
support of [   ](9) and will have a stated expiration date of [   ](10)

 

We hereby certify that:

 

(A)                              the representations and warranties contained in
the Credit Agreement or the other Loan Documents are true and correct in all
material respects on the date hereof except to the extent such representations
and warranties relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date; and

 

(B)                                no Default or Event of Default has occurred
and is continuing nor, immediately after giving effect to the issuance of the
L/C requested hereby, would such a Default or Event of Default occur.

 

Copies of all documentation with respect to the supported transaction are
attached hereto.

 

--------------------------------------------------------------------------------

(5)             Date of issuance which shall be (x) a Business Day and (y) at
least five days from the date hereof (or such shorter period as is acceptable to
the respective Issuing Lender in any given case).

(6)             Insert aggregate Stated Amount (in currency specified in
footnote 6).

(7)             Insert applicable Designated Foreign Currency or Dollars.

(8)             Insert name and address of beneficiary.

(9)             Insert a description of relevant obligations.

(10)       Insert the last date upon which drafts may be presented which, unless
otherwise agreed by the Administrative Agent, may not be later than the earlier
of (A) one year after its date of issuance and (B) the 5th Business Day prior to
the Termination Date (subject, if requested by the applicable Borrower and
agreed to by the Issuing Lender, to auto-renewals for successive periods not
exceeding one year and ending prior to the 5th Business Day prior to the
Termination Date).

 

2

--------------------------------------------------------------------------------


 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

[SUBSIDIARY BORROWERS]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

EXHIBIT K
to
CREDIT AGREEMENT

 

FORM OF BORROWING BASE CERTIFICATE

 

Reference is hereby made to that certain Credit Agreement, dated as of May 25,
2011 (including all annexes, exhibits and schedules thereto and as amended,
restated, amended and restated, supplemented, waived or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms that are not defined
herein have the meanings ascribed to such terms in the Credit Agreement), among
CDRT Merger Sub, Inc., a Delaware corporation that is to be merged with and into
Emergency Medical Services Corporation, a Delaware corporation (the “Parent
Borrower”), the Subsidiary Borrowers (as defined therein) from time to time
party thereto, the several banks and other financial institutions from time to
time parties thereto (the “Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as an
issuing lender, as administrative agent for the Lenders, as collateral agent for
the Secured Parties (as defined therein), and as swingline lender.

 

As of the last Business Day of the Fiscal Period ending [                 ],
20[   ] (the “Determination Date”), I, [                      ], the
[                      ] of the Parent Borrower, hereby certify to the Agents in
my representative capacity on behalf of the Parent Borrower and the other Loan
Parties and not in my individual capacity that to the best of my knowledge and
belief (i) the statements and calculations of the Borrowing Base set forth on
Annex A hereto (and the schedules attached thereto) are true, correct and
complete as of the Determination Date and (ii) such calculations have been made
in accordance with the requirements of the Credit Agreement.

 

[SIGNATURE PAGE TO FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Borrowing Base Certificate
to be executed and delivered on the [       ] day of [               ],20[   ].

 

 

EMERGENCY MEDICAL SERVICES CORPORATION,

 

as Borrower Representative

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX A

to

EXHIBIT K

 

BORROWING BASE

 

[See attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT L
to
CREDIT AGREEMENT

 

FORM OF ADDITIONAL LENDER JOINDER AGREEMENT

 

THIS ADDITIONAL LENDER JOINDER AGREEMENT, dated as of
[                    ,          ] (this “Agreement”), by and among [Additional
Lenders] (each an “Additional Lender” and collectively the “Additional
Lenders”), EMERGENCY MEDICAL SERVICES CORPORATION, a Delaware corporation
(together with its successors and assigns, the “Parent Borrower”), the
Subsidiary Borrowers from time to time party hereto (together with the Parent
Borrower, collectively, the “Borrowers” and each individually, a “Borrower”) and
the Administrative Agent (as defined below).

 

R E C I T A L S :

 

WHEREAS, the Borrower and the Administrative Agent are parties to the Credit
Agreement, dated as of May 25, 2011 (as amended, restated, amended and restated,
supplemented, waived or otherwise modified from time to time, the “Credit
Agreement”, capitalized terms defined therein being used herein as therein
defined), among CDRT Merger Sub, Inc., a Delaware corporation that was merged
with and into the Parent Borrower, the Subsidiary Borrowers from time to time
party thereto, the several banks and other financial institutions from time to
time parties thereto (the “Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as an
issuing lender, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, as collateral agent for the Secured Parties, and as
swingline lender; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrowers may [increase the Commitments by obtaining the Accordion Revolving
Commitments] [borrow Accordion ABL Term Loans] by entering into one or more
Joinder Agreements with the Additional Lenders.

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

Each Additional Lender party hereto hereby agrees to commit to provide its
respective [Accordion Revolving Commitments][Accordion ABL Term Loans] as set
forth on Schedule A annexed hereto, on the terms and subject to the conditions
set forth below:

 

Each Additional Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent, or any other Lender or Agent and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers under the
Credit Agreement and the other Loan Documents as are

 

--------------------------------------------------------------------------------


 

delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; and (iv) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

Each Additional Lender hereby agrees to make its [Accordion Revolving
Commitment][Accordion ABL Term Loan] on the following terms and conditions:

 

1.             Other Fees.  The applicable Borrowers agree to pay each
Additional Lender its pro rata share of an aggregate fee equal to [    ]%.

 

2.             Additional Lenders.  Each Additional Lender acknowledges and
agrees that upon its execution of this Agreement that such Additional Lender
shall become a “Lender” under, and for all purposes of, the Credit Agreement and
the other Loan Documents, and shall be subject to and bound by the terms
thereof, and shall perform all the obligations of and shall have all rights of a
Lender thereunder.

 

3.             Credit Agreement Governs.  Except as set forth in this Agreement
and any related amendments to the Loan Documents, Accordion Facility Increases
shall otherwise be subject to the provisions of the Credit Agreement and the
other Loan Documents.

 

4.             Parent Borrower’s Certifications.  By its execution of this
Agreement, the undersigned officer of the Parent Borrower, to the best of his or
her knowledge, hereby certifies that:

 

(i)            The representations and warranties made by the Parent Borrower
and its Restricted Subsidiaries as set forth in the Credit Agreement and in each
of the other Loan Documents to which it is a party or which are contained in any
certificate furnished by or on behalf of the Parent Borrower and its Restricted
Subsidiaries pursuant to the Credit Agreement or any of the other Loan Documents
to which it is a party are true and correct in all material respects on and as
of the date hereof, with the same effect as if made on the date hereof except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date; and

 

(ii)           No Default or Event of Default has occurred and is continuing as
of the date hereof or after giving effect to the Loans to be made on the date
hereof and/or the issuance of any Letters of Credit to be issued on the date
hereof.

 

5.             Borrower Covenant.  By its execution of this Agreement, the
applicable Borrower hereby covenants to deliver or cause to be delivered all
legal opinions and other documents reasonably requested by the Administrative
Agent, as applicable, in connection with this Agreement.

 

6.             Notice.  For purposes of the Credit Agreement, the initial notice
address of each Additional Lender shall be as set forth below its signature
below.

 

--------------------------------------------------------------------------------


 

7.             Non-US Lenders.  For each Additional Lender that is a non-U.S.
Lender, delivered herewith to the Administrative Agent are such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such Additional Lender may be required to deliver to
Administrative Agent pursuant to Subsection 4.11(b) of the Credit Agreement.

 

8.             Recordation of the New Loans.  Upon execution and delivery
hereof, the Administrative Agent will record the Accordion Facility Increase
made by the Additional Lender in the Register.

 

9.             Amendment, Modification and Waiver.  This Agreement may not be
amended, modified or waived except by an instrument or instruments in writing
signed and delivered on behalf of each of the parties hereto.

 

10.           Entire Agreement.  This Agreement, the Credit Agreement and the
other Loan Documents represent the entire agreement among the parties with
respect to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by any of the parties relative to the subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

11.           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

12.           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

13.           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.  A set of the copies of this Agreement
signed by all the parties shall be delivered to the Parent Borrower and the
Administrative Agent.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first above
written.

 

 

[NAME OF ADDITIONAL LENDER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

 

 

 

 

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

[SUBSIDIARY BORROWERS]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE A
to
JOINDER AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT M-1
to
CREDIT AGREEMENT

 

FORM OF OPINION OF DEBEVOISE & PLIMPTON LLP,
SPECIAL NEW YORK COUNSEL TO THE LOAN PARTIES

 

--------------------------------------------------------------------------------


 

EXHIBIT M-2
to
CREDIT AGREEMENT

 

FORM OF OPINION OF RICHARDS, LAYTON & FINGER, P.A.,
SPECIAL DELAWARE COUNSEL TO CERTAIN OF THE LOAN PARTIES

 

--------------------------------------------------------------------------------


 

EXHIBIT M-3
to
CREDIT AGREEMENT

 

FORM OF OPINION OF BROWNSTEIN HYATT FARBER SCHRECK, LLP,

SPECIAL NEVADA COUNSEL TO CERTAIN OF THE LOAN PARTIES

 

--------------------------------------------------------------------------------


 

EXHIBIT M-4
to
CREDIT AGREEMENT

 

FORM OF OPINION OF GREENBERG TRAURIG LLP, SPECIAL MASSACHUSETTS, CONNECTICUT,
AND PENNSYLVANIA COUNSEL TO CERTAIN OF THE LOAN PARTIES

 

--------------------------------------------------------------------------------


 

EXHIBIT M-5
to
CREDIT AGREEMENT

 

FORM OF OPINION OF HOLME ROBERTS & OWEN LLP, SPECIAL CALIFORNIA AND COLORADO
COUNSEL TO CERTAIN OF THE LOAN PARTIES

 

--------------------------------------------------------------------------------


 

EXHIBIT M-6
to
CREDIT AGREEMENT

 

FORM OF OPINION OF STOEL RIVES LLP,

SPECIAL OREGON COUNSEL TO CERTAIN OF THE LOAN PARTIES

 

--------------------------------------------------------------------------------


 

EXHIBIT M-7
to
CREDIT AGREEMENT

 

FORM OF OPINION OF BRYAN CAVE LLP, SPECIAL ARIZONA AND MISSOURI
COUNSEL TO CERTAIN OF THE LOAN PARTIES

 

--------------------------------------------------------------------------------


 

EXHIBIT N
to
CREDIT AGREEMENT

 

FORM OF SUBSIDIARY BORROWER JOINDER AGREEMENT

 

THIS SUBSIDIARY BORROWER JOINDER AGREEMENT, dated as of [                   ],
[2011] (this “Joinder”), by and among [ ] ([each an] [the] “Applicant Subsidiary
Borrower” [and collectively, the “Applicant Subsidiary Borrowers”]), Emergency
Medical Services Corporation (the “Parent Borrower”) and the Administrative
Agent (as defined below).

 

R E C I T A L S:

 

WHEREAS, the Parent Borrower and the Administrative Agent are parties to the
Credit Agreement, dated as of May 25, 2011 (as amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms defined therein being used herein as
therein defined), among CDRT Merger Sub, Inc., a Delaware corporation that was
merged with and into the Parent Borrower, the Subsidiary Borrowers from time to
time party thereto, the several banks and other financial institutions from time
to time party thereto (the “Lenders”), DEUTSCHE BANK AG NEW YORK BRANCH, as an
issuing lender, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders, as collateral agent (in such capacity, the “Collateral
Agent”) for the Secured Parties, and as swingline lender; and

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, additional
Subsidiaries of the Parent Borrower may join the Facility as Subsidiary
Borrowers by entering into one or more Joinders with the Parent Borrower and the
Administrative Agent; [and]

 

WHEREAS, each Applicant Subsidiary Borrower has indicated its desire to become a
Subsidiary Borrower pursuant to the terms of the Credit Agreement[; and][.]

 

[WHEREAS, each Applicant Subsidiary Borrower is currently a party to the
Guarantee and Collateral Agreement,] [WHEREAS, each Applicant Subsidiary
Borrower shall become a party to the Guarantee and Collateral Agreement,
concurrently herewith by executing an Assumption Agreement in accordance with
the terms of the Guarantee and Collateral Agreement.](11)

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.             Each Applicant Subsidiary Borrower hereby acknowledges, agrees
and confirms that, by its execution of this Joinder, such Applicant Subsidiary
Borrower will be deemed to be a party to the Credit Agreement and a “Subsidiary
Borrower” for all purposes of the Credit Agreement and the other Loan Documents,
and shall have all of the obligations of a Subsidiary Borrower thereunder as if
it has executed the Credit Agreement and the other Loan Documents.

 

--------------------------------------------------------------------------------

(11)                Insert latter recital for Subsidiary Borrowers not party to
the Guarantee and Collateral Agreement.

 

--------------------------------------------------------------------------------


 

2.             Each Applicant Subsidiary Borrower acknowledges and confirms that
it has received a copy of the Credit Agreement and the schedules and exhibits
thereto and the Guarantee and Collateral Agreement and the schedules and
exhibits relating thereto.  The information on the schedules to the Credit
Agreement and each of the Security Documents are amended to provide the
information shown on the attached Schedule A. Each Applicant Subsidiary Borrower
agrees that, upon the request to the Administrative Agent by any Lender, in
order to evidence such Lender’s Loans, such Applicant Subsidiary Borrower will
execute and deliver to such Lender a promissory note substantially in the form
of Exhibit A-1 and Exhibit A-2 to the Credit Agreement, as applicable, with
appropriate insertions as to payee, date and principal amount, payable to such
Lender and in a principal amount equal to the aggregate unpaid principal amount
of all applicable Loans made by such Lender to such Applicant Subsidiary
Borrower.

 

3.             The Parent Borrower confirms that all of its and its
Subsidiaries’ obligations under the Credit Agreement and the Guarantee and
Collateral Agreement are, and upon each Applicant Subsidiary Borrower becoming a
Subsidiary Borrower shall continue to be, in full force and effect, except as
otherwise set forth therein.  Each Applicant Subsidiary Borrower hereby agrees
that upon becoming a Subsidiary Borrower it will assume all obligations of a
Subsidiary Borrower as set forth in the Credit Agreement and shall deliver or
cause to be delivered all legal opinions and other documents reasonably
requested by the Administrative Agent in connection with this Joinder.

 

4.             The Applicant Subsidiary Borrower represents and warrants to the
Administrative Agent and the Lenders that this Joinder has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except to the
extent enforceability may be limited by applicable domestic or foreign
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

5.             This Joinder may not be amended, modified or waived except by an
instrument or instruments in writing signed and delivered on behalf of each of
the parties hereto.

 

6.             This Joinder, the Credit Agreement and the other Loan Documents
represent the entire agreement among the parties with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by any of the parties relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

 

7.             GOVERNING LAW.  THIS JOINDER AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------


 

8.             Any provision of this Joinder which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

9.             This Joinder may be executed by one or more of the parties to
this Joinder on any number of separate counterparts (including by telecopy), and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.  A set of the copies of this Agreement signed by all the
parties shall be delivered to the Parent Borrower and the Administrative Agent.

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder as of the date first above written.

 

 

[APPLICANT SUBSIDIARY BORROWER]

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Attention:

 

Telephone:

 

Facsimile:

 

 

 

 

 

EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE A to the Joinder

 

[Updates to Schedules to the Credit Agreement]

 

[Updates to Schedules to the Guarantee and Collateral Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT O
to
CREDIT AGREEMENT

 

 

INTERCREDITOR AGREEMENT

 

by and between

 

DEUTSCHE BANK AG NEW YORK BRANCH

as ABL Agent,

 

and

 

DEUTSCHE BANK AG NEW YORK BRANCH

as Term Loan Agent

 

Dated as of May 25, 2011

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

ARTICLE 1 Definitions

2

 

 

 

Section 1.1 UCC Definitions

2

 

Section 1.2 Other Definitions

2

 

Section 1.3 Rules of Construction

34

 

 

 

ARTICLE 2 Lien Priority

35

 

 

 

Section 2.1 Agreement to Subordinate

35

 

Section 2.2 Waiver of Right to Contest Liens

41

 

Section 2.3 Remedies Standstill

48

 

Section 2.4 Exercise of Rights

61

 

Section 2.5 No New Liens

70

 

Section 2.6 Waiver of Marshalling

76

 

 

 

ARTICLE 3 Actions of the Parties

77

 

 

 

Section 3.1 Certain Actions Permitted

77

 

Section 3.2 Agent for Perfection

77

 

Section 3.3 Sharing of Information and Access

78

 

Section 3.4 Insurance

78

 

Section 3.5 No Additional Rights For the Credit Parties Hereunder

79

 

Section 3.6 Actions Upon Breach

79

 

Section 3.7 Inspection Rights

79

 

 

 

ARTICLE 4 Application of Proceeds

81

 

 

 

 

Section 4.1 Application of Proceeds

81

 

Section 4.2 Specific Performance

86

 

Section 4.3 Sale of Collateral Comprising Both ABL Priority Collateral and Term
Loan Priority Collateral

87

 

 

 

ARTICLE 5 Intercreditor Acknowledgements and Waivers

87

 

 

 

Section 5.1 Notice of Acceptance and Other Waivers

87

 

Section 5.2 Modifications to ABL Documents and Term Loan Documents

94

 

Section 5.3 Reinstatement and Continuation of Agreement

100

 

 

 

ARTICLE 6 Insolvency Proceedings

102

 

 

 

Section 6.1 DIP Financing

102

 

Section 6.2 Relief From Stay

105

 

Section 6.3 No Contest

105

 

Section 6.4 Asset Sales

107

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

 

 

Section 6.5 Separate Grants of Security and Separate Classification

107

 

Section 6.6 Enforceability

108

 

Section 6.7 ABL Obligations Unconditional

108

 

Section 6.8 Term Loan Obligations Unconditional

109

 

Section 6.9 Additional Obligations Unconditional

109

 

Section 6.10 Adequate Protection

110

 

 

 

ARTICLE 7 Miscellaneous

112

 

 

 

Section 7.1 Rights of Subrogation

112

 

Section 7.2 Further Assurances

114

 

Section 7.3 Representations

114

 

Section 7.4 Amendments

115

 

Section 7.5 Addresses for Notices

119

 

Section 7.6 No Waiver, Remedies

120

 

Section 7.7 Continuing Agreement, Transfer of Secured Obligations

120

 

Section 7.8 Governing Law: Entire Agreement

120

 

Section 7.9 Counterparts

120

 

Section 7.10 No Third Party Beneficiaries

121

 

Section 7.11 Designation of Additional Indebtedness; Joinder of Additional
Agents

121

 

Section 7.12 Term Loan Collateral Representative and ABL Collateral
Representative; Notice of Change

122

 

Section 7.13 Provisions Solely to Define Relative Rights

123

 

Section 7.14 Headings

123

 

Section 7.15 Severability

123

 

Section 7.16 Attorneys Fees

123

 

Section 7.17 VENUE; JURY TRIAL WAIVER

124

 

Section 7.18 Intercreditor Agreement

124

 

Section 7.19 No Warranties or Liability

125

 

Section 7.20 Conflicts

125

 

Section 7.21 Information Concerning Financial Condition of the Credit Parties

125

 

EXHIBITS

 

 

 

 

 

Exhibit A

—

Additional Indebtedness Designation

Exhibit B

—

Additional Indebtedness Joinder

Exhibit C

—

Joinder of ABL Credit Agreement or Term Loan Credit Agreement

 

ii

--------------------------------------------------------------------------------


 

INTERCREDITOR AGREEMENT

 

THIS INTERCREDITOR AGREEMENT (as amended, restated, supplemented, waived or
otherwise modified from time to time pursuant to the terms hereof, this
“Agreement”) is entered into as of May 25, 2011 between DEUTSCHE BANK AG NEW
YORK BRANCH, in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined herein,
the “ABL Agent”) for the ABL Secured Parties and DEUTSCHE BANK AG NEW YORK
BRANCH, in its capacity as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined herein, the
“Term Loan Agent”) for the Term Loan Secured Parties.  Capitalized terms defined
in Article 1 hereof are used in this Agreement as so defined.

 

RECITALS

 

A.            Pursuant to the Original ABL Credit Agreement, the ABL Credit
Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the ABL Borrowers.

 

B.            Pursuant to the ABL Guarantees, the ABL Guarantors have agreed to
guarantee the payment and performance of the ABL Borrowers’ obligations under
the ABL Documents.

 

C.            As a condition to the effectiveness of the Original ABL Credit
Agreement and to secure the obligations of the ABL Credit Parties under and in
connection with the ABL Documents, the ABL Credit Parties have granted to the
ABL Agent (for the benefit of the ABL Secured Parties) Liens on the Collateral.

 

D.            Pursuant to the Original Term Loan Credit Agreement, the Term Loan
Credit Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the Term Loan Borrower.

 

E.             Pursuant to the Term Loan Guarantees, the Term Loan Guarantors
have agreed to guarantee the payment and performance of the Term Loan Borrower’s
obligations under the Term Loan Documents.

 

F.             As a condition to the effectiveness of the Original Term Loan
Credit Agreement and to secure the obligations of the Term Loan Credit Parties
under and in connection with the Term Loan Documents, the Term Loan Credit
Parties have granted to the Term Loan Agent (for the benefit of the Term Loan
Secured Parties) Liens on the Collateral.

 

G.            Pursuant to this Agreement, the Company may, from time to time,
designate certain additional Indebtedness of any Credit Party as “Additional
Indebtedness” (and as either “Additional ABL Indebtedness” or “Additional Term
Indebtedness,” as the case may be) by executing and delivering the Additional
Indebtedness Designation and by complying with the procedures set forth in
Section 7.11 hereof, and the holders of such Additional Indebtedness and any
other applicable Additional Secured Party shall thereafter constitute Additional
Secured Parties (and either “Additional ABL Secured Parties” or “Additional Term
Secured Parties,” as the case may be), and any Additional Agent for any such
Additional Secured Parties shall

 

--------------------------------------------------------------------------------


 

thereafter constitute an Additional Agent (and either an “Additional ABL Agent”
or an “Additional Term Agent,” as the case may be), for all purposes under this
Agreement.

 

H.            Each of the ABL Agent (on behalf of the ABL Secured Parties) and
the Term Loan Agent (on behalf of the Term Loan Secured Parties) and, by their
acknowledgment hereof, the ABL Credit Parties and the Term Loan Credit Parties,
desire to agree to the relative priority of Liens on the Collateral and certain
other rights, priorities and interests as provided herein.

 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE 1

 

Definitions

 

Section 1.1  UCC Definitions.  The following terms which are defined in the
Uniform Commercial Code are used herein as so defined:  Accounts, Chattel Paper,
Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial
Assets, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Money, Payment Intangibles, Promissory Notes, Records, Security, Securities
Accounts, Security Entitlements, Supporting Obligations and Tangible Chattel
Paper.

 

Section 1.2  Other Definitions.  As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“ABL Agent” shall mean Deutsche Bank AG New York Branch in its capacity as
collateral agent under the ABL Credit Agreement, together with its successors
and assigns in such capacity from time to time, whether under the Original ABL
Credit Agreement or any subsequent ABL Credit Agreement, as well as any Person
designated as the “Agent” or “Collateral Agent” under any ABL Credit Agreement.

 

“ABL Bank Products Affiliate” shall mean any Person who (a) has entered into a
Bank Products Agreement with an ABL Credit Party with the obligations of such
ABL Credit Party thereunder being secured by one or more ABL Collateral
Documents, (b) was an ABL Credit Agreement Lender or an Affiliate of an ABL
Credit Agreement Lender on the date hereof, or at the time of entry into such
Bank Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company in accordance
with the terms of one or more ABL Collateral Documents (provided that no Person
shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Affiliate hereunder with respect to more than one Credit Facility).

 

“ABL Borrowers” shall mean the Company and certain of its Subsidiaries, in their
capacities as borrowers under the ABL Credit Agreement, together with its and
their respective successors and assigns.

 

2

--------------------------------------------------------------------------------


 

“ABL Collateral Documents” shall mean all “Security Documents” as defined in the
Original ABL Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral documents executed and delivered in
connection with any ABL Credit Agreement, and any other agreement, document or
instrument pursuant to which a Lien is granted securing any ABL Obligations or
under which rights or remedies with respect to such Liens are governed, in each
case as the same may be amended, supplemented, waived or modified from time to
time.

 

“ABL Collateral Exposure” shall mean, as to any ABL Credit Agreement or
Additional ABL Credit Facility as of the date of determination, the sum of
(a) as to any revolving facility, the total commitments (whether funded or
unfunded) of the ABL Secured Parties to make loans and other extensions of
credit thereunder (or after the termination of such commitments, the total
outstanding principal amount of loans and other extensions of credit under such
facility) plus (b) as to any other facility, the outstanding principal amount of
ABL Obligations or Additional ABL Obligations (as applicable) thereunder.

 

“ABL Collateral Intercreditor Agreement” shall mean an intercreditor agreement
substantially in the Form of Exhibit P to the Original ABL Credit Agreement as
the same may be amended, supplemented, waived or otherwise modified from time to
time in accordance with the terms thereof.

 

“ABL Collateral Obligations” shall mean the ABL Obligations and any Additional
ABL Obligations.

 

“ABL Collateral Representative” shall mean (a) if the Original ABL Credit
Agreement is then in effect, the ABL Agent acting for the ABL Collateral Secured
Parties; and (b) if the Original ABL Credit Agreement is not then in effect, the
ABL Agent under the relevant subsequent ABL Credit Agreement acting for the ABL
Collateral Secured Parties, unless the ABL Collateral Exposure under any
Additional ABL Credit Facility exceeds the ABL Collateral Exposure under such
subsequent ABL Credit Agreement, and in such case (unless otherwise agreed in
writing between the ABL Agent and any Additional ABL Agent or, after the
Discharge of ABL Obligations, between any Additional ABL Agents), the Additional
ABL Agent under such Additional ABL Credit Facility (or, if there is more than
one such Additional ABL Credit Facility, the Additional ABL Credit Facility
under which the greatest ABL Collateral Exposure is outstanding at the time)
acting for the ABL Collateral Secured Parties.

 

“ABL Collateral Secured Parties” shall mean the ABL Secured Parties and any
Additional ABL Secured Parties.

 

“ABL Commingled Collateral” shall have the meaning set forth in
Section 3.7(a) hereof.

 

“ABL Credit Agreement” shall mean (i) if the Original ABL Credit Agreement is
then in effect, the Original ABL Credit Agreement and (ii) thereafter, if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that complies with clause (1) of the definition of

 

3

--------------------------------------------------------------------------------


 

“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original ABL Credit Agreement or (y) any subsequent ABL Credit Agreement
(in each case, as amended, restated, supplemented, waived or otherwise modified
from time to time); provided, that the requisite creditors party to such ABL
Credit Agreement (or their agent or other representative on their behalf) shall
agree, by a joinder agreement substantially in the form of Exhibit C attached
hereto or otherwise in form and substance reasonably satisfactory to the Term
Loan Agent and any Additional Agent (other than any Designated Agent) (or, if
there is no continuing Agent other than any Designated Agent, as designated by
the Company), that the obligations under such ABL Credit Agreement are subject
to the terms and provisions of this Agreement.  Any reference to the ABL Credit
Agreement shall be deemed a reference to any ABL Credit Agreement then in
existence.

 

“ABL Credit Agreement Lenders” shall mean the lenders, debtholders and other
creditors party from time to time to the ABL Credit Agreement, together with
their successors, assigns and transferees, as well as any Person designated as
an “ABL Credit Agreement Lender” under any ABL Credit Agreement.

 

“ABL Credit Parties” shall mean the ABL Borrowers, the ABL Guarantors and each
other direct or indirect Subsidiary of the Company or any of its Affiliates that
is now or hereafter becomes a party to any ABL Document.

 

“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guarantees, the ABL
Collateral Documents, any Bank Products Agreements between any ABL Credit Party
and any ABL Bank Products Affiliate, any Hedging Agreements between any ABL
Credit Party and any ABL Hedging Affiliate, those other ancillary agreements as
to which the ABL Agent or any ABL Secured Party is a party or a beneficiary and
all other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any ABL Credit Party or any of its respective
Subsidiaries or Affiliates, and delivered to the ABL Agent, in connection with
any of the foregoing or any ABL Credit Agreement, in each case as the same may
be amended, restated, supplemented, waived or otherwise modified from time to
time.

 

“ABL Guarantees” shall mean that certain guarantee agreement dated as of the
date hereof by the ABL Guarantors in favor of the ABL Agent, and all other
guarantees of any ABL Obligations of any ABL Credit Party by any other ABL
Credit Party in favor of any ABL Secured Party, in each case as amended,
restated, supplemented, waived or otherwise modified from time to time.

 

“ABL Guarantors” shall mean the collective reference to Holdings (so long as it
is a guarantor under any of the ABL Guarantees), each of the Company’s Domestic
Subsidiaries that is a guarantor under any of the ABL Guarantees and any other
Person who becomes a guarantor under any of the ABL Guarantees.

 

“ABL Hedging Affiliate” shall mean any Person who (a) has entered into a Hedging
Agreement with an ABL Credit Party with the obligations of such ABL Credit Party
thereunder being secured by one or more ABL Collateral Documents, (b) was the
ABL Agent or

 

4

--------------------------------------------------------------------------------


 

an ABL Credit Agreement Lender or an Affiliate of an ABL Credit Agreement Lender
on the date hereof, or at the time of entry into such Hedging Agreement, or at
the time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more ABL
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Affiliate hereunder with respect to more
than one Credit Facility).

 

“ABL Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any ABL Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each ABL Credit
Party from time to time to the ABL Agent, the “administrative agent” or “agent”
under the ABL Credit Agreement, the ABL Credit Agreement Lenders or any of them,
any ABL Bank Products Affiliates or any ABL Hedging Affiliates, under any ABL
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such ABL Credit
Party, would have accrued on any ABL Obligation, whether or not a claim is
allowed against such ABL Credit Party for such interest and fees in the related
bankruptcy proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the ABL Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

“ABL Permitted Access Right” shall have the meaning set forth in Section 3.7(a).

 

“ABL Priority Collateral” shall mean all Collateral consisting of the following:

 

(1)           all Accounts (other than Accounts which constitute identifiable
Proceeds of Term Loan Priority Collateral) and all General Intangibles derived
from, arising from or owing under and in respect of, any Related Corporation
Contract;

 

(2)           all Chattel Paper (including Tangible Chattel Paper and Electronic
Chattel Paper);

 

(3)           (x) all Deposit Accounts and Money and all cash, checks, other
negotiable instruments, funds and other evidences of payments held therein and
(y) all Securities, Security Entitlements, and Securities Accounts, in each
case, to the extent constituting cash or Cash Equivalents or representing a
claim to Cash Equivalents, in each case other than the Asset Sales Proceeds
Account and Capital Stock of direct and indirect Subsidiaries of Holdings and
all cash, checks and other property held therein or credited thereto, but in any
event and regardless of the foregoing clauses, but excluding the Asset Sales
Proceeds Account and identifiable Proceeds of Term Loan Priority Collateral;

 

(4)           all Inventory;

 

(5)           to the extent involving or governing any of the items referred to
in the preceding clauses (1) through (4), all Documents, General Intangibles
(including data processing software and excluding Intellectual Property and
Capital Stock of direct and indirect Subsidiaries

 

5

--------------------------------------------------------------------------------


 

of Holdings), Instruments (including, without limitation, Promissory Notes),
Letter of Credit Rights and Commercial Tort Claims, provided that to the extent
any of the foregoing also relates to Term Loan Priority Collateral, only that
portion related to the items referred to in the preceding clauses (1) through
(4) shall be included in the ABL Priority Collateral;

 

(6)           to the extent evidencing or governing any of the items referred to
in the preceding clauses (1) through (5), all Supporting Obligations; provided
that to the extent any of the foregoing also relates to Term Loan Priority
Collateral only that portion related to the items referred to in the preceding
clauses (1) through (5) shall be included in the ABL Priority Collateral;

 

(7)           all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists, and Records, whether tangible
or electronic, which contain any information relating to any of the foregoing);
and

 

(8)           all collateral security and guarantees with respect to any of the
foregoing and all cash, Money, instruments, securities (other than Capital Stock
of direct and indirect Subsidiaries of Holdings), financial assets, Investment
Property (other than Capital Stock of direct and indirect Subsidiaries of
Holdings), insurance proceeds and deposit accounts directly received as Proceeds
of any ABL Priority Collateral described in the preceding clauses (1) through
(5) (such Proceeds, “ABL Priority Proceeds”); provided, however, that no
Proceeds of ABL Priority Proceeds will constitute ABL Priority Collateral unless
such Proceeds of ABL Priority Proceeds would otherwise constitute ABL Priority
Collateral.

 

For the avoidance of doubt, under no circumstances shall Excluded Assets (as
defined in the next succeeding sentence) be ABL Priority Collateral.

 

As used in this definition of “ABL Priority Collateral,” the term “Excluded
Assets” shall have the meaning provided in the Original ABL Credit Agreement (if
the Original ABL Credit Agreement is then in effect) or in the ABL Collateral
Documents relating thereto, or in any other ABL Credit Agreement then in effect
(if the Original ABL Credit Agreement is not then in effect) or in the ABL
Collateral Documents relating thereto, or in any other Additional ABL Credit
Facility then in effect (if no ABL Credit Agreement is then in effect), which
Additional ABL Credit Facility is designated as applicable for purposes of this
definition or in the Additional ABL Collateral Documents relating thereto.

 

“ABL Priority Collateral Documents” shall mean the ABL Documents and any
Additional ABL Documents, as applicable.

 

“ABL Priority Proceeds” shall have the meaning set forth in the definition of
ABL Priority Collateral of this Agreement.

 

“ABL Recovery” shall have the meaning set forth in Section 5.3(a).

 

“ABL Secured Parties” shall mean the ABL Agent and all ABL Credit Agreement
Lenders, all ABL Bank Products Affiliates and all ABL Hedging Affiliates, and
all successors, assigns, transferees and replacements thereof, as well as any
Person designated as an “ABL Secured Party” under any ABL Credit Agreement.

 

6

--------------------------------------------------------------------------------


 

“Additional ABL Agent” shall mean any one or more administrative agents,
collateral agents, security agents, trustees or other representatives for or of
any one or more Additional ABL Secured Parties, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional ABL
Credit Facility.

 

“Additional ABL Bank Products Affiliate” shall mean any Person who (a) has
entered into a Bank Products Agreement with an Additional ABL Credit Party with
the obligations of such Additional ABL Credit Party thereunder being secured by
one or more Additional ABL Collateral Documents, (b) was an Additional ABL Agent
or an Additional ABL Credit Facility Lender or an Affiliate of an Additional ABL
Credit Facility Lender at the time of entry into such Bank Products Agreement,
or at the time of the designation referred to in the following clause (c), and
(c) has been designated by the Company in accordance with the terms of one or
more Additional ABL Collateral Documents (provided that no Person shall, with
respect to any Bank Products Agreement, be at any time a Bank Products Affiliate
hereunder with respect to more than one Credit Facility).

 

“Additional ABL Bank Products Provider” shall mean any Person (other than an
Additional ABL Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional ABL Credit Party with the obligations of such
Additional ABL Credit Party thereunder being secured by one or more Additional
ABL Collateral Documents, as designated by the Company in accordance with the
terms of one or more Additional ABL Collateral Documents (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

 

“Additional ABL Collateral Documents” shall mean all “Security Documents” as
defined in any Additional ABL Credit Facility, and in any event shall include
all security agreements, mortgages, deeds of trust, pledges and other collateral
documents executed and delivered in connection with any Additional ABL Credit
Facility, and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Additional ABL Obligations or under which rights or
remedies with respect to such Liens are governed, in each case as the same may
be amended, supplemented, waived or otherwise modified from time to time.

 

“Additional ABL Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional ABL Indebtedness is or may
be incurred, including without limitation any credit agreements, loan
agreements, indentures or other financing agreements, in each case as the same
may be amended, supplemented, waived or otherwise modified from time to time,
together with (b) if designated by the Company, any other agreement extending
the maturity of, consolidating, restructuring, refunding, replacing or
refinancing all or any portion of the Additional ABL Obligations, whether by the
same or any other lender, debtholder or other creditor or group of lenders,
debtholders or other creditors, or the same or any other agent, trustee or
representative therefor, or otherwise, and whether or not increasing the amount
of any Indebtedness that may be incurred thereunder.

 

“Additional ABL Credit Facility Lenders” shall mean one or more holders of
Additional ABL Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional ABL Credit Facilities, together with their
successors, assigns and transferees, as

 

7

--------------------------------------------------------------------------------


 

well as any Person designated as an “Additional ABL Credit Facility Lender”
under any ABL Credit Agreement.

 

“Additional ABL Credit Party” shall mean the Company, Holdings (so long as it is
a guarantor under any of the Additional ABL Guarantees), each direct or indirect
Subsidiary of the Company or any of its Affiliates that is or becomes a party to
any Additional ABL Document, and any other Person who becomes a guarantor under
any of the Additional ABL Guarantees.

 

“Additional ABL Documents” shall mean any Additional ABL Credit Facilities, any
Additional ABL Guarantees, any Additional ABL Collateral Documents, any Bank
Products Agreements between any Additional ABL Credit Party and any Additional
ABL Bank Products Affiliate or Additional ABL Bank Products Provider, any
Hedging Agreements between any Additional ABL Credit Party and any Additional
ABL Hedging Affiliate or Additional ABL Hedging Provider, those other ancillary
agreements as to which any Additional ABL Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Additional ABL Credit Party or
any of its respective Subsidiaries or Affiliates, and delivered to any
Additional ABL Agent, in connection with any of the foregoing or any Additional
ABL Credit Facility, including any intercreditor or joinder agreement among any
of the Additional ABL Secured Parties or among any of the ABL Secured Parties
and Additional ABL Secured Parties, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Additional ABL Guarantees” shall mean any one or more guarantees of any
Additional ABL Obligations of any Additional ABL Credit Party by any other
Additional ABL Credit Party in favor of any Additional ABL Secured Party, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

“Additional ABL Hedging Affiliate” shall mean any Person who (a) has entered
into a Hedging Agreement with an Additional ABL Credit Party with the
obligations of such Additional ABL Credit Party thereunder being secured by one
or more Additional ABL Collateral Documents, (b) was an Additional ABL Agent or
an Additional ABL Credit Facility Lender or an Affiliate of an Additional ABL
Credit Facility Lender at the time of entry into such Hedging Agreement, or at
the time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more
Additional ABL Collateral Documents (provided that no Person shall, with respect
to any Hedging Agreement, be at any time a Hedging Affiliate hereunder with
respect to more than one Credit Facility).

 

“Additional ABL Hedging Provider” shall mean any Person (other than an
Additional ABL Hedging Affiliate) that has entered into a Hedging Agreement with
an Additional ABL Credit Party with the obligations of such Additional ABL
Credit Party thereunder being secured by one or more Additional ABL Collateral
Documents, as designated by the Company in accordance with the terms of one or
more Additional ABL Collateral Documents, (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Provider hereunder
with respect to more than one Credit Facility).

 

8

--------------------------------------------------------------------------------


 

“Additional ABL Indebtedness” shall mean any Additional Indebtedness that is
designated by the Company as “Additional ABL Indebtedness” in the relevant
Additional Indebtedness Designation in accordance with Section 7.11 hereof.

 

“Additional ABL Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Additional ABL Credit
Party under the Bankruptcy Code or any other Insolvency Proceeding, owing by
each Additional ABL Credit Party from time to time to any Additional ABL Agent,
any Additional ABL Secured Parties or any of them, including any Additional ABL
Bank Products Affiliates, Additional ABL Hedging Affiliates, Additional ABL Bank
Products Provider or Additional ABL Hedging Provider, under any Additional ABL
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such Additional
ABL Credit Party, would have accrued on any Additional ABL Obligation, whether
or not a claim is allowed against such Additional ABL Credit Party for such
interest and fees in the related bankruptcy proceeding), reimbursement of
amounts drawn under letters of credit, payments for early termination of Hedging
Agreements, fees, expenses, indemnification or otherwise, and all other amounts
owing or due under the terms of the Additional ABL Documents, as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time.

 

“Additional ABL Recovery” shall have the meaning set forth in Section 5.3(c).

 

“Additional ABL Secured Parties” shall mean all Additional ABL Agents, all
Additional ABL Credit Facility Lenders, all Additional ABL Bank Products
Affiliates, all Additional ABL Bank Products Providers, all Additional ABL
Hedging Affiliates, all Additional ABL Hedging Providers and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “Additional ABL Secured Party” under any Additional ABL Credit Facility;
and with respect to any Additional ABL Agent shall mean the Additional ABL
Secured Parties represented by such Additional ABL Agent.

 

“Additional Agent” shall mean any Additional ABL Agent and any Additional Term
Agent.

 

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness under any Additional Credit Facility, together
with its successors and assigns.

 

“Additional Collateral Documents” shall mean any Additional ABL Collateral
Documents and any Additional Term Collateral Documents.

 

“Additional Credit Facilities” shall mean any Additional ABL Credit Facilities
and any Additional Term Credit Facilities.

 

“Additional Credit Party” shall mean any Additional ABL Credit Party and any
Additional Term Credit Party.

 

9

--------------------------------------------------------------------------------


 

“Additional Documents” shall mean any Additional ABL Documents and any
Additional Term Documents.

 

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

 

“Additional Guarantees” shall mean any Additional ABL Guarantees and any
Additional Term Guarantees.

 

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guarantee.

 

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by

 

(a)           prior to the Discharge of ABL Obligations, Section 8.14 of the
Original ABL Credit Agreement (if the Original ABL Credit Agreement is then in
effect) or the corresponding negative covenant restricting Liens contained in
any other ABL Credit Agreement then in effect if the Original ABL Credit
Agreement is not then in effect (which covenant is designated in such ABL Credit
Agreement as applicable for purposes of this definition);

 

(b)           prior to the Discharge of Term Loan Obligations, Section 8.2 of
the Original Term Loan Credit Agreement (if the Original Term Loan Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Liens contained in any other Term Loan Credit Agreement then in effect if the
Original Term Loan Credit Agreement is not then in effect (which covenant is
designated in such Term Loan Credit Agreement as applicable for purposes of this
definition); and

 

(c)           prior to the Discharge of Additional Obligations, any negative
covenant restricting Liens contained in any applicable Additional Credit
Facility then in effect (which covenant is designated in such Additional Credit
Facility as applicable for purposes of this definition); and

 

(2) is designated as “Additional Indebtedness” by the Company pursuant to an
Additional Indebtedness Designation and in compliance with the procedures set
forth in Section 7.11.

 

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of ABL Obligations, in the Original ABL Credit Agreement
(if the Original ABL Credit Agreement is then in effect), or in any other ABL
Credit Agreement then in effect (if the Original ABL Credit Agreement is not
then in effect), (y) for purposes of the preceding clause (1)(b), prior to the
Discharge of Term Loan Obligations, in the Original Term Loan Credit Agreement
(if the Original Term Loan Credit Agreement is then in effect), or in any other
Term Loan Credit Agreement then in effect (if the Original Term Loan Credit
Agreement is not then in effect), and (z) for purposes of the preceding clause
(1)(c), prior to the Discharge of Additional Obligations, in the applicable
Additional Credit Facility then in effect.

 

10

--------------------------------------------------------------------------------


 

“Additional Indebtedness Designation” shall mean a certificate of the Company
with respect to Additional Indebtedness substantially in the form of Exhibit A
attached hereto.

 

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of the Additional Indebtedness subject to
an Additional Indebtedness Designation, on behalf of one or more Additional
Secured Parties in respect of such Additional Indebtedness, substantially in the
form of Exhibit B attached hereto.

 

“Additional Lender” shall mean any Additional ABL Credit Facility Lender and any
Additional Term Credit Facility Lender.

 

“Additional Obligations” shall mean any Additional ABL Obligations and any
Additional Term Obligations.

 

“Additional Secured Parties” shall mean any Additional ABL Secured Parties and
any Additional Term Secured Parties.

 

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

 

(a)           prior to the Discharge of ABL Obligations, Section 8.13 of the
Original ABL Credit Agreement (if the Original ABL Credit Agreement is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any other ABL Credit Agreement then in effect if the Original ABL
Credit Agreement is not then in effect (which covenant is designated in such ABL
Credit Agreement as applicable for purposes of this definition);

 

(b)           prior to the Discharge of Term Loan Obligations, Section 8.1 of
the Original Term Loan Credit Agreement (if the Original Term Loan Credit
Agreement is then in effect) or the corresponding negative covenant restricting
Indebtedness contained in any other Term Loan Credit Agreement then in effect if
the Original Term Loan Credit Agreement is not then in effect (which covenant is
designated in such Term Loan Credit Agreement as applicable for purposes of this
definition); and

 

(c)           prior to the Discharge of Additional Obligations, any negative
covenant restricting Indebtedness contained in any Additional Credit Facility
then in effect (which covenant is designated in such Additional Credit Facility
as applicable for purposes of this definition).

 

As used in this definition of  “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in the Original
ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect),
or in any other ABL Credit Agreement then in effect (if the Original ABL Credit
Agreement is not then in effect), (y) for purposes of the preceding clause (b),
prior to the Discharge of Term Loan Obligations, in the Original Term Loan
Credit Agreement (if the Original Term Loan Credit Agreement is then in effect),
or in any other Term Loan Credit Agreement then in effect (if the Original Term
Loan Credit Agreement is not then in effect), and (z) for purposes of the
preceding clause (c), prior to the Discharge of

 

11

--------------------------------------------------------------------------------


 

Additional Obligations, in the applicable Additional Credit Facility then in
effect.  In the event that any Indebtedness as defined in any such Credit
Document shall not be Indebtedness as defined in any other such Credit Document,
but is or may be incurred in compliance with such other Credit Document, such
Indebtedness shall constitute Additional Specified Indebtedness for the purposes
of such other Credit Document.

 

“Additional Term Agent” shall mean any one or more administrative agents,
collateral agents, security agents, trustees or other representatives for or of
any one or more Additional Term Secured Parties, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional
Term Credit Facility.

 

“Additional Term Bank Products Affiliate” shall mean any Person who (a) has
entered into a Bank Products Agreement with an Additional Term Credit Party with
the obligations of such Additional Term Credit Party thereunder being secured by
one or more Additional Term Collateral Documents, (b) was an Additional Term
Agent or an Additional Term Credit Facility Lender or an Affiliate of an
Additional Term Credit Facility Lender at the time of entry into such Bank
Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company in accordance
with the terms of one or more Additional Term Collateral Documents (provided
that no Person shall, with respect to any Bank Products Agreement, be at any
time a Bank Products Affiliate hereunder with respect to more than one Credit
Facility).

 

“Additional Term Bank Products Provider” shall mean any Person (other than an
Additional Term Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional Term Credit Party with the obligations of such
Additional Term Credit Party thereunder being secured by one or more Additional
Term Collateral Documents, as designated by the Company in accordance with the
terms of one or more Additional Term Collateral Documents (provided that no
Person shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Provider hereunder with respect to more than one Credit Facility).

 

“Additional Term Collateral Documents” shall mean all “Security Documents” as
defined in any Additional Term Credit Facility, and in any event shall include
all security agreements, mortgages, deeds of trust, pledges and other collateral
documents executed and delivered in connection with any Additional Term Credit
Facility, and any other agreement, document or instrument pursuant to which a
Lien is granted securing any Additional Term Obligations or under which rights
or remedies with respect to such Liens are governed, in each case as the same
may be amended, supplemented, waived or otherwise modified from time to time.

 

“Additional Term Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional Term Indebtedness is or may
be incurred, including without limitation any credit agreements, loan
agreements, indentures, guarantees or other financing agreements, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time, together with (b) if designated by the Company, any other agreement
extending the maturity of, consolidating, restructuring, refunding, replacing or
refinancing all or any portion of the Additional Term Obligations, whether by
the same or any other lender, debtholder or other creditor or group of lenders,

 

12

--------------------------------------------------------------------------------


 

debtholders or other creditors, or the same or any other agent, trustee or
representative therefor, or otherwise, and whether or not increasing the amount
of any Indebtedness that may be incurred thereunder.

 

“Additional Term Credit Facility Lenders” shall mean one or more holders of
Additional Term Indebtedness (or commitments therefor) that is or may be
incurred under one or more Additional Term Credit Facilities, together with
their successors, assigns and transferees, as well as any Person designated as
an “Additional Term Credit Facility Lender” under any Additional Term Credit
Facility.

 

“Additional Term Credit Party” shall mean the Company, Holdings (so long as it
is a guarantor under any of the Additional Term Guarantees), each direct or
indirect Subsidiary of the Company or any of its Affiliates that is or becomes a
party to any Additional Term Document, and any other Person who becomes a
guarantor under any of the Additional Term Guarantees.

 

“Additional Term Documents” shall mean any Additional Term Credit Facilities,
any Additional Term Guarantees, any Additional Term Collateral Documents, any
Bank Products Agreements between any Credit Party and any Additional Term Bank
Products Affiliate or Additional Term Bank Products Provider, any Hedging
Agreements between any Credit Party and any Additional Term Hedging Affiliate or
Additional Term Hedging Provider, those other ancillary agreements as to which
any Additional Term Secured Party is a party or a beneficiary and all other
agreements, instruments, documents and certificates, now or hereafter executed
by or on behalf of any Credit Party or any of its respective Subsidiaries or
Affiliates, and delivered to any Additional Term Agent, in connection with any
of the foregoing or any Additional Term Credit Facility, including any
intercreditor or joinder agreement among any of the Additional Term Secured
Parties or among any of the Term Loan Secured Parties and Additional Term
Secured Parties, in each case as the same may be amended, supplemented, waived
or otherwise modified from time to time.

 

“Additional Term Guarantees” shall mean any one or more guarantees of any
Additional Term Obligations of any Additional Term Credit Party by any other
Additional Term Credit Party in favor of any Additional Term Secured Party, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

“Additional Term Hedging Affiliate” shall mean any Person who (a) has entered
into a Hedging Agreement with an Additional Term Credit Party with the
obligations of such Additional Term Credit Party thereunder being secured by one
or more Additional Term Collateral Documents, (b) was an Additional Term Agent
or an Additional Term Credit Facility Lender or an Affiliate of an Additional
Term Credit Facility Lender at the time of entry into such Hedging Agreement, or
at the time of the designation referred to in the following clause (c), and
(c) has been designated by the Company in accordance with the terms of one or
more Additional Term Collateral Documents (provided that no Person shall, with
respect to any Hedging Agreement, be at any time a Hedging Affiliate hereunder
with respect to more than one Credit Facility).

 

13

--------------------------------------------------------------------------------


 

“Additional Term Hedging Provider” shall mean any Person (other than an
Additional Term Hedging Affiliate) that has entered into a Hedging Agreement
with an Additional Term Credit Party with the obligations of such Additional
Term Credit Party thereunder being secured by one or more Additional Term
Collateral Documents, as designated by the Company in accordance with the terms
of one or more Additional Term Collateral Documents (provided that no Person
shall, with respect to any Hedging Agreement, be at any time a Hedging Provider
hereunder with respect to more than one Credit Facility).

 

“Additional Term Indebtedness” shall mean any Additional Indebtedness that is
designated by the Company as “Additional Term Indebtedness” in the relevant
Additional Indebtedness Designation.

 

“Additional Term Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Additional Term Credit
Party under the Bankruptcy Code or any other Insolvency Proceeding, owing by
each Additional Term Credit Party from time to time to any Additional Term
Agent, any Additional Term Secured Parties or any of them, including any
Additional Term Bank Products Affiliates, Additional Term Hedging Affiliates,
Additional Term Bank Products Provider or Additional Term Hedging Provider,
under any Additional Term Document, whether for principal, interest (including
interest and fees which, but for the filing of a petition in bankruptcy with
respect to such Additional Term Credit Party, would have accrued on any
Additional Term Obligation, whether or not a claim is allowed against such
Additional Term Credit Party for such interest and fees in the related
bankruptcy proceeding), reimbursement of amounts drawn under letters of credit,
payments for early termination of Hedging Agreements, fees, expenses,
indemnification or otherwise, and all other amounts owing or due under the terms
of the Additional Term Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

“Additional Term Recovery” shall have the meaning set forth in Section 5.3(d).

 

“Additional Term Secured Parties” shall mean all Additional Term Agents, all
Additional Term Credit Facility Lenders, all Additional Term Bank Products
Affiliates, all Additional Term Bank Products Providers, all Additional Term
Hedging Affiliates, all Additional Term Hedging Providers and all successors,
assigns, transferees and replacements thereof, as well as any Person designated
as an “Additional Term Secured Party” under any Additional Term Credit Facility;
and with respect to any Additional Term Agent shall mean the Additional Term
Secured Parties represented by such Additional Term Agent.

 

“Affiliate” shall mean with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person.  For purposes of this definition, “control” of a
Person shall mean the power, directly or indirectly, either to (a) vote 20% or
more of the securities having ordinary voting power for the election of
directors of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

14

--------------------------------------------------------------------------------


 

“Agreement” shall mean this Intercreditor Agreement, as the same may be amended,
restated, supplemented, waived or otherwise modified from time to time pursuant
to the terms hereof.

 

“Agent” shall mean the ABL Agent, the Term Loan Agent and any Additional Agent,
as applicable.

 

“Alternative DIP Offer”:  shall have the meaning set forth in Subsection
6.1(c)(ii).

 

“Asset Sales Proceeds Account” shall mean one or more Deposit Accounts or
Securities Accounts holding only the proceeds of any sale or disposition of any
Term Loan Priority Collateral and the Proceeds of investment thereof.

 

“Bank Products Affiliate” shall mean any ABL Bank Products Affiliate, any Term
Loan Bank Products Affiliate, any Additional ABL Bank Products Affiliate or any
Additional Term Bank Products Affiliate, as applicable.

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including,
without limitation, processing and other administrative services with respect
thereto), (c) cash management services (including, without limitation,
controlled disbursements, credit cards, credit card processing services,
automated clearinghouse and other electronic funds transfer transactions, return
items, netting, overdrafts, depository, lockbox, stop payment, information
reporting, wire transfer and interstate  depository network services) and
(d) other banking products or services as may be requested by any Credit Party
(other than letters of credit and other than loans except indebtedness arising
from services described in items (a) through (c) of this definition) .

 

“Bank Products Provider” shall mean any Term Loan Bank Products Provider, any
Additional ABL Bank Products Provider or any Additional Term Bank Products
Provider, as applicable.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Borrower” shall mean any of the ABL Borrowers, the Term Loan Borrower and any
Additional Borrower.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York (or with respect only to Letters of
Credit issued by an Issuing Lender not located in the City of New York, the
location of such Issuing Lender) are authorized or required by law to close.

 

“Capitalized Lease Obligation” shall mean an obligation that is required to be
classified and accounted for as a capitalized lease for financial reporting
purposes in accordance with generally accepted accounting principles as in
effect in the United States.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent

 

15

--------------------------------------------------------------------------------


 

ownership interests in a Person (other than a corporation) and any and all
warrants or options to purchase any of the foregoing.

 

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, any Security Entitlement and any Financial Assets.

 

“Cash Equivalents” shall mean (1) money and (2) (a) securities issued or fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof, (b) time deposits, certificates of deposit or bankers’
acceptances of (i) any ABL Secured Party, any Term Loan Secured Party or any
Additional Secured Party or any Affiliate thereof or (ii) any commercial bank
having capital and surplus in excess of $500,000,000 (or the foreign currency
equivalent thereof as of the date of such investment) and the commercial paper
of the holding company of which is rated at least A-2 or the equivalent thereof
by Standard & Poor’s Ratings Group (a division of The McGraw Hill Companies
Inc.) or any successor rating agency (“S&P”) or at least P-2 or the equivalent
thereof by Moody’s Investors Service, Inc. or any successor rating agency
(“Moody’s”) (or if at such time neither is issuing ratings, then a comparable
rating of such other nationally recognized rating agency as shall be approved by
any Agent (other than any Designated Agent), in each case, in its reasonable
judgment), (or, if there is no continuing Agent other than any Designated Agent,
as designated by the Company)), (c) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clauses
(a) and (b) above entered into with any financial institution meeting the
qualifications specified in clause (b) above, (d) commercial paper rated at
least A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent
thereof by Moody’s (or if at such time neither is issuing ratings, then a
comparable rating of such other nationally recognized rating agency as shall be
approved by any Agent (other than any Designated Agent), in each case, in its
reasonable judgment (or, if there is no continuing Agent other than any
Designated Agent, as designated by the Company)), (e) investments in money
market funds complying with the risk limiting conditions of Rule 2a-7 or any
successor rule of the Securities and Exchange Commission under the Investment
Company Act of 1940, and (f) investments similar to any of the foregoing
denominated in foreign currencies approved by the board of directors of the
Company, in each case provided in clauses (a), (b), (d) and (to the extent
relating to any such clause) (f) above only, maturing within twelve months after
the date of acquisition.

 

“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to the ABL Agent, the Term Loan Agent or any Additional Agent under any
of the ABL Collateral Documents, the Term Loan Collateral Documents or the
Additional Collateral Documents, together with all rents, issues, profits,
products, and Proceeds thereof to the extent a Lien is granted or purported to
be granted therein to the applicable Agent by such applicable documents.

 

“Commodities Agreement” shall mean, in respect of a Person, any commodity
futures contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Company” shall mean Emergency Medical Services Corporation, a Delaware
corporation, and any successor in interest thereto.

 

16

--------------------------------------------------------------------------------


 

“Conforming Plan of Reorganization” means any Plan of Reorganization whose
provisions are consistent with the provisions of this Agreement.

 

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party, or any agent therefor.

 

“Copyright Licenses” shall mean with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right to use any United States copyright of
such Credit Party, other than agreements with any Person who is an Affiliate or
a Subsidiary of such Credit Party, subject, in each case, to the terms of such
license agreements, and the right to prepare for sale, sell and advertise for
sale, all Inventory now or hereafter covered by such licenses.

 

“Copyrights” shall mean with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States copyrights,
whether or not the underlying works of authorship have been published or
registered, United States copyright registrations and copyright applications,
and (i) all renewals thereof, (ii) all income, royalties, damages and payments
now or hereafter due and/or payable with respect thereto, including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements thereof and (iii) the
right to sue or otherwise recover for past, present and future infringements and
misappropriations thereof.

 

“Credit Documents” shall mean the ABL Documents, the Term Loan Documents and any
Additional Documents.

 

“Credit Facility” shall mean the ABL Credit Agreement, the Term Loan Credit
Agreement or any Additional Credit Facility, as applicable.

 

“Credit Parties” shall mean the ABL Credit Parties, the Term Loan Credit Parties
and any Additional Credit Parties.

 

“Currency Agreement” shall mean, in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements), as to which such Person is a
party or a beneficiary.

 

“Designated Agent” shall mean any Additional Agent, any Term Loan Agent under
any Term Loan Credit Agreement other than the Original Term Loan Credit
Agreement, or any ABL Agent under any ABL Credit Agreement other than the
Original ABL Credit Agreement, in each case that the Company designates as a
Designated Agent (as confirmed in writing by such Agent if such designation is
made subsequent to the joinder of such Agent to this Agreement), as and to the
extent so designated.  Such designation may be for all purposes under this
Agreement, or may be for one or more specified purposes thereunder or provisions
thereof.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

“DIP Offer”: shall have the meaning set forth in Subsection 6.1(c)(i).

 

17

--------------------------------------------------------------------------------


 

“Discharge of ABL Collateral Obligations” shall mean the Discharge of ABL
Obligations and (if applicable) the Discharge of Additional ABL Obligations for
each Additional ABL Credit Facility.

 

“Discharge of ABL Obligations” shall mean:

 

(a) the payment in full in cash of the applicable ABL Obligations that are
outstanding and unpaid at the time all Indebtedness under the applicable ABL
Credit Agreement is paid in full in cash, (i) including (if applicable), with
respect to amounts available to be drawn under outstanding letters of credit
issued thereunder at such time (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit at such time),
delivery or provision of cash or backstop letters of credit in respect thereof
in compliance with the terms of any such ABL Credit Agreement (which shall not
exceed an amount equal to 101.5% of the aggregate undrawn amount of such letters
of credit) but (ii) but excluding unasserted contingent indemnification or other
obligations under the applicable ABL Credit Agreement at such time; and

 

(b) the termination of all then outstanding commitments to extend credit under
the ABL Documents at such time.

 

“Discharge of Additional ABL Obligations” shall mean if any Indebtedness shall
at any time have been incurred under any Additional ABL Credit Facility, with
respect to each Additional ABL Credit Facility:

 

(a) the payment in full in cash of the applicable Additional ABL Obligations
that are outstanding and unpaid at the time all Additional ABL Indebtedness
under such Additional ABL Credit Facility is paid in full in cash (i) including
(if applicable), with respect to amounts available to be drawn under outstanding
letters of credit issued thereunder (or indemnities or other undertakings issued
pursuant thereto in respect of outstanding letters of credit) delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Additional ABL Credit Facility (which shall not
exceed an amount equal to 101.5% of the aggregate undrawn amount of such letters
of credit) but (ii) excluding unasserted contingent indemnification or other
obligations under the applicable Additional ABL Credit Facility at such time;
and

 

(b) the termination of all then outstanding commitments to extend credit under
the Additional ABL Documents at such time.

 

“Discharge of Additional Obligations” shall mean the Discharge of Additional ABL
Obligations (if applicable) for each Additional ABL Credit Facility and the
Discharge of Additional Term Obligations (if applicable) for each Additional
Term Credit Facility.

 

“Discharge of Additional Term Obligations” shall mean if any Indebtedness shall
at any time have been incurred under any Additional Term Credit Facility, with
respect to each Additional Term Credit Facility:

 

(a) the payment in full in cash of the applicable Additional Term Obligations
that are outstanding and unpaid at the time all Additional Term Indebtedness
under such Additional

 

18

--------------------------------------------------------------------------------


 

Term Credit Facility is paid in full in cash, (i) including (if applicable),
with respect to amounts available to be drawn under outstanding letters of
credit issued thereunder at such time (or indemnities or other undertakings
issued pursuant thereto in respect of outstanding letters of credit at such
time), delivery or provision of cash or backstop letters of credit in respect
thereof in compliance with the terms of any such Additional Term Credit Facility
(which shall not exceed an amount equal to 101.5% of the aggregate undrawn
amount of such letters of credit) but (ii) excluding unasserted contingent
indemnification or other obligations under the applicable Additional Term Credit
Facility at such time; and

 

(b) the termination of all then outstanding commitments to extend credit under
the Additional Term Documents at such time.

 

“Discharge of Term Loan Collateral Obligations” shall mean the Discharge of Term
Loan Obligations and (if applicable) the Discharge of Additional Term
Obligations for each Additional Term Credit Facility.

 

“Discharge of Term Loan Obligations” shall mean:

 

(a) the payment in full in cash of the applicable Term Loan Obligations that are
outstanding and unpaid at the time all Indebtedness under the applicable Term
Loan Credit Agreement is paid in full in cash, but excluding, for the avoidance
of doubt, unasserted contingent indemnification or other obligations under the
applicable Term Loan Credit Agreement at such time; and

 

(b) the termination of all then outstanding commitments to extend credit under
the Term Loan Documents at such time.

 

“Disposition” shall mean any sale, issuance, conveyance, transfer, lease or
other disposition.

 

“Domestic Subsidiaries” shall mean any Subsidiary of the Company that is not a
Foreign Subsidiary.

 

“Event of Default” shall mean an Event of Default under any ABL Credit
Agreement, any Term Loan Credit Agreement or any Additional Credit Facility.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

(a)           the taking of any action to enforce or realize upon any Lien,
including the institution of any foreclosure proceedings or the noticing of any
public or private sale pursuant to Article 9 of the Uniform Commercial Code, or
taking any action to enforce any right or power to repossess, replevy, attach,
garnish, levy upon or collect the Proceeds of any Lien;

 

(b)           the exercise of any right or remedy provided to a secured creditor
on account of a Lien under any of the Credit Documents, under applicable law, by
self-help repossession, by notification to account obligors of any Grantor, in
an Insolvency Proceeding or otherwise, including the election to retain any of
the Collateral in satisfaction of a Lien;

 

19

--------------------------------------------------------------------------------


 

(c)           the taking of any action or the exercise of any right or remedy in
respect of the collection on, set off against, marshaling of, injunction
respecting or foreclosure on the Collateral or the Proceeds thereof;

 

(d)           the appointment of a receiver, receiver and manager or interim
receiver of all or part of the Collateral;

 

(e)           the sale, lease, license, or other disposition of all or any
portion of the Collateral by private or public sale or any other means
permissible under applicable law;

 

(f)            the exercise of any other right of a secured creditor under
Part 6 of Article 9 of the Uniform Commercial Code;

 

(g)           the exercise of any voting rights relating to any Capital Stock
included in the Collateral; and

 

(h)           the delivery of any notice, claim or demand relating to the
Collateral to any Person (including any securities intermediary, depository bank
or landlord) in possession or control of any Collateral,

 

provided that (i) filing a proof of claim or statement of interest in any
Insolvency Proceeding, (ii) the acceleration of the ABL Obligations, the Term
Loan Obligations or any Additional Obligations, (iii) the establishment of
borrowing base and/or availability reserves, collateral, Accounts or Inventory
ineligibles, or other conditions for advances, (iv) the changing of advance
rates or advance sub-limits, (v) the imposition of a default rate or late fee,
(vi) the collection and application (including pursuant to “cash dominion”
provisions) of Accounts or other monies deposited from time to time in Commodity
Accounts, Deposit Accounts or Securities Accounts, in each case, against the ABL
Obligations or any Additional ABL Obligations pursuant to the provisions of the
ABL Documents or any applicable Additional ABL Documents (including the
notification of account debtors, depositary institutions or any other Person to
deliver proceeds of Collateral to the ABL Agent or any applicable Additional ABL
Agent), (vii) the cessation of lending pursuant to the provisions of the ABL
Documents, the Term Loan Documents or any applicable Additional Documents,
including upon the occurrence of a default on the existence of an over-advance,
(viii) the consent by the ABL Agent to disposition by any Grantor of any of the
ABL Priority Collateral or the consent by the Term Loan Collateral
Representative to disposition by any Grantor of any of the Term Loan Priority
Collateral or (ix) seeking adequate protection shall not be deemed to be an
Exercise of Secured Creditor Remedies.

 

“Excluded Vehicles” shall mean, at any time, Vehicles with a model year older
than 10 years that are owned by a Grantor, including all tires and appurtenances
thereto.

 

“Financing Lease” shall mean any lease of property, real or personal, the
obligations of the lessee in respect of which are required to be capitalized on
a balance sheet of the lessee in accordance with generally accepted accounting
principles as in effect in the United States.

 

20

--------------------------------------------------------------------------------


 

“Foreign Subsidiary” shall mean any Subsidiary of the Company which is organized
and existing under the laws of any jurisdiction outside of the United States of
America or that is a Foreign Subsidiary Holdco.  Any subsidiary of the Company
which is organized and existing under the laws of Puerto Rico or any other
territory of the United States of America shall be a Foreign Subsidiary.

 

“Foreign Subsidiary Holdco” shall mean any Subsidiary of the Company, so long as
such Subsidiary has no material assets other than securities or Indebtedness of
one or more Foreign Subsidiaries (or Subsidiaries thereof), and intellectual
property relating to such Foreign Subsidiaries (or Subsidiaries thereof) and
other assets (including cash, Cash Equivalents or Temporary Cash Investments)
relating to an ownership interest in any such securities, Indebtedness,
intellectual property or Subsidiaries.

 

“General Intangibles” shall mean all “general intangibles” as such term is
defined in the Uniform Commercial Code including, without limitation, with
respect to any Credit Party, all contracts, agreements, instruments and
indentures in any form, and portions thereof, to which such Credit Party is a
party or under which such Credit Party has any right, title or interest or to
which such Credit Party or any property of such Credit Party is subject, as the
same may from time to time be amended, supplemented, waived or otherwise
modified from time to time.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Grantor” shall mean any Grantor as defined in the ABL Collateral Documents or
in the Term Loan Collateral Documents, as the context requires.

 

“Guarantor” shall mean any of the ABL Guarantors, the Term Loan Guarantors and
any Additional Guarantors.

 

“Hedging Affiliate” shall mean any ABL Hedging Affiliate, any Term Loan Hedging
Affiliate, any Additional ABL Hedging Affiliate or any Additional Term Hedging
Affiliate, as applicable.

 

“Hedging Agreement” shall mean any Interest Rate Agreement, Commodities
Agreement, Currency Agreement or any other credit or equity swap, collar, cap,
floor or forward rate agreement, or other agreement or arrangement designed to
protect against fluctuations in interest rates or currency, commodity or equity
values or creditworthiness (including, without limitation, any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement.

 

“Hedging Provider” shall mean any Term Loan Hedging Provider, any Additional ABL
Hedging Provider or any Additional Term Hedging Provider, as applicable.

 

“Holdings” shall mean CDRT Acquisition Corporation, a Delaware corporation, and
any successor in interest thereto.

 

21

--------------------------------------------------------------------------------


 

“Impairment” shall (a) with respect to the Term Loan Collateral Obligations,
have the meaning set forth in Section 2.1(e), and (b) with respect to the ABL
Collateral Obligations, have the meaning set forth in Section 2.1(f).

 

“Indebtedness” shall mean, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property (other than trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices) , which purchase
price is due more than one year after the date of placing such property in final
service or taking final delivery and title thereto, (b) any other indebtedness
of such Person which is evidenced by a note, bond, debenture or similar
instrument, (c) all obligations of such Person under Financing Leases, (d) all
obligations of such Person in respect of  letters of credit, bankers’
acceptances or other similar instruments issued or created for the account of
such Person, (e) all obligations of such Person in respect of interest rate
protection agreements, interest rate futures, interest rate options, interest
rate caps and any other interest rate hedge arrangements, and (f) all
indebtedness or obligations of the types referred to in the preceding clauses
(a) through (e) to the extent secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof and (g) all guarantees by such Person of Indebtedness of
other Persons, to the extent so guaranteed by such Person.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

 

“Intellectual Property” shall mean, with respect to any Credit Party, the
collective reference to such Credit Party’s Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trade Secrets, Trade Secret Licenses, Trademarks and
Trademark Licenses.

 

“Interest Rate Agreement” shall mean, with respect to any Person, any interest
rate protection agreement, future agreement, option agreement, swap agreement,
cap agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Intervening ABL Secured Party” shall have the meaning set forth in
Section 4.1(g).

 

“Intervening Term Creditor” shall have the meaning set forth in Section 4.1(g).

 

“Inventory” shall have the meaning assigned in the Uniform Commercial Code as of
the date hereof.

 

“Issuing Lender” shall have the meaning set forth in the ABL Credit Agreement,
the Term Loan Credit Agreement or any Additional Term Credit Facility, as the
context requires.

 

22

--------------------------------------------------------------------------------


 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for purposes
of security, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Financing Lease having substantially the same economic effect
as any of the foregoing).

 

“Lien Priority” shall mean, with respect to any Lien of the ABL Agent, the ABL
Secured Parties, the Term Loan Agent, the Term Loan Secured Parties, any
Additional Agent or any Additional Secured Parties in the Collateral, the order
of priority of such Lien as specified in Section 2.1.

 

“Management Credit Provider” shall mean any Person that is a beneficiary of a
Management Guarantee, as designated by the Company in accordance with the terms
of the Term Loan Collateral Documents.

 

“Management Guarantee” shall have the meaning assigned to such term in the
Original Term Loan Credit Agreement (if the Original Term Loan Credit Agreement
is then in effect), or in any other Term Loan Credit Agreement then in effect
(if the Original Term Loan Credit Agreement is not then in effect).

 

“Matching DIP Offer”: shall have the meaning set forth in Subsection 6.1(c)(ii).

 

“Non-Conforming Plan of Reorganization” shall mean any Plan of Reorganization
whose provisions are inconsistent with the provisions of this Agreement,
including any plan of reorganization that purports to re-order (whether by
subordination, invalidation, or otherwise) or otherwise disregard, in whole or
part, the provisions of Article 2 (Lien Priorities), the provisions of Article 4
(Application of Proceeds) or the provisions of Article 6 (Insolvency
Proceedings).

 

“Original ABL Credit Agreement” shall mean that certain Credit Agreement dated
as of the date hereof by and among the ABL Borrowers, Deutsche Bank AG New York
Branch, as administrative agent, the ABL Credit Agreement Lenders and the ABL
Agent, as amended, restated, supplemented, waived or otherwise modified from
time to time.

 

“Original Term Loan Credit Agreement” shall mean that certain Credit Agreement
dated as of the date hereof by and among the Term Loan Borrower, Deutsche Bank
AG New York Branch, as administrative agent, the Term Loan Credit Agreement
Lenders and the Term Loan Agent, as amended, restated, supplemented, waived or
otherwise modified from time to time.

 

“Party” shall mean the ABL Agent, the Term Loan Agent or any Additional Agent,
and “Parties” shall mean all of the ABL Agent, the Term Loan Agent and any
Additional Agent.

 

“Patent License” shall mean, with respect to any Credit Party, all United States
written license agreements of such Credit Party with any other Person that is
not an Affiliate or a Subsidiary of such Credit Party, in connection with any
United States patent, patent application,

 

23

--------------------------------------------------------------------------------


 

or patentable invention other than agreements with any Person who is an
Affiliate or a Subsidiary of such Credit Party, subject, in each case, to the
terms of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Patents” shall mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States patents, patent
applications and patentable inventions and all reissues and extensions thereof,
including, without limitation, (i) all inventions and improvements described and
claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now or hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Credit Party accruing thereunder or pertaining thereto.

 

“Payment Collateral” shall mean all Accounts, Instruments, Chattel Paper,
Letter-Of-Credit Rights, Deposit Accounts (other than the Asset Sales Proceeds
Account), Securities Accounts, and Payment Intangibles, together with all
Supporting Obligations, in each case composing a portion of the Collateral.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Plan of Reorganization” shall mean any plan of reorganization, plan of
liquidation, agreement for composition, or other type of plan of arrangement
proposed in or in connection with any Insolvency Proceeding.

 

“Pledged Securities” shall have the meaning set forth in the ABL Collateral
Documents or in the Term Loan Collateral Documents, as the context requires.

 

“Preferred Stock” as applied to the Capital Stock of any corporation means
Capital Stock of any class or classes (however designated) that by its terms is
preferred as to the payment of dividends, or as to the distribution of assets
upon any voluntary or involuntary liquidation or dissolution of such
corporation, over shares of Capital Stock of any other class of such
corporation.

 

“Priority Collateral” shall mean the ABL Priority Collateral or the Term Loan
Priority Collateral.

 

“Proceeds” shall mean (a) all “proceeds,” as such term is defined in Article 9
of the Uniform Commercial Code, with respect to the Collateral, (b) whatever is
recoverable or recovered when any Collateral is sold, exchanged, collected, or
disposed of, whether voluntarily or involuntarily and (c) in the case of
Proceeds of Pledged Securities, all dividends or other

 

24

--------------------------------------------------------------------------------


 

income from the Pledged Securities, collections thereon or distributions or
payments with respect thereto.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Proposed DIP” shall have the meaning set forth in Subsection 6.1(c)(i).

 

“Purchase Money Indebtedness” shall mean any Indebtedness incurred to finance or
refinance the acquisition, leasing, construction or improvement of property
(real or personal) or assets, whether acquired through the direct acquisition of
such property or assets or the acquisition of the Capital Stock of any Person
owning such property or assets, or otherwise.

 

“Real Property” shall mean any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property.

 

“Related Corporation Contract” shall mean (a) a “Related Corporation Contract”
as defined in the Original ABL Credit Agreement if the Original ABL Credit
Agreement is then in effect; (b) if the Original ABL Credit Agreement is not
then in effect, a “Related Corporation Contract” as defined in any subsequent
ABL Credit Agreement then in effect; and (c) if neither the Original ABL Credit
Agreement nor any subsequent ABL Credit Agreement is then in effect, a “Related
Corporation Contract” as defined in any Additional ABL Credit Facility then in
effect.

 

“Requisite ABL Holders” shall mean ABL Secured Parties and/or Additional ABL
Secured Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional ABL Credit
Facility; provided that:

 

(a)           if the matter being consented to or the action being taken by the
ABL Collateral Representative is the subordination of Liens to other Liens, the
consent to DIP Financing, or the consent to a sale of all or substantially all
of the ABL Priority Collateral or (after the Discharge of Term Loan Collateral
Obligations) all or substantially all of the Collateral, then “Requisite ABL
Holders” shall mean those ABL Collateral Secured Parties necessary to validly
consent to the requested action in accordance with the applicable ABL Documents
and Additional ABL Documents,

 

(b)           except as may be separately otherwise agreed in writing by and
between or among each Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties, if the matter being consented to or the
action being taken by the ABL Collateral Representative will affect the ABL
Secured Parties in a manner different and materially adverse relative to the
manner such matter or action affects any Additional ABL Secured Parties (except
to the extent expressly set forth in this Agreement), then “Requisite ABL
Holders” shall mean (1) Additional ABL Secured Parties and/or ABL Secured
Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional

 

25

--------------------------------------------------------------------------------


 

ABL Credit Facility, and (2) ABL Secured Parties holding, in the aggregate, in
excess of 50% of the ABL Collateral Exposure under the ABL Credit Agreement,

 

(c)           except as may be separately otherwise agreed in writing by and
between or among each Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties, if the matter being consented to or the
action being taken by the ABL Collateral Representative will affect any
Additional ABL Agent or the Additional ABL Secured Parties represented thereby
in a manner different and materially adverse relative to the manner such matter
or action affects the ABL Secured Parties or the other Additional ABL Secured
Parties (except to the extent expressly set forth in this Agreement), then
“Requisite ABL Holders” shall mean (1) Additional ABL Secured Parties and/or ABL
Secured Parties holding, in the aggregate, in excess of 50% of the aggregate ABL
Collateral Exposure under the ABL Credit Agreement and any Additional ABL Credit
Facility and (2) such Additional ABL Agent and/or Additional ABL Secured Parties
represented thereby holding, in the aggregate, in excess of 50% of the ABL
Collateral Exposure under the applicable Additional ABL Credit Facility or
Facilities.

 

“Requisite Term Holders” shall mean Term Loan Secured Parties and/or Additional
Term Secured Parties holding, in the aggregate, in excess of 50% of the
aggregate principal amount of any loans included in the Term Loan Collateral
Obligations; provided that:

 

(a)           if the matter being consented to or the action being taken by the
Term Loan Collateral Representative is the subordination of Liens to other
Liens, the consent to DIP Financing, or the consent to a sale of all or
substantially all of the Term Loan Priority Collateral or (after the Discharge
of ABL Collateral Obligations) all or substantially all of the Collateral, then
“Requisite Term Holders” shall mean those Term Loan Collateral Secured Parties
necessary to validly consent to the requested action in accordance with the
applicable Term Loan Documents and Additional Term Documents,

 

(b)           except as may be separately otherwise agreed in writing by and
between or among each Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, if the matter being
consented to or the action being taken by the Term Loan Collateral
Representative will affect the Term Loan Secured Parties in a manner different
and materially adverse relative to the manner such matter or action affects any
Additional Term Secured Parties (except to the extent expressly set forth in
this Agreement), then “Requisite Term Holders” shall mean (1) Additional Term
Secured Parties and/or Term Loan Secured Parties holding, in the aggregate, in
excess of 50% of the aggregate principal amount of the Term Loan Collateral
Obligations and (2) Term Loan Secured Parties holding, in the aggregate, in
excess of 50% of the aggregate principal amount of the Term Loan Obligations and

 

(c)           except as may be separately otherwise agreed in writing by and
between or among each Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, if the matter being
consented to or the action being taken by the Term Loan Collateral
Representative will affect any Additional Term Agent or the Additional Term
Secured Parties represented thereby in a manner different and materially adverse
relative to the manner such

 

26

--------------------------------------------------------------------------------


 

matter or action affects the Term Loan Secured Parties or the other Additional
Term Secured Parties (except to the extent expressly set forth in this
Agreement), then “Requisite Term Holders” shall mean (1) Additional Term Secured
Parties and/or Term Loan Secured Parties holding, in the aggregate, in excess of
50% of the aggregate principal amount of the Term Loan Collateral Obligations
and (2) such Additional Term Agent and/or Additional Term Secured Parties
represented thereby holding, in the aggregate, in excess of 50% of the aggregate
principal amount of the applicable Additional Term Obligations.

 

“Right of Last Refusal”: shall have the meaning set forth in Subsection
6.1(c)(i).

 

“Secured Parties” shall mean the ABL Secured Parties, the Term Loan Secured
Parties and the Additional Secured Parties.

 

“Series” shall mean (a) with respect to the Term Loan Collateral Secured
Parties, each of (i) the Term Loan Secured Parties (in their capacities as such)
and (ii) the Additional Term Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Additional Term
Agent (in its capacity as such for such Additional Term Secured Parties),
(b) with respect to any Term Loan Collateral Obligations, each of (i) the Term
Loan Obligations and (ii) the Additional Term Obligations incurred pursuant to
any Additional Term Credit Facility that is to be represented by a common
Additional Agent (in its capacity as such for such Additional Term Obligations),
(c) with respect to the ABL Collateral Secured Parties, each of (i) the ABL
Secured Parties (in their capacities as such) and (ii) the Additional ABL
Secured Parties that become subject to this Agreement after the date hereof that
are represented by a common Additional ABL Agent (in its capacity as such for
such Additional ABL Secured Parties) and (d) with respect to any ABL Collateral
Obligations, each of (i) the ABL Obligations and (ii) the Additional ABL
Obligations incurred pursuant to any Additional ABL Credit Facility that is to
be represented by a common Additional Agent (in its capacity as such for such
Additional ABL Obligations).

 

“Subsidiary” of any Person shall mean a corporation, partnership, limited
liability company, or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes.

 

“Temporary Cash Investments” shall mean any of the following:  (i) any
investment in (x) direct obligations of the United States of America, a member
state of the European Union or any country in whose currency funds are being
held pending their application in the making of an investment or capital
expenditure by the Company or a Subsidiary in that country or with such funds,
or any agency or instrumentality of any thereof, or obligations guaranteed by
the United States of America or a member state of the European Union or any
country in whose currency funds are being held pending their application in the
making of an investment or capital expenditure by the Company or a Subsidiary in
that country or with such funds, or any agency or instrumentality of any of the
foregoing, or obligations guaranteed by any

 

27

--------------------------------------------------------------------------------


 

of the foregoing or (y) direct obligations of any foreign country recognized by
the United States of America rated at least “A” by S&P or “A-1” by Moody’s (or,
in either case, the equivalent of such rating by such organization or, if no
rating of S&P or Moody’s then exists, the equivalent of such rating by any
nationally recognized rating organization as shall be approved by any Agent
(other than any Designated Agent), in each case, in its reasonable judgment (or,
if there is no continuing Agent other than the Designated Agent, as designated
by the Company), (ii) overnight bank deposits, and investments in time deposit
accounts, certificates of deposit, bankers’ acceptances and money market
deposits (or, with respect to foreign banks, similar instruments) maturing not
more than one year after the date of acquisition thereof issued by (x) any bank
or other institutional lender under the ABL Credit Agreement, the Term Loan
Credit Agreement or any Additional Credit Facility or any affiliate thereof or
(y) a bank or trust company that is organized under the laws of the United
States of America, any state thereof or any foreign country recognized by the
United States of America having capital and surplus aggregating in excess of
$250.0 million (or the foreign currency equivalent thereof) and whose long term
debt is rated at least “A” by S&P or “A-1” by Moody’s (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization as shall be approved by any Agent (other than any Designated
Agent), in each case, in its reasonable judgment (or, if there is no continuing
Agent other than any Designated Agent, as designated by the Company) at the time
such Investment is made, (iii) repurchase obligations with a term of not more
than 30 days for underlying securities or instruments of the types described in
clause (i) or (ii) above entered into with a bank meeting the qualifications
described in clause (ii) above, (iv) Investments in commercial paper, maturing
not more than 270 days after the date of acquisition, issued by a Person (other
than that of the Company or any of its Subsidiaries), with a rating at the time
as of which any Investment therein is made of “P-2” (or higher) according to
Moody’s or “A-2” (or higher) according to S&P (or, in either case, the
equivalent of such rating by such organization or, if no rating of S&P or
Moody’s then exists, the equivalent of such rating by any nationally recognized
rating organization as shall be approved by any Agent (other than any Designated
Agent), in each case, in its reasonable judgment (or, if there is no continuing
Agent other than any Designated Agent, as designated by the Company),
(v) Investments in securities maturing not more than one year after the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least “A” by S&P or “A” by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization as shall be approved by any Agent (other than any
Designated Agent), in each case, in its reasonable judgment (or, if there is no
continuing Agent other than any Designated Agent, as designated by the Company),
(vi) Preferred Stock (other than of the Company or any of its Subsidiaries)
having a rating of “A” or higher by S&P or “A2” or higher by Moody’s (or, in
either case, the equivalent of such rating by such organization or, if no rating
of S&P or Moody’s then exists, the equivalent of such rating by any nationally
recognized rating organization as shall be approved by any Agent (other than any
Designated Agent), in each case, in its reasonable judgment (or, if there is no
continuing Agent other than any Designated Agent, as designated by the Company),
(vii) investment funds investing 95% of their assets in securities of the type
described in clauses (i)-(vi) above (which funds may also hold reasonable
amounts of cash pending investment and/or distribution), (viii) any money market
deposit accounts issued or offered by a domestic

 

28

--------------------------------------------------------------------------------


 

commercial bank or a commercial bank organized and located in a country
recognized by the United States of America, in each case, having capital and
surplus in excess of $250.0 million (or the foreign currency equivalent
thereof), or investments in money market funds subject to the risk limiting
conditions of Rule 2a-7 (or any successor rule) of the SEC under the Investment
Company Act of 1940, as amended, and (ix) similar investments approved by the
board of directors of the Company in the ordinary course of business.

 

“Term Loan Agent” shall mean Deutsche Bank AG New York Branch in its capacity as
collateral agent under the Original Term Loan Credit Agreement, together with
its successors and assigns in such capacity from time to time, whether under the
Original Term Loan Credit Agreement or any subsequent Term Loan Credit
Agreement, as well as any Person designated as the “Agent” or “Collateral Agent”
under any Term Loan Credit Agreement.

 

“Term Loan Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with a Term Loan Credit Party with the
obligations of such Term Loan Credit Party thereunder being secured by one or
more Term Loan Collateral Documents, (b) was a Term Loan Agent, a Term Loan
Credit Agreement Lender or an Affiliate of a Term Loan Credit Agreement Lender
at the time of entry into such Bank Products Agreement, or on or prior to
June 15, 2011, or at the time of the designation referred to in the following
clause (c), and (c) has been designated by the Company in accordance with the
terms of one or more Term Loan Collateral Documents (provided that no Person
shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Affiliate hereunder with respect to more than one Credit Facility).

 

“Term Loan Bank Products Provider” shall mean any Person (other than a Term Bank
Products Affiliate) that has entered into a Bank Products Agreement with a Term
Loan Credit Party with the obligations of such Term Loan Credit Party thereunder
being secured by one or more Term Loan Collateral Documents, as designated by
the Company in accordance with the terms of one or more Term Loan Collateral
Documents (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Provider hereunder with respect to
more than one Credit Facility).

 

“Term Loan Borrower” shall mean the Company, in its capacity as a borrower under
the Term Loan Credit Agreement, together with its respective successors and
assigns.

 

“Term Loan Collateral Documents” shall mean all “Security Documents” as defined
in the Original Term Loan Credit Agreement, and all other security agreements,
mortgages, deeds of trust and other collateral documents executed and delivered
in connection with any Term Loan Credit Agreement, and any other agreement,
document or instrument pursuant to which a Lien is granted securing any Term
Loan Obligations or under which rights or remedies with respect to such Liens
are governed, in each case as the same may be amended, supplemented, waived or
modified from time to time.

 

“Term Loan Collateral Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the Form of Exhibit P-2 to the Original Term Loan
Credit Agreement as the same may be amended, supplemented, waived or otherwise
modified from time to time in accordance with the terms thereof.

 

29

--------------------------------------------------------------------------------


 

“Term Loan Collateral Obligations” shall mean the Term Loan Obligations and any
Additional Obligations.

 

“Term Loan Collateral Representative” shall mean the Term Loan Agent acting for
the Term Loan Collateral Secured Parties, unless the principal amount of
Additional Term Obligations under any Additional Term Credit Facility exceeds
the principal amount of Term Loan Obligations under the Term Loan Credit
Agreement, and in such case (unless otherwise agreed in writing between the Term
Loan Agent and any Additional Term Agent or after the Discharge of Term Loan
Obligations, between any Additional Term Agents), the Additional Term Agent
under such Additional Term Credit Facility (or, if there is more than one such
Additional Term Credit Facility, the Additional Term Credit Facility under which
the greatest principal amount of Additional Term Obligations is outstanding at
the time) acting for the Term Loan Collateral Secured Parties.  In addition, in
the event that any Additional Term Agent subordinates its security interest in
any Term Loan Priority Collateral to the security interest of the ABL Agent or
any Additional ABL Agent as permitted by Section 2.1(a)(6) and (8) or which
otherwise has an Impairment with respect to all or substantially all of the Term
Loan Priority Collateral then such Additional Term Agent shall not serve as Term
Loan Collateral Representative (unless (x) the Discharge of Term Loan
Obligations has occurred and (y) either such Additional Term Agent is the only
Additional Term Agent or each other Additional Term Agent has similarly
subordinated its security interest) and, in such event the Term Loan Collateral
Representative will be selected as if the disqualified Additional Term Agent and
the Additional Term Obligations represented thereby did not exist.

 

“Term Loan Collateral Secured Parties” shall mean the Term Loan Secured Parties
and any Additional Term Secured Parties.

 

“Term Loan Credit Agreement” shall mean (i) if the Original Term Loan Credit
Agreement is then in effect, the Original Term Loan Credit Agreement and
(ii) thereafter, if designated by the Company, any other credit agreement, loan
agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that complies with clause (1) of the definition of
“Additional Indebtedness” and has been incurred to refund, refinance,
restructure, replace, renew, repay, increase or extend (whether in whole or in
part and whether with the original agent and creditors or other agents and
creditors or otherwise) the indebtedness and other obligations outstanding under
(x) the Original Term Loan Credit Agreement or (y) any subsequent Term Loan
Credit Agreement (in each case, as amended, restated, supplemented, waived or
otherwise modified from time to time); provided, that the requisite creditors
party to such Term Loan Credit Agreement (or their agent or other representative
on their behalf) shall agree, by a joinder agreement substantially in the form
of Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to any Additional Agent (other than any Designated Agent) (or, if
there is no continuing Agent other than the Term Loan Agent and any Designated
Agent, as designated by the Company), that the obligations under such Term Loan
Credit Agreement are subject to the terms and provisions of this Agreement.  Any
reference to the Term Loan Credit Agreement shall be deemed a reference to any
Term Loan Credit Agreement then in existence.

 

30

--------------------------------------------------------------------------------


 

“Term Loan Credit Agreement Lenders” shall mean the lenders, debtholders and
other creditors party from time to time to the Term Loan Credit Agreement,
together with their successors, assigns and transferees, as well as any Person
designated as a “Term Loan Credit Agreement Lender” under the Term Loan Credit
Agreement.

 

“Term Loan Credit Parties” shall mean the Term Loan Borrower, the Term Loan
Guarantors and each other direct or indirect Subsidiary of the Company or any of
its Affiliates that is now or hereafter becomes a party to any Term Loan
Document.

 

“Term Loan Documents” shall mean the Term Loan Credit Agreement, the Term Loan
Guarantees, the Term Loan Collateral Documents, any Bank Products Agreements
between any Term Loan Credit Party and any Term Loan Bank Products Affiliate or
any Term Loan Bank Products Provider, any Hedging Agreements between any Term
Loan Credit Party and any Term Loan Hedging Affiliate or any Term Loan Hedging
Provider, any Management Guarantee and those other ancillary agreements as to
which the Term Loan Agent or any Term Loan Secured Party is a party or a
beneficiary and all other agreements, instruments, documents and certificates,
now or hereafter executed by or on behalf of any Term Loan Credit Party or any
of its respective Subsidiaries or Affiliates, and delivered to the Term Loan
Agent, in connection with any of the foregoing or any Term Loan Credit
Agreement, in each case as the same may be amended, supplemented, waived or
otherwise modified from time to time.

 

“Term Loan Guarantees” shall mean that certain guarantee agreement dated as of
the date hereof by the Term Loan Guarantors in favor of the Term Loan Agent, and
all other guarantees of any Term Loan Obligations of any Term Loan Credit Party
by any other Term Loan Credit Party in favor of any Term Loan Secured Party, in
each case as amended, restated, supplemented, waived or otherwise modified from
time to time.

 

“Term Loan Guarantors” shall mean the collective reference to Holdings (so long
as it is a guarantor under any of the Term Loan Guarantees), each of the
Company’s Domestic Subsidiaries that is a guarantor under any of the Term Loan
Guarantees and any other Person who becomes a guarantor under any of the Term
Loan Guarantees.

 

“Term Loan Hedging Affiliate” shall mean any Term Loan Credit Agreement Lender
or any Affiliate of any Term Loan Credit Agreement Lender who (a) has entered
into a Hedging Agreement with a Term Loan Credit Party with the obligations of
such Term Loan Credit Party thereunder being secured by one or more Term Loan
Collateral Documents, (b) was a Term Loan Agent, a Term Loan Credit Agreement
Lender or an Affiliate of a Term Loan Credit Agreement Lender at the time of
entry into such Hedging Agreement, or on or prior to June 15, 2011, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more Term
Loan Collateral Documents (provided that no Person shall, with respect to any
Hedging Agreement, be at any time a Hedging Affiliate hereunder with respect to
more than one Credit Facility).

 

“Term Loan Hedging Provider” shall mean any Person (other than a Term Hedging
Affiliate) that has entered into a Hedging Agreement with a Term Loan Credit
Party with the obligations of such Term Loan Credit Party thereunder being
secured by one or more Term Loan Collateral Documents, as designated by the
Company in accordance with the terms

 

31

--------------------------------------------------------------------------------


 

of one or more Term Loan Collateral Documents (provided that no Person shall,
with respect to any Hedging Agreement, be at any time a Hedging Provider
hereunder with respect to more than one Credit Facility).

 

“Term Loan Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Term Loan Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Term Loan
Credit Party from time to time to the Term Loan Agent, the “administrative
agent” or “agent” under the Term Loan Credit Agreement, the Term Loan Credit
Agreement Lenders or any of them, any Term Loan Bank Products Affiliates, any
Term Loan Hedging Affiliates, any Term Loan Bank Products Providers, any Term
Loan Hedging Providers or any Management Credit Providers under any Term Loan
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such Term Loan
Credit Party, would have accrued on any Term Loan Obligation, whether or not a
claim is allowed against such Term Loan Credit Party for such interest and fees
in the related bankruptcy proceeding), reimbursement for amounts drawn under
letters of credit, payments for early termination of Hedging Agreements, fees,
expenses, indemnification or otherwise, and all other amounts owing or due under
the terms of the Term Loan Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

“Term Loan Priority Collateral Documents” shall mean the Term Loan Documents and
any Additional Term Documents, as applicable.

 

“Term Loan Priority Collateral” shall mean all Collateral, other than the ABL
Priority Collateral, including all Real Property, Equipment, Intellectual
Property and Capital Stock of any direct or indirect Subsidiaries of Holdings,
collateral security and guarantees with respect to any Term Loan Priority
Collateral and all cash, Money, instruments, securities, financial assets and
deposit accounts directly received as Proceeds of any Term Loan Priority
Collateral; provided, however, no Proceeds of Proceeds will constitute Term Loan
Priority Collateral unless such Proceeds of Proceeds would otherwise constitute
Term Loan Priority Collateral or are credited to any Asset Sales Proceeds
Account, provided, further that under no circumstance shall Excluded Assets (as
defined in the next succeeding sentence) be Term Loan Priority Collateral.  As
used in this definition of “Term Loan Priority Collateral,” the term “Excluded
Assets” shall have the meaning provided (x) prior to the Discharge of Term Loan
Obligations, in the Original Term Loan Credit Agreement (if the Original Term
Loan Credit Agreement is then in effect), or in any other Additional Term Credit
Facility then in effect (if the Original Term Loan Credit Agreement is not then
in effect) or the Term Loan Collateral Documents relating thereto, and (y) from
and after the Discharge of Term Loan Obligations, in the applicable Additional
Term Credit Facility then in effect which is designated as applicable for the
purposes of this definition or the Additional Term Collateral Documents relating
thereto.

 

“Term Loan Recovery” shall have the meaning set forth in Section 5.3(b).

 

“Term Loan Secured Parties” shall mean the Term Loan Agent, all Term Loan Credit
Agreement Lenders, all Term Loan Bank Products Affiliates, all Term Loan Bank

 

32

--------------------------------------------------------------------------------


 

Products Providers, all Term Loan Hedging Affiliates, all Term Loan Hedging
Providers, all Management Credit Providers and all successors, assigns,
transferees and replacements thereof, as well as any Person designated as a
“Term Loan Secured Party” under any Term Loan Credit Agreement.

 

“Trade Secret Licenses” shall mean, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States trade secrets,
including, without limitation, know how, processes, formulae, compositions,
designs, and confidential business and technical information, and all rights of
any kind whatsoever accruing thereunder or pertaining thereto, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Company or
such Credit Party, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Trade Secrets” shall mean with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States trade secrets,
including, without limitation, know how, processes, formulae, compositions,
designs, and confidential business and technical information, and all rights of
any kind whatsoever accruing thereunder or pertaining thereto, including,
without limitation, (i) all income, royalties, damages and payments now or
hereafter due and/or payable with respect thereto, including, without
limitation, payments under all licenses, non disclosure agreements and memoranda
of understanding entered into in connection therewith, and damages and payments
for past or future misappropriations thereof, and (ii) the right to sue or
otherwise recover for past, present or future misappropriations thereof.

 

“Trademark License” shall mean, with respect to any Credit Party, all United
States written license agreements of such Credit Party providing for the grant
by or to such Credit Party of any right under any United States trademarks,
service marks, trade names, trade dress or other indicia of trade origin or
business identifiers, with any other Person who is not an Affiliate or
Subsidiary of such Credit Party, subject, in each case, to the terms of such
license agreements, and the right to prepare for sale, sell and advertise for
sale, all Inventory now or hereafter covered by such licenses.

 

“Trademarks” shall mean, with respect to any Credit Party, all of such Credit
Party’s right, title and interest in and to all United States trademarks,
service marks, trade names, trade dress or other indicia of trade origin or
business identifiers, trademark and service mark registrations, and applications
for trademark or service mark registrations (except for “intent to use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment
to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of said Act has
been filed, it being understood and agreed that the carve out in this
parenthetical shall be applicable only if and for so long as a grant of a
security interest in such intent to use application would invalidate or
otherwise jeopardize such Credit Party’s rights therein), and any renewals
thereof, including, without limitation, (i) the right to sue or otherwise
recover for any and all past, present and future infringements or dilutions
thereof, (ii) all income, royalties, damages and other payments now or hereafter
due and/or payable with respect thereto (including, without limitation, payments
under all licenses entered into in connection therewith, and damages and
payments for past or future infringements

 

33

--------------------------------------------------------------------------------


 

thereof), and (iii) all other rights corresponding thereto in the United States
and all other rights of any kind whatsoever of such Credit Party accruing
thereunder or pertaining thereto in the United States, together in each case
with the goodwill of the business connected with the use of, and symbolized by,
each such trademark, service mark, trade name, trade dress or other indicia of
trade origin or business identifiers.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

“Vehicles”:  all vehicles (other than Excluded Vehicles) that are owned by a
Grantor, including cars, trucks, trailers, ambulances and other vehicles covered
by a certificate of title law of any state (other than Excluded Vehicles) and
all tires and other appurtenances to any of the foregoing.

 

Section 1.3  Rules of Construction.  Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. 
Article, section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified.  Any reference in this
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
reference herein to the repayment in full of an obligation shall mean the
payment in full in cash of such obligation, or in such other manner as may be
approved in writing by the requisite holders or representatives in respect of
such obligation, or in such other manner as may be approved by the requisite
holders or representatives in respect of such obligation.

 

34

--------------------------------------------------------------------------------


 

ARTICLE 2

 

Lien Priority

 

Section 2.1  Agreement to Subordinate.  (a) Notwithstanding (i) the date, time,
method, manner, or order of grant, attachment, or perfection (including any
defect or deficiency or alleged defect or deficiency in any of the foregoing) of
any Liens granted to the ABL Agent or the ABL Secured Parties in respect of all
or any portion of the Collateral, or of any Liens granted to the Term Loan Agent
or the Term Loan Secured Parties in respect of all or any portion of the
Collateral, or of any Liens granted to any Additional Agent or any Additional
Secured Parties in respect of all or any portion of the Collateral, and
regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
the ABL Agent, the Term Loan Agent or any Additional Agent (or the ABL Secured
Parties, the Term Loan Secured Parties or any Additional Secured Parties) in any
Collateral, (iii) any provision of the Uniform Commercial Code, the Bankruptcy
Code or any other applicable law, or of the ABL Documents, the Term Loan
Documents or any Additional Documents, (iv) whether the ABL Agent, the Term Loan
Agent or any Additional Agent, in each case, either directly or through agents,
holds possession of, or has control over, all or any part of the Collateral,
(v) the fact that any such Liens in favor of the ABL Agent or the ABL Secured
Parties, the Term Loan Agent or the Term Loan Secured Parties or any Additional
Agent or any Additional Secured Parties securing any of the ABL Obligations, the
Term Loan Obligations or any Additional Obligations, respectively, are
(x) subordinated to any Lien securing any obligation of any Credit Party other
than the Term Loan Obligations or any Additional Term Obligations (in the case
of the ABL Obligations and any Additional ABL Obligations) or the ABL
Obligations or any Additional ABL Obligations (in the case of the Term Loan
Obligations or any Additional Term Obligations), respectively, or (y) otherwise
subordinated, voided, avoided, invalidated or lapsed or (vi) any other
circumstance of any kind or nature whatsoever, the ABL Agent, on behalf of
itself and the ABL Secured Parties, the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties, and any Additional Agent, on behalf of itself and
any Additional Secured Parties represented thereby, hereby agree that:

 

(1)           any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the Term Loan Agent or any
Term Loan Secured Parties that secures all or any portion of the Term Loan
Obligations, and any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional Term Agent or
any Additional Term Secured Party that secures all or any portion of the
Additional Term Obligations, shall in all respects be junior and subordinate to
all Liens granted to the ABL Agent and the ABL Secured Parties in the ABL
Priority Collateral to secure all or any portion of the ABL Obligations;

 

(2)           any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the Term Loan Agent or any
Term Loan Secured Party that secures all or any portion of the Term Loan
Obligations, and any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional Term Agent or
any Additional Term Secured Party that secures all or any portion of the
Additional Term Obligations, shall in all respects be junior and

 

35

--------------------------------------------------------------------------------


 

subordinate to all Liens granted to any Additional ABL Agent and any Additional
ABL Secured Parties in the ABL Priority Collateral to secure all or any portion
of any Additional ABL Obligations;

 

(3)           any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of the ABL Agent or any ABL
Secured Party that secures all or any portion of the ABL Obligations shall in
all respects be senior and prior to all Liens granted to the Term Loan Agent or
any Term Loan Secured Party in the ABL Priority Collateral to secure all or any
portion of the Term Loan Obligations, and all Liens granted to any Additional
Term Agent or any Additional Term Secured Parties in the ABL Priority Collateral
to secure all or any portion of the Additional Term Obligations;

 

(4)           any Lien in respect of all or any portion of the ABL Priority
Collateral now or hereafter held by or on behalf of any Additional ABL Agent or
any Additional ABL Secured Party that secures all or any portion of any
Additional ABL Obligations shall in all respects be senior and prior to (x) all
Liens granted to the Term Loan Agent or any Term Loan Secured Party in the ABL
Priority Collateral to secure all or any portion of the Term Loan Obligations
and (y) all Liens granted to any Additional Term Agent or any Additional Term
Secured Parties in the ABL Priority Collateral to secure all or any portion of
the Additional Term Obligations;

 

(5)           any Lien in respect of all or any portion of the Term Loan
Priority Collateral now or hereafter held by or on behalf of the ABL Agent or
any ABL Secured Party that secures all or any portion of the ABL Obligations,
and any Lien in respect of all or any portion of the Term Loan Priority
Collateral now or hereafter held by or on behalf of any Additional ABL Agent or
any Additional Secured Party that secures all or any portion of the Additional
ABL Obligations, shall in all respects be junior and subordinate to all Liens
granted to the Term Loan Agent and the Term Loan Secured Parties in the Term
Loan Priority Collateral to secure all or any portion of the Term Loan
Obligations;

 

(6)           any Lien in respect of all or any portion of the Term Loan
Priority Collateral now or hereafter held by or on behalf of the ABL Agent or
any ABL Secured Party that secures all or any portion of the ABL Obligations,
and any Lien in respect of all or any portion of the Term Loan Priority
Collateral now or hereafter held by or on behalf of any Additional ABL Agent or
any Additional Secured Party that secures all or any portion of the Additional
ABL Obligations,  shall in all respects be junior and subordinate to all Liens
granted to any Additional Term Agent or any Additional Term Secured Parties in
the Term Loan Priority Collateral to secure all or any portion of any Additional
Term Obligations (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and (x) the ABL Agent, on behalf of itself
and the ABL Secured Parties and (y) such Additional ABL Agent on behalf of
itself and the Additional ABL Secured Parties represented thereby, as the case
may be);

 

36

--------------------------------------------------------------------------------


 

(7)           any Lien in respect of all or any portion of the Term Loan
Priority Collateral now or hereafter held by or on behalf of the Term Loan Agent
or any Term Loan Secured Party that secures all or any portion of the Term Loan
Obligations shall in all respects be senior and prior to all Liens granted to
the ABL Agent or any ABL Secured Party in the Term Loan Priority Collateral to
secure all or any portion of the ABL Obligations, and all Liens granted to any
Additional ABL Agent or any Additional ABL Secured Parties in the Term Loan
Priority Collateral to secure all or any portion of the Additional ABL
Obligations;

 

(8)           any Lien in respect of all or any portion of the Term Loan
Priority Collateral now or hereafter held by or on behalf of any Additional Term
Agent or any Additional Term Secured Party that secures all or any portion of
the Additional Term Obligations shall in all respects be senior and prior to
(x) all Liens granted to the ABL Agent or any ABL Secured Party in the Term Loan
Priority Collateral to secure all or any portion of the ABL Obligations and
(y) all Liens granted to any Additional ABL Agent or any Additional ABL Secured
Parties in the Term Loan Priority Collateral to secure all or any portion of the
Additional ABL Obligations (except in the case of either (x) or (y) as may be
separately otherwise agreed in writing by and between such Additional Term
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and (i) the ABL Agent, on behalf of itself and the ABL Secured Parties
or (ii) such Additional ABL Agent on behalf of itself and the Additional ABL
Secured Parties represented thereby, as the case may be);

 

(9)           any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional ABL Agent or any Additional ABL
Secured Party that secures all or any portion of the Additional ABL Obligations
shall in all respects be pari passu and equal in priority with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of the ABL Agent or any ABL Secured Party that secures all or any portion
of the ABL Obligations (except as may be separately otherwise agreed in writing
by and between such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties);

 

(10)         any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional ABL Agent or any Additional ABL
Secured Party that secures all or any portion of the Additional ABL Obligations
shall in all respects be pari passu and equal in priority with any Lien in
respect of all or any portion of the Collateral now or hereafter held by or on
behalf of any other Additional ABL Agent or any Additional ABL Secured Party
represented by such other Additional ABL Agent that secures all or any portion
of the Additional ABL Obligations (except as may be separately otherwise agreed
in writing by and between such Additional ABL Agents, in each case on behalf of
itself and the Additional Secured Parties represented thereby);

 

(11)         any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional Term Agent or any Additional
Term Secured Party that secures all or any portion of the Additional Term
Obligations shall in all respects be pari passu and equal in priority with any
Lien in respect of all or any portion

 

37

--------------------------------------------------------------------------------


 

of the Collateral now or hereafter held by or on behalf of the Term Loan Agent
or any Term Loan Secured Party that secures all or any portion of the Term Loan
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties); provided, however, that
notwithstanding the foregoing, if any Additional Term Agent and any Additional
Term Secured Party subordinates itself to any of the ABL Agent, the ABL Secured
Parties, any Additional ABL Agent or any Additional ABL Secured Parties with
respect to any Term Loan Priority Collateral in a separate writing as permitted
by paragraphs (6) and (8) of this Section 2.1(a) then such Additional Term Agent
and Additional Term Secured Parties shall not be pari passu with the Term Loan
Agent and Term Loan Secured Parties with respect to any Term Loan Priority
Collateral so subordinated but rather shall be junior and subordinate to the
Term Loan Agent and Term Loan Secured Parties with respect to such Term Loan
Priority Collateral; and

 

(12)         any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any Additional Term Agent or any Additional
Term Secured Party that secures all or any portion of the Additional Term
Obligations shall in all respects be pari passu and equal in priority with any
Lien in respect of all or any portion of the Collateral now or hereafter held by
or on behalf of any other Additional Term Agent or any Additional Term Secured
Party represented by such other Additional Term Agent that secures all or any
portion of the Additional Term Obligations (except as may be separately
otherwise agreed in writing by and between such Additional Term Agents, in each
case on behalf of itself and the Additional Term Secured Parties represented
thereby); provided, however, that notwithstanding the foregoing, if any
Additional Term Agent and any Additional Term Secured Party subordinates itself
to any of the ABL Agent, the ABL Secured Parties, any Additional ABL Agent or
Additional ABL Secured Parties with respect to any Term Loan Priority Collateral
in a separate writing as permitted by paragraphs (6) and (8) of this
Section 2.1(a) then such Additional Term Agent and Additional Term Secured
Parties shall not be pari passu with the Term Loan Agent and the Term Loan
Secured Parties with respect to any Term Loan Priority Collateral so
subordinated but rather shall be junior and subordinate to the Term Loan Agent
and the Term Loan Secured Parties with respect to such Term Loan Priority
Collateral.

 

(b)           Notwithstanding any failure by any ABL Secured Party, Term Loan
Secured Party or Additional Secured Party to perfect its security interests in
the Collateral or any avoidance, invalidation, priming or subordination by any
third party or court of competent jurisdiction of the security interests in the
Collateral granted to the ABL Secured Parties, the Term Loan Secured Parties or
any Additional Secured Parties:

 

(1)           the priority and rights as between the ABL Secured Parties, on the
one hand, and the Term Loan Secured Parties, on the other hand, with respect to
the Collateral shall be as set forth herein;

 

(2)           the priority and rights as between the ABL Secured Parties, on the
one hand, and any Additional Secured Parties, on the other hand, with respect to
the

 

38

--------------------------------------------------------------------------------


 

Collateral shall be as set forth herein (except as may be separately otherwise
agreed in writing by and between any applicable Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the ABL
Agent, on behalf of itself and the ABL Secured Parties);

 

(3)           the priority and rights as between the Term Loan Secured Parties,
on the one hand, and any Additional Secured Parties, on the other hand, with
respect to the Collateral shall be as set forth herein (except as may be
separately otherwise agreed in writing by and between or among any applicable
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the Term Loan Agent, on behalf of itself and the Term
Loan Credit Agreement Lenders); and

 

(4)           the priority and rights as between any Additional Agent and the
Additional Secured Parties represented thereby, on the one hand, and any other
Additional Agent and the Additional Secured Parties represented thereby, on the
other hand, with respect to the Collateral shall be as set forth herein (except
as may be separately otherwise agreed in writing by and between such Additional
Agents, each on behalf of itself and the Additional Secured Parties represented
thereby).

 

(c)           The Term Loan Agent, for and on behalf of itself and the Term Loan
Secured Parties, acknowledges and agrees that (x) concurrently herewith, the ABL
Agent, for the benefit of itself and the ABL Secured Parties, has been granted
Liens upon all of the Collateral in which the Term Loan Agent has been granted
Liens and the Term Loan Agent hereby consents thereto and (y) any Additional
Agent, on behalf of itself and any Additional Secured Parties, may be granted
Liens upon all of the Collateral in which the Term Loan Agent has been granted
Liens and the Term Loan Agent hereby consents thereto.  The ABL Agent, for and
on behalf of itself and the ABL Secured Parties, acknowledges and agrees that
(x) concurrently herewith, the Term Loan Agent, for the benefit of itself and
the Term Loan Secured Parties, has been granted Liens upon all of the Collateral
in which the ABL Agent has been granted Liens and the ABL Agent hereby consents
thereto, (y) any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties, may be granted Liens upon all of the Collateral in which
the ABL Agent has been granted Liens and (z) any Additional ABL Agent, on behalf
of itself and any Additional ABL Secured Parties, may be granted Liens upon all
of the Collateral in which the ABL Agent has been granted Liens, and the ABL
Agent hereby consents thereto.  Any Additional Agent, for and on behalf of
itself and any Additional Secured Parties represented thereby, acknowledges and
agrees, concurrently upon becoming a party hereto, that (x) the ABL Agent, for
the benefit of itself and the ABL Secured Parties, was granted Liens upon all of
the Collateral in which such Additional Agent is being granted Liens and such
Additional Agent hereby consents thereto, (y) the Term Loan Agent, for the
benefit of itself and the Term Loan Secured Parties, was granted Liens upon all
of the Collateral in which such Additional Agent is being granted Liens and such
Additional Agent hereby consents thereto and (z) any other Additional Agent, on
behalf of itself and any Additional Secured Parties represented thereby, may be
granted Liens upon all of the Collateral in which such Additional Agent has been
granted Liens and such Additional Agent hereby consents thereto.  The
subordination of Liens by the Term Loan Agent in favor of the ABL Agent and any
Additional ABL Agent, by the ABL Agent in favor of the Term Loan Agent and any
Additional Term Agent, by any Additional Term Agent in favor of the ABL Agent
and any Additional ABL Agent, and by any Additional ABL Agent in favor of the
Term Loan Agent

 

39

--------------------------------------------------------------------------------


 

and any Additional Term Agent, in each case as set forth herein, shall not be
deemed to subordinate the Liens of the Term Loan Agent, the ABL Agent or any
Additional Agent to the Liens of any other Person.  The provision of pari passu
and equal priority as between Liens of the Term Loan Agent and Liens of any
Additional Term Agent, or as between Liens of any Additional Term Agent and
Liens of any other Additional Term Agent, in each case as set forth herein,
shall not be deemed to subordinate the Liens of the Term Loan Agent or any
Additional Term Agent to the Liens of any Person other than the ABL Agent and
any Additional ABL Agent as and to the extent set forth herein, or to provide
that the Liens of the Term Loan Agent or any Additional Term Agent will be pari
passu or of equal priority with the Liens of any other Person. The provision of
pari passu and equal priority as between Liens of the ABL Agent and Liens of any
Additional ABL Agent, or as between Liens of any Additional ABL Agent and Liens
of any other Additional ABL Agent, in each case as set forth herein, shall not
be deemed to subordinate the Liens of the ABL Agent or any Additional ABL Agent
to the Liens of any Person other than the Term Loan Agent and any Additional
Term Agent as and to the extent set forth herein, or to provide that the Liens
of the ABL Agent or any Additional ABL Agent will be pari passu or of equal
priority with the Liens of any other Person.

 

(d)           Lien priority as among the ABL Obligations, the Term Loan
Obligations and the Additional Obligations with respect to any Collateral will
be governed solely by this Agreement, except as may be separately otherwise
agreed in writing by or among any applicable Parties (including pursuant to the
Term Loan Collateral Intercreditor Agreement and the ABL Collateral
Intercreditor Agreement, in each case, if entered into in the future).

 

(e)           The Term Loan Agent, for and on behalf of itself and the Term Loan
Secured Parties, and each Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, hereby acknowledges and
agrees that, it is the intention of the Term Loan Collateral Secured Parties of
each Series that the holders of Term Loan Collateral Obligations of such
Series (and not the Term Loan Collateral Secured Parties of any other Series)
bear the risk of (i) any determination by a court of competent jurisdiction that
(x) any of the Term Loan Collateral Obligations of such Series are unenforceable
under applicable law or are subordinated to any other obligations (other than
another Series of Term Loan Collateral Obligations), (y) any of the Term Loan
Collateral Obligations of such Series do not have an enforceable security
interest in any of the Collateral securing any other Series of Term Loan
Collateral Obligations and/or (z) any intervening security interest exists
securing any other obligations (other than another Series of Term Loan
Collateral Obligations) on a basis ranking prior to the security interest of
such Series of Term Loan Collateral Obligations but junior to the security
interest of any other Series of Term Loan Collateral Obligations or (ii) the
existence of any Collateral for any other Series of Term Loan Collateral
Obligations that is not also Collateral for the other Series of Term Loan
Collateral Obligations (any such condition referred to in the foregoing clauses
(i) or (ii) with respect to any Series of Term Loan Collateral Obligations, an
“Impairment” of such Series).  In the event of any Impairment with respect to
any Series of Term Loan Collateral Obligations, the results of such Impairment
shall be borne solely by the holders of such Series of Term Loan Collateral
Obligations, and the rights of the holders of such Series of Term Loan
Collateral Obligations (including, without limitation, the right to receive
distributions in respect of such Series of Term Loan Collateral Obligations
pursuant to Section 4.1) set forth herein shall be modified to the extent
necessary so that the effects of such

 

40

--------------------------------------------------------------------------------


 

Impairment are borne solely by the holders of the Series of such Term Loan
Collateral Obligations subject to such Impairment.

 

(f)            The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, and each Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, hereby acknowledges and agrees that, it
is the intention of the ABL Collateral Secured Parties of each Series that the
holders of ABL Collateral Obligations of such Series (and not the ABL Collateral
Secured Parties of any other Series) bear the risk of (i) any determination by a
court of competent jurisdiction that (x) any of the ABL Collateral Obligations
of such Series are unenforceable under applicable law or are subordinated to any
other obligations (other than another Series of ABL Collateral Obligations),
(y) any of the ABL Collateral Obligations of such Series do not have an
enforceable security interest in any of the Collateral securing any other
Series of ABL Collateral Obligations and/or (z) any intervening security
interest exists securing any other obligations (other than another Series of ABL
Collateral Obligations) on a basis ranking prior to the security interest of
such Series of ABL Collateral Obligations but junior to the security interest of
any other Series of ABL Collateral Obligations or (ii) the existence of any
Collateral for any other Series of ABL Collateral Obligations that is not also
Collateral for the other Series of ABL Collateral Obligations (any such
condition referred to in the foregoing clauses (i) or (ii) with respect to any
Series of ABL Collateral Obligations, an “Impairment” of such Series). In the
event of any Impairment with respect to any Series of ABL Collateral
Obligations, the results of such Impairment shall be borne solely by the holders
of such Series of ABL Collateral Obligations, and the rights of the holders of
such Series of ABL Collateral Obligations (including, without limitation, the
right to receive distributions in respect of such Series of ABL Collateral
Obligations pursuant to Section 4.1) set forth herein shall be modified to the
extent necessary so that the effects of such Impairment are borne solely by the
holders of the Series of such ABL Collateral Obligations subject to such
Impairment.

 

Section 2.2  Waiver of Right to Contest Liens.  (a) The Term Loan Agent, for and
on behalf of itself and the Term Loan Secured Parties, agrees that it and they
shall not (and hereby waives any right to) take any action to contest or
challenge (or assist or support any other Person in contesting or challenging),
directly or indirectly, whether or not in any proceeding (including in any
Insolvency Proceeding), the validity, priority, enforceability, or perfection of
the Liens of the ABL Agent and the ABL Secured Parties in respect of the
Collateral or the provisions of this Agreement.  Except to the extent expressly
set forth in this Agreement, the Term Loan Agent, for itself and on behalf of
the Term Loan Secured Parties, agrees that none of the Term Loan Agent or the
Term Loan Secured Parties will take any action that would interfere with any
Exercise of Secured Creditor Remedies undertaken by the ABL Agent or any ABL
Secured Party under the ABL Documents with respect to the ABL Priority
Collateral.  Except to the extent expressly set forth in this Agreement, the
Term Loan Agent, for itself and on behalf of the Term Loan Secured Parties,
hereby waives any and all rights it or the Term Loan Secured Parties may have as
a junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which the ABL Agent or any ABL Secured Party seeks to enforce
its Liens in any ABL Priority Collateral.

 

(b)           The Term Loan Agent, for and on behalf of itself and the Term Loan
Secured Parties, agrees that it and they shall not (and hereby waives any right
to) take any action

 

41

--------------------------------------------------------------------------------


 

to contest or challenge (or assist or support any other Person in contesting or
challenging), directly or indirectly, whether or not in any proceeding
(including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional Term Agent and any
Additional Term Secured Parties in respect of the Collateral or the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties).  Except to the extent expressly set
forth in this Agreement and, for the avoidance of doubt, subject to
Section 2.3(g), the Term Loan Agent, for itself and on behalf of the Term Loan
Secured Parties, agrees that none of the Term Loan Agent or the Term Loan
Secured Parties will take any action that would interfere with any Exercise of
Secured Creditor Remedies undertaken by any Additional Term Agent or any
Additional Term Secured Party under any Additional Term Documents with respect
to the Collateral (except as may be separately otherwise agreed in writing by
and between such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties).  Except to the extent expressly set
forth in this Agreement, and, for the avoidance of doubt, subject to
Section 2.3(g), the Term Loan Agent, for itself and on behalf of the Term Loan
Secured Parties, hereby waives any and all rights it or the Term Loan Secured
Parties may have as a pari passu lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which any Additional Term Agent or
any Additional Term Secured Party seeks to enforce its Liens in any Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties).

 

(c)           The Term Loan Agent, for and on behalf of itself and the Term Loan
Secured Parties, agrees that it and they shall not (and hereby waives any right
to) take any action to contest or challenge (or assist or support any other
Person in contesting or challenging), directly or indirectly, whether or not in
any proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional ABL Agent and any
Additional ABL Secured Parties in respect of the Collateral or the provisions of
this Agreement.  Except to the extent expressly set forth in this Agreement, the
Term Loan Agent, for itself and on behalf of the Term Loan Secured Parties,
agrees that none of the Term Loan Agent or the Term Loan Secured Parties will
take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by any Additional ABL Agent or any Additional ABL Secured
Party under any Additional ABL Documents with respect to the ABL Priority
Collateral.  Except to the extent expressly set forth in this Agreement, the
Term Loan Agent, for itself and on behalf of the Term Loan Secured Parties,
hereby waives any and all rights it or the Term Loan Secured Parties may have as
a junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any Additional ABL Agent or any Additional ABL Secured
Party seeks to enforce its Liens in any ABL Priority Collateral.

 

(d)           The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Term Loan Agent and any

 

42

--------------------------------------------------------------------------------


 

Term Loan Secured Parties in respect of the Collateral or the provisions of this
Agreement.  Except to the extent expressly set forth in this Agreement, the ABL
Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the Term
Loan Agent or any Term Loan Secured Party under the Term Loan Documents, with
respect to the Term Loan Priority Collateral.  Except to the extent expressly
set forth in this Agreement, the ABL Agent, for itself and on behalf of the ABL
Secured Parties, hereby waives any and all rights it or the ABL Secured Parties
may have as a junior lien creditor or otherwise to contest, protest, object to,
or interfere with the manner in which the Term Loan Agent or any Term Loan
Secured Party seeks to enforce its Liens in any Term Loan Priority Collateral.

 

(e)           The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional Term Agent and any
Additional Term Secured Parties in respect of the Collateral or the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties).  Except to the extent expressly set forth in this
Agreement, the ABL Agent, for itself and on behalf of the ABL Secured Parties,
agrees that none of the ABL Agent or the ABL Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by any Additional Term Agent or any Additional Term Secured Party
under any Additional Term Documents, with respect to the Term Loan Priority
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).  Except to the extent expressly set forth in this
Agreement, the ABL Agent, for itself and on behalf of the ABL Secured Parties,
hereby waives any and all rights it or the ABL Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any Additional Term Agent or any Additional Term
Secured Party seeks to enforce its Liens in any Term Loan Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

 

(f)            The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, agrees that it and they shall not (and hereby waives any right to) take
any action to contest or challenge (or assist or support any other Person in
contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any Additional ABL Agent and any
Additional ABL Secured Parties in respect of the Collateral or the provisions of
this Agreement (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).  Except to the extent expressly set forth in this
Agreement and, for the avoidance of doubt, subject to Section 2.3(j), the ABL

 

43

--------------------------------------------------------------------------------


 

Agent, for itself and on behalf of the ABL Secured Parties, agrees that none of
the ABL Agent or the ABL Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by any
Additional ABL Agent or any Additional ABL Secured Party under any Additional
ABL Documents with respect to the Collateral (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agent, on behalf
of itself and the Additional ABL Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties).  Except to the
extent expressly set forth in this Agreement, and, for the avoidance of doubt,
subject to Section 2.3(j), the ABL Agent, for itself and on behalf of the ABL
Secured Parties, hereby waives any and all rights it or the ABL Secured Parties
may have as a pari passu lien creditor or otherwise to contest, protest, object
to, or interfere with the manner in which any Additional ABL Agent or any
Additional ABL Secured Party seeks to enforce its Liens in any Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).

 

(g)           Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the ABL Agent and the ABL Secured Parties in respect of the Collateral or the
provisions of this Agreement.  Except to the extent expressly set forth in this
Agreement, any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that none of such Additional
Term Agent and Additional Term Secured Parties will take any action that would
interfere with any Exercise of Secured Creditor Remedies undertaken by the ABL
Agent or any ABL Secured Party under the ABL Documents with respect to the ABL
Priority Collateral.  Except to the extent expressly set forth in this
Agreement, any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, hereby waives any and all rights it or
such Additional Term Secured Parties may have as a junior lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the ABL Agent or any ABL Secured Party seeks to enforce its Liens in any ABL
Priority Collateral.

 

(h)           Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the Term Loan Agent or the Term Loan Secured Parties in respect of the
Collateral or the provisions of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties).  Except
to the extent expressly set forth in this Agreement, and, for the avoidance of
doubt, subject to Section 2.3(g), any Additional Term Agent, on behalf of itself
and any Additional Term Secured Parties represented thereby, agrees that none of
such Additional Term Agent and Additional Term Secured Parties will take any
action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by the Term Loan Agent or any Term Loan Secured

 

44

--------------------------------------------------------------------------------


 

Party under the Term Loan Documents with respect to the Collateral (except as
may be separately otherwise agreed in writing by and between such Additional
Term Agent, on behalf of itself and the Additional Term Secured Parties
represented thereby, and the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties).  Except to the extent expressly set forth in this
Agreement, and subject to Section 2.3(g), any Additional Term Agent, on behalf
of itself and any Additional Term Secured Parties represented thereby, hereby
waives any and all rights it or such Additional Term Secured Parties may have as
a pari passu lien creditor or otherwise to contest, protest, object to, or
interfere with the manner in which the Term Loan Agent or any Term Loan Secured
Party seeks to enforce its Liens in any Collateral (except as may be separately
otherwise agreed in writing by and between such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties).

 

(i)            Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any Additional ABL Agent and any Additional ABL Secured Parties in respect of
the Collateral or the provisions of this Agreement.  Except to the extent
expressly set forth in this Agreement, any Additional Term Agent, on behalf of
itself and any Additional Term Secured Parties represented thereby, agrees that
none of such Additional Term Agent and Additional Term Secured Parties will take
any action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by any Additional ABL Agent or any Additional ABL Secured Party under
the Additional ABL Documents with respect to the ABL Priority Collateral. 
Except to the extent expressly set forth in this Agreement, any Additional Term
Agent, on behalf of itself and any Additional Term Secured Parties represented
thereby, hereby waives any and all rights it or such Additional Term Secured
Parties may have as a junior lien creditor or otherwise to contest, protest,
object to, or interfere with the manner in which any Additional ABL Agent or any
Additional ABL Secured Party seeks to enforce its Liens in any ABL Priority
Collateral.

 

(j)            Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any other Additional Term Agent or any Additional Term Secured Parties
represented by such other Additional Term Agent in respect of the Collateral or
the provisions of this Agreement (except as may be separately otherwise agreed
in writing by and between such Additional Term Agents, in each case on behalf of
itself and the Additional Secured Parties represented thereby).  Except to the
extent expressly set forth in this Agreement, and, for the avoidance of doubt,
subject to Section 2.3(g), any Additional Agent, on behalf of itself and any
Additional Term Secured Parties represented thereby, agrees that none of such
Additional Term Agent and Additional Term Secured Parties will take any action
that would interfere with any Exercise of Secured Creditor Remedies undertaken
by any other Additional Term Agent or any Additional Term Secured Party
represented by such other Additional Term Agent under any applicable Additional
Documents with respect to the Collateral (except as may be separately otherwise

 

45

--------------------------------------------------------------------------------


 

agreed in writing by and between such Additional Term Agents, in each case on
behalf of itself and the Additional Term Secured Parties represented thereby). 
Except to the extent expressly set forth in this Agreement, and subject to
Section 2.3(g), any Additional Term Agent, on behalf of itself and any
Additional Term Secured Parties represented thereby, hereby waives any and all
rights it or such Additional Term Secured Parties may have as a pari passu lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any other Additional Term Agent or any Additional Term Secured
Party represented by such other Additional Term Agent seeks to enforce its Liens
in any Collateral (except as may be separately otherwise agreed in writing by
and between such Additional Term Agents, in each case on behalf of itself and
the Additional Term Secured Parties represented thereby).

 

(k)           Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the Term Loan Agent and the Term Loan Secured Parties in respect of the
Collateral or the provisions of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agent, on behalf
of itself and the Additional ABL Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties).  Except
to the extent expressly set forth in this Agreement, any Additional ABL Agent,
on behalf of itself and any Additional ABL Secured Parties represented thereby,
agrees that none of such Additional ABL Agent and Additional ABL Secured Parties
will take any action that would interfere with any Exercise of Secured Creditor
Remedies undertaken by the Term Loan Agent or any Term Loan Secured Party under
the Term Loan Documents with respect to the Term Loan Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties).  Except to the extent expressly set forth in this
Agreement, any Additional ABL Agent, on behalf of itself and any Additional ABL
Secured Parties represented thereby, hereby waives any and all rights it or such
Additional ABL Secured Parties may have as a junior lien creditor or otherwise
to contest, protest, object to, or interfere with the manner in which the Term
Loan Agent or any Term Loan Secured Party seeks to enforce its Liens in any Term
Loan Priority Collateral (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).

 

(l)            Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of the ABL Agent or the ABL Secured Parties in respect of the Collateral or the
provisions of this Agreement (except, with respect to priority, as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties).  Except to
the extent expressly set forth in this Agreement, and subject to Section 2.3(j),

 

46

--------------------------------------------------------------------------------


 

any Additional ABL Agent, on behalf of itself and any Additional ABL Secured
Parties represented thereby, agrees that none of such Additional ABL Agent and
Additional ABL Secured Parties will take any action that would interfere with
any Exercise of Secured Creditor Remedies undertaken by the ABL Agent or any ABL
Secured Party under the ABL Documents with respect to the Collateral (except as
may be separately otherwise agreed in writing by and between such Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties). 
Except to the extent expressly set forth in this Agreement, and subject to
Section 2.3(j), any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, hereby waives any and all rights it or
such Additional ABL Secured Parties may have as a pari passu lien creditor or
otherwise to contest, protest, object to, or interfere with the manner in which
the ABL Agent or any ABL Secured Party seeks to enforce its Liens in any
Collateral (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).

 

(m)          Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any Additional Term Agent and any Additional Term Secured Parties in respect
of the Collateral or the provisions of this Agreement (except as may be
separately otherwise agreed in writing by and between such Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby).  Except to the extent expressly set forth
in this Agreement, any Additional ABL Agent, on behalf of itself and any
Additional ABL Secured Parties represented thereby, agrees that none of such
Additional ABL Agent and Additional ABL Secured Parties will take any action
that would interfere with any Exercise of Secured Creditor Remedies undertaken
by any Additional Term Agent or any Additional Term Secured Party under the
Additional Term Documents with respect to the Term Loan Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and such Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby).  Except to the extent
expressly set forth in this Agreement, any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, hereby waives
any and all rights it or such Additional ABL Secured Parties may have as a
junior lien creditor or otherwise to contest, protest, object to, or interfere
with the manner in which any Additional Term Agent or any Additional Term
Secured Party seeks to enforce its Liens in any Term Loan Priority Collateral
(except as may be separately otherwise agreed in writing by and between such
Additional ABL Agent, on behalf of itself and the Additional ABL Secured Parties
represented thereby, and such Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby).

 

(n)           Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that it and they shall not (and
hereby waives any right to) take any action to contest or challenge (or assist
or support any other Person in

 

47

--------------------------------------------------------------------------------


 

contesting or challenging), directly or indirectly, whether or not in any
proceeding (including in any Insolvency Proceeding), the validity, priority,
enforceability, or perfection of the Liens of any other Additional ABL Agent or
any Additional ABL Secured Parties represented by such other Additional ABL
Agent in respect of the Collateral or the provisions of this Agreement (except
as may be separately otherwise agreed in writing by and between such Additional
ABL Agents, in each case on behalf of itself and the Additional ABL Secured
Parties represented thereby).  Except to the extent expressly set forth in this
Agreement, and subject to Section 2.3(j), any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, agrees that
none of such Additional ABL Agent and Additional ABL Secured Parties will take
any action that would interfere with any Exercise of Secured Creditor Remedies
undertaken by any other Additional ABL Agent or any Additional ABL Secured Party
represented by such other Additional ABL Agent under any applicable Additional
ABL Documents with respect to the Collateral (except as may be separately
otherwise agreed in writing by and between such Additional ABL Agents, in each
case on behalf of itself and the Additional ABL Secured Parties represented
thereby).  Except to the extent expressly set forth in this Agreement, and
subject to Section 2.3(j), any Additional ABL Agent, on behalf of itself and any
Additional ABL Secured Parties represented thereby, hereby waives any and all
rights it or such Additional ABL Secured Parties may have as a pari passu lien
creditor or otherwise to contest, protest, object to, or interfere with the
manner in which any other Additional ABL Agent or any Additional ABL Secured
Party represented by such other Additional ABL Agent seeks to enforce its Liens
in any Collateral (except as may be separately otherwise agreed in writing by
and between such Additional ABL Agents, in each case on behalf of itself and the
Additional ABL Secured Parties represented thereby).

 

(o)           For the avoidance of doubt, the assertion of priority rights
established under the terms of this Agreement or in any separate writing between
any of the parties hereto shall not be considered a challenge to Lien priority
of any Party prohibited by this Section 2.2.

 

Section 2.3  Remedies Standstill.  (a) The Term Loan Agent, on behalf of itself
and the Term Loan Secured Parties, agrees that, until the date upon which the
Discharge of ABL Obligations shall have occurred, neither the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, as
applicable) nor any Term Loan Secured Party will Exercise Any Secured Creditor
Remedies with respect to any of the ABL Priority Collateral without the written
consent of the ABL Agent and will not knowingly take, receive or accept any
Proceeds of ABL Priority Collateral, it being understood and agreed that the
temporary deposit of Proceeds of ABL Priority Collateral in a Deposit Account
controlled by the Term Loan Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the ABL Collateral
Representative.  Subject to Sections 2.3(b) and 2.3(g) hereof, from and after
the date upon which the Discharge of ABL Obligations shall have occurred (or
prior thereto upon obtaining the written consent of the ABL Agent), the Term
Loan Agent or any Term Loan Secured Party may Exercise Any Secured Creditor
Remedies under the Term Loan Documents or applicable law as to any ABL Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by the Term Loan Agent or any Term Loan Secured
Party is at all times subject to the provisions of this Agreement, including
Section 4.1 hereof. Notwithstanding anything to the contrary contained herein,
the Term Loan Agent or any Term Loan Secured Party may:

 

48

--------------------------------------------------------------------------------


 

(i)            file a claim or statement of interest with respect to the Term
Loan Obligations; provided that an Insolvency Proceeding has been commenced by
or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Term Loan Secured Parties, including any claims secured by the Term Loan
Priority Collateral or the ABL Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Agent shall be entitled to have any such vote to accept a
Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

 

(b)           The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, agrees that, until the date upon which the Discharge of Additional ABL
Obligations shall have occurred, neither the Term Loan Agent (including in its
capacity as Term Loan Collateral Representative, as applicable) nor any Term
Loan Secured Party will Exercise Any Secured Creditor Remedies with respect to
any of the ABL Priority Collateral without the written consent of each
Additional ABL Agent and will not knowingly take, receive or accept any Proceeds
of ABL Priority Collateral, it being understood and agreed that the temporary
deposit of Proceeds of ABL Priority Collateral in a Deposit Account controlled
by the Term Loan Agent shall not constitute a breach of this Agreement so long
as such Proceeds are promptly remitted to the ABL Collateral Representative. 
Subject to Sections 2.3(a) and 2.3(g) hereof, from and after the date upon which
the Discharge of Additional ABL Obligations shall have occurred (or prior
thereto upon obtaining the written consent of each Additional ABL Agent), the
Term Loan Agent or any Term Loan Secured Party may Exercise Any Secured Creditor
Remedies under the Term Loan

 

49

--------------------------------------------------------------------------------


 

Documents or applicable law as to any ABL Priority Collateral; provided,
however, that any Exercise of Secured Creditor Remedies with respect to any
Collateral by the Term Loan Agent or any Term Loan Secured Party is at all times
subject to the provisions of this Agreement, including Section 4.1 hereof.
Notwithstanding anything to the contrary contained herein, the Term Loan Agent
or any Term Loan Secured Party may:

 

(i)            file a claim or statement of interest with respect to the Term
Loan Obligations; provided that an Insolvency Proceeding has been commenced by
or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of each Additional ABL Agent or
any of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the ABL
Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Term Loan Secured Parties, including any claims secured by the Term Loan
Priority Collateral or the ABL Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional ABL Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization changed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

 

(c)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that until the date upon which the Discharge of Term Loan Obligations
shall have occurred, neither the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) nor any ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to the Term Loan Priority
Collateral without the written consent of the Term Loan Agent and will not
knowingly take, receive or accept any Proceeds of the Term Loan Priority
Collateral, it being

 

50

--------------------------------------------------------------------------------


 

understood and agreed that the temporary deposit of Proceeds of Term Loan
Priority Collateral in a Deposit Account controlled by the ABL Agent shall not
constitute a breach of this Agreement so long as such Proceeds are promptly
remitted to the Term Loan Collateral Representative.  Subject to Sections
2.3(d) and 2.3(j) hereof, from and after the date upon which the Discharge of
Term Loan Obligations shall have occurred (or prior thereto upon obtaining the
written consent of the Term Loan Agent), the ABL Agent or any ABL Secured Party
may Exercise Any Secured Creditor Remedies under the ABL Documents or applicable
law as to any Term Loan Priority Collateral; provided, however, that any
Exercise of Secured Creditor Remedies with respect to any Collateral by the ABL
Agent or any ABL Secured Party is at all times subject to the provisions of this
Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, the ABL Agent or any ABL Secured Party may:

 

(i)            file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of the Term Loan Agent or
any of the Term Loan Secured Parties to exercise rights, powers, and/or remedies
in respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Term Loan Priority
Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the ABL Secured Parties, including any claims secured by the ABL Priority
Collateral or the Term Loan Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the Term Loan Agent shall be entitled to have any such vote to
accept a Non-Conforming Plan of Reorganization changed and any such support of
any Non-Conforming Plan of Reorganization withdrawn.

 

(d)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that until the date upon which the Discharge of Additional Term
Obligations shall have occurred,

 

51

--------------------------------------------------------------------------------


 

neither the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) nor any ABL Secured Party will Exercise Any
Secured Creditor Remedies with respect to the Term Loan Priority Collateral
without the written consent of each Additional Term Agent and will not knowingly
take, receive or accept any Proceeds of the Term Loan Priority Collateral
(except, in each case, as may be separately otherwise agreed in writing by and
between each such Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and the ABL Agent, on behalf of itself
and the ABL Secured Parties), it being understood and agreed that the temporary
deposit of Proceeds of Term Loan Priority Collateral in a Deposit Account
controlled by the ABL Agent shall not constitute a breach of this Agreement so
long as such Proceeds are promptly remitted to the Term Loan Collateral
Representative.  Subject to Sections 2.3(c) and 2.3(j) hereof, from and after
the date upon which the Discharge of Additional Term Obligations shall have
occurred (or prior thereto upon obtaining the written consent of each Additional
Term Agent), the ABL Agent or any ABL Secured Party may Exercise Any Secured
Creditor Remedies under the ABL Documents or applicable law as to any Term Loan
Priority Collateral; provided, however, that any Exercise of Secured Creditor
Remedies with respect to any Collateral by the ABL Agent or any ABL Secured
Party is at all times subject to the provisions of this Agreement, including
Section 4.1 hereof. Notwithstanding anything to the contrary contained herein,
the ABL Agent or any ABL Secured Party may:

 

(i)            file a claim or statement of interest with respect to the ABL
Obligations; provided that an Insolvency Proceeding has been commenced by or
against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of each Additional Term
Agent or any of the Additional Term Secured Parties to exercise rights, powers,
and/or remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the ABL Secured Parties, including any claims secured by the ABL Priority
Collateral or the Term Loan Priority Collateral, if any, in each case in
accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in

 

52

--------------------------------------------------------------------------------


 

accordance with the terms of this Agreement.  Without limiting the generality of
the foregoing or of the other provisions of this Agreement, any vote to accept,
and any other act to support the confirmation or approval of, any Non-Conforming
Plan of Reorganization shall be inconsistent with and accordingly, a violation
of the terms of this Agreement, and each Additional Term Agent shall be entitled
to have any such vote to accept a Non-Conforming Plan of Reorganization changed
and any such support of any Non-Conforming Plan of Reorganization withdrawn.

 

(e)           Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that until the date upon which
the Discharge of ABL Obligations shall have occurred, neither such Additional
Term Agent (including in its capacity as Term Loan Collateral Representative, if
applicable) nor any such Additional Term Secured Party will Exercise Any Secured
Creditor Remedies with respect to any of the ABL Priority Collateral without the
written consent of the ABL Agent and will not knowingly take, receive or accept
any Proceeds of ABL Priority Collateral, it being understood and agreed that the
temporary deposit of Proceeds of ABL Priority Collateral in a Deposit Account
controlled by such Additional Term Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the ABL Collateral
Representative.  Subject to Sections 2.3(f) and 2.3(g) hereof, from and after
the date upon which the Discharge of ABL Obligations shall have occurred (or
prior thereto upon obtaining the written consent of the ABL Agent), any
Additional Term Agent or any Additional Term Secured Party may Exercise Any
Secured Creditor Remedies under any Additional Term Documents or applicable law
as to any ABL Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by any Additional Term
Agent or Additional Term Secured Party is at all times subject to the provisions
of this Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional Term Agent or any Additional Term
Secured Party may:

 

(i)            file a claim or statement of interest with respect to the
Additional Term Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Additional Term Secured Parties, including any claims secured by the ABL
Priority Collateral or the Term Loan Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and,

 

53

--------------------------------------------------------------------------------


 

subject to the restrictions set forth in this Section, any pleadings,
objections, motions or agreements which assert rights or interests available to
secured creditors solely with respect to the ABL Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each ABL Agent shall be entitled to have any such vote to accept
a Non-Conforming Plan of Reorganization changed and any such support of any
Non-Conforming Plan of Reorganization withdrawn.

 

(f)            Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that until the date upon which
the Discharge of Additional ABL Obligations shall have occurred, neither such
Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) nor any such Additional Term Secured Party will
Exercise Any Secured Creditor Remedies with respect to any of the ABL Priority
Collateral without the written consent of each Additional ABL Agent and will not
knowingly take, receive or accept any Proceeds of ABL Priority Collateral, it
being understood and agreed that the temporary deposit of Proceeds of ABL
Priority Collateral in a Deposit Account controlled by such Additional Term
Agent shall not constitute a breach of this Agreement so long as such Proceeds
are promptly remitted to the ABL Collateral Representative.  Subject to Sections
2.3(e) and 2.3(g) hereof, from and after the date upon which the Discharge of
Additional ABL Obligations shall have occurred (or prior thereto upon obtaining
the written consent of each Additional ABL Agent), any Additional Term Agent or
any Additional Term Secured Party may Exercise Any Secured Creditor Remedies
under any Additional Term Documents or applicable law as to any ABL Priority
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by any Additional Term Agent or Additional Term
Secured Party is at all times subject to the provisions of this Agreement,
including Section 4.1 hereof. Notwithstanding anything to the contrary contained
herein, any Additional Term Agent or any Additional Term Secured Party may:

 

(i)            file a claim or statement of interest with respect to the
Additional Term Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Additional Term Secured Parties,

 

54

--------------------------------------------------------------------------------


 

including any claims secured by the ABL Priority Collateral or the Term Loan
Priority Collateral, if any, in each case in accordance with the terms of this
Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional ABL Agent shall be entitled to have any such vote
to accept a Non-Conforming Plan of Reorganization changed and any such support
of any Non-Conforming Plan of Reorganization withdrawn.

 

(g)           Any Additional Term Agent, on behalf of itself and any Additional
Term Secured Parties represented thereby, agrees that such Additional Term Agent
and such Additional Term Secured Parties will not Exercise Any Secured Creditor
Remedies with respect to any of the Collateral without the written consent of
the Term Loan Collateral Representative and will not knowingly take, receive or
accept any Proceeds of Collateral (except as may be separately otherwise agreed
in writing by and between or among each Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties represented thereby, and the Term
Loan Agent, on behalf of itself and the Term Loan Secured Parties), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by such Additional Term Agent shall not constitute a
breach of this Agreement so long as such Proceeds are promptly remitted to the
Term Loan Collateral Representative; provided that nothing in this sentence
shall prohibit any Additional Term Agent from taking such actions in its
capacity as Term Loan Collateral Representative, if applicable.  The Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties, agrees that the
Term Loan Agent and the Term Loan Secured Parties will not Exercise Any Secured
Creditor Remedies with respect to any of the Collateral without the written
consent of the Term Loan Collateral Representative and will not take, receive or
accept any Proceeds of Collateral (except as may be separately otherwise agreed
in writing by and between or among each Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties represented thereby, and the Term
Loan Agent, on behalf of itself and the Term Loan Secured Parties), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the Term Loan Agent shall not constitute a breach
of this Agreement so long as such Proceeds are promptly remitted to the Term
Loan Collateral Representative; provided that nothing in this sentence shall
prohibit the Term Loan Agent from taking such actions in its capacity as Term
Loan Collateral Representative, if applicable.  Subject to Sections 2.3(a) and
2.3(b) hereof, the Term Loan

 

55

--------------------------------------------------------------------------------


 

Collateral Representative may Exercise Any Secured Creditor Remedies under the
Term Loan Priority Collateral Documents or applicable law as to any Collateral;
provided, however, that any Exercise of Secured Creditor Remedies with respect
to any Collateral by the Term Loan Collateral Representative is at all times
subject to the provisions of this Agreement, including Section 4.1 hereof.  Each
Term Loan Collateral Secured Party hereby appoints the Term Loan Collateral
Representative as its agent to exercise all remedies under all Term Loan
Collateral Documents and Additional Term Collateral Documents. Notwithstanding
anything to the contrary contained herein, the Term Loan Agent or any Term Loan
Secured Party and any Additional Term Agent or any Additional Term Secured Party
may:

 

(i)            file a claim or statement of interest with respect to the Term
Loan Obligations or the Additional Term Obligations respectively; provided that
an Insolvency Proceeding has been commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of the Term Loan Agent or
any of the Term Loan Secured Parties or any Additional Term Agent or any of the
Additional Term Secured Parties to exercise rights, powers, and/or remedies in
respect thereof, including those under Article 6) in order to create, prove,
perfect, preserve or protect (but not enforce) its Lien on and rights in, and
the perfection and priority of its Lien on, any of the Term Loan Priority
Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Term Loan Secured Parties or the Additional Term Secured Parties
respectively, including any claims secured by the ABL Priority Collateral or the
Term Loan Priority Collateral, if any, in each case in accordance with the terms
of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral or the Term Loan Priority
Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the Term Loan Agent and each Additional Term Agent shall be
entitled to have any such vote to accept a Non-Conforming Plan of Reorganization
changed and any such support of any Non-Conforming Plan of Reorganization
withdrawn.

 

56

--------------------------------------------------------------------------------


 

(h)           Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that until the date upon which
the Discharge of Term Loan Obligations shall have occurred, neither such
Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) nor any such Additional ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to any of the Term Loan
Priority Collateral without the written consent of the Term Loan Agent and will
not knowingly take, receive or accept any Proceeds of Term Loan Priority
Collateral, it being understood and agreed that the temporary deposit of
Proceeds of Term Loan Priority Collateral in a Deposit Account controlled by
such Additional ABL Agent shall not constitute a breach of this Agreement so
long as such Proceeds are promptly remitted to the Term Loan Collateral
Representative.  Subject to Sections 2.3(i) and 2.3(j) hereof, from and after
the date upon which the Discharge of Term Loan Obligations shall have occurred
(or prior thereto upon obtaining the written consent of the Term Loan Agent),
any Additional ABL Agent or any Additional ABL Secured Party may Exercise Any
Secured Creditor Remedies under any Additional ABL Documents or applicable law
as to any Term Loan Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by any Additional ABL
Agent or Additional ABL Secured Party is at all times subject to the provisions
of this Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional ABL Agent or any Additional ABL
Secured Party may:

 

(i)            file a claim or statement of interest with respect to the
Additional ABL Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of the Additional ABL Agent
or any of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Additional ABL Secured Parties, including any claims secured by the ABL
Priority Collateral or the Term Loan Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as

 

57

--------------------------------------------------------------------------------


 

applicable, the confirmation or approval of any Plan of Reorganization) that
are, in each case, in accordance with the terms of this Agreement.  Without
limiting the generality of the foregoing or of the other provisions of this
Agreement, any vote to accept, and any other act to support the confirmation or
approval of, any Non-Conforming Plan of Reorganization shall be inconsistent
with and accordingly, a violation of the terms of this Agreement, and each Term
Loan Agent shall be entitled to have any such vote to accept a Non-Conforming
Plan of Reorganization changed and any such support of any Non-Conforming Plan
of Reorganization withdrawn.

 

(i)            Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that until the date upon which
the Discharge of Additional Term Obligations shall have occurred, neither such
Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) nor any such Additional ABL Secured Party will
Exercise Any Secured Creditor Remedies with respect to any of the Term Loan
Priority Collateral without the written consent of each Additional Term Agent
and will not knowingly take, receive or accept any Proceeds of Term Loan
Priority Collateral (except as may be separately otherwise agreed in writing by
and between such Additional ABL Agent, on behalf of itself and the Additional
ABL Secured Parties represented thereby, and each Additional Term Agent, on
behalf of itself and the Additional Term Secured Parties represented thereby),
it being understood and agreed that the temporary deposit of Proceeds of Term
Loan Priority Collateral in a Deposit Account controlled by such Additional ABL
Agent shall not constitute a breach of this Agreement so long as such Proceeds
are promptly remitted to the Term Loan Collateral Representative.  Subject to
Sections 2.3(h) and 2.3(j) hereof, from and after the date upon which the
Discharge of Additional Term Obligations shall have occurred (or prior thereto
upon obtaining the written consent of each Additional Term Agent), any
Additional ABL Agent or any Additional ABL Secured Party may Exercise Any
Secured Creditor Remedies under any Additional ABL Documents or applicable law
as to any Term Loan Priority Collateral; provided, however, that any Exercise of
Secured Creditor Remedies with respect to any Collateral by any Additional ABL
Agent or Additional ABL Secured Party is at all times subject to the provisions
of this Agreement, including Section 4.1 hereof. Notwithstanding anything to the
contrary contained herein, any Additional ABL Agent or any Additional ABL
Secured Party may:

 

(i)            file a claim or statement of interest with respect to the
Additional ABL Obligations; provided that an Insolvency Proceeding has been
commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the Term Loan Priority Collateral, or the rights of the Additional ABL Agent
or any of the Additional ABL Secured Parties to exercise rights, powers, and/or
remedies in respect thereof, including those under Article 6) in order to
create, prove, perfect, preserve or protect (but not enforce) its Lien on and
rights in, and the perfection and priority of its Lien on, any of the Term Loan
Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Additional ABL Secured Parties, including any claims secured by the ABL
Priority Collateral or the Term Loan Priority Collateral, if any, in each case
in accordance with the terms of this Agreement;

 

58

--------------------------------------------------------------------------------


 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the Term Loan Priority Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and each Additional Term Agent shall be entitled to have any such
vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

 

(j)            Any Additional ABL Agent, on behalf of itself and any Additional
ABL Secured Parties represented thereby, agrees that such Additional ABL Agent
and such Additional ABL Secured Parties will not Exercise Any Secured Creditor
Remedies with respect to any of the Collateral without the written consent of
the ABL Collateral Representative and will not knowingly take, receive or accept
any Proceeds of Collateral (except as may be separately otherwise agreed in
writing by and between or among each Additional ABL Agent, on behalf of itself
and the Additional ABL Secured Parties represented thereby, and the ABL Agent,
on behalf of itself and the ABL Secured Parties), it being understood and agreed
that the temporary deposit of Proceeds of Collateral in a Deposit Account
controlled by such Additional ABL Agent shall not constitute a breach of this
Agreement so long as such Proceeds are promptly remitted to the ABL Collateral
Representative; provided that nothing in this sentence shall prohibit any
Additional ABL Agent from taking such actions in its capacity as ABL Collateral
Representative, if applicable.  The ABL Agent, on behalf of itself and the ABL
Secured Parties, agrees that the ABL Agent and the ABL Secured Parties will not
Exercise Any Secured Creditor Remedies with respect to any of the Collateral
without the written consent of the ABL Collateral Representative and will not
take, receive or accept any Proceeds of Collateral (except as may be separately
otherwise agreed in writing by and between or among each Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by the ABL Agent shall not constitute a breach of
this Agreement so long as such Proceeds are promptly remitted to the ABL
Collateral Representative; provided that nothing in this sentence shall prohibit
the ABL Agent from taking such actions in its capacity as ABL Collateral
Representative, if applicable.  Subject to Sections 2.3(c) and 2.3(d) hereof,
the ABL Collateral Representative may Exercise Any Secured Creditor Remedies
under the ABL Priority Collateral Documents or applicable law as to any
Collateral; provided, however, that any Exercise of Secured Creditor Remedies
with respect to any Collateral by the ABL Collateral Representative is at all
times subject to the provisions of this Agreement, including Section 4.1
hereof.  Each ABL Collateral Secured Party

 

59

--------------------------------------------------------------------------------


 

hereby appoints the ABL Collateral Representative as its agent to exercise all
remedies under all ABL Collateral Documents and Additional ABL Collateral
Documents. Notwithstanding anything to the contrary contained herein, any , the
ABL Agent or any ABL Secured Party and any Additional ABL Agent or any
Additional ABL Secured Party may:

 

(i)            file a claim or statement of interest with respect to the ABL
Obligations or the Additional ABL Obligations respectively; provided that an
Insolvency Proceeding has been commenced by or against any Grantor;

 

(ii)           take any action (not adverse to the priority status of the Liens
on the ABL Priority Collateral, or the rights of the ABL Agent or any of the ABL
Secured Parties or any Additional ABL Agent or any of the Additional ABL Secured
Parties to exercise rights, powers, and/or remedies in respect thereof,
including those under Article 6) in order to create, prove, perfect, preserve or
protect (but not enforce) its Lien on and rights in, and the perfection and
priority of its Lien on, any of the ABL Priority Collateral;

 

(iii)          file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the ABL Secured Parties or the Additional ABL Secured Parties respectively,
including any claims secured by the ABL Priority Collateral or the Term Loan
Priority Collateral, if any, in each case in accordance with the terms of this
Agreement;

 

(iv)          file any pleadings, objections, motions or agreements which assert
rights or interests available to unsecured creditors of the Grantors arising
under either any Insolvency Proceeding or applicable non-bankruptcy law, in each
case not inconsistent with the terms of this Agreement or applicable law
(including the Bankruptcy Laws of any applicable jurisdiction) and, subject to
the restrictions set forth in this Section, any pleadings, objections, motions
or agreements which assert rights or interests available to secured creditors
solely with respect to the ABL Priority Collateral or the Term Loan Priority
Collateral; and

 

(v)           vote on any Plan of Reorganization, file any proof of claim, make
other filings and make any arguments and motions (including in support of or
opposition to, as applicable, the confirmation or approval of any Plan of
Reorganization) that are, in each case, in accordance with the terms of this
Agreement.  Without limiting the generality of the foregoing or of the other
provisions of this Agreement, any vote to accept, and any other act to support
the confirmation or approval of, any Non-Conforming Plan of Reorganization shall
be inconsistent with and accordingly, a violation of the terms of this
Agreement, and the ABL Collateral Representative shall be entitled to have any
such vote to accept a Non-Conforming Plan of Reorganization changed and any such
support of any Non-Conforming Plan of Reorganization withdrawn.

 

(k)           Notwithstanding any other provision of this Agreement, nothing
contained herein shall be construed to prevent (i) the ABL Agent or any ABL
Secured Party, or any Additional ABL Agent or any Additional ABL Secured Party
or any Additional Term Agent or any Additional Term Secured Party, from
objecting to any proposed retention of Collateral by the Term Loan Agent or any
Term Loan Secured Party in full or partial satisfaction of any Term

 

60

--------------------------------------------------------------------------------


 

Loan Obligations, (ii) the Term Loan Agent or any Term Loan Secured Party, or
any Additional Term Agent or any Additional Term Secured Party or any Additional
ABL Agent or any Additional ABL Secured Party, from objecting to any proposed
retention of Collateral by the ABL Agent or any ABL Secured Party in full or
partial satisfaction of any ABL Obligations, (iii) the ABL Agent or any ABL
Secured Party, or any Additional ABL Agent or any Additional ABL Secured Party
or the Term Loan Agent or any Term Loan Secured Party, or any other Additional
Term Agent or any other Additional Term Secured Party, from objecting to any
proposed retention of Collateral by any Additional Term Agent or any Additional
Term Secured Party in full or partial satisfaction of any Additional Term
Obligations, or (iv) the Term Loan Agent or any Term Loan Secured Party, or any
Additional Term Agent or any Additional Term Secured Party or the ABL Agent or
any ABL Secured Party, or any other Additional ABL Agent or any other Additional
ABL Secured Party, from objecting to any proposed retention of Collateral by any
Additional ABL Agent or any Additional ABL Secured Party in full or partial
satisfaction of any Additional ABL Obligations.

 

Section 2.4  Exercise of Rights.

 

(a)           Notice of ABL Agent’s Lien.

 

(i)            Without limiting Section 2.3 hereof, the Term Loan Agent, for and
on behalf of itself and the Term Loan Secured Parties, hereby agrees that, until
the date upon which the Discharge of ABL Obligations shall have occurred, in
connection with any Exercise of Secured Creditor Remedies by the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable) or any Term Loan Secured Party with respect to any ABL Priority
Collateral, the Term Loan Agent or such Term Loan Secured Party, as applicable,
shall advise any purchaser or transferee of any ABL Priority Collateral in
writing that the sale (whether public, private, by foreclosure, or otherwise) or
other transfer is subject to the Liens of the ABL Agent and the ABL Secured
Parties, unless the ABL Agent otherwise consents in writing.  In addition, the
Term Loan Agent agrees, for and on behalf of itself and the Term Loan Secured
Parties, that, until the date upon which the Discharge of ABL Obligations shall
have occurred, any notice of any proposed foreclosure or sale of any ABL
Priority Collateral and any other notice in connection with the Exercise of
Secured Creditor Remedies with respect thereto shall state prominently and
clearly that the sale is subject to the ABL Agent’s and the ABL Secured Parties’
prior Liens and that such Liens shall continue as against the ABL Priority
Collateral to be sold, unless the ABL Agent otherwise consents in writing.

 

(ii)           Without limiting Section 2.3 hereof, any Additional Term Agent,
for and on behalf of itself and any Additional Term Secured Parties represented
thereby, hereby agrees that, until the date upon which the Discharge of ABL
Obligations shall have occurred, in connection with any Exercise of Secured
Creditor Remedies by such Additional Term Agent (including in its capacity as
Term Loan Collateral Representative, if applicable) or any such Additional Term
Secured Party with respect to any ABL Priority Collateral, such Additional Term
Agent or Additional Term Secured Party, as applicable, shall advise any
purchaser or transferee of any ABL Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of the ABL Agent and the ABL Secured Parties, unless the

 

61

--------------------------------------------------------------------------------


 

ABL Agent otherwise consents in writing.  In addition, any Additional Term Agent
agrees, for and on behalf of itself and any Additional Term Secured Parties
represented thereby, that, until the date upon which the Discharge of ABL
Obligations shall have occurred, any notice of any proposed foreclosure or sale
of any ABL Priority Collateral and any other notice in connection with the
Exercise of Secured Creditor Remedies with respect thereto shall state
prominently and clearly that the sale is subject to the ABL Agent’s and the ABL
Secured Parties’ prior Liens and that such Liens shall continue as against the
ABL Priority Collateral to be sold, unless the ABL Agent otherwise consents in
writing.

 

(b)           Notice of Term Loan Agent’s Lien.

 

(i)            Without limiting Section 2.3 hereof, the ABL Agent, for and on
behalf of itself and the ABL Secured Parties, hereby agrees that, until the date
upon which the Discharge of Term Loan Obligations shall have occurred, in
connection with any Exercise of Secured Creditor Remedies by the ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable) or
any ABL Secured Party with respect to the Term Loan Priority Collateral, the ABL
Agent or such ABL Secured Party, as applicable, shall advise any purchaser or
transferee of any Term Loan Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of the Term Loan Agent and the Term Loan Secured Parties,
unless the Term Loan Agent otherwise consents in writing.  In addition, the ABL
Agent agrees, for and on behalf of itself and the ABL Secured Parties, that,
until the date upon which the Discharge of Term Loan Obligations shall have
occurred, any notice of any proposed foreclosure or sale of any Term Loan
Priority Collateral and any other notice in connection with the Exercise of
Secured Creditor Remedies with respect thereto shall state prominently and
clearly that the sale is subject to the Term Loan Agent’s and the Term Loan
Secured Parties’ prior Liens and that such Liens shall continue as against the
Term Loan Priority Collateral to be sold, unless the Term Loan Agent otherwise
consents in writing.

 

(ii)           Without limiting Section 2.3 hereof, any Additional ABL Agent,
for and on behalf of itself and any Additional ABL Secured Parties represented
thereby, hereby agrees that, until the date upon which the Discharge of Term
Loan Obligations shall have occurred, in connection with any Exercise of Secured
Creditor Remedies by such Additional ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) or any such Additional ABL Secured
Party with respect to any Term Loan Priority Collateral, such Additional ABL
Agent or Additional ABL Secured Party, as applicable, shall advise any purchaser
or transferee of any Term Loan Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of the Term Loan Agent and the Term Loan Secured Parties,
unless the Term Loan Agent otherwise consents in writing.  In addition, any
Additional ABL Agent agrees, for and on behalf of itself and any Additional ABL
Secured Parties represented thereby, that, until the date upon which the
Discharge of Term Loan Obligations shall have occurred, any notice of any
proposed foreclosure or sale of any Term Loan Priority Collateral and any other
notice in connection with the Exercise of Secured Creditor Remedies with respect
thereto shall state prominently and

 

62

--------------------------------------------------------------------------------


 

clearly that the sale is subject to the Term Loan Agent’s and the Term Loan
Secured Parties’ prior Liens and that such Liens shall continue as against the
Term Loan Priority Collateral to be sold, unless the Term Loan Agent otherwise
consents in writing.

 

(c)           Notice of Additional Term Agent’s Lien.

 

(i)            Without limiting Section 2.3 hereof, the ABL Agent, for and on
behalf of itself and the ABL Secured Parties, hereby agrees that, until the date
upon which the Discharge of Additional Term Obligations shall have occurred, in
connection with any Exercise of Secured Creditor Remedies by the ABL Agent
(including in its capacity as ABL Collateral Representative, if applicable) or
any ABL Secured Party with respect to any Term Loan Priority Collateral, the ABL
Agent or such ABL Secured Party, as applicable, shall advise any purchaser or
transferee of any Term Loan Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of any Additional Term Agent and any Additional Term
Secured Parties (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).  In addition, the ABL Agent agrees, for and on behalf
of itself and the ABL Secured Parties, that, until the date upon which the
Discharge of Additional Term Obligations shall have occurred, any notice of any
proposed foreclosure or sale of any Term Loan Priority Collateral and any other
notice in connection with the Exercise of Secured Creditor Remedies with respect
thereto shall state prominently and clearly that the sale is subject to any
Additional Term Agent’s and any Additional Term Secured Parties’ prior Liens and
that such Liens shall continue as against the Term Loan Priority Collateral to
be sold (except as may be separately otherwise agreed in writing by and between
such Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

 

(ii)           Without limiting Section 2.3 hereof, any Additional ABL Agent,
for and on behalf of itself and any Additional ABL Secured Parties represented
thereby, hereby agrees that, until the date upon which the Discharge of
Additional Term Obligations shall have occurred, in connection with any Exercise
of Secured Creditor Remedies by such Additional ABL Agent (including in its
capacity as ABL Collateral Representative, if applicable) or Additional ABL
Secured Party with respect to any ABL Priority Collateral, such Additional ABL
Agent or Additional ABL Secured Party, as applicable, shall advise any purchaser
or transferee of any Term Loan Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of any Additional Term Agent and any Additional Term
Secured Parties (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and such Additional ABL Agent, on behalf of
itself and the Additional ABL Secured Parties represented thereby).  In
addition, any Additional ABL Agent agrees, for and on behalf of itself and any
Additional ABL Secured Parties represented thereby, that, until the date upon
which the Discharge of Additional Term Obligations shall have occurred, any
notice of any proposed foreclosure or sale of any Term Loan Priority Collateral
and

 

63

--------------------------------------------------------------------------------


 

any other notice in connection with the Exercise of Secured Creditor Remedies
with respect thereto shall state prominently and clearly that the sale is
subject to any Additional Term Agent’s and any Additional Term Secured Parties’
prior Liens and that such Liens shall continue as against the Term Loan Priority
Collateral to be sold (except as may be separately otherwise agreed in writing
by and between such Additional Term Agent, on behalf of itself and the
Additional Term Secured Parties represented thereby, and such Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby).

 

(d)           Notice of Additional ABL Agent’s Lien.

 

(i)            Without limiting Section 2.3 hereof, the Term Loan Agent, for and
on behalf of itself and the Term Loan Secured Parties, hereby agrees that, until
the date upon which the Discharge of Additional ABL Obligations shall have
occurred, in connection with any Exercise of Secured Creditor Remedies by the
Term Loan Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) or any Term Loan Secured Party with respect to
any ABL Priority Collateral, the Term Loan Agent or such Term Loan Secured
Party, as applicable, shall advise any purchaser or transferee of any ABL
Priority Collateral in writing that the sale (whether public, private, by
foreclosure, or otherwise) or other transfer is subject to the Liens of any
Additional ABL Agent and any Additional ABL Secured Parties.  In addition, the
Term Loan Agent agrees, for and on behalf of itself and the Term Loan Secured
Parties, that, until the date upon which the Discharge of Additional ABL
Obligations shall have occurred, any notice of any proposed foreclosure or sale
of any ABL Priority Collateral and any other notice in connection with the
Exercise of Secured Creditor Remedies with respect thereto shall state
prominently and clearly that the sale is subject to any Additional ABL Agent’s
and any Additional ABL Secured Parties’ prior Liens and that such Liens shall
continue as against the ABL Priority Collateral to be sold.

 

(ii)           Without limiting Section 2.3 hereof, any Additional Term Agent,
for and on behalf of itself and any Additional Term Secured Parties represented
thereby, hereby agrees that, until the date upon which the Discharge of
Additional ABL Obligations shall have occurred, in connection with any Exercise
of Secured Creditor Remedies by such Additional Term Agent (including in its
capacity as Term Loan Collateral Representative, if applicable) or Additional
Term Secured Party with respect to any ABL Priority Collateral, such Additional
Term Agent or Additional Term Secured Party, as applicable, shall advise any
purchaser or transferee of any ABL Priority Collateral in writing that the sale
(whether public, private, by foreclosure, or otherwise) or other transfer is
subject to the Liens of any Additional ABL Agent and any Additional ABL Secured
Parties.  In addition, any Additional Term Agent agrees, for and on behalf of
itself and any Additional Term Secured Parties represented thereby, that, until
the date upon which the Discharge of Additional ABL Obligations shall have
occurred, any notice of any proposed foreclosure or sale of any ABL Priority
Collateral and any other notice in connection with the Exercise of Secured
Creditor Remedies with respect thereto shall state prominently and clearly that
the sale is subject to any Additional ABL Agent’s and any Additional ABL Secured
Parties’ prior Liens and that such Liens shall continue as against the ABL
Priority Collateral to be sold.

 

64

--------------------------------------------------------------------------------


 

(e)           No Other Restrictions.

 

(i)            Except as expressly set forth in this Agreement, each of the Term
Loan Agent, the Term Loan Secured Parties, the ABL Agent, the ABL Secured
Parties, any Additional Agent and any Additional Secured Parties shall have any
and all rights and remedies it may have as a creditor under applicable law,
including the right to the Exercise of Secured Creditor Remedies (except as may
be separately otherwise agreed in writing by and between or among any applicable
Parties, solely as among such Parties and the Secured Parties represented
thereby), provided, however, that the Exercise of Secured Creditor Remedies with
respect to the Collateral shall be subject to the Lien Priority and to the
provisions of this Agreement, including Sections 2.3 and 4.1 hereof.  The ABL
Agent (including in its capacity as ABL Collateral Representative, if
applicable) may enforce the provisions of the ABL Documents, the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable) may enforce the provisions of the Term Loan Documents, any
Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) may enforce the provisions of the Additional Term
Documents, any Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) may enforce the provisions of the Additional ABL
Documents, and each may Exercise Any Secured Creditor Remedies, all in such
order and in such manner as each may determine in the exercise of its sole
discretion, consistent with the terms of this Agreement and mandatory provisions
of applicable law (except as may be separately otherwise agreed in writing by
and between or among any applicable Parties, solely as among such Parties and
the Secured Parties represented thereby); provided, however, that each of the
ABL Agent (including in its capacity as ABL Collateral Representative, if
applicable), the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable), any Additional Term Agent (including
in its capacity as Term Loan Collateral Representative, if applicable) and any
Additional ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) agrees to provide to each other such Party copies
of any notices that it is required under applicable law to deliver to any
Borrower or any Guarantor; provided, further, however, that the ABL Agent’s
failure to provide any such copies to any other such Party shall not impair any
of the ABL Agent’s rights hereunder or under any of the ABL Documents, the Term
Loan Agent’s failure to provide any such copies to any other such Party shall
not impair any of the Term Loan Agent’s rights hereunder or under any of the
Term Loan Documents, any failure by any Additional Term Agent to provide any
such copies to any other such Party shall not impair any of such Additional Term
Agent’s rights hereunder or under any of the Additional Term Documents and any
failure by any Additional ABL Agent to provide any such copies to any other such
Party shall not impair any of such Additional ABL Agent’s rights hereunder or
under any of the Additional ABL Documents.

 

(ii)           Each of the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable) and the Term Loan Secured Parties
agrees that it will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against the ABL Agent
or any other ABL Secured Party seeking damages from or other relief by way of
specific performance, instructions or otherwise, with respect to, any action
taken or omitted to be taken by such Person with

 

65

--------------------------------------------------------------------------------


 

respect to the Collateral that is consistent with the terms of this Agreement,
and none of such Persons shall be liable for any such action taken or omitted to
be taken.  Each of the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) and the Term Loan Secured Parties
agrees that it will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any Additional
Agent or any other Additional Secured Party seeking damages from or other relief
by way of specific performance, instructions or otherwise, with respect to, any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken.

 

(iii)          Each of the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) and the ABL Secured Parties agrees
that it will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against the Term Loan
Agent or any other Term Loan Secured Party seeking damages from or other relief
by way of specific performance, instructions or otherwise, with respect to, any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken.  Each
of the ABL Agent (including in its capacity as ABL Collateral Representative, if
applicable) and the ABL Secured Parties agrees that it will not institute any
suit or other proceeding or assert in any suit, Insolvency Proceeding or other
proceeding any claim against any Additional Agent or any other Additional
Secured Party seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
ABL Agent, on behalf of itself and the ABL Secured Parties).

 

(iv)          Each of any Additional Agent (including in its capacity as Term
Loan Collateral Representative or ABL Collateral Representative, if and as
applicable) and each Additional Secured Party agrees that it will not institute
any suit or other proceeding or assert in any suit, Insolvency Proceeding or
other proceeding any claim against the ABL Agent or any other ABL Secured Party
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties).  Each of any Additional Agent (including
in its capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable) and each Additional Secured Party agrees
that it will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against the Term Loan
Agent or any other Term Loan Secured Party seeking damages from or other relief

 

66

--------------------------------------------------------------------------------


 

by way of specific performance, instructions or otherwise, with respect to, any
action taken or omitted to be taken by such Person with respect to the
Collateral that is consistent with the terms of this Agreement, and none of such
Persons shall be liable for any such action taken or omitted to be taken (except
as may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties).  Each of any Additional Agent (including in its capacity as Term Loan
Collateral Representative or ABL Collateral Representative, if and as
applicable) and each Additional Secured Party represented thereby agrees that it
will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against any other
Additional Agent or any Additional Secured Party represented by such other
Additional Agent, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to, any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken (except as may be
separately otherwise agreed in writing by and between such Additional Agents, in
each case on behalf of itself and the Additional Secured Parties represented
thereby).

 

(f)            Release of Liens.

 

(i)            In the event of (A) any private or public sale of all or any
portion of the ABL Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the ABL Collateral
Representative, (B) any sale, transfer or other disposition of all or any
portion of the ABL Priority Collateral, so long as such sale, transfer or other
disposition is then permitted by the ABL Priority Collateral Documents or
(C) the release of the ABL Collateral Secured Parties’ Lien on all or any
portion of the ABL Priority Collateral, which release under clause (C) shall
have been approved by the Requisite ABL Holders, in the case of clauses (B) and
(C) only to the extent occurring prior to the date upon which the Discharge of
ABL Collateral Obligations shall have occurred and not in connection with a
Discharge of ABL Obligations (and irrespective of whether an Event of Default
has occurred), (x) the Term Loan Agent agrees, on behalf of itself and the Term
Loan Secured Parties, that (so long as, if applicable, the net cash proceeds of
any such sale, if any, described in clause (A) above are applied as provided in
Section 4.1 hereof) such sale or release will be free and clear of the Liens on
such ABL Priority Collateral securing the Term Loan Obligations, and the Term
Loan Agent’s and the Term Loan Secured Parties’ Liens with respect to the ABL
Priority Collateral so sold, transferred, disposed or released shall terminate
and be automatically released without further action and (y) any Additional Term
Agent agrees, on behalf of itself and any Additional Term Secured Parties
represented thereby, that (so long as, if applicable,  the net cash proceeds of
any such sale, if any, described in clause (A) above are applied as provided in
Section 4.1 hereof) such sale or release will be free and clear of the Liens on
such ABL Priority Collateral securing the Additional Term Obligations, and such
Additional Term Agent’s and the applicable Additional Term Secured Parties’
Liens with respect to the ABL Priority Collateral so sold, transferred, disposed
or released shall terminate and be automatically released without further
action.  In furtherance of, and subject to, the foregoing, each of the Term Loan
Agent and any Additional Term Agent

 

67

--------------------------------------------------------------------------------


 

agrees that it will execute any and all Lien releases or other documents
reasonably requested by the ABL Collateral Representative in connection
therewith. Each of the Term Loan Agent and any Additional Term Agent hereby
appoints the ABL Collateral Representative and any officer or duly authorized
person of the ABL Collateral Representative, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power of attorney in
the place and stead of such Party and in the name of such Party or in the ABL
Collateral Representative’s own name, from time to time, in the ABL Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).  In the event of any private or public sale of all or any portion
of the ABL Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the ABL Collateral Representative,
each Additional ABL Agent agrees, on behalf of the Additional ABL Secured
Parties, that (so long as, if applicable, the net cash proceeds of any such
sale, if any, are applied as provided in Section 4.1 hereof), such sale or
release will be free and clear of its Liens on such ABL Priority Collateral
securing the Additional ABL Obligations, and the Additional ABL Agent’s and the
Additional ABL Secured Parties’ Liens with respect to the ABL Priority
Collateral so sold, transferred, disposed or released shall terminate and be
automatically released without further action.  In furtherance of, and subject
to, the foregoing, each Additional ABL Agent agrees that it will execute any and
all Lien releases or other documents reasonably requested by the ABL Collateral
Representative in connection therewith.  Each Additional ABL Agent hereby
appoints the ABL Collateral Representative and any officer or duly authorized
person of the ABL Collateral Representative, with full power of substitution, as
its true and lawful attorney-in-fact with full irrevocable power of attorney in
the place and stead of such Party and in the name of such Party or in the ABL
Collateral Representative’s own name, from time to time, in the ABL Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

(ii)           In the event of (A) any private or public sale of all or any
portion of the Term Loan Priority Collateral in connection with any Exercise of
Secured Creditor Remedies by or with the consent of the Term Loan Collateral
Representative, (B) any sale, transfer or other disposition of all or any
portion of the Term Loan Priority Collateral, so long as such sale, transfer or
other disposition is then permitted by the Term Loan Priority Collateral
Documents or (C) the release of the Term Loan Collateral Secured Parties’ Liens
on all or any portion of the Term Loan Priority Collateral, which release under
clause (C) shall have been approved by the Requisite Term Holders, in the case
of clauses (B) and (C) only to the extent occurring prior to the date upon which
the Discharge of Term Loan Collateral Obligations shall have occurred and not in
connection

 

68

--------------------------------------------------------------------------------


 

with a Discharge of Term Loan Collateral Obligations (and irrespective of
whether an Event of Default has occurred), (x) the ABL Agent agrees, on behalf
of itself and the ABL Secured Parties, that (so long as, if applicable, the net
cash proceeds of any such sale, if any, described in clause (A) above are
applied as provided in Section 4.1 hereof) such sale or release will be free and
clear of the Liens on such Term Loan Priority Collateral securing the ABL
Obligations and the ABL Agent’s and the ABL Secured Parties’ Liens with respect
to the Term Loan Priority Collateral so sold, transferred, disposed or released
shall terminate and be automatically released without further action and (y) any
Additional ABL Agent agrees, on behalf of itself and any Additional ABL Secured
Parties represented thereby, that (so long as, if applicable, the net cash
proceeds of any such sale, if any, described in clause (A) above are applied as
provided in Section 4.1 hereof) such sale or release will be free and clear of
the Liens on such Term Loan Priority Collateral securing the Additional ABL
Obligations, and such Additional ABL Agent’s and the applicable Additional ABL
Secured Parties’ Liens with respect to the Term Loan Priority Collateral so
sold, transferred, disposed or released shall terminate and be automatically
released without further action.  In furtherance of, and subject to, the
foregoing, each of the ABL Agent and each Additional ABL Agent agrees that it
will execute any and all Lien releases or other documents reasonably requested
by the Term Loan Collateral Representative in connection therewith. Each of the
ABL Agent and each Additional ABL Agent hereby appoints the Term Loan Collateral
Representative and any officer or duly authorized person of the Term Loan
Collateral Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of such Party and in the name of such Party or in the Term Loan Collateral
Representative’s own name, from time to time, in the Term Loan Collateral
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).  In the event of any private or public sale of all or any portion
of the Term Loan Priority Collateral in connection with any Exercise of Secured
Creditor Remedies by or with the consent of the Term Loan Collateral
Representative, each Additional Term Agent agrees, on behalf of the Additional
Term Secured Parties, that (so long as, if applicable, the net cash proceeds of
any such sale, if any, are applied as provided in Section 4.1 hereof), such sale
or release will be free and clear of its Liens on such Term Loan Priority
Collateral securing the Additional Term Obligations, and the Additional Term
Agent’s and the Additional Term Secured Parties’ Liens with respect to the Term
Loan Priority Collateral so sold, transferred, disposed or released shall
terminate and be automatically released without further action.  In furtherance
of, and subject to, the foregoing, each Additional Term Agent agrees that it
will execute any and all Lien releases or other documents reasonably requested
by the Term Loan Collateral Representative in connection therewith.  Each
Additional Term Agent hereby appoints the Term Loan Collateral Representative
and any officer or duly authorized person of the Term Loan Collateral
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power of attorney in the place and stead
of such Party and in the name of such Party or in the

 

69

--------------------------------------------------------------------------------


 

Term Loan Collateral Representative’s own name, from time to time, in the Term
Loan Collateral Representative’s sole discretion, for the purposes of carrying
out the terms of this paragraph, to take any and all appropriate action and to
execute and deliver any and all documents and instruments as may be necessary or
desirable to accomplish the purposes of this paragraph, including, without
limitation, any financing statements, endorsements, assignments, releases or
other documents or instruments of transfer (which appointment, being coupled
with an interest, is irrevocable).

 

Section 2.5  No New Liens.  (a) Until the date upon which the Discharge of ABL
Obligations shall have occurred, the parties hereto agree that:

 

(i)            No Term Loan Secured Party shall knowingly acquire or hold any
Lien on any assets of any Credit Party securing any Term Loan Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein.  If any Term Loan
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Credit Party securing any Term Loan Obligation which assets
are not also subject to the Lien of the ABL Agent under the ABL Documents,
subject to the Lien Priority set forth herein, then the Term Loan Agent (or the
relevant Term Loan Secured Party) shall, without the need for any further
consent of any other Term Loan Secured Party and notwithstanding anything to the
contrary in any other Term Loan Document, be deemed to also hold and have held
such Lien for the benefit of the ABL Agent as security for the ABL Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the ABL Agent in writing of the existence of such Lien.  For the avoidance of
doubt, this paragraph (i) shall not apply to any Lien on any property of any
Credit Party securing any Purchase Money Indebtedness or Capitalized Lease
Obligation owing to any Term Loan Secured Party, or any Lien on any property
that has been sold or otherwise transferred in connection with a sale and
leaseback transaction entered into with any Term Loan Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the ABL Documents)).

 

(ii)           No Additional Term Secured Party shall acquire or hold any Lien
on any assets of any Credit Party securing any Additional Term Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein.  If any Additional
Term Secured Party shall (nonetheless and in breach hereof) acquire or hold any
Lien on any assets of any Credit Party securing any Additional Term Obligation
which assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein, then the relevant
Additional Term Agent (or the relevant Additional Term Secured Party) shall,
without the need for any further consent of any other Additional Term Secured
Party and notwithstanding anything to the contrary in any other Additional Term
Document, be deemed to also hold and have held such Lien for the benefit of the
ABL Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien.  For the avoidance of doubt, this paragraph (ii) shall
not apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation

 

70

--------------------------------------------------------------------------------


 

owing to any Additional Term Secured Party, or any Lien on any property that has
been sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Additional Term Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the ABL Documents)).

 

(iii)          No Additional ABL Secured Party shall acquire or hold any Lien on
any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein.  If any Additional ABL
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of the ABL Agent under the ABL
Documents, subject to the Lien Priority set forth herein, then the relevant
Additional ABL Agent (or the relevant Additional ABL Secured Party) shall,
without the need for any further consent of any other Additional ABL Secured
Party and notwithstanding anything to the contrary in any other Additional ABL
Document, be deemed to also hold and have held such Lien for the benefit of the
ABL Agent as security for the ABL Obligations (subject to the Lien Priority and
other terms hereof) and shall promptly notify the ABL Agent in writing of the
existence of such Lien.  For the avoidance of doubt, this paragraph (iii) shall
not apply to any Lien on any property of any Credit Party securing any Purchase
Money Indebtedness or Capitalized Lease Obligation owing to any Additional ABL
Secured Party, or any Lien on any property that has been sold or otherwise
transferred in connection with a sale and leaseback transaction entered into
with any Additional ABL Secured Party, or that consists of property subject to
any such sale and leaseback transaction or general intangibles related thereto
(in each case, to the extent such property constitutes Excluded Assets (as
defined in the ABL Documents)).

 

(b)           Until the date upon which the Discharge of Term Loan Obligations
shall have occurred, the parties hereto agree that:

 

(i)            No ABL Secured Party shall acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of the Term Loan Agent under the Term Loan Documents,
subject to the Lien Priority set forth herein.  If any ABL Secured Party shall
(nonetheless and in breach hereof) acquire or hold any Lien on any assets of any
Credit Party securing any ABL Obligation which assets are not also subject to
the Lien of the Term Loan Agent under the Term Loan Documents, subject to the
Lien Priority set forth herein, then the ABL Agent (or the relevant ABL Secured
Party) shall, without the need for any further consent of any other ABL Secured
Party and notwithstanding anything to the contrary in any other ABL Document be
deemed to also hold and have held such Lien for the benefit of the Term Loan
Agent as security for the Term Loan Obligations (subject to the Lien Priority
and other terms hereof) and shall promptly notify the Term Loan Agent in writing
of the existence of such Lien.  For the avoidance of doubt, this paragraph
(i) shall not apply to any Lien on any property of any Credit Party securing any
Purchase Money Indebtedness or Capitalized Lease Obligation owing to any ABL
Secured Party, or any Lien on any

 

71

--------------------------------------------------------------------------------


 

property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any ABL Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the Term Loan Documents)).

 

(ii)           No Additional Term Secured Party shall acquire or hold any Lien
on any assets of any Credit Party securing any Additional Term Obligation which
assets are not also subject to the Lien of the Term Loan Agent under the Term
Loan Documents, subject to the Lien Priority set forth herein.  If any
Additional Term Secured Party shall (nonetheless and in breach hereof) acquire
or hold any Lien on any assets of any Credit Party securing any Additional Term
Obligation which assets are not also subject to the Lien of the Term Loan Agent
under the Term Loan Documents, subject to the Lien Priority set forth herein,
then the relevant Additional Term Agent (or the relevant Additional Term Secured
Party) shall, without the need for any further consent of any other Additional
Term Secured Party and notwithstanding anything to the contrary in any other
Additional Term Document, be deemed to also hold and have held such Lien for the
benefit of the Term Loan Agent as security for the Term Loan Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the Term Loan Agent in writing of the existence of such Lien.  For the avoidance
of doubt, this paragraph (ii) shall not apply to any Lien on any property of any
Credit Party securing any Purchase Money Indebtedness or Capitalized Lease
Obligation owing to any Additional Term Secured Party, or any Lien on any
property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any Additional Term Secured Party,
or that consists of property subject to any such sale and leaseback transaction
or general intangibles related thereto (in each case, to the extent such
property constitutes Excluded Assets (as defined in the applicable Term Loan
Documents)).

 

(iii)          No Additional ABL Secured Party shall acquire or hold any Lien on
any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of the Term Loan Agent under the Term
Loan Documents, subject to the Lien Priority set forth herein.  If any
Additional ABL Secured Party shall (nonetheless and in breach hereof) acquire or
hold any Lien on any assets of any Credit Party securing any Additional ABL
Obligation which assets are not also subject to the Lien of the Term Loan Agent
under the Term Loan Documents, subject to the Lien Priority set forth herein,
then the relevant Additional ABL Agent (or the relevant Additional ABL Secured
Party) shall, without the need for any further consent of any other Additional
ABL Secured Party and notwithstanding anything to the contrary in any other
Additional ABL Document, be deemed to also hold and have held such Lien for the
benefit of the Term Loan Agent as security for the Term Loan Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the Term Loan Agent in writing of the existence of such Lien.  For the avoidance
of doubt, this paragraph (iii) shall not apply to any Lien on any property of
any Credit Party securing any Purchase Money Indebtedness or Capitalized Lease
Obligation owing to any Additional ABL Secured Party, or any Lien on any
property that has been sold or otherwise transferred in connection with a sale
and leaseback transaction entered into with any Additional ABL Secured Party, or
that consists of property subject to any such sale and leaseback

 

72

--------------------------------------------------------------------------------


 

transaction or general intangibles related thereto (in each case, to the extent
such property constitutes Excluded Assets (as defined in the Term Loan
Documents)).

 

(c)           Until the date upon which the Discharge of Additional Term
Obligations shall have occurred, the parties hereto agree that:

 

(i)            No ABL Secured Party shall acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of each Additional Term Agent under the Additional Term
Documents, subject to the Lien Priority set forth herein.  If any ABL Secured
Party shall (nonetheless and in breach hereof) acquire or hold any Lien on any
assets of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of each Additional Term Agent under the Additional Term
Documents, subject to the Lien Priority set forth herein, then the ABL Agent (or
the relevant ABL Secured Party) shall, without the need for any further consent
of any other ABL Secured Party and notwithstanding anything to the contrary in
any other ABL Document be deemed to also hold and have held such Lien for the
benefit of each Additional Term Agent as security for the Additional Term
Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional Term Agent in writing of the existence of such
Lien.  For the avoidance of doubt, this paragraph (i) shall not apply to any
Lien on any property of any Credit Party securing any Purchase Money
Indebtedness or Capitalized Lease Obligation owing to any ABL Secured Party, or
any Lien on any property that has been sold or otherwise transferred in
connection with a sale and leaseback transaction entered into with any ABL
Secured Party, or that consists of property subject to any such sale and
leaseback transaction or general intangibles related thereto (in each case, to
the extent such property constitutes Excluded Assets (as defined in the
applicable Additional Term Documents)).

 

(ii)           No Term Loan Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Term Loan Obligation which assets are
not also subject to the Lien of each Additional Term Agent under the Additional
Term Documents, subject to the Lien Priority set forth herein and except as may
be separately otherwise agreed in writing by and between any Additional Term
Agent, on behalf of itself and the Additional Term Secured Parties represented
thereby, and the Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties. If any Term Loan Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Credit Party securing any Term
Loan Obligation which assets are not also subject to the Lien of each Additional
Term Agent under the Additional Term Documents, subject to the Lien Priority set
forth herein, then the Term Loan Agent (or the relevant Term Loan Secured Party)
shall, without the need for any further consent of any other Term Loan Secured
Party and notwithstanding anything to the contrary in any other Term Loan
Document be deemed to also hold and have held such Lien for the benefit of each
Additional Term Agent as security for the Additional Term Obligations (subject
to the Lien Priority and other terms hereof) and shall promptly notify each
Additional Term Agent in writing of the existence of such Lien.  For the
avoidance of doubt, this paragraph (ii) shall not apply to any Lien on any
property of any Credit Party securing any Purchase Money Indebtedness or
Capitalized Lease Obligation owing to any Term Loan Secured Party, or any Lien
on any property that has been sold or otherwise transferred in connection with a

 

73

--------------------------------------------------------------------------------


 

sale and leaseback transaction entered into with any Term Loan Secured Party, or
that consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional Term
Documents)).

 

(iii)          No Additional ABL Secured Party shall acquire or hold any Lien on
any assets of any Credit Party securing any Additional ABL Obligation which
assets are not also subject to the Lien of any Additional Term Agent under the
Additional Term Documents, subject to the Lien Priority set forth herein.  If
any Additional ABL Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Credit Party securing any
Additional ABL Obligation which assets are not also subject to the Lien of any
Additional Term Agent under the Additional Term Documents, subject to the Lien
Priority set forth herein, then the relevant Additional ABL Agent (or the
relevant Additional ABL Secured Party) shall, without the need for any further
consent of any other Additional ABL Secured Party and notwithstanding anything
to the contrary in any other Additional ABL Document, be deemed to also hold and
have held such Lien for the benefit of each Additional Term Agent as security
for the Additional Term Obligations (subject to the Lien Priority and other
terms hereof) and shall promptly notify each Additional Term Agent in writing of
the existence of such Lien.  For the avoidance of doubt, this paragraph
(iii) shall not apply to any Lien on any property of any Credit Party securing
any Purchase Money Indebtedness or Capitalized Lease Obligation owing to any
Additional ABL Secured Party, or any Lien on any property that has been sold or
otherwise transferred in connection with a sale and leaseback transaction
entered into with any Additional ABL Secured Party, or that consists of property
subject to any such sale and leaseback transaction or general intangibles
related thereto (in each case, to the extent such property constitutes Excluded
Assets (as defined in the applicable Additional Term Documents)).

 

(d)           Until the date upon which the Discharge of Additional ABL
Obligations shall have occurred, the parties hereto agree that:

 

(i)            No ABL Secured Party shall acquire or hold any Lien on any assets
of any Credit Party securing any ABL Obligation which assets are not also
subject to the Lien of each Additional ABL Agent under the Additional ABL
Documents, subject to the Lien Priority set forth herein and except as may be
separately otherwise agreed in writing by and between any Additional ABL Agent,
on behalf of itself and the Additional ABL Secured Parties represented thereby,
and the ABL Agent, on behalf of itself and the ABL Secured Parties). If any ABL
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Credit Party securing any ABL Obligation which assets are
not also subject to the Lien of each Additional ABL Agent under the Additional
ABL Documents, subject to the Lien Priority set forth herein, then the ABL Agent
(or the relevant ABL Secured Party) shall, without the need for any further
consent of any other ABL Secured Party and notwithstanding anything to the
contrary in any other ABL Document be deemed to also hold and have held such
Lien for the benefit of each Additional ABL Agent as security for the Additional
ABL Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional ABL Agent in writing of the existence of such
Lien.  For the avoidance of doubt, this

 

74

--------------------------------------------------------------------------------


 

paragraph (i) shall not apply to any Lien on any property of any Credit Party
securing any Purchase Money Indebtedness or Capitalized Lease Obligation owing
to any ABL Secured Party, or any Lien on any property that has been sold or
otherwise transferred in connection with a sale and leaseback transaction
entered into with any ABL Secured Party, or that consists of property subject to
any such sale and leaseback transaction or general intangibles related thereto
(in each case, to the extent such property constitutes Excluded Assets (as
defined in the applicable Additional ABL Documents)).

 

(ii)           No Term Loan Secured Party shall acquire or hold any Lien on any
assets of any Credit Party securing any Term Loan Obligation which assets are
not also subject to the Lien of each Additional ABL Agent under the Additional
ABL Documents, subject to the Lien Priority set forth herein.  If any Term Loan
Secured Party shall (nonetheless and in breach hereof) acquire or hold any Lien
on any assets of any Credit Party securing any Term Loan Obligation which assets
are not also subject to the Lien of each Additional ABL Agent under the
Additional ABL Documents, subject to the Lien Priority set forth herein, then
the Term Loan Agent (or the relevant Term Loan Secured Party) shall, without the
need for any further consent of any other Term Loan Secured Party and
notwithstanding anything to the contrary in any other Term Loan Document be
deemed to also hold and have held such Lien for the benefit of each Additional
ABL Agent as security for the Additional ABL Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify each Additional ABL
Agent in writing of the existence of such Lien.  For the avoidance of doubt,
this paragraph (ii) shall not apply to any Lien on any property of any Credit
Party securing any Purchase Money Indebtedness or Capitalized Lease Obligation
owing to any Term Loan Secured Party, or any Lien on any property that has been
sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Term Loan Secured Party, or that consists of
property subject to any such sale and leaseback transaction or general
intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional ABL
Documents)).

 

(iii)          No Additional Term Secured Party shall acquire or hold any Lien
on any assets of any Credit Party securing any Additional Term Obligation which
assets are not also subject to the Lien of any Additional ABL Agent under the
Additional ABL Documents, subject to the Lien Priority set forth herein.  If any
Additional Term Secured Party shall (nonetheless and in breach hereof) acquire
or hold any Lien on any assets of any Credit Party securing any Additional Term
Obligation which assets are not also subject to the Lien of any Additional ABL
Agent under the Additional ABL Documents, subject to the Lien Priority set forth
herein, then the relevant Additional Term Agent (or the relevant Additional Term
Secured Party) shall, without the need for any further consent of any other
Additional Term Secured Party and notwithstanding anything to the contrary in
any other Additional Term Document, be deemed to also hold and have held such
Lien for the benefit of each Additional ABL Agent as security for the Additional
ABL Obligations (subject to the Lien Priority and other terms hereof) and shall
promptly notify each Additional ABL Agent in writing of the existence of such
Lien.  For the avoidance of doubt, this paragraph (iii) shall not apply to any
Lien on any property of any Credit Party securing any Purchase Money
Indebtedness or Capitalized Lease Obligation owing to any Additional Term
Secured Party, or any Lien on any property that has been

 

75

--------------------------------------------------------------------------------


 

sold or otherwise transferred in connection with a sale and leaseback
transaction entered into with any Additional Term Secured Party, or that
consists of property subject to any such sale and leaseback transaction or
general intangibles related thereto (in each case, to the extent such property
constitutes Excluded Assets (as defined in the applicable Additional ABL
Documents)).

 

Section 2.6  Waiver of Marshalling.  Until the Discharge of ABL Obligations, the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, and any
Additional Term Agent, on behalf of itself and any Additional Term Secured
Parties represented thereby, agrees (including in its capacity as Term Loan
Collateral Representative, if applicable) not to assert, and hereby waives, to
the fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling or other
similar right that may otherwise be available under applicable law with respect
to the ABL Priority Collateral or any other similar rights a junior secured
creditor may have under applicable law.

 

Until the Discharge of Term Loan Obligations, the ABL Agent, on behalf of itself
and the ABL Secured Parties, and any Additional ABL Agent, on behalf of itself
and any Additional ABL Secured Parties represented thereby, agrees (including in
its capacity as ABL Collateral Representative, if applicable) not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling or other similar right that may otherwise be available under
applicable law with respect to the Term Loan Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law.

 

Until the Discharge of Additional Term Obligations, the ABL Agent, on behalf of
itself and the ABL Secured Parties, and any Additional ABL Agent, on behalf of
itself and any Additional ABL Secured Parties represented thereby, agrees
(including in its capacity as ABL Collateral Representative, if applicable) not
to assert and hereby waives, to the fullest extent permitted by law, any right
to demand, request, plead or otherwise assert or otherwise claim the benefit of,
any marshalling or other similar right that may otherwise be available under
applicable law with respect to the Term Loan Priority Collateral or any other
similar rights a junior secured creditor may have under applicable law (except
as may be separately otherwise agreed in writing by and between the applicable
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and (x) the ABL Agent, on behalf of itself and the
ABL Secured Parties, or (y) the applicable Additional ABL Agent, on behalf of
itself and the Additional ABL Secured Parties represented thereby, as
applicable).

 

Until the Discharge of Additional ABL Obligations, the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, and any Additional Term
Agent, on behalf of itself and any Additional Term Secured Parties represented
thereby, agrees (including in its capacity as Term Loan Collateral
Representative, if applicable) not to assert and hereby waives, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or otherwise claim the benefit of, any marshalling or other similar right that
may otherwise be available under applicable law with respect to the ABL Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

 

76

--------------------------------------------------------------------------------


 

ARTICLE 3

 

Actions of the Parties

 

Section 3.1  Certain Actions Permitted.  The Term Loan Agent, the ABL Agent and
any Additional Agent may make such demands or file such claims in respect of the
Term Loan Obligations, the ABL Obligations or the Additional Obligations, as
applicable, as are necessary to prevent the waiver or bar of such claims under
applicable statutes of limitations or other statutes, court orders, or rules of
procedure at any time.

 

Section 3.2  Agent for Perfection.  The ABL Agent (including in its capacity as
ABL Collateral Representative, if applicable), for and on behalf of itself and
each ABL Secured Party, the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), for and on behalf of itself and
each Term Loan Secured Party, and any Additional Agent (including in its
capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable), for and on behalf of itself and each
Additional Secured Party represented thereby, as applicable, each agree to hold
all Control Collateral and Cash Collateral that is part of the Collateral in
their respective possession, custody, or control (or in the possession, custody,
or control of agents or bailees for either) as agent for each other solely for
the purpose of perfecting the security interest granted to each in such Control
Collateral or Cash Collateral, subject to the terms and conditions of this
Section 3.2.  None of the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), the ABL Secured Parties, the Term Loan Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable), the Term Loan Secured Parties, any Additional Agent (including in
its capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable), or any Additional Secured Parties, as
applicable, shall have any obligation whatsoever to the others to assure that
the Control Collateral or the Cash Collateral is genuine or owned by any
Borrower, any Guarantor, or any other Person or to preserve rights or benefits
of any Person.  The ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable), for and on behalf of itself and each ABL Secured
Party, the Term Loan Agent (including in its capacity as Term Loan Collateral
Representative, if applicable), for and on behalf of itself and each Term Loan
Secured Party, and any Additional Agent (including in its capacity as Term Loan
Collateral Representative or ABL Collateral Representative, if and as
applicable), for and on behalf of itself and each Additional Secured Party
represented thereby, as applicable, each agree to as agent for each other solely
for the purpose of perfecting the security interest granted to each in Vehicles,
subject to the terms and conditions of this Section 3.2.  The duties or
responsibilities of the ABL Agent, the Term Loan Agent and any Additional Agent
under this Section 3.2 are and shall be limited solely to holding or maintaining
control of the Control Collateral and the Cash Collateral as agent for the other
Parties for purposes of perfecting the Lien held by the Term Loan Agent, the ABL
Agent or any Additional Agent, as applicable.  The ABL Agent is not and shall
not be deemed to be a fiduciary of any kind for the Term Loan Agent, the Term
Loan Secured Parties, any Additional Agent, any Additional Secured Parties, or
any other Person.  The Term Loan Agent is not and shall not be deemed to be a
fiduciary of any kind for the ABL Agent, the ABL Secured Parties, any Additional
Agent, any Additional Secured Parties, or any other Person.  Any Additional
Agent is not and shall not be deemed to be a fiduciary of any kind for the ABL
Agent, the ABL Secured Parties, the Term Loan Agent, the Term Loan Secured
Parties, any other Additional Agent or any Additional Secured Parties
represented by any other Additional

 

77

--------------------------------------------------------------------------------


 

Agent, or any other Person.  In the event that (a) the Term Loan Agent or any
Term Loan Secured Party receives any Collateral or Proceeds of the Collateral in
violation of the terms of this Agreement, (b) the ABL Agent or any ABL Secured
Party receives any Collateral or Proceeds of the Collateral in violation of the
terms of this Agreement, or (c) any Additional Agent or any Additional Secured
Party receives any Collateral or Proceeds of the Collateral in violation of the
terms of this Agreement, then the Term Loan Agent, such Term Loan Secured Party,
the ABL Agent, such ABL Secured Party, such Additional Agent, or such Additional
Secured Party, as applicable, shall promptly pay over such Proceeds or
Collateral to (i) in the case of ABL Priority Collateral or Proceeds thereof,
the ABL Collateral Representative, or (ii) in the case of Term Loan Priority
Collateral or Proceeds thereof, the Term Loan Collateral Representative, in each
case, in the same form as received with any necessary endorsements, for
application in accordance with the provisions of Section 4.1 of this Agreement. 
Each Credit Party shall deliver all Control Collateral and all Cash Collateral
required to be delivered pursuant to the Credit Documents (i) in the case of ABL
Priority Collateral or Proceeds thereof, to the ABL Collateral Representative,
or (ii) in the case of Term Loan Priority Collateral or Proceeds thereof, to the
Term Loan Collateral Representative.

 

Section 3.3  Sharing of Information and Access. In the event that the ABL Agent
or any Additional ABL Agent shall, in the exercise of its rights under the ABL
Collateral Documents, the Additional ABL Collateral Documents or otherwise,
receive possession or control of any books and records of any Term Loan Credit
Party that contain information identifying or pertaining to the Term Loan
Priority Collateral, such Party shall, upon request of the Term Loan Agent or
any Additional Term Agent and as promptly as practicable thereafter, either make
available to such requesting Party such books and records for inspection and
duplication or provide to such requesting Party copies thereof.  In the event
that the Term Loan Agent or any Additional Term Agent shall, in the exercise of
its rights under the Term Loan Collateral Documents, the Additional Term
Collateral Documents or otherwise, receive possession or control of any books
and records of any ABL Credit Party that contain information identifying or
pertaining to any of the ABL Priority Collateral, such Party shall, upon written
request from the ABL Agent or any Additional ABL Agent and as promptly as
practicable thereafter, either make available to such requesting Party such
books and records for inspection and duplication or provide to such requesting
Party copies thereof.  Each Credit Party, the Term Loan Agent and each
Additional Term Agent hereby consent to the non-exclusive royalty free use by
the ABL Agent and any Additional ABL Agent of any Intellectual Property included
in the Collateral for the purposes of disposing of any ABL Priority Collateral
and, in the event that the Term Loan Agent or any Additional Term Agent shall,
in the exercise of its rights under the Term Loan Collateral Documents, the
Additional Term Collateral Documents or otherwise, obtain title to any such
Intellectual Property, such Party hereby irrevocably grants the ABL Agent and
any Additional ABL Agent a non-exclusive license or other right to use, without
charge, such Intellectual Property as it pertains to the ABL Priority Collateral
in advertising for sale and selling any ABL Priority Collateral.

 

Section 3.4  Insurance.  Proceeds of Collateral include insurance proceeds and,
therefore, the Lien Priority shall govern the ultimate disposition of casualty
insurance proceeds.  The ABL Collateral Representative shall be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to ABL Priority Collateral and the Term Loan Collateral
Representative shall be named as additional insured or loss payee, as
applicable,

 

78

--------------------------------------------------------------------------------


 

with respect to all insurance policies relating to Term Loan Priority
Collateral.  The ABL Collateral Representative shall have the sole and exclusive
right, as against the Term Loan Collateral Representative, the ABL Agent (other
than in its capacity as ABL Collateral Representative, if applicable) and any
Additional ABL Agent (other than in its capacity as ABL Collateral
Representative, if applicable), to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of ABL Priority Collateral.  The
Term Loan Collateral Representative shall have the sole and exclusive right, as
against the ABL Collateral Representative, the Term Loan Agent (other than in
its capacity as Term Loan Collateral Representative, if applicable) and any
Additional Term Agent (other than in its capacity as Term Loan Collateral
Representative, if applicable), to adjust settlement of insurance claims in the
event of any covered loss, theft or destruction of Term Loan Priority
Collateral.  All proceeds of such insurance shall be remitted to the ABL
Collateral Representative or to the Term Loan Collateral Representative, as the
case may be, and each of the Term Loan Collateral Representative and the ABL
Collateral Representative shall cooperate (if necessary) in a reasonable manner
in effecting the payment of insurance proceeds in accordance with Section 4.1
hereof.

 

Section 3.5  No Additional Rights For the Credit Parties Hereunder.  Except as
provided in Section 3.6, if any ABL Secured Party, Term Loan Secured Party or
Additional Secured Party shall enforce its rights or remedies in violation of
the terms of this Agreement, the Credit Parties shall not be entitled to use
such violation as a defense to any action by any ABL Secured Party, Term Loan
Secured Party or Additional Secured Party, nor to assert such violation as a
counterclaim or basis for set off or recoupment against any ABL Secured Party,
Term Loan Secured Party or Additional Secured Party.

 

Section 3.6  Actions Upon Breach.  If any Term Loan Secured Party, any ABL
Secured Party or any Additional Secured Party, contrary to this Agreement,
commences or participates in any action or proceeding against the Credit Parties
or the Collateral, the Credit Parties, with the prior written consent of the ABL
Collateral Representative or the Term Loan Collateral Representative, as
applicable, may interpose as a defense or dilatory plea the making of this
Agreement, and any ABL Secured Party, Term Loan Secured Party or Additional
Secured Party, as applicable, may intervene and interpose such defense or plea
in its or their name or in the name of the Credit Parties.

 

Section 3.7  Inspection Rights.  (a) Without limiting any rights the ABL
Collateral Representative or any other ABL Collateral Secured Party may
otherwise have under applicable law or by agreement, the ABL Collateral
Representative and the ABL Collateral Secured Parties may, at any time and
whether or not the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or any other Term Loan Secured Party
or any Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) or any other Additional Term Secured Party has
commenced and is continuing to Exercise Any Secured Creditor Remedies (the “ABL
Permitted Access Right”), during normal business hours on any business day,
access ABL Priority Collateral that (A) is stored or located in or on, (B) has
become an accession with respect to (within the meaning of Section 9-335 of the
Uniform Commercial Code), or (C) has been commingled with (within the meaning of
Section 9-336 of the Uniform Commercial Code), Term Loan Priority Collateral
(collectively, the “ABL Commingled Collateral”), for the limited purposes of
assembling, inspecting, copying

 

79

--------------------------------------------------------------------------------


 

or downloading information stored on, taking actions to perfect its Lien on,
completing a production run of inventory involving, taking possession of,
moving, selling, storing or otherwise dealing with, or to Exercise Any Secured
Creditor Remedies with respect to, the ABL Commingled Collateral, in each case
without notice to, the involvement of or interference by any Term Loan Secured
Party or Additional Term Secured Party or liability to any Term Loan Secured
Party or Additional Term Secured Party, except as specifically provided below. 
In addition, subject to the terms hereof, the ABL Collateral Representative may
advertise and conduct public auctions or private sales of the ABL Priority
Collateral without notice to, the involvement of or interference by any Term
Loan Secured Party or Additional Term Secured Party (including the Term Loan
Collateral Representative) or liability to any Term Loan Secured Party or
Additional Term Secured Party (including the Term Loan Collateral
Representative).  In the event that any ABL Collateral Secured Party has
commenced and is continuing to Exercise Any Secured Creditor Remedies with
respect to any ABL Commingled Collateral, the Term Loan Agent (including in its
capacity as Term Loan Collateral Representative, if applicable) and any
Additional Term Agent (including in its capacity as Term Loan Collateral
Representative, if applicable) may not sell, assign or otherwise transfer the
related Term Loan Priority Collateral prior to the expiration of the 180-day
period commencing on the date such ABL Collateral Secured Party begins to
Exercise Any Secured Creditor Remedies, unless the purchaser, assignee or
transferee thereof agrees to be bound by the provisions of this Section 3.7.  If
any stay or other order that prohibits the ABL Collateral Representative and
other ABL Collateral Secured Parties from commencing and continuing to Exercise
Any Secured Creditor Remedies with respect to ABL Commingled Collateral has been
entered by a court of competent jurisdiction, such 180-day period shall be
tolled during the pendency of any such stay or other order.  During the period
of actual occupation, use and/or control by the ABL Collateral Representative or
ABL Collateral Secured Parties (or their respective employees, agents, advisers
and representatives) of any Term Loan Priority Collateral, the ABL Collateral
Representative and the ABL Collateral Secured Parties shall be obligated to
repair at their expense any physical damage (but not any diminution in value) to
such Term Loan Priority Collateral resulting from such occupancy, use or
control, and to leave such Term Loan Priority Collateral in substantially the
same condition as it was at the commencement of such occupancy, use or control,
ordinary wear and tear excepted.  In no event shall the ABL Collateral
Representative or the ABL Collateral Secured Parties have any liability to the
Term Loan Agent and/or to the Term Loan Secured Parties or to any Additional
Term Agent or any Additional Term Secured Parties hereunder as a result of any
condition (including any environmental condition, claim or liability) on or with
respect to the Term Loan Priority Collateral existing prior to the date of the
exercise by the ABL Collateral Representative of its rights or the exercise by
the ABL Collateral Secured Parties of their rights under this Agreement. The ABL
Collateral Representative and ABL Collateral Secured Parties shall cooperate
with the Term Loan Collateral Secured Parties and/or the Term Loan Collateral
Representative in connection with any efforts made by the Term Loan Collateral
Secured Parties and/or the Term Loan Collateral Representative to sell the Term
Loan Priority Collateral.

 

(b)           The Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) and the other Term Loan Secured
Parties and any Additional Term Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) and any other Additional Term Secured
Parties shall use commercially reasonable efforts to not hinder or obstruct the
ABL Collateral Representative and the other ABL Collateral Secured Parties from
exercising the ABL Permitted Access Right.

 

80

--------------------------------------------------------------------------------


 

(c)           Subject to the terms hereof, the Term Loan Collateral
Representative may advertise and conduct public auctions or private sales of the
Term Loan Priority Collateral without notice to, the involvement of or
interference by any ABL Collateral Secured Party or liability to any ABL
Collateral Secured Party.

 

ARTICLE 4

 

Application of Proceeds

 

Section 4.1  Application of Proceeds.

 

(a)           Revolving Nature of ABL Obligations.  The Term Loan Agent, for and
on behalf of itself and the Term Loan Secured Parties, and any Additional Agent,
for and on behalf of itself and any Additional Secured Parties represented
thereby, expressly acknowledge and agree that (i) any ABL Credit Agreement
includes a revolving commitment, that in the ordinary course of business the ABL
Agent and the ABL Secured Parties will apply payments and make advances
thereunder, and that no application of any Payment Collateral or Cash Collateral
or the release of any Lien by the ABL Agent upon any portion of the Collateral
in connection with a permitted disposition under any ABL Credit Agreement shall
constitute the Exercise of Secured Creditor Remedies under this Agreement;
(ii) the amount of the ABL Obligations that may be outstanding at any time or
from time to time may be increased or reduced and subsequently reborrowed, the
terms of the ABL Obligations may be modified, extended or amended from time to
time, and the aggregate amount of the ABL Obligations may be increased, replaced
or refinanced, in each event, without notice to or consent by the Term Loan
Secured Parties (in the case of the Term Loan Agent) or the applicable
Additional Secured Parties (in the case of such Additional Agent) and without
affecting the provisions hereof; and (iii) all Payment Collateral or Cash
Collateral received by the ABL Agent may be applied, reversed, reapplied,
credited, or reborrowed, in whole or in part, to the ABL Obligations at any
time; provided, however, that from and after the date on which the ABL Agent (or
any ABL Secured Party) commences the Exercise of Secured Creditor Remedies
(other than, prior to the acceleration of any of the Term Loan Obligations or
any Additional Obligations, the exercise of its rights in accordance with
Section 4.16 of the Original ABL Credit Agreement or any similar provision of
any other ABL Credit Agreement), all amounts received by the ABL Agent or any
ABL Secured Party shall be applied as specified in this Section 4.1.  The Lien
Priority shall not be altered or otherwise affected by any such amendment,
modification, supplement, extension, repayment, reborrowing, increase,
replacement, renewal, restatement or refinancing of the ABL Obligations, the
Term Loan Obligations, or any Additional Obligations, or any portion thereof.

 

(b)           Revolving Nature of Additional Obligations.  The Term Loan Agent,
for and on behalf of itself and the Term Loan Secured Parties, and the ABL
Agent, for and on behalf of itself and the ABL Secured Parties, and any
Additional Agent, for and on behalf of itself and any Additional Secured Parties
represented thereby, expressly acknowledge and agree that (i) Additional Credit
Facilities may include a revolving commitment, and in the ordinary course of
business any Additional Agent and Additional Secured Parties may apply payments
and make advances thereunder; and (ii) the amount of Additional Obligations that
may be outstanding thereunder at any time or from time to time may be increased
or reduced and subsequently reborrowed, the terms of Additional Obligations
thereunder may be modified, extended or

 

81

--------------------------------------------------------------------------------


 

amended from time to time, and the aggregate amount of Additional Obligations
thereunder may be increased, replaced or refinanced, in each event, without
notice to or consent by the Term Loan Secured Parties (in the case of the Term
Loan Agent), the ABL Secured Parties (in the case of the ABL Agent) or any
Additional Secured Parties (in the case of any other Additional Agent) and
without affecting the provisions hereof; provided, however, that from and after
the date on which any Additional Agent or Additional Secured Party commences the
Exercise of Secured Creditor Remedies, all amounts received by any such
Additional Agent or Additional Secured Party shall be applied as specified in
this Section 4.1.  The Lien Priority shall not be altered or otherwise affected
by any such amendment, modification, supplement, extension, repayment,
reborrowing, increase, replacement, renewal, restatement or refinancing of the
ABL Obligations, the Term Loan Obligations, or any Additional Obligations, or
any portion thereof.

 

(c)           Application of Proceeds of ABL Priority Collateral.  The ABL
Agent, the Term Loan Agent and any Additional Agent hereby agree that all ABL
Priority Collateral, and all Proceeds thereof, received by any of them in
connection with any Exercise of Secured Creditor Remedies shall be applied,
subject to Section 4.1(g) and Section 2.1(f),

 

first, to the payment of costs and expenses of the ABL Agent, the Term Loan
Agent or any Additional Agent, as applicable, in connection with such Exercise
of Secured Creditor Remedies,

 

second, to the payment of (x) the ABL Obligations in accordance with the ABL
Credit Agreement until the Discharge of ABL Obligations shall have occurred and
(y) any Additional ABL Obligations in accordance with the applicable Additional
ABL Credit Facility until the Discharge of Additional ABL Obligations shall have
occurred, which payment shall be made between and among the ABL Obligations and
any Additional ABL Obligations on a pro rata basis (except (i) with respect to
allocation of payments between the ABL Obligations and any Additional ABL
Obligations, as may be separately otherwise agreed in writing by and between the
applicable Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties, and (ii) with respect to allocation of payments among
Additional ABL Agents, as may be separately otherwise agreed in writing by and
between or among any applicable Additional ABL Agents, in each case on behalf of
itself and the Additional ABL Secured Parties represented thereby),

 

third, to the payment of (x) the Term Loan Obligations and in accordance with
the Term Loan Credit Agreement until the Discharge of Term Loan Obligations
shall have occurred and (y) any Additional Term Obligations in accordance with
the applicable Additional Term Credit Facility until the Discharge of Additional
Term Obligations shall have occurred, which payment shall be made between and
among the Term Loan Obligations and any Additional Term Obligations on a
pro rata basis (except (i) with respect to allocation of payments between the
Term Loan Obligations and any Additional Term Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional Term Agent,
on behalf of itself and the Additional Term Secured Parties represented thereby,
and the Term Loan Agent, on behalf of itself and the Term Loan Secured Parties,
and (ii) with respect to allocation of payments among Additional

 

82

--------------------------------------------------------------------------------


 

Term Agents, as may be separately otherwise agreed in writing by and between or
among any applicable Additional Term Agents, in each case on behalf of itself
and the Additional Term Secured Parties represented thereby), and

 

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct.

 

Each ABL Agent, Additional ABL Agent, Term Loan Agent and Additional Term Agent
shall provide the ABL Collateral Representative and the Term Loan Collateral
Representative with such information about the ABL Collateral Obligations or
Term Loan Collateral Obligations represented by it as they may reasonably
request in order to carry out the purposes of this Section 4.1.

 

(d)           Application of Proceeds of Term Loan Priority Collateral.  The ABL
Agent, the Term Loan Agent and any Additional Agent hereby agree that all Term
Loan Priority Collateral, and all Proceeds thereof, received by any of them in
connection with any Exercise of Secured Creditor Remedies shall be applied,

 

first, to the payment of costs and expenses of the ABL Agent, the Term Loan
Agent or any Additional Agent, as applicable, in connection with such Exercise
of Secured Creditor Remedies,

 

second, to the payment of (x) the Term Loan Obligations in accordance with the
Term Loan Credit Agreement until the Discharge of Term Loan Obligations shall
have occurred and (y) any Additional Term Obligations in accordance with the
applicable Additional Term Credit Facility until the Discharge of Additional
Term Obligations shall have occurred, which payment shall be made between and
among the Term Loan Obligations and any Additional Term Obligations on a pro
rata basis (except (i) with respect to allocation of payments between the Term
Loan Obligations and any Additional Term Obligations, as may be separately
otherwise agreed in writing by and between the applicable Additional Term Agent,
on behalf of itself and the Additional Term Secured Parties represented thereby,
and the Term Loan Agent, on behalf of itself and the Term Loan Secured Parties,
and (ii) with respect to allocation of payments among Additional Term Agents, as
may be separately otherwise agreed in writing by and between or among any
applicable Additional Term Agents, in each case on behalf of itself and the
Additional Term Secured Parties represented thereby),

 

third, to the payment of (x) the ABL Obligations in accordance with the ABL
Credit Agreement until the Discharge of ABL Obligations shall have occurred and
(y) any Additional ABL Obligations in accordance with the applicable Additional
ABL Credit Facility until the Discharge of Additional ABL Obligations shall have
occurred, which payment shall be made between and among the ABL Obligations and
any Additional ABL Obligations on a pro rata basis (except (i) with respect to
allocation of payments between the ABL Obligations and any Additional ABL
Obligations, as may be separately otherwise agreed in writing by and between the
applicable Additional ABL Agent, on behalf of itself and the Additional ABL
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties, and (ii) with respect

 

83

--------------------------------------------------------------------------------


 

to allocation of payments among Additional ABL Agents, as may be separately
otherwise agreed in writing by and between or among any applicable Additional
ABL Agents, in each case on behalf of itself and the Additional ABL Secured
Parties represented thereby), and

 

fourth, the balance, if any, to the Credit Parties or to whosoever may be
lawfully entitled to receive the same or as a court of competent jurisdiction
may direct,

 

except, in the case of application of Term Loan Priority Collateral and Proceeds
thereof (i) as between Additional Term Obligations and ABL Obligations, as may
be separately otherwise agreed in writing by and between any applicable
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties, and (ii) as between Additional Term Obligations and Additional
ABL Obligations, as may be separately otherwise agreed in writing by and between
any applicable Additional Term Agent, on behalf of itself and the Additional
Term Secured Parties represented thereby, and any applicable Additional ABL
Agent, on behalf of itself and the Additional ABL Secured Parties represented
thereby, in each case with respect to the Additional Term Obligations owing to
any of such Additional Term Agent and Additional Term Secured Parties. Each ABL
Agent, Additional ABL Agent, Term Loan Agent and Additional Term Agent shall
provide the ABL Collateral Representative and the Term Loan Collateral
Representative with such information about the ABL Collateral Obligations or
Term Loan Collateral Obligations represented by it as they may reasonably
request in order to carry out the purposes of this Section 4.1.

 

(e)           Limited Obligation or Liability.

 

(i)            In exercising remedies, whether as a secured creditor or
otherwise, the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) shall have no obligation or liability to the Term
Loan Agent or any Term Loan Secured Party regarding the adequacy of any Proceeds
or for any action or omission, save and except solely for an action or omission
that breaches the express obligations undertaken by each Party under the terms
of this Agreement.  In exercising remedies, whether as a secured creditor or
otherwise, the ABL Agent (including in its capacity as ABL Collateral
Representative, if applicable) shall have no obligation or liability to any
Additional Agent or any Additional Secured Party, regarding the adequacy of any
Proceeds or for any action or omission, save and except solely for an action or
omission that breaches the express obligations undertaken by each Party under
the terms of this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties).

 

(ii)           In exercising remedies, whether as a secured creditor or
otherwise, the Term Loan Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) shall have no obligation or liability
to the ABL Agent or any ABL Secured Party regarding the adequacy of any Proceeds
or for any action or omission, save and except solely for an action or omission
that breaches the express obligations undertaken by each Party under the terms
of this Agreement.  In exercising remedies, whether as a

 

84

--------------------------------------------------------------------------------


 

secured creditor or otherwise, the Term Loan Agent (including in its capacity as
Term Loan Collateral Representative, if applicable) shall have no obligation or
liability to any Additional Agent or any Additional Secured Party, regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
each Party under the terms of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).

 

(iii)          In exercising remedies, whether as a secured creditor or
otherwise, any Additional Agent (including in its capacity as Term Loan
Collateral Representative or ABL Collateral Representative, if and as
applicable) shall have no obligation or liability to the ABL Agent or any ABL
Secured Party regarding the adequacy of any Proceeds or for any action or
omission, save and except solely for an action or omission that breaches the
express obligations undertaken by each Party under the terms of this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).  In exercising remedies, whether as a secured creditor or otherwise,
any Additional Agent (including in its capacity as Term Loan Collateral
Representative or ABL Collateral Representative, if and as applicable) shall
have no obligation or liability to the Term Loan Agent or any Term Loan Secured
Party regarding the adequacy of any Proceeds or for any action or omission, save
and except solely for an action or omission that breaches the express
obligations undertaken by each Party under the terms of this Agreement (except
as may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the Term Agent, on behalf of itself and the Term Loan Secured
Parties).  In exercising remedies, whether as a secured creditor or otherwise,
any Additional Agent (including in its capacity as Term Loan Collateral
Representative or ABL Collateral Representative, if and as applicable) shall
have no obligation or liability to any other Additional Agent or any Additional
Secured Parties represented by such other Additional Agent regarding the
adequacy of any Proceeds or for any action or omission, save and except solely
for an action or omission that breaches the express obligations undertaken by
each Party under the terms of this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agents, in each case
on behalf of itself and the Additional Secured Parties represented thereby).

 

(f)            Turnover of Cash Collateral After Discharge.  Upon the Discharge
of ABL Collateral Obligations, the ABL Collateral Representative shall deliver
to the Term Loan Collateral Representative or shall execute such documents as
the Company or the Term Loan Collateral Representative (if other than a
Designated Agent) may reasonably request to enable the Term Loan Collateral
Representative to have control over any Control Collateral or Cash Collateral
still in the ABL Collateral Representative’s possession, custody, or control in
the same form as received with any necessary endorsements, or as a court of
competent jurisdiction may otherwise direct.  Upon the Discharge of Term Loan
Collateral Obligations, the Term Loan Collateral Representative shall deliver to
the ABL Collateral Representative or shall execute

 

85

--------------------------------------------------------------------------------


 

such documents as the ABL Collateral Representative may reasonably request to
enable the ABL Collateral Representative to have control over any Control
Collateral or Cash Collateral still in the Term Loan Collateral Representative’s
possession, custody or control in the same form as received with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct.  As
between (i) the Term Loan Collateral Representative and (ii) the Term Loan Agent
and any Additional Term Agent (other than the Term Loan Collateral
Representative), any such Control Collateral or Cash Collateral held by the Term
Loan Collateral Representative shall be held by it subject to the terms and
conditions of Section 2.2.

 

(g)           Intervening Creditor.  Notwithstanding anything in Sections
4.1(c) or (d) to the contrary, (i) with respect to any Collateral for which a
third party (other than a Term Loan Collateral Secured Party) has a Lien or
security interest that is junior in priority to the Lien or security interest of
any Series of Term Loan Collateral Obligations but senior (as determined by
appropriate legal proceedings in the case of any dispute) to the Lien or
security interest of any other Series of Term Loan Collateral Obligations (such
third party an “Intervening Term Creditor”), the value of any Collateral or
Proceeds which are allocated to such Intervening Creditor shall be deducted on a
ratable basis solely from the Collateral or Proceeds thereof to be distributed
in respect of the Series of Term Loan Collateral Obligations with respect to
which such Impairment exists and (ii) with respect to any Collateral for which a
third party (other than an ABL Collateral Secured Party) has a Lien or security
interest that is junior in priority to the Lien or security interest of any
Series of ABL Collateral Obligations but senior (as determined by appropriate
legal proceedings in the case of any dispute) to the Lien or security interest
of any other Series of ABL Collateral Obligations (such third party an
“Intervening ABL Secured Party”), the value of any Collateral or Proceeds which
are allocated to such Intervening ABL Secured Party shall be deducted on a
ratable basis solely from the Collateral or Proceeds thereof to be distributed
in respect of the Series of ABL Collateral Obligations with respect to which
such Impairment exists.  In the event that any ABL Collateral Secured Party
turns over any proceeds of Term Loan Priority Collateral to any Term Loan
Collateral Secured Party as required by Section 4.1, such ABL Collateral Secured
Party shall be subrogated to the rights of such Term Loan Collateral Secured
Parties; provided however, that any such subrogation shall be subject to
Section 7.1 hereof.  In the event that any Term Loan Collateral Secured Party
turns over any proceeds of ABL Priority Collateral to any ABL Collateral Secured
Party as required by Section 4.1, such Term Loan Collateral Secured Party shall
be subrogated to the rights of such ABL Collateral Secured Parties; provided
however, that any such subrogation shall be subject to Section 7.1 hereof.

 

Section 4.2  Specific Performance.  Each of the ABL Agent, the Term Loan Agent
and any Additional Agent is hereby authorized to demand specific performance of
this Agreement, whether or not any Borrower or any Guarantor shall have complied
with any of the provisions of any of the Credit Documents, at any time when any
other Party shall have failed to comply with any of the provisions of this
Agreement applicable to it.  Each of the ABL Agent (including in its capacity as
ABL Collateral Representative, if applicable), for and on behalf of itself and
the ABL Secured Parties, the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), for and on behalf of itself and
the Term Loan Secured Parties, and any Additional Agent (including in its
capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable), for and on behalf of itself and any
Additional Secured Parties represented thereby, hereby irrevocably waives any
defense

 

86

--------------------------------------------------------------------------------


 

based on the adequacy of a remedy at law that might be asserted as a bar to such
remedy of specific performance.

 

Section 4.3  Sale of Collateral Comprising Both ABL Priority Collateral and Term
Loan Priority Collateral.  In the event that prior to the Discharge of ABL
Obligations, or Discharge of Additional ABL Obligations, proceeds of the
Collateral are received in connection with a Disposition, loss, condemnation or
other disposition (whether voluntary or involuntary) of Collateral that involves
both ABL Priority Collateral and Term Loan Priority Collateral, for the purposes
of this Agreement with respect to such Disposition, loss, condemnation or other
disposition, the ABL Collateral Representative and the Term Loan Collateral
Representative shall use commercially reasonable efforts in good faith to
allocate the Proceeds received in connection with such Disposition, loss,
condemnation or other disposition of such Collateral to the ABL Priority
Collateral and the Term Loan Priority Collateral.  If the ABL Collateral
Representative and the Term Loan Collateral Representative are unable to agree
on such allocation within five (5) Business Days (or such other period of time
as the ABL Collateral Representative and the Term Loan Collateral Representative
agree) of the consummation of such Disposition, loss, condemnation or other
disposition, (i) the ABL Priority Collateral comprised in such Collateral
consisting of Accounts (as described in sub-clause (i) of the definition of “ABL
Priority Collateral” but excluding any Accounts to the extent excluded pursuant
to the proviso of such definition as provided for therein) shall be deemed to
have a valuation equal to the net book value of each such Account (the “Accounts
Amount”) and (ii) the ABL Priority Collateral comprised in such Collateral
consisting of Inventory shall be deemed to have a value equal to the net book
value of such Inventory (the “Inventory Amount”, and together with the Accounts
Amount, the “ABL Amount”),  in each case determined at the time of such
Disposition, loss, condemnation or disposition, and such Proceeds shall
constitute (1) first, in an amount equal to the ABL Amount, ABL Priority
Collateral and (2) second, to the extent of any balance remaining in excess of
the ABL Amount, Term Loan Priority Collateral, provided that to the extent that
the ABL Priority Collateral subject to such Disposition, loss, condemnation or
other disposition includes assets other than Accounts and Inventory, at the
option of the ABL Collateral Representative, the appraised value of such other
assets may be used for the purposes of the allocation of such Proceeds to the
ABL Priority Collateral based on the then most current satisfactory appraisal
received by the ABL Collateral Representative with respect thereto. In the event
that proceeds of the Collateral are received in connection with a Disposition of
all or substantially all of the Capital Stock issued by any Grantor, and the
Liens of the ABL Agent, on behalf of the ABL Secured Parties and the Liens of
each Additional ABL Agent, on behalf of the Additional ABL Secured Parties on
any ABL Priority Collateral in which such Grantor has an interest are released,
then such ABL Priority Collateral shall also be deemed to be Disposed of in
connection with such Disposition for the purposes of the preceding sentence. It
is understood and agreed that any Intellectual Property shall not be subject to
this Section 4.3 and shall constitute Term Loan Priority Collateral.

 

ARTICLE 5

 

Intercreditor Acknowledgements and Waivers

 

Section 5.1  Notice of Acceptance and Other Waivers.  (a) All ABL Obligations at
any time made or incurred by any Borrower or any Guarantor shall be deemed to
have been

 

87

--------------------------------------------------------------------------------


 

made or incurred in reliance upon this Agreement, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties, and any Additional Agent, on
behalf of itself and any Additional Secured Parties represented thereby, hereby
waives notice of acceptance of, or proof of reliance by the ABL Agent or any ABL
Secured Party on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
ABL Obligations.  All Term Loan Obligations at any time made or incurred by any
Borrower or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and the ABL Agent, on behalf of itself and the ABL
Secured Parties, and any Additional Agent, on behalf of itself and any
Additional Secured Parties represented thereby, hereby waives notice of
acceptance, or proof of reliance, by the Term Loan Agent or any Term Loan
Secured Party of this Agreement, and notice of the existence, increase, renewal,
extension, accrual, creation, or non-payment of all or any part of the Term Loan
Obligations.  All Additional Obligations at any time made or incurred by any
Borrower or any Guarantor shall be deemed to have been made or incurred in
reliance upon this Agreement, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties, the ABL Agent, on behalf of itself and any ABL
Secured Parties, and any other Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, hereby waives notice of
acceptance, or proof of reliance by any Additional Agent or any Additional
Secured Parties of this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or non-payment of all or any part of the
Additional Obligations.

 

(b)           None of the ABL Agent, any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
to the Term Loan Agent or any Term Loan Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement.  If the ABL Agent or any ABL Secured Party honors
(or fails to honor) a request by any Borrower for an extension of credit
pursuant to any ABL Credit Agreement or any of the other ABL Documents, whether
the ABL Agent or any ABL Secured Party has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any Term Loan Credit Agreement or any other Term Loan Document (but not a
default under this Agreement) or an act, condition, or event that, with the
giving of notice or the passage of time, or both, would constitute such a
default, or if the ABL Agent or any ABL Secured Party otherwise should exercise
any of its contractual rights or remedies under any ABL Documents (subject to
the express terms and conditions hereof), neither the ABL Agent nor any ABL
Secured Party shall have any liability whatsoever to the Term Loan Agent or any
Term Loan Secured Party as a result of such action, omission, or exercise (so
long as any such exercise does not breach the express terms and provisions of
this Agreement).  The ABL Agent and the ABL Secured Parties shall be entitled to
manage and supervise their loans and extensions of credit under any ABL Credit
Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that the Term Loan Agent or any
Term Loan Secured Party has in the Collateral, except as otherwise expressly set
forth in this Agreement.  The Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties, agrees that neither the ABL Agent nor any ABL Secured
Party shall incur any liability as a result of a sale, lease, license,
application, or other disposition of all or any portion of the Collateral or
Proceeds thereof,

 

88

--------------------------------------------------------------------------------


 

pursuant to the ABL Documents, so long as such disposition is conducted in
accordance with mandatory provisions of applicable law and does not breach the
provisions of this Agreement.

 

(c)           None of the ABL Agent, any ABL Secured Party, or any of their
respective Affiliates, directors, officers, employees, or agents shall be liable
to any Additional Agent or any Additional Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties).  If the ABL Agent or any ABL Secured Party
honors (or fails to honor) a request by any Borrower for an extension of credit
pursuant to any ABL Credit Agreement or any of the other ABL Documents, whether
the ABL Agent or any ABL Secured Party has knowledge that the honoring of (or
failure to honor) any such request would constitute a default under the terms of
any Additional Credit Facility or any other Additional Document (but not a
default under this Agreement) or an act, condition, or event that, with the
giving of notice or the passage of time, or both, would constitute such a
default, or if the ABL Agent or any ABL Secured Party otherwise should exercise
any of its contractual rights or remedies under any ABL Documents (subject to
the express terms and conditions hereof), neither the ABL Agent nor any ABL
Secured Party shall have any liability whatsoever to any Additional Agent or any
Additional Secured Party as a result of such action, omission, or exercise (so
long as any such exercise does not breach the express terms and provisions of
this Agreement) (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).  The ABL Agent and the ABL Secured Parties shall be entitled
to manage and supervise their loans and extensions of credit under any ABL
Credit Agreement and any of the other ABL Documents as they may, in their sole
discretion, deem appropriate, and may manage their loans and extensions of
credit without regard to any rights or interests that any Additional Agent or
any Additional Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties).  Any Additional Agent, on behalf of
itself and any Additional Secured Parties represented thereby, agrees that
neither the ABL Agent nor any ABL Secured Party shall incur any liability as a
result of a sale, lease, license, application, or other disposition of all or
any portion of the Collateral or Proceeds thereof, pursuant to the ABL
Documents, so long as such disposition is conducted in accordance with mandatory
provisions of applicable law and does not breach the provisions of this
Agreement (except as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties).

 

(d)           None of the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), the Term Loan Secured Parties or
any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to the ABL Agent or any ABL Secured Party for failure to demand,
collect, or realize upon any of the Collateral or

 

89

--------------------------------------------------------------------------------


 

any Proceeds, or for any delay in doing so, or shall be under any obligation to
sell or otherwise dispose of any Collateral or Proceeds thereof or to take any
other action whatsoever with regard to the Collateral or any part or Proceeds
thereof, except as specifically provided in this Agreement.  If the Term Loan
Agent or any Term Loan Secured Party honors (or fails to honor) a request by any
Borrower for an extension of credit pursuant to any Term Loan Credit Agreement
or any of the other Term Loan Documents, whether the Term Loan Agent or any Term
Loan Secured Party has knowledge that the honoring of (or failure to honor) any
such request would constitute a default under the terms of any ABL Credit
Agreement or any other ABL Document (but not a default under this Agreement) or
an act, condition, or event that, with the giving of notice or the passage of
time, or both, would constitute such a default, or if the Term Loan Agent or any
Term Loan Secured Party otherwise should exercise any of its contractual rights
or remedies under the Term Loan Documents (subject to the express terms and
conditions hereof), neither the Term Loan Agent nor any Term Loan Secured Party
shall have any liability whatsoever to the ABL Agent or any ABL Secured Party as
a result of such action, omission, or exercise (so long as any such exercise
does not breach the express terms and provisions of this Agreement).  The Term
Loan Agent and the Term Loan Secured Parties shall be entitled to manage and
supervise their loans and extensions of credit under the Term Loan Documents as
they may, in their sole discretion, deem appropriate, and may manage their loans
and extensions of credit without regard to any rights or interests that the ABL
Agent or any ABL Secured Party has in the Collateral, except as otherwise
expressly set forth in this Agreement.  The ABL Agent, on behalf of itself and
the ABL Secured Parties, agrees that none of the Term Loan Agent (including in
its capacity as Term Loan Collateral Representative, if applicable) or the Term
Loan Secured Parties shall incur any liability as a result of a sale, lease,
license, application, or other disposition of the Collateral or any part or
Proceeds thereof, pursuant to the Term Loan Documents, so long as such
disposition is conducted in accordance with mandatory provisions of applicable
law and does not breach the provisions of this Agreement.

 

(e)           None of the Term Loan Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), the Term Loan Secured Parties or
any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to any Additional Agent or any Additional Secured Party for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).  If the Term Loan
Agent or any Term Loan Secured Party honors (or fails to honor) a request by any
Borrower for an extension of credit pursuant to any Term Loan Credit Agreement
or any of the other Term Loan Documents, whether the Term Loan Agent or any Term
Loan Secured Party has knowledge that the honoring of (or failure to honor) any
such request would constitute a default under the terms of any Additional Credit
Facility or any other Additional Document (but not a default under this
Agreement) or an act, condition, or event that, with the giving of notice or the
passage of time, or both, would constitute such a default, or if the Term Loan
Agent or any Term Loan Secured Party otherwise should exercise any of its
contractual rights or remedies under the Term Loan Documents (subject to the
express terms and conditions hereof), neither the Term Loan Agent nor any Term
Loan Secured Party shall have any liability whatsoever to any

 

90

--------------------------------------------------------------------------------


 

Additional Agent or any Additional Secured Party as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement) (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).  The Term Loan Agent and
the Term Loan Secured Parties shall be entitled to manage and supervise their
loans and extensions of credit under the Term Loan Documents as they may, in
their sole discretion, deem appropriate, and may manage their loans and
extensions of credit without regard to any rights or interests that any
Additional Agent or any Additional Secured Party has in the Collateral, except
as otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).  Any Additional
Agent, on behalf of itself and any Additional Secured Parties represented
thereby, agrees that none of the Term Loan Agent (including in its capacity as
Term Loan Collateral Representative, if applicable) or the Term Loan Secured
Parties shall incur any liability as a result of a sale, lease, license,
application, or other disposition of the Collateral or any part or Proceeds
thereof, pursuant to the Term Loan Documents, so long as such disposition is
conducted in accordance with mandatory provisions of applicable law and does not
breach the provisions of this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).

 

(f)            None of any Additional Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to the ABL Agent or any ABL Secured Party for failure to demand,
collect, or realize upon any of the Collateral or any Proceeds, or for any delay
in doing so, or shall be under any obligation to sell or otherwise dispose of
any Collateral or Proceeds thereof or to take any other action whatsoever with
regard to the Collateral or any part or Proceeds thereof, except as specifically
provided in this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the ABL Agent, on behalf of
itself and the ABL Secured Parties).  If any Additional Agent or any Additional
Secured Party honors (or fails to honor) a request by any Borrower for an
extension of credit pursuant to any Additional Credit Facility or any of the
other Additional Documents, whether such Additional Agent or any Additional
Secured Party has knowledge that the honoring of (or failure to honor) any such
request would constitute a default under the terms of any ABL Credit Agreement
or any other ABL Document (but not a default under this Agreement) or an act,
condition, or event that, with the giving of notice or the passage of time, or
both, would constitute such a default, or if any Additional Agent or any
Additional Secured Party otherwise should exercise any of its contractual rights
or remedies under the Additional Documents (subject to the express terms and
conditions hereof), neither such Additional Agent nor any Additional Secured
Party shall have any liability whatsoever to the ABL Agent or any ABL Secured
Party as a result of such action, omission, or exercise (so long as any such
exercise does not breach the express terms and provisions of this Agreement)
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself

 

91

--------------------------------------------------------------------------------


 

and the ABL Secured Parties).  Any Additional Agent and any Additional Secured
Parties shall be entitled to manage and supervise their loans and extensions of
credit under the Additional Documents as they may, in their sole discretion,
deem appropriate, and may manage their loans and extensions of credit without
regard to any rights or interests that the ABL Agent or any ABL Secured Party
has in the Collateral, except as otherwise expressly set forth in this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, and the ABL Agent, on behalf of itself and the ABL Secured
Parties).  The ABL Agent, on behalf of itself and the ABL Secured Parties agrees
that none of any Additional Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or any Additional Secured Parties
shall incur any liability as a result of a sale, lease, license, application, or
other disposition of the Collateral or any part or Proceeds thereof, pursuant to
the Additional Documents, so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Agent, on behalf of itself and the Additional
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties).

 

(g)           None of any Additional Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to the Term Loan Agent or any Term Loan Secured Party for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).  If any
Additional Agent or any Additional Secured Party honors (or fails to honor) a
request by any Borrower for an extension of credit pursuant to any Additional
Credit Facility or any of the other Additional Documents, whether such
Additional Agent or any Additional Secured Party has knowledge that the honoring
of (or failure to honor) any such request would constitute a default under the
terms of the Term Loan Credit Agreement or any other Term Loan Document (but not
a default under this Agreement) or an act, condition, or event that, with the
giving of notice or the passage of time, or both, would constitute such a
default, or if any Additional Agent or any Additional Secured Party otherwise
should exercise any of its contractual rights or remedies under the Additional
Documents (subject to the express terms and conditions hereof), neither such
Additional Agent nor any Additional Secured Party shall have any liability
whatsoever to the Term Loan Agent or any Term Loan Secured Party as a result of
such action, omission, or exercise (so long as any such exercise does not breach
the express terms and provisions of this Agreement) (except as may be separately
otherwise agreed in writing by and between such Additional Agent, on behalf of
itself and the Additional Secured Parties represented thereby, and the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties).  Any Additional
Agent and any Additional Secured Parties shall be entitled to manage and
supervise their loans and extensions of credit under the Additional Documents as
they may, in their sole discretion, deem appropriate, and may manage their loans
and extensions of credit without regard to any rights or interests that the Term
Loan Agent or any Term Loan Secured Party has in the Collateral, except as
otherwise expressly set forth in this Agreement (except as may be

 

92

--------------------------------------------------------------------------------


 

separately otherwise agreed in writing by and between such Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby, and the
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties).  The
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, agrees
that none of any Additional Agent (including in its capacity as Term Loan
Collateral Representative, if applicable) or any Additional Secured Parties
shall incur any liability as a result of a sale, lease, license, application, or
other disposition of the Collateral or any part or Proceeds thereof, pursuant to
the Additional Documents, so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Agent, on behalf of itself and the Additional
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties).

 

(h)           None of any Additional Agent (including in its capacity as Term
Loan Collateral Representative, if applicable), any Additional Secured Parties
or any of their respective Affiliates, directors, officers, employees, or agents
shall be liable to any other Additional Agent or any Additional Secured Party
represented thereby for failure to demand, collect, or realize upon any of the
Collateral or any Proceeds, or for any delay in doing so, or shall be under any
obligation to sell or otherwise dispose of any Collateral or Proceeds thereof or
to take any other action whatsoever with regard to the Collateral or any part or
Proceeds thereof, except as specifically provided in this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agents, in each case on behalf of itself and the Additional Secured Parties
represented thereby).  If any Additional Agent or any Additional Secured Party
honors (or fails to honor) a request by any Borrower for an extension of credit
pursuant to any Additional Credit Facility or any of the other Additional
Documents, whether such Additional Agent or any Additional Secured Party has
knowledge that the honoring of (or failure to honor) any such request would
constitute a default under the terms of any Additional Credit Facility or any
other Additional Document to which any other Additional Agent or any Additional
Secured Party represented by such other Additional Agent is party or beneficiary
(but not a default under this Agreement) or an act, condition, or event that,
with the giving of notice or the passage of time, or both, would constitute such
a default, or if any Additional Agent or any Additional Secured Party otherwise
should exercise any of its contractual rights or remedies under the Additional
Documents (subject to the express terms and conditions hereof), neither such
Additional Agent nor any Additional Secured Party shall have any liability
whatsoever to any other Additional Agent or any Additional Secured Party
represented by such other Additional Agent, as a result of such action,
omission, or exercise (so long as any such exercise does not breach the express
terms and provisions of this Agreement) (except as may be separately otherwise
agreed in writing by and between such Additional Agents, in each case on behalf
of itself and the Additional Secured Parties represented thereby).  Any
Additional Agent and any Additional Secured Parties shall be entitled to manage
and supervise their loans and extensions of credit under the Additional
Documents as they may, in their sole discretion, deem appropriate, and may
manage their loans and extensions of credit without regard to any rights or
interests that any other Additional Agent or any Additional Secured Party
represented by such other Additional Agent, has in the Collateral, except as
otherwise expressly set forth in this Agreement (except as may be separately
otherwise agreed in writing by and between such Additional Agents, in each case
on behalf of itself and the Additional Secured Parties represented thereby). 
Any Additional Agent, on behalf of itself and the Additional Secured

 

93

--------------------------------------------------------------------------------


 

Parties represented thereby, agrees that none of any other Additional Agent
(including in its capacity as Term Loan Collateral Representative, if
applicable) or any Additional Secured Party represented thereby shall incur any
liability as a result of a sale, lease, license, application, or other
disposition of the Collateral or any part or Proceeds thereof, pursuant to the
Additional Documents, so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement (except as may be separately otherwise agreed in writing by
and between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby).

 

Section 5.2  Modifications to ABL Documents and Term Loan Documents.  (a) The
Term Loan Agent, on behalf of itself and the Term Loan Secured Parties, hereby
agrees that, without affecting the obligations of the Term Loan Agent and the
Term Loan Secured Parties hereunder, the ABL Agent and the ABL Secured Parties
may, at any time and from time to time, in their sole discretion without the
consent of or notice to the Term Loan Agent or any Term Loan Secured Party
(except to the extent such notice or consent is required pursuant to the express
provisions of this Agreement), and without incurring any liability to the Term
Loan Agent or any Term Loan Secured Party or impairing or releasing the
subordination provided for herein, amend, restate, supplement, replace,
refinance, extend, consolidate, restructure, or otherwise modify any of the ABL
Documents in any manner whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the ABL Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the ABL Obligations or any of the
ABL Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the ABL Obligations, and in connection
therewith to enter into any additional ABL Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the ABL Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the ABL Obligations; and

 

(vii)         otherwise manage and supervise the ABL Obligations as the ABL
Agent shall deem appropriate.

 

(b)           Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, the ABL Agent and the ABL Secured Parties may, at any time and from
time to time, in their sole discretion without the

 

94

--------------------------------------------------------------------------------


 

consent of or notice to such Additional Agent or any such Additional Secured
Party (except to the extent such notice or consent is required pursuant to the
express provisions of this Agreement), and without incurring any liability to
such Additional Agent or any such Additional Secured Party or impairing or
releasing the subordination provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the ABL Documents in any manner whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the ABL Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the ABL Obligations or any of the
ABL Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the ABL Obligations, and in connection
therewith to enter into any additional ABL Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the ABL Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the ABL Obligations; and

 

(vii)         otherwise manage and supervise the ABL Obligations as the ABL
Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties.

 

(c)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
hereby agrees that, without affecting the obligations of the ABL Agent and the
ABL Secured Parties hereunder, the Term Loan Agent and the Term Loan Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Term Loan Documents in any manner
whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Term Loan Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with

 

95

--------------------------------------------------------------------------------


 

respect to, all or any part of the Term Loan Obligations or any of the Term Loan
Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Term Loan Obligations, and in
connection therewith to enter into any additional Term Loan Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Term Loan Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Term Loan Obligations; and

 

(vii)         otherwise manage and supervise the Term Loan Obligations as the
Term Loan Agent shall deem appropriate.

 

(d)           Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, the Term Loan Agent and the Term Loan Secured Parties may, at any
time and from time to time, in their sole discretion without the consent of or
notice to such Additional Agent or any such Additional Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to such Additional Agent
or any such Additional Secured Party or impairing or releasing the subordination
provided for herein, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Term Loan Documents in
any manner whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Term Loan Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Term Loan Obligations or any of
the Term Loan Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Term Loan Obligations, and in
connection therewith to enter into any additional Term Loan Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Term Loan Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

96

--------------------------------------------------------------------------------


 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Term Loan Obligations; and

 

(vii)         otherwise manage and supervise the Term Loan Obligations as the
Term Loan Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties.

 

(e)           The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, hereby agrees that, without affecting the obligations of the Term Loan
Agent and the Term Loan Secured Parties hereunder, any Additional Agent and any
Additional Secured Parties may, at any time and from time to time, in their sole
discretion without the consent of or notice to the Term Loan Agent or any Term
Loan Secured Party or (except to the extent such notice or consent is required
pursuant to the express provisions of this Agreement), and without incurring any
liability to the Term Loan Agent or any Term Loan Secured Party or impairing or
releasing the subordination provided for herein, amend, restate, supplement,
replace, refinance, extend, consolidate, restructure, or otherwise modify any of
the Additional Documents in any manner whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Additional Obligations, and in
connection therewith to enter into any additional Additional Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Additional Obligations; and

 

(vii)         otherwise manage and supervise the Additional Obligations as such
Additional Agent shall deem appropriate;

 

97

--------------------------------------------------------------------------------


 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the Term Loan Agent, on behalf of itself and
the Term Loan Secured Parties.

 

(f)            The ABL Agent, on behalf of itself and the ABL Secured Parties,
hereby agrees that, without affecting the obligations of the ABL Agent and the
ABL Secured Parties hereunder, any Additional Agent and any Additional Secured
Parties may, at any time and from time to time, in their sole discretion without
the consent of or notice to the ABL Agent or any ABL Secured Party (except to
the extent such notice or consent is required pursuant to the express provisions
of this Agreement), and without incurring any liability to the ABL Agent or any
ABL Secured Party or impairing or releasing the subordination provided for
herein, amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Additional Documents in any manner
whatsoever, including, to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Additional Obligations, and in
connection therewith to enter into any additional Additional Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Additional Obligations; and

 

(vii)         otherwise manage and supervise the Additional Obligations as such
Additional Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agent, on behalf of itself and the Additional Secured
Parties represented thereby, and the ABL Agent, on behalf of itself and the ABL
Secured Parties.

 

(g)           Any Additional Agent, on behalf of itself and any Additional
Secured Parties represented thereby, hereby agrees that, without affecting the
obligations of such Additional Agent and such Additional Secured Parties
hereunder, any other Additional Agent and any Additional Secured Parties
represented by such other Additional Agent may, at any time and from time to
time, in their sole discretion without the consent of or notice to such
Additional

 

98

--------------------------------------------------------------------------------


 

Agent or any such Additional Secured Party (except to the extent such notice or
consent is required pursuant to the express provisions of this Agreement), and
without incurring any liability to such Additional Agent or any such Additional
Secured Party or impairing or releasing the subordination provided for herein,
amend, restate, supplement, replace, refinance, extend, consolidate,
restructure, or otherwise modify any of the Additional Documents to which such
other Additional Agent or any Additional Secured Party represented by such other
Additional Agent is party or beneficiary in any manner whatsoever, including,
to:

 

(i)            change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Additional Obligations or otherwise amend,
restate, supplement, or otherwise modify in any manner, or grant any waiver or
release with respect to, all or any part of the Additional Obligations or any of
the Additional Documents;

 

(ii)           subject to Section 2.5 hereof, retain or obtain a Lien on any
Property of any Person to secure any of the Additional Obligations, and in
connection therewith to enter into any additional Additional Documents;

 

(iii)          amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guarantee or other obligations of any
Person obligated in any manner under or in respect of the Additional
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any
Borrower, any Guarantor, or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Additional Obligations; and

 

(vii)         otherwise manage and supervise the Additional Obligations as such
other Additional Agent shall deem appropriate;

 

except, in each case, as may be separately otherwise agreed in writing by and
between such Additional Agents, in each case on behalf of itself and the
Additional Secured Parties represented thereby.

 

(h)           The ABL Obligations, the Term Loan Obligations and any Additional
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any ABL Document, any Term Loan Document or any Additional Document) of the ABL
Agent, the ABL Secured Parties, the Term Loan Agent or the Term Loan Secured
Parties, any Additional Agent or any Additional Secured Parties, as the case may
be, all without affecting the Lien Priorities provided for herein or the other
provisions hereof; provided, however, that, if the indebtedness refunding,
replacing or refinancing any such ABL Obligations, Term Loan Obligations or
Additional Obligations is to constitute ABL Obligations, Term Loan Obligations
or Additional Obligations governed by this Agreement, the holders of such
indebtedness (or an authorized agent or trustee on their behalf) bind themselves

 

99

--------------------------------------------------------------------------------


 

in writing to the terms of this Agreement pursuant to a joinder agreement
substantially in the form of Exhibit C attached hereto or otherwise in form and
substance reasonably satisfactory to the ABL Agent, the Term Loan Agent or any
Additional Agent (other than any Designated Agent), as the case may be (or, if
there is no continuing Agent other than any Designated Agent, as designated by
the Company), and any such refunding, replacement or refinancing transaction
shall be in accordance with any applicable provisions of the ABL Documents, the
Term Loan Documents and any Additional Documents.  For the avoidance of doubt,
any ABL Obligations, Term Loan Obligations or Additional Obligations may be
refinanced, in whole or in part, in each case without notice to, or the consent
(except to the extent a consent is required to permit the refinancing
transaction under the ABL Documents, Term Loan Documents or Additional
Documents) of, any of the ABL Agent or any other ABL Secured Party, the Term
Loan Agent or any other Term Loan Secured Party or any Additional Agent or any
other Additional Secured Party, through the incurrence of Additional
Indebtedness, subject to Section 7.11.

 

Section 5.3  Reinstatement and Continuation of Agreement.  (a) If the ABL Agent
or any ABL Secured Party is required in any Insolvency Proceeding or otherwise
to turn over or otherwise pay to the estate of any Borrower, any Guarantor, or
any other Person any payment made in satisfaction of all or any portion of the
ABL Obligations (an “ABL Recovery”), then the ABL Obligations shall be
reinstated to the extent of such ABL Recovery.  If this Agreement shall have
been terminated prior to such ABL Recovery, this Agreement shall be reinstated
in full force and effect in the event of such ABL Recovery, and such prior
termination shall not diminish, release, discharge, impair, or otherwise affect
the obligations of the Parties from such date of reinstatement.  All rights,
interests, agreements, and obligations of the ABL Agent, the Term Loan Agent,
any Additional Agent, the ABL Secured Parties, the Term Loan Secured Parties and
any Additional Secured Parties under this Agreement shall remain in full force
and effect and shall continue irrespective of the commencement of, or any
discharge, confirmation, conversion, or dismissal of, any Insolvency Proceeding
by or against any Borrower or any Guarantor or any other circumstance which
otherwise might constitute a defense available to, or a discharge of any
Borrower or any Guarantor in respect of the ABL Obligations, the Term Loan
Obligations or any Additional Obligations.  No priority or right of the ABL
Agent or any ABL Secured Party shall at any time be prejudiced or impaired in
any way by any act or failure to act on the part of any Borrower or any
Guarantor or by the noncompliance by any Person with the terms, provisions, or
covenants of any of the ABL Documents, regardless of any knowledge thereof which
the ABL Agent or any ABL Secured Party may have.

 

(b)           If the Term Loan Agent or any Term Loan Secured Party is required
in any Insolvency Proceeding or otherwise to turn over or otherwise pay to the
estate of any Borrower, any Guarantor, or any other Person any payment made in
satisfaction of all or any portion of the Term Loan Obligations (a “Term Loan
Recovery”), then the Term Loan Obligations shall be reinstated to the extent of
such Term Loan Recovery.  If this Agreement shall have been terminated prior to
such Term Loan Recovery, this Agreement shall be reinstated in full force and
effect in the event of such Term Loan Recovery, and such prior termination shall
not diminish, release, discharge, impair, or otherwise affect the obligations of
the Parties from such date of reinstatement.  All rights, interests, agreements,
and obligations of the ABL Agent, the Term Loan Agent, any Additional Agent, the
ABL Secured Parties, the Term Loan Secured Parties and any Additional Secured
Parties under this Agreement shall remain in full force and effect and shall
continue irrespective of the commencement of, or any discharge,

 

100

--------------------------------------------------------------------------------


 

confirmation, conversion, or dismissal of, any Insolvency Proceeding by or
against any Borrower or any Guarantor or any other circumstance which otherwise
might constitute a defense available to, or a discharge of any Borrower or any
Guarantor in respect of the ABL Obligations, the Term Loan Obligations or any
Additional Obligations.  No priority or right of the Term Loan Agent or any Term
Loan Secured Party shall at any time be prejudiced or impaired in any way by any
act or failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Term Loan Documents, regardless of any knowledge thereof which the Term Loan
Agent or any Term Loan Secured Party may have.

 

(c)           If any Additional ABL Agent or any Additional ABL Secured Party is
required in any Insolvency Proceeding or otherwise to turn over or otherwise pay
to the estate of any Borrower, any Guarantor, or any other Person any payment
made in satisfaction of all or any portion of the Additional ABL Obligations (an
“Additional ABL Recovery”), then the Additional ABL Obligations shall be
reinstated to the extent of such Additional ABL Recovery.  If this Agreement
shall have been terminated prior to such Additional ABL Recovery, this Agreement
shall be reinstated in full force and effect in the event of such Additional ABL
Recovery, and such prior termination shall not diminish, release, discharge,
impair, or otherwise affect the obligations of the Parties from such date of
reinstatement.  All rights, interests, agreements, and obligations of any
Additional ABL Agent, the ABL Agent, the Term Loan Agent, any Additional Term
Agent, the Additional ABL Secured Parties, the ABL Secured Parties, the Term
Loan Secured Parties and any Additional Term Secured Parties under this
Agreement shall remain in full force and effect and shall continue irrespective
of the commencement of, or any discharge, confirmation, conversion, or dismissal
of, any Insolvency Proceeding by or against any Borrower or any Guarantor or any
other circumstance which otherwise might constitute a defense available to, or a
discharge of any Borrower or any Guarantor in respect of any Additional ABL
Obligations, the ABL Obligations, the Term Loan Obligations or any Additional
Term Obligations.  No priority or right of any Additional ABL Agent or any
Additional ABL Secured Party shall at any time be prejudiced or impaired in any
way by any act or failure to act on the part of any Borrower or any Guarantor or
by the noncompliance by any Person with the terms, provisions, or covenants of
any of the Additional ABL Documents, regardless of any knowledge thereof which
any Additional ABL Agent or any Additional ABL Secured Party may have.

 

(d)           If any Additional Term Agent or any Additional Term Secured Party
is required in any Insolvency Proceeding or otherwise to turn over or otherwise
pay to the estate of any Borrower, any Guarantor, or any other Person any
payment made in satisfaction of all or any portion of the Additional Term
Obligations (an “Additional Term Recovery”), then the Additional Term
Obligations shall be reinstated to the extent of such Additional Term Recovery. 
If this Agreement shall have been terminated prior to such Additional Term
Recovery, this Agreement shall be reinstated in full force and effect in the
event of such Additional Term Recovery, and such prior termination shall not
diminish, release, discharge, impair, or otherwise affect the obligations of the
Parties from such date of reinstatement.  All rights, interests, agreements, and
obligations of any Additional Term Agent, the ABL Agent, the Term Loan Agent,
any Additional ABL Agent, any Additional Term Secured Parties, the ABL Secured
Parties, the Term Loan Secured Parties and any Additional ABL Secured Parties
under this Agreement shall remain in full force and effect and shall continue
irrespective of the commencement of, or any discharge, confirmation, conversion,
or dismissal of, any Insolvency

 

101

--------------------------------------------------------------------------------


 

Proceeding by or against any Borrower or any Guarantor or any other circumstance
which otherwise might constitute a defense available to, or a discharge of any
Borrower or any Guarantor in respect of any Additional Term Obligations, the ABL
Obligations, the Term Loan Obligations or any Additional ABL Obligations.  No
priority or right of any Additional Term Agent or any Additional Term Secured
Party shall at any time be prejudiced or impaired in any way by any act or
failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Additional Term Documents, regardless of any knowledge thereof which any
Additional Term Agent or any Additional Term Secured Party may have.

 

ARTICLE 6

 

Insolvency Proceedings

 

Section 6.1  DIP Financing.  (a) If any Borrower or any Guarantor shall be
subject to any Insolvency Proceeding in the United States at any time prior to
the Discharge of ABL Collateral Obligations, and the ABL Agent or any ABL Credit
Agreement Lenders, or any Additional Agent or any Additional ABL Credit Facility
Lenders shall agree to provide any Borrower or any Guarantor with, or consent to
a third party providing, any financing under Section 364 of the Bankruptcy Code
or consent to any order for the use of cash collateral under Section 363 of the
Bankruptcy Code (“DIP Financing”), with such DIP Financing to be secured by all
or any portion of the Collateral (including assets that, but for the application
of Section 552 of the Bankruptcy Code would be Collateral), then the Term Loan
Agent, on behalf of itself and the Term Loan Secured Parties, agrees that it
will raise no objection, and will not support or act in concert with any other
party in raising an objection, to such DIP Financing or to the Liens securing
the same on the grounds of a failure to provide “adequate protection” for the
Liens of the Term Loan Agent securing the Term Loan Obligations or on any other
grounds (and will not request any adequate protection solely as a result of such
DIP Financing), so long as (i) the Term Loan Agent retains its Lien on the
Collateral to secure the Term Loan Obligations (in each case, including Proceeds
thereof arising after the commencement of the case under the Bankruptcy Code)
and, as to the Term Loan Priority Collateral only, such Lien has the same
priority as existed prior to the commencement of the case under the Bankruptcy
Code and any Lien securing such DIP Financing is junior and subordinate to the
Lien of the Term Loan Agent on the Term Loan Priority Collateral, (ii) all Liens
on ABL Priority Collateral securing any such DIP Financing shall be senior to or
on a parity with the Liens of the ABL Agent and the ABL Secured Parties securing
the ABL Obligations, and the Liens of any Additional ABL Agent and Additional
ABL Secured Parties securing the Additional ABL Obligations,  on ABL Priority
Collateral, (iii) if the ABL Agent and/or any ABL Secured Party, or any
Additional ABL Agent and/or any Additional ABL Secured Party, receives an
adequate protection Lien on post-petition assets of the debtor to secure the ABL
Obligations or the Additional ABL Obligations, as the case may be, the Term Loan
Agent also receives an adequate protection Lien on such post-petition assets of
the debtor to secure the Term Loan Obligations and (iv) the terms of such DIP
Financing do not require any Grantor to seek approval for any Plan of
Reorganization that is not a Conforming Plan of Reorganization, provided that
(x) such Liens in favor of the ABL Agent, any Additional ABL Agent and the Term
Loan Agent shall be subject to the provisions of Section 6.1(d) hereof and
(y) the foregoing provisions of this Section 6.1(a) shall not prevent the

 

102

--------------------------------------------------------------------------------


 

Term Loan Agent and the Term Loan Secured Parties from objecting to any
provision in any DIP Financing relating to any provision or content of a Plan of
Reorganization.

 

(b)           If any Borrower or any Guarantor shall be subject to any
Insolvency Proceeding in the United States at any time prior to the Discharge of
ABL Collateral Obligations, and the ABL Agent or any ABL Credit Agreement
Lenders, or any Additional ABL Agent or Additional ABL Credit Facility Lenders,
shall agree to provide any Borrower or any Guarantor with, or consent to a third
party providing, any DIP Financing, with such DIP Financing to be secured by all
or any portion of the Collateral (including assets that, but for the application
of Section 552 of the Bankruptcy Code would be Collateral), then any Additional
Term Agent, on behalf of itself and any Additional Term Secured Parties
represented thereby, agrees that it will raise no objection, and will not
support, or act in concert with any other party in raising an objection, to such
DIP Financing or to the Liens securing the same on the grounds of a failure to
provide “adequate protection” for the Liens of such Additional Term Agent
securing the Additional Term Obligations or on any other grounds (and will not
request any adequate protection solely as a result of such DIP Financing), so
long as (i) such Additional Term Agent retains its Lien on the Collateral to
secure the Additional Term Obligations (in each case, including Proceeds thereof
arising after the commencement of the case under the Bankruptcy Code) and, as to
the Term Loan Priority Collateral only, such Lien has the same priority as
existed prior to the commencement of the case under the Bankruptcy Code and any
Lien securing such DIP Financing is junior and subordinate to the Lien of such
Additional Term Agent on the Term Loan Priority Collateral (except as may be
separately otherwise agreed in writing by and between such Additional Term
Agent, on behalf of itself and the Additional Term Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties), or
any Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby, (ii) all Liens on ABL Priority Collateral securing
any such DIP Financing shall be senior to or on a parity with the Liens of the
ABL Agent and the ABL Secured Parties securing the ABL Obligations, and the
Liens of any Additional ABL Agent and any Additional ABL Secured Parties
securing the Additional ABL Obligations,  on ABL Priority Collateral, (iii) if
the ABL Agent and/or any ABL Secured Party, or any Additional ABL Agent and/or
any Additional ABL Secured Party, receives an adequate protection Lien on
post-petition assets of the debtor to secure the ABL Obligations or the
Additional ABL Obligations, as the case may be, such Additional Term Agent also
receives an adequate protection Lien on such post-petition assets of the debtor
to secure the Additional Term Obligations and (iv) the terms of such DIP
Financing do not require any Grantor to seek approval for any Plan of
Reorganization that is not a Conforming Plan of Reorganization, provided that
(x) such Liens in favor of the ABL Agent, any Additional ABL Agent and such
Additional Term Agent shall be subject to the provisions of
Section 6.1(d) hereof and (y) the foregoing provisions of this
Section 6.1(b) shall not prevent any Additional Term Agent and any Additional
Term Secured Parties from objecting to any provision in any DIP Financing
relating to any provision or content of a Plan of Reorganization.

 

(c)

 

(i)            If the Original ABL Credit Agreement is then in effect, then in
the event that any Additional ABL Agent or any Additional ABL Secured Party
proposes to enter into and consummate any DIP Financing (such proposed DIP
Financing, the “Proposed

 

103

--------------------------------------------------------------------------------


 

DIP”), then (x) such Additional ABL Agent or Additional ABL Secured Party, as
applicable, shall provide written notice to the ABL Agent thereof, which notice
shall contain the material terms and conditions of such Proposed DIP (including
with respect to facility type, tenor, amounts, collateral, obligors, fees,
pricing, covenant package and roles) (such notice, the “DIP Offer”) at least
five (5) Business Days prior to the consummation of such Proposed DIP and
(y) such Additional ABL Agent or Additional ABL Secured Party, as applicable,
hereby unconditionally and irrevocably grants to the ABL Agent and the ABL
Credit Agreement Lenders the right, but not an obligation, to enter into and
consummate a DIP Financing either (A) on the terms and conditions set forth in
the DIP Offer, or (B) on the terms and conditions (including with respect to
facility type, tenor, amounts, collateral, obligors, fees, pricing, covenant
package and roles) no less advantageous to the Credit Parties than the terms and
conditions (including with respect to facility type, tenor, amounts, collateral,
obligors, fees, pricing, covenant package and roles) of the Proposed DIP
specified in the DIP Offer (collectively, the “Right of Last Refusal”).

 

(ii)           To exercise its Right of Last Refusal, the ABL Agent or any ABL
Credit Agreement Lender shall, within three (3) Business Days after receipt by
the ABL Agent of the DIP Offer, deliver a written notice to the Company and each
Additional ABL Agent, which shall either specify that the ABL Agent or such ABL
Credit Agreement Lender is willing to provide the DIP Financing on the terms of
the DIP Offer (such notice, the “Matching DIP Offer”) or provide the material
terms and conditions (including with respect to facility type, tenor, amounts,
collateral, obligors, fees, pricing, covenant package and roles) of a DIP
Financing that the ABL Agent or such ABL Credit Agreement Lender is willing to
provide (such notice, the “Alternative DIP Offer”).  If the ABL Agent or any ABL
Credit Agreement Lender provides a Matching DIP Offer within the time period
specified in the preceding sentence, each Additional ABL Agent and Additional
ABL Secured Party agrees not to provide (other than in its capacity as ABL Agent
or ABL Credit Agreement Lender, if applicable), and not to support or act in
concert with any other party to provide, any DIP Financing and agrees that in
such event the ABL Agent or such ABL Credit Agreement Lender shall have the sole
right as between the parties hereto to provide any DIP Financing.

 

(iii)          If the Company agrees to proceed with a Matching DIP Offer or an
Alternative DIP Offer, then in each such case without limiting any of the
provisions of Section 6.1(a) or (b) hereof, each Additional ABL Agent, on behalf
of itself and any Additional ABL Secured Parties represented thereby, agrees
that it will raise no objection, and will not support or act in concert with any
other party in raising an objection, to such DIP Financing provided pursuant to
such Matching DIP Offer or Alternative DIP Offer, as the case may be, or to the
Liens securing the same on the grounds of a failure to provide “adequate
protection” for the Liens of such Additional ABL Agent securing the Additional
ABL Obligations or on any other grounds (and will not request any adequate
protection solely as a result of such applicable DIP Financing), so long as
(1) such Additional ABL Agent retains its Lien on the Collateral to secure the
Additional ABL Obligations (in each case, including Proceeds thereof arising
after the commencement of the case under the Bankruptcy Code) and such Lien has
the same priority as existed prior to the commencement of the case under the
Bankruptcy Code

 

104

--------------------------------------------------------------------------------


 

(subject only to any “super-priority” of the Liens securing such DIP Financing)
and (2) if the ABL Agent and/or any ABL Secured Party receives an adequate
protection Lien on post-petition assets of the debtor to secure the ABL
Obligations, as the case may be, such Additional ABL Agent also receives an
adequate protection Lien on such post-petition assets of the debtor to secure
the Additional ABL Obligations; provided that (A) such Liens in favor of the ABL
Agent and any Additional ABL Agent shall be subject to the provisions of
Section 6.1(d) hereof and (B) the foregoing provisions of this
Section 6.1(c) shall not prevent any Additional ABL Agent or any Additional ABL
Secured Parties from objecting to any provision in any DIP Financing relating to
any provision or content of a Plan of Reorganization that is not a Conforming
Plan of Reorganization.

 

(d)           All Liens granted to the ABL Agent, the Term Loan Agent or any
Additional Agent in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended by the Parties to be and shall be deemed to be subject
to the Lien Priority and the other terms and conditions of this Agreement;
provided, however, that the foregoing shall not alter the super-priority of any
Liens securing any DIP Financing in accordance with this Section 6.1.

 

Section 6.2  Relief From Stay.  Until the Discharge of ABL Collateral
Obligations has occurred, the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties, and any Additional Term Agent, on behalf of itself and any
Additional Term Secured Parties represented thereby, agrees not to seek relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the ABL Priority Collateral without the ABL Collateral
Representative’s express written consent.  Until the Discharge of Term Loan
Collateral Obligations has occurred, the ABL Agent, on behalf of itself and the
ABL Secured Parties, and any Additional ABL Agent, on behalf of itself and any
Additional ABL Secured Parties represented thereby, agrees not to seek relief
from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the Term Loan Priority Collateral without the Term
Loan Collateral Representative’s express written consent.  In addition, none of
the Term Loan Agent (including in its capacity as Term Loan Collateral
Representative, if applicable), the ABL Agent (including in its capacity as ABL
Collateral Representative, if applicable) nor any Additional Agent (including in
its capacity as Term Loan Collateral Representative or ABL Collateral
Representative, if and as applicable) shall seek any relief from the automatic
stay with respect to any Collateral without providing 30 days’ prior written
notice to each other Party, unless such period is agreed in writing by the ABL
Agent, the Term Loan Agent and each Additional Agent to be modified.

 

Section 6.3  No Contest.  (a) The Term Loan Agent, on behalf of itself and the
Term Loan Secured Parties, agrees that, prior to the Discharge of ABL
Obligations, none of them shall contest (or support any other Person contesting)
(i) any request by the ABL Agent or any ABL Secured Party for adequate
protection of its interest in the Collateral, or (ii) any objection by the ABL
Agent or any ABL Secured Party to any motion, relief, action, or proceeding
based on a claim by the ABL Agent or any ABL Secured Party that its interests in
the Collateral are not adequately protected (or any other similar request under
any law applicable to an Insolvency Proceeding), so long as any Liens granted to
the ABL Agent as adequate protection of its interests are subject to this
Agreement.  Any Additional Agent, on behalf of itself and any Additional Secured
Parties represented thereby, agrees that, prior to the Discharge of ABL
Obligations, none of them shall contest (or support any other Person contesting)
(i) any request

 

105

--------------------------------------------------------------------------------


 

by the ABL Agent or any ABL Secured Party for adequate protection of its
interest in the Collateral, or (ii) any objection by the ABL Agent or any ABL
Secured Party to any motion, relief, action, or proceeding based on a claim by
the ABL Agent or any ABL Secured Party that its interests in the Collateral are
not adequately protected (or any other similar request under any law applicable
to an Insolvency Proceeding), so long as any Liens granted to the ABL Agent as
adequate protection of its interests are subject to this Agreement (except as
may be separately otherwise agreed in writing by and between such Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and the ABL Agent, on behalf of itself and the ABL Secured Parties).

 

(b)           The ABL Agent, on behalf of itself and the ABL Secured Parties,
agrees that, prior to the Discharge of Term Loan Obligations, none of them shall
contest (or support any other Person contesting) (i) any request by the Term
Loan Agent or any Term Loan Secured Party for adequate protection of its
interest in the Collateral (unless in contravention of Section 6.1(a) or
(c) hereof), or (ii) any objection by the Term Loan Agent or any Term Loan
Secured Party to any motion, relief, action or proceeding based on a claim by
the Term Loan Agent or any Term Loan Secured Party that its interests in the
Collateral (unless in contravention of Section 6.1(a) or (c) hereof) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to the Term Loan Agent
as adequate protection of its interests are subject to this Agreement.  Any
Additional Agent, on behalf of itself and any Additional Secured Parties
represented thereby, agrees that, prior to the Discharge of Term Loan
Obligations, none of them shall contest (or support any other Person contesting)
(i) any request by the Term Loan Agent or any Term Loan Secured Party for
adequate protection of its interest in the Collateral, or (ii) any objection by
the Term Loan Agent or any Term Loan Secured Party to any motion, relief, action
or proceeding based on a claim by the Term Loan Agent or any Term Loan Secured
Party that its interests in the Collateral are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to the Term Loan Agent as adequate protection of its
interests are subject to this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).

 

(c)           The Term Loan Agent, on behalf of itself and the Term Loan Secured
Parties, agrees that, prior to the Discharge of Additional Obligations, none of
them shall contest (or support any other Person contesting) (i) any request by
any Additional Agent or any Additional Secured Party for adequate protection of
its interest in the Collateral, or (ii) any objection by any Additional Agent or
any Additional Secured Party to any motion, relief, action, or proceeding based
on a claim by any Additional Agent or any Additional Secured Party that its
interests in the Collateral are not adequately protected (or any other similar
request under any law applicable to an Insolvency Proceeding), so long as any
Liens granted to such Additional Agent as adequate protection of its interests
are subject to this Agreement (except as may be separately otherwise agreed in
writing by and between such Additional Agent, on behalf of itself and the
Additional Secured Parties represented thereby, and the Term Loan Agent, on
behalf of itself and the Term Loan Secured Parties).  The ABL Agent, on behalf
of itself and the ABL Secured Parties, agrees that, prior to the Discharge of
Additional Obligations, none of them shall contest (or support any other Person
contesting) (i) any request by any Additional Agent or any

 

106

--------------------------------------------------------------------------------


 

Additional Secured Party for adequate protection of its interest in the
Collateral (unless in contravention of Section 6.1(b) hereof), or (ii) any
objection by any Additional Agent or any Additional Secured Party to any motion,
relief, action, or proceeding based on a claim by any Additional Agent or any
Additional Secured Party that its interests in the Collateral (unless in
contravention of Section 6.1(b) hereof) are not adequately protected (or any
other similar request under any law applicable to an Insolvency Proceeding), so
long as any Liens granted to such Additional Agent as adequate protection of its
interests are subject to this Agreement (except as may be separately otherwise
agreed in writing by and between such Additional Agent, on behalf of itself and
the Additional Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties).  Any Additional Agent, on behalf of
itself and any Additional Secured Parties represented thereby, agrees that,
prior to the applicable Discharge of Additional Obligations, none of them shall
contest (or support any other Person contesting) (a) any request by any other
Additional Agent or any Additional Secured Party represented by such other
Additional Agent for adequate protection of its interest in the Collateral
(unless in contravention of Section 6.1(b) hereof), or (b) any objection by such
other Additional Agent or any Additional Secured Party to any motion, relief,
action, or proceeding based on a claim by any Additional Agent or any Additional
Secured Party represented by such other Additional Agent that its interests in
the Collateral (unless in contravention of Section 6.1(b) hereof) are not
adequately protected (or any other similar request under any law applicable to
an Insolvency Proceeding), so long as any Liens granted to such other Additional
Agent as adequate protection of its interests are subject to this Agreement
(except as may be separately otherwise agreed in writing by and between such
Additional Agents, in each case on behalf of itself and the Additional Secured
Parties represented thereby).

 

Section 6.4  Asset Sales.  The Term Loan Agent agrees, on behalf of itself and
the Term Loan Secured Parties, and any Additional Term Agent agrees, on behalf
of itself and any Additional Term Secured Parties represented thereby, that it
will not oppose any sale consented to by the ABL Agent, any Additional ABL Agent
or the ABL Collateral Representative of any ABL Priority Collateral pursuant to
Section 363(f) of the Bankruptcy Code (or any similar provision under the law
applicable to any Insolvency Proceeding) so long as the proceeds of such sale
are applied in accordance with this Agreement.  The ABL Agent agrees, on behalf
of itself and the ABL Secured Parties, and each Additional ABL Agent agrees, on
behalf of itself and any Additional ABL Secured Parties represented thereby,
that it will not oppose any sale consented to by the Term Loan Agent, any
Additional Term Agent or the Term Loan Collateral Representative of any Term
Loan Priority Collateral pursuant to Section 363(f) of the Bankruptcy Code (or
any similar provision under the law applicable to any Insolvency Proceeding) so
long as the proceeds of such sale are applied in accordance with this Agreement.

 

Section 6.5  Separate Grants of Security and Separate Classification.  Each Term
Loan Secured Party, the Term Loan Agent, each Additional Term Secured Party and
each Additional Term Agent on the one hand and each ABL Secured Party, the ABL
Agent, each Additional ABL Secured Party and each Additional ABL Agent on the
other hand acknowledges and agrees that (i) the grants of Liens pursuant to the
ABL Collateral Documents, the Term Loan Collateral Documents, the Additional
Term Collateral Documents and the Additional ABL Collateral Documents constitute
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Collateral, the Term Loan Obligations and
Additional Term Obligations are fundamentally different from the ABL Obligations
and the Additional

 

107

--------------------------------------------------------------------------------


 

ABL Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding.  To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the ABL Secured Parties and the Additional ABL
Secured Parties, on the one hand, and the Term Loan Secured Parties and the
Additional Term Secured Parties, on the other hand, in respect of the Collateral
constitute only one secured claim (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties, the Term Loan Secured
Parties, any Additional Term Secured Parties and any Additional ABL Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of ABL Obligation claims, Additional ABL Obligation
claims, Term Loan Obligation claims and Additional Term Obligation claims
against the Credit Parties (with the effect being that, to the extent that the
aggregate value of the ABL Priority Collateral or the Term Loan Priority
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties), the ABL Secured Parties and the Additional ABL Secured Parties
or the Term Loan Secured Parties and the Additional Term Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of post-petition interest that is available from each
pool of Priority Collateral for each of the ABL Secured Parties and Additional
ABL Secured Parties, on the one hand, and the Term Loan Secured Parties and the
Additional Term Secured Parties, on the other hand, before any distribution is
made in respect of the claims held by the other Secured Parties, with the other
Secured Parties hereby acknowledging and agreeing to turn over to the respective
other Secured Parties amounts otherwise received or receivable by them to the
extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the aggregate recoveries.  The foregoing
sentence is subject to any separate agreement by and between any Additional
Agent, on behalf of itself and the Additional Secured Parties represented
thereby, and any other Party, on behalf of itself and the Additional Secured
Parties represented thereby, with respect to the Additional Obligations owing to
any of such Additional Agent and Additional Secured Parties.

 

Section 6.6  Enforceability.  The provisions of this Agreement are intended to
be and shall be enforceable under Section 510(a) of the Bankruptcy Code.

 

Section 6.7  ABL Obligations Unconditional.  All rights of the ABL Agent
hereunder, and all agreements and obligations of the Term Loan Agent, any
Additional Agent and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

(i)            any lack of validity or enforceability of any ABL Document;

 

(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the ABL Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any ABL Document;

 

(iii)          any exchange, release, voiding, avoidance or non perfection of
any security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any

 

108

--------------------------------------------------------------------------------


 

refinancing, replacement, refunding, restatement or increase of all or any
portion of the ABL Obligations or any guarantee thereof; or

 

(iv)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the ABL
Obligations, or of any of the Term Loan Agent, any Additional Agent or any
Credit Party, to the extent applicable, in respect of this Agreement.

 

Section 6.8  Term Loan Obligations Unconditional.  All rights of the Term Loan
Agent hereunder, and all agreements and obligations of the ABL Agent, any
Additional Agent and the Credit Parties (to the extent applicable) hereunder,
shall remain in full force and effect irrespective of:

 

(i)            any lack of validity or enforceability of any Term Loan Document;

 

(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Term Loan Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any Term
Loan Document;

 

(iii)          any exchange, release, voiding, avoidance or non perfection of
any security interest in any Collateral, or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the Term Loan Obligations or any guarantee
thereof; or

 

(iv)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Term Loan
Obligations, or of any of the ABL Agent, any Additional Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.9  Additional Obligations Unconditional.  All rights of any Additional
Agent hereunder, and all agreements and obligations of the ABL Agent, the Term
Loan Agent and the Credit Parties (to the extent applicable) hereunder, shall
remain in full force and effect irrespective of:

 

(i)            any lack of validity or enforceability of any Additional
Document;

 

(ii)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Additional Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Additional Document;

 

(iii)          any exchange, release, voiding, avoidance or non perfection of
any security interest in any Collateral, or any other collateral, or any
release, amendment, waiver or other modification, whether by course of conduct
or otherwise, or any refinancing, replacement, refunding, restatement or
increase of all or any portion of the Additional Obligations or any guarantee
thereof; or

 

109

--------------------------------------------------------------------------------


 

(iv)          any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Additional
Obligations, or of any of the ABL Agent, the Term Loan Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.10  Adequate Protection.  Except to the extent expressly provided in
Section 6.1, nothing in this Agreement shall limit the rights of (x) the ABL
Agent and the ABL Secured Parties, (y) the Term Loan Agent and the Term Loan
Secured Parties, or (z) any Additional Agent and any Additional Secured Parties,
respectively, from seeking or requesting adequate protection with respect to
their interests in the applicable Collateral in any Insolvency Proceeding,
including adequate protection in the form of a cash payment, periodic cash
payments, cash payments of interest, additional collateral or otherwise;
provided that:

 

(a)           in the event that the ABL Agent, on behalf of itself or any of the
ABL Secured Parties, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of additional
collateral comprising assets of the type of assets that constitute Term Loan
Priority Collateral, then the ABL Agent, on behalf of itself and each of the ABL
Secured Parties, agrees that the Term Loan Agent shall also be granted a senior
Lien on such collateral as security for the Term Loan Obligations and that any
Lien on such collateral securing the ABL Obligations shall be subordinate to any
Lien on such collateral securing the Term Loan Obligations,

 

(b)           in the event that the ABL Agent, on behalf of itself or any of the
ABL Secured Parties, seeks or requests adequate protection in respect of the ABL
Obligations and such adequate protection is granted in the form of additional
collateral comprising assets of the type of assets that constitute Term Loan
Priority Collateral, then the ABL Agent, on behalf of itself and each of the ABL
Secured Parties, agrees that any Additional Term Agent shall also be granted a
senior Lien on such collateral as security for the Additional Term Obligations
and that any Lien on such collateral securing the ABL Obligations shall be
subordinate to any Lien on such collateral securing the Additional Term
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the ABL Agent, on behalf of itself and
the ABL Secured Parties),

 

(c)           in the event that the Term Loan Agent, on behalf of itself or any
of the Term Loan Secured Parties, seeks or requests adequate protection in
respect of the Term Loan Obligations and such adequate protection is granted in
the form of additional collateral comprising assets of the type of assets that
constitute ABL Priority Collateral, then the Term Loan Agent, on behalf of
itself and each of the Term Loan Secured Parties, agrees that the ABL Agent
shall also be granted a senior Lien on such collateral as security for the ABL
Obligations and that any Lien on such collateral securing the Term Loan
Obligations shall be subordinate to the Lien on such collateral securing the ABL
Obligations,

 

(d)           in the event that the Term Loan Agent, on behalf of itself or any
of the Term Loan Secured Parties, seeks or requests adequate protection in
respect of the Term Loan Obligations and such adequate protection is granted in
the form of additional collateral comprising assets of the type of assets that
constitute ABL Priority Collateral, then the Term

 

110

--------------------------------------------------------------------------------


 

Loan Agent, on behalf of itself and each of the Term Loan Secured Parties,
agrees that any Additional ABL Agent shall also be granted a senior Lien on such
collateral as security for the Additional ABL Obligations and that any Lien on
such collateral securing the Term Loan Obligations shall be subordinate to any
Lien on such collateral securing the Additional ABL Obligations,

 

(e)           in the event that any Additional Term Agent, on behalf of itself
or any Additional Term Secured Parties, seeks or requests adequate protection in
respect of the Additional Term Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute ABL Priority Collateral, then such Additional Term Agent,
on behalf of itself and any Additional Term Secured Parties represented thereby,
agrees that the ABL Agent shall also be granted a senior Lien on such collateral
as security for the ABL Obligations and that any Lien on such collateral
securing the Additional Term Obligations shall be subordinate to the Lien on
such collateral securing the ABL Obligations,

 

(f)            in the event that any Additional Term Agent, on behalf of itself
or any Additional Term Secured Parties, seeks or requests adequate protection in
respect of the Additional Term Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute ABL Priority Collateral, then such Additional Term Agent,
on behalf of itself and any Additional Term Secured Party represented thereby,
agrees that any Additional ABL Agent shall also be granted a senior Lien on such
collateral as security for the Additional ABL Obligations and that any Lien on
such collateral securing the Additional Term Obligations shall be subordinate to
the Lien on such collateral securing the Additional ABL Obligations,

 

(g)           in the event that any Additional ABL Agent, on behalf of itself or
any Additional ABL Secured Party, seeks or requests adequate protection in
respect of the Additional ABL Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute Term Loan Priority Collateral, then such Additional ABL
Agent, on behalf of itself and any Additional ABL Secured Party represented
thereby, agrees that the Term Loan Agent shall also be granted a senior Lien on
such collateral as security for the Term Loan Obligations and that any Lien on
such collateral securing the Additional ABL Obligations shall be subordinate to
the Lien on such collateral securing the Term Loan Obligations, and

 

(h)           in the event that any Additional ABL Agent, on behalf of itself or
any Additional ABL Secured Party, seeks or requests adequate protection in
respect of the Additional ABL Obligations and such adequate protection is
granted in the form of additional collateral comprising assets of the type of
assets that constitute Term Loan Priority Collateral, then such Additional ABL
Agent, on behalf of itself and any Additional ABL Secured Party represented
thereby, agrees that any Additional Term Agent shall also be granted a senior
Lien on such collateral as security for the Additional Term Obligations and that
any Lien on such collateral securing the Additional ABL Obligations shall be
subordinate to the Lien on such collateral securing the Additional Term
Obligations (except as may be separately otherwise agreed in writing by and
between such Additional ABL Agent, on behalf of itself and the Additional ABL

 

111

--------------------------------------------------------------------------------


 

Secured Parties represented thereby, and such Additional Term Agent, on behalf
of itself and the Additional Term Secured Parties represented thereby).

 

ARTICLE 7

 

Miscellaneous

 

Section 7.1  Rights of Subrogation.  The Term Loan Agent, for and on behalf of
itself and the Term Loan Secured Parties, agrees that no payment by the Term
Loan Agent or any Term Loan Secured Party to the ABL Agent or any ABL Secured
Party pursuant to the provisions of this Agreement shall entitle the Term Loan
Agent or any Term Loan Secured Party to exercise any rights of subrogation in
respect thereof until the Discharge of ABL Obligations shall have occurred. 
Following the Discharge of ABL Obligations, the ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Loan Agent or any Term Loan
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the ABL Obligations resulting from payments to
the ABL Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Agent are paid by such Person upon request for payment thereof.

 

The Term Loan Agent, for and on behalf of itself and the Term Loan Secured
Parties, agrees that no payment by the Term Loan Agent or any Term Loan Secured
Party to any Additional ABL Agent or any Additional ABL Secured Party
represented thereby pursuant to the provisions of this Agreement shall entitle
the Term Loan Agent or any Term Loan Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Additional ABL Obligations
with respect to the Additional ABL Obligations owed to such Additional ABL
Secured Parties shall have occurred.  Following the Discharge of Additional ABL
Obligations with respect to the Additional ABL Obligations owed to such
Additional ABL Secured Parties, such Additional ABL Agent agrees to execute such
documents, agreements, and instruments as the Term Loan Agent or any Term Loan
Secured Party may reasonably request to evidence the transfer by subrogation to
any such Person of an interest in the applicable Additional ABL Obligations
resulting from payments to such Additional ABL Agent by such Person, so long as
all costs and expenses (including all reasonable legal fees and disbursements)
incurred in connection therewith by such Additional ABL Agent are paid by such
Person upon request for payment thereof.

 

The ABL Agent, for and on behalf of itself and the ABL Secured Parties, agrees
that no payment by the ABL Agent or any ABL Secured Party to the Term Loan Agent
or any Term Loan Secured Party pursuant to the provisions of this Agreement
shall entitle the ABL Agent or any ABL Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Term Loan Obligations
shall have occurred.  Following the Discharge of Term Loan Obligations, the Term
Loan Agent agrees to execute such documents, agreements, and instruments as the
ABL Agent or any ABL Secured Party may reasonably request to evidence the
transfer by subrogation to any such Person of an interest in the Term Loan
Obligations resulting from payments to the Term Loan Agent by such Person, so
long as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the Term Loan Agent are paid
by such Person upon request for payment thereof.

 

112

--------------------------------------------------------------------------------


 

The ABL Agent, for and on behalf of itself and the ABL Secured Parties, agrees
that no payment by the ABL Agent or any ABL Secured Party to any Additional Term
Agent or any Additional Term Secured Party represented thereby pursuant to the
provisions of this Agreement shall entitle the ABL Agent or any ABL Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional Term Obligations with respect to the Additional Term
Obligations owed to such Additional Term Secured Parties shall have occurred. 
Following the Discharge of Additional Term Obligations with respect to the
Additional Term Obligations owed to such Additional Term Secured Parties, such
Additional Term Agent agrees to execute such documents, agreements, and
instruments as the ABL Agent or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
applicable Additional Term Obligations resulting from payments to such
Additional Term Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional Term Agent are paid by such Person upon request for
payment thereof.

 

Any Additional Term Agent, for and on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that no payment by such Additional
Term Agent or any such Additional Term Secured Party to the ABL Agent or any ABL
Secured Party pursuant to the provisions of this Agreement shall entitle such
Additional Term Agent or any such Additional Term Secured Party to exercise any
rights of subrogation in respect thereof until the Discharge of ABL Obligations
shall have occurred.  Following the Discharge of ABL Obligations, the ABL Agent
agrees to execute such documents, agreements, and instruments as such Additional
Term Agent or any such Additional Term Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
ABL Obligations resulting from payments to the ABL Agent by such Person, so long
as all costs and expenses (including all reasonable legal fees and
disbursements) incurred in connection therewith by the ABL Agent are paid by
such Person upon request for payment thereof.

 

Any Additional Term Agent, for and on behalf of itself and any Additional Term
Secured Parties represented thereby, agrees that no payment by such Additional
Term Agent or any such Additional Term Secured Party to any Additional ABL Agent
or any Additional ABL Secured Party pursuant to the provisions of this Agreement
shall entitle such Additional Term Agent or any such Additional Term Secured
Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional ABL Obligations with respect to the Additional ABL
Obligations owed to such Additional ABL Secured Parties shall have occurred. 
Following the Discharge of Additional ABL Obligations with respect to the
Additional ABL Obligations owed to such Additional ABL Secured Parties, any
Additional ABL Agent agrees to execute such documents, agreements, and
instruments as such Additional Term Agent or any such Additional Term Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Additional ABL Obligations resulting from payments
to such Additional ABL Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional ABL Agent are paid by such Person upon request for
payment thereof.

 

Any Additional ABL Agent, for and on behalf of itself and any Additional ABL
Secured Parties represented thereby, agrees that no payment by such Additional
ABL Agent or any such Additional ABL Secured Party to the Term Loan Agent or any
Term Loan Secured

 

113

--------------------------------------------------------------------------------


 

Party pursuant to the provisions of this Agreement shall entitle such Additional
ABL Agent or any such Additional ABL Secured Party to exercise any rights of
subrogation in respect thereof until the Discharge of Term Loan Obligations
shall have occurred.  Following the Discharge of Term Loan Obligations, the Term
Loan Agent agrees to execute such documents, agreements, and instruments as such
Additional ABL Agent or any such Additional ABL Secured Party may reasonably
request to evidence the transfer by subrogation to any such Person of an
interest in the Term Loan Obligations resulting from payments to the Term Loan
Agent by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
Term Loan Agent are paid by such Person upon request for payment thereof.

 

Any Additional ABL Agent, for and on behalf of itself and any Additional ABL
Secured Parties represented thereby, agrees that no payment by such Additional
ABL Agent or any such Additional ABL Secured Party to any Additional Term Agent
or any Additional Term Secured Party pursuant to the provisions of this
Agreement shall entitle such Additional ABL Agent or any such Additional ABL
Secured Party to exercise any rights of subrogation in respect thereof until the
Discharge of Additional Term Obligations with respect to the Additional Term
Obligations owed to such Additional Term Secured Parties shall have occurred. 
Following the Discharge of Additional Term Obligations with respect to the
Additional Term Obligations owed to such Additional Term Secured Parties, any
Additional Term Agent agrees to execute such documents, agreements, and
instruments as such Additional ABL Agent or any such Additional ABL Secured
Party may reasonably request to evidence the transfer by subrogation to any such
Person of an interest in the Additional Term Obligations resulting from payments
to such Additional Term Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Additional Term Agent are paid by such Person upon request for
payment thereof.

 

Section 7.2  Further Assurances.  The Parties will, at their own expense and at
any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

 

Section 7.3  Representations.  The Term Loan Agent represents and warrants to
the ABL Agent and any Additional Agent that it has the requisite power and
authority under the Term Loan Documents to enter into, execute, deliver, and
carry out the terms of this Agreement on behalf of itself and the Term Loan
Secured Parties.  The ABL Agent represents and warrants to the Term Loan Agent
and any Additional Agent that it has the requisite power and authority under the
ABL Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the ABL Secured Parties.  Any Additional Agent
represents and warrants to the Term Loan Agent, the ABL Agent and any other
Additional Agent that it has

 

114

--------------------------------------------------------------------------------


 

the requisite power and authority under the applicable Additional Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and any Additional Secured Parties represented thereby.

 

Section 7.4  Amendments.  (a) No amendment, modification or waiver of any
provision of this Agreement, and no consent to any departure by any Party
hereto, shall be effective unless it is in a written agreement executed by the
Term Loan Agent, the ABL Agent and any Additional Agent.  Notwithstanding the
foregoing, the Company may, without the consent of any Party hereto, amend this
Agreement to add an Additional Agent by (x) executing an Additional Indebtedness
Joinder as provided in Section 7.11 or (y) executing a joinder agreement in the
form of Exhibit C attached hereto as provided for in the definition of “ABL
Credit Agreement” or “Term Loan Credit Agreement”, as applicable.  No amendment,
modification or waiver of any provision of this Agreement, and no consent to any
departure therefrom by any Party hereto, that changes, alters, modifies or
otherwise affects any power, privilege, right, remedy, liability or obligation
of, or otherwise affects in any manner, any Additional Agent that is not then a
Party, or any Additional Secured Party not then represented by an Additional
Agent that is then a Party (including but not limited to any change, alteration,
modification or other effect upon any power, privilege, right, remedy, liability
or obligation of or other effect upon any such Additional Agent or Additional
Secured Party that may at any subsequent time become a Party or beneficiary
hereof) shall be effective unless it is consented to in writing by the Company
(regardless of whether any such Additional Agent or Additional Secured Party
ever becomes a Party or beneficiary hereof), and any amendment, modification or
waiver of any provision of this Agreement that would have the effect, directly
or indirectly, through any reference in any Credit Document to this Agreement or
otherwise, of waiving, amending, supplementing or otherwise modifying any Credit
Document, or any term or provision thereof, or any right or obligation of the
Company or any other Credit Party thereunder or in respect thereof, shall not be
given such effect except pursuant to a written instrument executed by the
Company and each other affected Credit Party.

 

(b)           In the event that the ABL Agent that is the ABL Collateral
Representative or the requisite ABL Secured Parties represented thereby enter
into any amendment, waiver or consent in respect of or replacing any ABL
Collateral Document for the purpose of adding to, or deleting from, or waiving
or consenting to any departure from any provisions of, any ABL Collateral
Document relating to the ABL Priority Collateral or changing in any manner the
rights of the ABL Agent, the ABL Secured Parties, or any ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
Term Loan Collateral Document and each Additional Term Collateral Document, in
each case without the consent of, or any action by, any Term Loan Agent or any
Term Loan Secured Party or any Additional Term Agent or Additional Term Secured
Party, as applicable; provided, that such amendment, waiver or consent does not
materially adversely affect the rights of the Term Loan Secured Parties or the
Additional Term Secured Parties, as applicable, or the interests of the Term
Loan Secured Parties or the Additional Term Secured Parties, as applicable, in
the Term Loan Priority Collateral.  The ABL Agent shall give written notice of
such amendment, waiver or consent to the Term Loan Agent and each Additional
Term Agent; provided that the failure to give such notice shall not affect the
effectiveness of such amendment, waiver or

 

115

--------------------------------------------------------------------------------


 

consent with respect to the provisions of any Term Loan Collateral Document or
any Additional Term Collateral Document as set forth in this Section 7.4(b).

 

(c)           In the event that the ABL Agent that is the ABL Collateral
Representative or the requisite ABL Secured Parties represented thereby enter
into any amendment, waiver or consent in respect of or replacing any ABL
Collateral Document for the purpose of adding to, or deleting from, or waiving
or consenting to any departure from any provisions of, any ABL Collateral
Document relating to the ABL Priority Collateral or changing in any manner the
rights of the ABL Agent, the ABL Secured Parties, or any ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon ), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
ABL Collateral Document and each Additional ABL Collateral Document, in each
case without the consent of, or any action by, any Additional ABL Agent or any
Additional ABL Secured Party (except as may be separately otherwise agreed in
writing by and between such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby, and the ABL Agent, on behalf
of itself and the ABL Secured Parties); provided, that such amendment, waiver or
consent does not materially adversely affect the rights or interests of the
Additional ABL Secured Parties in the ABL Priority Collateral.  The ABL Agent
shall give written notice of such amendment, waiver or consent to each
Additional ABL Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any Additional ABL Collateral Document as set forth in this
Section 7.4(c).

 

(d)           In the event that the Term Loan Agent that is the Term Loan
Collateral Representative or the requisite Term Loan Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Term Loan Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Term Loan Collateral Document relating to the Term Loan Priority Collateral or
changing in any manner the rights of the Term Loan Agent, the Term Loan Secured
Parties, or any Term Loan Credit Party with respect to the Term Loan Priority
Collateral (including, subject to Section 2.4(f) hereof, the release of any
Liens thereon), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each ABL Collateral Document and each Additional
ABL Collateral Document, in each case without the consent of, or any action by,
the ABL Agent or any ABL Secured Party or any Additional ABL Agent or Additional
ABL Secured Party, as applicable (except as may be separately otherwise agreed
in writing by and between the Term Loan Agent, on behalf of itself and the Term
Loan Secured Parties, and (x) the ABL Agent, on behalf of itself and the ABL
Secured Parties, and (y) any Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby); provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the ABL Secured Parties or the Additional ABL Secured Parties, as
applicable, in the ABL Priority Collateral (including any license or right of
use granted to them by any Credit Party pursuant to any ABL Collateral Document
or Additional ABL Collateral Document (as applicable) with respect to
Intellectual Property owned by such Credit Party as it pertains to the ABL
Priority Collateral).  The Term Loan Agent shall give written notice of such
amendment, waiver or consent to the ABL Agent and each Additional ABL Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or

 

116

--------------------------------------------------------------------------------


 

consent with respect to the provisions of any ABL Collateral Document or
Additional ABL Collateral Document as set forth in this Section 7.4(d).

 

(e)           In the event that the Term Loan Agent that is the Term Loan
Collateral Representative or the requisite Term Loan Secured Parties represented
thereby enter into any amendment, waiver or consent in respect of or replacing
any Term Loan Collateral Document for the purpose of adding to, or deleting
from, or waiving or consenting to any departures from any provisions of, any
Term Loan Collateral Document relating to the Term Loan Priority Collateral or
changing in any manner the rights of the Term Loan Agent, the Term Loan Secured
Parties, or any Term Loan Credit Party with respect to the Term Loan Priority
Collateral (including, subject to Section 2.4(f) hereof, the release of any
Liens thereon), then such amendment, waiver or consent shall apply automatically
to any comparable provision of each Additional Term Collateral Document without
the consent of, or any action by, any Additional Term Agent or Additional Term
Secured Party (except as may be separately otherwise agreed in writing by and
between such Additional Term Agent, on behalf of itself and the Additional Term
Secured Parties represented thereby, and the Term Loan Agent, on behalf of
itself and the Term Loan Secured Parties); provided, that such amendment, waiver
or consent does not materially adversely affect the rights or interests of the
Additional Term Secured Parties in the Collateral.  The applicable Term Loan
Agent shall give written notice of such amendment, waiver or consent to each
Additional Term Agent; provided that the failure to give such notice shall not
affect the effectiveness of such amendment, waiver or consent with respect to
the provisions of any Additional Term Collateral Document as set forth in this
Section 7.4(e).

 

(f)            In the event that any Additional Term Agent that is the Term Loan
Collateral Representative or the requisite Additional Term Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional Term Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Additional Term Collateral Document relating to the Term Loan Priority
Collateral or changing in any manner the rights of the Additional Term Agent,
the Additional Term Secured Parties, or any Additional Term Credit Party with
respect to the Term Loan Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
ABL Collateral Document and each Additional ABL Collateral Document, in each
case without the consent of, or any action by, the ABL Agent or any ABL Secured
Party or any Additional ABL Agent or Additional ABL Secured Party, as applicable
(except as may be separately otherwise agreed in writing by and between (x) such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and (y) the ABL Agent, on behalf of itself and the
ABL Secured Parties, or such Additional ABL Agent, on behalf of itself and the
Additional ABL Secured Parties represented thereby); provided, that such
amendment, waiver or consent does not materially adversely affect the rights or
interests of the ABL Secured Parties or the Additional ABL Secured Parties, as
applicable, in the ABL Priority Collateral (including any license or right of
use granted to them by any Credit Party pursuant to any ABL Collateral Document
or Additional ABL Collateral Document (as applicable) with respect to
Intellectual Property owned by such Credit Party as it pertains to the ABL
Priority Collateral).  The applicable Additional Term Agent shall give written
notice of such amendment, waiver or consent to the ABL Agent and each Additional
ABL Agent; provided that the failure to give such notice shall not affect the
effectiveness of such amendment,

 

117

--------------------------------------------------------------------------------


 

waiver or consent with respect to the provisions of any ABL Collateral Document
or Additional ABL Collateral Document as set forth in this Section 7.4(f).

 

(g)           In the event that any Additional Term Agent that is the Term Loan
Collateral Representative or the requisite Additional Term Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional Term Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Additional Term Collateral Document relating to the Term Loan Priority
Collateral or changing in any manner the rights of the Additional Term Agent,
the Additional Term Secured Parties, or any Additional Term Credit Party with
respect to the Term Loan Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
Term Loan Collateral Document and (with respect to any other Additional Term
Credit Facility) each Additional Term Collateral Document, in each case without
the consent of, or any action by, the Term Loan Agent or any Term Loan Secured
Party or (with respect to any other Additional Term Credit Facility) any other
Additional Term Agent or related Additional Term Secured Party, as applicable
(except as may be separately otherwise agreed in writing by and between (x) such
Additional Term Agent, on behalf of itself and the Additional Term Secured
Parties represented thereby, and (y) the Term Agent, on behalf of itself and the
Term Loan Secured Parties, or such other Additional Term Agent, on behalf of
itself and the Additional Term Secured Parties represented thereby); provided,
that such amendment, waiver or consent does not materially adversely affect the
rights or interests of the Term Loan Secured Parties or such other Additional
Term Secured Parties, as applicable, in the Collateral.  The applicable
Additional Term Agent shall give written notice of such amendment, waiver or
consent to the Term Loan Agent and each such other Additional Term Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any Term
Loan Collateral Document or Additional Term Collateral Document as set forth in
this Section 7.4(g).

 

(h)           In the event that any Additional ABL Agent that is the ABL
Collateral Representative or the requisite Additional ABL Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional ABL Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of any Additional ABL Collateral Document relating to the ABL Priority
Collateral or changing in any manner the rights of such Additional ABL Agent,
such Additional ABL Secured Parties, or any Additional ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
Term Loan Collateral Document and each Additional Term Collateral Document, in
each case without the consent of, or any action by, the Term Loan Agent or any
Term Loan Secured Party or any Additional Term Agent or Additional Term Secured
Party, as applicable; provided, that such amendment, waiver or consent does not
materially adversely affect the rights or interests of the Term Loan Secured
Parties or the Additional Term Secured Parties, as applicable, in the Term Loan
Priority Collateral.  The applicable Additional ABL Agent shall give written
notice of such amendment, waiver or consent to the Term Loan Agent and each
Additional Term Agent; provided that the failure to give such notice shall not
affect the effectiveness of such

 

118

--------------------------------------------------------------------------------


 

amendment, waiver or consent with respect to the provisions of any Term Loan
Collateral Document or Additional Term Collateral Document as set forth in this
Section 7.4(h).

 

(i)            In the event that any Additional ABL Agent that is the ABL
Collateral Representative or the requisite Additional ABL Secured Parties
represented thereby enter into any amendment, waiver or consent in respect of or
replacing any Additional ABL Collateral Document for the purpose of adding to,
or deleting from, or waiving or consenting to any departures from any provisions
of, any Additional ABL Collateral Document relating to the ABL Priority
Collateral or changing in any manner the rights of such Additional ABL Agent,
such Additional ABL Secured Parties, or any Additional ABL Credit Party with
respect to the ABL Priority Collateral (including, subject to
Section 2.4(f) hereof, the release of any Liens thereon), then such amendment,
waiver or consent shall apply automatically to any comparable provision of each
ABL Collateral Document and (with respect to any other Additional ABL Credit
Facility) each Additional ABL Collateral Document, in each case without the
consent of, or any action by, the ABL Agent or any ABL Secured Party or (with
respect to any other Additional ABL Credit Facility) any other Additional ABL
Agent or related Additional ABL Secured Party (except as may be separately
otherwise agreed in writing by and between (x) such Additional ABL Agent, on
behalf of itself and the Additional ABL Secured Parties represented thereby, and
(y) the ABL Agent, on behalf of itself and the ABL Secured Parties, or such
other Additional ABL Agent, on behalf of itself and the Additional ABL Secured
Parties represented thereby); provided, that such amendment, waiver or consent
does not materially adversely affect the rights or interests of the ABL Secured
Parties or such other Additional ABL Secured Parties in the Collateral.  The
applicable Additional ABL Agent shall give written notice of such amendment,
waiver or consent to the ABL Agent and each such other Additional ABL Agent;
provided that the failure to give such notice shall not affect the effectiveness
of such amendment, waiver or consent with respect to the provisions of any ABL
Collateral Document or Additional ABL Collateral Document as set forth in this
Section 7.4(i).

 

Section 7.5  Addresses for Notices.  Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given shall be in writing and may be personally served, faxed, or sent by
overnight express courier service or United States mail and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a facsimile or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed).  For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section) shall be as set forth below or, as to each party,
at such other address as may be designated by such party in a written notice to
all of the other parties.

 

ABL Agent:

Deutsche Bank AG New York Branch

 

60 Wall Street

 

New York, NY 10005

 

Attention:  Carin Keegan

 

Facsimile:  (212) 797-5690

 

Telephone:  (212) 250-6083

 

 

Term Loan Agent:

Deutsche Bank AG New York Branch

 

60 Wall Street

 

119

--------------------------------------------------------------------------------


 

 

New York, NY 10005

 

Attention:  Carin Keegan

 

Facsimile:  (212) 797-5690

 

Telephone:  (212) 250-6083

 

 

Any Additional Agent:

As set forth in the Additional Indebtedness Joinder executed and delivered by
such Additional Agent pursuant to Section 7.11.

 

Section 7.6  No Waiver, Remedies.  No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 7.7  Continuing Agreement, Transfer of Secured Obligations.  This
Agreement is a continuing agreement and shall (a) remain in full force and
effect until the Discharge of ABL Obligations, the Discharge of Term Loan
Obligations and the Discharge of Additional Obligations shall have occurred,
(b) be binding upon the Parties and their successors and assigns, and (c) inure
to the benefit of and be enforceable by the Parties and their respective
successors, transferees and assigns.  Nothing herein is intended, or shall be
construed to give, any other Person any right, remedy or claim under, to or in
respect of this Agreement or any Collateral, subject to Section 7.10 hereof. 
All references to any Credit Party shall include any Credit Party as
debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding.  Without limiting the generality of the foregoing clause
(c), the ABL Agent, any ABL Secured Party, the Term Loan Agent, any Term Loan
Secured Party, any Additional Agent or any Additional Secured Party may assign
or otherwise transfer all or any portion of the ABL Obligations, the Term Loan
Obligations or any Additional Obligations, as applicable, to any other Person,
and such other Person shall thereupon become vested with all the rights and
obligations in respect thereof granted to the ABL Agent, the Term Loan Agent,
such ABL Secured Party, such Term Loan Secured Party, such Additional Agent or
such Additional Secured Party, as the case may be, herein or otherwise.  The ABL
Secured Parties, the Term Loan Secured Parties and any Additional Secured
Parties may continue, at any time and without notice to the other Parties
hereto, to extend credit and other financial accommodations, lend monies and
provide indebtedness to, or for the benefit of, any Credit Party on the faith
hereof.

 

Section 7.8  Governing Law:  Entire Agreement.  The validity, performance, and
enforcement of this Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.  This Agreement constitutes the entire
agreement and understanding among the Parties with respect to the subject matter
hereof and supersedes any prior agreements, written or oral, with respect
thereto.

 

Section 7.9  Counterparts.  This Agreement may be executed in any number of
counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof, each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

 

120

--------------------------------------------------------------------------------


 

Section 7.10  No Third Party Beneficiaries.  This Agreement and the rights and
benefits hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
ABL Agent, the ABL Secured Parties, the Term Loan Agent, the Term Loan Secured
Parties, each Additional Agent, the Additional Secured Parties and the Company
and the other Credit Parties.  No other Person shall have or be entitled to
assert rights or benefits hereunder.

 

Section 7.11  Designation of Additional Indebtedness; Joinder of Additional
Agents.  (a) The Company may designate any Additional Indebtedness complying
with the requirements of the definition of “Additional Indebtedness” as
Additional Indebtedness, and as either Additional ABL Indebtedness or Additional
Term Indebtedness, for purposes of this Agreement, upon complying with the
following conditions:

 

(i)            one or more Additional Agents for one or more Additional Secured
Parties in respect of such Additional Indebtedness shall have executed the
Additional Indebtedness Joinder with respect to such Additional Indebtedness,
and the Company or any such Additional Agent shall have delivered such executed
Additional Indebtedness Joinder to the ABL Agent, the Term Loan Agent and any
other Additional Agent then party to this Agreement;

 

(ii)           at least five Business Days (unless a shorter period is agreed in
writing by the Parties and the Company) prior to delivery of the Additional
Indebtedness Joinder, the Company shall have delivered to the ABL Agent, the
Term Loan Agent and any other Additional Agent then party to this Agreement
complete and correct copies of any Additional Credit Facility, Additional
Guarantees and Additional Collateral Documents that will govern such Additional
Indebtedness upon giving effect to such designation (which may be unexecuted
copies of Additional Documents to be executed and delivered concurrently with
the effectiveness of such designation);

 

(iii)          the Company shall have executed and delivered to the ABL Agent,
the Term Loan Agent and any other Additional Agent then party to this Agreement
an Additional Indebtedness Designation, with respect to such Additional
Indebtedness, which Additional Indebtedness Designation shall designate such
Additional Indebtedness as Additional ABL Indebtedness or Additional Term
Indebtedness, as the case may be;

 

(iv)          all state and local stamp, recording, filing, intangible and
similar taxes or fees (if any) that are payable in connection with the inclusion
of such Additional Indebtedness under this Agreement shall have been paid and
reasonable evidence thereof shall have been given to the ABL Agent, the Term
Loan Agent and any other Additional Agent then party to this Agreement; and

 

(v)           no Event of Default shall have occurred and be continuing.

 

(b)           Upon satisfaction of the foregoing conditions, (i) the designated
Additional Indebtedness shall constitute “Additional Indebtedness,” any
Additional Credit Facility under which such Additional Indebtedness is or may be
incurred shall constitute an “Additional Credit Facility,” any holder of such
Additional Indebtedness or other applicable

 

121

--------------------------------------------------------------------------------


 

Additional Secured Party shall constitute an “Additional Secured Party,” and any
Additional Agent for any such Additional Secured Party shall constitute an
“Additional Agent,” (ii) any designated Additional Term Indebtedness shall
constitute “Additional Term Indebtedness,” any Additional Term Credit Facility
under which such Additional Term Indebtedness is or may be incurred shall
constitute an “Additional Credit Facility” and an “Additional Term Credit
Facility,” any holder of such Additional Term Indebtedness or other applicable
Additional Term Secured Party shall constitute an “Additional Secured Party” and
an “Additional Term Secured Party,” and any Additional Term Agent for any such
Additional Term Secured Party shall constitute an “Additional Term Agent” and
(iii) any designated Additional ABL Indebtedness shall constitute “Additional
ABL Indebtedness,” any Additional ABL Credit Facility under which such
Additional ABL Indebtedness is or may be incurred shall constitute an
“Additional ABL Credit Facility,” any holder of such Additional ABL Indebtedness
or other applicable Additional ABL Secured Party shall constitute an “Additional
ABL Secured Party,” and any Additional ABL Agent for any such Additional ABL
Secured Party shall constitute an “Additional ABL Agent,” in each case for all
purposes under this Agreement.  The date on which the foregoing conditions shall
have been satisfied with respect to such Additional Indebtedness is herein
called the “Additional Effective Date.”  Prior to the Additional Effective Date
with respect to such Additional Indebtedness, all references herein to
Additional Indebtedness shall be deemed not to take into account such Additional
Indebtedness, and the rights and obligations of the ABL Agent, the Term Loan
Agent and any other Additional Agent then party to this Agreement shall be
determined on the basis that such Additional Indebtedness is not then
designated.  On and after the Additional Effective Date with respect to such
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed to take into account such Additional Indebtedness, and the rights and
obligations of the ABL Agent, the Term Loan Agent and any other Additional Agent
then party to this Agreement shall be determined on the basis that such
Additional Indebtedness is then designated.

 

(c)           In connection with any designation of Additional Indebtedness
pursuant to this Section 7.11, each of the ABL Agent, the Term Loan Agent and
any Additional Agent then party hereto agrees at the Company’s expense (x) to
execute and deliver any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, any Term Loan Collateral
Documents, ABL Collateral Documents, or Additional Collateral Documents, as
applicable, and any blocked account, control or other agreements relating to any
security interest in Control Collateral or Cash Collateral, and to make or
consent to any filings or take any other actions, as may be reasonably deemed by
the Company to be necessary or reasonably desirable for any Lien on any
Collateral to secure such Additional Indebtedness to become a valid and
perfected Lien (with the priority contemplated by this Agreement), provided that
such amendment, restatement, waiver or supplement does not adversely affect the
validity, perfection or priority of the Lien of such Agent (subject, as to
priority, to the provisions of this Agreement) and (y) otherwise to reasonably
cooperate to effectuate a designation of Additional Indebtedness pursuant to
this Section 7.11 (including without limitation, if requested, by executing an
acknowledgment of any Additional Indebtedness Joinder or of the occurrence of
any Additional Effective Date).

 

Section 7.12  Term Loan Collateral Representative and ABL Collateral
Representative; Notice of Change.  The Term Loan Collateral Representative shall
act for the Term Loan Collateral Secured Parties as provided in this Agreement,
and shall be entitled to so

 

122

--------------------------------------------------------------------------------


 

act at the direction of the Requisite Term Holders from time to time.  Until a
Party (other than the existing Term Loan Collateral Representative) receives
written notice from the existing Term Loan Collateral Representative, in
accordance with Section 7.5 of this Agreement, of a change in the identity of
the Term Loan Collateral Representative, such Party shall be entitled to act as
if the existing Term Loan Collateral Representative is in fact the Term Loan
Collateral Representative.  Each Party (other than the existing Term Loan
Collateral Representative) shall be entitled to rely upon any written notice of
a change in the identity of the Term Loan Collateral Representative which
facially appears to be from the then existing Term Loan Collateral
Representative and is delivered in accordance with Section 7.5 and such Agent
shall not be required to inquire into the veracity or genuineness of such
notice.  Each existing Term Loan Collateral Representative from time to time
agrees to give prompt written notice to each Party of any change in the identity
of the Term Loan Collateral Representative.

 

The ABL Collateral Representative shall act for the ABL Collateral Secured
Parties as provided in this Agreement, and shall be entitled to so act at the
direction of the Requisite ABL Holders from time to time.  Until a Party (other
than the existing ABL Collateral Representative) receives written notice from
the existing ABL Collateral Representative, in accordance with Section 7.5 of
this Agreement, of a change in the identity of the ABL Collateral
Representative, such Party shall be entitled to act as if the existing ABL
Collateral Representative is in fact the ABL Collateral Representative.  Each
Party (other than the existing ABL Collateral Representative) shall be entitled
to rely upon any written notice of a change in the identity of the ABL
Collateral Representative which facially appears to be from the then existing
ABL Collateral Representative and is delivered in accordance with Section 7.5
and such Agent shall not be required to inquire into the veracity or genuineness
of such notice.  Each existing ABL Collateral Representative from time to time
agrees to give prompt written notice to each Party of any change in the identity
of the ABL Collateral Representative.

 

Section 7.13  Provisions Solely to Define Relative Rights.  The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the ABL Secured Parties, the Term Loan Secured Parties and
any Additional Secured Parties, respectively.  Nothing in this Agreement is
intended to or shall impair the rights of the Company or any other Credit Party,
or the obligations of the Company or any other Credit Party to pay the ABL
Obligations, the Term Loan Obligations and any Additional Obligations as and
when the same shall become due and payable in accordance with their terms.

 

Section 7.14  Headings.  The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 7.15  Severability.  If any of the provisions in this Agreement shall,
for any reason, be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality, or unenforceability shall not affect any other provision
of this Agreement and shall not invalidate the Lien Priority or the application
of Proceeds and other priorities set forth in this Agreement.

 

Section 7.16  Attorneys Fees.  The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other

 

123

--------------------------------------------------------------------------------


 

proceeding shall be entitled to recover its reasonable attorneys’ fees and all
other costs and expenses incurred in the enforcement of this Agreement,
irrespective of whether suit is brought.

 

Section 7.17  VENUE; JURY TRIAL WAIVER.  (a) EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT RELATED THERETO, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(b)           EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(c)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 7.18  Intercreditor Agreement.  This Agreement is the “ABL/Term Loan
Intercreditor Agreement” referred to in the ABL Credit Agreement, the “ABL/Term
Loan Intercreditor Agreement” referred to in the Term Loan Credit Agreement and
the “ABL/Term Loan Intercreditor Agreement or ABL/Secured Notes Intercreditor
Agreement” referred to in any Additional Credit Facility.  Nothing in this
Agreement shall be deemed to subordinate the right of any ABL Secured Party or
any Additional ABL Secured Party to receive payment to the right of any Term
Loan Secured Party or any Additional Term Secured Party to receive payment or of
any Term Loan Secured Party or any Additional Term Secured Party to receive
payment to the right of any ABL Secured Party or any Additional ABL Secured
Party to receive payment (whether before or after the occurrence of an
Insolvency Proceeding), it being the intent of the

 

124

--------------------------------------------------------------------------------


 

Parties that this Agreement shall effectuate a subordination of Liens as between
the ABL Secured Parties, or any Additional ABL Secured Parties, on the one hand,
and the Term Loan Secured Parties or any Additional Term Secured Parties, on the
other hand, but not a subordination of Indebtedness.

 

Section 7.19  No Warranties or Liability.  The Term Loan Agent, the ABL Agent
and any Additional Agent each acknowledges and agrees that none of the other
Parties has made any representation or warranty with respect to the execution,
validity, legality, completeness, collectability or enforceability of any other
ABL Document, any other Term Loan Document or any other Additional Document. 
Except as otherwise provided in this Agreement, the Term Loan Agent, the ABL
Agent and any Additional Agent will be entitled to manage and supervise their
respective extensions of credit to any Credit Party in accordance with law and
their usual practices, modified from time to time as they deem appropriate.

 

Section 7.20  Conflicts.  In the event of any conflict between the provisions of
this Agreement and the provisions of any ABL Document, any Term Loan Document or
any Additional Document, the provisions of this Agreement shall govern.  The
parties hereto acknowledge that the terms of this Agreement are not intended to
negate any specific rights granted to, or obligations of, the Company or any
other Credit Party in the Term Loan Documents, the ABL Documents or any
Additional Documents.

 

Section 7.21  Information Concerning Financial Condition of the Credit Parties. 
None of the Term Loan Agent, the ABL Agent and any Additional Agent has any
responsibility for keeping any other Party informed of the financial condition
of the Credit Parties or of other circumstances bearing upon the risk of
nonpayment of the ABL Obligations, the Term Loan Obligations or any Additional
Obligations.  The Term Loan Agent, the ABL Agent and any Additional Agent hereby
agree that no party shall have any duty to advise any other party of information
known to it regarding such condition or any such circumstances.  In the event
the Term Loan Agent, the ABL Agent or any Additional Agent, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (A) to provide any such information to such other party or any other
party on any subsequent occasion, (B) to undertake any investigation not a part
of its regular business routine, or (C) to disclose any other information.

 

[Signature pages follow]

 

125

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Term Loan Agent, for and on behalf of itself and the
Term Loan Secured Parties, have caused this Agreement to be duly executed and
delivered as of the date first above written.

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

in its capacity as the ABL Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

in its capacity as the Term Loan Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Each Borrower and each Guarantor hereby acknowledges that it has received a copy
of this Agreement and consents thereto, agrees to recognize all rights granted
thereby to the ABL Agent, the ABL Secured Parties, the Term Loan Agent, the Term
Loan Secured Parties, any Additional Agent and any Additional Secured Parties
and will not do any act or perform any obligation which is not in accordance
with the agreements set forth in this Agreement.

 

CREDIT PARTIES:

 

 

 

 

 

 

 

 

 

[              ]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ADDITIONAL INDEBTEDNESS DESIGNATION

 

DESIGNATION dated as of                   , 20   , by [COMPANY](1) (the
“Company”).  Capitalized terms used herein and not otherwise defined herein
shall have the meaning specified in the Intercreditor Agreement (as amended,
supplemented, waived or otherwise modified from time to time, the “Intercreditor
Agreement”) entered into as of May 25, 2011 between DEUTSCHE BANK AG NEW YORK
BRANCH, in its capacity as collateral agent (together with its successors and
assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “ABL Agent”) for the ABL Secured Parties and
DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as collateral agent (together
with its successors and assigns in such capacity from time to time, and as
further defined in the Intercreditor Agreement, the “Term Loan Agent”) for the
Term Loan Secured Parties.(2)  Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                 , 20    (the “Additional Credit Facility”), among
[list any applicable Credit Party], [list Additional Secured Parties] [and
Additional Agent, as agent (the “Additional Agent”)].(3)

 

 

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement.  Accordingly:

 

Section 1.  Representations and Warranties.  The Company hereby represents and
warrants to the ABL Agent, the Term Loan Agent, and any Additional Agent that:

 

(1)           the Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility constitutes “Additional Indebtedness” which complies
with the definition of such term in the Intercreditor Agreement;

 

(2)           all conditions set forth in Section 7.11 of the Intercreditor
Agreement with respect to the Additional Indebtedness have been satisfied; and

 

(3)           on the date hereof there does not exist, and after giving effect
to the designation of such Additional Indebtedness there will not exist, any
Event of Default.

 

Section 2.  Designation of Additional Indebtedness.  The Company hereby
designates such Additional Indebtedness as Additional Indebtedness and as
Additional [ABL] / [Term] Indebtedness under the Intercreditor Agreement.

 

--------------------------------------------------------------------------------

(1) 

 

Revise as appropriate to refer to any permitted successor or assign.

 

 

 

(2) 

 

Revise as appropriate to refer to any successor ABL Agent or Term Loan Agent and
to add reference to any previously added Additional Agent.

 

 

 

(3) 

 

Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Secured Parties and any Additional Agent.

 

--------------------------------------------------------------------------------


 

IN WITNESS OF, the undersigned has caused this Designation to be duly executed
by its duly authorized officer or other representative, all as of the day and
year first above written.

 

 

 

[COMPANY]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ADDITIONAL INDEBTEDNESS JOINDER

 

JOINDER, dated as of                    , 20   , among [COMPANY] (the
“Company”), DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as collateral
agent (together with its successors and assigns in such capacity from time to
time, and as further defined in the Intercreditor Agreement, the “ABL
Agent”)(4) for the ABL Secured Parties, DEUTSCHE BANK AG NEW YORK BRANCH, in its
capacity as collateral agent (together with its successors and assigns in such
capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Term Loan Agent”)(5) for the Term Loan Secured Parties, [list
any previously added Additional Agent] [and insert name of each Additional Agent
under any Additional Credit Facility being added hereby as party] and any
successors or assigns thereof, to the Intercreditor Agreement dated as of
May 25, 2011 (as amended, supplemented, waived or otherwise modified from time
to time, the “Intercreditor Agreement”) among the ABL Agent, [and] the Term Loan
Agent [and (list any previously added Additional Agent)].  Capitalized terms
used herein and not otherwise defined herein shall have the meaning specified in
the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                    , 20    (the “Additional Credit Facility”), among
[list any applicable Credit Party], [list any applicable Additional Secured
Parties (the “Joining Additional Secured Parties”)] [and insert name of each
applicable Additional Agent (the “Joining Additional Agent”)].(6)

 

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement.  The Company has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness and as Additional [ABL]
[Term] Indebtedness by means of an Additional Indebtedness Designation.

 

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Secured Parties,](7) hereby agrees with the ABL Agent, the
Term Loan Agent and any other Additional Agent party to the Intercreditor
Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining Additional Agent, for itself
and on behalf of the Joining Additional Secured Parties,](8) hereby agrees to be
bound by the terms and

 

--------------------------------------------------------------------------------

(4) 

 

Revise as appropriate to refer to any successor ABL Agent.

 

 

 

(5) 

 

Revise as appropriate to refer to any successor Term Loan Agent.

 

 

 

(6) 

 

Revise as appropriate to refer to the relevant Additional Credit Facility,
Additional Secured Parties and any Additional Agent.

 

 

 

(7) 

 

Revise as appropriate to refer to any Additional Agent being added hereby and
any Additional Secured Parties represented thereby.

 

 

 

(8) 

 

Revise references throughout as appropriate to refer to the party or parties
being added.

 

--------------------------------------------------------------------------------


 

provisions of the Intercreditor Agreement and shall, as of the Additional
Effective Date with respect to the Additional Credit Facility, be deemed to be a
party to the Intercreditor Agreement.

 

Section 2.  Recognition of Claims.  (a) The ABL Agent (for itself and on behalf
of the ABL Secured Parties), the Term Loan Agent (for itself and on behalf of
the Term Loan Secured Parties) and [each of] the Additional Agent[s](for itself
and on behalf of any Additional Secured Parties represented thereby) hereby
agree that the interests of the respective Secured Parties in the Liens granted
to the ABL Agent, the Term Loan Agent, or any Additional Agent, as applicable,
under the applicable Credit Documents shall be treated, as among the Secured
Parties, as having the priorities provided for in Section 2.1 of the
Intercreditor Agreement, and shall at all times be allocated among the Secured
Parties as provided therein regardless of any claim or defense (including
without limitation any claims under the fraudulent transfer, preference or
similar avoidance provisions of applicable bankruptcy, insolvency or other laws
affecting the rights of creditors generally) to which the ABL Agent, the Term
Loan Agent, any Additional Agent or any Secured Party may be entitled or
subject.  The ABL Agent (for itself and on behalf of the ABL Secured Parties),
the Term Loan Agent (for itself and on behalf of the Term Loan Secured Parties),
and any Additional Agent party to the Intercreditor Agreement (for itself and on
behalf of any Additional Secured Parties represented thereby) (a) recognize the
existence and validity of the Additional Obligations represented by the
Additional Credit Facility, and (b) agree to refrain from making or asserting
any claim that the Additional Credit Facility or other applicable Additional
Documents are invalid or not enforceable in accordance with their terms as a
result of the circumstances surrounding the incurrence of such obligations.  The
[Joining Additional Agent (for itself and on behalf of the Joining Additional
Secured Parties] (a) recognize[s] the existence and validity of the ABL
Obligations, the existence and validity of the Term Loan Obligations [and the
existence and validity of the Additional Obligations](9) and (b) agree[s] to
refrain from making or asserting any claim that the ABL Credit Agreement, the
Term Loan Credit Agreement, the other ABL Documents or Term Loan Documents or
the Additional Credit Facility or the Additional Documents](10), as the case may
be, are invalid or not enforceable in accordance with their terms as a result of
the circumstances surrounding the incurrence of such obligations.

 

Section 3.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

 

Section 4.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------

(9) 

 

Add reference to any previously added Additional Obligations as appropriate.

 

 

 

(10) 

 

Add reference to any previously added Additional Credit Facility and related
Additional Documents as appropriate.

 

2

--------------------------------------------------------------------------------


 

[Add Signatures]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[ABL CREDIT AGREEMENT][TERM LOAN CREDIT AGREEMENT][ADDITIONAL CREDIT FACILITY]
JOINDER

 

JOINDER, dated as of                           , 20   , among DEUTSCHE BANK AG
NEW YORK BRANCH, in its capacity as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “ABL Agent”)(11) for the ABL Secured
Parties, DEUTSCHE BANK AG NEW YORK BRANCH, in its capacity as collateral agent
(together with its successors and assigns in such capacity from time to time,
and as further defined in the Intercreditor Agreement, the “Term Loan
Agent”)(12) for the Term Loan Secured Parties, [list any previously added
Additional Agent] [and insert name of additional Term Loan Secured Parties, Term
Loan Agent, ABL Secured Parties or ABL Agent, as applicable, being added hereby
as party] and any successors or assigns thereof, to the Intercreditor Agreement
dated as of May 25, 2011 (as amended, supplemented, waived or otherwise modified
from time to time, the “Intercreditor Agreement”) among the ABL Agent(13), [and]
the Term Loan Agent(14) [and (list any previously added Additional Agent)]. 
Capitalized terms used herein and not otherwise defined herein shall have the
meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of new facility], dated as of
                   , 20    (the “Joining [ABL Credit Agreement][Term Loan Credit
Agreement][Additional Credit Facility]”), among [list any applicable Credit
Party], [list any applicable new ABL Secured Parties, Term Loan Secured Parties
or Additional Secured Parties, as applicable (the “Joining [ABL Secured
Parties][Term Loan Secured Parties][Additional Secured Parties]”)] [and insert
name of each applicable Agent (the “Joining [ABL][Term Loan][Additional]
Agent”)].(15)

 

The Joining [ABL][Term Loan][Additional] Agent, for itself and on behalf of the
Joining [ABL Secured Parties][Term Loan Secured Parties][Additional Secured
Parties],(16) hereby agrees with the Company and the other Grantors, the [ABL][
Term Loan][Additional] Agent and any other Additional Agent party to the
Intercreditor Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining [ABL][Term Loan][Additional]
Agent, for itself and on behalf of the Joining [ABL Secured Parties][Term Loan
Secured

 

--------------------------------------------------------------------------------

(11)

 

Revise as appropriate to refer to any successor ABL Agent.

 

 

 

(12)

 

Revise as appropriate to refer to any successor Term Loan Agent.

 

 

 

(13)

 

Revise as appropriate to describe predecessor ABL Agent or ABL Secured Parties,
if joinder is for a new ABL Credit Agreement.

 

 

 

(14)

 

Revise as appropriate to describe predecessor Term Loan Agent or Term Loan
Secured Parties, if joinder is for a new Term Loan Credit Agreement.

 

 

 

(15)

 

Revise as appropriate to refer to the new credit facility, Secured Parties and
Agents.

 

 

 

(16)

 

Revise as appropriate to refer to any Agent being added hereby and any Secured
Parties represented thereby.

 

--------------------------------------------------------------------------------


 

Parties][Additional Secured Parties],](17) hereby agrees to be bound by the
terms and provisions of the Intercreditor Agreement and shall, as of the date
hereof, be deemed to be a party to the Intercreditor Agreement as [the][a] [ABL]
[Term Loan] [Additional] Agent.  As of the date hereof, the Joining [ABL Credit
Agreement][Term Loan Credit Agreement][Additional Credit Facility] shall be
deemed [the][a] [ABL Credit Agreement] [Term Loan Credit Agreement] [Additional
Credit Facility] under the Intercreditor Agreement, and the obligations
thereunder are subject to the terms and provisions of the Intercreditor
Agreement.

 

Section 2.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [ABL] [Term Loan]
[Additional] Agent shall be sent to the address set forth on Annex 1 attached
hereto (until notice of a change thereof is delivered as provided in Section 7.5
of the Intercreditor Agreement).

 

Section 3.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

[ADD SIGNATURES]

 

--------------------------------------------------------------------------------

(17)         Revise references throughout as appropriate to refer to the party
or parties being added.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT P

 

[FORM OF]
JUNIOR LIEN INTERCREDITOR AGREEMENT

 

by and between

 

[                ]

 

as ABL Agent,

 

and

 

[                ]

 

as Initial Junior Priority Agent

 

Dated as of [          ], 20[  ]

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

 

 

DEFINITIONS

 

 

 

 

 

 

 

Section 1.1

 

UCC Definitions

 

2

Section 1.2

 

Other Definitions

 

2

Section 1.3

 

Rules of Construction

 

20

 

 

 

 

 

ARTICLE II

 

 

 

 

 

LIEN PRIORITY

 

 

 

 

 

 

 

Section 2.1

 

Agreement to Subordinate

 

20

Section 2.2

 

Waiver of Right to Contest Liens

 

23

Section 2.3

 

Remedies Standstill

 

24

Section 2.4

 

Exercise of Rights

 

25

Section 2.5

 

[RESERVED]

 

26

Section 2.6

 

Waiver of Marshalling

 

26

 

 

 

 

 

ARTICLE III

 

 

 

 

 

ACTIONS OF THE PARTIES

 

 

 

 

 

 

 

Section 3.1

 

Certain Actions Permitted

 

26

Section 3.2

 

Agent for Perfection

 

27

Section 3.3

 

Sharing of Information and Access

 

27

Section 3.4

 

Insurance

 

28

Section 3.5

 

No Additional Rights for the Credit Parties Hereunder

 

28

Section 3.6

 

Actions upon Breach

 

28

 

 

 

 

 

ARTICLE IV

 

 

 

 

 

APPLICATION OF PROCEEDS

 

 

 

 

 

 

 

Section 4.1

 

Application of Proceeds

 

28

Section 4.2

 

Specific Performance

 

30

 

 

 

 

 

ARTICLE V

 

 

 

 

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

 

 

 

 

 

 

Section 5.1

 

Notice of Acceptance and Other Waivers

 

31

Section 5.2

 

Modifications to Senior Priority Documents and Junior Priority Documents

 

31

Section 5.3

 

Reinstatement and Continuation of Agreement

 

35

 

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

ARTICLE VI

 

 

 

 

 

INSOLVENCY PROCEEDINGS

 

 

 

 

 

Section 6.1

 

DIP Financing

 

36

Section 6.2

 

Relief from Stay

 

36

Section 6.3

 

No Contest

 

36

Section 6.4

 

Asset Sales

 

37

Section 6.5

 

Separate Grants of Security and Separate Classification

 

37

Section 6.6

 

Enforceability

 

37

Section 6.7

 

Senior Priority Obligations Unconditional

 

37

Section 6.8

 

Junior Priority Obligations Unconditional

 

38

Section 6.9

 

Adequate Protection

 

38

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

MISCELLANEOUS

 

 

 

 

 

 

 

Section 7.1

 

Rights of Subrogation

 

39

Section 7.2

 

Further Assurances

 

39

Section 7.3

 

Representations

 

39

Section 7.4

 

Amendments

 

40

Section 7.5

 

Addresses for Notices

 

40

Section 7.6

 

No Waiver, Remedies

 

41

Section 7.7

 

Continuing Agreement, Transfer of Secured Obligations

 

41

Section 7.8

 

Governing Law; Entire Agreement

 

42

Section 7.9

 

Counterparts

 

42

Section 7.10

 

No Third-Party Beneficiaries

 

42

Section 7.11

 

Designation of Additional Indebtedness; Joinder of Additional Agents

 

42

Section 7.12

 

Senior Priority Representative; Notice of Senior Priority Representative Change

 

43

Section 7.13

 

ABL Collateral Representative

 

44

Section 7.14

 

Provisions Solely to Define Relative Rights

 

44

Section 7.15

 

Headings

 

44

Section 7.16

 

Severability

 

44

Section 7.17

 

Attorneys’ Fees

 

44

Section 7.18

 

VENUE; JURY TRIAL WAIVER

 

44

Section 7.19

 

Intercreditor Agreement

 

45

Section 7.20

 

No Warranties or Liability

 

45

Section 7.21

 

Conflicts

 

45

Section 7.22

 

Information Concerning Financial Condition of the Credit Parties

 

45

 

 

 

 

 

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

 

 

Exhibit A

 

Additional Indebtedness Designation

 

 

 

 

 

 

 

Exhibit B

 

Additional Indebtedness Joinder

 

 

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

Exhibit C

 

Joinder of ABL Credit Agreement or Initial Junior Priority Credit Facility

 

 

 

iii

--------------------------------------------------------------------------------


 

JUNIOR LIEN INTERCREDITOR AGREEMENT

 

This JUNIOR LIEN INTERCREDITOR AGREEMENT (as amended, restated, supplemented,
waived or otherwise modified from time to time pursuant to the terms hereof,
this “Agreement”) is entered into as of [          ], 20[  ] between
[                ], in its capacity as collateral agent (together with its
successors and assigns in such capacity, from time to time, and as further
defined herein, the “ABL Agent”) for the ABL Secured Parties referred to below
and [                  ], in its capacity as collateral agent (together with its
successors and assigns in such capacity, from time to time, and as further
defined herein, the “Initial Junior Priority Agent”) for the Initial Junior
Priority Secured Parties.  Capitalized terms defined in Article I hereof are
used in this Agreement as so defined.

 

RECITALS

 

A.            Pursuant to the Original ABL Credit Agreement, the ABL Credit
Agreement Lenders have agreed to make certain loans and other financial
accommodations to or for the benefit of the ABL Borrowers.

 

B.            Pursuant to the ABL Guaranties, the ABL Guarantors have agreed to
guarantee the payment and performance of the ABL Borrowers’ obligations under
the ABL Documents.

 

C.            Pursuant to the Original Initial Junior Priority Credit Facility,
the Initial Junior Priority Secured Creditors have agreed to make certain
extensions of credit to or for the benefit of the Initial Junior Priority
Borrower.

 

D.            Pursuant to the Initial Junior Priority Guaranties, the Initial
Junior Priority Guarantors have agreed to guarantee the payment and performance
of the Initial Junior Priority Borrower’s obligations under the Initial Junior
Priority Documents.

 

E.             The ABL Agent (on behalf of the ABL Secured Parties) is party to
the Base Intercreditor Agreement, and the Initial Junior Priority Agent (on
behalf of the Initial Junior Priority Secured Parties) is or concurrently
herewith will become party thereto.

 

F.             Pursuant to the Base Intercreditor Agreement and this Agreement,
the Company may, from time to time, designate certain additional Indebtedness of
any Credit Party as “Additional Indebtedness” (i) by executing and delivering an
“Additional Indebtedness Designation” under the Base Intercreditor Agreement, by
designating such additional Indebtedness as “Additional ABL Indebtedness”
thereunder, and by complying with the procedures set forth in Section 7.11
thereof, and (ii) by executing and delivering an Additional Indebtedness
Designation hereunder and by complying with the procedures set forth in Section
7.11 hereof, and the holders of such Additional Indebtedness and any other
applicable Additional Credit Facility Secured Party shall thereafter constitute
Senior Priority Creditors or Junior Priority Creditors (as so designated by the
Company), as the case may be, and any Additional Agent therefor shall thereafter
constitute a Senior Priority Agent or Junior Priority Agent (as so designated by
the Company), as the case may be, for all purposes under this Agreement.

 

G.            Each of the ABL Agent (on behalf of the ABL Secured Parties) and
the Initial Junior Priority Agent (on behalf of the Initial Junior Priority
Secured Parties) and, by their acknowledgment hereof, the ABL Credit Parties and
the Initial Junior Credit Parties, desire to agree to the relative priority of
Liens on the Collateral and certain other rights, priorities and interests as
provided herein.

 

--------------------------------------------------------------------------------


 

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1         UCC Definitions.  The following terms which are defined in
the Uniform Commercial Code are used herein as so defined:  Accounts, Chattel
Paper, Commercial Tort Claims, Commodity Accounts, Deposit Accounts, Documents,
Electronic Chattel Paper, Equipment, Financial
Assets, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Money, Payment Intangibles, Promissory Notes, Records, Security, Securities
Accounts, Security Entitlements, Supporting Obligations, and Tangible Chattel
Paper.

 

Section 1.2         Other Definitions.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“ABL Agent” shall mean [                ](1) in its capacity as collateral agent
under the ABL Credit Agreement, together with its successors and assigns in such
capacity from time to time, whether under the Original ABL Credit Agreement or
any subsequent ABL Credit Agreement, as well as any Person designated as the
“Agent” or “Collateral Agent” under any ABL Credit Agreement.

 

“ABL Bank Products Affiliate” shall mean any Person who (a) has entered into a
Bank Products Agreement with any ABL Credit Party with the obligations of such
ABL Credit Party thereunder being secured by one or more ABL Collateral
Documents, (b) was an ABL Credit Agreement Lender or an Affiliate of an ABL
Credit Agreement Lender on the date hereof, or at the time of entry into such
Bank Products Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company in accordance
with the terms of one or more ABL Collateral Documents (provided that no Person
shall, with respect to any Bank Products Agreement, be at any time a Bank
Products Affiliate hereunder with respect to more than one Credit Facility).

 

“ABL Bank Products Provider” shall mean any Person (other than an ABL Bank
Products Affiliate) that has entered into a Bank Products Agreement with an ABL
Credit Party with the obligations of such ABL Credit Party thereunder being
secured by one or more ABL Collateral Documents, as designated by the Company in
accordance with the terms of one or more ABL Collateral Documents (provided that
no Person shall, with respect to any Bank Products Agreement, be at any time a
Bank Products Provider hereunder with respect to more than one Credit Facility).

 

“ABL Borrowers” shall mean the Company and any Subsidiary of the Company, each
in its capacity as borrower under the ABL Credit Agreement, together with their
respective successors and assigns.

 

“ABL Collateral Documents” shall mean all “Security Documents” as defined in the
Original ABL Credit Agreement, and all other security agreements, mortgages,
deeds of trust and other collateral

 

--------------------------------------------------------------------------------

(1)  Insert name of ABL Collateral Agent.

 

2

--------------------------------------------------------------------------------


 

documents executed and delivered in connection with any ABL Credit Agreement,
and any other agreement, document or instrument pursuant to which a Lien is
granted securing any ABL Obligations or under which rights or remedies with
respect to such Liens are governed, in each case as the same may be amended,
modified or supplemented from time to time.

 

“ABL Credit Agreement” shall mean (i) if the Original ABL Credit Agreement is
then in effect, the Original ABL Credit Agreement and (ii) thereafter, if
designated by the Company, any other credit agreement, loan agreement, note
agreement, promissory note, indenture or other agreement or instrument
evidencing or governing the terms of any indebtedness or other financial
accommodation that complies with clause (1) of the definition of “Additional
Indebtedness” and has been incurred to refund, refinance, restructure, replace,
renew, repay, increase or extend (whether in whole or in part and whether with
the original agent and creditors or other agents and creditors or otherwise) the
indebtedness and other obligations outstanding under (x) the Original ABL Credit
Agreement or (y) any subsequent ABL Credit Agreement (in each case, as amended,
restated, supplemented, waived or otherwise modified from time to time);
provided, that the requisite creditors party to such ABL Credit Agreement (or
their agent or other representative on their behalf) shall agree, by a joinder
agreement substantially in the form of Exhibit C attached hereto or otherwise in
form and substance reasonably satisfactory to the Initial Junior Priority Agent
(other than any Designated Agent) and any other Junior Priority Agent, (other
than any Designated Agent) (or, if there is no continuing Junior Priority Agent
other than any Designated Agent, as designated by the Company) that the
obligations under such ABL Credit Agreement are subject to the terms and
provisions of this Agreement.  Any reference to the ABL Credit Agreement shall
be deemed a reference to any ABL Credit Agreement then in existence.

 

“ABL Credit Parties” shall mean the ABL Borrower, the ABL Guarantors and each
other direct or indirect Subsidiary of the Company or any of its Affiliates that
is now or hereafter becomes a party to any ABL Document.

 

“ABL Credit Agreement Lender” shall mean one or more holders of Indebtedness (or
commitments therefor) that is or may be incurred under any ABL Credit Agreement,
together with their successors, assigns and transferees, as well as any Person
designated as an “ABL Credit Agreement Lender” under any ABL Credit Agreement.

 

“ABL Documents” shall mean the ABL Credit Agreement, the ABL Guaranties, the ABL
Collateral Documents, any Bank Products Agreements between any ABL Credit Party
and any ABL Bank Products Affiliate or any ABL Bank Products Provider, any
Hedging Agreements between any ABL Credit Party and any ABL Hedging Affiliate or
ABL Hedging Provider, any Management Guarantee, and those other ancillary
agreements as to which the ABL Agent or any ABL Credit Agreement Lender is a
party or a beneficiary and all other agreements, instruments, documents and
certificates, now or hereafter executed by or on behalf of any ABL Credit Party
or any of its respective Subsidiaries or Affiliates, and delivered to the ABL
Agent, in connection with any of the foregoing or any ABL Credit Agreement, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

“ABL Guaranties” shall mean that certain guarantee agreement dated as of the
date hereof by the ABL Guarantors in favor of the ABL Agent, and all other
guarantees of any ABL Obligations of any ABL Credit Party by any other ABL
Credit Party in favor of any ABL Secured Party, in each case as amended,
restated, supplemented, waived or otherwise modified from time to time.

 

“ABL Guarantors” shall mean the collective reference to Holdings (so long as it
is a guarantor under any of the ABL Guaranties), each of the Company’s Domestic
Subsidiaries that is a guarantor under

 

3

--------------------------------------------------------------------------------


 

any of the ABL Guaranties and any other Person who becomes a guarantor under any
of the ABL Guaranties.

 

“ABL Hedging Affiliate” shall mean any Person who (a) has entered into a Hedging
Agreement with any ABL Credit Party with the obligations of such ABL Credit
Party thereunder being secured by one or more ABL Collateral Documents, (b) was
an ABL Credit Agreement Lender or an Affiliate of an ABL Credit Agreement Lender
on the date hereof, or at the time of entry into such Hedging Agreement, or at
the time of the designation referred to in the following clause (c) and (c) has
been designated by the Company in accordance with the terms of one or more ABL
Collateral Documents (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Affiliate hereunder with respect to more
than one Credit Facility).

 

“ABL Hedging Provider” shall mean any Person (other than an ABL Hedging
Affiliate) that has entered into a Hedging Agreement with an ABL Credit Party
with the obligations of such ABL Credit Party thereunder being secured by one or
more ABL Collateral Documents, as designated by the Company in accordance with
the terms of the ABL Collateral Documents, as designated by the Company in
accordance with the terms of one ore more ABL Collateral Documents (provided
that no Person shall, with respect to any Hedging Agreement, be at any time a
Hedging Provider hereunder with respect to more than one Credit Facility).

 

“ABL Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any ABL Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each ABL Credit
Party from time to time to the ABL Agent, the ABL Credit Agreement Lender, any
ABL Bank Products Affiliate,  ABL Hedging Affiliate, ABL Bank Products Provider
or ABL Hedging Provider or any Management Credit Providers under any ABL
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such ABL Credit
Party, would have accrued on any ABL Obligation, whether or not a claim is
allowed against such ABL Credit Party for such interest and fees in the related
bankruptcy proceeding), reimbursement for amounts drawn under letters of credit,
fees, expenses, indemnification or otherwise, and all other amounts owing or due
under the terms of the ABL Documents, as amended, restated, modified, renewed,
refunded, replaced or refinanced in whole or in part from time to time.

 

“ABL Secured Parties” shall mean all ABL Credit Agreement Lenders together with
all ABL Bank Products Affiliates, ABL Hedging Affiliates, ABL Bank Product
Providers, ABL Hedging Providers and Management Credit Providers and all
successors, assigns, transferees and replacements thereof, as well as any Person
designated as an “ABL Secured Party” under any ABL Credit Agreement.

 

“Additional Agent” shall mean any one or more administrative agents, collateral
agents, security agents, trustees or other representatives for or of any one or
more Additional Credit Facility Secured Parties, any Additional Bank Products
Provider or any Additional Hedging Provider, and shall include any successor
thereto, as well as any Person designated as an “Agent” under any Additional
Credit Facility.

 

“Additional Bank Products Affiliate” shall mean any Person who (a) has entered
into a Bank Products Agreement with any Additional Credit Party with the
obligations of such Additional Credit Party thereunder being secured by one or
more Additional Collateral Documents, (b) was an Additional Credit Facility
Lender or an Affiliate of an Additional Credit Facility Lender on the date
hereof, or at the time of entry into such Bank Products Agreement, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more
Additional

 

4

--------------------------------------------------------------------------------


 

Collateral Documents (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Bank Products Affiliate hereunder with
respect to more than one Credit Facility).

 

“Additional Bank Products Provider” shall mean any Person (other than an
Additional Bank Products Affiliate) that has entered into a Bank Products
Agreement with an Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, as designated by the Company in accordance with the terms
of one or more Additional Collateral Documents (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time a Bank Products
Provider hereunder with respect to more than one Credit Facility).

 

“Additional Borrower” shall mean any Additional Credit Party that incurs or
issues Additional Indebtedness under any Additional Credit Facility, together
with its successors and assigns.

 

“Additional Collateral Documents” shall mean all “Security Documents” as defined
in any Additional Credit Facility, and in any event shall include all security
agreements, mortgages, deeds of trust, pledges and other collateral documents
executed and delivered in connection with any Additional Credit Facility, and
any other agreement, document or instrument pursuant to which a Lien is granted
securing any Additional Obligations or under which rights or remedies with
respect to such Liens are governed, in each case as the same may be amended,
supplemented, waived or otherwise modified from time to time.

 

“Additional Credit Facilities” shall mean (a) any one or more agreements,
instruments and documents under which any Additional Indebtedness is or may be
incurred, including without limitation any credit agreements, loan agreements,
indentures, guarantees or other financing agreements, in each case as the same
may be amended, supplemented, waived or otherwise modified from time to time,
together with (b) if designated by the Company, any other agreement extending
the maturity of, consolidating, restructuring, refunding, replacing or
refinancing all or any portion of the Additional Obligations, whether by the
same or any other lender, debtholder or other creditor or group of lenders,
debtholders or other creditors, or the same or any other agent, trustee or
representative therefor, or otherwise, and whether or not increasing the amount
of any Indebtedness that may be incurred thereunder.

 

“Additional Credit Facility Lenders” shall mean one or more holders of
Additional Indebtedness (or commitments therefor) that is or may be incurred
under one or more Additional Credit Facilities, together with their successors,
assigns and transferees, as well as any Person designated as an “Additional
Credit Facility Lender” under any Additional Credit Facility.

 

“Additional Credit Facility Secured Parties” shall mean all Additional Agents,
one or more Additional Credit Facility Lenders and shall include all Additional
Bank Products Affiliates, Additional Hedging Affiliates, Additional Bank
Products Providers and Additional Hedging Providers and all successors, assigns,
transferees and replacements thereof, as well as any Person designated as an
“Additional Credit Facility Secured Party” under any Additional Credit Facility;
and with respect to any Additional Agent, shall mean the Additional Credit
Facility Secured Party represented by such Additional Agent.

 

“Additional Credit Party” shall mean the Company, Holdings (so long as it is a
guarantor under any of the Additional Guaranties), each direct or indirect
Subsidiary of the Company or any of its Affiliates that is or becomes a party to
any Additional Document, and any other Person who becomes a guarantor under any
of the Additional Guaranties.

 

“Additional Documents” shall mean any Additional Credit Facilities, any
Additional Guaranties, any Additional Collateral Documents, any Bank Products
Agreements between any Credit Party and any Additional Bank Products Affiliate
or Additional Bank Products Provider, any Hedging Agreements between

 

5

--------------------------------------------------------------------------------


 

any Credit Party and any Additional Hedging Affiliate or Additional Hedging
Provider, those other ancillary agreements as to which any Additional Secured
Party is a party or a beneficiary and all other agreements, instruments,
documents and certificates, now or hereafter executed by or on behalf of any
Credit Party or any of its respective Subsidiaries or Affiliates, and delivered
to any Additional Agent, in connection with any of the foregoing or any
Additional Credit Facility, including any intercreditor or joinder agreement
among any of the Additional Credit Facility Secured Parties or among any of the
ABL Secured Parties and Additional Credit Facility Secured Parties, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time.

 

“Additional Effective Date” shall have the meaning set forth in Section 7.11(b).

 

“Additional Guaranties” shall mean any one or more guarantees of any Additional
Obligations of any Additional Credit Party by any other Additional Credit Party
in favor of any Additional Credit Facility Secured Party, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Additional Guarantor” shall mean any Additional Credit Party that at any time
has provided an Additional Guaranty.

 

“Additional Hedging Affiliate” shall mean any Person who (a) has entered into a
Hedging Agreement with any Additional Credit Party with the obligations of such
Additional Credit Party thereunder being secured by one or more Additional
Collateral Documents, (b) was an Additional Credit Facility Lender or an
Affiliate of an Additional Credit Facility Lender on the date hereof, or at the
time of entry into such Hedging Agreement, or at the time of the designation
referred to in the following clause (c), and (c) has been designated by the
Company in accordance with the terms of one or more Additional Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Affiliate hereunder with respect to more than one
Credit Facility).

 

“Additional Hedging Provider” shall mean any Person (other than an Additional
Hedging Affiliate) that has entered into a Hedging Agreement with an Additional
Credit Party with the obligations of such Additional Credit Party thereunder
being secured by one or more Additional Collateral Documents, as designated by
the Company in accordance with the terms of one or more Additional Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Provider hereunder with respect to more than one Credit
Facility).

 

“Additional Indebtedness” shall mean any Additional Specified Indebtedness that
(1) is secured by a Lien on Collateral and is permitted to be so secured by:

 

(a)           prior to the Discharge of ABL Obligations, Subsection 8.14 of the
Original ABL Credit Agreement (if the Original ABL Credit Agreement is then in
effect) or the corresponding negative covenant restricting Liens contained in
any other ABL Credit Agreement then in effect if the Original ABL Credit
Agreement is not then in effect (which covenant is designated in such ABL Credit
Agreement as applicable for purposes of this definition);

 

6

--------------------------------------------------------------------------------


 

(b)           prior to the Discharge of Initial Junior Priority Obligations,
Section [  ](2) of the Original Initial Junior Priority Credit Facility (if the
Original Initial Junior Priority Credit Facility is then in effect) or the
corresponding negative covenant restricting Liens contained in any other Initial
Junior Priority Credit Facility then in effect (which covenant is designated in
such Initial Junior Priority Credit Facility as applicable for purposes of this
definition); and

 

(c)           prior to the Discharge of Additional Obligations, any negative
covenant restricting Liens contained in any applicable Additional Credit
Facility then in effect (which covenant is designated in such Additional Credit
Facility as applicable for purposes of this definition); and

 

(2) is designated (a) as “Additional ABL Indebtedness” by the Company in
compliance with the procedures set forth in Section 7.11 of the Base
Intercreditor Agreement and (b) as “Additional Indebtedness” by the Company
pursuant to an Additional Indebtedness Designation and in compliance with the
procedures set forth in Section 7.11.

 

As used in this definition of “Additional Indebtedness”, the term “Lien” shall
have the meaning set forth (x) for purposes of the preceding clause (1)(a),
prior to the Discharge of ABL Obligations, in the Original ABL Credit Agreement
(if the Original ABL Credit Agreement is then in effect), or in any other ABL
Credit Agreement then in effect (if the Original ABL Credit Agreement is not
then in effect), (y) for purposes of the preceding clause (1)(b), prior to the
Discharge of Initial Junior Priority Obligations, in the Original Junior
Priority Credit Facility (if the Original Junior Priority Credit Facility is
then in effect), or in any other Junior Priority Credit Facility then in effect
(if the Original Junior Priority Credit Facility is not then in effect), and
(z) for purposes of the preceding clause (1)(c), prior to the Discharge of
Additional Obligations, in the applicable Additional Credit Facility then in
effect.

 

“Additional Indebtedness Designation” shall mean a certificate of the Company
with respect to Additional Indebtedness, substantially in the form of Exhibit A
attached hereto.

 

“Additional Indebtedness Joinder” shall mean a joinder agreement executed by one
or more Additional Agents in respect of any Additional Indebtedness subject to
an Additional Indebtedness Designation on behalf of one or more Additional
Credit Facility Secured Parties in respect of such Additional Indebtedness,
substantially in the form of Exhibit B attached hereto.

 

“Additional Obligations” shall mean any and all loans and all other obligations,
liabilities and indebtedness of every kind, nature and description, whether now
existing or hereafter arising, whether arising before, during or after the
commencement of any case with respect to any Additional Credit Party under the
Bankruptcy Code or any other Insolvency Proceeding, owing by each Additional
Credit Party from time to time to any Additional Agent, any Additional Credit
Facility Secured Parties or any of them, including any Additional Bank Products
Affiliates, Additional Hedging Affiliates, Additional Bank Products Provider or
Additional Hedging Provider, under any Additional Document, whether for
principal, interest (including interest and fees which, but for the filing of a
petition in bankruptcy with respect to such Additional Credit Party, would have
accrued on any Additional Obligation, whether or not a claim is allowed against
such Additional Credit Party for such interest and fees in the related
bankruptcy proceeding),

 

--------------------------------------------------------------------------------

(2)           Insert the section number of the negative covenant restricting
Liens in the Original Initial Junior Priority Credit Facility.

 

7

--------------------------------------------------------------------------------


 

reimbursement of amounts drawn under letters of credit, payments for early
termination of Hedging Agreements, fees, expenses, indemnification or otherwise,
and all other amounts owing or due under the terms of the Additional Documents,
as amended, restated, modified, renewed, refunded, replaced or refinanced in
whole or in part from time to time.

 

“Additional Specified Indebtedness” shall mean any Indebtedness that is or may
from time to time be incurred by any Credit Party in compliance with:

 

(a)           prior to the Discharge of ABL Obligations, Subsection 8.13 of the
Original ABL Credit Agreement (if the Original ABL Credit Agreement is then in
effect) or the corresponding negative covenant restricting Indebtedness
contained in any other ABL Credit Agreement then in effect if the Original ABL
Credit Agreement is not then in effect (which covenant is designated in such ABL
Credit Agreement as applicable for purposes of this definition);

 

(b)           prior to the Discharge of Initial Junior Priority Obligations,
Section [  ](3) of the Original Initial Junior Priority Credit Facility (if the
Original Initial Junior Priority Credit Facility is then in effect) or the
corresponding negative covenant restricting Indebtedness contained in any other
Initial Junior Priority Credit Facility then in effect (which covenant is
designated in such Initial Junior Priority Credit Facility as applicable for
purposes of this definition); and

 

(c)           prior to the Discharge of Additional Obligations, any negative
covenant restricting Indebtedness contained in any Additional Credit Facility
then in effect (which covenant is designated in such Additional Credit Facility
as applicable for purposes of this definition).

 

As used in this definition of “Additional Specified Indebtedness”, the term
“Indebtedness” shall have the meaning set forth (x) for purposes of the
preceding clause (a), prior to the Discharge of ABL Obligations, in the Original
ABL Credit Agreement (if the Original ABL Credit Agreement is then in effect),
or in any other ABL Credit Agreement then in effect (if the Original ABL Credit
Agreement is not then in effect), (y) for purposes of the preceding clause (b),
prior to the Discharge of Initial Junior Priority Obligations, in the Original
Junior Priority Credit Facility (if the Original Junior Priority Credit Facility
is then in effect), or in any other Junior Priority Credit Facility then in
effect (if the Original Junior Priority Credit Facility is not then in effect),
and (z) for purposes of the preceding clause (c), prior to the Discharge of
Additional Obligations, in the applicable Additional Credit Facility then in
effect.  In the event that any Indebtedness as defined in any such Credit
Document shall not be Indebtedness as defined in any other such Credit Document,
but is or may be incurred in compliance with such other Credit Document, such
Indebtedness shall constitute Additional Specified Indebtedness for the purposes
of such other Credit Document.

 

“Affiliate” shall mean with respect to any Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person.  For purposes of this definition, “control” of a
Person shall mean the power, directly or indirectly, either to (a) vote 20% or
more of the securities having ordinary voting power for the election of
directors of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

 

--------------------------------------------------------------------------------

(3)                              Insert the section number of the negative
covenant restricting Indebtedness in the Original Initial Junior Priority Credit
Facility.

 

8

--------------------------------------------------------------------------------


 

“Agent” shall mean any Senior Priority Agent or Junior Priority Agent.

 

“Agreement” shall have the meaning assigned thereto in the Preamble hereto.

 

“Bank Products Affiliate” shall mean any ABL Bank Products Affiliate, any
Initial Junior Priority Bank Products Affiliate or any Additional Bank Products
Affiliate, as applicable.

 

“Bank Products Agreement” shall mean any agreement pursuant to which a bank or
other financial institution agrees to provide (a) treasury services, (b) credit
card, merchant card, purchasing card or stored value card services (including,
without limitation, processing and other administrative services with respect
thereto), (c) cash management services (including, without limitation,
controlled disbursements, credit cards, credit card processing services,
automated clearinghouse and other electronic funds transfer transactions, return
items, netting, overdrafts, depository, lockbox, stop payment, information
reporting, wire transfer and interstate depository network services) and
(d) other banking products or services as may be requested by any Credit Party
(other than letters of credit and other than loans except indebtedness arising
from services described in items (a) through (c) of this definition).

 

“Bank Products Provider” shall mean any ABL Bank Products Provider, any Initial
Junior Priority Bank Products Provider or any Additional Bank Products Provider,
as applicable.

 

“Bankruptcy Code” shall mean title 11 of the United States Code.

 

“Base Intercreditor Agreement” shall mean the ABL/Term Loan Intercreditor
Agreement, dated as of May 25, 2011, by and among Deutsche Bank AG New York
Branch, as ABL Agent, Deutsche Bank AG New York Branch, as Term Loan Agent, and
any additional agents party thereto from time to time, as the same may be
amended, supplemented, waived or otherwise modified from time to time.

 

“Borrower” shall mean any of the ABL Borrowers, the Initial Junior Priority
Borrower and any Additional Borrower.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Cash Collateral” shall mean any Collateral consisting of Money or Cash
Equivalents, any Security Entitlement and any Financial Assets.

 

“Cash Equivalents” shall mean (1) money and (2) (a) securities issued or fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof, (b) time deposits, certificates of deposit or bankers’
acceptances of (i) any ABL Secured Party (as defined under the Base
Intercreditor Agreement), any Term Loan Secured Party (as defined under the Base
Intercreditor Agreement) or any Additional Secured Party (as defined under the
Base Intercreditor Agreement) or any Affiliate thereof or (ii) any commercial
bank having capital and surplus in excess of $500,000,000 (or the foreign
currency equivalent thereof as of the date of such investment) and the
commercial paper of the holding company of which is rated at least A-2 or the
equivalent thereof by Standard & Poor’s Ratings Group (a division of The McGraw
Hill Companies Inc.) or any successor rating agency (“S&P”) or at least P-2 or
the equivalent thereof by Moody’s Investors Service, Inc. or any successor
rating agency (“Moody’s”) (or if

 

9

--------------------------------------------------------------------------------


 

at such time neither is issuing ratings, then a comparable rating of such other
nationally recognized rating agency as shall be approved by any Agent (as
defined under the Base Intercreditor Agreement) (other than any Designated
Agent), in each case, in its reasonable judgment), (or, if there is no
continuing Agent (as defined under the Base Intercreditor Agreement) other than
any Designated Agent, as designated by the Company)), (c) repurchase obligations
with a term of not more than seven days for underlying securities of the types
described in clauses (a) and (b) above entered into with any financial
institution meeting the qualifications specified in clause (b) above,
(d) commercial paper rated at least A-2 or the equivalent thereof by S&P or at
least P-2 or the equivalent thereof by Moody’s (or if at such time neither is
issuing ratings, then a comparable rating of such other nationally recognized
rating agency as shall be approved by any Agent (as defined under the Base
Intercreditor Agreement) (other than any Designated Agent), in each case, in its
reasonable judgment (or, if there is no continuing Agent other than any
Designated Agent, as designated by the Company)), (e) investments in money
market funds complying with the risk limiting conditions of Rule 2a-7 or any
successor rule of the Securities and Exchange Commission under the Investment
Company Act of 1940, and (f) investments similar to any of the foregoing
denominated in foreign currencies approved by the board of directors of the
Company, in each case provided in clauses (a), (b), (d) and (to the extent
relating to any such clause) (f) above only, maturing within twelve months after
the date of acquisition.

 

“Collateral” shall mean all Property now owned or hereafter acquired by any
Borrower or any Guarantor in or upon which a Lien is granted or purported to be
granted to any Agent under any of the ABL Collateral Documents, the Initial
Junior Priority Collateral Documents or the Additional Collateral Documents,
together with all rents, issues, profits, products, and Proceeds thereof to the
extent a Lien is granted or purported to be granted therein to the applicable
Agent by such applicable documents.

 

“Commodities Agreement” shall mean, in respect of a Person, any commodity
futures contract, forward contract, option or similar agreement or arrangement
(including derivative agreements or arrangements), as to which such Person is a
party or beneficiary.

 

“Company” shall mean Emergency Medical Services Corporation, a Delaware
corporation, and any successor in interest thereto.

 

“Control Collateral” shall mean any Collateral consisting of any certificated
Security, Investment Property, Deposit Account, Instruments, Chattel Paper and
any other Collateral as to which a Lien may be perfected through possession or
control by the secured party, or any agent therefor.

 

“Credit Documents” shall mean the ABL Documents, the Initial Junior Priority
Documents and any Additional Documents.

 

“Credit Facility” shall mean the ABL Credit Agreement, the Initial Junior Lien
Credit Facility or any Additional Credit Facility, as applicable

 

“Credit Parties” shall mean the ABL Credit Parties, the Initial Junior Priority
Credit Parties and any Additional Credit Parties.

 

“Creditor” shall mean any Senior Priority Creditor or Junior Priority Creditor.

 

“Currency Agreement” shall mean, in respect of a Person, any foreign exchange
contract, currency swap agreement or other similar agreement or arrangements
(including derivative agreements or arrangements), as to which such Person is a
party or a beneficiary.

 

10

--------------------------------------------------------------------------------


 

“Designated Agent” shall mean any Party that the Company designates as a
Designated Agent (as confirmed in writing by such Party if such designation is
made after the execution of this Agreement by such Party (in the case of the
Initial Junior Priority Agent) or the joinder of such Party to this Agreement),
as and to the extent so designated.  Such designation may be for all purposes of
this Agreement, or may be for one or more specified purposes hereunder or
provisions hereof.

 

“DIP Financing” shall have the meaning set forth in Section 6.1(a).

 

“Discharge of Additional Obligations” shall mean, if any Indebtedness shall at
any time have been incurred under any Additional Credit Facility, with respect
to each Additional Credit Facility, (a) the payment in full in cash of the
applicable Additional Obligations that are outstanding and unpaid at the time
all Additional Indebtedness under such Additional Credit Facility is paid in
full in cash, (i) including (if applicable), with respect to amounts available
to be drawn under outstanding letters of credit issued thereunder at such time
(or indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such Additional Credit Facility (which shall not exceed an amount equal to
101.5% of the aggregate undrawn amount of such letters of credit) but
(ii) excluding unasserted contingent indemnification or other obligations under
the applicable Additional Credit Facility at such time and (b) the termination
of all then outstanding commitments to extend credit under the applicable
Additional Documents at such time.

 

“Discharge of Initial Junior Priority Obligations” shall mean, with respect to
each Junior Priority Credit Facility, (a) the payment in full in cash of the
applicable Initial Junior Priority Obligations that are outstanding and unpaid
at the time all Indebtedness under the applicable Initial Junior Priority Credit
Facility is paid in full in cash, (i) including (if applicable), with respect to
amounts available to be drawn under outstanding letters of credit issued
thereunder at such time (or indemnities or other undertakings issued pursuant
thereto in respect of outstanding letters of credit at such time), delivery or
provision of cash or backstop letters of credit in respect thereof in compliance
with the terms of any such Initial Junior Priority Credit Facility (which shall
not exceed an amount equal to 101.5% of the aggregate undrawn amount of such
letters of credit) but (ii) excluding, for the avoidance of doubt, unasserted
contingent indemnification or other obligations at such time and (b) the
termination of all then outstanding commitments to extend credit under the
Initial Junior Priority Documents at such time.

 

“Discharge of ABL Obligations” shall mean (a) the payment in full in cash of the
applicable ABL Obligations that are outstanding and unpaid at the time all
Indebtedness under the applicable ABL Credit Agreement is paid in full in cash,
(i) including (if applicable), with respect to amounts available to be drawn
under outstanding letters of credit issued thereunder at such time (or
indemnities or other undertakings issued pursuant thereto in respect of
outstanding letters of credit at such time), delivery or provision of cash or
backstop letters of credit in respect thereof in compliance with the terms of
any such ABL Credit Agreement (which shall not exceed an amount equal to 101.5%
of the aggregate undrawn amount of such letters of credit) but (ii) excluding,
for the avoidance of doubt, unasserted contingent indemnification or other
obligations under the applicable ABL Credit Agreement at such time and (b) the
termination of all then outstanding commitments to extend credit under the ABL
Documents at such time.

 

“Discharge of Senior Priority Obligations” shall mean the occurrence of all of
the Discharge of ABL Obligations and the Discharge of Additional Obligations in
respect of Senior Priority Debt.

 

“Domestic Subsidiary” shall mean any Subsidiary of the Company that is not a
Foreign Subsidiary.

 

11

--------------------------------------------------------------------------------


 

“Event of Default” shall mean an Event of Default under any ABL Credit
Agreement, any Initial Junior Priority Credit Facility or any Additional Credit
Facility.

 

“Exercise Any Secured Creditor Remedies” or “Exercise of Secured Creditor
Remedies” shall mean:

 

(a)           the taking of any action to enforce or realize upon any Lien,
including the institution of any foreclosure proceedings or the noticing of any
public or private sale pursuant to Article 9 of the Uniform Commercial Code, or
taking any action to enforce any right or power to repossess, replevy, attach,
garnish, levy upon or collect the Proceeds of any Lien;

 

(b)           the exercise of any right or remedy provided to a secured creditor
on account of a Lien under any of the Credit Documents, under applicable law, by
self-help repossession, by notification to account obligors of any Grantor in an
Insolvency Proceeding or otherwise, including the election to retain any of the
Collateral in satisfaction of a Lien;

 

(c)           the taking of any action or the exercise of any right or remedy in
respect of the collection on, set off against, marshaling of, injunction
respecting or foreclosure on the Collateral or the Proceeds thereof;

 

(d)           the appointment of a receiver, receiver and manager or interim
receiver of all or part of the Collateral;

 

(e)           the sale, lease, license, or other disposition of all or any
portion of the Collateral by private or public sale or any other means
permissible under applicable law;

 

(f)            the exercise of any other right of a secured creditor under
Part 6 of Article 9 of the Uniform Commercial Code;

 

(g)           the exercise of any voting rights relating to any Capital Stock
included in the Collateral; and

 

(h)           the delivery of any notice, claim or demand relating to the
Collateral to any Person (including any securities intermediary, depository bank
or landlord) in possession or control of any Collateral;

 

provided that (i) filing a proof of claim or statement of interest in any
Insolvency Proceeding, (ii) the acceleration of the Senior Priority Obligations,
(iii) the imposition of a default rate, (iv) the cessation of lending pursuant
to the provisions of the Senior Priority Documents, (v) the consent by any
Senior Priority Agent to disposition by any Grantor of any of the Collateral or
the consent by the Senior Priority Representative to disposition by any Grantor
of any of the Collateral or (vi) seeking adequate protection shall not be deemed
to be an Exercise of Secured Creditor Remedies.

 

“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including the European Union.

 

“Grantor” shall mean any Grantor as defined in the ABL Collateral Documents or
in the Junior Priority Collateral Documents, as the context requires.

 

12

--------------------------------------------------------------------------------


 

“Guarantor” shall mean any of the ABL Guarantors, the Initial Junior Priority
Guarantors and any Additional Guarantors.

 

“Hedging Affiliate” shall mean any ABL Hedging Affiliate, any Initial Junior
Priority Hedging Affiliate or any Additional Hedging Affiliate, as applicable.

 

“Hedging Agreement” shall mean any Interest Rate Agreement, Commodities
Agreement, Currency Agreement or any other credit or equity swap, collar, cap,
floor or forward rate agreement, or other agreement or arrangement designed to
protect against fluctuations in interest rates or currency, commodity, equity
values or creditworthiness (including, without limitation, any option with
respect to any of the foregoing and any combination of the foregoing agreements
or arrangements), and any confirmation executed in connection with any such
agreement or arrangement..

 

“Hedging Provider” shall mean any ABL Hedging Provider, any Initial Junior
Priority Hedging Provider or any Additional Hedging Provider, as applicable.

 

“Holdings” shall mean CDRT Acquisition Corporation, a Delaware corporation, and
any successor in interest thereto.

 

“Indebtedness” shall mean, with respect to any Person at any date, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property (other than trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices) , which purchase
price is due more than one year after the date of placing such property in final
service or taking final delivery and title thereto, (b) any other indebtedness
of such Person which is evidenced by a note, bond, debenture or similar
instrument, (c) all obligations of such Person under Financing Leases, (d) all
obligations of such Person in respect of  letters of credit, bankers’
acceptances or other similar instruments issued or created for the account of
such Person, (e) all obligations of such Person in respect of interest rate
protection agreements, interest rate futures, interest rate options, interest
rate caps and any other interest rate hedge arrangements, (f) all indebtedness
or obligations of the types referred to in the preceding clauses (a) through
(e) to the extent secured by any Lien on any property owned by such Person even
though such Person has not assumed or otherwise become liable for the payment
thereof and (g) all guarantees by such Person of Indebtedness of other Persons,
to the extent so guaranteed by such Person.

 

“Initial Junior Priority Agent” shall mean [          ] in its capacity as
collateral agent under the Original Initial Junior Priority Credit Facility,
together with its successors and assigns in such capacity from time to time,
whether under the Original Initial Junior Priority Credit Facility or any
subsequent Initial Junior Priority Credit Facility, as well as any Person
designated as the “Agent” or “Collateral Agent” under any Initial Junior
Priority Credit Facility.

 

“Initial Junior Priority Bank Products Affiliate” shall mean any Person who
(a) has entered into a Bank Products Agreement with any Initial Junior Priority
Credit Party with the obligations of such Initial Junior Priority Credit Party
thereunder being secured by one or more Initial Junior Priority Collateral
Documents, (b) was an Initial Junior Priority Credit Facility Lender or an
Affiliate of an Initial Junior Priority Credit Facility Lender on the date
hereof, or at the time of entry into such Bank Products Agreement, or at the
time of the designation referred to in the following clause (c), and (c) has
been designated by the Company in accordance with the terms of one or more
Initial Junior Priority Collateral Documents (provided that no Person shall,
with respect to any Bank Products Agreement, be at any time an Initial Junior
Priority Bank Products Affiliate hereunder with respect to more than one Credit
Facility).

 

13

--------------------------------------------------------------------------------


 

“Initial Junior Priority Bank Products Provider” shall mean any Person (other
than an Initial Junior Priority Bank Products Affiliate) that has entered into a
Bank Products Agreement with an Initial Junior Priority Credit Party with the
obligations of such Initial Junior Priority Credit Party thereunder being
secured by one or more Initial Junior Priority Collateral Documents, as
designated by the Company in accordance with the terms of the Initial Junior
Priority Collateral Documents , as designated by the Company in accordance with
the terms of one or more Initial Junior Priority Collateral Documents (provided
that no Person shall, with respect to any Bank Products Agreement, be at any
time a Bank Products Provider hereunder with respect to more than one Credit
Facility).

 

“Initial Junior Priority Borrower” shall mean [          ] in [its][their]
capacity[y][ies] as borrower[s] under the Initial Junior Priority Credit
Facility, together with its [and their respective] successors and assigns.

 

“Initial Junior Priority Collateral Documents” shall mean all “Security
Documents” as defined in the Initial Junior Priority Credit Facility, and all
other security agreements, mortgages, deeds of trust and other collateral
documents executed and delivered in connection with any Initial Junior Priority
Credit Facility, and any other agreement, document or instrument pursuant to
which a Lien is granted securing any Junior Priority Obligations or under which
rights or remedies with respect to such Liens are governed, in each case as the
same may be amended, supplemented, waived or otherwise modified from time to
time.

 

“Initial Junior Priority Credit Facility” shall mean (a) if the Original Initial
Junior Priority Credit Facility is then in effect, the Original Initial Junior
Priority Credit Facility, and (b) thereafter, if designated by the Company, any
other credit agreement, loan agreement, note agreement, promissory note,
indenture or other agreement or instrument evidencing or governing the terms of
any indebtedness or other financial accommodation that has been incurred to
refund, refinance, restructure, replace, renew, repay, increase or extend
(whether in whole or in part and whether with the original agent and creditors
or other agents and creditors or otherwise) the indebtedness and other
obligations outstanding under (x) the Original Initial Junior Priority Credit
Facility or (y) any subsequent Initial Junior Priority Credit Facility (in each
case, as amended, restated, supplemented, waived or otherwise modified from time
to time); provided, that the requisite creditors party to such Initial Junior
Priority Credit Facility (or their agent or other representative on their
behalf) shall agree, by a joinder agreement substantially in the form of
Exhibit C attached hereto or otherwise in form and substance reasonably
satisfactory to any Senior Priority Agent (other than any Designated Agent) (or,
if there is no continuing Senior Priority Agent other than any Designated Agent,
as designated by the Company), that the obligations under such Initial Junior
Priority Credit Facility are subject to the terms and provisions of this
Agreement.  Any reference to the Initial Junior Priority Credit Facility shall
be deemed a reference to any Initial Junior Priority Credit Facility then in
existence.

 

“Initial Junior Priority Credit Facility Lenders” shall mean one or more holders
of Indebtedness (or commitments therefor) that is or may be incurred under the
Initial Junior Priority Credit Facility, together with their successors, assigns
and transferees, as well as any Person designated as an “Initial Junior Priority
Credit Facility Lender” under any Initial Junior Priority Credit Facility.

 

“Initial Junior Priority Credit Parties” shall mean the Initial Junior Priority
Borrower, the Initial Junior Priority Guarantors and each other direct or
indirect Subsidiary of the Company or any of its Affiliates that is now or
hereafter becomes a party to any Initial Junior Priority Document.

 

“Initial Junior Priority Creditors” shall mean one or more Initial Junior
Priority Credit Facility Lenders and shall include all Initial Junior Priority
Bank Products Affiliates, Initial Junior Priority Hedging

 

14

--------------------------------------------------------------------------------


 

Affiliates, Initial Junior Priority Bank Products Providers and Initial Junior
Priority Hedging Providers and all successors, assigns, transferees and
replacements thereof, as well as any Person designated as an “Initial Junior
Priority Creditor” under any Initial Junior Priority Credit Facility.

 

“Initial Junior Priority Documents” shall mean the Initial Junior Priority
Credit Facility, the Initial Junior Priority Guaranties, the Initial Junior
Priority Collateral Documents, any Bank Products Agreements between any Initial
Junior Priority Credit Party and any Initial Junior Priority Bank Products
Affiliate or Initial Junior Priority Bank Products Provider, any Hedging
Agreements between any Initial Junior Priority Credit Party and any Initial
Junior Priority Hedging Affiliate or Initial Junior Priority Hedging Provider,
those other ancillary agreements as to which the Initial Junior Priority Agent
or any Initial Junior Priority Creditor is a party or a beneficiary and all
other agreements, instruments, documents and certificates, now or hereafter
executed by or on behalf of any Initial Junior Priority Credit Party or any of
its respective Subsidiaries or Affiliates, and delivered to the Initial Junior
Priority Agent, in connection with any of the foregoing or any Initial Junior
Priority Credit Facility, in each case as the same may be amended, supplemented,
waived or otherwise modified from time to time.

 

“Initial Junior Priority Guaranties” shall mean the guarantees of the Initial
Junior Priority Guarantors pursuant to the [          ](4), and all other
guaranties of any Initial Junior Priority Obligations of any Initial Junior
Priority Credit Party in favor of any Initial Junior Priority Secured Party, in
each case as the same may be amended, supplemented, waived or otherwise modified
from time to time.

 

“Initial Junior Priority Guarantors” shall mean the collective reference to each
of the Company’s Domestic Subsidiaries that is a guarantor under any of the
Initial Junior Priority Guaranties and any other Person who becomes a guarantor
under any of the Initial Junior Priority Guaranties.

 

“Initial Junior Priority Hedging Affiliate” shall mean any Person who (a) has
entered into a Hedging Agreement with any Initial Junior Priority Credit Party
with the obligations of such Initial Junior Priority Credit Party thereunder
being secured by one or more Initial Junior Priority Collateral Documents,
(b) was an Initial Junior Priority Credit Party or an Affiliate of an Initial
Junior Priority Credit Party on the date hereof, or at the time of entry into
such Hedging Agreement, or at the time of the designation referred to in the
following clause (c), and (c) has been designated by the Company in accordance
with the terms of one or more Initial Junior Priority Collateral Documents
(provided that no Person shall, with respect to any Hedging Agreement, be at any
time a Hedging Affiliate hereunder with respect to more than one Credit
Facility).

 

“Initial Junior Priority Hedging Provider” shall mean any Person (other than an
Initial Junior Priority Hedging Affiliate) that has entered into a Hedging
Agreement with an Initial Junior Priority Credit Party with the obligations of
such Initial Junior Priority Credit Party thereunder being secured by one or
more Initial Junior Priority Collateral Documents, as designated by the Company
in accordance with the terms of one or more Initial Junior Priority Collateral
Documents (provided that no Person shall, with respect to any Hedging Agreement,
be at any time a Hedging Provider hereunder with respect to more than one Credit
Facility).

 

--------------------------------------------------------------------------------

(4)           Describe guarantee arrangements.

 

15

--------------------------------------------------------------------------------


 

“Initial Junior Priority Obligations” shall mean any and all loans and all other
obligations, liabilities and indebtedness of every kind, nature and description,
whether now existing or hereafter arising, whether arising before, during or
after the commencement of any case with respect to any Initial Junior Priority
Credit Party under the Bankruptcy Code or any other Insolvency Proceeding, owing
by each Initial Junior Priority Credit Party from time to time to any Initial
Junior Priority Agent, any Initial Junior Priority Creditors or any of them,
including any Initial Junior Priority Bank Products Affiliates or Initial Junior
Priority Hedging Affiliates, Initial Junior Priority Bank Products Provider or
Initial Junior Priority Hedging Provider, under any Initial Junior Priority
Document, whether for principal, interest (including interest and fees which,
but for the filing of a petition in bankruptcy with respect to such Initial
Junior Priority Credit Party, would have accrued on any Initial Junior Priority
Obligation, whether or not a claim is allowed against such Initial Junior
Priority Credit Party for such interest and fees in the related bankruptcy
proceeding), reimbursement of amounts drawn under letters of credit, payments
for early termination of Hedging Agreements, fees, expenses, indemnification or
otherwise, and all other amounts owing or due under the terms of the Initial
Junior Priority Documents, as amended, restated, modified, renewed, refunded,
replaced or refinanced in whole or in part from time to time.

 

“Initial Junior Priority Secured Parties” shall mean the Initial Junior Priority
Agent and the Initial Junior Priority Creditors.

 

“Insolvency Proceeding” shall mean (a) any case, action or proceeding before any
court or other governmental authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case covered by clauses (a) and (b) undertaken under United States
Federal, State or foreign law, including the Bankruptcy Code.

 

“Interest Rate Agreement” shall mean, with respect to any Person, any interest
rate protection agreement, future agreement, option agreement, swap agreement,
cap agreement, collar agreement, hedge agreement or other similar agreement or
arrangement (including derivative agreements or arrangements), as to which such
Person is party or a beneficiary.

 

“Junior Priority Agent” shall mean any of the Initial Junior Priority Agent and
any Additional Agent under any Junior Priority Documents.

 

“Junior Priority Collateral Documents” shall mean the Initial Junior Priority
Collateral Documents and any Additional Collateral Documents in respect of any
Junior Priority Obligations.

 

“Junior Priority Credit Facility” shall mean the Initial Junior Priority Credit
Facility and any Additional Credit Facility in respect of any Junior Priority
Obligations.

 

“Junior Priority Creditors” shall mean the Initial Junior Priority Creditors and
any Additional Credit Facility Secured Party in respect of any Junior Priority
Obligations.

 

“Junior Priority Debt” shall mean:

 

(1)           all Initial Junior Priority Obligations; and

 

(2)           any Additional Obligations of any Credit Party so long as on or
before the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the

 

16

--------------------------------------------------------------------------------


 

Company as “Junior Priority Debt” in the relevant Additional Indebtedness
Designation delivered pursuant to Section 7.11(a)(iii).

 

“Junior Priority Documents” shall mean the Initial Junior Priority Documents and
any Additional Documents in respect of any Junior Priority Obligations.

 

“Junior Priority Lien” shall mean a Lien granted (a) by an Initial Junior
Priority Collateral Document to the Initial Junior Priority Agent or (b) by an
Additional Collateral Document to any Additional Agent for the purpose of
securing Junior Priority Obligations.

 

“Junior Priority Obligations” shall mean the Initial Junior Priority Obligations
and any Additional Obligations constituting Junior Priority Debt.

 

“Junior Priority Representative” shall mean the Junior Priority Agent designated
by the Junior Priority Agents to act on behalf of the Junior Priority Agents
hereunder, acting in such capacity.  The Junior Priority Representative shall
initially be the Initial Junior Priority Agent.

 

“Junior Priority Secured Parties” shall mean, at any time, all of the Junior
Priority Agents and all of the Junior Priority Creditors.

 

“Lien” shall mean any mortgage, pledge, hypothecation, assignment for purposes
of security, security deposit arrangement, encumbrance, lien (statutory or
other), charge or other security interest or any preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement and any Financing Lease having substantially the same economic effect
as any of the foregoing).

 

“Lien Priority” shall mean, with respect to any Lien of the ABL Agent, the ABL
Secured Parties, the Initial Junior Priority Agent, the Initial Junior Priority
Creditors, any Additional Agent or any Additional Credit Facility Secured Party
in the Collateral, the order of priority of such Lien as specified in
Section 2.1.

 

“Management Credit Provider” shall mean any Person that is a beneficiary of a
Management Guarantee, as designated by the Company in accordance with the terms
of the Term Loan Collateral Documents.

 

“Management Guarantee” shall have the meaning assigned to such term in the
Original ABL Credit Agreement (if the Original ABL Credit Agreement is then in
effect), or in any other ABL Credit Agreement then in effect (if the Original
ABL Credit Agreement is not then in effect).

 

“Original Initial Junior Priority Credit Facility” shall mean the
[          ](5), dated as of [         ], among [          ], as such agreement
may be amended, supplemented, restated, waived or otherwise modified from time
to time.

 

--------------------------------------------------------------------------------

(5)                                Describe the Initial Junior Priority Credit
Facility.

 

17

--------------------------------------------------------------------------------


 

“Original ABL Credit Agreement” shall mean that certain Credit Agreement dated
as of May 25, 2011, by and among the ABL Borrowers, Holdings, Deutsche Bank AG
New York Branch, as administrative agent, the ABL Credit Agreement Lenders and
the ABL Agent, as amended, restated, supplemented, waived or otherwise modified
from time to time.

 

“Party” shall mean any of the ABL Agent, the Initial Junior Priority Agent or
any Additional Agent, and “Parties” shall mean all of the ABL Agent, the Initial
Junior Priority Agent and any Additional Agent.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Proceeds” shall mean (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Collateral, and (b) whatever is recoverable
or recovered when any Collateral is sold, exchanged, collected, or disposed of,
whether voluntarily or involuntarily.

 

“Property” shall mean any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.

 

“Requisite Senior Priority Holders” shall mean Senior Priority Secured Parties
holding, in the aggregate, in excess of 50% of the aggregate Senior Priority
Exposure; provided that, (x) if the matter being consented to or the action
being taken by the Senior Priority Representative is the subordination of Liens
to other Liens, or the consent to a sale of all or substantially all of the
Collateral, then “Requisite Senior Priority Holders” shall mean those Senior
Priority Secured Parties necessary to validly consent to the requested action in
accordance with the applicable Senior Priority Documents and (y) except as may
be separately otherwise agreed in writing by and between or among each Senior
Priority Agent, on behalf of itself and the Senior Priority Creditors
represented thereby, if the matter being consented to or the action being taken
by the Senior Priority Representative will affect any Series of Senior Priority
Debt in a manner different and materially adverse relative to the manner such
matter or action affects any other Series of Senior Priority Debt (except to the
extent expressly set forth in this Agreement), then “Requisite Senior Priority
Holders” shall mean (1) Senior Priority Secured Parties holding, in the
aggregate, in excess of 50% of the aggregate Senior Priority Exposure and
(2) Senior Priority Secured Parties holding, in the aggregate, in excess of 50%
of the aggregate Senior Priority Exposure under the applicable Series of Senior
Priority Debt.

 

“Secured Parties” shall mean the Senior Priority Secured Parties and the Junior
Priority Secured Parties.

 

“Senior Priority Agent” shall mean any of the ABL Agent or any Additional Agent
under any Senior Priority Documents.

 

“Senior Priority Credit Facility” shall mean the ABL Credit Agreement and any
Additional Credit Facility in respect of any Senior Priority Obligations.

 

“Senior Priority Creditors” shall mean the ABL Secured Parties and any
Additional Credit Facility Secured Party in respect of any Senior Priority
Obligations.

 

“Senior Priority Debt” shall mean:

 

18

--------------------------------------------------------------------------------


 

(1)           all ABL Obligations; and

 

(2)           any Additional Obligations of any Credit Party so long as on or
before the date on which the relevant Additional Indebtedness is incurred, such
Indebtedness is designated by the Company as “Senior Priority Debt” in the
relevant Additional Indebtedness Designation delivered pursuant to
Section 7.11(a)(iii).

 

“Senior Priority Documents” shall mean the ABL Documents and any Additional
Documents in respect of any Senior Priority Obligations.

 

“Senior Priority Exposure” shall mean, as to any Senior Priority Credit Facility
as of the date of determination, the sum of (a) as to any revolving facility,
the total commitments of the Senior Priority Creditors (as applicable) to make
loans and other extensions of credit thereunder (or after the termination of
such commitments, the total outstanding principal amount of loans and other
extensions of credit under such facility) plus (b) as to any other facility, the
outstanding principal amount of Senior Priority Obligations (as applicable)
thereunder.

 

“Senior Priority Lien” shall mean a Lien granted (a) by a ABL Collateral
Document to the ABL Agent or (b) by an Additional Collateral Document to any
Additional Agent for the purpose of securing Senior Priority Obligations.

 

“Senior Priority Obligations” shall mean the ABL Obligations and any Additional
Obligations constituting Senior Priority Debt.

 

“Senior Priority Recovery” shall have the meaning set forth in Section 5.3.

 

“Senior Priority Representative” shall mean the Senior Priority Agent designated
by the Senior Priority Agents to act on behalf of the Senior Priority Agents
under this Agreement, acting in such capacity; provided that, at any time the
Base Intercreditor Agreement is in effect, the Senior Priority Representative
shall be the “ABL Collateral Representative” as defined under the Base
Intercreditor Agreement.  The Senior Priority Representative shall initially be
the ABL Agent.

 

“Senior Priority Secured Parties” shall mean, at any time, all of the Senior
Priority Agents and all of the Senior Priority Creditors.

 

“Series of Senior Priority Debt” shall mean, severally, (a) the Indebtedness
outstanding under the ABL Credit Agreement and (b) the Indebtedness outstanding
under any Additional Credit Facility in respect of or constituting Senior
Priority Debt.

 

“Standstill Period” shall have the meaning set forth in Section 2.3(a).

 

“Subsidiary” of any Person shall mean a corporation, partnership, limited
liability company, or other entity (a) of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership, limited liability company or other entity are at
the time owned by such Person, or (b) the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person and, in the case of this clause (b), which is treated as a
consolidated subsidiary for accounting purposes.

 

19

--------------------------------------------------------------------------------


 

“Term Agent” shall have the meaning assigned thereto in the Base Intercreditor
Agreement.

 

“Term Loan Priority Collateral” shall have the meaning assigned thereto in the
Base Intercreditor Agreement.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same
may, from time to time, be in effect in the State of New York; provided that to
the extent that the Uniform Commercial Code is used to define any term in any
security document and such term is defined differently in differing Articles of
the Uniform Commercial Code, the definition of such term contained in Article 9
shall govern; provided, further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, publication or
priority of, or remedies with respect to, Liens of any Party is governed by the
Uniform Commercial Code or foreign personal property security laws as enacted
and in effect in a jurisdiction other than the State of New York, the term
“Uniform Commercial Code” will mean the Uniform Commercial Code or such foreign
personal property security laws as enacted and in effect in such other
jurisdiction solely for purposes of the provisions thereof relating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

“United States” shall mean the United States of America.

 

Section 1.3         Rules of Construction.  Unless the context of this Agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the term “including” is not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement. 
Article, section, subsection, clause, schedule, and exhibit references herein
are to this Agreement unless otherwise specified.  Any reference in this
Agreement to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein).  Any reference herein to any Person
shall be construed to include such Person’s successors and assigns.  Any
reference herein to the repayment in full of an obligation shall mean the
payment in full in cash of such obligation, or in such other manner as may be
approved in writing by the requisite holders or representatives in respect of
such obligation, or in such other manner as may be approved by the requisite
holders or representatives in respect of such obligation.

 

ARTICLE II

 

LIEN PRIORITY

 

Section 2.1         Agreement to Subordinate.

 

(a)           Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral, or of any Liens granted to any Junior Priority Agent or any
Junior Priority Creditors in respect of all or any portion of the Collateral,
and regardless of how any such Lien was acquired (whether by grant, statute,
operation of law, subrogation or otherwise), (ii) the order or time of filing or
recordation of any document or instrument for perfecting the Liens in favor of
any Senior Priority Agent, any Senior Priority Creditors, any Junior Priority
Agent or any Junior Priority Creditors in any Collateral, (iii) any provision of
the Uniform Commercial Code, the Bankruptcy Code or any other applicable

 

20

--------------------------------------------------------------------------------


 

law, or of any Senior Priority Documents or Junior Priority Documents,
(iv) whether any Senior Priority Agent or any Junior Priority Agent, in each
case either directly or through agents, holds possession of, or has control
over, all or any part of the Collateral, (v) the fact that any such Liens in
favor of any Senior Priority Agent or any Senior Priority Creditors securing any
of the Senior Priority Obligations are (x) subordinated to any Lien securing any
other obligation of any Credit Party or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed or (vi) any other circumstance of any kind or
nature whatsoever, each Junior Priority Agent, for and on behalf of itself and
the Junior Priority Creditors represented thereby, hereby agrees that:

 

(i)             any Lien in respect of all or any portion of the Collateral now
or hereafter held by or on behalf of any Junior Priority Agent or any Junior
Priority Creditor that secures all or any portion of the Junior Priority
Obligations shall be junior and subordinate in all respects to all Liens granted
to any of the Senior Priority Agents and the Senior Priority Creditors in the
Collateral to secure all or any portion of the Senior Priority Obligations;

 

(ii)            any Lien in respect of all or any portion of the Collateral now
or hereafter held by or on behalf of any Senior Priority Agent or any Senior
Priority Creditor that secures all or any portion of the Senior Priority
Obligations shall be senior and prior in all respects to all Liens granted to
any of the Junior Priority Agents and the Junior Priority Creditors in the
Collateral to secure all or any portion of the Junior Priority Obligations;

 

(iii)           any Lien in respect of all or any portion of the Collateral now
or hereafter held by or on behalf of any Senior Priority Agent or any Senior
Priority Creditor that secures all or any portion of the Senior Priority
Obligations shall be pari passu and equal in priority in all respects with any
Lien in respect of all or any portion of the Collateral now or hereafter held by
or on behalf of any other Senior Priority Agent or any other Senior Priority
Creditor that secures all or any portion of the Senior Priority Obligations; and

 

(iv)          except as may be separately otherwise agreed in writing by and
between or among any applicable Junior Priority Agents, in each case on behalf
of itself and the Junior Priority Secured Parties represented thereby, any Lien
in respect of all or any portion of the Collateral now or hereafter held by or
on behalf of any Junior Priority Agent or any Junior Priority Creditor that
secures all or any portion of the Junior Priority Obligations shall be pari
passu and equal in priority in all respects with any Lien in respect of all or
any portion of the Collateral now or hereafter held by or on behalf of any other
Junior Priority Agent or any other Junior Priority Creditor that secures all or
any portion of the Junior Priority Obligations.

 

(b)           Notwithstanding (i) the date, time, method, manner, or order of
grant, attachment, or perfection (including any defect or deficiency or alleged
defect or deficiency in any of the foregoing) of any Liens granted to any Senior
Priority Agent or any Senior Priority Creditors in respect of all or any portion
of the Collateral and regardless of how any such Lien was acquired (whether by
grant, statute, operation of law, subrogation or otherwise), (ii) the order or
time of filing or recordation of any document or instrument for perfecting the
Liens in favor of any other Senior Priority Agent or any other Senior Priority
Creditors in any Collateral, (iii) any provision of the Uniform Commercial Code,
the Bankruptcy Code or any other applicable law, or of any Senior Priority
Documents, (iv) whether any Senior Priority Agent, in each case either directly
or through agents, holds possession of, or has control over, all or any part of
the Collateral, (v) the fact that any such Liens in favor of any Senior Priority
Agent or any Senior Priority Creditors securing any of the Senior Priority
Obligations are (x) subordinated to any Lien securing any other obligation of
any Credit Party or (y) otherwise subordinated, voided, avoided, invalidated

 

21

--------------------------------------------------------------------------------


 

or lapsed or (vi) any other circumstance of any kind or nature whatsoever, each
Senior Priority Agent, for and on behalf of itself and the Senior Priority
Creditors represented thereby, hereby agrees that except as may be separately
otherwise agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, any Lien in respect of all or any portion of the
Collateral now or hereafter held by or on behalf of any Senior Priority Agent or
any Senior Priority Creditor that secures all or any portion of the Senior
Priority Obligations shall be pari passu and equal in priority in all respects
with any Lien in respect of all or any portion of the Collateral now or
hereafter held by or on behalf of any other Senior Priority Agent or any other
Senior Priority Creditor that secures all or any portion of the Senior Priority
Obligations.

 

(c)           Notwithstanding any failure by any Senior Priority Secured Party
to perfect its security interests in the Collateral or any avoidance,
invalidation, priming or subordination by any third party or court of competent
jurisdiction of the security interests in the Collateral granted to any of the
Senior Priority Secured Parties, the priority and rights as (x) between the
respective classes of Senior Priority Secured Parties, and (y) between the
Senior Priority Secured Parties, on the one hand, and the Junior Priority
Secured Parties, on the other hand, with respect to the Collateral shall be as
set forth herein.  Notwithstanding any failure by any Junior Priority Secured
Party to perfect its security interests in the Collateral or any avoidance,
invalidation, priming or subordination by any third party or court of competent
jurisdiction of the security interests in the Collateral granted to any of the
Junior Priority Secured Parties, the priority and rights as between the
respective classes of Junior Priority Secured Parties with respect to the
Collateral shall be as set forth herein.  Lien priority as among the Senior
Priority Obligations and the Junior Priority Obligations with respect to any
Collateral will be governed solely by this Agreement, except as may be
separately otherwise agreed in writing by or among any applicable Parties.

 

(d)           The ABL Agent, for and on behalf of itself and the ABL Secured
Parties, acknowledges and agrees that (x) concurrently herewith, the Initial
Junior Priority Agent, for the benefit of itself and the Initial Junior Priority
Secured Parties, has been granted Junior Priority Liens upon all of the
Collateral in which the ABL Agent has been granted Senior Priority Liens, and
the ABL Agent hereby consents thereto, and (y) one or more Additional Agents,
each on behalf of itself and any Additional Credit Facility Secured Parties
represented thereby, may be granted Senior Priority Liens or Junior Priority
Liens upon all of the Collateral in which the ABL Agent has been granted Senior
Priority Liens, and the ABL Agent hereby consents thereto.

 

(e)           The Initial Junior Priority Agent, for and on behalf of itself and
the Initial Junior Priority Secured Parties, acknowledges and agrees that
(x) the ABL Agent, for the benefit of itself and the ABL Secured Parties, has
been granted Senior Priority Liens upon all of the Collateral in which the
Initial Junior Priority Agent has been granted Junior Priority Liens, and the
Initial Junior Priority Agent hereby consents thereto, and (y) one or more
Additional Agents, each on behalf of itself and any Additional Credit Facility
Secured Parties represented thereby, may be granted Senior Priority Liens or
Junior Priority Liens upon all of the Collateral in which the Initial Junior
Priority Agent has been granted Junior Priority Liens, and the Initial Junior
Priority Agent hereby consents thereto.

 

(f)            Each Additional Agent, for and on behalf of itself and any
Additional Credit Facility Secured Parties represented thereby, acknowledges and
agrees that, (x) the ABL Agent, for the benefit of itself and the ABL Secured
Parties, has been granted Senior Priority Liens upon all of the Collateral in
which such Additional Agent is being granted Liens, and such Additional Agent
hereby consents thereto, (y) concurrently herewith, the Initial Junior Priority
Agent, for the benefit of itself and the Initial Junior Priority Secured
Parties, has been granted Junior Priority Liens upon all of the Collateral in
which such Additional Agent is being granted Liens, and such Additional Agent
hereby consents thereto, and (z)

 

22

--------------------------------------------------------------------------------


 

one or more other Additional Agents, each on behalf of itself and any Additional
Credit Facility Secured Parties represented thereby, have been or may be granted
Senior Priority Liens or Junior Priority Liens upon all of the Collateral in
which such Additional Agent is being granted Liens, and such Additional Agent
hereby consents thereto.

 

(g)           The subordination of Liens by each Junior Priority Agent in favor
of the Senior Priority Agents shall not be deemed to subordinate the Liens of
any Junior Priority Agent to the Liens of any other Person.  The provision of
pari passu and equal priority as between Liens of any Senior Priority Agent and
Liens of any other Senior Priority Agent, in each case as set forth herein,
shall not be deemed to provide that the Liens of the Senior Priority Agent will
be pari passu or of equal priority with the Liens of any other Person, or to
subordinate any Liens of any Senior Priority Agent to the Liens of any Person. 
The provision of pari passu and equal priority as between Liens of any Junior
Priority Agent and Liens of any other Junior Priority Agent, in each case as set
forth herein, shall not be deemed to provide that the Liens of the Junior
Priority Agent will be pari passu or of equal priority with the Liens of any
other Person.

 

(h)           So long as the Discharge of Senior Priority Obligations has not
occurred, the parties hereto agree that in the event that Holdings or any
Borrower shall, or shall permit any other Grantor to, grant or permit any
additional Liens, or take any action to perfect any additional Liens, on any
asset or property to secure any Junior Priority Obligation and have not also
granted a Lien on such asset or property to secure the Senior Priority
Obligations and taken all actions to perfect such Liens, then, without limiting
any other rights and remedies available to any Senior Priority Agent and/or the
other Senior Priority Secured Parties, each Junior Priority Agent, on behalf of
itself and the Junior Lien Secured Parties for which it is a Junior Priority
Agent, and each other Junior Priority Secured Party (by its acceptance of the
benefits of the Junior Priority Documents), agrees that any amounts received by
or distributed to any of them pursuant to or as a result of Liens granted in
contravention of this Section 2.1(h) shall be subject to Section 4.1(e).

 

Section 2.2         Waiver of Right to Contest Liens.

 

(a)           Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that it and they shall not
(and hereby waives any right to) take any action to contest or challenge (or
assist or support any other Person in contesting or challenging), directly or
indirectly, whether or not in any proceeding (including in any Insolvency
Proceeding), the validity, priority, enforceability, or perfection of the Liens
of any Senior Priority Agent or any Senior Priority Creditor in respect of the
Collateral, or the provisions of this Agreement.  Except to the extent expressly
set forth in this Agreement, each Junior Priority Agent, for itself and on
behalf of the Junior Priority Creditors represented thereby, agrees that no
Junior Priority Agent or Junior Priority Creditor will take any action that
would interfere with any Exercise of Secured Creditor Remedies undertaken by any
Senior Priority Agent or any Senior Priority Creditor under the Senior Priority
Documents with respect to the Collateral.  Except to the extent expressly set
forth in this Agreement, each Junior Priority Agent, for itself and on behalf of
the Junior Priority Creditors represented thereby, hereby waives any and all
rights it or such Junior Priority Creditors may have as a junior lien creditor
or otherwise to contest, protest, object to or interfere with the manner in
which any Senior Priority Agent or any Senior Priority Creditor seeks to enforce
its Liens in any Collateral.

 

(b)           The assertion of priority rights established under the terms of
this Agreement shall not be considered a challenge to Lien priority of any Party
prohibited by this Section 2.2.

 

23

--------------------------------------------------------------------------------


 

Section 2.3         Remedies Standstill.

 

(a)           Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, agrees that, until the date upon
which the Discharge of Senior Priority Obligations shall have occurred, such
Junior Priority Agent and such Junior Priority Creditors:

 

(i)             will not Exercise Any Secured Creditor Remedies with respect to
the Collateral without the written consent of the Senior Priority
Representative; provided that any Junior Priority Agent may Exercise Any Secured
Creditor Remedies (other than any Secured Creditor Remedies the exercise of
which is otherwise prohibited by this Agreement, including, without limitation,
Section 6) after a period of 180 consecutive days has elapsed from the date of
delivery of written notice by such Junior Priority Agent to each Senior Priority
Agent stating that an Event of Default (as defined under the applicable Junior
Priority Credit Facility) has occurred and is continuing thereunder and stating
its intention to Exercise Any Secured Creditor Remedies (the “Standstill
Period”), and then such Junior Priority Agent may Exercise Any Secured Creditor
Remedies only so long as (1) no Event of Default relating to the payment of
interest, principal, fees or other Senior Priority Obligations shall have
occurred and be continuing and (2) no Senior Priority Secured Party shall have
commenced (or attempted to commence or given notice of its intent to commence)
the Exercise of Secured Creditor Remedies with respect to the Collateral
(including seeking relief from the automatic stay or any other stay in any
Insolvency Proceeding), and

 

(ii)            will not take, receive or accept any Proceeds of the Collateral,
it being understood and agreed that the temporary deposit of Proceeds of
Collateral in a Deposit Account controlled by the Junior Priority Representative
shall not constitute a breach of this Agreement so long as such Proceeds are
promptly remitted to the Senior Priority Representative.

 

From and after the date upon which the Discharge of Senior Priority Obligations
shall have occurred (or prior thereto upon obtaining the written consent of each
Senior Priority Agent), any Junior Priority Agent and any Junior Priority
Creditor may Exercise Any Secured Creditor Remedies under the Junior Priority
Documents or applicable law as to any Collateral; provided, however, that any
Exercise of Secured Creditor Remedies with respect to any Collateral by any
Junior Priority Agent or any Junior Priority Creditor is at all times subject to
the provisions of this Agreement, including Section 4.1.

 

(b)           Any Senior Priority Agent, on behalf of itself and any Senior
Priority Creditors represented thereby, agrees that such Senior Priority Agent
and such Senior Priority Creditors will not Exercise Any Secured Creditor
Remedies with respect to any of the Collateral without the written consent of
the Senior Priority Representative and will not take, receive or accept any
Proceeds of Collateral (except as may be separately otherwise agreed in writing
by and between or among all Senior Priority Agents, in each case on behalf of
itself and the Senior Priority Creditors represented thereby), it being
understood and agreed that the temporary deposit of Proceeds of Collateral in a
Deposit Account controlled by such Senior Priority Agent shall not constitute a
breach of this Agreement so long as such Proceeds are promptly remitted to the
Senior Priority Representative; provided that nothing in this sentence shall
prohibit any Senior Priority Agent from taking such actions in its capacity as
Senior Priority Representative, if applicable.  The Senior Priority
Representative may Exercise Any Secured Creditor Remedies under the Senior
Priority Collateral Documents or applicable law as to any Collateral; provided,
however, that any Exercise of Secured Creditor Remedies with respect to any
Collateral by the Senior Priority Representative is at all times subject to the
provisions of this Agreement, including Section 4.1 hereof and of the Base
Intercreditor Agreement.

 

24

--------------------------------------------------------------------------------


 

Section 2.4         Exercise of Rights.

 

(a)           No Other Restrictions.  Except as expressly set forth in this
Agreement, each Agent and each Creditor shall have any and all rights and
remedies it may have as a creditor under applicable law, including the right to
the Exercise of Secured Creditor Remedies (except as may be separately otherwise
agreed in writing by and between or among any applicable Parties, solely as
among such Parties and the Creditors represented thereby); provided, however,
that the Exercise of Secured Creditor Remedies with respect to the Collateral
shall be subject to the Lien Priority and to the provisions of this Agreement,
including Section 4.1.  Each Senior Priority Agent may enforce the provisions of
the applicable Senior Priority Documents, each Junior Priority Agent may enforce
the provisions of the applicable Junior Priority Documents, and each Agent may
Exercise Any Secured Creditor Remedies, all in such order and in such manner as
each may determine in the exercise of its sole discretion, consistent with the
terms of this Agreement and mandatory provisions of applicable law (except as
may be separately otherwise agreed in writing by and between or among any
applicable Parties, solely as among such Parties and the Creditors represented
thereby); provided, however, that each Agent agrees to provide to each other
such Party copies of any notices that it is required under applicable law to
deliver to any Credit Party; provided, further, however, that any Senior
Priority Agent’s failure to provide any such copies to any other such Party
shall not impair any Senior Priority Agent’s rights hereunder or under any of
the applicable Senior Priority Documents, and any Junior Priority Agent’s
failure to provide any such copies to any other such Party shall not impair any
Junior Priority Agent’s rights hereunder or under any of the applicable Junior
Priority Documents.  Each Agent agrees for and on behalf of itself and each
Creditor represented thereby that such Agent and each such Creditor will not
institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim, (x) in the case of any Junior Priority
Agent and any Junior Priority Creditor represented thereby, against any Senior
Priority Secured Party, and (y) in the case of any Senior Priority Agent and any
Senior Priority Creditor represented thereby, against any Junior Priority
Secured Party, seeking damages from or other relief by way of specific
performance, instructions or otherwise, with respect to any action taken or
omitted to be taken by such Person with respect to the Collateral that is
consistent with the terms of this Agreement, and none of such Persons shall be
liable for any such action taken or omitted to be taken.  Except as may be
separately otherwise agreed in writing by and between or among any applicable
Senior Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby, each Senior Priority Agent agrees for and on
behalf of any Senior Priority Creditors represented thereby that such Agent and
each such Creditor will not institute any suit or other proceeding or assert in
any suit, Insolvency Proceeding or other proceeding any claim against any other
Senior Priority Agent or any Senior Priority Creditor represented thereby
seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to any action taken or omitted to be
taken by such Person with respect to the Collateral that is consistent with the
terms of this Agreement, and none of such Persons shall be liable for any such
action taken or omitted to be taken.  Except as may be separately otherwise
agreed in writing by and between or among any Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Creditors represented thereby,
each Junior Priority Agent agrees for and on behalf of any Junior Priority
Creditors represented thereby that such Agent and each such Creditor will not
institute any suit or other proceeding or assert in any suit, Insolvency
Proceeding or other proceeding any claim against any other Junior Priority Agent
or any Junior Priority Creditor represented thereby seeking damages from or
other relief by way of specific performance, instructions or otherwise, with
respect to any action taken or omitted to be taken by such Person with respect
to the Collateral that is consistent with the terms of this Agreement, and none
of such Persons shall be liable for any such action taken or omitted to be
taken.

 

(b)           Release of Liens.  Without limiting any release permitted under
the Base Intercreditor Agreement, in the event of (A) any private or public sale
of all or any portion of the Collateral in

 

25

--------------------------------------------------------------------------------


 

connection with any Exercise of Secured Creditor Remedies by or with the consent
of the Senior Priority Representative, (B) any sale, transfer or other
disposition of all or any portion of the Collateral, so long as such sale,
transfer or other disposition is then permitted by the Senior Priority
Documents, or (C) the release of the Senior Priority Secured Parties’ Liens on
all or any portion of the Collateral which release under Clause (C)  shall have
been approved by all of the requisite Senior Priority Secured Parties (as
determined pursuant to the applicable Senior Priority Documents), in the case of
clauses (B) and (C) only to the extent occurring prior to the Discharge of
Senior Priority Obligations and not in connection with a Discharge of Senior
Priority Obligations (and irrespective of whether an Event of Default has
occurred), each Junior Priority Agent agrees, for and on behalf of itself and
the Junior Priority Creditors represented thereby, that (x) so long as, if
applicable, the net cash proceeds of any such sale, if any, described in clause
(A) above are applied as provided in Section 4.1 of the Base Intercreditor
Agreement as supplemented by Section 4.1 hereof, such sale or release will be
free and clear of the Liens on such Collateral securing the Junior Priority
Obligations and (y) such Junior Priority Secured Parties’ Liens with respect to
the Collateral so sold, transferred, disposed or released shall terminate and be
automatically released without further action.  In furtherance of, and subject
to, the foregoing, each Junior Priority Agent agrees that it will execute any
and all Lien releases or other documents reasonably requested by any Senior
Priority Agent in connection therewith, so long as the net cash proceeds, if
any, from such sale described in clause (A) above of such Collateral are applied
in accordance with the terms of this Agreement.  Each Junior Priority Agent
hereby appoints the Senior Priority Representative and any officer or duly
authorized person of the Senior Priority Representative, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power of attorney in the place and stead of such Junior Priority Agent and in
the name of such Junior Priority Agent or in the Senior Priority
Representative’s own name, from time to time, in the Senior Priority
Representative’s sole discretion, for the purposes of carrying out the terms of
this paragraph, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this paragraph, including, without limitation, any
financing statements, endorsements, assignments, releases or other documents or
instruments of transfer (which appointment, being coupled with an interest, is
irrevocable).

 

Section 2.5         [RESERVED].

 

Section 2.6         Waiver of Marshalling.  Until the Discharge of Senior
Priority Obligations, each Junior Priority Agent, on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees not to assert and
hereby waives, to the fullest extent permitted by law, any right to demand,
request, plead or otherwise assert or otherwise claim the benefit of, any
marshalling, appraisal, valuation or other similar right that may otherwise be
available under applicable law with respect to the Collateral or any other
similar rights a junior secured creditor may have under applicable law.

 

ARTICLE III

 

ACTIONS OF THE PARTIES

 

Section 3.1         Certain Actions Permitted.  Notwithstanding anything herein
to the contrary, (a) each Agent may make such demands or file such claims in
respect of the Senior Priority Obligations or Junior Priority Obligations, as
applicable, owed to such Agent and the Creditors represented thereby as are
necessary to prevent the waiver or bar of such claims under applicable statutes
of limitations or other statutes, court orders, or rules of procedure at any
time, (b) in any Insolvency Proceeding commenced by or against the Borrower or
any other Credit Party, the Junior Priority Agent or the Junior Priority
Creditors may file a proof of claim or statement of interest with respect to the
Junior Priority Obligations,

 

26

--------------------------------------------------------------------------------


 

(c) the Junior Priority Creditors shall be entitled to file any necessary
responsive or defensive pleadings in opposition to any motion, claim, adversary
proceeding or other pleading made by any person objecting to or otherwise
seeking the disallowance of the claims of the Junior Priority Creditors,
including without limitation any claims secured by the Collateral, if any, in
each case if not otherwise in contravention of the terms of this Agreement,
(d) the Junior Priority Creditors shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Credit Parties arising under either the Bankruptcy
Law or applicable non-bankruptcy law, in each case if not otherwise in
contravention of the terms of this Agreement, (e) the Junior Priority Creditors
shall be entitled to file any proof of claim and other filings and make any
arguments and motions in order to preserve or protect its Liens on the
Collateral that are, in each case, not otherwise in contravention of the terms
of this Agreement, with respect to the Junior Priority Obligations and the
Collateral and (f) the Junior Priority Agent or any Junior Priority Creditor may
exercise any of its rights or remedies with respect to the Collateral after the
termination of the Standstill Period to the extent permitted by Section 2.3
above.

 

Section 3.2         Agent for Perfection.

 

(a)           Subject to the provisions of the Base Intercreditor Agreement with
respect to Term Loan Priority Collateral, each Credit Party shall deliver all
Control Collateral when required to be delivered pursuant to the Credit
Documents to (x) until the Discharge of Senior Priority Obligations, the Senior
Priority Representative and (y) thereafter, the Junior Priority Representative.

 

(b)           None of the Senior Priority Agents, the Senior Priority
Representative or the Senior Priority Secured Parties shall be responsible for
perfecting and maintaining the perfection of Liens with respect to the
Collateral for the benefit of the Junior Priority Representatives or the Junior
Priority Secured Parties.

 

(c)           [RESERVED].

 

(d)           Subject to the provisions of the Base Intercreditor Agreement with
respect to Term Loan Priority Collateral, in the event that any Secured Party
receives any Collateral or Proceeds of the Collateral in violation of the terms
of this Agreement, then such Secured Party shall promptly pay over such Proceeds
or Collateral to (x) until the Discharge of Senior Priority Obligations, the
Senior Priority Representative, and (y) thereafter, the Junior Priority
Representative, in the same form as received with any necessary endorsements,
for application in accordance with the provisions of Section 4.1 of the Base
Intercreditor Agreement, as supplemented by Section 4.1 hereof.

 

Section 3.3         Sharing of Information and Access.  In the event that any
Junior Priority Agent shall, in the exercise of its rights under the applicable
Junior Priority Collateral Documents or otherwise, receive possession or control
of any books and records of any Credit Party that contain information
identifying or pertaining to the Collateral, such Junior Priority Agent shall,
upon request from any other Agent, and as promptly as practicable thereafter,
either make available to such Agent such books and records for inspection and
duplication or provide to such Agent copies thereof.  In the event that any
Senior Priority Agent shall, in the exercise of its rights under the applicable
Senior Priority Collateral Documents or otherwise, receive possession or control
of any books and records of any Senior Priority Credit Party that contain
information identifying or pertaining to the Senior Priority Collateral, such
Senior Priority Agent shall, upon request from any other Senior Priority Agent,
and as promptly as practicable thereafter, either make available to such Senior
Priority Agent such books and records for inspection and duplication or provide
to such Senior Priority Agent copies thereof.

 

27

--------------------------------------------------------------------------------


 

Section 3.4         Insurance.  Proceeds of Collateral include insurance
proceeds and, therefore, the Lien Priority shall govern the ultimate disposition
of casualty insurance proceeds.  Subject to the provisions of the Base
Intercreditor Agreement with respect to Term Loan Priority Collateral, the
Senior Priority Representative shall be named as additional insured or loss
payee, as applicable, with respect to all insurance policies relating to
Collateral.  Subject to the provisions of the Base Intercreditor Agreement with
respect to Term Loan Priority Collateral, the Senior Priority Representative
shall have the sole and exclusive right, as against any Secured Party, to adjust
settlement of insurance claims in the event of any covered loss, theft or
destruction of Collateral.  Subject to the provisions of the Base Intercreditor
Agreement with respect to Term Loan Priority Collateral, all proceeds of such
insurance shall be remitted to the Senior Priority Representative, and each
other Agent shall cooperate (if necessary) in a reasonable manner in effecting
the payment of insurance proceeds in accordance with Section 4.1.

 

Section 3.5         No Additional Rights for the Credit Parties Hereunder. 
Except as provided in Section 3.6, if any Secured Party shall enforce its rights
or remedies in violation of the terms of this Agreement, the Credit Parties
shall not be entitled to use such violation as a defense to any action by any
Secured Party, nor to assert such violation as a counterclaim or basis for set
off or recoupment against any Secured Party.

 

Section 3.6         Actions upon Breach.  If any Junior Priority Secured Party,
contrary to this Agreement, commences or participates in any action or
proceeding against the Credit Parties or the Collateral, the Credit Parties,
with the prior written consent of the Senior Priority Representative, may
interpose as a defense or dilatory plea the making of this Agreement, and any
Senior Priority Secured Party may intervene and interpose such defense or plea
in its own name or in the name of the Credit Parties.  Should any Junior
Priority Secured Party, contrary to this Agreement, in any way take, or attempt
or threaten to take, any action with respect to the Collateral (including,
without limitation, any attempt to realize upon or enforce any remedy with
respect to this Agreement), or fail to take any action required by this
Agreement, any Senior Priority Agent (in its own name or in the name of the
Credit Parties) may obtain relief against such Junior Priority Secured Party by
injunction, specific performance and/or other appropriate equitable relief, it
being understood and agreed by each Junior Priority Agent, for and on behalf of
itself and each Junior Priority Creditor represented thereby, that the Senior
Priority Secured Parties’ damages from such actions may be difficult to
ascertain and may be irreparable, and each Junior Priority Agent on behalf of
itself and each Junior Priority Secured Creditor represented thereby, waives any
defense that the Senior Priority Secured Parties cannot demonstrate damage or be
made whole by the awarding of damages.

 

ARTICLE IV

 

APPLICATION OF PROCEEDS

 

Section 4.1         Application of Proceeds.

 

(a)           Revolving Nature of Certain ABL Obligations.  Each Agent, for and
on behalf of itself and the Secured Parties represented thereby, expressly
acknowledges and agrees that (i) the ABL Credit Agreement may include a
revolving commitment, that in the ordinary course of business the ABL Agent and
ABL Credit Agreement Lenders may apply payments and make advances thereunder and
(ii) the amount of ABL Obligations that may be outstanding thereunder at any
time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of ABL Obligations thereunder may be modified,
extended or amended from time to time, and that the aggregate amount of ABL
Obligations thereunder may be increased, replaced or refinanced, in each event,
without notice to or consent by

 

28

--------------------------------------------------------------------------------


 

the any other Secured Parties and without affecting the provisions hereof;
provided, however, that from and after the date on which the ABL Agent or any
ABL Credit Agreement Lender commences the Exercise of Any Secured Creditor
Remedies, all amounts received by any the ABL Agent or such ABL Credit Agreement
Lender shall be applied as specified in this Section 4.1.  The Lien Priority
shall not be altered or otherwise affected by any such amendment, modification,
supplement, extension, repayment, reborrowing, increase, replacement, renewal,
restatement or refinancing of the ABL Obligations, the Initial Junior Priority
Obligations, or any Additional Obligations, or any portion thereof.

 

(b)           Revolving Nature of Certain Additional Obligations.  Each Agent,
for and on behalf of itself and the Secured Parties represented thereby,
expressly acknowledges and agrees that (x) Additional Credit Facilities may
include a revolving commitment, that in the ordinary course of business any
Additional Agent and Additional Credit Facility Secured Parties may apply
payments and make advances thereunder and (y) the amount of Additional
Obligations that may be outstanding thereunder at any time or from time to time
may be increased or reduced and subsequently reborrowed, and that the terms of
Additional Obligations thereunder may be modified, extended or amended from time
to time, and that the aggregate amount of Additional Obligations thereunder may
be increased, replaced or refinanced, in each event, without notice to or
consent by the any other Secured Parties and without affecting the provisions
hereof; provided, however, that from and after the date on which any Additional
Agent or Additional Credit Facility Secured Party commences the Exercise of Any
Secured Creditor Remedies, all amounts received by any such Additional Agent or
Additional Credit Facility Secured Party shall be applied as specified in this
Section 4.1.  The Lien Priority shall not be altered or otherwise affected by
any such amendment, modification, supplement, extension, repayment, reborrowing,
increase, replacement, renewal, restatement or refinancing of the ABL
Obligations, the Initial Junior Priority Obligations, or any Additional
Obligations, or any portion thereof.

 

(c)           Application of Proceeds of Collateral.  This Agreement constitutes
a separate agreement in writing as contemplated by clauses 4.1(c) second and
4.1(d) third of the Base Intercreditor Agreement.  The parties hereto agree that
any proceeds of Collateral to be allocated under such clauses of the Base
Intercreditor Agreement will be allocated first to the Senior Priority
Obligations in accordance with the Base Intercreditor Agreement until a
Discharge of Senior Priority Obligations shall have occurred and then only after
such Discharge of Senior Priority Obligations shall have occurred to the Junior
Priority Obligations.

 

(d)           Limited Obligation or Liability.  In exercising remedies, whether
as a secured creditor or otherwise, no Senior Priority Agent shall have any
obligation or liability to any Junior Priority Secured Party, or (except as may
be separately agreed in writing by and between or among any applicable Senior
Priority Agents, in each case on behalf of itself and the Senior Priority
Creditors represented thereby) to any other Senior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Senior Priority Agent under the terms of this
Agreement.  In exercising remedies, whether as a secured creditor or otherwise,
no Junior Priority Agent shall have any obligation or liability (except as may
be separately agreed in writing by and between or among any applicable Junior
Priority Agents, in each case on behalf of itself and the Junior Priority
Creditors represented thereby) to any other Junior Priority Secured Party, in
each case regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by such Junior Priority Agent under the terms of this
Agreement.

 

(e)           Turnover of Cash Collateral After Discharge.  Subject to the
obligations of each Senior Priority Agent under the Base Intercreditor Agreement
with respect to Term Loan Priority Collateral,

 

29

--------------------------------------------------------------------------------


 

upon the Discharge of Senior Priority Obligations, each Senior Priority Agent
shall deliver to the Junior Priority Representative or shall execute such
documents as the Company or as the Junior Priority Representative (if a Junior
Priority Agent other than a Designated Agent) may reasonably request to enable
it to have control over any Cash Collateral or Control Collateral still in such
Senior Priority Agent’s possession, custody or control in the same form as
received with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct.  As between any Junior Priority Agent and any
other Junior Priority Agent, any such Cash Collateral or Control Collateral held
by any such Party shall be held by it subject to the terms and conditions of
Section 3.2.

 

Section 4.2         Specific Performance.  Each Agent is hereby authorized to
demand specific performance of this Agreement, whether or not any Credit Party
shall have complied with any of the provisions of any of the Credit Documents,
at any time when any other Party shall have failed to comply with any of the
provisions of this Agreement applicable to it.  Each Agent, for and on behalf of
itself and the Secured Parties represented thereby, hereby irrevocably waives
any defense based on the adequacy of a remedy at law that might be asserted as a
bar to such remedy of specific performance.

 

30

--------------------------------------------------------------------------------


 

ARTICLE V

 

INTERCREDITOR ACKNOWLEDGEMENTS AND WAIVERS

 

Section 5.1         Notice of Acceptance and Other Waivers.

 

(a)           All Senior Priority Obligations at any time made or incurred by
any Credit Party shall be deemed to have been made or incurred in reliance upon
this Agreement, and each Junior Priority Agent, for and on behalf of itself and
the Junior Priority Creditors represented thereby, hereby waives notice of
acceptance of, or proof of reliance by any Senior Priority Agent or any Senior
Priority Creditors on, this Agreement, and notice of the existence, increase,
renewal, extension, accrual, creation, or nonpayment of all or any part of the
Senior Priority Obligations.

 

(b)           None of the Senior Priority Agents, the Senior Priority Creditors,
or any of their respective Affiliates, or any of the respective directors,
officers, employees, or agents of any of the foregoing, shall be liable for
failure to demand, collect, or realize upon any of the Collateral or any
Proceeds, or for any delay in doing so, or shall be under any obligation to sell
or otherwise dispose of any Collateral or Proceeds thereof or to take any other
action whatsoever with regard to the Collateral or any part or Proceeds thereof,
except as specifically provided in this Agreement.  If any Senior Priority Agent
or Senior Priority Creditor honors (or fails to honor) a request by any Borrower
for an extension of credit pursuant to any Senior Priority Credit Facility or
any other Senior Priority Document, whether or not such Senior Priority Agent or
Senior Priority Creditor has knowledge that the honoring of (or failure to
honor) any such request would constitute a default under the terms of any Junior
Priority Credit Facility or any other Junior Priority Document (but not a
default under this Agreement) or would constitute an act, condition, or event
that, with the giving of notice or the passage of time, or both, would
constitute such a default, or if any Senior Priority Agent or Senior Priority
Creditor otherwise should exercise any of its contractual rights or remedies
under any Senior Priority Documents (subject to the express terms and conditions
hereof), no Senior Priority Agent or Senior Priority Creditor shall have any
liability whatsoever to any Junior Priority Agent or Junior Priority Creditor as
a result of such action, omission, or exercise, in each case so long as any such
exercise does not breach the express terms and provisions of this Agreement. 
Each Senior Priority Secured Party shall be entitled to manage and supervise its
loans and extensions of credit under the relevant Senior Priority Credit
Facility and other Senior Priority Documents as it may, in its sole discretion,
deem appropriate, and may manage its loans and extensions of credit without
regard to any rights or interests that the Junior Priority Agents or Junior
Priority Creditors have in the Collateral, except as otherwise expressly set
forth in this Agreement.  Each Junior Priority Agent, on behalf of itself and
the Junior Priority Creditors represented thereby, agrees that no Senior
Priority Agent or Senior Priority Creditor shall incur any liability as a result
of a sale, lease, license, application, or other disposition of all or any
portion of the Collateral or Proceeds thereof pursuant to the Senior Priority
Documents, in each case so long as such disposition is conducted in accordance
with mandatory provisions of applicable law and does not breach the provisions
of this Agreement.

 

Section 5.2         Modifications to Senior Priority Documents and Junior
Priority Documents.

 

(a)           Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Creditors represented thereby, hereby agrees that, without
affecting the obligations of such Junior Priority Secured Parties hereunder,
each Senior Priority Agent and the Senior Priority Creditors represented thereby
may, at any time and from time to time, in their sole discretion without the
consent of or notice to any such Junior Priority Secured Party (except to the
extent such notice or consent is required pursuant to the express provisions of
this Agreement), and without incurring any liability to any such Junior Priority
Secured

 

31

--------------------------------------------------------------------------------


 

Party or impairing or releasing the subordination provided for herein, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Senior Priority Documents in any manner whatsoever,
including, to:

 

(i)             change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Senior Priority Obligations or otherwise
amend, restate, supplement, or otherwise modify in any manner, or grant any
waiver or release with respect to, all or any part of the Senior Priority
Obligations or any of the Senior Priority Documents;

 

(ii)            subject to Section 2.5 of the Base Intercreditor Agreement,
retain or obtain a Lien on any Property of any Person to secure any of the
Senior Priority Obligations, and in connection therewith to enter into any
additional Senior Priority Documents;

 

(iii)           amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guaranty or other obligations of any
Person obligated in any manner under or in respect of the Senior Priority
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Senior Priority Obligations; and

 

(vii)         otherwise manage and supervise the Senior Priority Obligations as
the applicable Senior Priority Agent shall deem appropriate.

 

(b)           Each Senior Priority Agent, for and on behalf of itself and the
Senior Priority Creditors represented thereby, hereby agrees that, without
affecting the obligations of such Senior Priority Secured Parties hereunder,
each Junior Priority Agent and the Junior Priority Creditors represented thereby
may, at any time and from time to time, in their sole discretion without the
consent of or notice to any such Senior Priority Secured Party (except to the
extent such notice or consent is required pursuant to the express provisions of
this Agreement), and without incurring any liability to any such Senior Priority
Secured Party or impairing or releasing the priority provided for herein, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Junior Priority Documents in any manner whatsoever,
including, to:

 

(i)             change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Junior Priority Obligations or otherwise
amend, restate, supplement, or otherwise modify in any manner, or grant any
waiver or release with respect to, all or any part of the Junior Priority
Obligations or any of the Junior Priority Documents;

 

(ii)            subject to Section 2.5 of the Base Intercreditor Agreement,
retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
additional Junior Priority Documents;

 

(iii)           amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guaranty or other obligations of any
Person obligated in any manner under or in respect of the Junior Priority
Obligations;

 

32

--------------------------------------------------------------------------------


 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Junior Priority Obligations; and

 

(vii)         otherwise manage and supervise the Junior Priority Obligations as
the Junior Priority Agent shall deem appropriate.

 

(c)           Each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document shall include the following language (or language
to similar effect):

 

“Notwithstanding anything herein to the contrary, the lien and security interest
granted to [name of Junior Priority Agent] pursuant to this Agreement and the
exercise of any right or remedy by [name of Junior Priority Agent] hereunder are
subject to the provisions of the Intercreditor Agreement, dated as of
[          ], 20[  ] (as amended, restated, supplemented or otherwise modified,
replaced or refinanced from time to time, the “Junior Lien Intercreditor
Agreement”), initially among[          ], as ABL Agent, [          ], as Initial
Junior Priority Agent, and certain other persons party or that may become party
thereto from time to time.  In the event of any conflict between the terms of
the Junior Lien Intercreditor Agreement and this Agreement, the terms of the
Junior Lien Intercreditor Agreement shall govern and control.”

 

In addition, each Junior Priority Agent, for and on behalf of itself and the
Junior Priority Secured Parties represented thereby, agrees that each Junior
Priority Collateral Document consisting of a mortgage covering any Collateral
consisting of real estate shall contain language appropriate to reflect the
subordination of such Junior Priority Collateral Documents to the Senior
Priority Documents covering such Collateral.

 

(d)           Except, in each case, as may be separately otherwise agreed in
writing by and between or among any applicable Senior Priority Agents, in each
case on behalf of itself and the Senior Priority Creditors represented thereby,
and except as otherwise provided in the Base Intercreditor Agreement,each Senior
Priority Agent, for and on behalf of itself and the Senior Priority Creditors
represented thereby, hereby agrees that, without affecting the obligations of
such Senior Priority Secured Parties hereunder, any other Senior Priority Agent
and any Senior Priority Creditors represented thereby may, at any time and from
time to time, in their sole discretion without the consent of or notice to any
such Senior Priority Secured Party (except to the extent such notice or consent
is required pursuant to the express provisions of this Agreement), and without
incurring any liability to any such Senior Priority Secured Party, amend,
restate, supplement, replace, refinance, extend, consolidate, restructure, or
otherwise modify any of the Senior Priority Documents to which such other Senior
Priority Agent or any Senior Priority Creditor represented thereby is party or
beneficiary in any manner whatsoever, including, to:

 

(i)             change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Senior Priority Obligations or otherwise
amend, restate, supplement, or otherwise modify in any manner, or grant any
waiver or release with respect to, all or any part of the Senior Priority
Obligations or any of the Senior Priority Documents;

 

33

--------------------------------------------------------------------------------


 

(ii)            subject to Section 2.5 of the Base Intercreditor Agreement,
retain or obtain a Lien on any Property of any Person to secure any of the
Senior Priority Obligations, and in connection therewith to enter into any
Senior Priority Documents;

 

(iii)           amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guaranty or other obligations of any
Person obligated in any manner under or in respect of the Senior Priority
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Senior Priority Obligations; and

 

(vii)         otherwise manage and supervise the Senior Priority Obligations as
such other Senior Priority Agent shall deem appropriate.

 

(e)           Except, in each case, as may be separately otherwise agreed in
writing by and between or among any applicable Junior Priority Agents, in each
case on behalf of itself and the Junior Priority Creditors represented thereby,
each Junior Priority Agent, for and on behalf of itself and the Junior Priority
Creditors represented thereby, hereby agrees that, without affecting the
obligations of such Junior Priority Secured Parties hereunder, any other Junior
Priority Agent and any Junior Priority Creditors represented thereby may, at any
time and from time to time, in their sole discretion without the consent of or
notice to any such Junior Priority Secured Party (except to the extent such
notice or consent is required pursuant to the express provisions of this
Agreement), and without incurring any liability to any such Junior Priority
Secured Party, amend, restate, supplement, replace, refinance, extend,
consolidate, restructure, or otherwise modify any of the Junior Priority
Documents to which such other Junior Priority Agent or any Junior Priority
Creditor represented thereby is party or beneficiary in any manner whatsoever,
including, to:

 

(i)             change the manner, place, time, or terms of payment or renew,
alter or increase, all or any of the Junior Priority Obligations or otherwise
amend, restate, supplement, or otherwise modify in any manner, or grant any
waiver or release with respect to, all or any part of the Junior Priority
Obligations or any of the Junior Priority Documents;

 

(ii)            subject to Section 2.5 of the Base Intercreditor Agreement,
retain or obtain a Lien on any Property of any Person to secure any of the
Junior Priority Obligations, and in connection therewith to enter into any
Junior Priority Documents;

 

(iii)           amend, or grant any waiver, compromise, or release with respect
to, or consent to any departure from, any guaranty or other obligations of any
Person obligated in any manner under or in respect of the Junior Priority
Obligations;

 

(iv)          release its Lien on any Collateral or other Property;

 

(v)           exercise or refrain from exercising any rights against any Credit
Party or any other Person;

 

34

--------------------------------------------------------------------------------


 

(vi)          retain or obtain the primary or secondary obligation of any other
Person with respect to any of the Junior Priority Obligations; and

 

(vii)         otherwise manage and supervise the Junior Priority Obligations as
such other Junior Priority Agent shall deem appropriate.

 

(f)            The Senior Priority Obligations and the Junior Priority
Obligations may be refunded, replaced or refinanced, in whole or in part, in
each case, without notice to, or the consent (except to the extent a consent is
required to permit the refunding, replacement or refinancing transaction under
any Senior Priority Document or any Junior Priority Document) of any Senior
Priority Agent, Senior Priority Creditors, Junior Priority Agent or Junior
Priority Creditors, as the case may be, all without affecting the Lien
Priorities provided for herein or the other provisions hereof.  If the
indebtedness refunding, replacing or refinancing any such Senior Priority
Obligations or Junior Priority Obligations is to constitute Senior Priority
Obligations or Junior Priority Obligations hereunder (as designated by the
Company), as the case may be, the holders of such indebtedness (or an authorized
agent or trustee on their behalf) shall bind themselves in writing to the terms
of this Agreement pursuant to a joinder substantially in the form of Exhibit C
hereto or otherwise in form and substance reasonably satisfactory to the Senior
Priority Agents (other than any Designated Agent) and Junior Priority Agents
(other than any Designated Agent) (or, if there is no continuing Agent other
than Designated Agents, as designated by the Company), and any such refunding,
replacement or refinancing transaction shall be in accordance with any
applicable provisions of the Senior Priority Documents and the Junior Priority
Documents. For the avoidance of doubt, the Senior Priority Obligations and
Junior Priority Obligations may be refunded, replaced or refinanced, in whole or
in part, in each case, without notice to, or the consent (except to the extent a
consent is required to permit the refunding, replacement or refinancing
transaction under any Senior Priority Document or any Junior Priority Document)
of any Senior Priority Agent, Senior Priority Creditors, Junior Priority Agent
or Junior Priority Creditors, as the case may be, through the incurrence of
Additional Indebtedness, subject to Section 7.11.

 

Section 5.3         Reinstatement and Continuation of Agreement.  If any Senior
Priority Agent or Senior Priority Creditor is required in any Insolvency
Proceeding or otherwise to turn over or otherwise pay to the estate of any
Credit Party or any other Person any payment made in satisfaction of all or any
portion of the Senior Priority Obligations (a “Senior Priority Recovery”), then
the Senior Priority Obligations shall be reinstated to the extent of such Senior
Priority Recovery.  If this Agreement shall have been terminated prior to such
Senior Priority Recovery, this Agreement shall be reinstated in full force and
effect in the event of such Senior Priority Recovery, and such prior termination
shall not diminish, release, discharge, impair, or otherwise affect the
obligations of the Parties from such date of reinstatement.  All rights,
interests, agreements, and obligations of each Agent, each Senior Priority
Creditor, and each Junior Priority Creditor under this Agreement shall remain in
full force and effect and shall continue irrespective of the commencement of, or
any discharge, confirmation, conversion, or dismissal of, any Insolvency
Proceeding by or against any Credit Party or any other circumstance which
otherwise might constitute a defense available to, or a discharge of, any Credit
Party in respect of the Senior Priority Obligations or the Junior Priority
Obligations.  No priority or right of any Senior Priority Agent or any Senior
Priority Creditor shall at any time be prejudiced or impaired in any way by any
act or failure to act on the part of any Borrower or any Guarantor or by the
noncompliance by any Person with the terms, provisions, or covenants of any of
the Senior Priority Documents, regardless of any knowledge thereof which any
Senior Priority Agent or any Senior Priority Creditor may have.

 

35

--------------------------------------------------------------------------------


 

ARTICLE VI

 

INSOLVENCY PROCEEDINGS

 

Section 6.1         DIP Financing.

 

(a)           If any Borrower or any Guarantor shall be subject to any
Insolvency Proceeding in the United States at any time and prior to the
Discharge of Senior Priority Obligations, and any Senior Priority Agent, or any
Senior Priority Creditors, shall agree to provide any Borrower or any Guarantor
with, or consent to a third party providing, any financing under Section 364 of
the Bankruptcy Code or consent to any order for the use of cash collateral under
Section 363 of the Bankruptcy Code (“DIP Financing”), with such DIP Financing to
be secured by all or any portion of the Collateral (including assets that, but
for the application of Section 552 of the Bankruptcy Code would be Collateral),
then any Junior Priority Agent, each on behalf of itself and any Junior Priority
Secured Parties, agrees that it will raise no objection and will not support any
objection to such DIP Financing or to the Liens securing the same on the grounds
of a failure to provide “adequate protection” for the Liens of any Junior
Priority Agent securing the Junior Priority Obligations or on any other grounds
(and will not request any adequate protection solely as a result of such DIP
Financing), so long as (i) such Junior Priority Agent retains its Lien on the
Collateral to secure the Junior Priority Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under the Bankruptcy
Code) and such Lien has the same priority as existed prior to the commencement
of the case under the Bankruptcy Code and (ii) if the Senior Priority Agent
receives an adequate protection Lien on post-petition assets of the debtor to
secure the Senior Priority Obligations, as the case may be, the Junior Priority
Agent also receives an adequate protection Lien on such post-petition assets of
the debtor to secure the Junior Priority Obligations, provided that (x) such
Liens in favor of the Senior Priority Agent and the Junior Priority Agent shall
be subject to the provisions of Section 6.1(b) hereof and (y) the foregoing
provisions of this Section 6.1(a) shall not prevent the Junior Priority Agent
and the Junior Priority Secured Parties from objecting to any provision in any
DIP Financing relating to any provision or content of a plan of reorganization.

 

(b)           All Liens granted to any Senior Priority Agent or Junior Priority
Agent in any Insolvency Proceeding, whether as adequate protection or otherwise,
are intended by the Parties to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.

 

Section 6.2         Relief from Stay.  Until the Discharge of Senior Priority
Obligations has occurred, each Junior Priority Agent, for and on behalf of
itself and the Junior Priority Creditors represented thereby, agrees not to seek
relief from the automatic stay or any other stay in any Insolvency Proceeding in
respect of any portion of the Collateral without each Senior Priority Agent’s
express written consent.

 

Section 6.3         No Contest.  Each Junior Priority Agent, for and on behalf
of itself and the Junior Priority Creditors represented thereby, agrees that,
prior to the Discharge of Senior Priority Obligations, none of them shall
contest (or support any other Person contesting) (i) any request by any Senior
Priority Agent or Senior Priority Creditor for adequate protection of its
interest in the Collateral or (ii) any objection by any Senior Priority Agent or
Senior Priority Creditor to any motion, relief, action or proceeding based on a
claim by such Senior Priority Agent or Senior Priority Creditor that its
interests in the Collateral are not adequately protected (or any other similar
request under any law applicable to an Insolvency Proceeding), so long as any
Liens granted to such Senior Priority Agent as adequate protection of its
interests are subject to this Agreement.  Except as may be separately otherwise
agreed in writing by and between or among any applicable Senior Priority Agents,
in each case on behalf of itself and any Senior Priority Creditors represented
thereby, any Senior Priority Agent, for and on behalf of itself and any Senior

 

36

--------------------------------------------------------------------------------


 

Priority Creditors represented thereby, agrees that, prior to the applicable
Discharge of Senior Priority Obligations, none of them shall contest (or support
any other Person contesting) (a) any request by any other Senior Priority Agent
or any Senior Priority Creditor represented by such other Senior Priority Agent
for adequate protection of its interest in the Collateral, or (b) any objection
by such other Senior Priority Agent or any Senior Priority Creditor to any
motion, relief, action, or proceeding based on a claim by such other Senior
Priority Agent or any Senior Priority Creditor represented by such other Senior
Priority Agent that its interests in the Collateral are not adequately protected
(or any other similar request under any law applicable to an Insolvency
Proceeding), so long as any Liens granted to such other Senior Priority Agent as
adequate protection of its interests are subject to this Agreement.

 

Section 6.4         Asset Sales.  Each Junior Priority Agent agrees, for and on
behalf of itself and the Junior Priority Creditors represented thereby, that it
will not oppose any sale consented to by any Senior Priority Agent of any
Collateral pursuant to Section 363(f) of the Bankruptcy Code (or any similar
provision under the law applicable to any Insolvency Proceeding) so long as the
proceeds of such sale are applied in accordance with the Base Intercreditor
Agreement as supplemented by this Agreement.

 

Section 6.5         Separate Grants of Security and Separate Classification. 
Each Secured Party acknowledges and agrees that (i) the grants of Liens pursuant
to the Senior Priority Security Documents and the Junior Priority Security
Documents constitute separate and distinct grants of Liens and (ii) because of,
among other things, their differing rights in the Collateral, the Senior
Priority Obligations are fundamentally different from the Junior Priority
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding.  To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the Senior Priority Secured Parties, on the one hand,
and the Junior Priority Secured Parties, on the other hand, in respect of the
Collateral constitute only one secured claim (rather than separate classes of
senior and junior secured claims), then the Secured Parties hereby acknowledge
and agree that all distributions shall be made as if there were separate classes
of Senior Priority Obligation claims and Junior Priority Obligation claims
against the Credit Parties, with the effect being that, to the extent that the
aggregate value of the Collateral is sufficient (for this purpose ignoring all
claims held by the Junior Priority Secured Parties), the Senior Priority Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, prepetition interest and other claims, all amounts
owing in respect of postpetition interest that is available from the Collateral
for each of the Senior Priority Secured Parties, before any distribution is made
in respect of the claims held by the Junior Priority Secured Parties, with the
Junior Priority Secured Parties hereby acknowledging and agreeing to turn over
to the Senior Priority Secured Parties amounts otherwise received or receivable
by them to the extent necessary to effectuate the intent of this sentence, even
if such turnover has the effect of reducing the aggregate recoveries.  The
foregoing sentence is subject to any separate agreement by and between any
Additional Agent, on behalf of itself and the Additional Credit Facility Secured
Parties represented thereby, and any other Agent, on behalf of itself and the
Creditors represented thereby, with respect to the Obligations owing to any such
Additional Agent and Additional Credit Facility Secured Parties.

 

Section 6.6         Enforceability.  The provisions of this Agreement are
intended to be and shall be enforceable under Section 510(a) of the Bankruptcy
Code.

 

Section 6.7         Senior Priority Obligations Unconditional.  All rights of
the Senior Priority Agents hereunder, and all agreements and obligations of the
Junior Priority Agents and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

 

(a)           any lack of validity or enforceability of any Senior Priority
Document;

 

37

--------------------------------------------------------------------------------


 

(b)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Senior Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Senior Priority Document;

 

(c)           any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Senior Priority Obligations or any guarantee or
guaranty thereof;

 

(d)           the commencement of any Insolvency Proceeding in respect of the
Borrower or any other Credit Party; or

 

(e)           any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Senior
Priority Obligations, or of any of the Junior Priority Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.8         Junior Priority Obligations Unconditional.  All rights of
the Junior Priority Agents hereunder, and all agreements and obligations of the
Senior Priority Agents and the Credit Parties (to the extent applicable)
hereunder, shall remain in full force and effect irrespective of:

 

(a)           any lack of validity or enforceability of any Junior Priority
Document;

 

(b)           any change in the time, place or manner of payment of, or in any
other term of, all or any portion of the Junior Priority Obligations, or any
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding or restatement of any
Junior Priority Document;

 

(c)           any exchange, release, voiding, avoidance or non perfection of any
security interest in any Collateral, or any other collateral, or any release,
amendment, waiver or other modification, whether by course of conduct or
otherwise, or any refinancing, replacement, refunding, restatement or increase
of all or any portion of the Junior Priority Obligations or any guarantee or
guaranty thereof;

 

(d)           the commencement of any Insolvency Proceeding in respect of any
Credit Party; or

 

(e)           any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Credit Party in respect of the Junior
Priority Obligations, or of any of the Senior Priority Agent or any Credit
Party, to the extent applicable, in respect of this Agreement.

 

Section 6.9         Adequate Protection.  Except as expressly provided in this
Agreement (including, without limitation, Section 6.1), nothing in this
Agreement shall limit the rights of any Agent and the Secured Parties
represented thereby from seeking or requesting adequate protection with respect
to their interests in the applicable Collateral in any Insolvency Proceeding,
including adequate protection in the form of a cash payment, periodic cash
payments, cash payments of interest, additional collateral or otherwise;
provided that (a) in the event that any Junior Priority Agent, on behalf of
itself or any of the Junior Priority Creditors represented thereby, seeks or
requests adequate protection in respect of the Junior Priority Obligations and
such adequate protection is granted in the form of additional collateral
comprising

 

38

--------------------------------------------------------------------------------


 

assets of the type of assets that constitute Collateral, then each Junior
Priority Agent, on behalf of itself and the Junior Priority Creditors
represented thereby, agrees that each Senior Priority Agent shall also be
granted a senior Lien on such collateral as security for the Senior Priority
Obligations and that any Lien on such collateral securing the Junior Priority
Obligations shall be subordinate to any Lien on such collateral securing the
Senior Priority Obligations and (b) in the event that any Senior Priority Agent,
for or on behalf of itself or any Senior Priority Creditor represented thereby,
seeks or requests adequate protection in respect of the Senior Priority
Obligations and such adequate protection is granted in the form of additional
collateral comprising assets of the type of assets that constitute Collateral,
then such Senior Priority Agent, for and on behalf of itself and the Senior
Priority Creditors represented thereby, agrees that each other Senior Priority
Agent shall also be granted a pari passu Lien on such collateral as security for
the Senior Priority Obligations owing to such other Senior Priority Agent and
the Senior Priority Secured Parties represented thereby, and that any such Lien
on such collateral securing such Senior Priority Obligations shall be pari passu
to each such other Lien on such collateral securing such other Senior Priority
Obligations (except as may be separately otherwise agreed in writing by and
between or among any applicable Senior Priority Agents, in each case on behalf
of itself and the Senior Priority Secured Parties represented thereby).

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1         Rights of Subrogation.  Each Junior Priority Agent, for and
on behalf of itself and the Junior Priority Creditors represented thereby,
agrees that no payment by such Junior Priority Agent or any such Junior Priority
Creditor to any Senior Priority Agent or Senior Priority Creditor pursuant to
the provisions of this Agreement shall entitle such Junior Priority Agent or
Junior Priority Creditor to exercise any rights of subrogation in respect
thereof until the Discharge of Senior Priority Obligations with respect to the
Senior Priority Obligations owed to such Senior Priority Creditors shall have
occurred.  Following the Discharge of Senior Priority Obligations with respect
to the Senior Priority Obligations owed to such Senior Priority Creditors, each
Senior Priority Agent agrees to execute such documents, agreements, and
instruments as any Junior Priority Agent or Junior Priority Creditor may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the Senior Priority Obligations resulting from payments to such
Senior Priority Agent by such Person, so long as all costs and expenses
(including all reasonable legal fees and disbursements) incurred in connection
therewith by such Senior Priority Agent are paid by such Person upon request for
payment thereof.

 

Section 7.2         Further Assurances.  The Parties will, at their own expense
and at any time and from time to time, promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that any Party may reasonably request, in order to protect any
right or interest granted or purported to be granted hereby or to enable such
Party to exercise and enforce its rights and remedies hereunder; provided,
however, that no Party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 7.2, to the extent that such action would contravene
any law, order or other legal requirement or any of the terms or provisions of
this Agreement, and in the event of a controversy or dispute, such Party may
interplead any payment or distribution in any court of competent jurisdiction,
without further responsibility in respect of such payment or distribution under
this Section 7.2.

 

Section 7.3         Representations.  The ABL Agent represents and warrants to
each other Agent that it has the requisite power and authority under the ABL
Documents to enter into, execute, deliver, and carry out the terms of this
Agreement on behalf of itself and the ABL Secured Parties.  The Initial Junior

 

39

--------------------------------------------------------------------------------


 

Priority Agent represents and warrants to each other Agent that it has the
requisite power and authority under the Initial Junior Priority Documents to
enter into, execute, deliver, and carry out the terms of this Agreement on
behalf of itself and the Initial Junior Priority Creditors.  Each Additional
Agent represents and warrants to each other Agent that it has the requisite
power and authority under the applicable Additional Documents to enter into,
execute, deliver, and carry out the terms of this Agreement on behalf of itself
and any Additional Credit Facility Secured Parties represented thereby.

 

Section 7.4         Amendments.

 

(a)           No amendment, modification or waiver of any provision of this
Agreement, and no consent to any departure by any Party hereto, shall be
effective unless it is in a written agreement executed by the ABL Agent, the
Initial Junior Priority Agent and any Additional Agent.  Notwithstanding the
foregoing, the Company may, without the consent of any Party hereto, amend this
Agreement to add an Additional Agent by (x) executing an Additional Indebtedness
Joinder as provided in Section 7.11 or (y) executing a joinder agreement in the
form of Exhibit C attached hereto as provided for in the definition of “ABL
Credit Agreement” or “Initial Junior Priority Credit Facility”, as applicable. 
No amendment, modification or waiver of any provision of this Agreement, and no
consent to any departure therefrom by any Party hereto, that changes, alters,
modifies or otherwise affects any power, privilege, right, remedy, liability or
obligation of, or otherwise affects in any manner, any Additional Agent that is
not then a Party, or any Additional Credit Facility Secured Party not then
represented by an Additional Agent that is then a Party (including but not
limited to any change, alteration, modification or other effect upon any power,
privilege, right, remedy, liability or obligation of or other effect upon any
such Additional Agent or Additional Credit Facility Secured Party that may at
any subsequent time become a Party or beneficiary hereof) shall be effective
unless it is consented to in writing by the Company (regardless of whether any
such Additional Agent or Additional Credit Facility Secured Party ever becomes a
Party or beneficiary hereof).  Any amendment, modification or waiver of any
provision of this Agreement that would have the effect, directly or indirectly,
through any reference in any Credit Document to this Agreement or otherwise, of
waiving, amending, supplementing or otherwise modifying any Credit Document, or
any term or provision thereof, or any right or obligation of the Company or any
other Credit Party thereunder or in respect thereof, shall not be given such
effect except pursuant to a written instrument executed by the Company and each
other affected Credit Party.

 

(b)           In the event that any Senior Priority Agent or the requisite
Senior Priority Creditors enter into any amendment, waiver or consent in respect
of or replace any Senior Priority Collateral Document for the purpose of adding
to, or deleting from, or waiving or consenting to any departures from any
provisions of, any Senior Priority Collateral Document relating to the
Collateral or changing in any manner the rights of the Senior Priority Agent,
the Senior Priority Creditors, or any Credit Party with respect to the
Collateral (including, subject to Section 2.4(b), the release of any Liens on
Collateral), then such amendment, waiver or consent shall apply automatically to
any comparable provision of each Junior Priority Collateral Document without the
consent of or any actions by any Junior Priority Agent or any Junior Priority
Creditors; provided, that such amendment, waiver or consent does not materially
adversely affect the rights or interests of the Junior Priority Creditors in the
Collateral.  The applicable Senior Priority Agent shall give written notice of
such amendment, waiver or consent to the Junior Priority Agents; provided that
the failure to give such notice shall not affect the effectiveness of such
amendment, waiver or consent with respect to the provisions of any Junior
Priority Collateral Document as set forth in this Section 7.4(b).

 

Section 7.5         Addresses for Notices.  Unless otherwise specifically
provided herein, any notice or other communication herein required or permitted
to be given shall be in writing and may be personally

 

40

--------------------------------------------------------------------------------


 

served, faxed, or sent by overnight express courier service or United States
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a facsimile or five (5) days after deposit in
the United States mail (certified, with postage prepaid and properly
addressed).  For the purposes hereof, the addresses of the parties hereto (until
notice of a change thereof is delivered as provided in this Section) shall be as
set forth below or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

 

ABL Agent:

[                ]

 

[                ]

 

Attention: [                ]

 

Facsimile: [                ]

 

Telephone: [                ]

 

 

Initial Junior Priority Agent:

[                ]

 

[                ]

 

Attention: [                ]

 

Facsimile: [                ]

 

Telephone: [                ]

 

 

Any Additional Agent:

As set forth in the Additional Indebtedness Joinder executed and delivered by
such Additional Agent pursuant to Section 7.11.

 

Section 7.6         No Waiver, Remedies.  No failure on the part of any Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.  The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

Section 7.7         Continuing Agreement, Transfer of Secured Obligations.  This
Agreement is a continuing agreement and shall (a) remain in full force and
effect (x) with respect to all Senior Priority Secured Parties and Senior
Priority Obligations, until the Discharge of Senior Priority Obligations shall
have occurred, subject to Section 5.3 and (y) with respect to all Junior
Priority Secured Parties and Junior Priority Obligations, until the later of the
Discharge of the Senior Priority Obligations and the Discharge of the Junior
Priority Obligations, (b) be binding upon the Parties and their successors and
assigns, and (c) inure to the benefit of and be enforceable by the Parties and
their respective successors, transferees and assigns.  Nothing herein is
intended, or shall be construed to give, any other Person any right, remedy or
claim under, to or in respect of this Agreement or any Collateral, subject to
Section 7.10.  All references to any Credit Party shall include any Credit Party
as debtor-in-possession and any receiver or trustee for such Credit Party in any
Insolvency Proceeding.  Without limiting the generality of the foregoing clause
(c), any Senior Priority Agent, Senior Priority Creditor, Junior Priority Agent
or Junior Priority Creditor may assign or otherwise transfer all or any portion
of the Senior Priority Obligations or the Junior Priority Obligations, as
applicable, to any other Person, and such other Person shall thereupon become
vested with all the rights and obligations in respect thereof granted to such
Senior Priority Agent, Junior Priority Agent, Senior Priority Creditor or Junior
Priority Creditor, as the case may be, herein or otherwise.  The Senior Priority
Secured Parties and the Junior Priority Secured Parties may continue, at any
time and without notice to the other Parties hereto, to extend credit and other
financial accommodations, lend monies and provide indebtedness to, or for the
benefit of, any Credit Party on the faith hereof.

 

41

--------------------------------------------------------------------------------


 

Section 7.8         Governing Law; Entire Agreement.  The validity, performance,
and enforcement of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.  This Agreement constitutes
the entire agreement and understanding among the Parties with respect to the
subject matter hereof and supersedes any prior agreements, written or oral, with
respect thereto (it being understood that this Agreement does not supersede the
Base Intercreditor Agreement).

 

Section 7.9         Counterparts.  This Agreement may be executed in any number
of counterparts, and it is not necessary that the signatures of all Parties be
contained on any one counterpart hereof; each counterpart will be deemed to be
an original, and all together shall constitute one and the same document.

 

Section 7.10       No Third-Party Beneficiaries.  This Agreement and the rights
and benefits hereof shall inure to the benefit of each of the parties hereto and
its respective successors and assigns and shall inure to the benefit of each of
the Senior Priority Agents, the Senior Priority Creditors, the Junior Priority
Agents, the Junior Priority Creditors and the Company and the other Credit
Parties.  No other Person shall have or be entitled to assert rights or benefits
hereunder.

 

Section 7.11       Designation of Additional Indebtedness; Joinder of Additional
Agents.

 

(a)           The Company may designate any Additional Indebtedness complying
with the requirements of the definition of “Additional Indebtedness” as
Additional Indebtedness for purposes of this Agreement, upon complying with the
following conditions:

 

(i)             one or more Additional Agents for one or more Additional Credit
Facility Secured Parties in respect of such Additional Indebtedness shall have
executed the Additional Indebtedness Joinder with respect to such Additional
Indebtedness, and the Company or any such Additional Agent shall have delivered
such executed Additional Indebtedness Joinder to the ABL Agent, the Initial
Junior Priority Agent and any other Additional Agent then party to this
Agreement;

 

(ii)            at least five Business Days (unless a shorter period is agreed
in writing by the Parties and the Company) prior to delivery of the Additional
Indebtedness Joinder, the Company shall have delivered to the ABL Agent, the
Initial Junior Priority Agent and any other Additional Agent then party to this
Agreement complete and correct copies of any Additional Credit Facility,
Additional Guaranties and Additional Collateral Documents that will govern such
Additional Indebtedness upon giving effect to such designation (which may be
unexecuted copies of Additional Documents to be executed and delivered
concurrently with the effectiveness of such designation);

 

(iii)           the Company shall have executed and delivered to the ABL Agent,
the Initial Junior Priority Agent and any other Additional Agent then party to
this Agreement the Additional Indebtedness Designation (including whether such
Additional Indebtedness is designated Senior Priority Debt or Junior Priority
Debt) with respect to such Additional Indebtedness;

 

(iv)          all state and local stamp, recording, filing, intangible and
similar taxes or fees (if any) that are payable in connection with the inclusion
of such Additional Indebtedness under this Agreement shall have been paid and
reasonable evidence thereof shall have been given to the ABL Agent, the Initial
Junior Priority Agent and any other Additional Agent then party to this
Agreement; and

 

(v)           no Event of Default shall have occurred and be continuing.

 

42

--------------------------------------------------------------------------------


 

No Additional Indebtedness may be designated both Senior Priority Debt and
Junior Priority Debt.

 

(b)           Upon satisfaction of the conditions specified in the preceding
Section 7.11(a), the designated Additional Indebtedness shall constitute
“Additional Indebtedness”, any Additional Credit Facility under which such
Additional Indebtedness is or may be incurred shall constitute an “Additional
Credit Facility”, any holder of such Additional Indebtedness or other applicable
Additional Credit Facility Secured Party shall constitute an “Additional Credit
Facility Secured Party”, and any Additional Agent for any such Additional Credit
Facility Secured Party shall constitute an “Additional Agent” for all purposes
under this Agreement.  The date on which such conditions specified in clause
(a) shall have been satisfied with respect to any Additional Indebtedness is
herein called the “Additional Effective Date” with respect to such Additional
Indebtedness.  Prior to the Additional Effective Date with respect to any
Additional Indebtedness, all references herein to Additional Indebtedness shall
be deemed not to take into account such Additional Indebtedness, and the rights
and obligations of the ABL Agent, the Initial Junior Priority Agent and each
other Additional Agent then party to this Agreement shall be determined on the
basis that such Additional Indebtedness is not then designated.  On and after
the Additional Effective Date with respect to such Additional Indebtedness, all
references herein to Additional Indebtedness shall be deemed to take into
account such Additional Indebtedness, and the rights and obligations of the ABL
Agent, the Initial Junior Priority Agent and each other Additional Agent then
party to this Agreement shall be determined on the basis that such Additional
Indebtedness is then designated.

 

(c)           In connection with any designation of Additional Indebtedness
pursuant to this Section 7.11, each of the ABL Agent, the Initial Junior
Priority Agent and each Additional Agent then party hereto agrees at the
Company’s expense (x) to execute and deliver any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, any ABL Collateral Documents, Initial Junior Priority
Collateral Documents or Additional Collateral Documents, as applicable, and any
agreements relating to any security interest in Control Collateral and Cash
Collateral, and to make or consent to any filings or take any other actions, as
may be reasonably deemed by the Company to be necessary or reasonably desirable
for any Lien on any Collateral to secure such Additional Indebtedness to become
a valid and perfected Lien (with the priority contemplated by the applicable
Additional Indebtedness Designation delivered pursuant to this Section 7.11 and
by this Agreement), and (y) otherwise to reasonably cooperate to effectuate a
designation of Additional Indebtedness pursuant to this Section 7.11 (including,
without limitation, if requested, by executing an acknowledgment of any
Additional Indebtedness Joinder or of the occurrence of any Additional Effective
Date).

 

Section 7.12       Senior Priority Representative; Notice of Senior Priority
Representative Change.  The Senior Priority Representative shall act for the
Senior Priority Secured Parties as provided in this Agreement, and shall be
entitled to so act at the direction of the Requisite Senior Priority Holders
from time to time.  Until a Party (other than the existing Senior Priority
Representative) receives written notice from the existing Senior Priority
Representative, in accordance with Section 7.5 of this Agreement, of a change in
the identity of the Senior Priority Representative, such Party shall be entitled
to act as if the existing Senior Priority Representative is in fact the Senior
Priority Representative.  Each Party (other than the existing Senior Priority
Representative) shall be entitled to rely upon any written notice of a change in
the identity of the Senior Priority Representative which facially appears to be
from the then existing Senior Priority Representative and is delivered in
accordance with Section 7.5 and such Agent shall not be required to inquire into
the veracity or genuineness of such notice.   Each existing Senior Priority
Representative from time to time agrees to give prompt written notice to each
Party of any change in the identity of the Senior Priority Representative.

 

43

--------------------------------------------------------------------------------


 

Section 7.13       ABL Collateral Representative.  Each Junior Priority Agent,
on behalf of itself and the Junior Priority Creditors represented thereby,
agrees that prior to the date upon which the Discharge of the Senior Priority
Obligations shall have occurred, (x) such Junior Priority Agent shall be
ineligible to act as the “ABL Collateral Representative” under the Base
Intercreditor Agreement and shall not act in such capacity, and for purposes of
determining the “ABL Collateral Representative” under the Base Intercreditor
Agreement the Additional Obligations (as defined in the Base Intercreditor
Agreement) of such Junior Priority Creditors shall be disregarded and deemed not
obligations, (y) such Junior Priority Creditors shall be ineligible to vote on
matters requiring the consent or approval of the “Requisite ABL Holders” under
the Base Intercreditor Agreement and (z) the Additional ABL Obligations (as
defined in the Base Intercreditor Agreement) of such Junior Priority Creditors
shall be disregarded and deemed not outstanding for purposes of calculating
“Requisite ABL Holders” under the Base Intercreditor Agreement.

 

Section 7.14       Provisions Solely to Define Relative Rights.  The provisions
of this Agreement are and are intended solely for the purpose of defining the
relative rights of the Senior Priority Secured Parties and the Junior Priority
Secured Parties, respectively.  Nothing in this Agreement is intended to or
shall impair the rights of the Company or any other Credit Party, or the
obligations of the Company or any other Credit Party to pay the ABL Obligations,
the Initial Junior Priority Obligations and any Additional Obligations as and
when the same shall become due and payable in accordance with their terms.

 

Section 7.15       Headings.  The headings of the articles and sections of this
Agreement are inserted for purposes of convenience only and shall not be
construed to affect the meaning or construction of any of the provisions hereof.

 

Section 7.16       Severability.  If any of the provisions in this Agreement
shall, for any reason, be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision of this Agreement and shall not invalidate the Lien Priority or the
application of Proceeds and other priorities set forth in this Agreement.

 

Section 7.17       Attorneys’ Fees.  The Parties agree that if any dispute,
arbitration, litigation, or other proceeding is brought with respect to the
enforcement of this Agreement or any provision hereof, the prevailing party in
such dispute, arbitration, litigation, or other proceeding shall be entitled to
recover its reasonable attorneys’ fees and all other costs and expenses incurred
in the enforcement of this Agreement, irrespective of whether suit is brought.

 

Section 7.18       VENUE; JURY TRIAL WAIVER.

 

(a)           EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS,
FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE SUPREME
COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT RELATED
THERETO, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY
LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.

 

44

--------------------------------------------------------------------------------


 

(b)           EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  EACH PARTY HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
AND IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(c)           EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 7.5.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW.

 

Section 7.19       Intercreditor Agreement.  This Agreement is the Junior Lien
Intercreditor Agreement referred to in the ABL Credit Agreement, the Initial
Junior Priority Credit Facility and each Additional Credit Facility.  Nothing in
this Agreement shall be deemed to subordinate the right of any Junior Priority
Secured Party to receive payment to the right of any Senior Priority Secured
Party (whether before or after the occurrence of an Insolvency Proceeding), it
being the intent of the Parties that this Agreement shall effectuate a
subordination of Liens as between the Senior Priority Secured Parties, on the
one hand, and the Junior Priority Secured Parties, on the other hand, but not a
subordination of Indebtedness.

 

Section 7.20       No Warranties or Liability.  Each Party acknowledges and
agrees that none of the other Parties has made any representation or warranty
with respect to the execution, validity, legality, completeness, collectability
or enforceability of any other ABL Document, any other Initial Junior Priority
Document or any other Additional Document.  Except as otherwise provided in this
Agreement, each Party will be entitled to manage and supervise its respective
extensions of credit to any Credit Party in accordance with law and their usual
practices, modified from time to time as they deem appropriate.

 

Section 7.21       Conflicts.  In the event of any conflict between the
provisions of this Agreement and the provisions of any ABL Document, any Initial
Junior Priority Document or any Additional Document, the provisions of this
Agreement shall govern.  Notwithstanding the foregoing, in the even of any
conflict between the Base Intercreditor Agreement and this Agreement, the
provisions of the Base Intercreditor Agreement shall control; provided, however,
that as permitted by the Base Intercreditor Agreement this Agreement is intended
to constitute a separate writing altering the rights between the Senior Priority
Creditors on the one hand and the Junior Priority Creditors on the other hand. 
The parties hereto acknowledge that the terms of this Agreement are not intended
to negate any specific rights granted to, or obligations of, the Company or any
other Credit Party in the ABL Documents, the Initial Junior Priority Documents
or any Additional Documents.

 

Section 7.22       Information Concerning Financial Condition of the Credit
Parties.  No Party has any responsibility for keeping any other Party informed
of the financial condition of the Credit Parties or of other circumstances
bearing upon the risk of nonpayment of the ABL Obligations, the Initial Junior
Priority Obligations or any Additional Obligations, as applicable.  Each Party
hereby agrees that no Party shall have any duty to advise any other Party of
information known to it regarding such condition or any such circumstances.  In
the event any Party, in its sole discretion, undertakes at any time or from time
to time to provide any information to any other Party to this Agreement, it
shall be under no obligation (a) to

 

45

--------------------------------------------------------------------------------


 

provide any such information to such other Party or any other Party on any
subsequent occasion, (b) to undertake any investigation not a part of its
regular business routine, or (c) to disclose any other information.

 

[Signature pages follow]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the ABL Agent, for and on behalf of itself and the ABL
Secured Parties, and the Initial Junior Priority Agent, for and on behalf of
itself and the Initial Junior Priority Creditors, have caused this Agreement to
be duly executed and delivered as of the date first above written.

 

 

 

[                ], in its capacity as ABL Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[                ], in its capacity as Senior Priority Representative

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[                 ], in its capacity as Initial Junior Priority Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

[[                 ], in its capacity as Additional Agent

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:](6)

 

--------------------------------------------------------------------------------

(6)                                Add signature block for any Additional
Agents.

 

S-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

Each Credit Party hereby acknowledges that it has received a copy of this
Agreement and consents thereto, agrees to recognize all rights granted thereby
to the ABL Agent, the ABL Secured Parties, the Initial Junior Priority
Agent, Initial Junior Priority Creditors, any Additional Agent and any
Additional Credit Facility Secured Parties, and will not do any act or perform
any obligation which is not in accordance with the agreements set forth in this
Agreement.

 

CREDIT PARTIES:

 

 

 

 

HOLDINGS

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

BORROWER

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[SUBSIDIARY GUARANTORS]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

S-2

--------------------------------------------------------------------------------


 

ADDITIONAL INDEBTEDNESS DESIGNATION

 

DESIGNATION dated as of                          , 20     , by [COMPANY](7) (the
“Company”).  Capitalized terms used herein and not otherwise defined herein
shall have the meaning specified in the Junior Lien Intercreditor Agreement (as
amended, supplemented, waived or otherwise modified from time to time, the
“Intercreditor Agreement”) entered into as of [          ], 20[  ], among
[          ], in its capacity as collateral agent (together with its successors
and assigns in such capacity from time to time, and as further defined in the
Intercreditor Agreement, the “ABL Agent”) for the ABL Secured Parties,
[                     ], in its capacity as collateral agent (together with its
successors and assigns in such capacity from time to time, and as further
defined in the Intercreditor Agreement, the “Initial Junior Priority Agent”) for
the Initial Junior Priority Secured Parties[[                     ], as
Additional Agent for the Additional Credit Facility Creditors under the
[describe applicable Additional Credit Facility]].(8)  Capitalized terms used
herein and not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                      , 20       (the “Additional Credit Facility”),
among [list any applicable Credit Party], [list Additional Credit Facility
Secured Parties] [and Additional Agent, as agent (the “Additional Agent”)].(9)

 

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement.  Accordingly:

 

Section 1.  Representations and Warranties.  The Company hereby represents and
warrants to the ABL Agent, the Initial Junior Priority Agent, and any Additional
Agent that:

 

(1)           The Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility constitutes “Additional Indebtedness” which complies
with the definition of such term in the Intercreditor Agreement;

 

(2)           all conditions set forth in Section 7.11 of the Intercreditor
Agreement with respect to the Additional Indebtedness have been satisfied; and

 

(3)           on the date hereof there does not exist, and after giving effect
to the designation of such Additional Indebtedness there will not exist, any
Event of Default.

 

Section 2.  Designation of Additional Indebtedness.  The Company hereby
designates such Additional Indebtedness as Additional Indebtedness under the
Intercreditor Agreement and such Additional Indebtedness shall constitute
[Senior Priority Debt] [Junior Priority Debt].

 

--------------------------------------------------------------------------------

(7)                                Revise as appropriate to refer to any
permitted successor or assign.

 

(8)                              Revise as appropriate to refer to any successor
Term Loan Agent or Initial Junior Priority Agent and to add reference to any
previously added Additional Agent.

 

(9)           Revise as appropriate to refer to the relevant Additional Credit
Facility, Additional Creditors and any Additional Agent.

 

Ex. A-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Designation to be duly
executed by its duly authorized officer or other representative, all as of the
day and year first above written.

 

 

 

[COMPANY]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Ex. A-2

--------------------------------------------------------------------------------


 

ADDITIONAL INDEBTEDNESS JOINDER

 

JOINDER, dated as of                         , 20      , among [COMPANY], a
Delaware corporation (“Company”), [          ], in its capacity as collateral
agent (together with its successors and assigns in such capacity from time to
time, and as further defined in the Intercreditor Agreement, the “ABL
Agent”)(10) for the ABL Secured Parties, [          ], in its capacity as
collateral agent (together with its successors and assigns in such capacity from
time to time, and as further defined in the Intercreditor Agreement, the
“Initial Junior Priority Agent”)(11) for the Initial Junior Priority Secured
Parties, [list any previously added Additional Agent] [and insert name of each
Additional Agent under any Additional Credit Facility being added hereby as
party] and any successors or assigns thereof, to the Junior Lien Intercreditor
Agreement dated as of [          ], 20[  ] (as amended, supplemented, waived or
otherwise modified from time to time, the “Intercreditor Agreement”) among the
ABL Agent, [and] the Initial Junior Priority Agent [and (list any previously
added Additional Agent)].  Capitalized terms used herein and not otherwise
defined herein shall have the meaning specified in the Intercreditor Agreement.

 

Reference is made to that certain [insert name of Additional Credit Facility],
dated as of                         , 20       (the “Additional Credit
Facility”), among [list any applicable Grantor], [list any applicable Additional
Credit Facility Secured Parties (the “Joining Additional Creditors”)] [and
insert name of each applicable Additional Agent (the “Joining Additional
Agent”)].(12)

 

Section 7.11 of the Intercreditor Agreement permits the Company to designate
Additional Indebtedness under the Intercreditor Agreement.  The Company has so
designated Additional Indebtedness incurred or to be incurred under the
Additional Credit Facility as Additional Indebtedness by means of an Additional
Indebtedness Designation.

 

Accordingly, [the Joining Additional Agent, for itself and on behalf of the
Joining Additional Creditors,](13) hereby agrees with the ABL Agent, the Initial
Junior Priority Agent and any other Additional Agent party to the Intercreditor
Agreement as follows:

 

Section 1.  Agreement to be Bound.  The [Joining Additional Agent, for itself
and on behalf of the Joining Additional Creditors,](14) hereby agrees to be
bound by the terms and provisions of the Intercreditor Agreement and shall, as
of the Additional Effective Date with respect to the Additional Credit Facility,
be deemed to be a party to the Intercreditor Agreement.

 

--------------------------------------------------------------------------------

(10)                            Revise as appropriate to refer to any successor
Term Loan Agent.

 

(11)                            Revise as appropriate to refer to any successor
Initial Junior Priority Agent.

 

(12)                            Revise as appropriate to refer to the relevant
Additional Credit Facility, Additional Creditors and any Additional Agent.

 

(13)                            Revise as appropriate to refer to any Additional
Agent being added hereby and any Additional Creditors represented thereby.

 

(14)                            Revise references throughout as appropriate to
refer to the party or parties being added.

 

Ex. B-1

--------------------------------------------------------------------------------


 

Section 2.  Recognition of Claims.  The ABL Agent (for itself and on behalf of
the ABL Secured Parties), the Initial Junior Priority Agent (for itself and on
behalf of the Initial Junior Priority Secured Parties) and [each of] the
Additional Agent[s](for itself and on behalf of any Additional Credit Facility
Secured Parties represented thereby) hereby agree that the interests of the
respective Creditors in the Liens granted to the ABL Agent, the Initial Junior
Priority Agent, or any Additional Agent, as applicable, under the applicable
Credit Documents shall be treated, as among the Creditors, as having the
priorities provided for in Section 2.1 of the Intercreditor Agreement, and shall
at all times be allocated among the Creditors as provided therein regardless of
any claim or defense (including without limitation any claims under the
fraudulent transfer, preference or similar avoidance provisions of applicable
bankruptcy, insolvency or other laws affecting the rights of creditors
generally) to which the ABL Agent, the Initial Junior Priority Agent, any
Additional Agent or any Creditor may be entitled or subject.  The ABL Agent (for
itself and on behalf of the ABL Secured Parties), the Initial Junior Priority
Agent (for itself and on behalf of the Initial Junior Priority Creditors), and
any Additional Agent party to the Intercreditor Agreement (for itself and on
behalf of any Additional Credit Facility Secured Parties represented thereby)
(a) recognize the existence and validity of the Additional Obligations
represented by the Additional Credit Facility, and (b) agree to refrain from
making or asserting any claim that the Additional Credit Facility or other
applicable Additional Documents are invalid or not enforceable in accordance
with their terms as a result of the circumstances surrounding the incurrence of
such obligations.  The [Joining Additional Agent (for itself and on behalf of
the Joining Additional Creditors] (a) recognize[s] the existence and validity of
the ABL Obligations and the existence and validity of the Initial Junior
Priority Obligations(15) and (b) agree[s] to refrain from making or asserting
any claim that the ABL Credit Agreement, the Initial Junior Priority Credit
Facility or other ABL Documents or Initial Junior Priority Documents,(16) as the
case may be, are invalid or not enforceable in accordance with their terms as a
result of the circumstances surrounding the incurrence of such obligations.

 

Section 3.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to [the Joining Additional Agent] shall
be sent to the address set forth on Annex 1 attached hereto (until notice of a
change thereof is delivered as provided in Section 7.5 of the Intercreditor
Agreement).

 

Section 4.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

[Add Signatures]

 

--------------------------------------------------------------------------------

(15)                          Add reference to any previously added Additional
Credit Facility and related Additional Obligations as appropriate.

 

(16)         Add reference to any previously added Additional Credit Facility
and related Additional Documents as appropriate.

 

Ex. B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

[ABL CREDIT AGREEMENT][INITIAL JUNIOR PRIORITY CREDIT FACILITY] JOINDER

 

JOINDER, dated as of                            , 20         , among [    ], in
its capacity as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined in the Intercreditor
Agreement, the “ABL Agent”)(17) for the ABL Secured Parties, [             ], in
its capacity as collateral agent (together with its successors and assigns in
such capacity from time to time, and as further defined in the Intercreditor
Agreement, the “Initial Junior Priority Agent”)(18) for the Initial Junior
Priority Secured Parties, [list any previously added Additional Agent] [and
insert name of additional ABL Secured Parties, ABL Agent, Initial Junior
Priority Secured Parties or Initial Junior Priority Agent, as applicable, being
added hereby as party] and any successors or assigns thereof, to the Junior Lien
Intercreditor Agreement dated as of [              ], 20[  ] (as amended,
supplemented, waived or otherwise modified from time to time, the “Intercreditor
Agreement”) among the ABL Agent(19), [and] the Initial Junior Priority Agent(20)
[and (list any previously added Additional Agent)].  Capitalized terms used
herein and not otherwise defined herein shall have the meaning specified in the
Intercreditor Agreement.

 

Reference is made to that certain [insert name of new facility], dated as of
                      , 20     (the “Joining [ABL Credit Agreement][Initial
Junior Priority Credit Facility]”), among [list any applicable Credit Party],
[list any applicable new ABL Secured Parties or new Initial Junior Priority
Secured Parties, as applicable (the “Joining [ABL Credit Agreement][Initial
Junior Priority] Secured Parties”)] [and insert name of each applicable Agent
(the “Joining [ABL][Initial Junior Priority] Agent”)].(21)

 

The Joining [ABL][Initial Junior Priority] Agent, for itself and on behalf of
the Joining [ABL][Initial Junior Priority](22) Secured Parties, hereby agrees
with the Company and the other Grantors, the [ABL][Initial Junior Priority]
Agent and any other Additional Agent party to the Intercreditor Agreement as
follows:

 

Section 1.  Agreement to be Bound.  The [Joining [ABL][Initial Junior Priority]
Agent, for itself and on behalf of the Joining [ABL][Initial Junior Priority]
Secured Parties,](23) hereby agrees to be bound by the terms and provisions of
the Intercreditor Agreement and shall, as of the date hereof, be deemed to be a
party to the Intercreditor Agreement as [the][a] [ABL][Initial Junior Priority]
Agent.  As of the date

 

--------------------------------------------------------------------------------

(17)                            Revise as appropriate to refer to any successor
ABL Agent.

 

(18)                            Revise as appropriate to refer to any successor
Initial Junior Priority Agent.

 

(19)                            Revise as appropriate to describe predecessor
ABL Agent or ABL Secured Parties, if joinder is for a new ABL Credit Agreement.

 

(20)                            Revise as appropriate to describe predecessor
Initial Junior Priority Agent or Initial Junior Priority Secured Parties, if
joinder is for a new Initial Junior Priority Credit Facility.

 

(21)                            Revise as appropriate to refer to the new credit
facility, Secured Parties and Agents.

 

(22)                            Revise as appropriate to refer to any Agent
being added hereby and any Secured Parties represented thereby.

 

(23)                            Revise references throughout as appropriate to
refer to the party or parties being added.

 

Ex. C-1

--------------------------------------------------------------------------------


 

hereof, the Joining [ABL Credit Agreement][Initial Junior Priority Credit
Facility] shall be deemed [the][a] [ABL Credit Agreement][Initial Junior
Priority Credit Facility] under the Intercreditor Agreement, and the obligations
thereunder are subject to the terms and provisions of the Intercreditor
Agreement.

 

Section 2.  Notices.  Notices and other communications provided for under the
Intercreditor Agreement to be provided to the Joining [ABL][Initial Junior
Priority] Agent shall be sent to the address set forth on Annex 1 attached
hereto (until notice of a change thereof is delivered as provided in Section 7.5
of the Intercreditor Agreement).

 

Section 3.  Miscellaneous.  THIS JOINDER SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PRINCIPLES TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF
LAWS OF ANOTHER JURISDICTION.

 

[ADD SIGNATURES]

 

Ex. C-2

--------------------------------------------------------------------------------


 

EXHIBIT Q

 

FORM OF COMPLIANCE CERTIFICATE

 

This Compliance Certificate is delivered to you pursuant to Section 7.2(b) of
the Credit Agreement, dated as of May 25, 2011 (as amended, restated, amended
and restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among CDRT Merger Sub, Inc. (“Merger Sub”), a Delaware
corporation that is to be merged with and into Emergency Medical Services
Corporation, a Delaware corporation (the “Parent Borrower”), the Subsidiary
Borrowers from time to time party hereto (together with the Parent Borrower,
collectively, the “Borrowers” and each individually, a “Borrower”), the several
banks and other financial institutions from time to time party hereto (the
“Lenders”), and Deutsche Bank AG New York Branch, as Administrative Agent and
Collateral Agent, and the other Agents party thereto from time to time.  Terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as therein defined.

 

1.             I am the duly elected, qualified and acting [chief financial
officer] [treasurer] [controller] of the Parent Borrower.

 

2.             I have reviewed and am familiar with the contents of this
Compliance Certificate.  I am providing this Compliance Certificate solely in my
capacity as an officer of the Parent Borrower.  The matters set forth herein are
true to my knowledge after reasonable inquiry.

 

3.             I have reviewed the terms of the Credit Agreement and the other
Loan Documents and have made or caused to be made under my supervision a review
in reasonable detail of the transactions and condition of the Parent Borrower
and its Subsidiaries during the accounting period covered by the financial
statements attached hereto as ANNEX 1 (the “Financial Statements”).  Such review
disclosed at the end of the accounting period covered by the Financial
Statements, to my knowledge as of the date of this Compliance Certificate, that
(i) Holdings and the Parent Borrower and its Restricted Subsidiaries during such
period have observed or performed all of their covenants and other agreements,
and satisfied every condition, contained in the Credit Agreement or the other
Loan Documents to which they are a party to be observed, performed or satisfied
by them, and (ii) no Default or an Event of Default has occurred and is
continuing [,except for                  ].

 

4.             Attached hereto as ANNEX 2 are the reasonably detailed
calculations of the Consolidated Fixed Charge Coverage Ratio for the four
(4) fiscal quarters ended [                            ], and if applicable,
proof of compliance with Subsection 8.1.

 

5.             Attached hereto as ANNEX 3 are any Loan Party DDAs and Loan Party
Concentration Accounts opened or acquired by Holdings, the Parent Borrower or
its Restricted Subsidiaries during the accounting period covered by the
Financial Statements, which Annex includes with respect to each depository
(i) the name and address of such depository; (ii) the account number(s) (and
account name(s) of such bank accounts(s)) maintained with such depository; and
(iii) a contact person at such depository.

 

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, I have executed this Compliance Certificate this
                      day of                       , 20[      ].

 

 

 

 

EMERGENCY MEDICAL SERVICES CORPORATION, as Parent Borrower.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

ANNEX 1
to
Exhibit Q

 

[Applicable Financial Statements To Be Attached]

 

 

Compliance
Certificate

 

--------------------------------------------------------------------------------


 

ANNEX 2
to
Exhibit Q

 

The information described herein is as of [                    ,
        ](1) (the “Computation Date”) and, except as otherwise indicated below,
pertains to the period from [           , 2011] to the Computation Date (the
“Relevant Period”).

 

Consolidated Fixed Charge Coverage Ratio

 

--------------------------------------------------------------------------------

(1)                              Insert the last day of the respective month,
fiscal quarter or year covered by the financial statements which are required to
be accompanied by this Compliance Certificate.

 

Compliance
Certificate

 

--------------------------------------------------------------------------------


 

ANNEX 3
to
Exhibit Q

 

Legal Entity
Name

 

Depository
Account
Name/
Business
Entity Name

 

Depository
Name and
Address

 

Account
Number

 

Contact
Person at
Depository

 

Type of
Account(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(2)                              Loan Party DDA or Loan Party Concentration
Account

 

--------------------------------------------------------------------------------


 

EXHIBIT R
to
CREDIT AGREEMENT

 

FORM OF AFFILIATED LENDER ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Credit Agreement (as amended, restated, amended and
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), dated as of May 25, 2011, among CDRT MERGER SUB, INC., a
Delaware corporation that was merged with and into EMERGENCY MEDICAL SERVICES
CORPORATION, a Delaware corporation (the “Parent Borrower”), the Subsidiary
Borrowers (as defined therein and together with the Parent Borrower,
collectively, the “Borrowers” and each individually, a “Borrower”), the several
banks and other financial institutions from time to time party thereto (the
“Lenders”),  DEUTSCHE BANK AG NEW YORK BRANCH, as an issuing lender, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders, as collateral agent for the Secured Parties (as defined therein), and
as swingline lender.  Unless otherwise defined herein, capitalized terms defined
in the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement.

 

__________________________ (the “Assignor”) and __________________________ (the
“Assignee”) agree as follows:

 

1.             The Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Transfer Effective Date (as defined below), an interest (the “Assigned
Interest”) as set forth in Schedule 1 in and to the Assignor’s rights and
obligations under the Credit Agreement and the other Loan Documents with respect
to those credit facilities provided for in the Credit Agreement as are set forth
on Schedule 1 (individually, an “Assigned Facility”; collectively, the “Assigned
Facilities”), in a principal amount for each Assigned Facility as set forth on
Schedule 1.

 

2.             The Assignor (a) makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Credit Agreement, any other Loan Document or any other instrument or document
furnished pursuant thereto, other than that it is the legal and beneficial owner
of the Assigned Interest and that it has not created any adverse claim upon the
interest being assigned by it hereunder and that such interest is free and clear
of any adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrowers, any of
its Subsidiaries or any other obligor or the performance or observance by the
Borrowers, any of their Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto; and
(c) attaches the Note(s), if any, held by it evidencing the Assigned Facilities
[and requests that the Administrative Agent exchange such Note(s) for a new Note
or Notes payable to the Assignee and (if the Assignor has retained any interest
in the Assigned Facilities) a new Note or Notes payable to the Assignor in the
respective amounts which reflect the assignment being made

 

--------------------------------------------------------------------------------


 

hereby (and after giving effect to any other assignments which have become
effective on the Transfer Effective Date)].(1) The Assignor acknowledges and
agrees that in connection with this assignment, (1) the Assignee is an
Affiliated Lender and it or its Affiliates may have, and later may come into
possession of, information regarding the Loans or the Loan Parties that is not
known to the Assignor and that may be material to a decision by such Assignor to
assign the Assigned Interests (such information, the “Excluded Information”),
(2) such Assignor has independently, without reliance on the Assignee, Holdings,
the Borrower, any of its Subsidiaries, any Agent or any other Lender or any of
their respective Affiliates, made its own analysis and determination to
participate in such assignment notwithstanding such Assignor’s lack of knowledge
of the Excluded Information, (3) none of the Assignee, Holdings, its
Subsidiaries, the Agent, the other Lenders or any of their respective Affiliates
shall have any liability to the Assignor, and the Assignor hereby waives and
releases, to the extent permitted by law, any claims such may have against the
Assignee, Holdings, its Subsidiaries, the Agents, the other Lenders and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (4) the Excluded Information may
not be available to the Agents or the other Lenders.

 

3.             The Assignee (a) represents and warrants that (i) it is legally
authorized to enter into this Assignment and Assumption (ii) it is an Affiliated
Lender; (iii) [each of the terms and conditions set forth Section 11.6(h)(i) of
the Credit Agreement have been satisfied with respect to this Assignment and
Assumption;](2); (b) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Subsection 5.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption; (c) agrees that it will, independently and without
reliance upon the Assignor, any Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, the other Loan Documents or any other instrument or document
furnished pursuant hereto or thereto; (d) [agrees that it shall not be permitted
to attend or participate in, and shall not attend or participate in, any
“lender-only” meetings or receive any related “lender-only”
information;](3) (e)  appoints and authorizes each applicable Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Credit Agreement, the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; (f) hereby affirms the acknowledgements and representations
of such Assignee as a Lender contained in Subsection 10.5 of the Credit
Agreement; and (g) agrees that it will be bound by the provisions of the Credit
Agreement and will perform in accordance with the terms of the Credit Agreement
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Lender, including its obligations pursuant to Subsection
11.16 of the Credit Agreement, and, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to Subsection
4.11(b) of the Credit Agreement.

 

--------------------------------------------------------------------------------

(1)  Should only be requested when specifically required by the Assignee and/or
the Assignor, as the case may be.

(2)  Insert if Assignee is not an Affiliated Debt Fund.

(3)  Insert if Assignee is not an Affiliated Debt Fund.

 

--------------------------------------------------------------------------------


 

4.             [The Assignee hereby confirms, in accordance with Subsection
11.6(h)(iv) of the Credit Agreement, that it will comply with the requirements
of such subsection.](4)

 

5.             The effective date of this Assignment and Assumption shall be
[__________], [______] (the “Transfer Effective Date”).  Following the execution
of this Assignment and Assumption, it will be delivered to the Administrative
Agent for acceptance by it and recording by the Administrative Agent pursuant to
Subsection 11.6 of the Credit Agreement, effective as of the Transfer Effective
Date (which shall not, unless otherwise agreed to by the Administrative Agent,
be earlier than five Business Days after the date of such acceptance and
recording by the Administrative Agent).

 

6.             Upon such acceptance and recording, from and after the Transfer
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignee whether such amounts have accrued prior to the Transfer
Effective Date or accrued subsequent to the Transfer Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Transfer Effective Date or
with respect to the making of this assignment directly between themselves.

 

7.             From and after the Transfer Effective Date, (a) the Assignee
shall be a party to the Credit Agreement and, to the extent provided in this
Assignment and Assumption, have the rights and obligations of an Affiliated
Lender thereunder and under the other Loan Documents and shall be bound by the
provisions thereof and (b) the Assignor shall, to the extent provided in this
Assignment and Assumption, relinquish its rights and be released from its
obligations under the Credit Agreement, but shall nevertheless continue to be
entitled to the benefits of (and bound by related obligations under)
Subsections 4.10, 4.11, 4.12, 4.13, 4.15 and 11.5 thereof.

 

8.             Notwithstanding any other provision hereof, if the consents of
the Parent Borrower and the Administrative Agent hereto are required under
Subsection 11.6 of the Credit Agreement, this Assignment and Assumption shall
not be effective unless such consents shall have been obtained.

 

9.             This Assignment and Assumption shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
its principles or rules of conflict of laws to the extent such principles or
rules are not mandatorily applicable by statute and would require or permit the
application of the laws of another jurisdiction.

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

--------------------------------------------------------------------------------

(4)  Insert if Assignee is not an Affiliated Debt Fund.

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
to
EXHIBIT R

 

ASSIGNMENT AND ASSUMPTION

 

Re:  Credit Agreement (as amended, restated, amended and restated, supplemented,
waived or otherwise modified from time to time, the “Credit Agreement”), dated
as of May 25, 2011, among CDRT MERGER SUB, INC., a Delaware corporation that was
merged with and into EMERGENCY MEDICAL SERVICES CORPORATION, a Delaware
corporation (the “Parent Borrower”), the Subsidiary Borrowers (as defined
therein and together with the Parent Borrower, collectively, the “Borrowers” and
each individually, a “Borrower”), the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), DEUTSCHE BANK AG
NEW YORK BRANCH, as an issuing lender, as administrative agent for the Lenders,
as collateral agent for the Secured Parties (as defined therein), and as
swingline lender.

 

Name of Assignor:  Name of Assignee:

 

Transfer Effective Date of Assignment:

 

 

Credit Facility
Assigned

 

Aggregate
Amount of
Commitment/Loans under
Credit Facility for all Lenders

 

Amount of
Commitment/Loans under
Credit Facility Assigned

 

 

 

________________________________

%

$

_________________________

 

 

 

[NAME OF ASSIGNEE]

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
to
EXHIBIT R

 

Accepted for recording in the Register:

 

Consented To:

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent

 

[EMERGENCY MEDICAL SERVICES CORPORATION

 

 

 

By:

 

 

By:

 

 

Name:

 

 

Name:

 

Title:

 

 

Title:](5)

 

 

 

 

 

By:

 

 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

Name:

 

 

as Administrative Agent

 

Title:

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------

(5)  Insert only as required by Section 11.6 of the Credit Agreement.

 

2

--------------------------------------------------------------------------------